                                    Case 16-07207-JMC-7A         Doc 3785 FiledFORM 1
                                                                                  01/21/20  EOD 01/21/20                   06:30:08          Pg 1 ofPage
                                                                                                                                                     588 No:      1
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                     16-07207                                                                                       Trustee Name:                        Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                 Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:        12/31/2019                                                                                     §341(a) Meeting Date:                11/01/2016
                                                                                                                             Claims Bar Date:                     01/30/2017
                                 1                                  2                      3                           4                        5                                     6

                      Asset Description                          Petition/        Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                       (Scheduled and                          Unscheduled       (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                  Unscheduled (u) Property)                       Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                Less Liens, Exemptions,
                                                                                   and Other Costs)

Ref. #
1        Cash on hand                                                $400.00                       $400.00                                          $5,633.76                                     FA
2        Bank of America Account 1175                                   $0.00                         $0.00                                          $558.73                                      FA
3        Bank of America     0903                                       $0.00                         $0.00                                         $2,432.36                                     FA
4        Bank of America     5959                                       $0.00                         $0.00                                            $0.00                                      FA
5        Bank of America     4222                                       $0.00                         $0.00                                            $0.00                                      FA
6        Bank of America     7211                                       $0.00                         $0.00                                            $0.00                                      FA
7        Bank of America     6380                                       $0.00                         $0.00                                            $0.00                                      FA
8        Bank of America     6531                                       $0.00                         $0.00                                            $0.00                                      FA
9        Bank of America     9147                                       $0.00                         $0.00                                            $0.00                                      FA
10       Bank of America     6838                                       $0.00                         $0.00                                            $0.00                                      FA
11       Bank of America     1889                                       $0.00                         $0.00                                            $0.00                                      FA
12       Bank of America     0126                                       $0.00                         $0.00                                            $0.00                                      FA
13       Bank of America     8079                                       $0.00                         $0.00                                            $0.00                                      FA
14       Bank of America     5359                                       $0.00                         $0.00                                            $0.00                                      FA
15       Bank of America     8098                                       $0.00                         $0.00                                            $0.00                                      FA
16       Bank of America     7618                                       $0.00                         $0.00                                            $0.00                                      FA
17       Bank of America     3132                                       $0.00                         $0.00                                          $574.00                                      FA
18       Bank of America     9239                                       $0.00                         $0.00                                          $300.00                                      FA
19       Bank of America     9159                                       $0.00                         $0.00                                          $243.00                                      FA
20       Bank of America     9234                                       $0.00                         $0.00                                            $0.00                                      FA
21       Bank of America     6403                                       $0.00                         $0.00                                          $625.00                                      FA
22       Bank of America     8074                                       $0.00                         $0.00                                            $0.00                                      FA
23       Bank of America     5296                                       $0.00                         $0.00                                            $0.00                                      FA
24       Bank of America     2965                                       $0.00                         $0.00                                         $2,425.55                                     FA
25       Bank of America     7734                                       $0.00                         $0.00                                            $0.00                                      FA
26       Bank of America     4208                                       $0.00                         $0.00                                            $0.00                                      FA
27       Bank of America     7596                                       $0.00                         $0.00                                            $0.00                                      FA
28       Bank of America     8122                                       $0.00                         $0.00                                            $0.00                                      FA
29       Bank of America     7728                                       $0.00                         $0.00                                            $0.00                                      FA
                                   Case 16-07207-JMC-7A         Doc 3785 FiledFORM 1
                                                                                 01/21/20  EOD 01/21/20                   06:30:08          Pg 2 ofPage
                                                                                                                                                    588 No:      2
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    16-07207                                                                                       Trustee Name:                        Deborah J. Caruso
Case Name:                   ITT EDUCATIONAL SERVICES, INC.                                                                 Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:       12/31/2019                                                                                     §341(a) Meeting Date:                11/01/2016
                                                                                                                            Claims Bar Date:                     01/30/2017
                                1                                  2                      3                           4                        5                                     6

                     Asset Description                          Petition/        Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled       (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

30      Bank of America     3955                                       $0.00                         $0.00                                          $314.23                                      FA
31      Bank of America     4939                                       $0.00                         $0.00                                            $0.00                                      FA
32      Bank of America     8055                                       $0.00                         $0.00                                            $0.00                                      FA
33      Bank of America     1902                                       $0.00                         $0.00                                         $3,224.05                                     FA
34      Bank of America     4203                                       $0.00                         $0.00                                          $481.50                                      FA
35      Bank of America     8093                                       $0.00                         $0.00                                            $0.00                                      FA
36      Bank of America     4874                                       $0.00                         $0.00                                            $0.00                                      FA
37      Bank of America     6080                                       $0.00                         $0.00                                          $170.00                                      FA
38      Bank of America     3592                                       $0.00                         $0.00                                          $150.00                                      FA
39      Bank of America     6660                                       $0.00                         $0.00                                            $0.00                                      FA
40      Bank of America     8981                                       $0.00                         $0.00                                            $0.00                                      FA
41      Bank of America     0380                                       $0.00                         $0.00                                          $256.98                                      FA
42      Bank of America     8820                                       $0.00                         $0.00                                            $0.00                                      FA
43      Bank of America     6109                                       $0.00                         $0.00                                     $13,486.00                                        FA
44      Bank of America     6225                                       $0.00                         $0.00                                            $0.00                                      FA
45      Bank of America     9576                                       $0.00                         $0.00                                            $0.00                                      FA
46      Bank of America     7613                                       $0.00                         $0.00                                            $0.00                                      FA
47      Bank of America     8036                                       $0.00                         $0.00                                            $0.00                                      FA
48      Bank of America     2008                                       $0.00                         $0.00                                         $2,287.84                                     FA
49      Bank of America     6871                                       $0.00                         $0.00                                            $0.00                                      FA
50      Bank of America     8952                                       $0.00                         $0.00                                            $0.00                                      FA
51      Bank of America     3260                                       $0.00                         $0.00                                          $163.50                                      FA
52      Bank of America     4294                                       $0.00                         $0.00                                            $0.00                                      FA
53      Bank of America     5358                                       $0.00                         $0.00                                            $0.00                                      FA
54      Bank of America     8050                                       $0.00                         $0.00                                            $0.00                                      FA
55      Bank of America     1660                                       $0.00                         $0.00                                            $0.00                                      FA
56      Bank of America     3355                                       $0.00                         $0.00                                            $0.00                                      FA
57      Bank of America     6244                                       $0.00                         $0.00                                            $0.00                                      FA
58      Bank of America     5954                                       $0.00                         $0.00                                         $2,170.00                                     FA
59      Fifth Third Bank    6060                                       $0.00                     $3,707.77                                         $3,512.08                                     FA
60      Fifth Third Bank    8327                                       $0.00                     $3,760.27                                         $3,564.58                                     FA
                                     Case 16-07207-JMC-7A        Doc 3785 FiledFORM 1
                                                                                  01/21/20  EOD 01/21/20                   06:30:08          Pg 3 ofPage
                                                                                                                                                     588 No:      3
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                     16-07207                                                                                       Trustee Name:                        Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                 Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:        12/31/2019                                                                                     §341(a) Meeting Date:                11/01/2016
                                                                                                                             Claims Bar Date:                     01/30/2017
                                 1                                  2                      3                           4                        5                                     6

                     Asset Description                           Petition/        Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                           Unscheduled       (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                        Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                Less Liens, Exemptions,
                                                                                   and Other Costs)

61      Fifth Third Bank      7994                                      $0.00                     $3,778.18                                         $3,680.39                                     FA
62      First American Bank          7689                               $0.00                      $740.51                                           $734.51                                      FA
63      JPMorgan Chase Bank          6429                               $0.00                         $0.00                                            $0.00                                      FA
64      JPMorgan Chase Bank          1659                               $0.00                         $0.00                                            $0.00                                      FA
65      JPMorgan Chase Bank          6411                               $0.00                         $0.00                                            $0.00                                      FA
66      JPMorgan Chase Bank          9594                               $0.00                         $0.00                                            $0.00                                      FA
67      JPMorgan Chase Bank          1638                               $0.00                         $0.00                                            $0.00                                      FA
68      JPMorgan Chase Bank          1608                               $0.00                         $0.00                                            $0.00                                      FA
69      JPMorgan Chase Bank          5155                               $0.00                         $0.00                                            $0.00                                      FA
70      JPMorgan Chase Bank          1735                               $0.00                         $0.00                                           $75.00                                      FA
71      JPMorgan Chase Bank          1667                               $0.00                         $0.00                                            $0.00                                      FA
72      JPMorgan Chase Bank          7200                               $0.00                         $0.00                                            $0.00                                      FA
73      JPMorgan Chase Bank          5761                               $0.00                         $0.00                                            $0.00                                      FA
74      JPMorgan Chase Bank          6395                               $0.00                         $0.00                                            $0.00                                      FA
75      JPMorgan Chase Bank          5481                               $0.00                         $0.00                                            $0.00                                      FA
76      JPMorgan Chase Bank          5787                               $0.00                         $0.00                                            $0.00                                      FA
77      JPMorgan Chase Bank          1558                               $0.00                         $0.00                                            $0.00                                      FA
78      JPMorgan Chase Bank          0309                               $0.00                         $0.00                                            $0.00                                      FA
79      JPMorgan Chase Bank          1568                               $0.00                         $0.00                                            $0.00                                      FA
80      JPMorgan Chase Bank          1364                               $0.00                         $0.00                                            $0.00                                      FA
81      JPMorgan Chase Bank          1752                               $0.00                         $0.00                                            $0.00                                      FA
82      JPMorgan Chase Bank          1576                               $0.00                         $0.00                                            $0.00                                      FA
83      JPMorgan Chase Bank          5110                               $0.00                         $0.00                                            $0.00                                      FA
84      JPMorgan Chase Bank          1582                               $0.00                         $0.00                                            $0.00                                      FA
85      JPMorgan Chase Bank          5738                               $0.00                         $0.00                                            $0.00                                      FA
86      JPMorgan Chase Bank          5307                               $0.00                   $22,513.00                                      $22,513.00                                        FA
87      JPMorgan Chase Bank          1592                               $0.00                         $0.00                                            $0.00                                      FA
88      JPMorgan Chase Bank          3200                               $0.00                         $0.00                                            $0.00                                      FA
89      JPMorgan Chase Bank          0903                               $0.00                         $0.00                                            $0.00                                      FA
90      JPMorgan Chase Bank          6727                               $0.00                         $0.00                                            $0.00                                      FA
91      JPMorgan Chase Bank          1372                               $0.00                         $0.00                                            $0.00                                      FA
                                 Case 16-07207-JMC-7A            Doc 3785 FiledFORM 1
                                                                                  01/21/20  EOD 01/21/20                   06:30:08          Pg 4 ofPage
                                                                                                                                                     588 No:      4
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                     16-07207                                                                                       Trustee Name:                        Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                 Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:        12/31/2019                                                                                     §341(a) Meeting Date:                11/01/2016
                                                                                                                             Claims Bar Date:                     01/30/2017
                                1                                   2                      3                           4                        5                                     6

                     Asset Description                           Petition/        Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                           Unscheduled       (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                        Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                Less Liens, Exemptions,
                                                                                   and Other Costs)

92      JPMorgan Chase Bank      5696                                   $0.00                         $0.00                                          $0.00                                        FA
93      JPMorgan Chase Bank      6387                                   $0.00                         $0.00                                          $0.00                                        FA
94      JPMorgan Chase Bank      5753                                   $0.00                         $0.00                                          $0.00                                        FA
95      JPMorgan Chase Bank      8977                                   $0.00                         $0.00                                          $0.00                                        FA
96      JPMorgan Chase Bank      3056                                   $0.00                         $0.00                                          $0.00                                        FA
97      JPMorgan Chase Bank      1397                                   $0.00                         $0.00                                          $0.00                                        FA
98      JPMorgan Chase Bank      0933                                   $0.00                         $0.00                                          $0.00                                        FA
99      JPMorgan Chase Bank      8022                                   $0.00                         $0.00                                          $0.00                                        FA
100     JPMorgan Chase Bank      5720                                   $0.00                         $0.00                                          $0.00                                        FA
101     JPMorgan Chase Bank      5491                                   $0.00                         $0.00                                          $0.00                                        FA
102     JPMorgan Chase Bank      9610                                   $0.00                         $0.00                                          $0.00                                        FA
103     JPMorgan Chase Bank      5779                                   $0.00                         $0.00                                          $0.00                                        FA
104     JPMorgan Chase Bank      3881                                   $0.00                         $0.00                                          $0.00                                        FA
105     JPMorgan Chase Bank      1566                                   $0.00                         $0.00                                          $0.00                                        FA
106     JPMorgan Chase Bank      7033                                   $0.00                         $0.00                                          $0.00                                        FA
107     JPMorgan Chase Bank      5712                                   $0.00                         $0.00                                          $0.00                                        FA
108     JPMorgan Chase Bank      5562                                   $0.00                         $0.00                                          $0.00                                        FA
109     JPMorgan Chase Bank      9216                                   $0.00                         $0.00                                          $0.00                                        FA
110     JPMorgan Chase Bank      1745                                   $0.00                         $0.00                                          $0.00                                        FA
111     JPMorgan Chase Bank      1616                                   $0.00                         $0.00                                          $0.00                                        FA
112     JPMorgan Chase Bank      9602                                   $0.00                         $0.00                                          $0.00                                        FA
113     JPMorgan Chase Bank      1618                                   $0.00                         $0.00                                          $0.00                                        FA
114     JPMorgan Chase Bank      1626                                   $0.00                         $0.00                                          $0.00                                        FA
115     JPMorgan Chase Bank      3175                                   $0.00                         $0.00                                          $0.00                                        FA
116     JPMorgan Chase Bank      7183                                   $0.00                         $0.00                                          $0.00                                        FA
117     JPMorgan Chase Bank      3031                                   $0.00                         $0.00                                          $0.00                                        FA
118     JPMorgan Chase Bank      1038                                   $0.00                         $0.00                                          $0.00                                        FA
119     JPMorgan Chase Bank      5100                                   $0.00                         $0.00                                          $0.00                                        FA
120     JPMorgan Chase Bank      1600                                   $0.00                         $0.00                                          $0.00                                        FA
121     JPMorgan Chase Bank      5570                                   $0.00                         $0.00                                          $0.00                                        FA
122     JPMorgan Chase Bank      3985                                   $0.00                         $0.00                                          $0.00                                        FA
                                  Case 16-07207-JMC-7A                    Doc 3785 FiledFORM 1
                                                                                           01/21/20  EOD 01/21/20                                06:30:08         Pg 5 ofPage
                                                                                                                                                                          588 No:      5
                                                                    INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                     ASSET CASES

Case No.:                     16-07207                                                                                                            Trustee Name:                        Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                                      Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:        12/31/2019                                                                                                          §341(a) Meeting Date:                11/01/2016
                                                                                                                                                  Claims Bar Date:                     01/30/2017
                                  1                                                2                          3                              4                       5                                     6

                      Asset Description                                     Petition/                Estimated Net Value                Property               Sales/Funds            Asset Fully Administered (FA)/
                       (Scheduled and                                     Unscheduled               (Value Determined by                Abandoned              Received by           Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                  Value                         Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                                   Less Liens, Exemptions,
                                                                                                      and Other Costs)

123     JPMorgan Chase Bank       0680                                                 $0.00                             $0.00                                              $0.00                                      FA
124     JPMorgan Chase Bank       7890                                                 $0.00                             $0.00                                              $0.00                                      FA
125     JPMorgan Chase Bank       7822                                                 $0.00                             $0.00                                              $0.00                                      FA
126     JPMorgan Chase Bank       0037                                                 $0.00                             $0.00                                              $0.00                                      FA
127     JPMorgan Chase Bank       8918                                                 $0.00                             $0.00                                              $0.00                                      FA
128     JPMorgan Chase Bank       6403                                                 $0.00                             $0.00                                              $0.00                                      FA
129     JPMorgan Chase Bank       3049                                                 $0.00                             $0.00                                              $0.00                                      FA
130     JPMorgan Chase Bank       8039                                          $127,439.39                        $234,856.79                                       $234,856.79                                       FA
131     JPMorgan Chase Bank       8133                                              $328.19                              $0.00                                              $0.00                                      FA
132     JPMorgan Chase Bank       4485                                              $112.93                              $0.00                                              $0.00                                      FA
133    JPMorgan Chase Bank      4493                                             $15,343.52                              $0.00                                              $0.00                                      FA
Asset Notes:   Account was in the name of ESI Service Corp. Funds were deposited into the bankruptcy estate of ESI Service Corp, case no. 16-07208.
134     JPMorgan Chase Bank-Concentration (Schools)                                    $0.00                         $2,500.00                                           $2,500.00                                     FA
            0201
135     JPMorgan Chase-(Benchmark A/P)                 5150                            $0.00                             $0.00                                              $0.00                                      FA
136     JPMorgan Chase-(Benchmark Concentration)                                       $0.00                             $0.00                                              $0.00                                      FA
            8039
137     JPMorgan Chase-(Benchmark Payroll)             1183                            $0.00                             $0.00                                              $0.00                                      FA
138     JPMorgan Chase-(CSAC Direct Deposit)                                           $0.00                             $0.00                                              $0.00                                      FA
            4080
139     JPMorgan Chase-(CUSO-RESTRICTED)                                       $8,818,228.50                      $8,837,042.12                                   $7,521,625.00                                        FA
            8776
140     JPMorgan Chase-(Dental)          5416                                          $0.00                             $0.00                                              $0.00                                      FA
141     JPMorgan Chase-(Gov Funds                                                      $0.00                             $0.00                                              $0.00                                      FA
        ACG-RESTRICTS 0)        9482
142     JPMorgan Chase-(Gov Funds                                                      $0.00                             $0.00                                              $0.00                                      FA
        SG-RESTRICTED)          9474
143     JPMorgan Chase-(Hold-IDN Customer)                                             $0.00                             $0.00                                              $0.00                                      FA
            1257
144     JPMorgan Chase-(LOC Collateral)         7505                            $109,460.16                              $0.00                                       $109,460.16                                       FA
Asset Notes:     Agreed Motion for Relief from Stay filed 02/14/2017 (1226).
                                       Case 16-07207-JMC-7A             Doc 3785 FiledFORM 1
                                                                                         01/21/20  EOD 01/21/20                              06:30:08          Pg 6 ofPage
                                                                                                                                                                       588 No:      6
                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                   ASSET CASES

Case No.:                        16-07207                                                                                                      Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                                Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:           12/31/2019                                                                                                    §341(a) Meeting Date:                11/01/2016
                                                                                                                                               Claims Bar Date:                     01/30/2017
                                   1                                          2                             3                            4                        5                                     6

                       Asset Description                                  Petition/                Estimated Net Value                Property              Sales/Funds            Asset Fully Administered (FA)/
                        (Scheduled and                                  Unscheduled               (Value Determined by                Abandoned             Received by           Gross Value of Remaining Assets
                   Unscheduled (u) Property)                               Value                         Trustee,               OA =§ 554(a) abandon.        the Estate
                                                                                                 Less Liens, Exemptions,
                                                                                                    and Other Costs)

                Funds were paid to JPMorgan Chase Bank per Order entered on Order entered on 03/09/2017 (1395).
145     JPMorgan Chase-(Peaks Private)    1140                                   $0.00                                  $0.00                                            $0.00                                      FA
146     JPMorgan Chase-(Vet Assistance)        3294                               $0.00                                 $0.00                                            $0.00                                      FA
147     KeyBank 4366                                                              $0.00                             $4,951.00                                         $4,936.00                                     FA
148     KeyBank 0678                                                              $0.00                             $5,000.00                                         $5,000.00                                     FA
149     KeyBank 0404                                                              $0.00                             $3,320.72                                         $2,377.41                                     FA
150     KeyBank 3403                                                              $0.00                             $4,951.00                                         $4,936.00                                     FA
151     KeyBank 0917                                                              $0.00                             $5,000.00                                         $5,000.00                                     FA
152     Midland Bank 0772                                                         $0.00                            $11,524.67                                      $11,524.67                                       FA
153     PNC Bank 4158                                                             $0.00                             $4,951.23                                         $4,951.23                                     FA
154     PNC Bank          4455                                                    $0.00                             $4,908.16                                         $4,875.56                                     FA
155     PNC Bank         3027                                                     $0.00                             $4,639.97                                         $4,460.36                                     FA
156     Regions Bank     2682                                                     $0.00                             $4,624.72                                         $4,464.51                                     FA
157     Regions Bank     7010                                                     $0.00                             $4,647.25                                         $4,487.04                                     FA
158     Regions Bank     7002                                                     $0.00                             $4,682.77                                         $4,522.58                                     FA
159     Regions Bank     6189                                                     $0.00                                 $0.00                                            $0.00                                      FA
160     Regions Bank     6715                                                     $0.00                                 $0.00                                            $0.00                                      FA
161     Regions Bank     4689                                                     $0.00                                 $0.00                                            $0.00                                      FA
162     Regions Bank     6381                                                     $0.00                             $4,683.85                                         $4,523.66                                     FA
163     Wells Fargo Bank        1286                                              $0.00                                 $0.00                                            $0.00                                      FA
164     Wheatland Bank      2177                                                  $0.00                             $7,354.50                                         $7,354.50                                     FA
165     Miscellaneous Vendors                                               $72,162.01                             $72,162.01                                      $49,882.19                                       FA
166     Virginia tax refund                                                 $75,612.38                             $75,612.38                                      $75,612.38                                       FA
167     AMEX                                                                  $3,742.96                             $3,742.96                                         $3,742.96                                     FA
168     Liberty Mutual                                                      $80,451.00                             $80,451.00                                      $80,451.00                                       FA
169     Tax refunds (misc)                                                 $137,232.25                            $137,232.25                                            $0.00                                      FA
Asset Notes:      All funds are linked to asset #366
170     Missouri tax refund                                                $296,540.00                            $296,540.00                                     $296,540.00                                       FA
171     Treasurer of Warrick County                                           $2,297.69                             $2,297.69                                         $2,297.69                                     FA
172     Stirling Properties                                                 $11,470.56                             $11,470.56                                            $0.00                                      FA
173     University Accounting System                                           $300.00                               $300.00                                             $0.00                                      FA
                                  Case 16-07207-JMC-7A           Doc 3785 FiledFORM 1
                                                                                  01/21/20  EOD 01/21/20                    06:30:08          Pg 7 ofPage
                                                                                                                                                      588 No:      7
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                     16-07207                                                                                        Trustee Name:                        Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                  Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:        12/31/2019                                                                                      §341(a) Meeting Date:                11/01/2016
                                                                                                                              Claims Bar Date:                     01/30/2017
                                 1                                  2                       3                           4                        5                                     6

                      Asset Description                          Petition/         Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                       (Scheduled and                          Unscheduled        (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                  Unscheduled (u) Property)                       Value                  Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                 Less Liens, Exemptions,
                                                                                    and Other Costs)

174     US Postal Service                                            $472.51                        $472.51                                          $472.51                                       FA
175     ADP                                                             $40.00                        $40.00                                           $0.00                                       FA
176     RICOH                                                        $345.64                        $345.64                                          $345.64                                       FA
177     Cintas                                                          $15.79                        $15.79                                          $15.79                                       FA
178     Deluxe                                                          $52.50                        $52.50                                          $52.50                                       FA
179     OK Dept of Rehabilitation Services                          $2,934.00                      $2,934.00                                           $0.00                                       FA
180     Money Orders 17-387298100 to 17-387298119                       $20.00                        $20.00                                          $20.00                                       FA
181     Money Orders 17-387298120 to 17-387298139                       $20.00                        $20.00                                          $20.00                                       FA
182     Money Orders 17-387298140 to 17-387298159                       $20.00                        $20.00                                          $20.00                                       FA
183     Money Orders 17-387298165 to 17-387298179                       $15.00                        $15.00                                          $15.00                                       FA
184     Money Orders 17-332752430 to 17-332752435                       $90.00                        $90.00                                          $90.00                                       FA
185     Money Orders R206069457924                                       $1.00                         $1.00                                           $0.00                                       FA
Asset Notes:     check stale, was not deposited
186     Money Orders R206069457616                                       $3.00                         $3.00                                           $0.00                                       FA
Asset Notes:     check stale, was not deposited
187     Money Orders 1005000220 to 1005000223                            $4.00                         $4.00                                           $4.00                                       FA
188     Money Orders 1005000224 to 1005000227                            $4.00                         $4.00                                           $4.00                                       FA
189     Money Orders 1005000228 to 1005000231                            $4.00                         $4.00                                           $4.00                                       FA
190     Money Orders 1005000232 to 1005000235                            $4.00                         $4.00                                           $4.00                                       FA
191     Money Orders 1005000243 to 1005000246                            $8.00                         $8.00                                           $8.00                                       FA
192     Money Order 17-145253259                                         $1.00                         $1.00                                           $0.00                                       FA
Asset Notes:     Check stale, was not deposited
193     Money Order 17-145253262                                         $1.00                         $1.00                                           $0.00                                       FA
Asset Notes:     check stale, was not deposited
194     Money Order 17-145253261                                         $1.00                         $1.00                                           $0.00                                       FA
Asset Notes:     check stale, was not deposited
195     Money Order 131342847-3                                          $1.00                         $1.00                                           $0.00                                       FA
Asset Notes:     check stale, was not deposited
196     Money Order 148735303-21                                         $2.00                         $2.00                                           $2.00                                       FA
197     Money Order 148735304-1                                          $2.00                         $2.00                                           $2.00                                       FA
198     Money Order 148735331-1                                          $1.00                         $1.00                                           $1.00                                       FA
                                  Case 16-07207-JMC-7A          Doc 3785 FiledFORM 1
                                                                                 01/21/20  EOD 01/21/20                   06:30:08          Pg 8 ofPage
                                                                                                                                                    588 No:      8
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    16-07207                                                                                       Trustee Name:                        Deborah J. Caruso
Case Name:                   ITT EDUCATIONAL SERVICES, INC.                                                                 Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:       12/31/2019                                                                                     §341(a) Meeting Date:                11/01/2016
                                                                                                                            Claims Bar Date:                     01/30/2017
                                1                                  2                      3                           4                        5                                     6

                     Asset Description                          Petition/        Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled       (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

199     Money Order 148735332-9                                        $1.00                         $1.00                                          $1.00                                        FA
200     Money Order 148735333-8                                        $1.00                         $1.00                                          $1.00                                        FA
201     Money Order 148735334-7                                        $1.00                         $1.00                                          $1.00                                        FA
202     Money Order 148735335-6                                        $1.00                         $1.00                                          $1.00                                        FA
203     Money Order 148735336-5                                        $1.00                         $1.00                                          $1.00                                        FA
204     Money Order 148735337-4                                        $1.00                         $1.00                                          $1.00                                        FA
205     Money Order 148735338-3                                        $1.00                         $1.00                                          $1.00                                        FA
206     Money Order 148735339-2                                        $1.00                         $1.00                                          $1.00                                        FA
207     Money Order 148735340-1                                        $1.00                         $1.00                                          $1.00                                        FA
208     Money Order 148735341-9                                        $1.00                         $1.00                                          $1.00                                        FA
209     Money Order 148735342-8                                        $1.00                         $1.00                                          $1.00                                        FA
210     Money Order 148735343-7                                        $1.00                         $1.00                                          $1.00                                        FA
211     Money Order 148735344-6                                        $1.00                         $1.00                                          $1.00                                        FA
212     Money Order R206092142146                                      $2.00                         $2.00                                          $2.00                                        FA
213     Money Order R206092142135                                      $2.00                         $2.00                                          $2.00                                        FA
214     Money Order R206092142124                                      $2.00                         $2.00                                          $2.00                                        FA
215     Money Order R206092142113                                      $2.00                         $2.00                                          $2.00                                        FA
216     Money Order R206092142102                                      $2.00                         $2.00                                          $2.00                                        FA
217     Money Order R206092142091                                      $2.00                         $2.00                                          $2.00                                        FA
218     Money Order R206092142080                                      $2.00                         $2.00                                          $2.00                                        FA
219     Money Order R206092142070                                      $2.00                         $2.00                                          $2.00                                        FA
220     Money Order R206092142069                                      $2.00                         $2.00                                          $2.00                                        FA
221     Money Order R206092142058                                      $2.00                         $2.00                                          $2.00                                        FA
222     Money Order R206092142047                                      $2.00                         $2.00                                          $2.00                                        FA
223     Money Order R206092142036                                      $2.00                         $2.00                                          $2.00                                        FA
224     Money Order R206092142025                                      $2.00                         $2.00                                          $2.00                                        FA
225     Money Order R206092142014                                      $2.00                         $2.00                                          $2.00                                        FA
226     Money Order R206092142003                                      $2.00                         $2.00                                          $2.00                                        FA
227     Money Order R206092141992                                      $2.00                         $2.00                                          $2.00                                        FA
228     Money Order R206092141981                                      $2.00                         $2.00                                          $2.00                                        FA
229     Money Order R206092141970                                      $2.00                         $2.00                                          $2.00                                        FA
                                 Case 16-07207-JMC-7A           Doc 3785 FiledFORM 1
                                                                                 01/21/20  EOD 01/21/20                   06:30:08          Pg 9 ofPage
                                                                                                                                                    588 No:      9
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    16-07207                                                                                       Trustee Name:                        Deborah J. Caruso
Case Name:                   ITT EDUCATIONAL SERVICES, INC.                                                                 Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:       12/31/2019                                                                                     §341(a) Meeting Date:                11/01/2016
                                                                                                                            Claims Bar Date:                     01/30/2017
                                1                                  2                      3                           4                        5                                     6

                     Asset Description                          Petition/        Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled       (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

230     Money Order R206897674995                                      $2.00                         $2.00                                          $2.00                                        FA
231     Money Order R206897674984                                      $2.00                         $2.00                                          $2.00                                        FA
232     Money Order R206897674973                                      $2.00                         $2.00                                          $2.00                                        FA
233     Money Order R206897674962                                      $2.00                         $2.00                                          $2.00                                        FA
234     Money Order R206897674951                                      $2.00                         $2.00                                          $2.00                                        FA
235     Money Order R206897674940                                      $2.00                         $2.00                                          $2.00                                        FA
236     Money Order R206897674930                                      $2.00                         $2.00                                          $2.00                                        FA
237     Money Order R206897674929                                      $2.00                         $2.00                                          $2.00                                        FA
238     Money Order R206897674918                                      $2.00                         $2.00                                          $2.00                                        FA
239     Money Order R206897674907                                      $2.00                         $2.00                                          $2.00                                        FA
240     Money Order R206897674896                                      $2.00                         $2.00                                          $2.00                                        FA
241     Money Order R206897674885                                      $2.00                         $2.00                                          $2.00                                        FA
242     Money Order R206897674874                                      $2.00                         $2.00                                          $2.00                                        FA
243     Money Order R206897674863                                      $2.00                         $2.00                                          $2.00                                        FA
244     Money Order R206897674852                                      $2.00                         $2.00                                          $2.00                                        FA
245     Money Order R206897674841                                      $2.00                         $2.00                                          $2.00                                        FA
246     Money Order R206897674830                                      $2.00                         $2.00                                          $2.00                                        FA
247     Money Order R206897674820                                      $2.00                         $2.00                                          $2.00                                        FA
248     Money Order R206897674819                                      $2.00                         $2.00                                          $2.00                                        FA
249     Money Order R206897674808                                      $2.00                         $2.00                                          $2.00                                        FA
250     Money Order R206897674797                                      $2.00                         $2.00                                          $2.00                                        FA
251     Money Order R206897674786                                      $2.00                         $2.00                                          $2.00                                        FA
252     Money Order R206092142674                                      $1.00                         $1.00                                          $1.00                                        FA
253     Money Order R206092142663                                      $1.00                         $1.00                                          $1.00                                        FA
254     Money Order R206092142652                                      $1.00                         $1.00                                          $1.00                                        FA
255     Money Order R206092142641                                      $1.00                         $1.00                                          $1.00                                        FA
256     Money Order R206092142630                                      $1.00                         $1.00                                          $1.00                                        FA
257     Money Order R206092142620                                      $1.00                         $1.00                                          $1.00                                        FA
258     Money Order R206092142619                                      $1.00                         $1.00                                          $1.00                                        FA
259     Money Order R206092142608                                      $1.00                         $1.00                                          $1.00                                        FA
260     Money Order R206092142597                                      $1.00                         $1.00                                          $1.00                                        FA
                                     Case 16-07207-JMC-7A                           FORM01/21/20
                                                                       Doc 3785 Filed    1        EOD 01/21/20                    06:30:08          Pg 10Page
                                                                                                                                                          of No:
                                                                                                                                                                      10
                                                                INDIVIDUAL ESTATE PROPERTY
                                                                                       588RECORD AND REPORT
                                                                                 ASSET CASES

Case No.:                     16-07207                                                                                           Trustee Name:                        Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                     Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:        12/31/2019                                                                                         §341(a) Meeting Date:                11/01/2016
                                                                                                                                 Claims Bar Date:                     01/30/2017
                                 1                                      2                      3                           4                        5                                     6

                     Asset Description                               Petition/        Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                               Unscheduled       (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                            Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                    Less Liens, Exemptions,
                                                                                       and Other Costs)

261     Money Order R206092142586                                           $1.00                         $1.00                                          $1.00                                        FA
262     Money Order R206092142575                                           $1.00                         $1.00                                          $1.00                                        FA
263     Money Order R206092142564                                           $1.00                         $1.00                                          $1.00                                        FA
Asset Notes:     Asset 264 was a duplicate entry to asset 263
264     VOID                                                                $0.00                         $0.00                                          $0.00                                        FA
265     Money Order R206092142553                                           $1.00                         $1.00                                          $1.00                                        FA
266     Money Order R206092142542                                           $1.00                         $1.00                                          $1.00                                        FA
267     Money Order R206092142531                                           $1.00                         $1.00                                          $1.00                                        FA
268     Money Order R206092142520                                           $1.00                         $1.00                                          $1.00                                        FA
269     Money Order R206092142510                                           $1.00                         $1.00                                          $1.00                                        FA
270     Money Order R206092142509                                           $1.00                         $1.00                                          $1.00                                        FA
271     Money Order R206092142498                                           $1.00                         $1.00                                          $1.00                                        FA
272     Money Order R206092142487                                           $1.00                         $1.00                                          $1.00                                        FA
273     Money Order R206092142476                                           $1.00                         $1.00                                          $1.00                                        FA
274     Money Order R206092142465                                           $1.00                         $1.00                                          $1.00                                        FA
275     Money Order R206092142454                                           $1.00                         $1.00                                          $1.00                                        FA
276     Money Order R206092142443                                           $1.00                         $1.00                                          $1.00                                        FA
277     Money Order R206092142432                                           $1.00                         $1.00                                          $1.00                                        FA
278     Money Order R206092142421                                           $1.00                         $1.00                                          $1.00                                        FA
279     Money Order R206092142410                                           $1.00                         $1.00                                          $1.00                                        FA
280     Money Order R206092142400                                           $1.00                         $1.00                                          $1.00                                        FA
281     Money Order R206092142399                                           $1.00                         $1.00                                          $1.00                                        FA
282     Money Order R206092142388                                           $1.00                         $1.00                                          $1.00                                        FA
283     Money Order R206092142377                                           $1.00                         $1.00                                          $1.00                                        FA
284     Money Order R206092142366                                           $1.00                         $1.00                                          $1.00                                        FA
285     Money Order R206092142355                                           $1.00                         $1.00                                          $1.00                                        FA
286     Money Order R206092142344                                           $1.00                         $1.00                                          $1.00                                        FA
287     Money Order R206092142333                                           $1.00                         $1.00                                          $1.00                                        FA
288     Money Order R206092142322                                           $1.00                         $1.00                                          $1.00                                        FA
289     Money Order R206092142311                                           $1.00                         $1.00                                          $1.00                                        FA
290     Money Order R20602142300                                            $1.00                         $1.00                                          $1.00                                        FA
                                        Case 16-07207-JMC-7A                                FORM01/21/20
                                                                               Doc 3785 Filed    1        EOD 01/21/20                                      06:30:08          Pg 11Page
                                                                                                                                                                                    of No:
                                                                                                                                                                                                    11
                                                                        INDIVIDUAL ESTATE PROPERTY
                                                                                               588RECORD AND REPORT
                                                                                         ASSET CASES

Case No.:                        16-07207                                                                                                                  Trustee Name:                            Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                                            Date Filed (f) or Converted (c):         09/16/2016 (f)
For the Period Ending:           12/31/2019                                                                                                                §341(a) Meeting Date:                    11/01/2016
                                                                                                                                                           Claims Bar Date:                         01/30/2017
                                    1                                                2                               3                               4                        5                                         6

                        Asset Description                                       Petition/                   Estimated Net Value                 Property                 Sales/Funds              Asset Fully Administered (FA)/
                         (Scheduled and                                       Unscheduled                  (Value Determined by                 Abandoned                Received by             Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                    Value                            Trustee,                OA =§ 554(a) abandon.           the Estate
                                                                                                          Less Liens, Exemptions,
                                                                                                             and Other Costs)

291     Money Order R206092142290                                                        $1.00                                  $1.00                                               $1.00                                            FA
292     Money Order R206092142289                                                        $1.00                                  $1.00                                               $1.00                                            FA
293     Money Order R206092142278                                                        $1.00                                  $1.00                                               $1.00                                            FA
294     Money Order R206092142267                                                        $1.00                                  $1.00                                               $1.00                                            FA
295     Money Order R206092142256                                                        $1.00                                  $1.00                                               $1.00                                            FA
296     Money Order R206092142245                                                        $1.00                                  $1.00                                               $1.00                                            FA
297     Money Orders R206092142234                                                       $1.00                                  $1.00                                               $1.00                                            FA
298     Money Order R206092142223                                                        $1.00                                  $1.00                                               $1.00                                            FA
299     Money Order R206092142212                                                        $1.00                                  $1.00                                               $1.00                                            FA
300     Money Order R206092142201                                                        $1.00                                  $1.00                                               $1.00                                            FA
301     Money Order R206092142190                                                        $1.00                                  $1.00                                               $1.00                                            FA
302     Money Order R206092142180                                                        $1.00                                  $1.00                                               $1.00                                            FA
303     Money Order R206092142179                                                        $1.00                                  $1.00                                               $1.00                                            FA
304     Money Order R206092142168                                                        $1.00                                  $1.00                                               $1.00                                            FA
305     Money Order R206092142157                                                        $1.00                                  $1.00                                               $1.00                                            FA
306     Cash collateral        Liberty Mutual Insurance                         $2,780,000.00                                   $1.00                                               $0.00                                          $1.00
Asset Notes:      Per Order entered on 09/13/2017 [Doc No. 2074], Liberty Mutual is authorized to draw on the cash collateral account to pay claims. It is anticipated that the claims will exceed the funds on
                  deposit.
307     Cash collateral       U.S. Department of                           $94,353,908.00                                     $1.00                                                  $0.00                                         $1.00
        Education
Asset Notes:        The Trustee's value may increase or decrease depending on the outcome of the asset.
                                      Case 16-07207-JMC-7A                     FORM01/21/20
                                                                  Doc 3785 Filed    1        EOD 01/21/20                    06:30:08          Pg 12Page
                                                                                                                                                     of No:
                                                                                                                                                                 12
                                                           INDIVIDUAL ESTATE PROPERTY
                                                                                  588RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                     16-07207                                                                                      Trustee Name:                        Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:        12/31/2019                                                                                    §341(a) Meeting Date:                11/01/2016
                                                                                                                            Claims Bar Date:                     01/30/2017
                                  1                                 2                      3                          4                        5                                     6

                      Asset Description                          Petition/        Estimated Net Value              Property              Sales/Funds            Asset Fully Administered (FA)/
                       (Scheduled and                          Unscheduled       (Value Determined by              Abandoned             Received by           Gross Value of Remaining Assets
                  Unscheduled (u) Property)                       Value                 Trustee,             OA =§ 554(a) abandon.        the Estate
                                                                                Less Liens, Exemptions,
                                                                                   and Other Costs)

308     Deposits                                                $2,030,008.00                   $15,715.99                                     $15,714.99                                        $1.00
         Utility Deposits, BGE Energy Company,
        $13,324.83
         Utility Deposits, BGE Energy Company,
        $16,902.00
         Utility Deposits, Progress Energy, $5,530.00
         Utility Deposits, Duke Power , $11,230.00
         Utility Deposits, Southern California Edison,
        $28,745.00
         Utility Deposits, Southern California Edison,
        $48,300.00
         Utility Deposits, Cobb County Water,
        $1,675.00
         Utility Deposits, Deposit correcting entry,
               $(250.00)
         Utility Deposits, Credit, $(192.21)
         Utility Deposits, Credit, $(212.77)
         Utility Deposits, Credit, $(223.90)
         Utility Deposits, Credit, $(212.77)
         Utility Deposits, Credit, $(243.28)
         Utility Deposits, Credit, $(275.40)
         Utility Deposits, Town of Norwood, $1,200.00
         Utility Deposits, Knoxville Utilities Board,
        $4,500.00
         Utility Deposits, Florida Power & Light,
        $5,555.00
         Utility Deposits, Florida Power & Light,
        $13,393.00
         Utility Deposits, Florida Power & Light,
        $(4,910.00)
         Utility Deposits, Florida Power & Light,
        $(1,506.00)
         Utility Deposits, Florida Power & Light,
                                       Case 16-07207-JMC-7A                     FORM01/21/20
                                                                   Doc 3785 Filed    1        EOD 01/21/20              06:30:08          Pg 13Page
                                                                                                                                                of No:
                                                                                                                                                            13
                                                            INDIVIDUAL ESTATE PROPERTY
                                                                                   588RECORD AND REPORT
                                                                             ASSET CASES

Case No.:                      16-07207                                                                                Trustee Name:                        Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                          Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:         12/31/2019                                                                              §341(a) Meeting Date:                11/01/2016
                                                                                                                       Claims Bar Date:                     01/30/2017
                                   1                                 2                   3                       4                        5                                     6

                      Asset Description                           Petition/     Estimated Net Value           Property              Sales/Funds            Asset Fully Administered (FA)/
                       (Scheduled and                           Unscheduled    (Value Determined by           Abandoned             Received by           Gross Value of Remaining Assets
                  Unscheduled (u) Property)                        Value              Trustee,          OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

        $(12,096.01)
         Utility Deposits, Florida Power & Light,
        $31,361.00
         Utility Deposits, Columbia Gas of
        Pennsylvania, $2,624.00
         Utility Deposits, Equitable Gas, $878.05
         Utility Deposits, $(3,326.99)
         Utility Deposits, Pacific Gas & Electric,
        $3,380.00
         Utility Deposits, Bessemer Utilities, $5,000.00
         Utility Deposits, Nevada Dept of Taxation,
               $6,070.00
         Utility Deposits, Pacific Gas & Electric,
        $52,790.00
         Utility Deposits, Dominion Virginia Power,
               $2,000.00
         Utility Deposits, St Charles Parish Water Co,
               $150.00
         Utility Deposits, Entergy, $4,695.00
         Utility Deposits, Georgia Power, $845.00
         Utility Deposits, Georgia Power, $665.00
         Utility Deposits, Georgia Power, $180.00
         Utility Deposits, Electric Power Board,
        $4,500.00
         Utility Deposits, South Bend Municipal
        Utility/Water, $50.00
         Utility Deposits, South Bend Municipal
        Utility/Water, $100.00
         Utility Deposits, Cedar Rapids Water
        Department, $75.00
         Utility Deposits, Atmos Energy, $250.00
         Utility Deposits, Johnson City Power Board,
               $5,000.00
                                    Case 16-07207-JMC-7A                      FORM01/21/20
                                                                 Doc 3785 Filed    1        EOD 01/21/20              06:30:08          Pg 14Page
                                                                                                                                              of No:
                                                                                                                                                          14
                                                          INDIVIDUAL ESTATE PROPERTY
                                                                                 588RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    16-07207                                                                                Trustee Name:                        Deborah J. Caruso
Case Name:                   ITT EDUCATIONAL SERVICES, INC.                                                          Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:       12/31/2019                                                                              §341(a) Meeting Date:                11/01/2016
                                                                                                                     Claims Bar Date:                     01/30/2017
                                1                                  2                   3                       4                        5                                     6

                     Asset Description                          Petition/     Estimated Net Value           Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled    (Value Determined by           Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value              Trustee,          OA =§ 554(a) abandon.        the Estate
                                                                            Less Liens, Exemptions,
                                                                               and Other Costs)

         Utility Deposits, Santee Cooper/Electric
        Service, $4,700.00
         Utility Deposits, Emerald Coast Utilities
        Authority, $86.00
         Utility Deposits, Gulf Power, $6,365.00
         Utility Deposits, Scana Energy, $300.00
         Utility Deposits, Greystone Power Corp,
        $4,500.00
         Utility Deposits, SDG&E, $3,011.36
         Utility Deposits, SDG&E, $322.37
         Utility Deposits, SDG&E, $(497.25)
         Utility Deposits, SDG&E, $(454.61)
         Other Deposits, Springfield VA Lease,
        $50,000.00
         Other Deposits, (CPD related), $11,720.00
         Workers Comp Deposits, ACE/Aon (WC),
        $6,000.00
         Workers Comp Deposits, Liberty Mutual
        (WC), $162,000.00
         Workers Comp Deposits, OH Bureau of
        Workers' Compensation, $1,000.50
         General Liability Deposits, ACE/Aon (GL),
        $10,000.00
         General Liability Deposits, Liberty Mutual
        (GL), $2,000.00
         Other Deposits, Hartford (STD), $33,870.00
         Other Deposits, CIGNA (Flex Spend),
        $13,000.00
         Other Deposits, AMEX, $843,566.08
         Medical Deposits, Hartford, $28,000.00
         Medical Deposits, CIGNA (Medical Non-CA),
        $593,000.00
         Medical Deposits, CIGNA (Medical CA),
                                      Case 16-07207-JMC-7A                                FORM01/21/20
                                                                             Doc 3785 Filed    1        EOD 01/21/20                06:30:08          Pg 15Page
                                                                                                                                                            of No:
                                                                                                                                                                        15
                                                                      INDIVIDUAL ESTATE PROPERTY
                                                                                             588RECORD AND REPORT
                                                                                       ASSET CASES

Case No.:                      16-07207                                                                                            Trustee Name:                        Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                      Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:         12/31/2019                                                                                          §341(a) Meeting Date:                11/01/2016
                                                                                                                                   Claims Bar Date:                     01/30/2017
                                  1                                               2                  3                       4                        5                                     6

                      Asset Description                                       Petition/     Estimated Net Value           Property              Sales/Funds            Asset Fully Administered (FA)/
                       (Scheduled and                                       Unscheduled    (Value Determined by           Abandoned             Received by           Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                    Value              Trustee,          OA =§ 554(a) abandon.        the Estate
                                                                                          Less Liens, Exemptions,
                                                                                             and Other Costs)

       $10,000.00
Asset Notes:    The value may increase based on the closing of the real estate.
                                       Case 16-07207-JMC-7A                    FORM01/21/20
                                                                  Doc 3785 Filed    1        EOD 01/21/20                      06:30:08          Pg 16Page
                                                                                                                                                       of No:
                                                                                                                                                                   16
                                                           INDIVIDUAL ESTATE PROPERTY
                                                                                  588RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                     16-07207                                                                                        Trustee Name:                        Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                  Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:        12/31/2019                                                                                      §341(a) Meeting Date:                11/01/2016
                                                                                                                              Claims Bar Date:                     01/30/2017
                                   1                                2                      3                            4                        5                                     6

                      Asset Description                          Petition/        Estimated Net Value                Property              Sales/Funds            Asset Fully Administered (FA)/
                       (Scheduled and                          Unscheduled       (Value Determined by                Abandoned             Received by           Gross Value of Remaining Assets
                  Unscheduled (u) Property)                       Value                 Trustee,               OA =§ 554(a) abandon.        the Estate
                                                                                Less Liens, Exemptions,
                                                                                   and Other Costs)

309     Income tax prepayments                                  $6,402,494.95                  $2,317,291.71                                  $2,879,754.78                                        $1.00
        Arizona $116,409.00
        California $1,023,420.00
        Colorado $35,673.00
        District of Columbia        $561.00
        Idaho       $24,761.00
        Illinois    $59,973.00
        Indiana     $512,285.00
        Kansas      $52,006.00
        Massachusetts          $112,332.00
        Michigan $1,008,904.00
        Minnesota        $8,000.00
        Montana $1,807.00
        Nebraska $5,538.00
        New Hampshire          $55,451.00
        New York         $269,082.95
        Oregon      $1,692.00
        Utah        $68,138.00
        Texas       $320,000.00
        Vermont $300.00
        West Virginia $67,097.00
        Wisconsin        $137,919.00
        Portland, Oregon       $3,059.00
        Alabama $104,873.00
        Arkansas $34,733.00
        Delaware $2,222.00
        Florida     $32,643.00
        Georgia $27,135.00
        Iowa        $65,852.00
        Kentucky         $69,835.00
        Louisiana $100,611.00
        Maryland         $17,712.00
        Mississippi      $3,302.00
                                        Case 16-07207-JMC-7A                                FORM01/21/20
                                                                               Doc 3785 Filed    1        EOD 01/21/20                                  06:30:08          Pg 17Page
                                                                                                                                                                                of No:
                                                                                                                                                                                            17
                                                                        INDIVIDUAL ESTATE PROPERTY
                                                                                               588RECORD AND REPORT
                                                                                         ASSET CASES

Case No.:                       16-07207                                                                                                               Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                                         Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:          12/31/2019                                                                                                             §341(a) Meeting Date:                11/01/2016
                                                                                                                                                       Claims Bar Date:                     01/30/2017
                                    1                                                 2                                 3                        4                        5                                     6

                       Asset Description                                         Petition/                  Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                        (Scheduled and                                         Unscheduled                 (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                      Value                           Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                                          Less Liens, Exemptions,
                                                                                                             and Other Costs)

       Missouri $326,961.00
       New Jersey       $46,687.00
       New Mexico       $90,189.00
       North Carolina         $209,835.00
       Oklahoma         $41,551.00
       Oklahoma-Franchise           -$100.00
       Pennsylvania $808,921.00
       South Carolina $85,109.00
       Tennessee        $55,000.00
       Virginia $80,000.00
       Hilliard, Ohio $29,907.00
       Strongville, Ohio      $25,599.00
       Youngstown, Ohio $40,238.00
       Norwood, Ohio          $27,962.00
       Vandalia, Ohio $42,993.00
       Fairlawn, Ohio         $8,004.00
       Lexington, KY (Fay Co.)            $5,548.00
       Lexington, KY (LFUCG)              $63,088.00
       Louisville, Kentucky         $43,483.00
       Kansas City, Missouri        $28,194.00
Asset Notes:      The value of the asset may increase after all of the tax matters have been reviewed and resolved.
310    Prepaid rents                                                              $100,472.35                                   $1.00                                          $0.00                                        $1.00
       Brandon Park Assoc LLC            $23,888.71
       Hendricks Commercial Properties LLC
            $5,142.81
       MIE Properties        $32,286.83
       Washington National Insurance          $39,154.00
Asset Notes:     The value of the asset may increase or decease after a full investigation of the asset is completed.
                                       Case 16-07207-JMC-7A                               FORM01/21/20
                                                                             Doc 3785 Filed    1        EOD 01/21/20                               06:30:08          Pg 18Page
                                                                                                                                                                           of No:
                                                                                                                                                                                       18
                                                                      INDIVIDUAL ESTATE PROPERTY
                                                                                             588RECORD AND REPORT
                                                                                       ASSET CASES

Case No.:                      16-07207                                                                                                           Trustee Name:                        Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                                     Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:         12/31/2019                                                                                                         §341(a) Meeting Date:                11/01/2016
                                                                                                                                                  Claims Bar Date:                     01/30/2017
                                   1                                               2                             3                          4                        5                                     6

                      Asset Description                                       Petition/                 Estimated Net Value              Property              Sales/Funds            Asset Fully Administered (FA)/
                       (Scheduled and                                       Unscheduled                (Value Determined by              Abandoned             Received by           Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                    Value                          Trustee,             OA =§ 554(a) abandon.        the Estate
                                                                                                      Less Liens, Exemptions,
                                                                                                         and Other Costs)

311     Prepaid insurance                                                     $1,603,896.92                           $10,193.00                                     $10,192.00                                        $1.00
        National Flood Insurance         $6,336.00
        National Flood Insurance         $7,524.00
       National Flood Insurance          $4,670.00
       National Flood Insurance          $1,719.00
       National Flood Insurance          $1,988.00
       National Flood Insurance          $7,145.00
       Workers Compensation        $496,245.00
       Workers Compensation-WI           $5,971.00
       Excess Indemnity      $19,435.00
       General Liabilty      $121,517.00
       Umbrella Liability    $95,000.00
       Excess Umbrella       $38,918.00
       Excess Umbrella       $38,913.00
       Property - All Risk Real & Personal Property
            $637,711.39
       Excess CA Earthquake        $38,648.40
       Student Professional Liability Insurance
            $66,571.00
       Errors & Omissions          $15,585.13
Asset Notes:     The Trustee's value may increase depending on outcome of the investigation of the asset.
                                        Case 16-07207-JMC-7A                                 FORM01/21/20
                                                                                Doc 3785 Filed    1        EOD 01/21/20                                   06:30:08          Pg 19Page
                                                                                                                                                                                  of No:
                                                                                                                                                                                              19
                                                                         INDIVIDUAL ESTATE PROPERTY
                                                                                                588RECORD AND REPORT
                                                                                          ASSET CASES

Case No.:                       16-07207                                                                                                                 Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                                           Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:          12/31/2019                                                                                                               §341(a) Meeting Date:                11/01/2016
                                                                                                                                                         Claims Bar Date:                     01/30/2017
                                    1                                                  2                                 3                         4                        5                                     6

                       Asset Description                                          Petition/                  Estimated Net Value                Property              Sales/Funds            Asset Fully Administered (FA)/
                        (Scheduled and                                          Unscheduled                 (Value Determined by                Abandoned             Received by           Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                       Value                           Trustee,               OA =§ 554(a) abandon.        the Estate
                                                                                                           Less Liens, Exemptions,
                                                                                                              and Other Costs)

312     Other Contracts                                                          $7,603,762.27                                    $1.00                                          $0.00                                        $1.00
        Indianapolis Colts Marketing            $81,420.00
        Outfront Media       $27,580.80
       Autodesk $5,144,707.54
       Wild Packets $28,248.00
       Identi-Kit       $75,300.00
       Journey Ed       $310,175.30
       National Instrument          $346,680.00
       Dell $1,554,132.33
       American Health Info Mgmt Assoc
             $12,680.00
       Coleman Tech/Presidio        $22,838.30
Asset Notes:      The value of the asset may increase or decease after a full investigation of the asset is completed.
313     90 days old or less                                                     $80,775,144.00                               $65,754.06                                     $28,926.23                                          FA
        Students (net of unrecognized revenue)
        $78,995,375.00
        Due from the Department of Education for
        Direct Student Loans        $1,779,769.00
Asset Notes:     The Trustee's value may continue to increase depending on the outcome of the asset.
                 Funds received are funds paid directly to the estate from former students.
                 Motion for Authority to Suspend Collection of Student Receivables filed on 05/04/2017 (1608). Order entered 05/18/2017 (1671). Motion for Authority to Enter into Settlement of Student
                 Class Action filed on 01/03/2018 (2288). Trustee's Motion for Authority to Enter into Settlement of Student Class Action filed on 01/03/2018 (2290). Preliminary Order on docket #2290
                 entered on 01/26/2018 (2354)
314     ESI General Services Corp. 100%                                             Unknown                                   $1.00                                              $0.00                                        $1.00
Asset Notes:       The Trustee's value may increase or decrease depending on the outcome of the asset.
315     ESI Maryland Corp. 100%                                                       Unknown                                     $1.00                                          $0.00                                        $1.00
Asset Notes:       The Trustee's value may increase or decrease depending on the outcome of the asset.
316     ITT International University, Inc. 100%                                       Unknown                                     $1.00                                          $0.00                                        $1.00
Asset Notes:       The Trustee's value may increase or decrease depending on the outcome of the asset.
317     ESI Service Corp. 100%                                                        Unknown                                     $1.00                                          $0.00                                        $1.00
Asset Notes:       The Trustee's value may increase or decrease depending on the outcome of the asset.
318     Daniel Webster College, Inc. 100%                                             Unknown                                     $1.00                                          $0.00                                        $1.00
                                       Case 16-07207-JMC-7A                                FORM01/21/20
                                                                              Doc 3785 Filed    1        EOD 01/21/20                                        06:30:08          Pg 20Page
                                                                                                                                                                                     of No:
                                                                                                                                                                                                 20
                                                                       INDIVIDUAL ESTATE PROPERTY
                                                                                              588RECORD AND REPORT
                                                                                        ASSET CASES

Case No.:                        16-07207                                                                                                                   Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                                             Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:           12/31/2019                                                                                                                 §341(a) Meeting Date:                11/01/2016
                                                                                                                                                            Claims Bar Date:                     01/30/2017
                                   1                                                 2                               3                                4                        5                                     6

                      Asset Description                                         Petition/                  Estimated Net Value                     Property              Sales/Funds            Asset Fully Administered (FA)/
                       (Scheduled and                                         Unscheduled                 (Value Determined by                     Abandoned             Received by           Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                      Value                           Trustee,                    OA =§ 554(a) abandon.        the Estate
                                                                                                         Less Liens, Exemptions,
                                                                                                            and Other Costs)

Asset Notes:      The Trustee's value may increase or decrease depending on the outcome of the asset.
319     ESI Online Services, Inc. 100%                                              Unknown                                     $1.00                                                $0.00                                       $1.00
Asset Notes:      The Trustee's value may increase or decrease depending on the outcome of the asset.
320     Textbooks and course supplies                                          $1,055,071.67                                    $1.00                                                $0.00                                       $1.00
Asset Notes:      The Trustee's value may increase or decrease depending on the outcome of the asset.
321     Office furniture                                                       $2,609,809.33                             $1,100,000.00                                      $1,171,992.13                                          FA
Asset Notes:      The estimated value of the office furniture is based on what may sell at auctions and what may be sold with real estate.
322     Office fixtures                                                          $776,149.75                             $1,100,000.00                                      $1,162,992.11                                          FA
Asset Notes:      The estimated value of the office furniture is based on what may sell at auctions and what may be sold with real estate.
323     Office equipment                                                       $1,193,176.09                             $1,100,000.00                                      $1,209,301.88                                          FA
Asset Notes:      The estimated value of the office furniture is based on what may sell at auctions and what may be sold with real estate.
324     2010 Ford - XL Transit Connect Van                                          Unknown                                $10,791.50                                           $10,791.50                                         FA
        VIN: NMOLS6ANXAt019835
325    2008 Toyota - Prius                                                    Unknown                                           $0.00                 OA                             $0.00                                         FA
       VIN: JTDKB20U283362360
Asset Notes:   Vehicle was impounded. Cost to retrieve vehicle exceeded the value of the vehicle.
326    9511 Angola Court Indianapolis      IN                                  $2,951,514.41                             $2,350,000.00                                      $1,820,000.00                                          FA
Asset Notes:   Property sold for $1,795,000.00 on 11/05/2018
327    10999 Stahl Road     Newburgh        IN                                 $1,922,385.05                             $1,100,000.00                                      $1,100,000.00                                          FA
Asset Notes:    Property sold for $1,100,000.00
328     3325 Stop 8 Road  Dayton     OH                                        $2,053,206.42                              $740,000.00                                          $740,000.00                                         FA
329     2810 Dupont Commerce Court, Fort Wayne, IN                             $2,575,715.62                             $1,900,000.00                                      $1,900,000.00                                          FA
330     3640 Corporate Trail Drive, Earth City        MO                       $3,997,471.67                             $3,050,000.00                                      $3,050,000.00                                          FA
331     470 Security Boulevard      Green Bay         WI                       $2,291,842.01                             $1,141,000.00                                      $1,255,100.00                                          FA
332     1522 E. Big Beaver Road          Troy         MI                       $3,132,134.55                             $2,660,000.00                                      $2,660,000.00                                          FA
333     1400 International Pkwy South            Lake Mary                     $3,617,766.87                             $3,900,000.00                                      $3,900,000.00                                          FA
             FL
334     1030 North Meridian Road         Youngstown          OH                $2,750,586.18                              $640,000.00                                          $640,000.00                                         FA
335     15651 North Freeway         Houston      TX                            $4,719,279.72                             $3,550,000.00                                      $3,869,975.00                                          FA
336     9150 East 41st Terrace      Kansas City       MO                       $3,325,889.90                             $1,490,000.00                                      $1,490,000.00                                          FA
337     670 East Carnegie Drive     San Bernardino           CA                $5,529,153.53                             $4,000,000.00                                      $4,000,000.00                                          FA
                                      Case 16-07207-JMC-7A                          FORM01/21/20
                                                                       Doc 3785 Filed    1        EOD 01/21/20                     06:30:08          Pg 21Page
                                                                                                                                                           of No:
                                                                                                                                                                       21
                                                                INDIVIDUAL ESTATE PROPERTY
                                                                                       588RECORD AND REPORT
                                                                                 ASSET CASES

Case No.:                       16-07207                                                                                          Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                    Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:          12/31/2019                                                                                        §341(a) Meeting Date:                11/01/2016
                                                                                                                                  Claims Bar Date:                     01/30/2017
                                  1                                     2                      3                            4                        5                                     6

                     Asset Description                               Petition/        Estimated Net Value                Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                               Unscheduled       (Value Determined by                Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                            Value                 Trustee,               OA =§ 554(a) abandon.        the Estate
                                                                                    Less Liens, Exemptions,
                                                                                       and Other Costs)

338     2065 ITT Tech Way N.W.           Kennesaw          GA       $4,631,099.06                  $2,389,500.00                                  $2,389,500.00                                        FA
339     1980 Metro Court S.W.       Wyoming MI                      $3,944,950.17                  $2,832,100.00                                  $2,832,100.00                                        FA
340     4809 Memorial Highway            Tampa        FL            $3,607,500.80                  $3,650,000.00                                  $3,600,000.00                                        FA
341     650 W. Cienega Avenue       San Dimas         CA            $7,181,642.43                  $5,000,000.00                                  $5,000,000.00                                        FA
342     12302 West Explorer Drive        Boise        ID            $2,786,994.15                  $2,698,835.16                                  $2,698,835.16                                        FA
343     7260 Goodlett Farms Parkway              Cordova   TN       $3,436,985.79                  $1,740,000.00                                  $1,740,000.00                                        FA
344     13518 East Indiana Ave.     Spokane Valley         WA       $3,720,740.01                  $2,350,000.00                                  $2,350,000.00                                        FA
345     5700 Northwest Parkway          San Antonio      TX         $2,816,360.00                  $3,300,000.00                                  $3,307,818.74                                        FA
Asset Notes:     Includes funds received for hail damage.
346     6359 Miller Road     Swartz Creek        MI                 $2,923,130.90                   $840,000.00                                      $840,000.00                                       FA
347     2845 Elm Hill Pike   Nashville TN                           $3,463,242.34                  $5,525,000.00                                  $5,525,000.00                                        FA
348     6300 W. Layton Avenue       Greenfield        WI            $2,573,052.10                  $1,200,000.00                                  $1,676,793.24                                        FA
349     11551 184th Place    Orland Park         IL                 $4,437,161.15                  $1,490,000.00                                  $1,490,000.00                                        FA
350     6270 Park South Drive       Bessemer AL                     $4,358,416.76                   $990,000.00                                      $990,000.00                                       FA
351     1001 Magnolia Ave.          Webster      TX                 $4,380,382.35                  $4,775,000.00                                  $4,775,000.00                                        FA
352     235 Greenfield Parkway      Liverpool NY                    $1,980,515.08                  $1,205,000.00                                  $1,205,000.00                                        FA
353     2101 Waterview Parkway           Richardson        TX       $3,034,661.53                  $3,450,000.00                                  $3,350,000.00                                        FA
354     1656 Henthorne Blvd., Suite B            Maumee    OH       $2,212,677.28                   $900,000.00                                      $900,000.00                                       FA
                                       Case 16-07207-JMC-7A                                 FORM01/21/20
                                                                               Doc 3785 Filed    1        EOD 01/21/20                                 06:30:08          Pg 22Page
                                                                                                                                                                               of No:
                                                                                                                                                                                           22
                                                                        INDIVIDUAL ESTATE PROPERTY
                                                                                               588RECORD AND REPORT
                                                                                         ASSET CASES

Case No.:                       16-07207                                                                                                              Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                                        Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:          12/31/2019                                                                                                            §341(a) Meeting Date:                11/01/2016
                                                                                                                                                      Claims Bar Date:                     01/30/2017
                                   1                                                 2                                 3                        4                        5                                     6

                       Asset Description                                        Petition/                  Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                        (Scheduled and                                        Unscheduled                 (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                     Value                           Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                                         Less Liens, Exemptions,
                                                                                                            and Other Costs)

355     Trademarks                                                                  Unknown                                    $1.00                                          $0.00                                        $1.00
        AVS School of Aviation Science & Design
        Benchmark Learning
       Careergenius
       Careergenius & Design
       Daniel Webster College
       DWC Daniel Webster College & Design
       ECS School of Engineering & Computer Science
       ITT Educational Services, Inc.
       ITT Technical Institute ITT
       Mindsurf
       Mindsurf & Design
       On-Demand Learning
       SBM School of Business & Management &
       Design
       Tech Fuse
       Techfuse
       Techfuse Stylized
Asset Notes:    The value of the asset may increase or decease after a full investigation of the asset is completed.
                                       Case 16-07207-JMC-7A                   FORM01/21/20
                                                                 Doc 3785 Filed    1        EOD 01/21/20                   06:30:08          Pg 23Page
                                                                                                                                                   of No:
                                                                                                                                                               23
                                                          INDIVIDUAL ESTATE PROPERTY
                                                                                 588RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    16-07207                                                                                     Trustee Name:                        Deborah J. Caruso
Case Name:                   ITT EDUCATIONAL SERVICES, INC.                                                               Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:       12/31/2019                                                                                   §341(a) Meeting Date:                11/01/2016
                                                                                                                          Claims Bar Date:                     01/30/2017
                                   1                               2                    3                           4                        5                                     6

                     Asset Description                          Petition/      Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled     (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value               Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                             Less Liens, Exemptions,
                                                                                and Other Costs)

356     Domain names                                               Unknown                     $2,000.00                                         $1,130.00                               $870.00
        ascolta.com
        ascolta360.com
        ascoltalabs.com
        ascoltatraining.com
        benchmarklearning.adult
        benchmarklearning.career
        benchmarklearning.co
        benchmarklearning.com
        benchmarklearning.net
        benchmarklearning.org
        benchmarklearning.party
        benchmarklearning.porn
        benchmarklearning.sexy
        benchmarklearning.sucks
        blearning.co
        breckinridge.college
        careergenius.com
        careergenius.org
        competenc.net
        competencsolutions.com
        competencsolutions.net
        competencsolutions.us
        competencyrules.net
        comptetencyrules.com
        cpd.itt-tech.edu
        cpdtesting.com
        cpdtrainingblog.com
        dwc.edu
        dwc.xxx
        earlycareeracademy.com
        earlycareeracademy.net
        earlycareeracademy.org
                                       Case 16-07207-JMC-7A                       FORM01/21/20
                                                                     Doc 3785 Filed    1        EOD 01/21/20              06:30:08          Pg 24Page
                                                                                                                                                  of No:
                                                                                                                                                              24
                                                              INDIVIDUAL ESTATE PROPERTY
                                                                                     588RECORD AND REPORT
                                                                               ASSET CASES

Case No.:                        16-07207                                                                                Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                          Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:           12/31/2019                                                                              §341(a) Meeting Date:                11/01/2016
                                                                                                                         Claims Bar Date:                     01/30/2017
                                   1                                   2                   3                       4                        5                                     6

                      Asset Description                             Petition/     Estimated Net Value           Property              Sales/Funds            Asset Fully Administered (FA)/
                       (Scheduled and                             Unscheduled    (Value Determined by           Abandoned             Received by           Gross Value of Remaining Assets
                  Unscheduled (u) Property)                          Value              Trustee,          OA =§ 554(a) abandon.        the Estate
                                                                                Less Liens, Exemptions,
                                                                                   and Other Costs)

        ecaindy.com
        electronicprofiler.com
        esiapp.com
        esiapp-qal.com
        esiapp-qa2.com
        esiexo.com
        esiforms.com
        esisso.com
        greatequalizer.com
        harvestknowledge.com
        intellicourse.net
        intellicourse.us
        itt.college
        ittclouds.com
        ittesi.adult
        ittesi.career
        ittesi.com
        ittesi.party
        ittesi.porn
        ittesi.sexy
        ittesi.sucks
        itt-tech.adult
        itt-tech.career
        itt-tech.college
        itt-tech.com
        itttech.edu
        itt-tech.edu
        itttech.info
        itttech.net
        itt-tech.net
        itt-tech.party
        itt-tech.porn
        itt-tech.sexy
                                     Case 16-07207-JMC-7A                     FORM01/21/20
                                                                 Doc 3785 Filed    1        EOD 01/21/20              06:30:08          Pg 25Page
                                                                                                                                              of No:
                                                                                                                                                          25
                                                          INDIVIDUAL ESTATE PROPERTY
                                                                                 588RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                    16-07207                                                                                Trustee Name:                        Deborah J. Caruso
Case Name:                   ITT EDUCATIONAL SERVICES, INC.                                                          Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:       12/31/2019                                                                              §341(a) Meeting Date:                11/01/2016
                                                                                                                     Claims Bar Date:                     01/30/2017
                                 1                                 2                   3                       4                        5                                     6

                     Asset Description                          Petition/     Estimated Net Value           Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled    (Value Determined by           Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value              Trustee,          OA =§ 554(a) abandon.        the Estate
                                                                            Less Liens, Exemptions,
                                                                               and Other Costs)

        itt-tech.sucks
        itttech.xxx
        itt-tech.xxx
        itt-tech-articles.com
        itt-techcampuses.com
        itt-tech-institute.com
        itt-tech-institute.org
        itt-technical-institute.com
        itt-technical-institute.org
        itttechnicalinstitute.xxx
        itt-technical-institute.xxx
        itttechonline.edu
        itt-techonline.edu
        itt-tech-programs.org
        learnblocks.com
        learnblocks.net
        learninglake.com
        medassisdegrees.com
        medassistdegree.com
        medassistdegrees.com
        mindsurfmn.com
        msdevcommunity.com
        nhmn.com
        nhmpsl.com
        npesi.net
        occug.org
        plantskillsharvestknowledge.com
        remoteclassrooms.com
        remotelearningclasses.com
        remotelearningcourses.com
        sccug.org
        sdcug.com
        smartcsa.com
                                        Case 16-07207-JMC-7A                                 FORM01/21/20
                                                                                Doc 3785 Filed    1        EOD 01/21/20                                    06:30:08          Pg 26Page
                                                                                                                                                                                   of No:
                                                                                                                                                                                               26
                                                                         INDIVIDUAL ESTATE PROPERTY
                                                                                                588RECORD AND REPORT
                                                                                          ASSET CASES

Case No.:                       16-07207                                                                                                                  Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                                            Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:          12/31/2019                                                                                                                §341(a) Meeting Date:                11/01/2016
                                                                                                                                                          Claims Bar Date:                     01/30/2017
                                    1                                                  2                                  3                         4                        5                                     6

                       Asset Description                                          Petition/                    Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                        (Scheduled and                                          Unscheduled                   (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                       Value                             Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                                             Less Liens, Exemptions,
                                                                                                                and Other Costs)

       tech-fuse.com
       techfuseatl.com
       techfusemn.com
       techfusetx.com
       tech-schools.net
       thesmarttools.com
Asset Notes:     The value of the asset may increase after a full investigation of the asset is completed.
357    Center for Professional Development maintains                                 Unknown                                       $1.00                                           $0.00                                       $1.00
       customer list.
Asset Notes:     The value of the asset may increase or decease after a full investigation of the asset is completed.
358    Proprietary curriculum developed by and for                                $500,000.00                                      $1.00                                           $0.00                                       $1.00
       Center for Professional Development
Asset Notes:     The value of the asset may increase or decease after a full investigation of the asset is completed.
359     Other curriculum/content                                                      Unknown                                      $1.00                                           $0.00                                       $1.00
Asset Notes:       The value of the asset may increase or decease after a full investigation of the asset is completed.
360     Student lead list                                                             Unknown                                      $1.00                                           $0.00                                       $1.00
Asset Notes:       The value of the asset may increase or decease after a full investigation of the asset is completed.
361     Employer (graduate hire) data base                                            Unknown                                      $1.00                                           $0.00                                       $1.00
Asset Notes:       The value of the asset may increase or decease after a full investigation of the asset is completed.
362     Miscellaneous proprietary software                                            Unknown                                      $1.00                                           $0.00                                       $1.00
Asset Notes:       The value of the asset may increase or decease after a full investigation of the asset is completed.
363     PEAKS Trust 2009-1 Student Loan Asset- -                                           $0.00                                   $1.00                                           $0.00                                       $1.00
        Backed Variable Funding Subordinate Note
        $72,952,304.59 - $72,952,304.59 = $0
        Student CU Connect CUSO, LLC Revolving
        Note $8,439,002.73 - $8,439,002.73 = $0.00
Asset Notes:    Per Order entered on 05/18/2017, all collection of student receivables is suspended. [Doc No. 1671]
                Trustee is currently pursuing claims against Peaks and CUSO and has not fully valued the claims at the present time.
364     Unscheduled tax refunds                                  (u)                   $0.00                          $389,236.39                                            $596,120.25                                       $1.00
Asset Notes:       The Trustee's value may continue to increase as tax matters are reviewed and resolved.
                                        Case 16-07207-JMC-7A                                 FORM01/21/20
                                                                                Doc 3785 Filed    1        EOD 01/21/20                                  06:30:08          Pg 27Page
                                                                                                                                                                                 of No:
                                                                                                                                                                                             27
                                                                         INDIVIDUAL ESTATE PROPERTY
                                                                                                588RECORD AND REPORT
                                                                                          ASSET CASES

Case No.:                       16-07207                                                                                                                Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                                          Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:          12/31/2019                                                                                                              §341(a) Meeting Date:                11/01/2016
                                                                                                                                                        Claims Bar Date:                     01/30/2017
                                    1                                                  2                                 3                        4                        5                                     6

                       Asset Description                                          Petition/                  Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                        (Scheduled and                                          Unscheduled                 (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                       Value                           Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                                           Less Liens, Exemptions,
                                                                                                              and Other Costs)

365     licenses, franchises, and royalties:                                          Unknown                                    $1.00                                          $0.00                                        $1.00
        ITT Educational Services, Inc. has a
        non-exclusive, nontransferable license to use the
       "ITT" corporate and trade name,
       service mark, and trademark "ITT" in its
       corporate name, its popular name, its schools'
       names, and in certain specified
       uses, and as a trade name and service mark for its
       business, under the terms of a Trade Name and
       Service Mark License
       Agreement, dated June 3, 1998, as amended,
       with ITT Manufacturing Enterprises, Inc., as
       licensor. The agreement
       prohibits ITT Educational Services, Inc. from
       assigning, transferring or encumbering any of its
       rights thereunder.
Asset Notes:      The value of the asset may increase or decease after a full investigation of the asset is completed.
                                      Case 16-07207-JMC-7A                         FORM01/21/20
                                                                      Doc 3785 Filed    1        EOD 01/21/20                    06:30:08          Pg 28Page
                                                                                                                                                         of No:
                                                                                                                                                                     28
                                                               INDIVIDUAL ESTATE PROPERTY
                                                                                      588RECORD AND REPORT
                                                                                ASSET CASES

Case No.:                      16-07207                                                                                         Trustee Name:                        Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                   Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:         12/31/2019                                                                                       §341(a) Meeting Date:                11/01/2016
                                                                                                                                Claims Bar Date:                     01/30/2017
                                  1                                    2                      3                           4                        5                                     6

                      Asset Description                             Petition/        Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                       (Scheduled and                             Unscheduled       (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                  Unscheduled (u) Property)                          Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                   Less Liens, Exemptions,
                                                                                      and Other Costs)

366     Tax refunds and unused net operating losses               $77,280,754.00                         $1.00                                  $1,252,586.51                                        $1.00
        (NOLs)
        Type      Tax Year Jurisdiction       Filing Entity
              Amount Amount Due (not paid)
        2015 Income Tax Returns        2015         Federal
             Consolidated        $
        (201,133.00)
        2015 Income Tax Returns        2015         DC
             Consolidated      $       561.00
        2015 Income Tax Returns        2015         NE
             Consolidated      $     5,552.00
        2015 Income Tax Returns        2015         WV
             Consolidated      $   67,097.00
        2015 Income Tax Returns        2015         AL ITT
        ESI $       104,873.00
        2015 Income Tax Returns        2015         AR ITT
        ESI $        34,733.00
        2015 Income Tax Returns        2015         DE ITT
        ESI $          2,222.00
        2015 Income Tax Returns        2015         FL   ITT
        ESI $        32,643.00
        2015 Income Tax Returns        2015         GA ITT
        ESI $        27,135.00
        2015 Income Tax Returns        2015         MS ITT
        ESI $          1,302.00
        2015 Income Tax Returns        2015         NM ITT
        ESI $        90,189.00
        2015 Income Tax Returns        2015         OK ITT
        ESI $        41,551.00
        2015 Income Tax Returns        2015         OK
        (Franchise)      ITT ESI        $
        (100.00)
        2015 Income Tax Returns        2015         SC   ITT
                                    Case 16-07207-JMC-7A                        FORM01/21/20
                                                                   Doc 3785 Filed    1        EOD 01/21/20              06:30:08          Pg 29Page
                                                                                                                                                of No:
                                                                                                                                                            29
                                                            INDIVIDUAL ESTATE PROPERTY
                                                                                   588RECORD AND REPORT
                                                                             ASSET CASES

Case No.:                    16-07207                                                                                  Trustee Name:                        Deborah J. Caruso
Case Name:                   ITT EDUCATIONAL SERVICES, INC.                                                            Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:       12/31/2019                                                                                §341(a) Meeting Date:                11/01/2016
                                                                                                                       Claims Bar Date:                     01/30/2017
                                1                                   2                    3                       4                        5                                     6

                     Asset Description                           Petition/      Estimated Net Value           Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                           Unscheduled     (Value Determined by           Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                        Value               Trustee,          OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

        ESI $       85,109.00
        2015 Income Tax Returns         2015
             Fairlawn, OH ITT ESI        $       8,004.00


        Amended Tax Returns      2012       CA
            Consolidated    $     570,965.00
        Amended Tax Returns      2012       ID
            Consolidated    $      20,392.00
        Amended Tax Returns      2012       KS
            Consolidated    $      34,333.00
        Amended Tax Returns      2011       MT
            Consolidated    $          158.00
        Amended Tax Returns      2012       NY
            Consolidated    $      69,937.00
        Amended Tax Returns      2011       UT
            Consolidated    $      19,683.00
        Amended Tax Returns      2012       WV
            Consolidated    $      17,206.00
        Amended Tax Returns      2012       GA ITT ESI
            $    103,691.00
        Amended Tax Returns      2012          VA ITT ESI
            $    169,490.00
        Amended Tax Returns      2008       CA
            Consolidated    $     261,655.00
        Amended Tax Returns      2009       CA
            Consolidated    $     399,949.00
        Amended Tax Returns      2010       CA
            Consolidated    $     530,232.00
        Amended Tax Returns      2011       CA
            Consolidated    $     622,723.00
        Amended Tax Returns      2009       IN
            Consolidated    $   1,298,380.00
        Amended Tax Returns      2010       IN
                                      Case 16-07207-JMC-7A                      FORM01/21/20
                                                                   Doc 3785 Filed    1        EOD 01/21/20              06:30:08          Pg 30Page
                                                                                                                                                of No:
                                                                                                                                                            30
                                                            INDIVIDUAL ESTATE PROPERTY
                                                                                   588RECORD AND REPORT
                                                                             ASSET CASES

Case No.:                     16-07207                                                                                 Trustee Name:                        Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                           Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:        12/31/2019                                                                               §341(a) Meeting Date:                11/01/2016
                                                                                                                       Claims Bar Date:                     01/30/2017
                                  1                                 2                    3                       4                        5                                     6

                     Asset Description                           Petition/      Estimated Net Value           Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                           Unscheduled     (Value Determined by           Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                        Value               Trustee,          OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

            Consolidated      $   2,191,823.00
        Amended Tax Returns        2011       IN
            Consolidated      $   2,462,914.00
        Amended Tax Returns        2012       IN
            Consolidated      $   1,642,200.00
        Amended Tax Returns        2013       IN
            Consolidated      $     464,556.00
        Amended Tax Returns        2008       MI
            Consolidated      $     247,856.00
        Amended Tax Returns        2009       MI
            Consolidated      $     529,901.00
        Amended Tax Returns        2010       MI
            Consolidated      $     649,086.00
        Amended Tax Returns        2011       MI
            Consolidated      $     357,796.00
        Unused State NOLs          2013       DE ITT ESI
             $          232.00
        Unused State NOLs          2013      IA   ITT ESI
             $     157,607.00
        Unused State NOLs          2013      LA ITT ESI
             $     353,913.00
        Unused State NOLs          2013      MO ITT ESI
             $     729,059.00
        Unused State NOLs          2013      NM ITT ESI
             $     233,234.00
        Unused State NOLs          2013      NC ITT ESI
             $ 1,023,562.00
        Unused State NOLs          2013      OK ITT ESI
             $     414,100.00
        Unused State NOLs          2013      PA ITT ESI
             $ 1,095,985.00
        Unused State NOLs          2013      SC   ITT ESI
             $     728,990.00
                                    Case 16-07207-JMC-7A                        FORM01/21/20
                                                                   Doc 3785 Filed    1        EOD 01/21/20              06:30:08          Pg 31Page
                                                                                                                                                of No:
                                                                                                                                                            31
                                                            INDIVIDUAL ESTATE PROPERTY
                                                                                   588RECORD AND REPORT
                                                                             ASSET CASES

Case No.:                    16-07207                                                                                  Trustee Name:                        Deborah J. Caruso
Case Name:                   ITT EDUCATIONAL SERVICES, INC.                                                            Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:       12/31/2019                                                                                §341(a) Meeting Date:                11/01/2016
                                                                                                                       Claims Bar Date:                     01/30/2017
                                1                                   2                    3                       4                        5                                     6

                     Asset Description                           Petition/      Estimated Net Value           Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                           Unscheduled     (Value Determined by           Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                        Value               Trustee,          OA =§ 554(a) abandon.        the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

        Unused State NOLs        2013       Strongsville,
        OH ITT ESI $        155,157.00
        Unused State NOLs        2013       Youngstown,
        OH ITT ESI $        133,830.00
        Unused State NOLs        2013       Norwood,
        OH ITT ESI $        162,934.00
        Unused State NOLs        2013       Fairlawn, OH
            ITT ESI $       113,669.00
        Unused State NOLs        2014       AZ
            Consolidated    $     227,673.00
        Unused State NOLs        2014       CA
            Consolidated    $ 8,611,798.00
        Unused State NOLs        2012       CA
            Consolidated    $ (6,458,849.00)
        Unused State NOLs        2014       CO
            Consolidated    $     398,327.00
        Unused State NOLs        2014       DC
            Consolidated    $        5,883.00
        Unused State NOLs        2014       IL
            Consolidated    $ 1,197,765.00
        Unused State NOLs        2014       IN
            Consolidated    $ 1,427,249.00
        Unused State NOLs        2014       KY
            Consolidated    $ 1,569,863.00
        Unused State NOLs        2014       MA
            Consolidated    $     764,783.00
        Unused State NOLs        2014       MI
            Consolidated    $ 2,037,149.00
        Unused State NOLs        2014       MN
            Consolidated    $ 1,116,846.00
        Unused State NOLs        2014       NE
            Consolidated    $     385,960.00
        Unused State NOLs        2015       NE
                                      Case 16-07207-JMC-7A                        FORM01/21/20
                                                                     Doc 3785 Filed    1        EOD 01/21/20              06:30:08          Pg 32Page
                                                                                                                                                  of No:
                                                                                                                                                              32
                                                              INDIVIDUAL ESTATE PROPERTY
                                                                                     588RECORD AND REPORT
                                                                               ASSET CASES

Case No.:                     16-07207                                                                                   Trustee Name:                        Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                             Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:        12/31/2019                                                                                 §341(a) Meeting Date:                11/01/2016
                                                                                                                         Claims Bar Date:                     01/30/2017
                                  1                                   2                    3                       4                        5                                     6

                     Asset Description                             Petition/      Estimated Net Value           Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                             Unscheduled     (Value Determined by           Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                          Value               Trustee,          OA =§ 554(a) abandon.        the Estate
                                                                                Less Liens, Exemptions,
                                                                                   and Other Costs)

            Consolidated      $    (186,478.00)
        Unused State NOLs           2014       NH
            Consolidated      $   1,106,211.00
        Unused State NOLs           2014       OR
            Consolidated      $       10,636.00
        Unused State NOLs           2014       Portland, OR
            Consolidated      $         7,977.00
        Unused State NOLs           2014       WI
            Consolidated      $      584,083.00
        Unused State NOLs           2014       AL ITT ESI
             $ 1,578,169.00
        Unused State NOLs          2015      AL ITT ESI
             $ (505,101.00)
        Unused State NOLs          2014      AR ITT ESI
             $     335,347.00
        Unused State NOLs          2015      AR ITT ESI
             $ (126,395.00)
        Unused State NOLs          2014      DE ITT ESI
             $        1,801.00
        Unused State NOLs          2014      FL    ITT ESI
             $ 13,574,046.00
        Unused State NOLs          2014      IA    ITT ESI
             $     493,762.00
        Unused State NOLs          2014      LA ITT ESI
             $ 1,957,656.00
        Unused State NOLs          2014      NJ    ITT ESI
             $     995,296.00
        Unused State NOLs          2014      NM ITT ESI
             $ 1,284,761.00
        Unused State NOLs          2014      NC ITT ESI
             $ 4,755,652.00
        Unused State NOLs          2014      PA ITT ESI
             $ 6,850,704.00
                                       Case 16-07207-JMC-7A                                FORM01/21/20
                                                                              Doc 3785 Filed    1        EOD 01/21/20                             06:30:08          Pg 33Page
                                                                                                                                                                          of No:
                                                                                                                                                                                      33
                                                                       INDIVIDUAL ESTATE PROPERTY
                                                                                              588RECORD AND REPORT
                                                                                        ASSET CASES

Case No.:                      16-07207                                                                                                          Trustee Name:                        Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                                    Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:          12/31/2019                                                                                                       §341(a) Meeting Date:                11/01/2016
                                                                                                                                                 Claims Bar Date:                     01/30/2017
                                   1                                                2                                3                     4                        5                                     6

                       Asset Description                                       Petition/                  Estimated Net Value           Property              Sales/Funds            Asset Fully Administered (FA)/
                        (Scheduled and                                       Unscheduled                 (Value Determined by           Abandoned             Received by           Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                    Value                           Trustee,          OA =§ 554(a) abandon.        the Estate
                                                                                                        Less Liens, Exemptions,
                                                                                                           and Other Costs)

       Unused State NOLs           2014       SC ITT ESI
              $ 3,227,010.00
       Unused State NOLs           2014       TN ITT ESI
              $ 1,703,106.00
       Unused State NOLs           2014       Strongsville,
       OH ITT ESI $           734,263.00
       Unused State NOLs           2014       Youngstown,
       OH ITT ESI $           684,666.00
       Unused State NOLs           2014       Norwood,
       OH ITT ESI $           963,471.00
       Unused State NOLs           2014       Fairlawn, OH
            ITT ESI $         620,882.00
       Unused State NOLs           2015       DE ITT ESI
              $      2,381.00
       Unused State NOLs           2015       FL ITT ESI
              $ 4,492,281.00
       Unused State NOLs           2015       NM ITT ESI
              $   454,737.00
       Unused State NOLs           2015       Fairlawn, OH
            ITT ESI $         245,662.00
       Unused State NOLs           2015       OK ITT ESI
              $   808,860.00
       Unused State NOLs           2015       SC ITT ESI
              $ 1,073,925.00
       Subtotal:                    $ 77,481,987.00       $
       (201,233.00)
       Total:                       $ 77,280,754.00
Asset Notes:     The value of the asset may increase after all of the tax matters have been reviewed and resolved.
                                        Case 16-07207-JMC-7A                                 FORM01/21/20
                                                                                Doc 3785 Filed    1        EOD 01/21/20                                   06:30:08          Pg 34Page
                                                                                                                                                                                  of No:
                                                                                                                                                                                              34
                                                                         INDIVIDUAL ESTATE PROPERTY
                                                                                                588RECORD AND REPORT
                                                                                          ASSET CASES

Case No.:                       16-07207                                                                                                                 Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                                           Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:          12/31/2019                                                                                                               §341(a) Meeting Date:                11/01/2016
                                                                                                                                                         Claims Bar Date:                     01/30/2017
                                    1                                                  2                                  3                        4                        5                                     6

                       Asset Description                                          Petition/                   Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                        (Scheduled and                                          Unscheduled                  (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                       Value                            Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                                            Less Liens, Exemptions,
                                                                                                               and Other Costs)

367     Interests in insurance policies or annuities:                                 Unknown                                     $1.00                                          $0.00                                        $1.00
        ESI Group Life and Disability Insurance Plan,
        No. 511 a welfare benefit plan sponsored by
       ITT Educational Services, Inc. (EIN 36-061311)
       and providing life and long-term disability
       insurance benefits.
       ITT Educational Services, Inc. Severance Pay
       Plan for Non-Executive Employees, No. 501, a
       welfare benefit plan sponsored by ITT
       Educational Services, Inc. (EIN XX-XXXXXXX) and
       providing severance benefits.
Asset Notes:     The value of the asset may increase or decease after a full investigation of the asset is completed.
368    Causes of action against third parties:                                    Unknown                                         $1.00                                          $0.00                                        $1.00
       ITT Educational Services, Inc. v. Morris &
       Associates, Attorneys at Law; Breach of
       Contract; San Diego, CA 2013, Pending
       (05/15/2019: unable to collect; entity dissolved
       prior to judgment being entered)
       ITT v. AP Consolidated Theatres II Limited
       Partnership; Breach Of Contract And
       Promissory Estoppel Claim; Little Rock, AR,
       2016, Pending
       Potential claim against Department of Education
Asset Notes:      The Trustee's value may increase or decrease depending on the outcome of the cause of actions.
369     Other property of any kind not already listed                                 Unknown                                     $1.00            OA                            $0.00                                          FA
        Pacer Basketball tickets
        Leased suite at Indianapolis Colts Dome
        Three parking passes
        Fourteen Season Tickets - Colts
Asset Notes:       The value of the asset may increase or decease after a full investigation of the asset is completed.
                   Colts- did not assume contract
                   Pacer - Debtor did not extend contract
                                        Case 16-07207-JMC-7A                                 FORM01/21/20
                                                                                Doc 3785 Filed    1        EOD 01/21/20                                     06:30:08           Pg 35Page
                                                                                                                                                                                     of No:
                                                                                                                                                                                                 35
                                                                         INDIVIDUAL ESTATE PROPERTY
                                                                                                588RECORD AND REPORT
                                                                                          ASSET CASES

Case No.:                       16-07207                                                                                                                    Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                                              Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:          12/31/2019                                                                                                                  §341(a) Meeting Date:                11/01/2016
                                                                                                                                                            Claims Bar Date:                     01/30/2017
                                    1                                                2                                3                                 4                      5                                     6

                      Asset Description                                         Petition/                   Estimated Net Value                   Property               Sales/Funds            Asset Fully Administered (FA)/
                       (Scheduled and                                         Unscheduled                  (Value Determined by                   Abandoned              Received by           Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                      Value                            Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                          Less Liens, Exemptions,
                                                                                                             and Other Costs)

370     Money Orders                                               (u)                   $0.00                               $4,412.95                                             $4,412.95                                       FA
371     VOID                                                                             $0.00                                   $0.00                                                $0.00                                        FA
Asset Notes:      Loan Proceeds - Funds borrowed pursuant to Order Granting Trustee's Motion for an entry of an Order (i) Approving Postpetition Financing; (ii) Authorizing Continued Use of Cash
                  Collateral; (ii) Granting Adequate Protection to Prepetition Secured Parties; (iv) Scheduling a Final Hearing; (v) Granting Related Relief entered on 11/04/2016, Doc No. 567.
                  Notice of Submission of Satisfaction of Obligations Owed to Cerberus Business Finance, LLC filed on 03/24/2017. Doc No. 1457
                  Funds do not need to be linked to an asset. Asset voided.
372     VOID                                                                            $0.00                                     $0.00                                              $0.00                                         FA
Asset Notes:      Earnest money/deposits - Funds are not property of the Estate until real estate closes. Funds do not need to be linked to an asset.
373     VOID                                                                             $0.00                                   $0.00                                                $0.00                                        FA
Asset Notes:      Funds transferred from ESI Service Corp and Daniel Webster College do not need to be linked to an asset. Asset voided.
374     Medical Liens                                              (u)                   $0.00                              $16,666.66                                          $16,666.66                                         FA
        Medical Lien Lane Rich
        Per Order entered on 04/05/2107, Doc 1512
375     Association dues credits                                   (u)                   $0.00                               $3,337.90                                             $3,336.90                                       FA
Asset Notes:      Trustee' may receive additional funds when remaining real estate sells in 2018.
376     Tax credits collected at closing                           (u)                   $0.00                             $123,662.95                                         $133,132.96                                         FA
Asset Notes:      Trustee' may receive additional funds when remaining real estate sells in 2018.
377    Miscellaneous vendors, credits, refunds,                  (u)                  $0.00                                $150,000.00                                         $506,793.24                                       $1.00
       unclaimed funds
Asset Notes:    Trustee's may continue to receive funds as the case proceeds forward.
378     Insurance refunds/credits                                  (u)                   $0.00                             $112,000.00                                         $113,333.54                                         FA
Asset Notes:      The Trustee may continue to receive additional funds as the case proceeds.
379     Bank of America 7113                                       (u)                   $0.00                                  $92.93                                               $92.93                                        FA
381     13000 N. Meridian St.      Carmel       IN                  (u)        $5,178,631.48                              $4,500,000.00                                     $4,500,018.33                                          FA
Asset Notes:     Property originally listed in the schedules of ESI Corporation 16-07208
382     John Halasa Partial Settlement                             (u)             $36,000.00                                $2,000.00                                             $1,000.00                              $1,000.00
383     Benchmark Learning Courseware                              (u)                   $0.00                              $29,380.00                                          $29,380.00                                         FA
384     UBM account                                                (u)                   $0.00                                  $50.15                                               $50.15                                        FA
385     Potential avoidance claim (Sodexo)                         (u)                   $0.00                                   $1.00                                                $0.00                                        FA
Asset Notes:      Trustee's value may increase or decrease depending on the outcome of the investigation
386     Claim against Department of Education                      (u)                   $0.00                                   $1.00                                                $0.00                                      $1.00
                                       Case 16-07207-JMC-7A                                   FORM01/21/20
                                                                                 Doc 3785 Filed    1        EOD 01/21/20                                     06:30:08          Pg 36Page
                                                                                                                                                                                     of No:
                                                                                                                                                                                                 36
                                                                          INDIVIDUAL ESTATE PROPERTY
                                                                                                 588RECORD AND REPORT
                                                                                           ASSET CASES

Case No.:                      16-07207                                                                                                                     Trustee Name:                        Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                                               Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:         12/31/2019                                                                                                                   §341(a) Meeting Date:                11/01/2016
                                                                                                                                                            Claims Bar Date:                     01/30/2017
                                   1                                                   2                                3                             4                        5                                      6

                      Asset Description                                           Petition/                    Estimated Net Value                 Property              Sales/Funds            Asset Fully Administered (FA)/
                       (Scheduled and                                           Unscheduled                   (Value Determined by                 Abandoned             Received by           Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                        Value                             Trustee,                OA =§ 554(a) abandon.        the Estate
                                                                                                             Less Liens, Exemptions,
                                                                                                                and Other Costs)

Asset Notes:      The value of the asset may increase after a full investigation of the asset is complete.
387     Balance of Cerberus deposits                                (u)                    $0.00                              $422,207.77                                      $422,207.77                                        FA
388     Regions Bank 0756                                           (u)                    $0.00                                $4,474.10                                          $4,474.10                                      FA
389     Arbitration                                                 (u)                    $0.00                                $1,500.00                                          $1,500.00                                      FA
        Donald Williams v. ITT Technical Institute
390     Cadence Bank acct 5038                                      (u)                    $0.00                                  $789.89                                           $789.89                                       FA
391     Preference Matters                                          (u)                    $0.00                            $4,485,000.00                                   $4,238,580.86                                 $246,419.14
Asset Notes:      Trustee’s value may increase or decrease depending on the outcome of the negotiations and litigation.
392     Cerberus Business Finance, LLC                              (u)                    $0.00                                    $0.00                                   $2,750,000.00                                         FA
        TIP Loan, Order entered on 11/04/2016 [Doc.
        No. 567]
393     VOID                                                                               $0.00                                    $0.00                                             $0.00                                       FA
394     Deloitte Settlement                                         (u)                    $0.00                                    $1.00                                  $11,500,000.00                                         FA
Asset Notes:      The claim against Deloitte settled in mediation on 12/05/2018.
395     Daniel Webster real estate escrow                           (u)                    $0.00                              $455,500.00                                             $0.00                                       FA
Asset Notes:      Funds deposited into incorrect escrow account. All funds returned to buyer on 10/27/2017.
396     Chapter 13 Payments                                         (u)                    $0.00                                $2,000.00                                          $1,182.38                                  $817.62
397     Receipts from Asset Collector Payment                       (u)                    $0.00                              $200,000.00                                       $53,747.94                                $146,252.06
        Processing Services, LLC (PPS)
398     VA-GI Bill Payments                                         (u)                    $0.00                                    $1.00                                       $40,286.78                                        FA
399     American Express litigation/Settlement                      (u)                    $0.00                               $81,522.75                                       $81,522.75                                        FA
INT     Interest Earned                                             (u)               Unknown                                    Unknown                                       $888,828.99                                   Unknown


TOTALS (Excluding unknown value)                                                                                                                                                                      Gross Value of Remaining Assets
                                                                             $394,391,066.62                                $97,430,599.63                                $113,247,147.83                                 $395,387.82



Major Activities affecting case closing:
 01/15/2020     Order Granting Trustee's Fourteenth Motion to Extend Time to Assume or Reject Executory Contracts and Unexpired Leases of Residential Real Property or Personal Property (re: Doc
                # [3743]). Time to assume or reject extended to 5/11/2020. #3762
                                     Case 16-07207-JMC-7A                                FORM01/21/20
                                                                            Doc 3785 Filed    1        EOD 01/21/20                                      06:30:08          Pg 37Page
                                                                                                                                                                                 of No:
                                                                                                                                                                                                37
                                                                     INDIVIDUAL ESTATE PROPERTY
                                                                                            588RECORD AND REPORT
                                                                                      ASSET CASES

Case No.:                     16-07207                                                                                                                  Trustee Name:                            Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                                            Date Filed (f) or Converted (c):         09/16/2016 (f)
For the Period Ending:        12/31/2019                                                                                                                §341(a) Meeting Date:                    11/01/2016
                                                                                                                                                        Claims Bar Date:                         01/30/2017
                                 1                                                2                               3                               4                        5                                         6

                     Asset Description                                        Petition/                 Estimated Net Value                  Property                 Sales/Funds              Asset Fully Administered (FA)/
                      (Scheduled and                                        Unscheduled                (Value Determined by                  Abandoned                Received by             Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                     Value                          Trustee,                 OA =§ 554(a) abandon.           the Estate
                                                                                                      Less Liens, Exemptions,
                                                                                                         and Other Costs)

 12/31/2019    The Trustee is waiting for a ruling on the directors and officers motion to dismiss the case filed by the trustee and pending in the United States District Court, Southern District of
               Indiana. The motion to dismiss was filed with the bankruptcy court on 8/24/2019 and docketed with the District Court on 5/23/2019. The judge could not tell us when would can expect
               a ruling.
 12/31/2019    The parties are continuing to negotiate a settlement agreement
 12/31/2019    The Trustee collected $3,104,702.69 in preference recoveries in 2019
 12/23/2019    IRS filed Motion for Relief from Stay to Offset Pre-Petition Tax Overpayment against Pre-Petition Taxes and Memorandum of Law (#3741), obj due 01/09/2020.
 12/23/2019    Letter received from Pension Benefit Guaranty Corporation, dated 11/20/2019. The review is complete, no violations were disclosed, PBGC is closing their file.
 12/03/2019    12/03/2019 The Trustee files her response in opposition to plaintiff’s motion for class certification and related relief (AP 16-50296, #43)
 11/18/2019    9. Ninth Omnibus Objection to Claims with Notice & Certificate of Service, filed by Deborah J. Caruso on behalf of Trustee Deborah J. Caruso. Response due by 12/18/2019 (#3706).
               Order entered 01/15/2020 (#3768)
               10. Tenth Omnibus Objection to Claims with Notice & Certificate of Service, filed by Deborah J. Caruso on behalf of Trustee Deborah J. Caruso. Response due by 12/18/2019 (#3707).
               Order entered 01/15/2020 (#3769)
 11/18/2019    11. Eleventh Omnibus Objection to Claims with Notice & Certificate of Service, filed by Deborah J. Caruso on behalf of Trustee Deborah J. Caruso. Response due by 12/18/2019
               (#3708). Towle Denison & Maniscalco LLP filed a response on 11/27/2019, (#3715). Order entered 01/15/2020, #3770
               12. Twelfth Omnibus Objection to Claims with Notice & Certificate of Service, filed by Deborah J. Caruso on behalf of Trustee Deborah J. Caruso. Response due by 12/18/2019
               (#3709). Creditor Joseph Mazzara filed response on 12/06/2019 (#3719). Creditor My College Guide filed response on 12/09/2019 (#3720). Order entered 01/15/2020, #3771
               13. Thirteenth Omnibus Objection to Claims with Notice & Certificate of Service, filed by Deborah J. Caruso on behalf of Trustee Deborah J. Caruso. Response due by 12/18/2019
               (#3710). Creditor Techno Training filed response on 12/10/2019 (#3722). Order entered 01/15/2020, #3772
 08/01/2019    Motion to Compromise and Settle claims with IRS, Obj due 08/14/2019. (#3567). Order entered on 08/21/2019, #3577
 07/30/2019    Motion for Authority to Reconsider Disallowance of Claim No. 1990 Filed by Jake Mills in Case No. 16-07207 filed by Meredith R. Theisen on behalf of Trustee Deborah J. Caruso.
               Obj due 09/18/2019 (#3556)




                                                                                                                                                  SUBTOTALS                    $0.00                 $0.00
                                     Case 16-07207-JMC-7A                                FORM01/21/20
                                                                            Doc 3785 Filed    1        EOD 01/21/20                                      06:30:08          Pg 38Page
                                                                                                                                                                                 of No:
                                                                                                                                                                                                38
                                                                     INDIVIDUAL ESTATE PROPERTY
                                                                                            588RECORD AND REPORT
                                                                                      ASSET CASES

Case No.:                     16-07207                                                                                                                  Trustee Name:                            Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                                            Date Filed (f) or Converted (c):         09/16/2016 (f)
For the Period Ending:        12/31/2019                                                                                                                §341(a) Meeting Date:                    11/01/2016
                                                                                                                                                        Claims Bar Date:                         01/30/2017
                                 1                                                2                               3                               4                        5                                         6

                     Asset Description                                        Petition/                 Estimated Net Value                  Property                 Sales/Funds              Asset Fully Administered (FA)/
                      (Scheduled and                                        Unscheduled                (Value Determined by                  Abandoned                Received by             Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                     Value                          Trustee,                 OA =§ 554(a) abandon.           the Estate
                                                                                                      Less Liens, Exemptions,
                                                                                                         and Other Costs)

 07/29/2019    1. First Omnibus Objection to Claims with Notice & Certificate of Service, filed by Meredith R. Theisen on behalf of Trustee Deborah J. Caruso. Response due by 08/28/2019 (#3537)
               Amended (#3545). Order entered on 09/25/2019 (#3620)
               2. Second Omnibus Objection to Claims with Notice & Certificate of Service, filed by Meredith R. Theisen on behalf of Trustee Deborah J. Caruso. Response due by 08/28/2019 (#3538)
               Amended (#3546). Order entered on 09/25/2019 #3621)
               3. Third Omnibus Objection to Claims with Notice & Certificate of Service, filed by Meredith R. Theisen on behalf of Trustee Deborah J. Caruso. Response due by 08/28/2019. (#3539)
               Amended (#3547). Order entered on 09/25/2019 (#3622)
               4. Fourth Omnibus Objection to Claims with Notice & Certificate of Service, filed by Meredith R. Theisen on behalf of Trustee Deborah J. Caruso. Response due by 08/28/2019.
               (#3540) Amended (#3548). Order entered on 09/25/2019 (#3625)
               5. Fifth Omnibus Objection to Claims with Notice & Certificate of Service, filed by Meredith R. Theisen on behalf of Trustee Deborah J. Caruso. Response due by 08/28/2019. (#3541)
               Amended (#3549). Order entered on 09/25/2019 (#3626)
               6. Sixth Omnibus Objection to Claims with Notice & Certificate of Service, filed by Meredith R. Theisen on behalf of Trustee Deborah J. Caruso. Response due by 08/28/2019. (#3542)
               Amended (#3550). Order entered on 09/25/2019 (#3630)
               7. Seventh Omnibus Objection to Claims with Notice & Certificate of Service, filed by Meredith R. Theisen on behalf of Trustee Deborah J. Caruso. Response due by 08/28/2019.
               (#3543) Amended (#3551) Order entered on 09/25/2019 (#3632)
               8. Eighth Omnibus Objection to Claims with Notice & Certificate of Service, filed by Meredith R. Theisen on behalf of Trustee Deborah J. Caruso. Response due by 08/28/2019. (#3544)
               Amended (#3552). Order entered on 09/25/2019 (#3634)
 06/18/2019    Order Granting Trustee's Motion to Compromise and Settle Adversary Proceeding 17-50101 (Caruso v. Student CU Connect CUSO, LLC), 06/14/2019, Doc 3463
 04/14/2019    Prepared checks for 2018 business taxes. Per Order entered on 04/10/2019, #3325.
 01/30/2019    01/30/2019 Order entered Granting Trustee's Motion to Compromise and Settle all claims against Deloitte & Touche LLP (3189)
 12/31/2018    As of December 31, 2018, the Trustee successfully settled 116 avoidance claims, resulting in recovery to the bankruptcy estates of $2,549,144.06 and claim waivers by 74 of the 116
               settlement parties.
 11/30/2018    Trustee's Motion for Authority to Enter into Settlement of Student Class Action, efiled 01/03/2018 (2290). Corrected Preliminary Approval Order efiled on 01/26/2018 (2354).
               Objection filed 05/09/2018 (2530). Final Order entered on 11/30/2018 (3079)
 11/08/2018    Internal Revenue Service issues ruling letter, dated 11/08/2018.
 11/05/2018    Efiled Application to Employ McKool Smith PC regarding Peaks AP on 11/05/2018 (3021). Order entered on 11/28/2018 (3070).
 10/18/2018    Motion for Authority to Assign Outstanding Perkins Loans to the US Department of Education and to Pay Costs Associated with Assignment as Admin Expense filed on 10/18/2018
               (#2998). Order entered on 11/07/2018 (#3028)
 09/18/2018    Efiled Application to Employ Rubin & Levin regarding Peaks AP on 09/18/2018 (2944). Order entered on 10/18/2018 (2996).




                                                                                                                                                  SUBTOTALS                    $0.00                 $0.00
                                    Case 16-07207-JMC-7A                              FORM01/21/20
                                                                         Doc 3785 Filed    1        EOD 01/21/20                           06:30:08          Pg 39Page
                                                                                                                                                                   of No:
                                                                                                                                                                               39
                                                                  INDIVIDUAL ESTATE PROPERTY
                                                                                         588RECORD AND REPORT
                                                                                   ASSET CASES

Case No.:                    16-07207                                                                                                     Trustee Name:                        Deborah J. Caruso
Case Name:                   ITT EDUCATIONAL SERVICES, INC.                                                                               Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:       12/31/2019                                                                                                   §341(a) Meeting Date:                11/01/2016
                                                                                                                                          Claims Bar Date:                     01/30/2017
                                1                                              2                            3                       4                        5                                     6

                     Asset Description                                    Petition/                Estimated Net Value           Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                                    Unscheduled               (Value Determined by           Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                 Value                         Trustee,          OA =§ 554(a) abandon.        the Estate
                                                                                                 Less Liens, Exemptions,
                                                                                                    and Other Costs)

 09/13/2018    Adversary proceedings filed on 09/13/2018:
               18-50309 Caruso v. Sinclair Broadcast Group, Inc. et al, 12/20/2018
               18-50311 Caruso v. Viacom, Inc. et al closed 03/27/2019
               18-50312 Caruso v. Charter Communications, Inc. et al, closed 12/27/0218
               18-50313 Caruso v. Turner Broadcasting System, Inc. et al closed 02/21/2019
 09/12/2018    Efiled Application to Employ McKool Smith PC on 09/12/2018 (2885). Order entered on 09/26/2018 (2964).
 09/12/2018    Adversary proceedings filed on 09/12/2018:
               18-50288 Caruso v. Marathon Ventures, LLC et al closed 04/19/2019
               18-50289 Caruso v. Entergy Louisiana, LLC et al, closed 12/17/2018
               18-50290 Caruso v. PacifiCorp, closed 11/16/2018
               18-50291 Caruso v. Xcel Energy Inc. et al, closed 11/09/2018
               18-50292 Caruso v. National Grid USA et al closed 03/13/2019
               18-50293 Caruso v. Weigel Broadcasting Co. et al closed 02/12/2019
               18-50294 Caruso v. Cobb Electric Membership Corporation, closed 12/20/2018
               18-50295 Caruso v. NextEra Energy, Inc. et al closed 02/12/2019
               18-50296 Caruso v. FirstEnergy Corp. et al closed 04/11/2019
               18-50297 Caruso v. Dominion Energy, Inc. et al closed 04/11/2019
               18-50298 Caruso v. Bessemer Utilities closed 02/12/2019
               18-50299 Caruso v. Nashville Electric Service, closed 11/07/2018
               18-50300 Caruso v. Cengage Learning, Inc. closed 003/11/2019
               18-50301 Caruso v. American Electric Power Company Inc. et al closed 03/21/2019
               18-50302 Caruso v. Last Second Media Inc. closed 01/25/2019
               18-50303 Caruso v. Pitney Bowes Inc. et al closed 07/08/2019
               18-50304 Caruso v. Nexstar Media Group, Inc. et al closed 04/17/2019
               18-50305 Caruso v. Boston Portfolio Advisors, Inc. et al, closed 11/09/2018
               18-50307 Caruso v. Fox Broadcasting Company et al closed 03/07/2019
               18-50308 Caruso v. NBCUniversal Media, LLC et al




                                                                                                                                     SUBTOTALS                   $0.00              $0.00
                                     Case 16-07207-JMC-7A                               FORM01/21/20
                                                                           Doc 3785 Filed    1        EOD 01/21/20                                   06:30:08          Pg 40Page
                                                                                                                                                                             of No:
                                                                                                                                                                                              40
                                                                    INDIVIDUAL ESTATE PROPERTY
                                                                                           588RECORD AND REPORT
                                                                                     ASSET CASES

Case No.:                    16-07207                                                                                                               Trustee Name:                             Deborah J. Caruso
Case Name:                   ITT EDUCATIONAL SERVICES, INC.                                                                                         Date Filed (f) or Converted (c):          09/16/2016 (f)
For the Period Ending:       12/31/2019                                                                                                             §341(a) Meeting Date:                     11/01/2016
                                                                                                                                                    Claims Bar Date:                          01/30/2017
                                 1                                               2                             3                              4                        5                                          6

                     Asset Description                                      Petition/                 Estimated Net Value                 Property                Sales/Funds                Asset Fully Administered (FA)/
                      (Scheduled and                                      Unscheduled                (Value Determined by                 Abandoned               Received by               Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                   Value                          Trustee,                OA =§ 554(a) abandon.          the Estate
                                                                                                    Less Liens, Exemptions,
                                                                                                       and Other Costs)

 09/11/2018    Adversary proceedings filed on 09/11/2018:
               18-50280 Caruso v. Cintas Corporation et al closed 07/08/2019
               18-50283 Caruso v. Fedex Corporation et al, closed 11/16/2018
               18-50284 Caruso v. Waste Management, Inc. closed 06/05/2019
               18-50285 Caruso v. Cox Media L.L.C et al closed 03/12/2019
               18-50287 Caruso v. Milwaukee Television, LLC et al, closed 09/21/2018
 09/10/2018    Adversary proceedings filed on 09/10/2018:
               18-50275 Caruso v. DirecTV, LLC closed 05/09/2019
               18-50276 Caruso v. Deloitte & Touche, LLP closed 03/04/2019
               18-50278 Caruso v. Tribune Broadcasting Company, LLC et al closed 04/15/2019
               18-50279 Caruso v. Campus Explorer, Inc. closed 02/06/2019
 09/07/2018    Adversary proceedings filed on 09/07/2018:
               18-50270 Caruso v. Quattlebaum, Grooms & Tull PLLC closed 07/08/2019
               18-50271 Caruso v. United States Department of Education
               18-50272 Caruso v. Peaks Trust 2009-1 et al
               18-50273 Caruso v. Baltimore Gas and Electric Company closed 03/13/2019
               18-50274 Caruso v. Indianapolis Power & Light Company closed 01/23/2019
 09/06/2018    Adversary proceedings filed on 09/06/2018:
               18-50267 Caruso v. Skillsoft Corporation, closed on 11/09/018
               18-50268 Caruso v. the Deaf and Hard of Hearing Persons, closed on 09/10/2018
               18-50269 Caruso v. Canteen Refreshment Services closed 04/04/2019
 09/05/2018    Adversary proceeding filed on 09/05/2018:
               18-50266 Caruso v. ServiceNow, Inc., closed 12/05/2018
 08/28/2018    Efiled Motion to Sell Indianapolis, IN on 08/13/2018 (2788). Efiled Amended Motion to Sell on 09/14/2018 (2931). Order entered 09/26/2018 (2965). Efiled Report of Sale on
               12/20/2018 (3102)
 08/24/2018    Adversary proceeding filed on 08/24/2018:
               18-50263 Caruso v. Dove Data Products, Inc.




                                                                                                                                               SUBTOTALS                   $0.00                   $0.00
                                    Case 16-07207-JMC-7A                              FORM01/21/20
                                                                         Doc 3785 Filed    1        EOD 01/21/20                             06:30:08          Pg 41Page
                                                                                                                                                                     of No:
                                                                                                                                                                                 41
                                                                  INDIVIDUAL ESTATE PROPERTY
                                                                                         588RECORD AND REPORT
                                                                                   ASSET CASES

Case No.:                    16-07207                                                                                                       Trustee Name:                        Deborah J. Caruso
Case Name:                   ITT EDUCATIONAL SERVICES, INC.                                                                                 Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:       12/31/2019                                                                                                     §341(a) Meeting Date:                11/01/2016
                                                                                                                                            Claims Bar Date:                     01/30/2017
                                1                                             2                               3                       4                        5                                     6

                     Asset Description                                    Petition/                  Estimated Net Value           Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                                    Unscheduled                 (Value Determined by           Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                 Value                           Trustee,          OA =§ 554(a) abandon.        the Estate
                                                                                                   Less Liens, Exemptions,
                                                                                                      and Other Costs)

 08/23/2018    Adversary proceedings filed on 08/23/2018:
               18-50248 Caruso v. National Economic Research Associates, Inc., closed 10/29/2018
               18-50249 Caruso v. Best Facility Services, closed 10/29/2018
               18-50250 Caruso v. ARAMARK Refresment Services, LLC closed 01/25/2019
               18-50251 Caruso v. Atlanta's Favorite Transportation, Inc. closed 06/18/2019
               18-50252 Caruso v. The Brickman Group, Ltd., closed 12/26/2018
               18-50253 Caruso v. Citrix Systems, Inc., closed 12/20/2018
               18-50254 Caruso v. City Wide Maintenance of Indy, closed 12/13/2018
               18-50255 Caruso v. Direct Agents Inc. closed 04/22/2019
               18-50256 Caruso v. Fresh Start Service Solutions closed 04/02/2019
               18-50257 Caruso v. Geometry Global LLC closed 04/04/2019
               18-50258 Caruso v. Jak Solutions LLC, closed 09/17/2018
               18-50259 Caruso v. The National Technical Honor Society (NTHS) closed 05/29/2019
               18-50260 Caruso v. Silverback Network, Inc. closed 01/25/2019
               18-50261 Caruso v. University Bound, Inc. closed 01/23/2019
 08/15/2018    Adversary proceedings filed on 08/15/2018:
               18-50241 Caruso v. EBSCO Industries, Inc. closed 05/07/2019
               18-50242 Caruso v. Next Step Learning Solutions LLC closed 01/25/2019
 08/14/2018    Adversary proceedings filed on 08/14/2018:
               18-50239 Caruso v. Services Company, Inc. (American Express) closed 06/05/2019
 08/13/2018    Adversary proceedings filed on 08/13/2018:
               18-50229 Caruso v. Google LLC f/d/b/a Google Inc.
               18-50230 Caruso v. John Wiley & Sons, Inc.
               18-50231 Caruso v. Oak Hall Industries, LP, closed 10/05/2018
               18-50232 Caruso v. Presidio Infrastructure Solutions LLC
               18-50233 Caruso v. Truescreen, Inc., closed 10/05/2018
               18-50234 Caruso v. Off Duty Officers Inc. closed 01/25/2019
               18-50235 Caruso v. National Instruments Corporation closed 01/11/2019
 08/07/2018    Adversary proceeding filed on 08/07/2018:
               18-50225 Caruso v. Griffin & Griffin Cleaning Company




                                                                                                                                       SUBTOTALS                   $0.00              $0.00
                                    Case 16-07207-JMC-7A                              FORM01/21/20
                                                                         Doc 3785 Filed    1        EOD 01/21/20                           06:30:08          Pg 42Page
                                                                                                                                                                   of No:
                                                                                                                                                                               42
                                                                  INDIVIDUAL ESTATE PROPERTY
                                                                                         588RECORD AND REPORT
                                                                                   ASSET CASES

Case No.:                    16-07207                                                                                                     Trustee Name:                        Deborah J. Caruso
Case Name:                   ITT EDUCATIONAL SERVICES, INC.                                                                               Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:       12/31/2019                                                                                                   §341(a) Meeting Date:                11/01/2016
                                                                                                                                          Claims Bar Date:                     01/30/2017
                                1                                              2                            3                       4                        5                                     6

                     Asset Description                                    Petition/                Estimated Net Value           Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                                    Unscheduled               (Value Determined by           Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                 Value                         Trustee,          OA =§ 554(a) abandon.        the Estate
                                                                                                 Less Liens, Exemptions,
                                                                                                    and Other Costs)

 08/03/2018    Adversary proceedings filed on 08/03/2018:
               18-50210 Caruso v. Astra Information Systems, LLC, closed 11/07/2018
               18-50211 Caruso v. Allegient, LLC closed 01/17/2019
               18-50212 Caruso v. Katten Muchin Rosenman LLP, closed 11/09/2018
               18-50213 Caruso v. Miller, Canfield, Paddock and Stone, PLC, closed 10/04/2018
               18-50214 Caruso v. Skydome Consulting, LLC, closed 08/31/2018
               18-50215 Caruso v. Incorporated d/b/a/Luna Language Services, closed 12/20/2018
               15-50216 Caruso v. Nevada Power Company d/b/a NV Energy, closed 10/26/2018
               18-50218 Caruso v. Onbrand24, LLC closed 05/29/2019
               18-50219 Caruso v. Laff Media, LLC, closed 08/27/2018
               18-50220 Caruso v. WEC Energy Group, Inc. d/b/a WE Energies, closed 11/16/2018
 07/30/2018    Adversary proceedings filed on 07/30/2018:
               18-50204 Caruso v. Holding Company, Inc. d/b/a KABC-TV closed 06/07/2019
               18-50205 Caruso v. Midwest Collborative for Library Sevices, Inc. closed 07/08/2019
               18-50206 Caruso v. Office Depot, Inc.
               18-50207 Caruso v. IHeartCommunications, Inc., closed 08/27/2018
               18-50208 Caruso v. Deaf Interpreter Services. Inc. closed 05/07/2019
 07/27/2018    Adversary proceedings filed on 07/27/2018:
               18-50202 Caruso v. Jones & Barlett Publishers, LLC, closed on 10/05/2018
               18-50203 Caruso v. That's Good HR, Inc. closed 02/13/2019
 07/24/2018    Efiled Application to Employ Mulvey Law LLC on 07/24/2018. Order entered on 08/16/2018 (2802).
 07/24/2018    Adversary proceedings filed on 07/24/2018:
               18-50197 Caruso v. Comcast Cable Communications, Inc. closed 04/12/2019
               18-50198 Caruso v. AT&T Corp. closed 05/07/2019
               18-50199 Caruso v. Glabal Crossing Telecommunications. Inc. closed 09/16/2019
 07/20/2018    Adversary proceedings filed on 07/20/2018:
               18-50193 Caruso v. Facebook, Inc. closed 01/11/2019
               18-50194 Caruso v. Iron Mountain Incorporated closed 01/31/2019
 07/13/2018    Adversary proceeding filed on 07/13/2018:
               18-50188 Caruso v. Rock Solid Technical Services, LLC, closed on 11/09/2018
 07/11/2018    Adversary proceeding filed on 07/11/2018:
               18-50185 Caruso v. Lowe & Partners Worldwide, Inc. d/b/a Sociedad closed 03/21/2019

                                                                                                                                     SUBTOTALS                   $0.00              $0.00
                                    Case 16-07207-JMC-7A                             FORM01/21/20
                                                                        Doc 3785 Filed    1        EOD 01/21/20                           06:30:08          Pg 43Page
                                                                                                                                                                  of No:
                                                                                                                                                                              43
                                                                 INDIVIDUAL ESTATE PROPERTY
                                                                                        588RECORD AND REPORT
                                                                                  ASSET CASES

Case No.:                    16-07207                                                                                                    Trustee Name:                        Deborah J. Caruso
Case Name:                   ITT EDUCATIONAL SERVICES, INC.                                                                              Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:       12/31/2019                                                                                                  §341(a) Meeting Date:                11/01/2016
                                                                                                                                         Claims Bar Date:                     01/30/2017
                                1                                             2                            3                       4                        5                                     6

                     Asset Description                                   Petition/                Estimated Net Value           Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                                   Unscheduled               (Value Determined by           Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                Value                         Trustee,          OA =§ 554(a) abandon.        the Estate
                                                                                                Less Liens, Exemptions,
                                                                                                   and Other Costs)

 07/06/2018    Adversary proceedings filed on 07/06/2018:
               18-50162 Caruso v. General Building Services, Inc. d/b/a GBS GP closed 03/21/2019
               18-50163 Caruso v. American Electric Power Service Corporation, closed 09/20/2018
               18-50164 Caruso v. C3 Security and Investigations, Inc. closed 03/21/2019
               18-50165 Caruso v. Town and Country Resort Hotel Holdings, Inc., closed 11/07/2018
               18-50166 Caruso v. Lead Intelligence, Inc., closed 11/07/2018
               18-50167 Caruso v. Hearst Stations, Inc. d/b/a KCWE and KQCA, closed 12/20/2018
               18-50168 Caruso v. Agera Energy, LLC, closed 12/03/2019
               18-50169 Caruso v. Alpha Landscape Contractors, LLC closed 04/25/2019
               18-50170 Caruso v. Arvato Digital Services, LLC, closed 12/17/2018
               18-50171 Caruso v. Central Maintenance & Service Co., closed 09/17/2018
               18-50172 Caruso v. City Wide Maintenance of Cincinnati closed 01/22/2019
               18-50173 Caruso v. CleanCorp closed 05/02/2019
               18-50174 Caruso v. Comcast Cable Communications of Pennsylvania, Inc. closed04/12/2019
               18-50175 Caruso v. Integrity Network Solutions, Inc. , closed 11/16/2018
               18-50176 Caruso v. Base Hill, Inc. d/b/a Jan Point closed 05/10/2019
               18-50177 Caruso v. Janitronics, Inc. closed 04/04/2019
               18-50178 Caruso v. Scripps Media, Inc. d/b/a KMCI-TV, closed 11/09/2018
               18-50179 Caruso v. Pittore Bros. Paving, LLC closed 04/04/2019
               18-50180 Caruso v. Solar Cleaning closed 05/02/2019
               18-50181 Caruso v. Allied Universal Security Services, LLC closed 01/24/2019
               18-50182 Caruso v. Volleyball Associates closed 07/10/2019




                                                                                                                                    SUBTOTALS                   $0.00              $0.00
                                    Case 16-07207-JMC-7A                             FORM01/21/20
                                                                        Doc 3785 Filed    1        EOD 01/21/20                        06:30:08          Pg 44Page
                                                                                                                                                               of No:
                                                                                                                                                                           44
                                                                 INDIVIDUAL ESTATE PROPERTY
                                                                                        588RECORD AND REPORT
                                                                                  ASSET CASES

Case No.:                    16-07207                                                                                                 Trustee Name:                        Deborah J. Caruso
Case Name:                   ITT EDUCATIONAL SERVICES, INC.                                                                           Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:       12/31/2019                                                                                               §341(a) Meeting Date:                11/01/2016
                                                                                                                                      Claims Bar Date:                     01/30/2017
                                1                                            2                          3                       4                        5                                     6

                     Asset Description                                   Petition/             Estimated Net Value           Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                                   Unscheduled            (Value Determined by           Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                Value                      Trustee,          OA =§ 554(a) abandon.        the Estate
                                                                                             Less Liens, Exemptions,
                                                                                                and Other Costs)

 07/05/2018    Adversary proceedings filed on 07/05/2018:
               18-50148 Caruso v. AV Solutions LLC closed 03/04/2019
               18-50149 Caruso v. Earshot Audio Post, LLC, closed on 11/09/2018
               18-50150 Caruso v. Kansas City Power & Light Company, closed on 09/11/2018
               18-50151 Caruso v. Openbox Solutions, Inc.
               18-50152 Caruso v. Priority Press, Inc. closed 05/02/2019
               18-50153 Caruso v. Quest Building Services Ltd. closed 03/07/2019
               18-50154 Caruso v. Tucson Electric Power Company, closed on 08/07/2018
               18-50155 Caruso v. Sensroy Technologies, LLC closed 01/17/2019
               18-50156 Caruso v. American Arbitration Association, Inc. closed 01/23/2019
               18-50157 Caruso v. Ameridial, Inc d/b/a TCC-Ameridial, closed on 10/24/2018
               18-50158 Caruso v. Miami Television Station WBFS Inc d/b/a WBFS-TV
               18-50159 Caruso v. WLFL Licensee, LLC d/b/a WLFL-TV, closed on 09/21/2018
               18-50160 Caruso v. Total Building Maintenance, Inc., closed on 09/11/2018
               18-50161 Caruso v. DTE Energy Company closed 01/23/2019




                                                                                                                                 SUBTOTALS                   $0.00              $0.00
                                    Case 16-07207-JMC-7A                              FORM01/21/20
                                                                         Doc 3785 Filed    1        EOD 01/21/20                                06:30:08          Pg 45Page
                                                                                                                                                                        of No:
                                                                                                                                                                                    45
                                                                  INDIVIDUAL ESTATE PROPERTY
                                                                                         588RECORD AND REPORT
                                                                                   ASSET CASES

Case No.:                    16-07207                                                                                                          Trustee Name:                        Deborah J. Caruso
Case Name:                   ITT EDUCATIONAL SERVICES, INC.                                                                                    Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:       12/31/2019                                                                                                        §341(a) Meeting Date:                11/01/2016
                                                                                                                                               Claims Bar Date:                     01/30/2017
                                1                                             2                             3                            4                        5                                     6

                     Asset Description                                    Petition/                Estimated Net Value                Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                                    Unscheduled               (Value Determined by                Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                 Value                         Trustee,               OA =§ 554(a) abandon.        the Estate
                                                                                                 Less Liens, Exemptions,
                                                                                                    and Other Costs)

 06/29/2018    Adversary proceeding filed on 06/29/2018:
               18-50116 Caruso v. LLC d/b/a Altarama Information Services, closed 09/24/2018
               18-50117 Caruso v. Careerco, LLC, closed 12/13/2018
               18-50118 Caruso v. LLC d/b/a Circle Up Media, closed 09/25/2018
               18-50119 Caruso v. Coverall of North America, Inc., closed 08/28/2018
               18-50120 Caruso v. Carolinas, LLC f/k/a Duke Power Company, closed 11/09/2018
               18-50121 Caruso v. FX Networks, LLC closed 04/02/2019
               18-50122 Caruso v. Nextwave Media Group LLC closed 01/11/2019
               18-50123 Caruso v. Ovid Technologies, Inc. closed 05/21/2019
               18-50124 Caruso v. Rock Solid Technologies, Inc., closed 07/23/2018
               18-50125 Caruso v. SEI, Inc. d/b/a Service Express, Inc., closed 10/50/2018
               18-50126 Caruso v. Sociedad Advertising, LLC, closed 07/19/2018
               18-50127 Caruso v. Sprint Corporation, closed 09/11/2018
               18-50128 Caruso v. Vocational Rehabilitation Services, Inc., closed 07/19/2018
               18-50129 Caruso v. Yahoo! Inc. closed 02/01/2019
               18-50130 Caruso v. American Health Information Management Association, closed 08/09/2018
               18-50131 Caruso v. Shred-It USA LLC closed 07/08/2019
               18-50132 Caruso v. CareerBuilder, LLC d/b/a Careerbuilder.com closed 06/26/2019
               18-50133 Caruso v. Chartpak, Inc. closed 04/02/2019
               18-50134 Caruso v. Consumers Energy Company closed 05/07/2019
               18-50135 Caruso v. Convergeone, Inc. closed 07/07/2019
               18-50136 Caruso v. Hudson Energy Services, LLC closed 07/25/2019
               18-50137 Caruso v. Integra Construction, Inc. closed 06/07/2019
               18-50138 Caruso v. Kpmg, LLP
               18-50139 Caruso v. PAETEC Communications, LLC, closed 11/09/2018
               18-50140 Caruso v. Property Solutions, Inc. closed 05/07/2019
               18-50141 Caruso v. Ricoh USA, Inc. closed 05/16/2017
               18-50142 Caruso v. SOAH Films, LLC
               18-50143 Caruso v. R.S.R. Electronics, Inc. closed 06/07/2019
               18-50144 Caruso v. Southern California Edison Company closed 03/21/2019
               18-50145 Caruso v. Study.Com, LLC, closed 10/05/2018
 06/22/2018    Efiled Application to Employ Investment Recovery Group, LLC on 06/22/2018 (2603). Order entered on 06/28/2018 (2612).

                                                                                                                                          SUBTOTALS                   $0.00              $0.00
                                     Case 16-07207-JMC-7A                                FORM01/21/20
                                                                            Doc 3785 Filed    1        EOD 01/21/20                                      06:30:08           Pg 46Page
                                                                                                                                                                                  of No:
                                                                                                                                                                                                46
                                                                     INDIVIDUAL ESTATE PROPERTY
                                                                                            588RECORD AND REPORT
                                                                                      ASSET CASES

Case No.:                     16-07207                                                                                                                  Trustee Name:                            Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                                            Date Filed (f) or Converted (c):         09/16/2016 (f)
For the Period Ending:        12/31/2019                                                                                                                §341(a) Meeting Date:                    11/01/2016
                                                                                                                                                        Claims Bar Date:                         01/30/2017
                                 1                                                 2                              3                                4                       5                                         6

                     Asset Description                                        Petition/                 Estimated Net Value                  Property                 Sales/Funds              Asset Fully Administered (FA)/
                      (Scheduled and                                        Unscheduled                (Value Determined by                  Abandoned                Received by             Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                     Value                          Trustee,                 OA =§ 554(a) abandon.           the Estate
                                                                                                      Less Liens, Exemptions,
                                                                                                         and Other Costs)

 06/14/2018    Adversary proceeding filed on 06/14/2018:
               18-50107 Caruso v. Amazon Web Services, Inc., closed on 11/09/2018
 06/01/2018    BGBC continues to work on resolving state and federal tax matters. A majority of all personal property claims have been resolved.
 05/31/2018    Adversary proceeding filed on 05/31/2018:
               18-50100 Caruso v. Modany et al closed 02/11/2019
 05/23/2018    Paid Private Letter Ruling fee to IRS
 05/21/2018    IRS authorized termination of the 401k and pension plans. 12/20/2018, all funds have been distributed to all participants. The Bankruptcy Estate will receive any surplus funds from
               the pension plan in the spring of 2019.
 04/26/2018    Efiled Unclaimed Dividends, Jeffrey Bates $970.00, James Shivers $400.00
 04/06/2018    Efiled Application to Employ Rubin & Levin regarding preference actions on 04/06/2018 (2489). Order entered on 04/19/2018 (2506).
 02/13/2018    Efiled Motion to Sell Greenfield, WI filed on 2/13/2018 (2393). Order entered 03/23/2018 (2472). Report of Sale filed on 07/16/2018 (2709)
 02/08/2018    Efiled Application to Employ Rossman Saxe, PC on 02/08/2018 (2384). Order entered on 03/08/2018 (2448).
 01/19/2018    Efiled Motion to Sell Youngstown, OH on 06/16/2017 (1842). Order entered on 11/29/2017 (2233). Closing: 12/14/2017. Report of Sale filed 01/19/2018 (2333)
 01/19/2018    Efiled Motion to Sell Bessemer, AL on 01/19/2018 (2334). Order entered on 04/04/2018 (2486). Report of Sale filed on 05/02/2018 (2519)
 12/27/2017    Efiled Motion to Sell Greenfield, WI on 11/06/2017 (2185). Withdrawn 12/27/2017 (2282).
 12/15/2017    Efiled Motion to Sell Nashua, NH on 09/06/2017 (2044). Order entered on 10/25/2017 (2164). Closing tracts 5-8: 10/31/2017. Closing tracts 1-4: 12/15/2017
 11/08/2017    Efiled Motion to Sell Swartz Creek, MI on 08/03/2017 (1982). Order entered 09/26/2017 (2090). Closing: 10/10/2017. Report of Sale filed 11/03/2017 (2180). Amended Report of Sale
               filed 11/08/2017 (2193)
 11/03/2017    Efiled Motion to Sell Kennesaw, GA on 04/13/2017(1547). Efiled Motion to Sell Kennesaw, GA (2030). Order entered 09/26/2017 (2092). Closing: 10/10/2017. Report of Sale filed
               11/03/2017 (2181)
 11/03/2017    Efiled Motion to Sell Orland Park, IL on 08/09/2017 (1990). Order entered on 09/26/2017 (2091). Closing: 10/13/2017. Report of Sale filed 11/03/2017 (2182)
 09/26/2017    Efiled Motion to Sell Dayton, OH on 06/16/2017 (1840), Order entered on 08/16/2017 (2009). Closing: 09/15/2017. Report of Sale filed 09/26/2017 (2097)
 09/22/2017    Efiled Motion to Sell Indianapolis, IN on 09/22/2017 (2087). Notice to Withdraw Sale Motion filed on 05/21/2018 (2545)
 09/11/2017    Efiled Application to Employ Robins Kaplan LLP as Litigation Co-Counsel on 09/22/2017 (2049). Order entered on 09/26/2018 (2095).
 08/23/2017    Efiled Application to Employ Law Offices of K. Kenneth Kotler as Special Counsel filed on 08/23/2017 (2019). Order entered on 09/13/2017 (2069).
 08/21/2017    Efiled Motion to Sell Boise, ID on 07/05/2017 (1920). Order entered on 08/02/2017 (1976). Closing: 08/17/2017. Report of Sale filed 08/21/2017 (2015)
 08/18/2017    Efiled Application to Employ Payment Processing Services, LLC on 08/18/2017 (2014). Order entered on 09/13/2017 (2070).
 08/10/2017    Efiled Notice of Unclaimed Dividends (Phillip Garrett and Erica Bisch) (1993)
 07/05/2017    Efiled Motion to Sell Cordova, TN on 04/12/2017 (1542). Order entered 05/18/2017 (1670). Closing: 06/29/2017. Report of sale filed 07/05/2017 (1923)
 06/28/2017    Efiled Motion to Sell Earth City, MO on 04/11/2017 (1534). Order entered on 05/31/2017 (1726). Closing: 06/21/2017. Report of Sale filed 06/28/2017 (1892)
 06/14/2017    Efiled Motion to Sell airplane on 05/26/2017 (1701). Order entered on 06/05/2017 (1797). Report of sale filed 06/14/2017 (1838)
 06/12/2017    Efiled Motion to Sell Kansas City, MO on 03/27/2017 (1471). Order entered on 05/18/2017 (1669). Closing: 06/02/2017. Report of Sale filed 06/12/2017 (1819)

                                                                                                                                                   SUBTOTALS                   $0.00                  $0.00
                                     Case 16-07207-JMC-7A                               FORM01/21/20
                                                                           Doc 3785 Filed    1        EOD 01/21/20                                   06:30:08          Pg 47Page
                                                                                                                                                                             of No:
                                                                                                                                                                                         47
                                                                    INDIVIDUAL ESTATE PROPERTY
                                                                                           588RECORD AND REPORT
                                                                                     ASSET CASES

Case No.:                    16-07207                                                                                                               Trustee Name:                        Deborah J. Caruso
Case Name:                   ITT EDUCATIONAL SERVICES, INC.                                                                                         Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:        12/31/2019                                                                                                            §341(a) Meeting Date:                11/01/2016
                                                                                                                                                    Claims Bar Date:                     01/30/2017
                                 1                                               2                              3                             4                        5                                     6

                     Asset Description                                      Petition/                 Estimated Net Value                  Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                                      Unscheduled                (Value Determined by                  Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                   Value                          Trustee,                 OA =§ 554(a) abandon.        the Estate
                                                                                                    Less Liens, Exemptions,
                                                                                                       and Other Costs)

 06/12/2017    Efiled Motion to Sell San Bernardino, CA on 04/16/2017 (1559). Order entered on 05/18/2017 (1633) Closing: 06/02/2017. Report of Sale filed 06/12/2017 (1820)
 06/07/2017    Efiled Application to Employ Kane & Co on 06/07/2017 (1810). Order entered on 06/28/2017 (1899)
 06/07/2017    Efiled Supplimental Application to Employ Newmark Grubb regarding Daniel Webster College on 06/07/2017 (1812). Order entered on 06/28/2017 (1895)
 05/26/2017    Efiled Application to Employ A&G Realty relating to Daniel Webster College on 05/26/2017 (1700). Order entered on 06/05/2017 (1796)
 05/22/2017    Adversary proceeding filed on 05/22/2017:
               17-50139 Caruso v. Microsoft Corporation et al closed 10/12/2018
 05/08/2017    Mailed landlord administrative expense claims per claims order and Order no. 1564 entered on 04/20/2017
 04/28/2017    Efiled Motion to Sell Troy, MI on 02/28/2017 (1321). Order entered on 04/05/2017 (1508). Closing: 04/21/2017. Report of Sale filed 04/28/2017 (1589).
 04/28/2017    Efiled Notice of Unclaimed Dividends (R&M Properties) (1588)
 04/24/2017    Efiled Application to Employ Sakaida & Bui as Special Counsel. (1576). Amended Application filed on 04/25/2017 (1578). Order entered on 05/18/2017 (1665)
 04/11/2017    Efiled Motion to Sell Webster, TX on 02/15/2017 (1234). Order entered on 03/22/2017 (1451). Closing: 04/06/2017. Report of Sale filed 04/11/2017 (1538)
 04/07/2017    Efiled Motion to Sell Lake Mary, FL on 01/24/2017 (995). Order entered on 03/08/2017 (1376). Closing: 03/24/2017. Report of Sale filed 04/07/2017 (1525)
 04/07/2017    Efiled Motion to Sell San Dimas, CA on 01/25/2017 (1016). Order entered on 03/02/2017 (1335). closing: 03/24/2017. Report of Sale filed 04/07/2017 (1524)
 03/30/2017    Adversary proceeding filed on 03/30/2017:
               17-50101 Caruso v. Student CU Connect CUSO, LLC et al
 03/24/2017    Efiled Motion to Sell Wyoming, MI on 01/03/2017 (841). Order entered on 02/23/2017 (1284). Closing: 03/10/2017. Report of Sale filed 03/24/2017 (1463)
 03/24/2017    Efiled Motion to Sell Houston, TX on 01/12/2017 (921). Order entered on 03/03/2017 (1345). Closing: 03/20/2017. Report of Sale filed 03/24/2017 (1465)
 03/24/2017    Efiled Motion to Sell Tampa, FL on 01/24/2017 (998). Order entered on 02/16/2107 (1253). Closing 03/01/2017. Report of Sale filed 03/24/2017 (1460)
 03/24/2017    Efiled Motion to Sell Spokane Valley, WA on 02/03/2017(1154). Order entered on 03/08/2017 (1377). Closing: 03/23/2017. Report of Sale filed 03/24/2017 (1466)
 03/24/2017    Efiled Motion to Sell Nashville, TN on 12/28/2016 (818). Order entered on 02/10/2017 (1206). Closing: 02/27/2017. Report of Sale filed 03/24/2017 (1458)
 03/24/2017    Efiled Motion to Sell San Antonio, TX on 12/28/2016 (819). Order entered on 02/16/2017 (1251). Closing: 03/07/2017. Report of Sale filed 03/24/2017 (1461)
 03/24/2017    Efiled Motion to Sell Newburgh, IN on 12/28/2016 (815). Order entered on 02/10/2017 (1207). Closing: 03/08/2017. Report of Sale filed 03/24/2017 (1462)
 03/24/2017    Efiled Motion to Sell Liverpool, NY on 01/09/2017 (874). Order entered on 02/23/2017 (1285). Closing: 03/10/2017. Report of Sale filed 03/24/2017 (1464)
 03/24/2017    Efiled Notice of Submission of Satisfaction of Obligations owed to Cerberus Business Finance, LLC (1457)
 03/01/2017    Efiled Motion to Sell Maumee, OH on 12/06/2017 (720). Order entered on 01/31/2017 (1132). Closing 02/15/2017. Report of Sale filed 03/01/2017 (1327)
 03/01/2017    Efiled Motion to Sell Fort Wayne, IN on 12/12/2016 (750). Order entered 01/31/2017 (1133). Closing: 02/15/2017. Report of Sale filed 03/01/2017 (1328)
 02/23/2017    Adversary proceeding filed on 02/23/2017:
               17-50068 Caruso v. Inland Moving and Storage Co. , closed on 07/21/2017.
               17-50070 Caruso v. Hansen Storage Company, closed on 07/21/2017
 02/20/2017    Motion to establish certain protocols and procedures for requesting documents (1268). Order entered on 03/29/2017 (1490)
 02/17/2017    Efiled Application to Employ Rubin & Levin as litigation co-counsel (1256). Order entered on 02/24/2017 (1314)
 02/15/2017    Efiled Application to Employ Robins Kaplin (1258). Order entered on 1314

                                                                                                                                               SUBTOTALS                   $0.00              $0.00
                                     Case 16-07207-JMC-7A                              FORM01/21/20
                                                                          Doc 3785 Filed    1        EOD 01/21/20                                   06:30:08          Pg 48Page
                                                                                                                                                                            of No:
                                                                                                                                                                                             48
                                                                   INDIVIDUAL ESTATE PROPERTY
                                                                                          588RECORD AND REPORT
                                                                                    ASSET CASES

Case No.:                    16-07207                                                                                                              Trustee Name:                             Deborah J. Caruso
Case Name:                   ITT EDUCATIONAL SERVICES, INC.                                                                                        Date Filed (f) or Converted (c):          09/16/2016 (f)
For the Period Ending:       12/31/2019                                                                                                            §341(a) Meeting Date:                     11/01/2016
                                                                                                                                                   Claims Bar Date:                          01/30/2017
                                 1                                              2                              3                              4                       5                                          6

                     Asset Description                                      Petition/                Estimated Net Value                 Property                Sales/Funds                Asset Fully Administered (FA)/
                      (Scheduled and                                      Unscheduled               (Value Determined by                 Abandoned               Received by               Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                   Value                         Trustee,                OA =§ 554(a) abandon.          the Estate
                                                                                                   Less Liens, Exemptions,
                                                                                                      and Other Costs)

 02/15/2017    Efiled Application to Employ Katz, Sapper, Miller (1241). Order entered on 03/09/2017 (1396)
 02/14/2017    Auction held for furniture, fixtures and office equipment
 02/14/2017    Efiled Agreed Motion to Compromise and Settle certain bank accounts with Chase Bank (1226). Order entered 03/09/2017 (1395)
 02/10/2017    Efiled Motion to Sell Carmel, IN on 12/08/2017 (740). Order entered on 01/11/2017 (901). Closing: 01/25/2107. Report of Sale filed 02/10/2017 (1210)
 02/10/2017    Efiled Motion to Sell Richardson, TX on 12/08/2017 (742). Order entered 01/11/2017 (902). Closing: 01/26/2017. Report of Sale filed 02/10/2017 (1211)
 02/07/2017    Efiled Motion to enter into contract with Granite (1164). Order entered 02/24/2017 (1306)
 02/02/2017    Auction held for furniture, fixtures and office equipment
 01/30/2017    Auction sales held in Florida, Maryland, Oklahoma and W. Virginia
 01/25/2017    Adversary proceeding 17-50045 Caruso v. Duong filed 01/25/2017. Closed on 07/06/2017.
 01/13/2017    Efiled Application to Employ Hilco Receivables (928). Withdrawn on the record 04/19/2017
 01/13/2017    Efiled Application to Employ Electronic Strategies (930). Order entered on 01/30/2017 (1147)
 01/06/2017    Efiled Motion to Sell Green Bay, WI on 11/30/2016 (690). Order entered on 12/21/2016 (804) closing: 12/28/2016, Report of Sale filed 01/06/2017 (869)
 01/05/2017    Adversary Proceeding 17-50014 Lehman Roofing, Inc. v. ITT Educational Services, Inc. filed on 01/05/2017. Closed on 03/01/2017.
 01/03/2017    Adversary proceeding 17-50003 Villalba et al v. ITT Educational Services, Inc. filed on 01/03/2017.
 12/29/2016    Efiled Application to Employ ADP (821). Order entered on 01/12/2017 (919)
 12/20/2016    Landlord sale (furniture, fixtures and office equipment)
 10/18/2016    Efiled Motion to Sell Personal Property (423). Order entered on 10/24/2016 (462)
 10/17/2016    Efiled Application to Employ McClintock & Associates (395). Order entered on 10/20/2016 (449)
 10/11/2016    Efiled Application to Employ G&E Real Estate Management/Newmark (316). Order entered on 10/13/2016 (362).
 10/11/2016    Efiled Motion for Authority to Deposit Student Loan Receivables and payment of collection fees from receivables (312). Order entered 11/07/2016 (580)
 10/10/2016    Emailed wire instruction to Chase regarding final accounts.
 10/10/2016    Efiled Application to Employ A&G Realty (286). Order entered on 10/13/2016 (361)
 10/10/2016    Adversary proceeding 16-50318 Caruso v. Consumer Financial Protection Bureau et al filed on 10/10/2016.
 10/06/2016    Emailed wire authorization to Chase.
 10/06/2016    Sent checks via FedEx to ITT, Carmel.
 10/05/2016    Mailed funds to Rust-Omni invoice no. 566-Omni
 10/04/2016    Efiled Utility Motion, (227), Interim Order entered (10/06/2017) (261), Final Order 11/18/2016 (640)
 10/03/2016    Efiled Application to Employ Tiger Capital Group (209). Order entered 10/06/2016 (255)
 09/30/2016    Emailed instruction letter to Bank of America to release funds.
 09/29/2016    Mailed Notice of Bankruptcy to sent to Hillsborough Superior Court Southern District, Case No. 226-2016-CV-00478, Procyon Properties, LLC v. Daniel Webster College, Inc.
 09/29/2016    Efiled Motion for Authority to allow access to the affiliated Debtors' books, records and other documents (173). Order entered 10/04/2016 (217)
 09/28/2016    Efiled Application to Employ BGBC (176). Order entered 10/17/2016 (407)

                                                                                                                                              SUBTOTALS                   $0.00                   $0.00
                                     Case 16-07207-JMC-7A                                FORM01/21/20
                                                                            Doc 3785 Filed    1        EOD 01/21/20                                       06:30:08          Pg 49Page
                                                                                                                                                                                  of No:
                                                                                                                                                                                              49
                                                                     INDIVIDUAL ESTATE PROPERTY
                                                                                            588RECORD AND REPORT
                                                                                      ASSET CASES

Case No.:                     16-07207                                                                                                                   Trustee Name:                        Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                                             Date Filed (f) or Converted (c):     09/16/2016 (f)
For the Period Ending:        12/31/2019                                                                                                                 §341(a) Meeting Date:                11/01/2016
                                                                                                                                                         Claims Bar Date:                     01/30/2017
                                 1                                                2                              3                                 4                        5                                     6

                     Asset Description                                       Petition/                  Estimated Net Value                 Property                  Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                                       Unscheduled                 (Value Determined by                 Abandoned                 Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                    Value                           Trustee,                OA =§ 554(a) abandon.            the Estate
                                                                                                      Less Liens, Exemptions,
                                                                                                         and Other Costs)

 09/28/2016    Efiled Application to Employ Former Employees (139). Order entered 10/06/2019 (254)
 09/28/2016    Efiled Motion to Use Cash Collateral (143), 10/04/2017 Interim Order entered (228), 11/09/2016 final cash use order entered (595)
 09/26/2016    Efiled Application to employ Former Employees (98). Order entered 10/04/2016 (216)
 09/26/2016    Efiled Application to Employee Former Students (99). Order entered
 09/26/2016    Efiled Application to Employ Proskauer Rose, LLP (111). Order entered on 10/12/2016 (327)
 09/25/2016    Efiled Application to Employ Rust Consulting/Omni Bankruptcy (78). Order entered on 10/04/2106 (213)
 09/23/2016    Request for Joint Administration filed.
 09/22/2016    Efiled Application to Employ Faegre Baker Daniels (40). Order entered on 10/11/2016 (310)
 09/20/2016    Efiled Application to Employ Rubin & Levin (31). Order entered on 10/11/2016 (309)
 09/20/2016    Adversary Proceeding 16-50298 Artis et al v. ITT Educational Services, Inc filed on 09/20/2016.
 09/16/2016    Adversary Proceeding16-50296 Federman et al v. ITT Educational Services, Inc. filed on 09/16/2018.


Initial Projected Date Of Final Report (TFR):         12/31/2019                           Current Projected Date Of Final Report (TFR):               12/31/2021               /s/ DEBORAH J. CARUSO
                                                                                                                                                                                DEBORAH J. CARUSO
                                      Case 16-07207-JMC-7A            Doc 3785              Filed 01/21/20          EOD 01/21/20 06:30:08                         Pg 50 of
                                                                                           FORM    2
                                                                                                 588                                                                       Page No: 1
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                             Trustee Name:                           Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                              Signature Bank
Primary Taxpayer ID #:           **-***1311                                                                                           Certificate of Deposits Acct #:         ******5930
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          CD Account (Mat dt: 02/14/2020)
For Period Beginning:            01/01/2019                                                                                           Blanket bond (per case limit):          $36,644,668.00
For Period Ending:               12/31/2019                                                                                           Separate bond (if applicable):          $55,000,000.00


     1                2                          3                                                       4                                                    5                     6                    7

Transaction      Check /                      Paid to/                        Description of Transaction                               Uniform             Deposit            Disbursement            Balance
   Date           Ref. #                   Received From                                                                              Tran Code              $                     $


08/14/2019                   Transfer From: #******3354               funds transferred from Acct 3354                                 9999-000          $7,521,625.00                  $0.00         $7,521,625.00
08/31/2019           (INT)   Signature Bank                           August interest                                                  1270-000             $6,483.59                   $0.00         $7,528,108.59
09/30/2019           (INT)   Signature Bank                           September interest                                               1270-000            $11,455.27                   $0.00         $7,539,563.86
10/31/2019           (INT)   Signature Bank                           October Interest                                                 1270-000            $11,855.42                   $0.00         $7,551,419.28
11/30/2019           (INT)   Signature Bank                           November Interest                                                1270-000            $11,490.74                   $0.00         $7,562,910.02
12/31/2019           (INT)   Signature Bank                           December Interest                                                1270-000            $11,892.13                   $0.00         $7,574,802.15

                                                                                           TOTALS:                                                         $7,574,802.15                 $0.00         $7,574,802.15
                                                                                               Less: Bank transfers/CDs                                    $7,521,625.00                 $0.00
                                                                                           Subtotal                                                           $53,177.15                 $0.00
                                                                                               Less: Payments to debtors                                           $0.00                 $0.00
                                                                                           Net                                                                $53,177.15                 $0.00




                      For the period of 01/01/2019 to 12/31/2019                                                     For the entire history of the account between 08/14/2019 to 12/31/2019

                      Total Compensable Receipts:                       $53,177.15                                   Total Compensable Receipts:                                   $53,177.15
                      Total Non-Compensable Receipts:                        $0.00                                   Total Non-Compensable Receipts:                                    $0.00
                      Total Comp/Non Comp Receipts:                     $53,177.15                                   Total Comp/Non Comp Receipts:                                 $53,177.15
                      Total Internal/Transfer Receipts:              $7,521,625.00                                   Total Internal/Transfer Receipts:                          $7,521,625.00


                      Total Compensable Disbursements:                      $0.00                                    Total Compensable Disbursements:                                   $0.00
                      Total Non-Compensable Disbursements:                  $0.00                                    Total Non-Compensable Disbursements:                               $0.00
                      Total Comp/Non Comp Disbursements:                    $0.00                                    Total Comp/Non Comp Disbursements:                                 $0.00
                      Total Internal/Transfer Disbursements:                $0.00                                    Total Internal/Transfer Disbursements:                             $0.00
                                     Case 16-07207-JMC-7A           Doc 3785              Filed 01/21/20           EOD 01/21/20 06:30:08                Pg 51 of
                                                                                         FORM    2
                                                                                               588                                                              Page No: 2
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Signature Bank
Primary Taxpayer ID #:          **-***1311                                                                                   Certificate of Deposits Acct #:       ******6031
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        CD Account (Mat dt: 05/27/2020)
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                     4                                              5                    6                    7

Transaction      Check /                    Paid to/                         Description of Transaction                       Uniform             Deposit          Disbursement            Balance
   Date           Ref. #                 Received From                                                                       Tran Code              $                   $


11/27/2018                   Transfer From: #******3354             funds transferred to CD Account 6031                      9999-000        $15,000,000.00                 $0.00        $15,000,000.00
11/30/2018           (INT)   Signature Bank                         November interest                                         1270-000             $1,787.74                 $0.00        $15,001,787.74
12/31/2018           (INT)   Signature Bank                         December interest                                         1270-000           $18,485.82                  $0.00        $15,020,273.56
01/31/2019           (INT)   Signature Bank                         January Interest                                          1270-000           $18,508.60                  $0.00        $15,038,782.16
02/28/2019           (INT)   Signature Bank                         February Interest                                         1270-000           $16,737.04                  $0.00        $15,055,519.20
03/31/2019           (INT)   Signature Bank                         March Interest                                            1270-000           $18,552.03                  $0.00        $15,074,071.23
04/30/2019           (INT)   Signature Bank                         April Interest                                            1270-000           $17,975.34                  $0.00        $15,092,046.57
05/27/2019           (INT)   Signature Bank                         May Interest (thru 05/27/2019)                            1270-000           $16,692.83                  $0.00        $15,108,739.40
05/31/2019           (INT)   Signature Bank                         May Interest (05/28/2019 to 05/31/2019)                   1270-000             $3,063.37                 $0.00        $15,111,802.77
06/30/2019           (INT)   Signature Bank                         June Interest                                             1270-000           $22,995.12                  $0.00        $15,134,797.89
07/31/2019           (INT)   SIgnature Bank                         July interest                                             1270-000           $23,798.38                  $0.00        $15,158,596.27
08/31/2019           (INT)   Signature Bank                         August Interest                                           1270-000           $23,835.80                  $0.00        $15,182,432.07
09/30/2019           (INT)   Signature Bank                         September interest                                        1270-000           $23,102.59                  $0.00        $15,205,534.66
10/31/2019           (INT)   Signature Bank                         October interest                                          1270-000           $23,909.61                  $0.00        $15,229,444.27
11/27/2019           (INT)   Signature Bank                         November Interest (thru 11/27/2019)                       1270-000           $20,855.13                  $0.00        $15,250,299.40
11/30/2019           (INT)   Signature Bank                         November Interest (11/28/2019 to 11/30/2019)              1270-000             $2,068.28                 $0.00        $15,252,367.68
12/31/2019           (INT)   Signature Bank                         December interest                                         1270-000           $21,388.71                  $0.00        $15,273,756.39




                                                                                                                            SUBTOTALS          $15,273,756.39                $0.00
                                     Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20          EOD 01/21/20 06:30:08                         Pg 52 of
                                                                                     FORM    2
                                                                                           588                                                                      Page No: 3
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                        Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                             Signature Bank
Primary Taxpayer ID #:          **-***1311                                                                                      Certificate of Deposits Acct #:        ******6031
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                         CD Account (Mat dt: 05/27/2020)
For Period Beginning:           01/01/2019                                                                                      Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):         $55,000,000.00


    1                2                          3                                                   4                                                   5                    6                    7

Transaction      Check /                     Paid to/                       Description of Transaction                           Uniform            Deposit            Disbursement            Balance
   Date           Ref. #                  Received From                                                                         Tran Code             $                     $



                                                                                     TOTALS:                                                       $15,273,756.39                 $0.00        $15,273,756.39
                                                                                         Less: Bank transfers/CDs                                  $15,000,000.00                 $0.00
                                                                                     Subtotal                                                         $273,756.39                 $0.00
                                                                                         Less: Payments to debtors                                          $0.00                 $0.00
                                                                                     Net                                                              $273,756.39                 $0.00




                     For the period of 01/01/2019 to 12/31/2019                                                For the entire history of the account between 11/27/2018 to 12/31/2019

                     Total Compensable Receipts:                     $253,482.83                               Total Compensable Receipts:                                 $273,756.39
                     Total Non-Compensable Receipts:                       $0.00                               Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                   $253,482.83                               Total Comp/Non Comp Receipts:                               $273,756.39
                     Total Internal/Transfer Receipts:                     $0.00                               Total Internal/Transfer Receipts:                        $15,000,000.00


                     Total Compensable Disbursements:                      $0.00                               Total Compensable Disbursements:                                  $0.00
                     Total Non-Compensable Disbursements:                  $0.00                               Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                    $0.00                               Total Comp/Non Comp Disbursements:                                $0.00
                     Total Internal/Transfer Disbursements:                $0.00                               Total Internal/Transfer Disbursements:                            $0.00
                                     Case 16-07207-JMC-7A           Doc 3785              Filed 01/21/20         EOD 01/21/20 06:30:08                Pg 53 of
                                                                                         FORM    2
                                                                                               588                                                            Page No: 4
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                   Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                             Bank Name:                            Signature Bank
Primary Taxpayer ID #:          **-***1311                                                                                 Certificate of Deposits Acct #:       ******6376
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                        CD Account (Mat dt: 02/19/2020)
For Period Beginning:           01/01/2019                                                                                 Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                 Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                     4                                            5                    6                    7

Transaction      Check /                    Paid to/                         Description of Transaction                     Uniform             Deposit          Disbursement            Balance
   Date           Ref. #                 Received From                                                                     Tran Code              $                   $


02/19/2019                   Transfer From: #******3354             funds transferred to CD Account ending in 6376          9999-000        $10,000,000.00                 $0.00        $10,000,000.00
02/28/2019           (INT)   Signature Bank                         February Interest                                       1270-000             $4,562.57                 $0.00        $10,004,562.57
03/31/2019           (INT)   Signature Bank                         March Interest                                          1270-000           $15,731.45                  $0.00        $10,020,294.02
04/30/2019           (INT)   Signature Bank                         April Interest                                          1270-000           $15,247.54                  $0.00        $10,035,541.56
05/31/2019           (INT)   Signature Bank                         May Interest                                            1270-000           $15,780.17                  $0.00        $10,051,321.73
06/30/2019           (INT)   Signature Bank                         June Interest                                           1270-000           $15,294.75                  $0.00        $10,066,616.48
07/31/2019           (INT)   Signature Bank                         July Interest                                           1270-000           $15,829.03                  $0.00        $10,082,445.51
08/25/2019           (INT)   Signature Bank                         August interest 08/01/2019 to 08/19/2019                1270-000             $9,713.97                 $0.00        $10,092,159.48
08/31/2019           (INT)   Signature Bank                         August interest 08/20/2019 to 08/31/2019                1270-000             $6,139.95                 $0.00        $10,098,299.43
09/30/2019           (INT)   Signature Bank                         September interest                                      1270-000           $15,366.24                  $0.00        $10,113,665.67
10/31/2019           (INT)   Signature Bank                         October Interest                                        1270-000           $15,903.01                  $0.00        $10,129,568.68
11/30/2019           (INT)   Signature Bank                         November Interest                                       1270-000           $15,413.82                  $0.00        $10,144,982.50
12/31/2019           (INT)   Signature Bank                         December interest                                       1270-000           $15,952.26                  $0.00        $10,160,934.76




                                                                                                                          SUBTOTALS          $10,160,934.76                $0.00
                                     Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20          EOD 01/21/20 06:30:08                         Pg 54 of
                                                                                       FORM    2
                                                                                             588                                                                      Page No: 5
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                          Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                             Signature Bank
Primary Taxpayer ID #:          **-***1311                                                                                        Certificate of Deposits Acct #:        ******6376
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                         CD Account (Mat dt: 02/19/2020)
For Period Beginning:           01/01/2019                                                                                        Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                                        Separate bond (if applicable):         $55,000,000.00


    1                2                          3                                                     4                                                   5                    6                    7

Transaction      Check /                     Paid to/                         Description of Transaction                           Uniform            Deposit            Disbursement            Balance
   Date           Ref. #                  Received From                                                                           Tran Code             $                     $



                                                                                       TOTALS:                                                       $10,160,934.76                 $0.00        $10,160,934.76
                                                                                           Less: Bank transfers/CDs                                  $10,000,000.00                 $0.00
                                                                                       Subtotal                                                         $160,934.76                 $0.00
                                                                                           Less: Payments to debtors                                          $0.00                 $0.00
                                                                                       Net                                                              $160,934.76                 $0.00




                     For the period of 01/01/2019 to 12/31/2019                                                  For the entire history of the account between 02/19/2019 to 12/31/2019

                     Total Compensable Receipts:                       $160,934.76                               Total Compensable Receipts:                                 $160,934.76
                     Total Non-Compensable Receipts:                         $0.00                               Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                     $160,934.76                               Total Comp/Non Comp Receipts:                               $160,934.76
                     Total Internal/Transfer Receipts:              $10,000,000.00                               Total Internal/Transfer Receipts:                        $10,000,000.00


                     Total Compensable Disbursements:                       $0.00                                Total Compensable Disbursements:                                  $0.00
                     Total Non-Compensable Disbursements:                   $0.00                                Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                     $0.00                                Total Comp/Non Comp Disbursements:                                $0.00
                     Total Internal/Transfer Disbursements:                 $0.00                                Total Internal/Transfer Disbursements:                            $0.00
                                      Case 16-07207-JMC-7A           Doc 3785             Filed 01/21/20   EOD 01/21/20 06:30:08                   Pg 55 of
                                                                                         FORM    2
                                                                                               588                                                         Page No: 6
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                          Bank Name:                           Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                              Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                 Account Title:                       General
For Period Beginning:            01/01/2019                                                                              Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                              Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                    4                                        5                    6               7

Transaction      Check /                      Paid to/                        Description of Transaction                  Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                 Tran Code            $                    $


09/21/2016                   Petty Cash                              Petty Cash                                               *               $400.02                   $0.00            $400.02
                     {1}                                             Petty cash                               $401.01     1129-000                                                       $400.02
                                                                     Cost of money order                       ($0.99)    2990-000                                                       $400.02
09/21/2016           (165)   Payton Stephen                          severance repayment                                  1129-000            $685.16                   $0.00           $1,085.18
09/21/2016           (165)   Peyton Stephens                         severance repayment                                  1129-000           $1,000.00                  $0.00           $2,085.18
09/21/2016           (165)   Verizon CRG                             Vendor Refund                                        1129-000           $1,644.42                  $0.00           $3,729.60
09/21/2016           (165)   Verizon CRG                             Vendor Refund                                        1129-000            $100.98                   $0.00           $3,830.58
09/21/2016           (165)   Ricoh                                   Vendor Refund                                        1129-000            $343.42                   $0.00           $4,174.00
09/21/2016           (165)   Ricoh                                   Vendor Refund                                        1129-000           $5,261.21                  $0.00           $9,435.21
09/21/2016           (165)   Ricoh                                   Vendor Refund                                        1129-000           $7,513.48                  $0.00        $16,948.69
09/21/2016           (165)   Ricoh                                   Vendor Refund                                        1129-000            $243.41                   $0.00        $17,192.10
09/21/2016           (165)   Ricoh                                   Vendor Refund                                        1129-000           $4,977.07                  $0.00        $22,169.17
09/21/2016           (165)   Koster Finance, LLC                     Vendor Refund                                        1129-000                 $5.00                $0.00        $22,174.17
09/21/2016           (165)   Realty.com, LLC                         700 W. Hillsboro                                     1129-000           $5,618.67                  $0.00        $27,792.84
09/21/2016           (165)   FAE Consulting, PLLC                    Rent payment                                         1129-000          $11,999.38                  $0.00        $39,792.22
09/21/2016           (165)   Pacific Realty Commercial, LLC          Vendor                                               1129-000           $9,315.98                  $0.00        $49,108.20
09/21/2016           (165)   Bridge Parkway Associates, LLC          Vendor                                               1129-000          $10,062.97                  $0.00        $59,171.17
09/21/2016           (165)   Cigna                                   Rebate                                               1129-000            $582.06                   $0.00        $59,753.23
09/21/2016           (165)   DLFFC, LLC                              Interior painting                                    1129-000          $10,855.00                  $0.00        $70,608.23
09/21/2016           (165)   Cintas                                  Vendor Refund                                        1129-000            $250.00                   $0.00        $70,858.23
09/21/2016           (165)   Cintas                                  Vendor Refund                                        1129-000              $34.13                  $0.00        $70,892.36
09/21/2016           (165)   University Accounting Systems, LLc      Student receipts                                     1129-000            $290.00                   $0.00        $71,182.36
09/21/2016           (165)   Cintas                                  Vendor Refund                                        1129-000              $85.86                  $0.00        $71,268.22
09/21/2016           (165)   Centurytel, Inc.                        Vendor refund                                        1129-000            $451.31                   $0.00        $71,719.53
09/21/2016           (165)   Time Warner Cable                       Vendor refund                                        1129-000              $42.50                  $0.00        $71,762.03

                                                                                                                         SUBTOTALS           $71,762.03                 $0.00
                                      Case 16-07207-JMC-7A                  Doc 3785           Filed 01/21/20        EOD 01/21/20 06:30:08                    Pg 56 of
                                                                                              FORM    2
                                                                                                    588                                                               Page No: 7
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                         4                                             5                    6               7

Transaction      Check /                       Paid to/                             Description of Transaction                      Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                    Received From                                                                          Tran Code             $                    $


09/21/2016           (165)   Kaplan                                         Vendor payment/refund                                   1129-000             $600.00                   $0.00        $72,362.03
09/21/2016           (165)   David Wilson                                   Vendor payment/refund                                   1129-000             $200.00                   $0.00        $72,562.03
09/21/2016           (166)   Commonwealth of Virginia                       Corporate tax refund for 2010 and 2011                  1124-000           $75,612.38                  $0.00       $148,174.41
09/21/2016           (167)   American Expresss Travel Related Services      Vendor Refund                                           1129-000              $52.28                   $0.00       $148,226.69
09/21/2016           (167)   American Express Travel Related Services       Vendor Refund                                           1129-000              $43.00                   $0.00       $148,269.69
09/21/2016           (167)   American Express Travel Related Services       Vendor Refund                                           1129-000                  $2.89                $0.00       $148,272.58
09/21/2016           (167)   American Express Travel Related Services       Vendor Refund                                           1129-000              $14.00                   $0.00       $148,286.58
09/21/2016           (167)   American Express Travel Related Services       Vendor Refund                                           1129-000            $3,630.79                  $0.00       $151,917.37
09/21/2016           (168)   Liberty Mutual                                 Vendor Refund                                           1129-000           $80,451.00                  $0.00       $232,368.37
09/21/2016           (170)   Treasurer of the State of Missouri             Tax refund                                              1124-000          $296,540.00                  $0.00       $528,908.37
09/21/2016           (366)   State of New York                              Tax refund                                              1124-000             $283.67                   $0.00       $529,192.04
09/22/2016                   Petty Cash                                     Petty Cash                                                  *                $333.01                   $0.00       $529,525.05
                     {1}                                                                                                $334.00     1129-000                                                  $529,525.05
                                                                                                                         ($0.99)    2990-000                                                  $529,525.05
09/22/2016           (370)   Money Order                                    Money Order                                             1229-000                  $1.00                $0.00       $529,526.05
                                                                            203335041
09/22/2016           (370)   Money Order                                    Money Order                                             1229-000                  $1.00                $0.00       $529,527.05
09/22/2016           (370)   Money Order                                    Money Order                                             1229-000                  $1.00                $0.00       $529,528.05
09/22/2016           (370)   Money Order                                    Money Order                                             1229-000                  $1.00                $0.00       $529,529.05
09/22/2016           (370)   Money Order                                    Money Order                                             1229-000                  $1.00                $0.00       $529,530.05
09/22/2016           (370)   Money Order                                    Money Order                                             1229-000                  $1.00                $0.00       $529,531.05
09/22/2016           (370)   Money Order                                    Money Order                                             1229-000                  $1.00                $0.00       $529,532.05
09/22/2016           (370)   Money Order                                    Money Order                                             1229-000                  $1.00                $0.00       $529,533.05
09/22/2016           (370)   Money Order                                    Money Order                                             1229-000                  $1.00                $0.00       $529,534.05
09/22/2016           (370)   Money Order                                    Money Order                                             1229-000                  $1.00                $0.00       $529,535.05


                                                                                                                                   SUBTOTALS           $457,773.02                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 57 of
                                                                                    FORM    2
                                                                                          588                                                        Page No: 8
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                          Tran Code            $                     $


09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,536.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,537.05
09/22/2016           (370)   Money Orde r                           Money Order                                    1229-000                 $1.00                 $0.00       $529,538.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,539.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,540.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,541.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,542.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,543.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,544.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,545.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,546.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,547.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,548.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,549.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,550.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,551.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,552.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,553.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,554.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,555.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,556.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,557.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,558.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,559.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,560.05


                                                                                                                 SUBTOTALS                  $25.00                $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 58 of
                                                                                    FORM    2
                                                                                          588                                                        Page No: 9
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                          Tran Code            $                     $


09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,561.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,562.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,563.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,564.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,565.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,566.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,567.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,568.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,569.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,570.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,571.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,572.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,573.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,574.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,575.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,576.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,577.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,578.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,579.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,580.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,581.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,582.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,583.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,584.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                 $0.00       $529,585.05


                                                                                                                 SUBTOTALS                  $25.00                $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 59 of
                                                                                    FORM    2
                                                                                          588                                                        Page No: 10
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                          Tran Code            $                     $


09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,586.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,587.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,588.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,589.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,590.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,591.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,592.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,593.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,594.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,595.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,596.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,597.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,598.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,599.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,600.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,601.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,602.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,603.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,604.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,605.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,606.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,607.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,608.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,609.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,610.05


                                                                                                                 SUBTOTALS                  $25.00                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 60 of
                                                                                    FORM    2
                                                                                          588                                                        Page No: 11
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                          Tran Code            $                     $


09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,611.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,612.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,613.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,614.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,615.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,616.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,617.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,618.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,619.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,620.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,621.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $529,622.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,624.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,626.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,628.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,630.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,632.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,634.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,636.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,638.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,640.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,642.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,644.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,646.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,648.05


                                                                                                                 SUBTOTALS                  $38.00                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 61 of
                                                                                    FORM    2
                                                                                          588                                                        Page No: 12
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                          Tran Code            $                     $


09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,650.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,652.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,654.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,656.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,658.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,660.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,662.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,664.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,666.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,668.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,670.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,672.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,674.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,676.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,678.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,680.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,682.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,684.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,686.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,688.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,690.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,692.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,694.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,696.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $529,698.05


                                                                                                                 SUBTOTALS                  $50.00                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785            Filed 01/21/20      EOD 01/21/20 06:30:08               Pg 62 of
                                                                                       FORM    2
                                                                                             588                                                         Page No: 13
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                              Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                        Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                            Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                              Account Title:                        General
For Period Beginning:           01/01/2019                                                                            Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                            Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                     4                                     5                     6               7

Transaction      Check /                      Paid to/                       Description of Transaction                Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                              Tran Code            $                     $


09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $2.00                  $0.00      $529,700.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $2.00                  $0.00      $529,702.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $2.00                  $0.00      $529,704.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $2.00                  $0.00      $529,706.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $2.00                  $0.00      $529,708.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $2.00                  $0.00      $529,710.05
                                                                    Duplicate deposit-deposited in error.
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $2.00                  $0.00      $529,712.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $2.00                  $0.00      $529,714.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $2.00                  $0.00      $529,716.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $2.00                  $0.00      $529,718.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $2.00                  $0.00      $529,720.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $3.00                  $0.00      $529,723.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $3.00                  $0.00      $529,726.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $3.00                  $0.00      $529,729.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $3.00                  $0.00      $529,732.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $3.00                  $0.00      $529,735.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $3.00                  $0.00      $529,738.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $3.00                  $0.00      $529,741.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $3.00                  $0.00      $529,744.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $3.00                  $0.00      $529,747.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $3.00                  $0.00      $529,750.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $3.00                  $0.00      $529,753.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $3.00                  $0.00      $529,756.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $3.00                  $0.00      $529,759.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $3.00                  $0.00      $529,762.05
                                                                                                                     SUBTOTALS                  $64.00                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 63 of
                                                                                    FORM    2
                                                                                          588                                                        Page No: 14
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                          Tran Code            $                     $


09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,765.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,768.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,771.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,774.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,777.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,780.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,783.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,786.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,789.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,792.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,795.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,798.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,801.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,804.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,807.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,810.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,813.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,816.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,819.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,822.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,825.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,828.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,831.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,834.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,837.05


                                                                                                                 SUBTOTALS                  $75.00                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 64 of
                                                                                    FORM    2
                                                                                          588                                                        Page No: 15
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                          Tran Code            $                     $


09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,840.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,843.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,846.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,849.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,852.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,855.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,858.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,861.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,864.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,867.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,870.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,873.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,876.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,879.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,882.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,885.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,888.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $529,891.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $529,895.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $529,899.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $529,903.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $529,907.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $529,911.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $529,915.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $529,919.05


                                                                                                                 SUBTOTALS                  $82.00                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 65 of
                                                                                    FORM    2
                                                                                          588                                                         Page No: 16
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                         General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):         $55,000,000.00


     1                2                         3                                                  4                                    5                      6               7

Transaction      Check /                      Paid to/                     Description of Transaction              Uniform           Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                          Tran Code            $                      $


09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00      $529,923.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00      $529,927.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00      $529,931.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00      $529,935.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00      $529,939.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $529,944.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $529,949.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $529,954.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $529,959.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $529,964.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $529,969.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $529,974.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $529,979.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $529,984.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $529,989.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $529,994.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $529,999.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,004.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,009.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,014.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,019.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,024.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,029.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,034.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,039.05


                                                                                                                 SUBTOTALS                  $120.00                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 66 of
                                                                                    FORM    2
                                                                                          588                                                         Page No: 17
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                         General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):         $55,000,000.00


     1                2                         3                                                  4                                    5                      6               7

Transaction      Check /                      Paid to/                     Description of Transaction              Uniform           Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                          Tran Code            $                      $


09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,044.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,049.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,054.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,059.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,064.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,069.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,074.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,079.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,084.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,089.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,094.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,099.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,104.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,109.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,114.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,119.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,124.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,129.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,134.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,139.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,144.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,149.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,154.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,159.05
09/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $530,164.05


                                                                                                                 SUBTOTALS                  $125.00                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785            Filed 01/21/20      EOD 01/21/20 06:30:08               Pg 67 of
                                                                                       FORM    2
                                                                                             588                                                          Page No: 18
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                              Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                        Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                            Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                              Account Title:                         General
For Period Beginning:           01/01/2019                                                                            Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                            Separate bond (if applicable):         $55,000,000.00


     1                2                         3                                                     4                                     5                      6               7

Transaction      Check /                      Paid to/                       Description of Transaction                Uniform           Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                              Tran Code            $                      $


09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,169.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,174.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,179.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,184.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,189.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,194.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,199.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,204.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,209.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,214.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,219.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,224.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,229.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,234.05
09/22/2016           (370)   Money Order                            Money Order                                        1229-000              $10.00                     $0.00      $530,244.05
09/26/2016           (370)   DEP REVERSE: Money Order               Money Order                                        1229-000                 ($2.00)                 $0.00      $530,242.05
                                                                    Duplicate deposit-deposited in error.
09/26/2016           (370)   Money Order                            Money Order                                        1229-000              $10.00                     $0.00      $530,252.05
09/26/2016           (370)   Money Order                            Money Order                                        1229-000              $10.00                     $0.00      $530,262.05
09/26/2016           (370)   Money Order                            Money Order                                        1229-000              $10.00                     $0.00      $530,272.05
09/26/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,277.05
09/26/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,282.05
09/26/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,287.05
09/26/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,292.05
09/26/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,297.05
09/26/2016           (370)   Money Order                            Money Order                                        1229-000                 $5.00                   $0.00      $530,302.05
                                                                                                                     SUBTOTALS                  $138.00                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20            EOD 01/21/20 06:30:08               Pg 68 of
                                                                                      FORM    2
                                                                                            588                                                                Page No: 19
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                   Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                             Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                 Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                         General
For Period Beginning:           01/01/2019                                                                                 Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                                 Separate bond (if applicable):         $55,000,000.00


     1                2                         3                                                   4                                            5                      6               7

Transaction      Check /                      Paid to/                      Description of Transaction                      Uniform           Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                                   Tran Code            $                      $


09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $5.00                   $0.00      $530,307.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $5.00                   $0.00      $530,312.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $5.00                   $0.00      $530,317.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $5.00                   $0.00      $530,322.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $5.00                   $0.00      $530,327.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $5.00                   $0.00      $530,332.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $5.00                   $0.00      $530,337.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $5.00                   $0.00      $530,342.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $5.00                   $0.00      $530,347.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $4.00                   $0.00      $530,351.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $3.00                   $0.00      $530,354.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $3.00                   $0.00      $530,357.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $2.00                   $0.00      $530,359.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $2.00                   $0.00      $530,361.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $2.00                   $0.00      $530,363.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                   $0.00      $530,364.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                   $0.00      $530,365.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                   $0.00      $530,366.05
09/26/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                   $0.00      $530,367.05
09/26/2016           (377)   Nancy Harrison                         Transcript Debit Card Monies                            1290-000              $95.00                     $0.00      $530,462.05
09/26/2016           (377)   Dow Jones                              Refund of Wall Street Journal Subscription              1290-000              $60.00                     $0.00      $530,522.05
09/27/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                   $0.00      $530,523.05
09/27/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                   $0.00      $530,524.05
09/27/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                   $0.00      $530,525.05
09/27/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                   $0.00      $530,526.05


                                                                                                                          SUBTOTALS                  $224.00                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 69 of
                                                                                    FORM    2
                                                                                          588                                                        Page No: 20
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                          Tran Code            $                     $


09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,527.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,528.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,529.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,530.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,531.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,532.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,533.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,534.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,535.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,536.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,537.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,538.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,539.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,540.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,541.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,542.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,543.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,544.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,545.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,546.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,547.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,548.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,549.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,550.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,551.05


                                                                                                                 SUBTOTALS                  $25.00                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 70 of
                                                                                    FORM    2
                                                                                          588                                                        Page No: 21
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                          Tran Code            $                     $


09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,552.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,553.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,554.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $530,555.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $530,557.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $530,559.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $530,561.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $530,563.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $530,565.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $530,567.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $530,569.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $530,571.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $530,573.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $530,575.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $530,577.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $530,579.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $530,581.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $530,584.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $530,587.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $530,590.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $530,593.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $530,596.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $530,599.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $530,602.05
09/27/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $530,605.05


                                                                                                                 SUBTOTALS                  $54.00                 $0.00
                                     Case 16-07207-JMC-7A               Doc 3785          Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 71 of
                                                                                         FORM    2
                                                                                               588                                                         Page No: 22
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                               Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                         Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                             Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                               Account Title:                         General
For Period Beginning:           01/01/2019                                                                             Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                             Separate bond (if applicable):         $55,000,000.00


     1                2                         3                                                       4                                    5                      6               7

Transaction      Check /                      Paid to/                          Description of Transaction              Uniform           Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                               Tran Code            $                      $


09/27/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,608.05
09/27/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,611.05
09/27/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,614.05
09/27/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,617.05
09/27/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,620.05
09/27/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,623.05
09/27/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,626.05
09/27/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,629.05
09/29/2016           (313)   Guardian & Conservator Services, Inc.      Student: Bryan Keith Encinias                   1121-000              $50.00                     $0.00      $530,679.05
09/29/2016           (313)   Guardian & Conservator Services, Inc.      Student: Brennon Day                            1121-000              $75.00                     $0.00      $530,754.05
09/29/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,757.05
09/29/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,760.05
09/29/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,763.05
09/29/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,766.05
09/29/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,769.05
09/29/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,772.05
09/29/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,775.05
09/29/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,778.05
09/29/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,781.05
09/29/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,784.05
09/29/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,787.05
09/29/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,790.05
09/29/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,793.05
09/29/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,796.05
09/29/2016           (370)   Money Order                                Money Order                                     1229-000                 $3.00                   $0.00      $530,799.05


                                                                                                                      SUBTOTALS                  $194.00                 $0.00
                                     Case 16-07207-JMC-7A             Doc 3785            Filed 01/21/20    EOD 01/21/20 06:30:08               Pg 72 of
                                                                                         FORM    2
                                                                                               588                                                      Page No: 23
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                              Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                        Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                            Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                              Account Title:                       General
For Period Beginning:           01/01/2019                                                                            Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                            Separate bond (if applicable):       $55,000,000.00


     1                2                         3                                                      4                                    5                    6               7

Transaction      Check /                      Paid to/                         Description of Transaction              Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                              Tran Code            $                    $


09/29/2016           (370)   Money Order                              Money Order                                      1229-000                 $3.00                 $0.00      $530,802.05
09/29/2016           (370)   Money Order                              Money Order                                      1229-000                 $3.00                 $0.00      $530,805.05
09/29/2016           (370)   Money Order                              Money Order                                      1229-000                 $3.00                 $0.00      $530,808.05
09/29/2016           (370)   Money Order                              Money Order                                      1229-000                 $3.00                 $0.00      $530,811.05
09/29/2016           (370)   Money Order                              Money Order                                      1229-000                 $3.00                 $0.00      $530,814.05
09/29/2016           (370)   Money Order                              Money Order                                      1229-000                 $3.00                 $0.00      $530,817.05
09/29/2016           (370)   Money Order                              Money Order                                      1229-000                 $3.00                 $0.00      $530,820.05
09/29/2016           (370)   Money Order                              Money Order                                      1229-000                 $3.00                 $0.00      $530,823.05
09/29/2016           (370)   Money Order                              Money Order                                      1229-000                 $3.00                 $0.00      $530,826.05
09/29/2016           (370)   Money Order                              Money Order                                      1229-000                 $3.00                 $0.00      $530,829.05
09/29/2016           (370)   Money Order                              Money Order                                      1229-000                 $3.00                 $0.00      $530,832.05
09/29/2016           (370)   Money Order                              Money Order                                      1229-000                 $3.00                 $0.00      $530,835.05
09/29/2016           (370)   Money Order                              Money Order                                      1229-000                 $3.00                 $0.00      $530,838.05
09/29/2016           (370)   Money Order                              Money Order                                      1229-000                 $3.00                 $0.00      $530,841.05
09/29/2016           (370)   Money Order                              Money Order                                      1229-000                 $3.00                 $0.00      $530,844.05
09/29/2016           (370)   Money Order                              Money Order                                      1229-000                 $5.00                 $0.00      $530,849.05
09/29/2016           (377)   Dish                                     Refund                                           1290-000              $13.98                   $0.00      $530,863.03
09/29/2016           (377)   ADP, LLC                                 Garnishment receipt                              1290-000            $346.55                    $0.00      $531,209.58
                                                                      Willingham, Lilli
09/29/2016           (377)   American Express                         Credit Balance Refund                            1290-000            $115.00                    $0.00      $531,324.58
                                                                      Penny Lane Martinez
09/29/2016           (377)   Ricoh                                    Refund                                           1290-000           $1,411.99                   $0.00      $532,736.57
09/29/2016           (377)   McClatchy Newspapers , Inc.              The Idaho Statesman                              1290-000              $37.49                   $0.00      $532,774.06
                                                                      subscriber refund
09/29/2016           (377)   Cigna Health and Life Insurance Co.      refund                                           1290-000            $579.03                    $0.00      $533,353.09
09/29/2016           (377)   Channing Bete Company                    Bookstore refund                                 1290-000            $544.52                    $0.00      $533,897.61

                                                                                                                     SUBTOTALS             $3,098.56                  $0.00
                                     Case 16-07207-JMC-7A              Doc 3785           Filed 01/21/20    EOD 01/21/20 06:30:08               Pg 73 of
                                                                                         FORM    2
                                                                                               588                                                      Page No: 24
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                              Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                        Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                            Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                              Account Title:                       General
For Period Beginning:           01/01/2019                                                                            Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                            Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                     4                                    5                    6               7

Transaction      Check /                      Paid to/                         Description of Transaction              Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                              Tran Code            $                    $


10/03/2016           (377)   Scottish Rite Catherdral of Stockton      Refund of rental deposit                        1290-000           $1,219.00                   $0.00      $535,116.61
10/03/2016           (377)   Bloomberg Businessweek                    Subscription refund                             1290-000              $35.20                   $0.00      $535,151.81
10/04/2016           (252)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,152.81
10/04/2016           (253)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,153.81
10/04/2016           (254)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,154.81
10/04/2016           (255)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,155.81
10/04/2016           (256)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,156.81
10/04/2016           (257)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,157.81
10/04/2016           (258)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,158.81
10/04/2016           (259)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,159.81
10/04/2016           (260)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,160.81
10/04/2016           (261)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,161.81
10/04/2016           (262)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,162.81
10/04/2016           (263)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,163.81
10/04/2016           (265)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,164.81
10/04/2016           (266)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,165.81
10/04/2016           (267)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,166.81
10/04/2016           (268)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,167.81
10/04/2016           (269)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,168.81
10/04/2016           (270)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,169.81
10/04/2016           (271)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,170.81
10/04/2016           (272)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,171.81
10/04/2016           (273)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,172.81
10/04/2016           (274)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,173.81
10/04/2016           (275)   Money Order                               Money Order                                     1129-000                 $1.00                 $0.00      $535,174.81


                                                                                                                     SUBTOTALS             $1,277.20                  $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 74 of
                                                                                    FORM    2
                                                                                          588                                                        Page No: 25
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                          Tran Code            $                     $


10/04/2016           (276)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,175.81
10/04/2016           (277)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,176.81
10/04/2016           (278)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,177.81
10/04/2016           (279)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,178.81
10/04/2016           (280)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,179.81
10/04/2016           (281)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,180.81
10/04/2016           (282)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,181.81
10/04/2016           (283)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,182.81
10/04/2016           (284)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,183.81
10/04/2016           (285)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,184.81
10/04/2016           (286)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,185.81
10/04/2016           (287)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,186.81
10/04/2016           (288)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,187.81
10/04/2016           (289)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,188.81
10/04/2016           (290)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,189.81
10/04/2016           (291)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,190.81
10/04/2016           (292)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,191.81
10/04/2016           (293)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,192.81
10/04/2016           (294)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,193.81
10/04/2016           (295)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,194.81
10/04/2016           (296)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,195.81
10/04/2016           (297)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,196.81
10/04/2016           (298)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,197.81
10/04/2016           (299)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,198.81
10/04/2016           (300)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $535,199.81


                                                                                                                 SUBTOTALS                  $25.00                 $0.00
                                     Case 16-07207-JMC-7A           Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08               Pg 75 of
                                                                                     FORM    2
                                                                                           588                                                                 Page No: 26
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                  Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:           01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                 4                                             5                     6                7

Transaction      Check /                       Paid to/                     Description of Transaction                       Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                    Received From                                                                   Tran Code            $                     $


10/04/2016           (301)   Money Order                            Money Order                                              1129-000                 $1.00                    $0.00     $535,200.81
10/04/2016           (302)   Money Order                            Money Order                                              1129-000                 $1.00                    $0.00     $535,201.81
10/04/2016           (303)   Money Order                            Money Order                                              1129-000                 $1.00                    $0.00     $535,202.81
10/04/2016           (304)   Money Order                            Money Order                                              1129-000                 $1.00                    $0.00     $535,203.81
10/04/2016           (305)   Money Order                            Money Order                                              1129-000                 $1.00                    $0.00     $535,204.81
10/05/2016           3001    Rust Consulting/Omni Bankruptcy        Invoice no. 599-Omni                                     3991-000                 $0.00             $5,030.02        $530,174.79
                                                                    Per Order entered in 10/04/2016 Doc No. 213
10/06/2016           3002    Michael J. Lindvay                     Week ending 10/05/2016                                   3991-000                 $0.00             $2,320.00        $527,854.79
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                    Per Order entered on 10/06/2016 [Doc. No. 254]
10/06/2016           3003    Alan D. Mayer                          Week ending 10/05/2016                                   3991-000                 $0.00                  $496.00     $527,358.79
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                    Per Order entered on 10/06/2016 [Doc. No. 254]
10/06/2016           3004    Swapnal Shah                           Week ending 10/05/2016                                   3991-000                 $0.00             $1,952.00        $525,406.79
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                    Per Order entered on 10/06/2016 [Doc. No. 254]
10/06/2016           3005    Frederick L. Bruderly                  Week ending 10/05/2016                                   3991-000                 $0.00             $2,160.00        $523,246.79
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                    Per Order entered on 10/06/2016 [Doc. No. 254]
10/06/2016           3006    Desmond L. Turner                      Week ending 10/05/2016                                   3991-000                 $0.00             $1,080.00        $522,166.79
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                    Per Order entered on 10/06/2016 [Doc. No. 254]
10/06/2016           3007    Carolyn K. Herald                      Week ending 10/05/2016                                   3991-000                 $0.00                  $945.00     $521,221.79
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                    Per Order entered on 10/06/2016 [Doc. No. 254]
10/06/2016           3008    Acquial, LLC                           Week ending 10/05/2016                                   3991-000                 $0.00             $2,760.00        $518,461.79
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                    Per Order entered on 10/06/2016 [Doc. No. 254]

                                                                                                                           SUBTOTALS                   $5.00           $16,743.02
                                     Case 16-07207-JMC-7A           Doc 3785           Filed 01/21/20               EOD 01/21/20 06:30:08               Pg 76 of
                                                                                      FORM    2
                                                                                            588                                                                 Page No: 27
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                           Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                   Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                       General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):       $55,000,000.00


     1                2                             3                                               4                                               5                    6                7

Transaction      Check /                        Paid to/                    Description of Transaction                         Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                     Received From                                                                    Tran Code            $                    $


10/06/2016           3009    Jodi L. Fague                          Week ending 10/05/2016                                     3991-000                 $0.00            $1,480.00        $516,981.79
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                    Per Order entered on 10/06/2016 [Doc. No. 254]
10/06/2016           3010    Robert C. Fitzgerald                   Week ending 10/05/2016                                     3991-000                 $0.00            $2,600.00        $514,381.79
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                    Per Order entered on 10/06/2016 [Doc. No. 254]
10/06/2016           3011    Vasutha Salem-Ramachandran             Week ending 10/05/2016                                     3991-000                 $0.00                 $352.00     $514,029.79
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                    Per Order entered on 10/06/2016 [Doc. No. 254]
10/06/2016           3012    Faye E. Hutton                         Week ending 10/05/2016                                     3991-000                 $0.00                 $160.00     $513,869.79
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                    Per Order entered on 10/06/2016 [Doc. No. 254]
10/06/2016           3013    Phillip M. Garrett                     Week ending 10/05/2016                                     3991-000                 $0.00                 $935.00     $512,934.79
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                    Per Order entered on 10/06/2016 [Doc. No. 254]
10/07/2016           (134)   JPMorgan Chase Bank                    Funds in Financial Account- Account ending 0201            1129-000           $2,500.00                     $0.00     $515,434.79
10/07/2016           (70)    JPMorgan Chase Bank                    Funds in Financial Account - Account 1735                  1129-000              $75.00                     $0.00     $515,509.79
10/07/2016            (2)    Bank of America                        Funds in Financial Account - acct ending 1175              1129-000            $558.73                      $0.00     $516,068.52
10/07/2016            (3)    Bank of America                        Funds in Financial Account                                 1129-000           $2,432.36                     $0.00     $518,500.88
                                                                    Acct ending 0903
10/07/2016           (17)    Bank of America                        Funds in Financial Account                                 1129-000            $574.00                      $0.00     $519,074.88
                                                                    Acct ending 3132
10/07/2016           (18)    Bank of America                        Funds in Financial Account                                 1129-000            $300.00                      $0.00     $519,374.88
                                                                    Acct ending 9239
10/07/2016           (19)    Bank of America                        Funds in Financial Account                                 1129-000            $243.00                      $0.00     $519,617.88
                                                                    Acct ending 9159
10/07/2016           (21)    Bank of America                        Funds in Financial Account                                 1129-000            $625.00                      $0.00     $520,242.88
                                                                    Acct ending 6403

                                                                                                                             SUBTOTALS             $7,308.09             $5,527.00
                                      Case 16-07207-JMC-7A          Doc 3785           Filed 01/21/20               EOD 01/21/20 06:30:08               Pg 77 of
                                                                                      FORM    2
                                                                                            588                                                                 Page No: 28
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                       General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                   4                                              5                    6               7

Transaction      Check /                      Paid to/                       Description of Transaction                        Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                      Tran Code            $                    $


10/07/2016           (24)    Bank of America                        Funds in Financial Account acct ending 2965                1129-000           $2,425.55                    $0.00     $522,668.43
10/07/2016           (30)    Bank of America                        Funds in Financial Account                                 1129-000            $314.23                     $0.00     $522,982.66
                                                                    Acct ending 3955
10/07/2016           (33)    Bank of America                        Funds in Financial Account                                 1129-000           $3,224.05                    $0.00     $526,206.71
                                                                    Acct ending 1902
10/07/2016           (34)    Bank of America                        Funds in Financial Account                                 1129-000            $481.50                     $0.00     $526,688.21
                                                                    Acct ending 4203
10/07/2016           (37)    Bank of America                        Funds in Financial Account                                 1129-000            $170.00                     $0.00     $526,858.21
                                                                    Acct ending 6080
10/07/2016           (38)    Bank of America                        Funds in Financial Account                                 1129-000            $150.00                     $0.00     $527,008.21
                                                                    Acct ending 3592
10/07/2016           (41)    Bank of America                        Funds in Financial Account - acct ending 0380              1129-000            $256.98                     $0.00     $527,265.19
10/07/2016           (43)    Bank of America                        Funds in Financial Account                                 1129-000          $13,486.00                    $0.00     $540,751.19
                                                                    Acct ending 6109
10/07/2016           (48)    Bank of America                        Funds in Financial Account                                 1129-000           $2,287.84                    $0.00     $543,039.03
                                                                    Acct ending 2008
10/07/2016           (58)    Bank of America                        Funds in Financial Account                                 1129-000           $2,170.00                    $0.00     $545,209.03
                                                                    Acct ending 5954
10/07/2016           (379)   Bank of America                        Funds in Financial Account                                 1229-000              $92.93                    $0.00     $545,301.96
                                                                    Acct ending 7113
10/08/2016           3014    Erica Bisch                            Week ending 10/07/2016                                     3991-000                 $0.00                 $85.10     $545,216.86
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                    Order entered on 10/06/2016 [Doc. No. 254]
10/10/2016           (171)   Treasurer of Warrick County            Stahl Road Acquisition of Easement                         1129-000           $2,297.69                    $0.00     $547,514.55
10/10/2016           (174)   United States Post Office              payment for contract/invoice/claims or travel              1129-000            $472.51                     $0.00     $547,987.06
                                                                    vouchers/advances
10/10/2016           (176)   Ricoh                                  Refund                                                     1129-000            $345.64                     $0.00     $548,332.70
10/10/2016           (177)   Cintas                                 Refund                                                     1129-000              $15.79                    $0.00     $548,348.49
                                                                                                                             SUBTOTALS            $28,190.71                  $85.10
                                      Case 16-07207-JMC-7A          Doc 3785             Filed 01/21/20   EOD 01/21/20 06:30:08                Pg 78 of
                                                                                        FORM    2
                                                                                              588                                                        Page No: 29
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                            Trustee Name:                           Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                      Bank Name:                              Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                          Checking Acct #:                        ******4913
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                          General
For Period Beginning:           01/01/2019                                                                          Blanket bond (per case limit):          $36,644,668.00
For Period Ending:              12/31/2019                                                                          Separate bond (if applicable):          $55,000,000.00


     1                2                         3                                                    4                                     5                      6               7

Transaction      Check /                      Paid to/                       Description of Transaction              Uniform            Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                            Tran Code             $                      $


10/10/2016           (178)   Deluxe                                 refund of duplicate payment                      1129-000               $52.50                     $0.00      $548,400.99
10/10/2016           (364)   City of Fairlawn                       Fairlawn OH corporate taxes                      1224-000            $8,004.00                     $0.00      $556,404.99
10/10/2016           (377)   Huntington Museum of Art               Reimbursement                                    1290-000             $150.00                      $0.00      $556,554.99
10/10/2016           (377)   Aurora Public Schools                  Refund for overpayment                           1290-000             $200.00                      $0.00      $556,754.99
10/10/2016           (377)   Imagine Nation Books, LTD              Rebate                                           1290-000               $22.43                     $0.00      $556,777.42
10/10/2016           (377)   NACES Plus Foundation Inc.             Payment for site use                             1290-000               $40.00                     $0.00      $556,817.42
10/10/2016           (377)   Cintax                                 Overpayment refund                               1290-000             $109.96                      $0.00      $556,927.38
10/10/2016           (377)   Ricoh                                  Refund                                           1290-000            $1,970.37                     $0.00      $558,897.75
10/12/2016           (165)   DLFFC, LLC                             Interior painting                                1129-000          ($10,855.00)                    $0.00      $548,042.75
10/12/2016           (370)   DEP REVERSE: Money Order               Payment Stopped - Stale Check                    1229-000                  ($4.00)                 $0.00      $548,038.75
10/12/2016           (370)   Money Order                            Money Order                                      1229-000                  ($4.00)                 $0.00      $548,034.75
10/12/2016           (370)   DEP REVERSE: Money Order               Payment Stopped - Stale Check                    1229-000                  ($4.00)                 $0.00      $548,030.75
10/12/2016           (370)   DEP REVERSE: Money Order               Payment Stopped - Stale Check                    1229-000                  ($4.00)                 $0.00      $548,026.75
10/12/2016           (370)   DEP REVERSE: Money Order               Payment Stopped - Stale Check                    1229-000                  ($4.00)                 $0.00      $548,022.75
10/12/2016           (370)   DEP REVERSE: Money Order               Payment Stopped - Stale Check                    1229-000                  ($4.00)                 $0.00      $548,018.75
10/12/2016           (370)   DEP REVERSE: Money Order               Payment Stopped - Stale Check                    1229-000                  ($4.00)                 $0.00      $548,014.75
10/12/2016           (370)   DEP REVERSE: Money Order               Payment Stopped - Stale Check                    1229-000                  ($4.00)                 $0.00      $548,010.75
10/12/2016           (370)   DEP REVERSE: Money Order               Payment Stopped - Stale Check                    1229-000                  ($4.00)                 $0.00      $548,006.75
10/12/2016           (370)   DEP REVERSE: Money Order               Payment Stopped - Stale Check                    1229-000                  ($4.00)                 $0.00      $548,002.75
10/12/2016           (370)   DEP REVERSE: Money Order               Payment Stopped - Stale Check                    1229-000                  ($4.00)                 $0.00      $547,998.75
10/12/2016           (370)   DEP REVERSE: Money Order               Payment Stopped - Stale Check                    1229-000                  ($4.00)                 $0.00      $547,994.75
10/12/2016           (370)   DEP REVERSE: Money Order               Payment Stopped - Stale Check                    1229-000                  ($4.00)                 $0.00      $547,990.75
10/12/2016           (370)   Money Order                            Money Order                                      1229-000                  ($5.00)                 $0.00      $547,985.75
10/12/2016           (370)   Money Order                            Money Order                                      1229-000                  ($5.00)                 $0.00      $547,980.75
10/12/2016           (370)   Money Order                            Money Order                                      1229-000                  ($5.00)                 $0.00      $547,975.75


                                                                                                                   SUBTOTALS               ($372.74)                   $0.00
                                     Case 16-07207-JMC-7A           Doc 3785            Filed 01/21/20           EOD 01/21/20 06:30:08                Pg 79 of
                                                                                       FORM    2
                                                                                             588                                                                Page No: 30
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                   Trustee Name:                           Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                             Bank Name:                              Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                 Checking Acct #:                        ******4913
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                          General
For Period Beginning:           01/01/2019                                                                                 Blanket bond (per case limit):          $36,644,668.00
For Period Ending:              12/31/2019                                                                                 Separate bond (if applicable):          $55,000,000.00


     1                2                          3                                                  4                                             5                      6               7

Transaction      Check /                      Paid to/                      Description of Transaction                      Uniform            Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                                   Tran Code             $                      $


10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($5.00)                 $0.00      $547,970.75
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($5.00)                 $0.00      $547,965.75
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($5.00)                 $0.00      $547,960.75
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($5.00)                 $0.00      $547,955.75
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($1.00)                 $0.00      $547,954.75
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($1.00)                 $0.00      $547,953.75
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($1.00)                 $0.00      $547,952.75
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($1.00)                 $0.00      $547,951.75
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($2.00)                 $0.00      $547,949.75
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($2.00)                 $0.00      $547,947.75
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($3.00)                 $0.00      $547,944.75
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($3.00)                 $0.00      $547,941.75
10/12/2016           (165)   Realty.com, LLC                        700 W. Hillsboro                                        1129-000           ($5,618.67)                    $0.00      $542,323.08
10/12/2016           (165)   FAE Consulting, PLLC                   Rent payment                                            1129-000          ($11,999.38)                    $0.00      $530,323.70
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($5.00)                 $0.00      $530,318.70
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($5.00)                 $0.00      $530,313.70
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($5.00)                 $0.00      $530,308.70
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($5.00)                 $0.00      $530,303.70
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($5.00)                 $0.00      $530,298.70
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($5.00)                 $0.00      $530,293.70
10/12/2016           (370)   Money Order                            Money Order                                             1229-000                  ($5.00)                 $0.00      $530,288.70
10/13/2016           (51)    Bank of America                        Funds in Financial Account                              1129-000             $163.50                      $0.00      $530,452.20
                                                                    Account ending 3260
10/13/2016           (172)   Stirling Properties, LLC               Rebate for earned commission                            1129-000          $11,470.56                      $0.00      $541,922.76
                                                                    Notice of Stop payment received 10/19/2016
10/13/2016           (370)   Money Order                            Money Order                                             1229-000                  $1.00                   $0.00      $541,923.76

                                                                                                                          SUBTOTALS             ($6,051.99)                   $0.00
                                     Case 16-07207-JMC-7A           Doc 3785             Filed 01/21/20            EOD 01/21/20 06:30:08               Pg 80 of
                                                                                        FORM    2
                                                                                              588                                                              Page No: 31
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                       General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                  4                                             5                    6                7

Transaction      Check /                      Paid to/                       Description of Transaction                       Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                     Tran Code            $                    $


10/13/2016           (370)   Money Order                            Money Order                                               1229-000                 $2.00                   $0.00     $541,925.76
10/13/2016           (370)   Money Order                            Money Order                                               1229-000                 $2.00                   $0.00     $541,927.76
10/13/2016           (370)   Money Order                            Money Order                                               1229-000                 $3.00                   $0.00     $541,930.76
10/13/2016           (370)   Money Order                            Money Order                                               1229-000                 $5.00                   $0.00     $541,935.76
10/13/2016           (370)   Money Order                            Money Order                                               1229-000                 $5.00                   $0.00     $541,940.76
10/13/2016           (370)   Money Order                            Money Order                                               1229-000                 $5.00                   $0.00     $541,945.76
10/13/2016           (370)   Money Order                            Money Order                                               1229-000                 $5.00                   $0.00     $541,950.76
10/13/2016           (370)   Money Order                            Money Order                                               1229-000                 $8.00                   $0.00     $541,958.76
10/13/2016           (370)   Money Order                            Money Order                                               1229-000                 $8.00                   $0.00     $541,966.76
10/13/2016           (370)   Money Order                            Money Order                                               1229-000                 $7.00                   $0.00     $541,973.76
10/13/2016           (377)   Ricoh                                  Refund                                                    1290-000              $67.26                     $0.00     $542,041.02
10/13/2016           (377)   Ricoh                                  Refund                                                    1290-000            $400.00                      $0.00     $542,441.02
10/13/2016           (377)   California Newspaper Partners          Subscriber refund                                         1290-000            $217.05                      $0.00     $542,658.07
10/13/2016           (377)   Greystone Power Corporation            Utility Company annual return of capital paid to          1290-000            $328.86                      $0.00     $542,986.93
                                                                    customers
10/13/2016           (377)   American Express                       Credit balance - Joseph Esway                             1290-000           $1,159.24                     $0.00     $544,146.17
10/13/2016           (377)   American Express                       Credit balance refund - Nick Karimi                       1290-000            $400.00                      $0.00     $544,546.17
10/13/2016           (377)   Otum Services Inc.                     Reversed deposit due to incorrect deposit amount          1290-000          $14,000.00                     $0.00     $558,546.17
                                                                    Vendor number 0000570861
                                                                    correct vender name is Optum Services, Inc.
                                                                    health care company
10/13/2016           3015    Michael J. Lindvay                     Week ending 10/12/2016                                    3991-000                 $0.00            $2,320.00        $556,226.17
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                    Per Order entered on 10/06/2016 [Doc. No. 254]
10/13/2016           3016    Alan D. Mayer                          Week ending 10/12/2016                                    3991-000                 $0.00                 $992.00     $555,234.17
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                    Per Order entered on 10/06/2016 [Doc. No. 254]
                                                                                                                            SUBTOTALS            $16,622.41             $3,312.00
                                     Case 16-07207-JMC-7A                Doc 3785            Filed 01/21/20           EOD 01/21/20 06:30:08               Pg 81 of
                                                                                            FORM    2
                                                                                                  588                                                             Page No: 32
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                        Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                      Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                       General
For Period Beginning:           01/01/2019                                                                                      Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):       $55,000,000.00


     1                2                             3                                                     4                                           5                    6                7

Transaction      Check /                        Paid to/                          Description of Transaction                     Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                     Received From                                                                      Tran Code            $                    $


10/13/2016           3017    Frederick L. Bruderly                       Week ending 10/12/2016                                  3991-000                 $0.00            $2,160.00        $553,074.17
                                                                         Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                         Per Order entered on 10/06/2016 [Doc. No. 254]
10/13/2016           3018    Desmond L. Turner                           Week ending 10/12/2016                                  3991-000                 $0.00            $1,080.00        $551,994.17
                                                                         Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                         Per Order entered on 10/06/2016 [Doc. No. 254]
10/13/2016           3019    Carolyn K. Herald                           Week ending 10/12/2016                                  3991-000                 $0.00                 $195.00     $551,799.17
                                                                         Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                         Per Order entered on 10/06/2016 [Doc. No. 254]
10/13/2016           3020    Acquial, LLC                                Week ending 10/12/2016                                  3991-000                 $0.00            $3,680.00        $548,119.17
                                                                         Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                         Per Order entered on 10/06/2016 [Doc. No. 254]
10/13/2016           3021    Jodi L. Fague                               Week ending 10/12/2016                                  3991-000                 $0.00            $1,600.00        $546,519.17
                                                                         Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                         Per Order entered on 10/06/2016 [Doc. No. 254]
10/13/2016           3022    Vasutha Salem-Ramachandran                  Week ending 10/12/2016                                  3991-000                 $0.00            $1,760.00        $544,759.17
                                                                         Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                         Per Order entered on 10/06/2016 [Doc. No. 254]
10/13/2016           3023    Faye E. Hutton                              Week ending 10/12/2016                                  3991-000                 $0.00                 $160.00     $544,599.17
                                                                         Per Order Entered on 10/04/2016 [Doc. No. 216]
10/14/2016           (366)   State of Nebraska                           2015 Corp tax refund                                    1124-000           $5,538.00                     $0.00     $550,137.17
10/14/2016           (377)   Greater Riverside Chambers of Commerce      refund                                                  1290-000            $266.00                      $0.00     $550,403.17
10/14/2016           (377)   CBRE                                        Fee Share Payout                                        1290-000          $18,082.73                     $0.00     $568,485.90
10/14/2016           3024    Robert C. Fitzgerald                        Week ending 10/12/2016                                  3991-000                 $0.00            $2,080.00        $566,405.90
                                                                         Per Order Entered on 10/04/2016 [Doc. No. 216]
                                                                         Per Order entered on 10/06/2016 [Doc. No. 254]
10/17/2016           (212)   Money Order                                 Money Order                                             1129-000                 $2.00                   $0.00     $566,407.90
10/17/2016           (213)   Money Order                                 Money Order                                             1129-000                 $2.00                   $0.00     $566,409.90

                                                                                                                               SUBTOTALS            $23,890.73            $12,715.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 82 of
                                                                                    FORM    2
                                                                                          588                                                        Page No: 33
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                          Tran Code            $                     $


10/17/2016           (214)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,411.90
10/17/2016           (215)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,413.90
10/17/2016           (216)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,415.90
10/17/2016           (217)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,417.90
10/17/2016           (218)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,419.90
10/17/2016           (219)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,421.90
10/17/2016           (220)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,423.90
10/17/2016           (221)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,425.90
10/17/2016           (222)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,427.90
10/17/2016           (223)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,429.90
10/17/2016           (224)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,431.90
10/17/2016           (225)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,433.90
10/17/2016           (226)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,435.90
10/17/2016           (227)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,437.90
10/17/2016           (228)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,439.90
10/17/2016           (229)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,441.90
10/17/2016           (230)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,443.90
10/17/2016           (231)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,445.90
10/17/2016           (232)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,447.90
10/17/2016           (233)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,449.90
10/17/2016           (234)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,451.90
10/17/2016           (235)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,453.90
10/17/2016           (236)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,455.90
10/17/2016           (237)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,457.90
10/17/2016           (238)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,459.90


                                                                                                                 SUBTOTALS                  $50.00                 $0.00
                                     Case 16-07207-JMC-7A           Doc 3785          Filed 01/21/20             EOD 01/21/20 06:30:08               Pg 83 of
                                                                                     FORM    2
                                                                                           588                                                                Page No: 34
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                   Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                             Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                 Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                        General
For Period Beginning:           01/01/2019                                                                                 Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                 Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                   4                                            5                     6               7

Transaction      Check /                      Paid to/                      Description of Transaction                      Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                                   Tran Code            $                     $


10/17/2016           (239)   Money Order                            Money Order                                             1129-000                 $2.00                   $0.00     $566,461.90
10/17/2016           (240)   Money Order                            Money Order                                             1129-000                 $2.00                   $0.00     $566,463.90
10/17/2016           (241)   Money Order                            Money Order                                             1129-000                 $2.00                   $0.00     $566,465.90
10/17/2016           (242)   Money Order                            Money Order                                             1129-000                 $2.00                   $0.00     $566,467.90
10/17/2016           (243)   Money Order                            Money Order                                             1129-000                 $2.00                   $0.00     $566,469.90
10/17/2016           (244)   Money Order                            Money Order                                             1129-000                 $2.00                   $0.00     $566,471.90
10/17/2016           (245)   Money Order                            Money Order                                             1129-000                 $2.00                   $0.00     $566,473.90
10/17/2016           (246)   Money Order                            Money Order                                             1129-000                 $2.00                   $0.00     $566,475.90
10/17/2016           (247)   Money Order                            Money Order                                             1129-000                 $2.00                   $0.00     $566,477.90
10/17/2016           (248)   Money Order                            Money Order                                             1129-000                 $2.00                   $0.00     $566,479.90
10/17/2016           (249)   Money Order                            Money Order                                             1129-000                 $2.00                   $0.00     $566,481.90
10/17/2016           (250)   Money Order                            Money Order                                             1129-000                 $2.00                   $0.00     $566,483.90
10/17/2016           (251)   Money Order                            Money Order                                             1129-000                 $2.00                   $0.00     $566,485.90
10/17/2016           3025    Erica Bisch                            Week ending 10/15/2016                                  3991-000                 $0.00                  $42.55     $566,443.35
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                    Order entered on 10/06/2016 [Doc. No. 254]
10/18/2016           (180)   Money Order                            Money Order                                             1129-000                 $1.00                   $0.00     $566,444.35
10/18/2016           (180)   Money Order                            Money Order                                             1129-000                 $1.00                   $0.00     $566,445.35
10/18/2016           (180)   Money Order                            Money Order                                             1129-000                 $1.00                   $0.00     $566,446.35
10/18/2016           (180)   Money Order                            Money Order                                             1129-000                 $1.00                   $0.00     $566,447.35
10/18/2016           (180)   Money Order                            Money Order                                             1129-000                 $1.00                   $0.00     $566,448.35
10/18/2016           (180)   Money Order                            Money Order                                             1129-000                 $1.00                   $0.00     $566,449.35
10/18/2016           (180)   Money Order                            Money Order                                             1129-000                 $1.00                   $0.00     $566,450.35
10/18/2016           (180)   Money Order                            Money Order                                             1129-000                 $1.00                   $0.00     $566,451.35
10/18/2016           (180)   Money Order                            Money Order                                             1129-000                 $1.00                   $0.00     $566,452.35
10/18/2016           (180)   Money Order                            Money Order                                             1129-000                 $1.00                   $0.00     $566,453.35
                                                                                                                          SUBTOTALS                  $36.00                 $42.55
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 84 of
                                                                                    FORM    2
                                                                                          588                                                        Page No: 35
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                          Tran Code            $                     $


10/18/2016           (180)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,454.35
10/18/2016           (180)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,455.35
10/18/2016           (180)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,456.35
10/18/2016           (180)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,457.35
10/18/2016           (180)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,458.35
10/18/2016           (180)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,459.35
10/18/2016           (180)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,460.35
10/18/2016           (180)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,461.35
10/18/2016           (180)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,462.35
10/18/2016           (180)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,463.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,464.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,465.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,466.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,467.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,468.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,469.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,470.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,471.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,472.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,473.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,474.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,475.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,476.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,477.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,478.35


                                                                                                                 SUBTOTALS                  $25.00                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 85 of
                                                                                    FORM    2
                                                                                          588                                                        Page No: 36
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                          Tran Code            $                     $


10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,479.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,480.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,481.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,482.35
10/18/2016           (181)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,483.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,484.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,485.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,486.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,487.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,488.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,489.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,490.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,491.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,492.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,493.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,494.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,495.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,496.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,497.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,498.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,499.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,500.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,501.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,502.35
10/18/2016           (182)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,503.35


                                                                                                                 SUBTOTALS                  $25.00                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 86 of
                                                                                    FORM    2
                                                                                          588                                                         Page No: 37
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                         General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):         $55,000,000.00


     1                2                         3                                                  4                                    5                      6               7

Transaction      Check /                      Paid to/                     Description of Transaction              Uniform           Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                          Tran Code            $                      $


10/18/2016           (183)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,504.35
10/18/2016           (183)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,505.35
10/18/2016           (183)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,506.35
10/18/2016           (183)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,507.35
10/18/2016           (183)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,508.35
10/18/2016           (183)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,509.35
10/18/2016           (183)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,510.35
10/18/2016           (183)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,511.35
10/18/2016           (183)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,512.35
10/18/2016           (183)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,513.35
10/18/2016           (183)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,514.35
10/18/2016           (183)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,515.35
10/18/2016           (183)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,516.35
10/18/2016           (183)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,517.35
10/18/2016           (183)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,518.35
10/19/2016           (184)   Money Order                            Money Order                                    1129-000              $15.00                     $0.00      $566,533.35
10/19/2016           (184)   Money Order                            Money Order                                    1129-000              $15.00                     $0.00      $566,548.35
10/19/2016           (184)   Money Order                            Money Order                                    1129-000              $15.00                     $0.00      $566,563.35
10/19/2016           (184)   Money Order                            Money Order                                    1129-000              $15.00                     $0.00      $566,578.35
10/19/2016           (184)   Money Order                            Money Order                                    1129-000              $15.00                     $0.00      $566,593.35
10/19/2016           (184)   Money Order                            Money Order                                    1129-000              $15.00                     $0.00      $566,608.35
10/19/2016           (187)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,609.35
10/19/2016           (187)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,610.35
10/19/2016           (187)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,611.35
10/19/2016           (187)   Money Order                            Money Order                                    1129-000                 $1.00                   $0.00      $566,612.35


                                                                                                                 SUBTOTALS                  $109.00                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20     EOD 01/21/20 06:30:08               Pg 87 of
                                                                                    FORM    2
                                                                                          588                                                        Page No: 38
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                          Tran Code            $                     $


10/19/2016           (188)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,613.35
10/19/2016           (188)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,614.35
10/19/2016           (188)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,615.35
10/19/2016           (188)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,616.35
10/19/2016           (189)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,617.35
10/19/2016           (189)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,618.35
10/19/2016           (189)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,619.35
10/19/2016           (189)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,620.35
10/19/2016           (190)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,621.35
10/19/2016           (190)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,622.35
10/19/2016           (190)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,623.35
10/19/2016           (190)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,624.35
10/19/2016           (191)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,626.35
10/19/2016           (191)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,628.35
10/19/2016           (191)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,630.35
10/19/2016           (191)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,632.35
10/19/2016           (196)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,634.35
10/19/2016           (197)   Money Order                            Money Order                                    1129-000                 $2.00                  $0.00      $566,636.35
10/19/2016           (198)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,637.35
10/19/2016           (199)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,638.35
10/19/2016           (200)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,639.35
10/19/2016           (201)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,640.35
10/19/2016           (202)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,641.35
10/19/2016           (203)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,642.35
10/19/2016           (204)   Money Order                            Money Order                                    1129-000                 $1.00                  $0.00      $566,643.35


                                                                                                                 SUBTOTALS                  $31.00                 $0.00
                                     Case 16-07207-JMC-7A           Doc 3785          Filed 01/21/20             EOD 01/21/20 06:30:08               Pg 88 of
                                                                                     FORM    2
                                                                                           588                                                                Page No: 39
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                   Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                             Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                 Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                        General
For Period Beginning:           01/01/2019                                                                                 Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                 Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                 4                                            5                     6                7

Transaction      Check /                        Paid to/                    Description of Transaction                      Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                     Received From                                                                 Tran Code            $                     $


10/19/2016           (205)   Money Order                            Money Order                                             1129-000                 $1.00                    $0.00     $566,644.35
10/19/2016           (206)   Money Order                            Money Order                                             1129-000                 $1.00                    $0.00     $566,645.35
10/19/2016           (207)   Money Order                            Money Order                                             1129-000                 $1.00                    $0.00     $566,646.35
10/19/2016           (208)   Money Order                            Money Order                                             1129-000                 $1.00                    $0.00     $566,647.35
10/19/2016           (209)   Money Order                            Money Order                                             1129-000                 $1.00                    $0.00     $566,648.35
10/19/2016           (210)   Money Order                            Money Order                                             1129-000                 $1.00                    $0.00     $566,649.35
10/19/2016           (211)   Money Order                            Money Order                                             1129-000                 $1.00                    $0.00     $566,650.35
10/20/2016           3026    Michael J. Lindvay                     Week ending 10/19/2016                                  3991-000                 $0.00             $2,320.00        $564,330.35
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                    Order entered on 10/06/2016 [Doc. No. 254]
10/20/2016           3027    Alan D. Mayer                          Week ending 10/19/2016                                  3991-000                 $0.00                  $496.00     $563,834.35
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                    Order entered on 10/06/2016 [Doc. No. 254]
10/20/2016           3028    Frederick L. Bruderly                  Week ending 10/19/2016                                  3991-000                 $0.00                  $864.00     $562,970.35
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                    Order entered on 10/06/2016 [Doc. No. 254]
10/20/2016           3029    Desmond L. Turner                      Week ending 10/19/2016                                  3991-000                 $0.00             $1,080.00        $561,890.35
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                    Order entered on 10/06/2016 [Doc. No. 254]
10/20/2016           3030    Carolyn K. Herald                      Week ending 10/19/2016                                  3991-000                 $0.00                  $240.00     $561,650.35
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                    Order entered on 10/06/2016 [Doc. No. 254]
10/20/2016           3031    Acquial, LLC                           Week ending 10/19/2016                                  3991-000                 $0.00             $3,680.00        $557,970.35
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                    Order entered on 10/06/2016 [Doc. No. 254]
10/20/2016           3032    Jodi L. Fague                          Week ending 10/19/2016                                  3991-000                 $0.00             $1,600.00        $556,370.35
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                    Order entered on 10/06/2016 [Doc. No. 254]

                                                                                                                          SUBTOTALS                   $7.00           $10,280.00
                                    Case 16-07207-JMC-7A           Doc 3785           Filed 01/21/20            EOD 01/21/20 06:30:08                      Pg 89 of
                                                                                     FORM    2
                                                                                           588                                                                      Page No: 40
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:          01/01/2019                                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                4                                                  5                     6                7

Transaction      Check /                    Paid to/                       Description of Transaction                             Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                           Tran Code            $                     $


10/20/2016           3033   Robert C. Fitzgerald                   Week ending 10/19/2016                                         3991-000                 $0.00             $2,600.00        $553,770.35
                                                                   Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                   Order entered on 10/06/2016 [Doc. No. 254]
10/20/2016           3034   Vasutha Salem-Ramachandran             Week ending 10/19/2106                                         3991-000                 $0.00             $1,760.00        $552,010.35
                                                                   Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                   Order entered on 10/06/2016 [Doc. No. 254]
10/20/2016           3035   Faye E. Hutton                         Week ending 10/19/2106                                         3991-000                 $0.00                  $160.00     $551,850.35
                                                                   Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                   Order entered on 10/06/2016 [Doc. No. 254]
10/21/2016           3036   Tiger Capital Group, LLC               Week 1                                                             *                    $0.00           $482,218.50         $69,631.85
                                                                   Per Order entered on October 6, 2016 [Doc. No. 255]
                                                                   Per Order entered on October 4, 2016 [Doc. No. 228]
                                                                   Per Master Asset Sale and Service Agreement dated
                                                                   October 6, 2016
                                                                   Labor management services                     ($192,721.00)    3991-000                                                     $69,631.85
                                                                   Travel Expenses                                ($16,976.84)    3992-000                                                     $69,631.85
                                                                   Other expenses                                 ($30,261.16)    3992-000                                                     $69,631.85
                                                                   Marketing                                       ($1,249.50)    3992-000                                                     $69,631.85
                                                                   Florida Rent                                   ($46,010.00)    2420-000                                                     $69,631.85
                                                                   Florida Security deposit                       ($40,000.00)    3992-000                                                     $69,631.85
                                                                   Oklahoma City-rent                             ($35,000.00)    3992-000                                                     $69,631.85
                                                                   Oklahoma City security deposit                 ($70,000.00)    3992-000                                                     $69,631.85
                                                                   Maryland rent                                  ($50,000.00)    3992-000                                                     $69,631.85
10/21/2016           3037   AT&T                                   Account No. 317 R06-0266 146 9                                 2990-000                 $0.00            $13,267.93         $56,363.92
                                                                   Billing date 10/01/2016
                                                                   Per Order entered on October 4, 2016 [Doc. No. 228]


                                                                                                                                 SUBTOTALS                  $0.00          $500,006.43
                                     Case 16-07207-JMC-7A           Doc 3785             Filed 01/21/20            EOD 01/21/20 06:30:08                        Pg 90 of
                                                                                        FORM    2
                                                                                              588                                                                       Page No: 41
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                             Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                            Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                          Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        General
For Period Beginning:           01/01/2019                                                                                           Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                           Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                    4                                                    5                    6               7

Transaction      Check /                      Paid to/                         Description of Transaction                             Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                             Tran Code             $                    $


10/21/2016           3038    AT&T                                   Account No. 831-000-167-131                                       2990-000                  $0.00           $12,484.56        $43,879.36
                                                                    Bill date 10/5/2016
                                                                    Per Order entered on October 4, 2016 [Doc. No. 228]
10/21/2016           3039    Expedient/Continental Broadband        Account No. 3260983                                               2990-000                  $0.00           $17,441.62        $26,437.74
                                                                    Invoice No. B1-282343A
                                                                    Per Order entered on October 4, 2016 [Doc. No. 228]
10/24/2016           (130)   JPMorgan Chase Bank                    Funds in Financial Account Account ending in 8039                 1129-000          $161,946.10                    $0.00     $188,383.84
10/24/2016                   Gessner 2014, LLP                      Per Agreed Entry entered on 10/13/2016, doc no. 369                   *               $7,500.00                    $0.00     $195,883.84
                                                                    2950 Gessner, Houston, TX
                  {321}                                             Furniture                                            $3,750.00    1129-000                                                  $195,883.84
                  {322}                                             Fixtures                                             $3,750.00    1129-000                                                  $195,883.84
10/24/2016           (309)   Auditor of State of Indiana            State tax refunds for the period ending 12/31/2009                1129-000            $9,817.56                    $0.00     $205,701.40
10/24/2016           (309)   Auditor of State of Indiana            State Tax refund for the period ending 12/31/2011                 1129-000           $19,924.58                    $0.00     $225,625.98
10/24/2016           (377)   American Water                         Refund                                                            1290-000             $171.15                     $0.00     $225,797.13
                                                                    541 Darby Creek Rd, Lexington, KY
10/24/2016           (377)   American Express                       Credit Balance Refund-Belinda Sierra                              1290-000             $124.63                     $0.00     $225,921.76
10/24/2016           (377)   Commonwealth Edison Company            Refund, deposit applied                                           1290-000            $1,621.76                    $0.00     $227,543.52
                                                                    Account No. 0975058041
10/24/2016           (377)   The Plain Dealer                       Newspaper Subscriber Refund                                       1290-000              $80.00                     $0.00     $227,623.52
10/24/2016           (377)   Time Warner Cable                      Subscriber Refund                                                 1290-000              $32.25                     $0.00     $227,655.77
                                                                    Replacement of uncashed check issued 05-31-2013
10/24/2016           3040    Erica Bisch                            Week end 10/22/2016                                               3991-000                  $0.00                 $42.55     $227,613.22
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                    Order entered on 10/06/2016 [Doc. No. 254]
10/26/2016           3041    Michael J. Lindvay                     Week ending 10/26/2016                                            3991-000                  $0.00            $2,320.00       $225,293.22
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                    Order entered on 10/06/2016 [Doc. No. 254]


                                                                                                                                     SUBTOTALS           $201,218.03            $32,288.73
                                     Case 16-07207-JMC-7A           Doc 3785           Filed 01/21/20               EOD 01/21/20 06:30:08                Pg 91 of
                                                                                      FORM    2
                                                                                            588                                                                  Page No: 42
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                             3                                                4                                               5                    6                7

Transaction      Check /                        Paid to/                     Description of Transaction                        Uniform            Deposit           Disbursement         Balance
   Date           Ref. #                     Received From                                                                    Tran Code             $                    $


10/26/2016           3042    Desmond L. Turner                      Week ending 10/26/2016                                     3991-000                  $0.00            $1,026.00        $224,267.22
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                    Order entered on 10/06/2016 [Doc. No. 254]
10/26/2016           3043    Acquial, LLC                           Week Ending 10/26/2016                                     3991-000                  $0.00            $2,760.00        $221,507.22
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                    Order entered on 10/06/2016 [Doc. No. 254]
10/26/2016           3044    Jodi L. Fague                          Week ending 10/26/2016                                     3991-000                  $0.00            $1,600.00        $219,907.22
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                    Order entered on 10/06/2016 [Doc. No. 254]
10/26/2016           3045    Robert C. Fitzgerald                   Week ending 10/26/2016                                     3991-000                  $0.00            $1,040.00        $218,867.22
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                    Order entered on 10/06/2016 [Doc. No. 254]
10/26/2016           3046    Vasutha Salem-Ramachandran             Week ending 10/26/2016                                     3991-000                  $0.00            $1,760.00        $217,107.22
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                    Order entered on 10/06/2016 [Doc. No. 254]
10/26/2016           3047    Carolyn K. Herald                      Week ending 10/26/2016                                     3991-000                  $0.00                 $285.00     $216,822.22
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                    Order entered on 10/06/2016 [Doc. No. 254]
10/31/2016           (172)   Stirling Properties, LLC               Rebate for earned commission                               1129-000          ($11,470.56)                    $0.00     $205,351.66
                                                                    Notice of Stop payment received 10/19/2016
10/31/2016           (377)   Otum Services Inc.                     Reversed deposit due to incorrect deposit amount           1290-000          ($14,000.00)                    $0.00     $191,351.66
                                                                    Vendor number 0000570861
                                                                    correct vender name is Optum Services, Inc.
                                                                    health care company
10/31/2016           (377)   Optum Services, Inc.                   Corrected deposit to correct the incorrect amount for      1290-000          $14,100.00                      $0.00     $205,451.66
                                                                    the deposit on 10/13/2016
10/31/2016                   Bank of Texas                          Account Analysis Fee                                       2600-000                  $0.00                 $772.87     $204,678.79




                                                                                                                             SUBTOTALS            ($11,370.56)            $9,243.87
                                      Case 16-07207-JMC-7A                  Doc 3785           Filed 01/21/20            EOD 01/21/20 06:30:08               Pg 92 of
                                                                                              FORM    2
                                                                                                    588                                                              Page No: 43
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                          Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                           Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                        Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                       General
For Period Beginning:            01/01/2019                                                                                        Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                        Separate bond (if applicable):       $55,000,000.00


     1                2                            3                                                          4                                          5                    6                7

Transaction      Check /                        Paid to/                            Description of Transaction                      Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                     Received From                                                                         Tran Code            $                    $


10/31/2016           3048    Erica Bisch                                    Invoice #103, dated 10/28/2016                          3991-000                 $0.00                  $21.28     $204,657.51
                                                                            Per Order Entered on 10/04/2016 [Doc. No. 216] Per
                                                                            Order entered on 10/06/2016 [Doc. No. 254
11/04/2016           (165)   FAE Consulting PLLC                            Sublease Rent - Oct 2016                                1129-000           $6,193.23                     $0.00     $210,850.74
11/04/2016           (309)   Auditor of State of Arkansas                   Corporation Income Tax                                  1129-000          $14,937.00                     $0.00     $225,787.74
11/04/2016           (377)   Scott County Accounting Department             Online learning Jason Einertson                         1290-000            $510.00                      $0.00     $226,297.74
11/04/2016           (377)   Atomic Data LLC                                Online learning                                         1290-000           $9,680.00                     $0.00     $235,977.74
11/04/2016           (377)   TCF Equipment Finance                          Online Learning                                         1290-000           $2,795.00                     $0.00     $238,772.74
11/04/2016           (377)   Broadridge                                     Refund of duplicate payment                             1290-000            $232.89                      $0.00     $239,005.63
11/04/2016           (377)   NV Energy                                      Credit balance refund                                   1290-000            $391.06                      $0.00     $239,396.69
11/04/2016           (377)   OPPT FR Ohioans w/Disabilities                 Misc vendor                                             1290-000           $1,835.00                     $0.00     $241,231.69
11/04/2016           (377)   Starkey Hearing Technonogies                   Misc vendor                                             1290-000            $825.00                      $0.00     $242,056.69
11/04/2016           (377)   Cretex Companies                               Online Learning                                         1290-000           $2,375.75                     $0.00     $244,432.44
11/04/2016           (377)   Gillette Children's Specialty Healthcarae      Online Learning                                         1290-000           $1,264.00                     $0.00     $245,696.44
11/04/2016           (377)   County of Itasca                               Online Learning                                         1290-000           $4,192.50                     $0.00     $249,888.94
11/04/2016           (377)   Constellation, Inc.                            Online Learning                                         1290-000            $300.00                      $0.00     $250,188.94
11/04/2016           3049    Michael J. Lindvay                             Week ending 11/02/2016                                  3991-000                 $0.00            $2,320.00        $247,868.94
                                                                            Per Order entered on 11/04/2016 [Doc. No. 567]
11/04/2016           3050    Desmond L. Turner                              Week ending 11/02/2016                                  3991-000                 $0.00            $1,080.00        $246,788.94
                                                                            Per Order entered on 11/04/2016 [Doc. No. 567]
11/04/2016           3051    Carolyn K. Herald                              Week ending 11/02/2016                                  3991-000                 $0.00                 $270.00     $246,518.94
                                                                            Per Order Entered on 10/04/2016 [Doc. No. 216]
11/04/2016           3052    Acquial, LLC                                   Week ending 11/02/2016                                  3991-000                 $0.00            $3,220.00        $243,298.94
                                                                            Per Order entered on 11/04/2016 [Doc. No. 567]
11/04/2016           3053    Jodi L. Fague                                  Week ending 11/02/2016                                  3991-000                 $0.00            $1,600.00        $241,698.94
                                                                            Per Order entered on 11/04/2016 [Doc. No. 567]


                                                                                                                                  SUBTOTALS            $45,531.43             $8,511.28
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20             EOD 01/21/20 06:30:08               Pg 93 of
                                                                                     FORM    2
                                                                                           588                                                                Page No: 44
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                   Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                             Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                 Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                        General
For Period Beginning:           01/01/2019                                                                                 Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                 Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                   4                                            5                     6                7

Transaction      Check /                      Paid to/                      Description of Transaction                      Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                   Tran Code            $                     $


11/04/2016           3054    Vasutha Salem-Ramachandran             Week ending 11/02/2016                                  3991-000                 $0.00                  $792.00     $240,906.94
                                                                    Per Order entered on 11/04/2016 [Doc. No. 567]
11/07/2016           (370)   Money Order                            Money Order                                             1229-000              $10.00                      $0.00     $240,916.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000              $10.00                      $0.00     $240,926.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000              $10.00                      $0.00     $240,936.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $5.00                    $0.00     $240,941.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $5.00                    $0.00     $240,946.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $5.00                    $0.00     $240,951.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $5.00                    $0.00     $240,956.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                    $0.00     $240,957.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                    $0.00     $240,958.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                    $0.00     $240,959.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                    $0.00     $240,960.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                    $0.00     $240,961.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                    $0.00     $240,962.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                    $0.00     $240,963.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                    $0.00     $240,964.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                    $0.00     $240,965.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                    $0.00     $240,966.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                    $0.00     $240,967.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                    $0.00     $240,968.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                    $0.00     $240,969.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                    $0.00     $240,970.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                    $0.00     $240,971.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                    $0.00     $240,972.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                    $0.00     $240,973.94
                                                                                                                          SUBTOTALS                  $67.00                 $792.00
                                     Case 16-07207-JMC-7A           Doc 3785          Filed 01/21/20             EOD 01/21/20 06:30:08               Pg 94 of
                                                                                     FORM    2
                                                                                           588                                                                Page No: 45
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                   Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                             Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                 Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                        General
For Period Beginning:           01/01/2019                                                                                 Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                 Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                 4                                            5                     6               7

Transaction      Check /                      Paid to/                      Description of Transaction                      Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                                   Tran Code            $                     $


11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                  $0.00      $240,974.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                  $0.00      $240,975.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                  $0.00      $240,976.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                  $0.00      $240,977.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                  $0.00      $240,978.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                  $0.00      $240,979.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                  $0.00      $240,980.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                  $0.00      $240,981.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                  $0.00      $240,982.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                  $0.00      $240,983.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $1.00                  $0.00      $240,984.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $2.00                  $0.00      $240,986.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $2.00                  $0.00      $240,988.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $2.00                  $0.00      $240,990.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $2.00                  $0.00      $240,992.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $2.00                  $0.00      $240,994.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $2.00                  $0.00      $240,996.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $2.00                  $0.00      $240,998.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $2.00                  $0.00      $241,000.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $2.00                  $0.00      $241,002.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $2.00                  $0.00      $241,004.94
11/07/2016           (370)   Money Order                            Money Order                                             1229-000                 $2.00                  $0.00      $241,006.94
11/07/2016           3055    Cerberus Business Finance, LLC         Commitment Fee                                          2990-000                 $0.00            $60,000.00       $181,006.94
                                                                    Per Order entered on 11/04/2016 [Doc. No. 567]
11/10/2016           3056    Michael J. Lindvay                     Week ending 11/12/2016                                  3991-000                 $0.00             $2,320.00       $178,686.94
                                                                    Per Order entered on 11/04/2016 [Doc. No. 567]
                                                                                                                          SUBTOTALS                  $33.00           $62,320.00
                                     Case 16-07207-JMC-7A                 Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08               Pg 95 of
                                                                                           FORM    2
                                                                                                 588                                                                Page No: 46
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                          Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                        Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                       General
For Period Beginning:           01/01/2019                                                                                        Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                        Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                        4                                            5                    6                7

Transaction      Check /                        Paid to/                          Description of Transaction                       Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                     Received From                                                                        Tran Code            $                    $


11/10/2016           3057    Desmond L. Turner                            Week ending 11/12/2016                                   3991-000                 $0.00            $1,080.00        $177,606.94
                                                                          Per Order entered on 11/04/2016 [Doc. No. 567]
11/10/2016           3058    Carolyn K. Herald                            Week ending 11/12/2016                                   3991-000                 $0.00                 $390.00     $177,216.94
                                                                          Per Order Entered on 10/04/2016 [Doc. No. 216]
11/10/2016           3059    Acquial, LLC                                 Week ending 11/12/2016                                   3991-000                 $0.00            $2,944.00        $174,272.94
                                                                          Per Order entered on 11/04/2016 [Doc. No. 567]
11/10/2016           3060    Jodi L. Fague                                Week ending 11/12/2016                                   3991-000                 $0.00            $1,560.00        $172,712.94
                                                                          Per Order entered on 11/04/2016 [Doc. No. 567]
11/10/2016           3061    Vasutha Salem-Ramachandran                   Week ending 11/12/2016                                   3991-000                 $0.00                  $88.00     $172,624.94
                                                                          Per Order entered on 11/04/2016 [Doc. No. 567]
11/10/2016           3062    Erica Bisch                                  Invoice 104                                              3991-000                 $0.00                  $42.55     $172,582.39
                                                                          Per Order entered on 11/04/2016 [Doc. No. 567]
11/10/2016           3063    Rust Consulting/Omni Bankruptcy              Invoice 3667/Matter 5376                                 3991-000                 $0.00                 $307.88     $172,274.51
                                                                          Per Order entered in 10/04/2016 Doc No. 213
11/11/2016           (309)   The State of Idaho                           12/12 Business income tax                                1129-000           $4,769.00                     $0.00     $177,043.51
11/11/2016           (364)   Clear Creek Independent School District      Valve adjustment on 2015 taxes                           1224-000           $8,667.09                     $0.00     $185,710.60
11/11/2016           (370)   Money Order                                  Money Order                                              1229-000                 $1.00                   $0.00     $185,711.60
11/11/2016           (370)   Money Order                                  Money Order                                              1229-000                 $1.00                   $0.00     $185,712.60
11/11/2016           (370)   Money Order                                  Money Order                                              1229-000                 $1.00                   $0.00     $185,713.60
11/11/2016           (370)   Money Order                                  Money Order                                              1229-000                 $1.00                   $0.00     $185,714.60
11/11/2016           (370)   Money Order                                  Money Order                                              1229-000                 $1.00                   $0.00     $185,715.60
11/11/2016           (370)   Money Order                                  Money Order                                              1229-000                 $1.00                   $0.00     $185,716.60
11/11/2016           (370)   Money Order                                  Money Order                                              1229-000                 $4.00                   $0.00     $185,720.60
11/11/2016           (370)   Money Order                                  Money Order                                              1229-000                 $6.00                   $0.00     $185,726.60
11/11/2016           (370)   Money Order                                  Money Order                                              1229-000              $25.00                     $0.00     $185,751.60
11/11/2016           (370)   Money Order                                  Money Order                                              1229-000              $26.00                     $0.00     $185,777.60
11/11/2016           (370)   Money Order                                  Money Order                                              1229-000                 $2.00                   $0.00     $185,779.60
                                                                                                                                 SUBTOTALS            $13,505.09             $6,412.43
                                     Case 16-07207-JMC-7A            Doc 3785             Filed 01/21/20             EOD 01/21/20 06:30:08               Pg 96 of
                                                                                         FORM    2
                                                                                               588                                                               Page No: 47
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                       Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                     Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                       General
For Period Beginning:           01/01/2019                                                                                     Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                     Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                   4                                              5                    6                7

Transaction      Check /                      Paid to/                        Description of Transaction                        Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                       Tran Code            $                    $


11/11/2016           (370)   Money Order                             Money Order                                                1229-000                 $5.00                   $0.00     $185,784.60
11/11/2016           (370)   Money Order                             Money Order                                                1229-000                 $5.00                   $0.00     $185,789.60
11/11/2016           (370)   Money Order                             Money Order                                                1229-000                 $5.00                   $0.00     $185,794.60
11/11/2016           (370)   Money Order                             Money Order                                                1229-000              $10.00                     $0.00     $185,804.60
11/11/2016           (370)   Money Order                             Money Order                                                1229-000              $25.00                     $0.00     $185,829.60
11/11/2016           (370)   Money Order                             Money Order                                                1229-000                 $3.00                   $0.00     $185,832.60
11/11/2016           (370)   Money Order                             Money Order                                                1229-000              $10.00                     $0.00     $185,842.60
11/11/2016           (370)   Money Order                             Money Order                                                1229-000                 $5.00                   $0.00     $185,847.60
11/11/2016           (370)   Money Order                             Money Order                                                1229-000                 $1.00                   $0.00     $185,848.60
11/11/2016           (377)   Form A Feed, Inc.                       Misc. vendor for Benchmark Learning                        1290-000           $1,500.00                     $0.00     $187,348.60
11/11/2016           (377)   American Health Information             Overpayment                                                1290-000           $6,528.07                     $0.00     $193,876.67
11/11/2016           (377)   City of Diamond Bar                     Refund                                                     1290-000              $50.00                     $0.00     $193,926.67
11/11/2016           (377)   Cintas Corporation                      Overpayment                                                1290-000              $19.59                     $0.00     $193,946.26
11/11/2016           (377)   Cigna Health and Life Insurance         Restitution funds                                          1290-000            $578.16                      $0.00     $194,524.42
11/11/2016           (377)   Allina Health System                    Registration for Jane Tobias                               1290-000           $2,395.00                     $0.00     $196,919.42
11/11/2016           (377)   Allina Health System                    Registration for Mark Olson                                1290-000           $2,396.00                     $0.00     $199,315.42
11/11/2016           (377)   Allina Health System                    Registration for Tammy Boyd                                1290-000           $1,197.50                     $0.00     $200,512.92
11/11/2016           3064    Citizens Energy Group                   9511 Angola Court                                          2990-000                 $0.00                 $552.75     $199,960.17
                                                                     Account No. 1101147-158421
                                                                     Per Order entered on 11/04/216 [Doc. No. 567]
11/11/2016           3065    Citizens Energy Group                   9511 Angola Court                                          2990-000                 $0.00                  $13.81     $199,946.36
                                                                     1101147-158421
                                                                     Per Order entered on 11/04/2016 Doc No. 567
11/11/2016           3066    Indianapolis Power & Light Company      Account No. 441829                                         2990-000                 $0.00                 $985.75     $198,960.61
                                                                     9511 Angola Court
                                                                     Per Order entered on 11/04/2016 [Doc No. 567]


                                                                                                                              SUBTOTALS            $14,733.32             $1,552.31
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08               Pg 97 of
                                                                                     FORM    2
                                                                                           588                                                                   Page No: 48
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                       Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:          01/01/2019                                                                                     Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                     Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                    4                                             5                     6                7

Transaction      Check /                     Paid to/                       Description of Transaction                         Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                       Tran Code            $                     $


11/11/2016           3067   Indianapolis Power & Light Company      9511 Angola Court                                          2990-000                 $0.00             $1,415.25        $197,545.36
                                                                    Account No. 529338
                                                                    Per Order entered on 11/04/2016
11/11/2016           3068   Chandler Utilities                      10999 Stahl Road                                           2990-000                 $0.00                   $37.75     $197,507.61
                                                                    Account No. 120021050
                                                                    Per Order entered on 11/04/2016 [Doc. No. 567]
11/11/2016           3069   The Town of Newburgh                    10999 Stahl Road                                           2990-000                 $0.00                  $204.58     $197,303.03
                                                                    Account No. 0200-188110-00
                                                                    Per Order entered on 11/04/2106 [Doc No. 567]
11/11/2016           3070   Vectren Energy Delivery                 10999 Stahl Road                                           2990-000                 $0.00                   $12.41     $197,290.62
                                                                    Account No 01-300140767-1140047 6
                                                                    Per order entered on 110/4/2016 Doc. No. 567
11/11/2016           3071   Vectren Energy Delivery                 10999 Stahl Road                                           2990-000                 $0.00             $2,068.04        $195,222.58
                                                                    01-300140767-1140048 5
                                                                    Per order entered on 110/4/2016 Doc. No. 567
11/11/2016           3072   Vectren Energy Delivery                 10999 Stahl Road                                           2990-000                 $0.00                  $934.47     $194,288.11
                                                                    01-301150806-1140048 6
                                                                    Per order entered on 110/4/2016 Doc. No. 567
11/11/2016           3073   City of Vandalia                        3325 Stop Eiqht Road                                       2990-000                 $0.00                   $90.86     $194,197.25
                                                                    42*2050*1
                                                                    Per order entered on 110/4/2016 Doc. No. 567
11/11/2016           3074   Dayton Power and Light Company          3325 Stop Eiqht Road                                       2990-000                 $0.00                  $399.70     $193,797.55
                                                                    9651089483
                                                                    Per order entered on 110/4/2016 Doc. No. 567
11/11/2016           3075   Direct Energy Business                  3325 Stop Eiqht Road                                       2990-000                 $0.00                  $770.65     $193,026.90
                                                                    1343105
                                                                    Per order entered on 110/4/2016 Doc. No. 567




                                                                                                                             SUBTOTALS                   $0.00            $5,933.71
                                     Case 16-07207-JMC-7A           Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08               Pg 98 of
                                                                                     FORM    2
                                                                                           588                                                                  Page No: 49
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                 4                                              5                     6                7

Transaction      Check /                        Paid to/                    Description of Transaction                        Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                     Received From                                                                   Tran Code            $                     $


11/11/2016           3076   13-Vectren Energy Delivery              3325 Stop Eiqht Road                                      2990-000                 $0.00                   $13.32     $193,013.58
                                                                    03-401985623-2630606 5
                                                                    Per order entered on 110/4/2016 Doc. No. 567
11/14/2016           3077   International Sureties, Ltd             Bond Payment                                              2300-000                 $0.00                  $188.86     $192,824.72
11/14/2016           3078   City Utilities                          2810 Dupont Commerce Court                                2990-000                 $0.00                  $161.89     $192,662.83
                                                                    39028
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/14/2016           3079   City Utilities                          2810 Dupont Commerce Court                                2990-000                 $0.00                   $15.12     $192,647.71
                                                                    39379
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/14/2016           3080   City Utilities                          2810 Dupont Commerce Court                                2990-000                 $0.00                  $295.67     $192,352.04
                                                                    39313
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/14/2016           3081   NIPSCO                                  2810 Dupont Commerce Court                                2990-000                 $0.00                  $126.62     $192,225.42
                                                                    936-047-008-2
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/14/2016           3082   Ameren Missouri                         3540 Corporate Trail Drive                                2990-000                 $0.00             $3,788.79        $188,436.63
                                                                    577030010
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/14/2016           3083   Missouri American Water                 3540 Corporate Trail Drive                                2990-000                 $0.00                  $147.81     $188,288.82
                                                                    1017-220016564075
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/14/2016           3084   Village of Howard Water & Sewer         470 Security Blvd.                                        2990-000                 $0.00                   $36.75     $188,252.07
                            Department                              03-00001493-00-0
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/14/2016           3085   Wisconsin Public Service                470 Security Blvd.                                        2990-000                 $0.00             $1,245.52        $187,006.55
                                                                    0407179934-00001
                                                                    Per order entered on 11/4/2016 Doc. No. 567


                                                                                                                            SUBTOTALS                   $0.00            $6,020.35
                                     Case 16-07207-JMC-7A               Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08               Pg 99 of
                                                                                         FORM    2
                                                                                               588                                                                 Page No: 50
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                        Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                      Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:           01/01/2019                                                                                      Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                     4                                             5                     6                7

Transaction      Check /                      Paid to/                          Description of Transaction                       Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                        Tran Code            $                     $


11/14/2016           3086    DTE Energy                                 1522 E. Big Beaver Road                                  2990-000                 $0.00             $4,488.80        $182,517.75
                                                                        2343 029 0001 9
                                                                        Per order entered on 11/4/2016 Doc. No. 567
11/14/2016           3087    Consumers Energy                           1522 E. Big Beaver Road                                  2990-000                 $0.00                   $12.27     $182,505.48
                                                                        1000 0560 3715
                                                                        Per order entered on 11/4/2016 Doc. No. 567
11/14/2016           3088    Consumers Energy                           1522 E. Big Beaver Road                                  2990-000                 $0.00                  $117.19     $182,388.29
                                                                        1000 0560 3814
                                                                        Per order entered on 11/4/2016 Doc. No. 567
11/14/2016           3089    Seminole County Water & Sewer Utility      1400 International Parkway South                         2990-000                 $0.00                  $191.26     $182,197.03
                                                                        115629-507072
                                                                        Per order entered on 11/4/2016 Doc. No. 567
11/14/2016           3090    Dominion East Ohio                         1030 North Meridian Road                                 2990-000                 $0.00                   $31.82     $182,165.21
                                                                        5 1800 0177 6843
                                                                        Per order entered on 11/4/2016 Doc. No. 567
11/14/2016           3091    Youngstown Water Department                1030 North Meridian Road                                 2990-000                 $0.00                  $513.72     $181,651.49
                                                                        170739-002
                                                                        Per order entered on 11/4/2016 Doc. No. 567
11/14/2016           3092    Youngstown Water Department                1030 North Meridian Road                                 2990-000                 $0.00                   $94.16     $181,557.33
                                                                        170854-001
                                                                        Per order entered on 11/4/2016 Doc. No. 567
11/14/2016           3093    Youngstown Water Department                1030 North Meridian Road                                 2990-000                 $0.00                   $94.16     $181,463.17
                                                                        300036-001
                                                                        Per order entered on 11/4/2016 Doc. No. 567
11/14/2016           3094    Hudson Energy Services, LLC                15651 North Freeway                                      2990-000                 $0.00             $1,862.64        $179,600.53
                                                                        100407669
                                                                        Per order entered on 11/4/2016 Doc. No. 567
11/15/2016           (370)   Money Order                                Money Order                                              1229-000              $10.45                      $0.00     $179,610.98
11/15/2016           (370)   Money Order                                Money Order                                              1229-000                 $5.00                    $0.00     $179,615.98
                                                                                                                               SUBTOTALS                  $15.45            $7,406.02
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 100 of
                                                                                    FORM 5882                                                        Page No: 51
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,617.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,619.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,621.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,623.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,625.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,627.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,629.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,632.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,635.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,638.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,641.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,644.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,647.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,650.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,653.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,656.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,659.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,662.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,665.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,668.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,671.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,674.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,677.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,680.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,683.98


                                                                                                                  SUBTOTALS                 $68.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 101 of
                                                                                    FORM 5882                                                        Page No: 52
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $179,684.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $179,685.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $179,686.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $179,687.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $179,688.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $179,689.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $179,690.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,693.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                    $0.00      $179,703.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                    $0.00      $179,713.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $179,714.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $179,715.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $179,716.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,718.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,720.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,722.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,724.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,726.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,728.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,730.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,732.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,734.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,736.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,738.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,740.98


                                                                                                                  SUBTOTALS                 $57.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 102 of
                                                                                    FORM 5882                                                        Page No: 53
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,742.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,744.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,746.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,748.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,750.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $179,752.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,755.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,758.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,761.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,764.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,767.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,770.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,773.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,776.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,779.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,782.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,785.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,788.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,791.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $179,794.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $179,799.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $179,804.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $179,809.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $179,814.98
11/15/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $179,819.98


                                                                                                                  SUBTOTALS                 $79.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 103 of
                                                                                    FORM 5882                                                         Page No: 54
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                         General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):         $55,000,000.00


     1                2                         3                                                  4                                    5                      6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                      $


11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $179,824.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $179,829.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $179,834.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $179,839.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $179,844.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $179,849.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $179,854.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $179,859.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $179,864.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $179,869.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $179,874.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $179,879.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $179,884.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $179,894.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $179,904.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $179,914.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $179,924.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $179,934.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $179,944.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $179,954.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $179,964.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $179,974.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $179,984.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $179,994.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $180,004.98


                                                                                                                  SUBTOTALS                 $185.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 104 of
                                                                                    FORM 5882                                                        Page No: 55
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $180,009.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,010.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,011.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,012.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,013.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,014.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,015.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,016.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,017.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,018.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,019.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,020.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,023.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $180,025.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $180,027.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $180,029.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $180,031.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $180,033.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $180,037.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $180,041.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,044.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $180,046.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,049.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $180,051.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $180,056.98


                                                                                                                  SUBTOTALS                 $52.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 105 of
                                                                                    FORM 5882                                                        Page No: 56
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $180,061.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                    $0.00      $180,071.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                    $0.00      $180,081.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                    $0.00      $180,091.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                    $0.00      $180,101.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                    $0.00      $180,111.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $180,113.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $180,115.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $180,117.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $180,122.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $180,127.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,128.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,129.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,130.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,131.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,132.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,133.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,134.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,135.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,136.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,137.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,138.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,139.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,140.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,141.98


                                                                                                                  SUBTOTALS                 $85.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 106 of
                                                                                    FORM 5882                                                        Page No: 57
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,142.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,143.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,144.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $180,145.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,148.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,151.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,154.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,157.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,160.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,163.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,166.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,169.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,172.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,175.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,178.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,181.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,184.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,187.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,190.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,193.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,196.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,199.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,202.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,205.98
11/16/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $180,208.98


                                                                                                                  SUBTOTALS                 $67.00                 $0.00
                                    Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20             EOD 01/21/20 06:30:08            Pg 107 of
                                                                                         FORM 5882                                                               Page No: 58
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                       4                                            5                    6               7

Transaction      Check /                      Paid to/                          Description of Transaction                      Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                       Tran Code            $                    $


11/16/2016           (370)   Money Order                                Money Order                                            1229-000                  $3.00                 $0.00      $180,211.98
11/17/2016                   Bankruptcy Estate of ESI Service Corp      Money transferred per Order entered on 11/4/2016       9999-000          $137,642.75                   $0.00      $317,854.73
                                                                        Doc. No. 567
11/17/2016                   Bankruptcy Estate of Daniel Webster        Money transferred per Order entered on 11/4/2016       9999-000          $650,484.91                   $0.00      $968,339.64
                             College                                    Doc. No. 567
11/17/2016           (370)   Money Order                                Money Order                                            1229-000              $35.00                    $0.00      $968,374.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000              $35.00                    $0.00      $968,409.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000              $10.00                    $0.00      $968,419.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000                  $1.00                 $0.00      $968,420.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000                  $1.00                 $0.00      $968,421.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000                  $1.00                 $0.00      $968,422.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000                  $1.00                 $0.00      $968,423.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000                  $1.00                 $0.00      $968,424.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000                  $1.00                 $0.00      $968,425.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000              $10.00                    $0.00      $968,435.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000              $35.00                    $0.00      $968,470.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000              $35.00                    $0.00      $968,505.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000              $10.00                    $0.00      $968,515.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000                  $2.00                 $0.00      $968,517.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000                  $1.00                 $0.00      $968,518.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000                  $1.00                 $0.00      $968,519.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000                  $1.00                 $0.00      $968,520.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000                  $1.00                 $0.00      $968,521.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000                  $1.00                 $0.00      $968,522.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000                  $1.00                 $0.00      $968,523.64
11/17/2016           (370)   Money Order                                Money Order                                            1229-000                  $5.00                 $0.00      $968,528.64
                                                                                                                              SUBTOTALS           $788,319.66                  $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 108 of
                                                                                    FORM 5882                                                        Page No: 59
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/17/2016           (370)   Money Order                            Money Order                                    1229-000              $35.00                    $0.00      $968,563.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $968,566.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $968,568.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $968,573.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $968,575.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $968,580.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $968,582.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,583.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,584.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,585.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,586.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,587.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,588.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,589.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,590.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,591.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,592.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,593.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,594.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,595.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,596.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,597.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,598.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,599.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,600.64


                                                                                                                  SUBTOTALS                 $72.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 109 of
                                                                                    FORM 5882                                                        Page No: 60
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,601.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,602.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,603.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,604.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,605.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,606.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,607.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,608.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,609.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,610.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,611.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,612.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,613.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,614.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,615.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,616.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,617.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,618.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,619.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,620.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,621.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,622.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,623.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,624.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,625.64


                                                                                                                  SUBTOTALS                 $25.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 110 of
                                                                                    FORM 5882                                                        Page No: 61
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,626.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,627.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,628.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,629.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,630.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,631.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,632.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,633.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,634.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,635.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,636.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,637.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,638.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,639.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,640.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,641.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,642.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,643.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,644.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,645.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,646.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,647.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,648.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,649.64
11/17/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $968,650.64


                                                                                                                  SUBTOTALS                 $25.00                 $0.00
                                    Case 16-07207-JMC-7A                 Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 111 of
                                                                                          FORM 5882                                                                 Page No: 62
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:           01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                       4                                             5                     6                7

Transaction      Check /                      Paid to/                           Description of Transaction                        Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                          Tran Code           $                     $


11/17/2016           (370)   Money Order                                 Money Order                                              1229-000                 $1.00                    $0.00     $968,651.64
11/17/2016           (370)   Money Order                                 Money Order                                              1229-000                 $1.00                    $0.00     $968,652.64
11/17/2016           (370)   Money Order                                 Money Order                                              1229-000                 $1.00                    $0.00     $968,653.64
11/17/2016           (370)   Money Order                                 Money Order                                              1229-000                 $1.00                    $0.00     $968,654.64
11/17/2016           (370)   Money Order                                 Money Order                                              1229-000                 $1.00                    $0.00     $968,655.64
11/17/2016           (370)   Money Order                                 Money Order                                              1229-000                 $1.00                    $0.00     $968,656.64
11/17/2016           3095    KC Water Services                           9150 E 41st Terrace                                      2990-000                 $0.00                  $131.57     $968,525.07
                                                                         000237929 0182804 9
                                                                         Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3096    City of San Bernardino Municipal Water      670 Carnegie Drive #2                                    2990-000                 $0.00                   $26.24     $968,498.83
                             Dept                                        162973-93714
                                                                         Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3097    City of San Bernardino Municipal Water      670 Carnegie Drive                                       2990-000                 $0.00                   $48.21     $968,450.62
                             Dept                                        162973-93712
                                                                         Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3098    Southern California Edison                  670 Carnegie Drive                                       2990-000                 $0.00             $6,751.62        $961,699.00
                                                                         2-39-083-6377
                                                                         Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3099    Consumers Energy                            1980 Metro Court SW                                      2990-000                 $0.00             $7,795.63        $953,903.37
                                                                         1000 4108 5679
                                                                         Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3100    DTE Energy                                  1980 Metro Court SW                                      2990-000                 $0.00                    $9.69     $953,893.68
                                                                         2343-029-0003-5
                                                                         Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3101    TECO Tampa Electric                         4809 Memorial Highway                                    2990-000                 $0.00             $1,787.78        $952,105.90
                                                                         0351-1013180
                                                                         Per order entered on 11/4/2016 Doc. No. 567


                                                                                                                                 SUBTOTALS                  $6.00           $16,550.74
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 112 of
                                                                                    FORM 5882                                                                 Page No: 63
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                  Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                        General
For Period Beginning:          01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                             5                     6                7

Transaction      Check /                    Paid to/                       Description of Transaction                        Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                      Tran Code           $                     $


11/17/2016           3102   TECO Tampa Electric                    4809 Memorial Highway                                    2990-000                 $0.00             $1,739.36        $950,366.54
                                                                   0351-1013180
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3103   City of Tampa Utilities                4809 Memorial Highway                                    2990-000                 $0.00                  $208.75     $950,157.79
                                                                   0201390-001-6
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3104   Cobb County Water System               2065 ITT Tech Way                                        2990-000                 $0.00                   $52.53     $950,105.26
                                                                   000535448-02863954
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3105   Cobb County Water System               2065 ITT Tech Way                                        2990-000                 $0.00                    $7.76     $950,097.50
                                                                   000535448-02864258
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3106   City of Kennesaw                       2065 ITT Tech Way                                        2990-000                 $0.00                   $81.90     $950,015.60
                                                                   13280
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3107   Cobb EMC                               2065 ITT Tech Way                                        2990-000                 $0.00             $2,159.69        $947,855.91
                                                                   210833002
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3108   Golden State Water Company             650 W. Cienega Avenue                                    2990-000                 $0.00                   $31.62     $947,824.29
                                                                   66343300001
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3109   Golden State Water Company             650 W. Cienega Avenue                                    2990-000                 $0.00                  $654.52     $947,169.77
                                                                   70343300003
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3110   SoCalGas Company                       650 W. Cienega Avenue                                    2990-000                 $0.00                    $6.41     $947,163.36
                                                                   073 517 04585
                                                                   Per order entered on 11/4/2016 Doc. No. 567




                                                                                                                           SUBTOTALS                  $0.00            $4,942.54
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 113 of
                                                                                     FORM 5882                                                                 Page No: 64
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                  Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:           01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                             5                     6                7

Transaction      Check /                       Paid to/                     Description of Transaction                        Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                    Received From                                                                    Tran Code           $                     $


11/17/2016           3111   SoCalGas Company                        650 W. Cienega Avenue                                    2990-000                 $0.00                    $5.92     $947,157.44
                                                                    073 517 0472 6
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3112   Southern California Edison              650 W. Cienega Avenue                                    2990-000                 $0.00             $2,561.47        $944,595.97
                                                                    2-39-083-5965
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3113   Carolyn K. Herald                       Week Ending 11/16/2016                                   3991-000                 $0.00                  $240.00     $944,355.97
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216]
11/17/2016           3114   Boise City Utility Billing              12302 W. Explorer Drive #110                             2990-000                 $0.00                  $250.62     $944,105.35
                                                                    054584600080786
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3115   Michael J. Lindvay                      Week ending 11/16/2016                                   3991-000                 $0.00             $2,320.00        $941,785.35
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3116   Swapnal Shah                            Week ending 11/16/2016                                   3991-000                 $0.00                  $305.00     $941,480.35
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3117   Desmond L. Turner                       Week ending 11/16/2016                                   3991-000                 $0.00             $1,080.00        $940,400.35
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3118   Acquial, LLC                            Week ending 11/16/2016                                   3991-000                 $0.00             $2,944.00        $937,456.35
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3119   Jodi L. Fague                           Week ending 11/16/2016                                   3991-000                 $0.00             $1,540.00        $935,916.35
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3120   Robert M. Burris                        Week ending 11/16/2016                                   3991-000                 $0.00                  $440.00     $935,476.35
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3121   Idaho Power                             12302 W. Explorer Drive #110                             2990-000                 $0.00             $1,121.93        $934,354.42
                                                                    2202662355
                                                                    Per order entered on 11/4/2016 Doc. No. 567




                                                                                                                            SUBTOTALS                  $0.00           $12,808.94
                                   Case 16-07207-JMC-7A                  Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 114 of
                                                                                          FORM 5882                                                                 Page No: 65
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:          01/01/2019                                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                       4                                             5                     6                7

Transaction      Check /                     Paid to/                            Description of Transaction                        Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                           Tran Code           $                     $


11/17/2016           3122   Intermountain Gas Company                    12302 W. Explorer Drive #110                             2990-000                 $0.00                   $23.87     $934,330.55
                                                                         042 675 4161 5
                                                                         Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3123   Intermountain Gas Company                    12302 W. Explorer Drive                                  2990-000                 $0.00                   $24.45     $934,306.10
                                                                         682 040 3000 8
                                                                         Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3124   Intermountain Gas Company                    12302 W. Explorer Drive #110                             2990-000                 $0.00                   $94.36     $934,211.74
                                                                         892 603 3000 9
                                                                         Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3125   Suez Water Idaho                             12302 W. Explorer Drive #110                             2990-000                 $0.00                   $26.34     $934,185.40
                                                                         06003346131111
                                                                         Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3126   Consolidated Irrigation District No. 19      13518 E. Indiana Avenue                                  2990-000                 $0.00                   $28.22     $934,157.18
                                                                         7559.0
                                                                         Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3127   San Antonio Water System                     5700 Northwest Pkwy #LCT                                 2990-000                 $0.00                  $152.80     $934,004.38
                                                                         000101586-0101587-0001
                                                                         Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3128   San Antonio Water System                     5700 Northwest Pkwy #LCT                                 2990-000                 $0.00                   $29.75     $933,974.63
                                                                         000101587-0101588-0001
                                                                         Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3129   Consolidated Irrigation District No. 19      13518 E. Indiana Avenue                                  2990-000                 $0.00                  $143.51     $933,831.12
                                                                         7559.0
                                                                         Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3130   CPS Energy                                   5700 Northwest Pkwy #LCT                                 2990-000                 $0.00             $2,711.03        $931,120.09
                                                                         300-0241-246
                                                                         Per order entered on 11/4/2016 Doc. No. 567




                                                                                                                                 SUBTOTALS                  $0.00            $3,234.33
                                     Case 16-07207-JMC-7A          Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 115 of
                                                                                    FORM 5882                                                                 Page No: 66
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                  Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                        General
For Period Beginning:          01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                             5                     6                7

Transaction      Check /                    Paid to/                       Description of Transaction                        Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                      Tran Code           $                     $


11/17/2016           3131   CPS Energy                             5700 Northwest Pkwy #LCT                                 2990-000                 $0.00                    $6.00     $931,114.09
                                                                   300-0241-253
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3132   Avista                                 13518 E. Indiana Avenue                                  2990-000                 $0.00                  $703.19     $930,410.90
                                                                   0511520000
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3133   CPS Energy                             5700 Northwest Pkwy #HM                                  2990-000                 $0.00                  $266.60     $930,144.30
                                                                   300-0241-256
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3134   Spokane County Utilities               13518 E. Indiana Avenue                                  2990-000                 $0.00                   $82.06     $930,062.24
                                                                   038788/111186
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3135   City of Swartz Creek                   6359 Gander Drive                                        2990-000                 $0.00                   $22.54     $930,039.70
                                                                   MI10-006359-0000-00
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3136   Nashville Electric Service             2845 Elm Hill Pike                                       2990-000                 $0.00             $2,336.15        $927,703.55
                                                                   02121700430809
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3137   Consumers Energy                       6359 Gander Drive                                        2990-000                 $0.00             $7,176.76        $920,526.79
                                                                   1030 2377 2595
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3138   Consumers Energy                       6359 Gander Drive                                        2990-000                 $0.00             $7,378.45        $913,148.34
                                                                   1000 0011 2910
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3138   VOID: Consumers Energy                 Duplicate payment for check no. 3137                     2990-003                 $0.00            ($7,378.45)       $920,526.79
11/17/2016           3139   Piedmont Natural Gas                   2845 Elm Hill Pike                                       2990-000                 $0.00                    $7.58     $920,519.21
                                                                   3001729472001
                                                                   Per order entered on 11/4/2016 Doc. No. 567


                                                                                                                           SUBTOTALS                  $0.00           $10,600.88
                                   Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 116 of
                                                                                     FORM 5882                                                                Page No: 67
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                  Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                        General
For Period Beginning:          01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                 4                                             5                     6                 7

Transaction      Check /                    Paid to/                       Description of Transaction                        Uniform          Deposit            Disbursement          Balance
   Date           Ref. #                 Received From                                                                      Tran Code           $                     $


11/17/2016           3140   Consumers Energy                       6359 Gander Drive                                        2990-000                 $0.00                   $12.27      $920,506.94
                                                                   1030 2377 2587
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3141   Consumers Energy                       6359 Gander Drive                                        2990-000                 $0.00                   $12.78      $920,494.16
                                                                   1030 2377 3080
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3142   Metro Water Services                   2845 Elm Hill Pike                                       2990-000                 $0.00                  $236.43      $920,257.73
                                                                   0169786300
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3143   Consumers Energy                       6359 Gander Drive                                        2990-000                 $0.00                   $11.87      $920,245.86
                                                                   1000 2528 1807
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3143   VOID: Consumers Energy                 duplicate payment for check no. 3140                     2990-003                 $0.00                  ($11.87)     $920,257.73
11/17/2016           3144   Consumers Energy                       6359 Gander Drive                                        2990-000                 $0.00                   $60.08      $920,197.65
                                                                   1000 2553 4817
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3144   VOID: Consumers Energy                 duplicate payment for check no. 3141                     2990-003                 $0.00                  ($60.08)     $920,257.73
11/17/2016           3145   Bessemer Utilities                     3964 Methodist Circle                                    2990-000                 $0.00             $1,770.92         $918,486.81
                                                                   75886
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3146   Alagasco                               3964 Methodist Circle                                    2990-000                 $0.00                   $16.41      $918,470.40
                                                                   200000093821
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3147   Hudson Energy Services, LLC            1001 Magnolia Avenue                                     2990-000                 $0.00             $3,738.10         $914,732.30
                                                                   100406150
                                                                   Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3148   Atmos Energy                           2101 North Waterview Parkway                             2990-000                 $0.00                   $22.36      $914,709.94
                                                                   3033263869
                                                                   Per order entered on 11/4/2016 Doc. No. 567
                                                                                                                           SUBTOTALS                  $0.00            $5,809.27
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 117 of
                                                                                     FORM 5882                                                                 Page No: 68
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                  Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:           01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                 4                                             5                     6                7

Transaction      Check /                      Paid to/                      Description of Transaction                        Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                     Tran Code           $                     $


11/17/2016           3149    WE Energies                            6300 W. Layton Avenue                                    2990-000                 $0.00             $1,839.04        $912,870.90
                                                                    4690-228-109
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3150    City of Richardson                     2101 North Waterview Parkway                             2990-000                 $0.00                  $298.91     $912,571.99
                                                                    81378-71302
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3151    WE Energies                            6300 W. Layton Avenue                                    2990-000                 $0.00             $1,252.79        $911,319.20
                                                                    4846-803-365
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3152    Hudson Energy Services, LLC            2101 North Waterview Parkway                             2990-000                 $0.00             $2,624.27        $908,694.93
                                                                    100406148
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3153    City of Greenfield                     6300 W. Layton Avenue                                    2990-000                 $0.00                   $95.24     $908,599.69
                                                                    07155
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3154    Columbia Gas of Ohio                   1656 Henthorne Drive                                     2990-000                 $0.00                   $26.73     $908,572.96
                                                                    17022023 009 000 2
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3155    Columbia Gas of Ohio                   1656 Henthorne Drive                                     2990-000                 $0.00                   $26.73     $908,546.23
                                                                    17022023 008 000 2
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3156    104-Columbia Gas of Ohio               1656 Henthorne Drive                                     2990-000                 $0.00                   $30.73     $908,515.50
                                                                    17022023 006 000 2
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/17/2016           3157    Columbia Gas of Ohio                   1656 Henthorne Drive                                     2990-000                 $0.00                   $27.31     $908,488.19
                                                                    17022023-004-000-7
                                                                    Per order entered on 11/4/2016 Doc. No. 567
11/18/2016           (370)   Money Order                            Money Order                                              1229-000                 $2.00                    $0.00     $908,490.19
11/18/2016           (370)   Money Order                            Money Order                                              1229-000                 $2.00                    $0.00     $908,492.19
                                                                                                                            SUBTOTALS                  $4.00            $6,221.75
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 118 of
                                                                                    FORM 5882                                                        Page No: 69
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,494.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,496.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,498.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,500.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,502.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,504.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,506.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,508.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,510.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,512.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,514.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,516.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,518.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,520.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,522.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,524.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,526.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,528.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,529.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,530.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,531.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,532.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,533.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,534.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,535.19


                                                                                                                  SUBTOTALS                 $43.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 119 of
                                                                                    FORM 5882                                                        Page No: 70
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,536.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,537.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,538.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,539.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,540.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,541.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,542.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,543.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,544.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,545.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,546.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,547.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,548.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,549.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,550.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,551.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,552.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,553.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,555.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,557.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,559.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,561.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,563.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,565.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,567.19


                                                                                                                  SUBTOTALS                 $32.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 120 of
                                                                                    FORM 5882                                                        Page No: 71
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,569.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,571.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,573.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,575.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,577.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,579.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,581.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,583.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,585.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,587.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,589.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,591.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,593.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,595.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,597.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,599.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,601.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,603.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,604.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,605.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,606.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,607.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,608.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $908,609.19
11/18/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $908,611.19


                                                                                                                  SUBTOTALS                 $44.00                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20           EOD 01/21/20 06:30:08           Pg 121 of
                                                                                     FORM 5882                                                            Page No: 72
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                          Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                              Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                Account Title:                       General
For Period Beginning:           01/01/2019                                                                              Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                              Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                  4                                         5                    6               7

Transaction      Check /                      Paid to/                      Description of Transaction                    Uniform          Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                 Tran Code           $                    $


11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,613.19
11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,615.19
11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,617.19
11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,619.19
11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,621.19
11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,623.19
11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,625.19
11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,627.19
11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,629.19
11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,631.19
11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,633.19
11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,635.19
11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,637.19
11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,639.19
11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,641.19
11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,643.19
11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,645.19
11/18/2016           (370)   Money Order                            Money Order                                          1229-000                 $2.00                 $0.00      $908,647.19
11/18/2016           (377)   Avaya Communication                    Escheatment refund                                   1290-000            $460.66                    $0.00      $909,107.85
11/18/2016           (377)   OneBlood, Inc.                         Vendor receipt                                       1290-000              $58.00                   $0.00      $909,165.85
11/18/2016           (377)   Liberty Nutual Group, Inc.             Daniel Webster College Alumni Associates premium     1290-000           $1,486.30                   $0.00      $910,652.15
                                                                    refund
11/21/2016           (370)   Money Order                            Money Order                                          1229-000                 $1.50                 $0.00      $910,653.65
11/21/2016           (370)   Money Order                            Money Order                                          1229-000                 $1.50                 $0.00      $910,655.15
11/21/2016           (370)   Money Order                            Money Order                                          1229-000                 $1.00                 $0.00      $910,656.15
11/21/2016           (370)   Money Order                            Money Order                                          1229-000                 $1.00                 $0.00      $910,657.15
                                                                                                                        SUBTOTALS            $2,045.96                  $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 122 of
                                                                                    FORM 5882                                                        Page No: 73
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $910,658.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $910,659.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $910,660.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $910,661.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $910,662.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $910,663.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $910,664.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $910,665.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $910,666.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $910,667.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $910,668.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $910,669.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $910,670.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $910,671.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $910,672.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $910,673.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $910,674.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $910,676.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $910,678.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $910,680.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $910,685.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,688.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,691.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,694.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,697.15


                                                                                                                  SUBTOTALS                 $40.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 123 of
                                                                                    FORM 5882                                                        Page No: 74
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,700.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,703.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,706.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,709.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,712.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,715.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,718.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,721.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,724.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,727.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,730.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,733.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,736.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,739.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,742.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,745.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,748.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,751.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,754.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,757.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,760.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,763.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,766.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,769.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $910,772.15


                                                                                                                  SUBTOTALS                 $75.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 124 of
                                                                                    FORM 5882                                                         Page No: 75
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                         General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):         $55,000,000.00


     1                2                         3                                                  4                                    5                      6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                      $


11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00      $910,775.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00      $910,778.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00      $910,781.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,786.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,791.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,796.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,801.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,806.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,811.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,816.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,821.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,826.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,831.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,836.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,841.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,846.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,851.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,856.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,861.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,866.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,871.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,876.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,881.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,886.15
11/21/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $910,891.15


                                                                                                                  SUBTOTALS                 $119.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20     EOD 01/21/20 06:30:08           Pg 125 of
                                                                                      FORM 5882                                                        Page No: 76
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                           Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                     Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                         Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                         General
For Period Beginning:           01/01/2019                                                                         Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                         Separate bond (if applicable):         $55,000,000.00


     1                2                         3                                                   4                                    5                      6               7

Transaction      Check /                      Paid to/                      Description of Transaction               Uniform          Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                            Tran Code           $                      $


11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $5.00                   $0.00      $910,896.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $5.00                   $0.00      $910,901.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $5.00                   $0.00      $910,906.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000              $10.00                     $0.00      $910,916.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000              $10.00                     $0.00      $910,926.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000              $10.00                     $0.00      $910,936.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000              $10.00                     $0.00      $910,946.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $2.00                   $0.00      $910,948.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $2.00                   $0.00      $910,950.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $2.00                   $0.00      $910,952.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $2.00                   $0.00      $910,954.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $2.00                   $0.00      $910,956.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $2.00                   $0.00      $910,958.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $2.00                   $0.00      $910,960.15
                                                                    Duplicate entry
11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $2.00                   $0.00      $910,962.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $2.00                   $0.00      $910,964.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $2.00                   $0.00      $910,966.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $2.00                   $0.00      $910,968.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $2.00                   $0.00      $910,970.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $2.00                   $0.00      $910,972.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $2.00                   $0.00      $910,974.15
11/21/2016           (370)   Money Order                            Money Order                                     1229-000                 $2.00                   $0.00      $910,976.15
11/21/2016           (370)   DEP REVERSE: Money Order               Money Order                                     1229-000                 ($2.00)                 $0.00      $910,974.15
                                                                    Duplicate entry


                                                                                                                   SUBTOTALS                  $83.00                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                  Pg 126 of
                                                                                     FORM 5882                                                                         Page No: 77
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                         Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        General
For Period Beginning:           01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                 4                                                     5                     6                7

Transaction      Check /                        Paid to/                    Description of Transaction                               Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                     Received From                                                                          Tran Code            $                     $


11/21/2016           3158    Schulte Roth & Zabel, LLP              Invoice No. FLR 396783                                               *                    $0.00           $162,808.78        $748,165.37
                                                                    Per Order entered on 11/18/2016 [Doc No. 641]
                                                                    Fees                                            ($160,802.00)    3210-000                                                   $748,165.37
                                                                    Expenses                                          ($2,006.78)    3220-000                                                   $748,165.37
11/21/2016           3159    AT&T                                   Account No. 317 R06-0266 146 9                                   2990-000                 $0.00             $6,570.41        $741,594.96
                                                                    Billing date 11/01/2016
                                                                    Per Order entered on 11/18/2016 [Doc. No. 641]
11/21/2016           3160    Erica Bisch                            Invoice 105                                                      3991-000                 $0.00                   $21.28     $741,573.68
                                                                    Per Order entered on 11/18/2016 [Doc. No. 641]
11/21/2016           3161    Erica Bisch                            Invoice 106                                                      3991-000                 $0.00                   $42.55     $741,531.13
                                                                    Per Order entered on 11/18/2016 [Doc. No. 641]
11/21/2016           3162    Michael J. Lindvay                     Week ending 11/21/2016                                           3991-000                 $0.00             $1,392.00        $740,139.13
                                                                    Per order entered on 11/18/2016 Doc. No. 641
11/21/2016           3163    Desmond L. Turner                      Week ending 11/21/2016                                           3991-000                 $0.00                  $648.00     $739,491.13
                                                                    Per order entered on 11/18/2016 Doc. No. 641
11/21/2016           3164    Acquial, LLC                           Week ending 11/21/2016                                           3991-000                 $0.00             $2,116.00        $737,375.13
                                                                    Per order entered on 11/18/2016 Doc. No. 641
11/21/2016           3165    Jodi L. Fague                          Week ending 11/21/2016                                           3991-000                 $0.00                  $960.00     $736,415.13
                                                                    Per order entered on 11/18/2016 Doc. No. 641
11/21/2016           3166    Faye E. Hutton                         Week ending 11/21/2016                                           3991-000                 $0.00                   $60.00     $736,355.13
                                                                    Per Order entered on 11/18/2016, Doc No. 641
11/21/2016           3167    Phillip M. Garrett                     Week ending 11/21/2016                                           3991-000                 $0.00                  $550.00     $735,805.13
                                                                    Per Order Entered on 11/18/2016, Doc No. 641
11/21/2016           3168    Alison L. Duane                        Week ending 11/21/2016                                           3991-000                 $0.00                  $656.00     $735,149.13
                                                                    Per Order entered on 11/18/2016, Doc No. 641
11/21/2016           3169    Carolyn K. Herald                      Week Ending 11/21/2016                                           3991-000                 $0.00                  $165.00     $734,984.13
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216]
11/22/2016           (370)   Money Order                            Money Order                                                      1229-000                 $5.00                    $0.00     $734,989.13
                                                                                                                                    SUBTOTALS                  $5.00          $175,990.02
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 127 of
                                                                                    FORM 5882                                                         Page No: 78
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                         General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):         $55,000,000.00


     1                2                         3                                                  4                                    5                      6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                      $


11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $734,994.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $734,999.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,004.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,009.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,014.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,019.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00      $735,021.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,026.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,031.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,032.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,033.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,034.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,035.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,036.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00      $735,038.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00      $735,040.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00      $735,042.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,052.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,062.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,072.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,082.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,092.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,102.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,112.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00      $735,116.13


                                                                                                                  SUBTOTALS                 $127.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 128 of
                                                                                    FORM 5882                                                        Page No: 79
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $735,120.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $735,124.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $735,128.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $735,132.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $735,136.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $735,140.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $735,144.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $735,148.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $735,152.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $735,156.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $735,160.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,161.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,162.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,163.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $735,165.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $735,167.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $735,169.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $735,171.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $735,173.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $735,175.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,178.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,181.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,184.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,187.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $735,189.13


                                                                                                                  SUBTOTALS                 $73.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 129 of
                                                                                    FORM 5882                                                        Page No: 80
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $735,191.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $735,193.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $735,195.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $735,197.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $735,199.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $735,201.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $735,203.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                  $0.00      $735,205.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,208.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,211.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,214.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,217.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,220.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,223.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $735,227.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $735,231.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $735,235.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $735,239.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $735,243.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                  $0.00      $735,247.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,250.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,253.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,256.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,259.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,262.13


                                                                                                                  SUBTOTALS                 $73.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 130 of
                                                                                    FORM 5882                                                        Page No: 81
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,267.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,272.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,277.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,282.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,287.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,292.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,297.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,300.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,303.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,306.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,309.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,312.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,315.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,318.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,321.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,324.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,327.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,330.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,333.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,336.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                  $0.00      $735,339.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,344.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,349.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,354.13
11/22/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,359.13


                                                                                                                  SUBTOTALS                 $97.00                 $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20        EOD 01/21/20 06:30:08           Pg 131 of
                                                                                     FORM 5882                                                           Page No: 82
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                             Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                       Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                           Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                         General
For Period Beginning:           01/01/2019                                                                           Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                           Separate bond (if applicable):         $55,000,000.00


     1                2                          3                                                  4                                      5                      6               7

Transaction      Check /                      Paid to/                      Description of Transaction                 Uniform          Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                              Tran Code           $                      $


11/22/2016           (377)   City of Norfolk Virginia               Refund                                            1290-000            $104.96                      $0.00      $735,464.09
                                                                    Overpayment of 2015 Business License
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $3.00                   $0.00      $735,467.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $3.00                   $0.00      $735,470.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $3.00                   $0.00      $735,473.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $3.00                   $0.00      $735,476.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $3.00                   $0.00      $735,479.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $3.00                   $0.00      $735,482.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $3.00                   $0.00      $735,485.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $3.00                   $0.00      $735,488.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $3.00                   $0.00      $735,491.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $3.00                   $0.00      $735,494.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $3.00                   $0.00      $735,497.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $3.00                   $0.00      $735,500.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $3.00                   $0.00      $735,503.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $3.00                   $0.00      $735,506.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $5.00                   $0.00      $735,511.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $5.00                   $0.00      $735,516.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $5.00                   $0.00      $735,521.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $5.00                   $0.00      $735,526.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $5.00                   $0.00      $735,531.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $5.00                   $0.00      $735,536.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $5.00                   $0.00      $735,541.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $5.00                   $0.00      $735,546.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $5.00                   $0.00      $735,551.09
11/23/2016           (370)   Money Order                            Money Order                                       1229-000                 $5.00                   $0.00      $735,556.09
                                                                                                                     SUBTOTALS                 $196.96                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 132 of
                                                                                    FORM 5882                                                         Page No: 83
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                         General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):         $55,000,000.00


     1                2                         3                                                  4                                    5                      6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                      $


11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,561.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,566.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,571.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,576.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,581.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,586.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,596.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,606.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,616.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,626.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,636.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,646.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,656.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,666.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,671.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00      $735,674.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,675.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,676.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,677.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,678.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,679.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,680.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,681.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,682.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,683.09


                                                                                                                  SUBTOTALS                 $127.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 133 of
                                                                                    FORM 5882                                                         Page No: 84
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                         General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):         $55,000,000.00


     1                2                         3                                                  4                                    5                      6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                      $


11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,684.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,694.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,704.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,714.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,724.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,734.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,744.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,754.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,764.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $15.00                     $0.00      $735,779.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,780.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,781.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,782.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,783.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,784.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,785.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,786.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,787.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,788.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,789.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,790.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,791.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,792.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,793.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,794.09


                                                                                                                  SUBTOTALS                 $111.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 134 of
                                                                                    FORM 5882                                                         Page No: 85
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                         General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):         $55,000,000.00


     1                2                         3                                                  4                                    5                      6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                      $


11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $735,795.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00      $735,799.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00      $735,803.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00      $735,807.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00      $735,811.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00      $735,815.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00      $735,819.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00      $735,823.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00      $735,827.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00      $735,831.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,836.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,841.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,846.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,851.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,856.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,861.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,866.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,871.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,876.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,881.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $735,886.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $6.00                   $0.00      $735,892.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $6.00                   $0.00      $735,898.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $6.00                   $0.00      $735,904.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $735,914.09


                                                                                                                  SUBTOTALS                 $120.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 135 of
                                                                                    FORM 5882                                                        Page No: 86
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                    $0.00      $735,924.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,925.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,926.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,927.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,928.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,929.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,930.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,931.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,932.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,933.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,934.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,935.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,936.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,937.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,938.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,939.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,940.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,941.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,942.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,943.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,944.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,945.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,946.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,947.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,948.09


                                                                                                                  SUBTOTALS                 $34.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 136 of
                                                                                    FORM 5882                                                        Page No: 87
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,949.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,950.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,951.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,952.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,953.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,954.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,955.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                  $0.00      $735,956.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,961.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,966.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,971.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,976.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,981.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,986.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,991.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $735,996.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $736,001.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $736,006.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $736,011.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $736,016.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $736,021.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $736,026.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $736,031.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $736,036.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                  $0.00      $736,041.09


                                                                                                                  SUBTOTALS                 $93.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 137 of
                                                                                    FORM 5882                                                         Page No: 88
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                         General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):         $55,000,000.00


     1                2                         3                                                  4                                    5                      6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                      $


11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,046.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $736,047.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $736,048.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00      $736,050.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00      $736,052.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00      $736,054.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00      $736,056.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00      $736,058.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00      $736,060.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,065.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,070.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,075.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,080.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,085.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,090.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,095.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,100.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,105.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,110.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,115.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,120.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,125.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $8.00                   $0.00      $736,133.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $8.00                   $0.00      $736,141.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $8.00                   $0.00      $736,149.09


                                                                                                                  SUBTOTALS                 $108.00                 $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 138 of
                                                                                    FORM 5882                                                         Page No: 89
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                         General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):         $55,000,000.00


     1                2                         3                                                  4                                    5                      6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                      $


11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $8.00                   $0.00      $736,157.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,162.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,167.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,172.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,177.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,182.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,187.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,192.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $736,202.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $736,212.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $736,222.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $736,232.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $736,242.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $736,252.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $736,262.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00      $736,272.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,277.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,282.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,287.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,292.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00      $736,297.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $736,298.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $736,299.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $736,300.09
11/23/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00      $736,301.09


                                                                                                                  SUBTOTALS                 $152.00                 $0.00
                                    Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 139 of
                                                                                      FORM 5882                                                                  Page No: 90
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                              5                     6                7

Transaction      Check /                       Paid to/                      Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                    Received From                                                                      Tran Code           $                     $


11/23/2016           (370)   Money Order                             Money Order                                               1229-000                 $1.00                    $0.00     $736,302.09
11/23/2016           3170    AEP Indiana Michigan Power              2810 Dupont Commerce Court                                2990-000                 $0.00             $5,332.86        $730,969.23
                                                                     046-625-854-1-5
                                                                     Per order entered on 11/18/2016 Doc. No. 640
11/23/2016           3171    Ohio Edison                             1030 North Meridian Road                                  2990-000                 $0.00             $5,481.50        $725,487.73
                                                                     100 016 884 030
                                                                     Per order entered on 11/18/2016 Doc. No. 640
11/23/2016           3172    Nationalgrid                            235 Greenfield Parkway                                    2990-000                 $0.00             $1,758.53        $723,729.20
                                                                     70475-94111
                                                                     Per order entered on 11/18/2016 Doc. No. 640
11/23/2016           3173    Toledo Edison                           1656 Henthorne Drive                                      2990-000                 $0.00             $1,970.53        $721,758.67
                                                                     110 047 337 040
                                                                     Per order entered on 11/18/2016 Doc. No. 640
11/23/2016           3174    Toledo Edison                           1656 Henthorne Drive                                      2990-000                 $0.00                  $377.21     $721,381.46
                                                                     110 058 417 558
                                                                     Per order entered on 11/18/2016 Doc. No. 640
11/23/2016           3175    Toledo Edison                           1656 Henthorne Drive                                      2990-000                 $0.00                  $584.52     $720,796.94
                                                                     110 058 420 248
                                                                     Per order entered on 11/18/2016 Doc. No. 640
11/23/2016           3176    104-Toledo Edison                       1656 Henthorne Drive                                      2990-000                 $0.00                  $574.32     $720,222.62
                                                                     110 058 420 586
                                                                     Per order entered on 11/18/2016 Doc. No. 640
11/23/2016           3177    Citizens Energy Group                   9511 Angola Court                                         2990-000                 $0.00                   $15.92     $720,206.70
                                                                     1101147-158421
                                                                     Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3178    Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                 $0.00             $3,563.28        $716,643.42
                                                                     Account No. 1820492
                                                                     Per Order entered on 11/18/2016, Doc. No. 641


                                                                                                                              SUBTOTALS                  $1.00           $19,658.67
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 140 of
                                                                                     FORM 5882                                                                  Page No: 91
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                 4                                              5                     6                7

Transaction      Check /                        Paid to/                    Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                     Received From                                                                    Tran Code           $                     $


11/23/2016           3179   Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                 $0.00             $2,174.85        $714,468.57
                                                                    1820491
                                                                    Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3180   Vectren Energy Delivery                 10999 Stahl Road                                          2990-000                 $0.00             $2,139.46        $712,329.11
                                                                    01-301150806-1140048 6
                                                                    Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3181   Vectren Energy Delivery                 10999 Stahl Road                                          2990-000                 $0.00                   $26.14     $712,302.97
                                                                    01-301150806-1140047 7
                                                                    Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3182   Chandler Utilities                      10999 Stahl Road                                          2990-000                 $0.00                  $135.94     $712,167.03
                                                                    120021050
                                                                    Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3183   Dayton Power and Light Company          3325 Stop Eiqht Road                                      2990-000                 $0.00             $3,556.86        $708,610.17
                                                                    9651089483
                                                                    Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3184   Montgomery County Environmental         3325 Stop Eiqht Road                                      2990-000                 $0.00                  $121.49     $708,488.68
                            Services                                450379-505792
                                                                    Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3185   City of Vandalia                        3325 Stop Eiqht Road                                      2990-000                 $0.00                   $41.30     $708,447.38
                                                                    42*2050*1
                                                                    Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3186   City Utilities                          2810 Dupont Commerce Court                                2990-000                 $0.00                   $37.49     $708,409.89
                                                                    0065326 00039379
                                                                    Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3187   NIPSCO                                  2810 Dupont Commerce Court                                2990-000                 $0.00                  $150.97     $708,258.92
                                                                    936-047-008-2
                                                                    Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                             SUBTOTALS                  $0.00            $8,384.50
                                   Case 16-07207-JMC-7A                 Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 141 of
                                                                                         FORM 5882                                                                  Page No: 92
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:          01/01/2019                                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                      4                                              5                     6                7

Transaction      Check /                    Paid to/                            Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                            Tran Code           $                     $


11/23/2016           3188   Metropolitan St. Louis Sewer District       3640 Corporate Trail Drive                                2990-000                 $0.00                  $296.90     $707,962.02
                                                                        0580963-7
                                                                        Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3189   Village of Howard Water & Sewer             470 Security Blvd.                                        2990-000                 $0.00                  $343.33     $707,618.69
                            Department                                  03-00001493-00-0
                                                                        Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3190   Wisconsin Public Service                    470 Security Blvd.                                        2990-000                 $0.00             $1,641.44        $705,977.25
                                                                        0407179934-00004
                                                                        Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3191   Consumers Energy                            1522 E. Big Beaver Road                                   2990-000                 $0.00                  $245.40     $705,731.85
                                                                        1030 2377 1795
                                                                        Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3192   Consumers Energy                            1522 E. Big Beaver Road                                   2990-000                 $0.00                   $32.78     $705,699.07
                                                                        1030 2377 2165
                                                                        Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3193   Dominion East Ohio                          1030 North Meridian Road                                  2990-000                 $0.00                   $49.25     $705,649.82
                                                                        5 1800 0177 6843
                                                                        Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3194   Hudson Energy Services, LLC                 15651 North Freeway                                       2990-000                 $0.00             $4,471.04        $701,178.78
                                                                        100407669
                                                                        Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3195   City of San Bernardino Municipal Water      670 Carnegie Drive                                        2990-000                 $0.00                   $40.24     $701,138.54
                            Dept                                        162973-93714
                                                                        Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3196   City of San Bernardino Municipal Water      670 Carnegie Drive                                        2990-000                 $0.00                   $88.47     $701,050.07
                            Dept                                        162973-93712
                                                                        Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                 SUBTOTALS                  $0.00            $7,208.85
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 142 of
                                                                                    FORM 5882                                                                  Page No: 93
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                              5                     6                7

Transaction      Check /                    Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                       Tran Code           $                     $


11/23/2016           3197   Youngstown Water Department            1030 North Meridian Road                                  2990-000                 $0.00                  $545.45     $700,504.62
                                                                   170739-003
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3198   KCP&L                                  9150 E. 41st Terrace                                      2990-000                 $0.00            $14,649.37        $685,855.25
                                                                   2117-16-2068
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3199   KCP&L                                  9150 E. 41st Terrace                                      2990-000                 $0.00                   $82.11     $685,773.14
                                                                   4649-69-4202
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3200   KC Water Services                      4109 Blue Ridge CTOF STRM                                 2990-000                 $0.00                   $15.77     $685,757.37
                                                                   000472890-0185301-7
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3201   Southern California Edison             670 Carnegie Drive                                        2990-000                 $0.00             $7,297.21        $678,460.16
                                                                   2-39-083-6377
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3202   Cobb County Water System               2065 ITT Tech Way                                         2990-000                 $0.00                   $61.88     $678,398.28
                                                                   000535448-02863954
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3203   Cobb County Water System               2065 ITT Tech Way                                         2990-000                 $0.00                   $14.24     $678,384.04
                                                                   000535448-02864258
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3204   DTE Energy                             1980 Metro Court SW                                       2990-000                 $0.00                   $72.64     $678,311.40
                                                                   2343 029 0003 5
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3205   Hillsborough County                    4809 Memorial Highway                                     2990-000                 $0.00                   $36.50     $678,274.90
                                                                   4874110000
                                                                   Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                            SUBTOTALS                  $0.00           $22,775.17
                                     Case 16-07207-JMC-7A              Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 143 of
                                                                                        FORM 5882                                                                  Page No: 94
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                        Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                      Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:           01/01/2019                                                                                      Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                     4                                              5                     6                7

Transaction      Check /                     Paid to/                          Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                          Tran Code           $                     $


11/23/2016           3206   Hillsborough County                        4809 Memorial Highway                                     2990-000                 $0.00                  $179.29     $678,095.61
                                                                       4874110000
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3207   SoCalGas Company                           650 W. Cienega Avenue                                     2990-000                 $0.00                   $13.81     $678,081.80
                                                                       073 517 0472 6
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3208   Cobb EMC                                   2065 ITT Tech Way                                         2990-000                 $0.00             $3,899.62        $674,182.18
                                                                       473942001
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3209   Idaho Power                                12302 W. Explorer Drive #110                              2990-000                 $0.00             $1,419.68        $672,762.50
                                                                       2222717809
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3210   Boise City Utility Billing                 12302 W. Explorer Drive #110                              2990-000                 $0.00                  $360.98     $672,401.52
                                                                       054584600080786
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3211   Memphis Light, Gas and Water Division      7260 Goodlet Farms Parkway                                2990-000                 $0.00             $5,041.27        $667,360.25
                                                                       00048-1829-1479-544
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3212   Avista                                     13518 E. Indiana Avenue                                   2990-000                 $0.00             $1,912.86        $665,447.39
                                                                       6077067990
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3213   Spokane County Utilities                   13518 E. Indiana Avenue                                   2990-000                 $0.00                   $82.06     $665,365.33
                                                                       038788/111186
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3214   Duke Energy                                1400 International Parkway South                          2990-000                 $0.00             $7,396.12        $657,969.21
                                                                       09265 19235
                                                                       Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                SUBTOTALS                  $0.00           $20,305.69
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 144 of
                                                                                    FORM 5882                                                                  Page No: 95
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                              5                     6                7

Transaction      Check /                    Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                       Tran Code           $                     $


11/23/2016           3215   San Antonio Water System               5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                   $51.24     $657,917.97
                                                                   000101587-0101588-0001
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3216   San Antonio Water System               5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                  $263.15     $657,654.82
                                                                   000101586-0101587-0001
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3217   CPS Energy                             5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                   $10.34     $657,644.48
                                                                   300-0241-253
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3218   CPS Energy                             5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                  $402.72     $657,241.76
                                                                   300-0241-256
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3219   CPS Energy                             5700 Northwest Pkwy #LCT                                  2990-000                 $0.00             $4,379.67        $652,862.09
                                                                   300-0241-246
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3220   Consumers Energy                       6399 Miller Rd #GNDR                                      2990-000                 $0.00                  $134.80     $652,727.29
                                                                   1030 2377 3080
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3221   Piedmont Natural Gas                   2845 Elm Hill Pike                                        2990-000                 $0.00                   $52.20     $652,675.09
                                                                   3001729472002
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3222   Nashville Electric Service             2845 Elm Hill Pike                                        2990-000                 $0.00             $9,193.05        $643,482.04
                                                                   0212170-0430809
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3223   Metro Water Services                   2845 Elm Hill Pike                                        2990-000                 $0.00                  $709.82     $642,772.22
                                                                   0169786301
                                                                   Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                            SUBTOTALS                  $0.00           $15,196.99
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 145 of
                                                                                    FORM 5882                                                                  Page No: 96
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                 4                                              5                     6                7

Transaction      Check /                    Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                       Tran Code           $                     $


11/23/2016           3224   Constellation NewEnergy, Inc.          11551 184th Place                                         2990-000                 $0.00             $6,328.88        $636,443.34
                                                                   1-7D2RP3
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3225   Constellation NewEnergy, Inc.          11551 184th Place                                         2990-000                 $0.00             $8,952.03        $627,491.31
                                                                   1-7D2RP3
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3226   Nicor Gas                              11551 184th Place                                         2990-000                 $0.00                   $12.21     $627,479.10
                                                                   94-85-08-4356-9
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3227   Village of Orland Park                 11551 184th Place                                         2990-000                 $0.00                   $24.65     $627,454.45
                                                                   207045
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3228   Bessemer Utilities                     3964 Methodist Circle                                     2990-000                 $0.00             $3,058.08        $624,396.37
                                                                   75886
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3229   City of Webster                        1001 Magnolia Avenue                                      2990-000                 $0.00                  $117.11     $624,279.26
                                                                   01-1079-01
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3230   City of Webster                        1001 Magnolia Avenue                                      2990-000                 $0.00                  $520.84     $623,758.42
                                                                   01-1080-01
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3231   City of Richardson                     2101 Waterview Parkway                                    2990-000                 $0.00                  $392.91     $623,365.51
                                                                   132011-71302
                                                                   Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3232   Atmos Energy                           2101 Waterview Parkway                                    2990-000                 $0.00                   $65.64     $623,299.87
                                                                   3033263869
                                                                   Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                            SUBTOTALS                  $0.00           $19,472.35
                                   Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 146 of
                                                                                        FORM 5882                                                                  Page No: 97
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:          01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                       4                                              5                     6                7

Transaction      Check /                     Paid to/                          Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                          Tran Code           $                     $


11/23/2016           3233   Columbia Gas of Ohio                       1656 Henthorne Drive                                      2990-000                 $0.00                   $44.91     $623,254.96
                                                                       17022023 007 000 4
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3234   Columbia Gas of Ohio                       1656 Henthorne Drive                                      2990-000                 $0.00                   $62.54     $623,192.42
                                                                       17022023 006 000 5
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3235   Columbia Gas of Ohio                       1656 Henthorne Drive                                      2990-000                 $0.00                   $27.82     $623,164.60
                                                                       17022023 008 000 3
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3236   Columbia Gas of Ohio                       1656 Henthorne Drive                                      2990-000                 $0.00                   $27.29     $623,137.31
                                                                       17022023 009 000 2
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3237   Duke Energy                                13000 N. Meridian Street                                  2990-000                 $0.00             $4,520.50        $618,616.81
                                                                       0840-3298-03-5
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3238   Vectren Energy Delivery                    13000 N. Meridian Street                                  2990-000                 $0.00                   $21.33     $618,595.48
                                                                       02-621501301-5709868 9
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3239   Vectren Energy Delivery                    13000 N. Meridian Street                                  2990-000                 $0.00                   $58.95     $618,536.53
                                                                       02-621501301-5709868 9
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3240   Clay Township Regional Waste District      13000 N. Meridian Street                                  2990-000                 $0.00                   $84.56     $618,451.97
                                                                       0739212606299
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3241   Clay Township Regional Waste District      13000 N. Meridian Street                                  2990-000                 $0.00                  $126.60     $618,325.37
                                                                       0739212606299
                                                                       Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                SUBTOTALS                  $0.00            $4,974.50
                                    Case 16-07207-JMC-7A               Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 147 of
                                                                                        FORM 5882                                                                  Page No: 98
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                        Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                      Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:           01/01/2019                                                                                      Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                    4                                              5                     6                7

Transaction      Check /                        Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                     Received From                                                                       Tran Code           $                     $


11/23/2016           3242   Clay Township Regional Waste District      13000 N. Meridian Street                                  2990-000                 $0.00                   $23.47     $618,301.90
                                                                       0739212606302
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3243   Clay Township Regional Waste District      13000 N. Meridian Street                                  2990-000                 $0.00                   $50.30     $618,251.60
                                                                       0739212606302
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3244   Carmel Utilities                           13000 N. Meridian Street                                  2990-000                 $0.00                  $381.84     $617,869.76
                                                                       6001359001
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3245   Carmel Utilities                           13000 N. Meridian Street                                  2990-000                 $0.00                  $371.56     $617,498.20
                                                                       6001359001
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3246   Consumers Energy                           1980 Metro Court SW                                       2990-000                 $0.00             $8,011.20        $609,487.00
                                                                       1030 2377 2561
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3247   City Utilities                             2810 Dupont Commerce Court                                2990-000                 $0.00                  $343.50     $609,143.50
                                                                       0065326 00039028
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3248   City Utilities                             2810 Dupont Commerce Court                                2990-000                 $0.00                  $334.83     $608,808.67
                                                                       0065326 00039313
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3249   Direct Energy Business                     3325 Stop Eiqht Road                                      2990-000                 $0.00                   $71.28     $608,737.39
                                                                       1343103 (Leased property)
                                                                       Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3250   Newburgh Utility Office                    10999 Stahl Road                                          2990-000                 $0.00                   $50.64     $608,686.75
                                                                       0200-188110-00
                                                                       Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                SUBTOTALS                  $0.00            $9,638.62
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 148 of
                                                                                     FORM 5882                                                                  Page No: 99
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                   4                                              5                     6               7

Transaction      Check /                      Paid to/                      Description of Transaction                         Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                                      Tran Code           $                     $


11/23/2016           3251    Consumers Energy                       6359 Gander Drive                                         2990-000                 $0.00                  $21.65     $608,665.10
                                                                    1030 2377 2587
                                                                    Per order entered on 11/18/2016 Doc. No. 641
11/23/2016           3252    Expedient/Continental Broadband        Account No. 3260983                                       2990-000                 $0.00            $17,441.62       $591,223.48
                                                                    Invoice No. B1-282343A
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    641]
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $2.00                   $0.00     $591,225.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $2.00                   $0.00     $591,227.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $2.00                   $0.00     $591,229.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $2.00                   $0.00     $591,231.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $2.00                   $0.00     $591,233.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $2.00                   $0.00     $591,235.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $2.00                   $0.00     $591,237.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $2.00                   $0.00     $591,239.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $2.00                   $0.00     $591,241.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $2.00                   $0.00     $591,243.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $2.00                   $0.00     $591,245.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $2.00                   $0.00     $591,247.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $2.00                   $0.00     $591,249.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $2.00                   $0.00     $591,251.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $1.00                   $0.00     $591,252.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $1.00                   $0.00     $591,253.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $1.00                   $0.00     $591,254.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $1.00                   $0.00     $591,255.48
11/28/2016           (370)   Money Order                            Money Order                                               1229-000                 $1.00                   $0.00     $591,256.48

                                                                                                                             SUBTOTALS                 $33.00           $17,463.27
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 149 of
                                                                                    FORM 5882                                                        Page No: 100
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,257.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,258.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,260.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,262.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,264.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,266.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00     $591,270.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00     $591,274.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,276.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,279.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,282.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,287.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,292.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $4.00                   $0.00     $591,296.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,299.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,304.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,305.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,306.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,307.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,308.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,309.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.50                   $0.00     $591,310.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.50                   $0.00     $591,312.48
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.50                   $0.00     $591,313.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,315.98


                                                                                                                  SUBTOTALS                 $59.50                  $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 150 of
                                                                                    FORM 5882                                                        Page No: 101
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,317.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,319.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,321.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,323.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,325.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,327.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,330.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,333.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,336.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,339.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,342.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,345.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,348.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,351.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,354.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,357.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,360.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,363.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,366.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,369.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,372.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,375.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,378.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,381.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,384.98


                                                                                                                  SUBTOTALS                 $69.00                  $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 151 of
                                                                                    FORM 5882                                                        Page No: 102
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,387.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,390.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,393.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,396.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,399.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,400.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,401.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,402.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,403.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,404.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,405.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,406.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,407.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,408.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,409.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,410.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,411.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,412.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,417.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,422.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,427.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,432.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,437.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,442.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,447.98


                                                                                                                  SUBTOTALS                 $63.00                  $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 152 of
                                                                                    FORM 5882                                                        Page No: 103
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,452.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,457.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,462.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,467.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,472.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00     $591,482.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,483.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,484.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,485.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,486.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,487.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,488.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,489.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,490.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,491.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,492.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,493.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,494.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,495.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,497.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,499.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,501.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,503.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,505.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,507.98


                                                                                                                  SUBTOTALS                 $60.00                  $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 153 of
                                                                                    FORM 5882                                                        Page No: 104
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,509.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,511.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,513.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,515.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,517.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,518.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,519.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,520.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,521.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,522.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,523.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,524.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,525.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,526.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00     $591,536.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,541.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00     $591,551.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000              $10.00                     $0.00     $591,561.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,566.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,571.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,576.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,581.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,586.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,591.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,596.98


                                                                                                                  SUBTOTALS                 $89.00                  $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 154 of
                                                                                    FORM 5882                                                        Page No: 105
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,601.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,606.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,611.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,616.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $5.00                   $0.00     $591,621.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,623.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,625.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,627.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,629.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,631.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,633.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,635.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,637.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,639.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,641.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,643.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,645.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,647.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,649.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,651.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,653.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,655.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,657.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,659.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,661.98


                                                                                                                  SUBTOTALS                 $65.00                  $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 155 of
                                                                                    FORM 5882                                                        Page No: 106
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,663.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,665.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,667.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,669.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,671.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,673.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,675.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,677.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,679.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,681.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,683.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,685.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,687.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,689.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,691.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,693.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,695.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,697.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,699.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,701.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,703.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,705.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,707.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,709.98
11/28/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,711.98


                                                                                                                  SUBTOTALS                 $50.00                  $0.00
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20             EOD 01/21/20 06:30:08           Pg 156 of
                                                                                     FORM 5882                                                               Page No: 107
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                  Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                            Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                        General
For Period Beginning:           01/01/2019                                                                                Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                   4                                           5                     6                7

Transaction      Check /                      Paid to/                      Description of Transaction                      Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                   Tran Code           $                     $


11/28/2016           (370)   Money Order                            Money Order                                            1229-000                 $2.00                    $0.00     $591,713.98
11/28/2016           (370)   Money Order                            Money Order                                            1229-000                 $2.00                    $0.00     $591,715.98
11/28/2016           (370)   Money Order                            Money Order                                            1229-000                 $2.00                    $0.00     $591,717.98
11/28/2016           (370)   Money Order                            Money Order                                            1229-000                 $2.00                    $0.00     $591,719.98
11/28/2016           (370)   Money Order                            Money Order                                            1229-000                 $2.00                    $0.00     $591,721.98
11/28/2016           3253    Erica Bisch                            Invoice 107                                            3991-000                 $0.00                   $42.55     $591,679.43
                                                                    Per Order entered on 11/18/2016 [Doc. No. 641]
11/28/2016           3254    Erica Bisch                            Invoice 108                                            3991-000                 $0.00                 $108.13      $591,571.30
                                                                    Per Order entered on 11/18/2016 [Doc. No. 641]
11/29/2016           (370)   Money Order                            Money Order                                            1229-000                 $2.00                    $0.00     $591,573.30
11/29/2016           (370)   Money Order                            Money Order                                            1229-000                 $3.00                    $0.00     $591,576.30
11/29/2016           (370)   Money Order                            Money Order                                            1229-000                 $2.00                    $0.00     $591,578.30
11/29/2016           (370)   Money Order                            Money Order                                            1229-000                 $2.00                    $0.00     $591,580.30
11/29/2016           (370)   Money Order                            Money Order                                            1229-000                 $2.00                    $0.00     $591,582.30
11/29/2016           (370)   Money Order                            Money Order                                            1229-000                 $2.00                    $0.00     $591,584.30
11/29/2016           (370)   Money Order                            Money Order                                            1229-000                 $2.00                    $0.00     $591,586.30
11/29/2016           (370)   Money Order                            Money Order                                            1229-000                 $3.00                    $0.00     $591,589.30
11/29/2016           (370)   Money Order                            Money Order                                            1229-000                 $3.00                    $0.00     $591,592.30
11/29/2016           (370)   Money Order                            Money Order                                            1229-000                 $3.00                    $0.00     $591,595.30
11/29/2016           (370)   Money Order                            Money Order                                            1229-000                 $3.00                    $0.00     $591,598.30
11/29/2016           (370)   Money Order                            Money Order                                            1229-000                 $3.00                    $0.00     $591,601.30
11/29/2016           (370)   Money Order                            Money Order                                            1229-000                 $3.00                    $0.00     $591,604.30
11/29/2016           (370)   Money Order                            Money Order                                            1229-000                 $3.00                    $0.00     $591,607.30
11/29/2016           (370)   Money Order                            Money Order                                            1229-000                 $3.00                    $0.00     $591,610.30
11/29/2016           (370)   Money Order                            Money Order                                            1229-000                 $3.00                    $0.00     $591,613.30
11/29/2016           (370)   Money Order                            Money Order                                            1229-000                 $3.00                    $0.00     $591,616.30

                                                                                                                          SUBTOTALS                 $55.00                $150.68
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 157 of
                                                                                    FORM 5882                                                        Page No: 108
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,619.30
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,622.30
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,625.30
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $3.00                   $0.00     $591,628.30
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,630.30
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,632.30
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,634.30
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                   $0.00     $591,636.30
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,637.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,638.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,639.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,640.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,641.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,642.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,643.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,644.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,645.30
                                                                    Stale check



                                                                                                                  SUBTOTALS                 $29.00                  $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 158 of
                                                                                    FORM 5882                                                        Page No: 109
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                     $


11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,646.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,647.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,648.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,649.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,650.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,651.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,652.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,653.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,654.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,655.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,656.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,657.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,658.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                   $0.00     $591,659.30
                                                                    Stale check

                                                                                                                  SUBTOTALS                 $14.00                  $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 159 of
                                                                                    FORM 5882                                                          Page No: 110
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                           Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                              Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                        ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                          General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):          $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):          $55,000,000.00


     1                2                         3                                                  4                                    5                       6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit              Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                       $


11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                     $0.00     $591,660.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $1.00                     $0.00     $591,661.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,660.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,659.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,658.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,657.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,656.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,655.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,654.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,653.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,652.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,651.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,650.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,649.30
                                                                    Stale check

                                                                                                                  SUBTOTALS                 ($10.00)                  $0.00
                                   Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20      EOD 01/21/20 06:30:08           Pg 160 of
                                                                                    FORM 5882                                                          Page No: 111
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                          Trustee Name:                           Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                    Bank Name:                              Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                        Checking Acct #:                        ******4913
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                          General
For Period Beginning:           01/01/2019                                                                        Blanket bond (per case limit):          $36,644,668.00
For Period Ending:              12/31/2019                                                                        Separate bond (if applicable):          $55,000,000.00


     1                2                         3                                                  4                                    5                       6               7

Transaction      Check /                      Paid to/                     Description of Transaction               Uniform          Deposit              Disbursement        Balance
   Date           Ref. #                   Received From                                                           Tran Code           $                       $


11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,648.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,647.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,646.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,645.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,644.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,643.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,642.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,641.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,640.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,639.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,638.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,637.30
                                                                    Stale check
11/29/2016           (370)   DEP REVERSE: Money Order               Money Order                                    1229-000                 ($1.00)                   $0.00     $591,636.30
                                                                    Stale check
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                     $0.00     $591,638.30
11/29/2016           (370)   Money Order                            Money Order                                    1229-000                 $2.00                     $0.00     $591,640.30

                                                                                                                  SUBTOTALS                  ($9.00)                  $0.00
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20            EOD 01/21/20 06:30:08                   Pg 161 of
                                                                                      FORM 5882                                                                     Page No: 112
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:           01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                4                                                   5                    6               7

Transaction      Check /                      Paid to/                      Description of Transaction                            Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                         Tran Code             $                    $


11/29/2016           (370)   Money Order                            Money Order                                                   1229-000                  $2.00                  $0.00     $591,642.30
11/29/2016           (370)   Money Order                            Money Order                                                   1229-000                  $2.00                  $0.00     $591,644.30
11/29/2016           (370)   Money Order                            Money Order                                                   1229-000                  $2.00                  $0.00     $591,646.30
11/29/2016           (370)   Money Order                            Money Order                                                   1229-000                  $2.00                  $0.00     $591,648.30
11/29/2016           (377)   City of Los Angeles                    PRMPY-PK-17046616                                             1290-000            $2,636.00                    $0.00     $594,284.30
11/29/2016           (377)   CSC                                    PO #7100381437                                                1290-000            $2,586.00                    $0.00     $596,870.30
                                                                    Vendor payment
11/29/2016                   Transfer From: #******5001             Funds moved to pay expenses                                   9999-000          $577,846.98                    $0.00   $1,174,717.28
11/29/2016           3255    Tiger Capital Group, LLC               Week 4                                                            *                     $0.00          $609,732.86       $564,984.42
                                                                    Per Order entered on 11/18/2016 [Doc No. 641]
                                                                    Per Master Asset Sale and Service Agreement dated
                                                                    October 6, 2016
                                                                    Labor-management services                    ($175,183.45)    3991-000                                                  $564,984.42
                                                                    Travel expenses                                ($7,898.96)    3992-000                                                  $564,984.42
                                                                    Other expenses                                ($32,749.50)    3992-000                                                  $564,984.42
                                                                    Moving expenses - asset relocation           ($393,900.95)    3992-000                                                  $564,984.42




                                                                                                                                 SUBTOTALS           $583,076.98           $609,732.86
                                    Case 16-07207-JMC-7A              Doc 3785           Filed 01/21/20           EOD 01/21/20 06:30:08                     Pg 162 of
                                                                                         FORM 5882                                                                       Page No: 113
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                              Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                            Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                        General
For Period Beginning:           01/01/2019                                                                                            Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                            Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                         4                                                 5                     6               7

Transaction      Check /                      Paid to/                         Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                                              Tran Code            $                     $


11/29/2016           3256    Tiger Capital Group, LLC                 Week 5                                                               *                    $0.00           $364,512.27       $200,472.15
                                                                      Per Order entered on 11/18/2016 [Doc No. 641]
                                                                      Per Master Asset Sale and Service Agreement dated
                                                                      October 6, 2016
                                                                      Labor-management services                        ($22,211.01)    3991-000                                                  $200,472.15
                                                                      travel expenses                                   ($2,425.92)    3992-000                                                  $200,472.15
                                                                      Other expenses                                      ($624.37)    3992-000                                                  $200,472.15
                                                                      Moving expenses-asset relocation                ($208,240.97)    3992-000                                                  $200,472.15
                                                                      Florida rent                                     ($46,010.00)    2410-000                                                  $200,472.15
                                                                      Oklahoma City -rent                              ($35,000.00)    2410-000                                                  $200,472.15
                                                                      Maryland rent                                    ($50,000.00)    2410-000                                                  $200,472.15
11/29/2016           3257    Tiger Capital Group, LLC                 Week 6                                                               *                    $0.00            $64,996.11       $135,476.04
                                                                      Per Order entered on 11/18/2016 [Doc No. 641]
                                                                      Per Master Asset Sale and Service Agreement dated
                                                                      October 6, 2016
                                                                      Labor-management services                         ($6,981.31)    3991-000                                                  $135,476.04
                                                                      Travel expenses                                     ($402.72)    3992-000                                                  $135,476.04
                                                                      Other expenses                                      ($227.08)    3992-000                                                  $135,476.04
                                                                      Moving expenses -records                         ($59,200.71)    3992-000                                                  $135,476.04
                                                                      adjustments for duplicate billing                  $1,815.71     3992-000                                                  $135,476.04
11/29/2016           3258    Philadelphia Indemnity Insurance Co      6359 Miller Rd, Swartz Creek, MI                                 2420-000                 $0.00             $3,791.00       $131,685.04
                                                                      Flood Insurance
                                                                      Policy No. 87043241872015
                                                                      Per Order entered on 11/18/2016 [Doc No. 641]
11/30/2016           (370)   Money Order                              Deposit adjustment                                               1229-000                 $1.00                   $0.00     $131,686.04
11/30/2016                   Bank of Texas                            Account Analysis Fee                                             2600-000                 $0.00                 $812.94     $130,873.10

                                                                                                                                      SUBTOTALS                  $1.00          $434,112.32
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 163 of
                                                                                     FORM 5882                                                                 Page No: 114
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                       General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                 4                                              5                    6                7

Transaction      Check /                        Paid to/                    Description of Transaction                         Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                     Received From                                                                    Tran Code           $                    $


12/01/2016           (364)   Mike Sullivan, Tax Assessor            Tax refund account                                        1224-000           $5,385.19                     $0.00     $136,258.29
12/01/2016           3259    Michael J. Lindvay                     Week ending 11/30/2016                                    3991-000                 $0.00            $1,856.00        $134,402.29
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/01/2016           3260    Frederick L. Bruderly                  Week ending 11/30/2016                                    3991-000                 $0.00            $1,134.00        $133,268.29
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/01/2016           3261    Desmond L. Turner                      Week ending 11/30/2016                                    3991-000                 $0.00            $1,080.00        $132,188.29
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/01/2016           3262    Acquial, LLC                           Week ending 11/30/2016                                    3991-000                 $0.00            $3,772.00        $128,416.29
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/01/2016           3263    Jodi L. Fague                          Week ending 11/30/2016                                    3991-000                 $0.00                $640.00      $127,776.29
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/01/2016           3264    Alison L. Duane                        Week ending 11/30/2016                                    3991-000                 $0.00                $328.00      $127,448.29
                                                                    Per Order entered on 11/18/2016, Doc No. 641
12/01/2016           3265    Carolyn K. Herald                      Week Ending 11/30/2016                                    3991-000                 $0.00                $210.00      $127,238.29
                                                                    Per Order Entered on 10/04/2016 [Doc. No. 216]
12/02/2016           3266    Vectren Energy Delivery                3325 Stop Eiqht Road                                      2990-000                 $0.00                  $68.64     $127,169.65
                                                                    03-401985623-2630606 5
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3267    Vectren Energy Delivery                3325 Stop Eiqht Road                                      2990-000                 $0.00                $252.14      $126,917.51
                                                                    03-401985623-2630606 5
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3268    KC Water Services                      4109 Blue Ridge CTOF STRM                                 2990-000                 $0.00                   $4.83     $126,912.68
                                                                    000472890-0185301-7
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3269    KC Water Services                      9150 E. 41st Terrace                                      2990-000                 $0.00                $272.55      $126,640.13
                                                                    000705492 0182804 6
                                                                    Per order entered on 11/18/2016 Doc. No. 641



                                                                                                                             SUBTOTALS            $5,385.19             $9,618.16
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 164 of
                                                                                    FORM 5882                                                                  Page No: 115
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                   4                                              5                     6                7

Transaction      Check /                     Paid to/                      Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                      Tran Code           $                     $


12/02/2016           3270   City of Kennesaw                       2065 ITT Tech Way                                         2990-000                 $0.00                 $169.64      $126,470.49
                                                                   13280
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3271   Hillsborough County                    4809 Memorial Highway                                     2990-000                 $0.00                 $172.59      $126,297.90
                                                                   4874110000
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3272   Golden State Water Company             650 W. Cienega Avenue                                     2990-000                 $0.00                 $658.62      $125,639.28
                                                                   74442062654
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3273   Golden State Water Company             650 W. Cienega Avenue                                     2990-000                 $0.00                   $40.47     $125,598.81
                                                                   15157122787
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3274   Intermountain Gas Company              12302 W. Explorer Drive #110                              2990-000                 $0.00                 $134.96      $125,463.85
                                                                   042 675 4161 5
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3275   Intermountain Gas Company              12302 W. Explorer Drive #110                              2990-000                 $0.00                 $150.26      $125,313.59
                                                                   333 815 2600 4
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3276   Milwaukee Water Works                  6300 W. Layton Avenue                                     2990-000                 $0.00                   $19.46     $125,294.13
                                                                   390-2422.300
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3277   Milwaukee Water Works                  6300 W. Layton Avenue                                     2990-000                 $0.00                   $58.55     $125,235.58
                                                                   390-2423.300
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3278   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $909.90      $124,325.68
                                                                   4690-228-109
                                                                   Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                            SUBTOTALS                  $0.00            $2,314.45
                                  Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 165 of
                                                                                    FORM 5882                                                                  Page No: 116
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                   4                                              5                     6                7

Transaction      Check /                     Paid to/                      Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                      Tran Code           $                     $


12/02/2016           3279   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $775.79      $123,549.89
                                                                   4846-803-365
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3280   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $207.66      $123,342.23
                                                                   7283-124-780
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3281   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $129.29      $123,212.94
                                                                   3819-870-377
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3282   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $341.90      $122,871.04
                                                                   2041-770-112
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3283   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                   $28.15     $122,842.89
                                                                   6229-898-557
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3284   Alagasco                               3964 Methodist Circle                                     2990-000                 $0.00                   $31.97     $122,810.92
                                                                   200000093821
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3285   Hudson Energy Services, LLC            1001 Magnolia Avenue                                      2990-000                 $0.00             $2,945.89        $119,865.03
                                                                   100406150
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3286   Hudson Energy Services, LLC            2101 Waterview Parkway                                    2990-000                 $0.00             $3,099.40        $116,765.63
                                                                   100406148
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/02/2016           3287   Duke Energy                            13000 N. Meridian Street                                  2990-000                 $0.00             $4,398.40        $112,367.23
                                                                   0840-3298-03-5
                                                                   Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                            SUBTOTALS                  $0.00           $11,958.45
                                    Case 16-07207-JMC-7A              Doc 3785            Filed 01/21/20             EOD 01/21/20 06:30:08           Pg 166 of
                                                                                          FORM 5882                                                                Page No: 117
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                       Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                     Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                         General
For Period Beginning:           01/01/2019                                                                                     Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                                     Separate bond (if applicable):         $55,000,000.00


     1                2                           3                                                   4                                              5                      6                7

Transaction      Check /                       Paid to/                       Description of Transaction                         Uniform          Deposit             Disbursement         Balance
   Date           Ref. #                    Received From                                                                       Tran Code           $                      $


12/02/2016           3288    DTE Energy                               1522 E. Big Beaver Road                                   2990-000                 $0.00              $5,267.16        $107,100.07
                                                                      2343 029 0004 3
                                                                      Per order entered on 11/18/2016 Doc. No. 641
12/05/2016           (309)   Oregon Department of Revenue             12/31/2014 Withholding refund                             1129-000            $169.04                        $0.00     $107,269.11
12/06/2016           3289    AT&T                                     Account No. 831-000-167-131                               2990-000                 $0.00             $12,578.19         $94,690.92
                                                                      Bill date 11/05/2016
                                                                      Per Order entered on November 18, 2016 [Doc. No.
                                                                      641]
12/06/2016           3290    Michael J. Lindvay                       Week ending 12/05/2016                                    3991-000                 $0.00              $1,392.00         $93,298.92
                                                                      Per order entered on 11/18/2016 Doc. No. 641
12/06/2016           3291    Desmond L. Turner                        Week ending 12/05/2016                                    3991-000                 $0.00                  $432.00       $92,866.92
                                                                      Per order entered on 11/18/2016 Doc. No. 641
12/06/2016           3292    Acquial, LLC                             Week ending 12/05/2016                                    3991-000                 $0.00              $2,300.00         $90,566.92
                                                                      Per order entered on 11/18/2016 Doc. No. 641
12/06/2016           3293    Robert M. Burris                         Week ending 12/05/2016                                    3991-000                 $0.00                  $320.00       $90,246.92
                                                                      Per order entered on 11/18/2016 [Doc No. 641]
12/06/2016           3294    Alison L. Duane                          Week ending 12/05/2016                                    3991-000                 $0.00                  $492.00       $89,754.92
                                                                      Per Order entered on 11/18/2016, Doc No. 641
12/06/2016           3295    Carolyn K. Herald                        Week Ending 12/05/2016                                    3991-000                 $0.00                    $60.00      $89,694.92
                                                                      Per Order Entered on 10/04/2016 Doc. No. 216
12/06/2016           3296    Erica Bisch                              Invoice 109                                               3991-000                 $0.00                    $21.28      $89,673.64
                                                                      Per Order entered on 11/18/2016 [Doc. No. 641]
12/06/2016           3297    J&J Court Transcribers, Inc.             Invoice No. 2016-02346                                    2990-000                 $0.00                  $196.00       $89,477.64
                                                                      Per Order entered on November 18, 2016 [Doc No. 641
12/07/2016           (377)   Cigna Health and Life Insurance Co.      Restitution funds                                         1290-000            $578.03                        $0.00      $90,055.67
12/09/2016           3298    City of Vandalia                         3325 Stop Eiqht Road                                      2990-000                 $0.00                    $45.43      $90,010.24
                                                                      42*2050*1
                                                                      Per order entered on 11/18/2016 Doc. No. 641

                                                                                                                               SUBTOTALS                 $747.07           $23,104.06
                                   Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 167 of
                                                                                        FORM 5882                                                                  Page No: 118
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:          01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                   4                                              5                     6                7

Transaction      Check /                    Paid to/                           Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                           Tran Code           $                     $


12/09/2016           3299   Ameren Missouri                            3640 Corporate Trail Drive                                2990-000                 $0.00             $4,811.59         $85,198.65
                                                                       0577030056
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/09/2016           3300   City of Troy - Water                       1522 E. Big Beaver Road                                   2990-000                 $0.00                 $337.57       $84,861.08
                                                                       3700887
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/09/2016           3301   City of Troy - Water                       1522 E. Big Beaver Road B                                 2990-000                 $0.00                   $16.94      $84,844.14
                                                                       3700888
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/09/2016           3302   Seminole County Water & Sewer Utility      1400 International Parkway South                          2990-000                 $0.00                 $188.81       $84,655.33
                                                                       115629-507072
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/09/2016           3303   Cobb EMC                                   2065 ITT Tech Way                                         2990-000                 $0.00             $4,004.04         $80,651.29
                                                                       473942001
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/09/2016           3304   DTE Energy                                 1980 Metro Court SW                                       2990-000                 $0.00                 $238.31       $80,412.98
                                                                       2343 029 0007 6
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/09/2016           3305   City of Tampa Utilities                    4809 Memorial Highway                                     2990-000                 $0.00                   $60.60      $80,352.38
                                                                       0201390-001-6
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/09/2016           3306   TECO Tampa Electric                        4809 Memorial Highway                                     2990-000                 $0.00             $5,423.00         $74,929.38
                                                                       0351 1013181
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/09/2016           3307   Southern California Edison                 650 W. Cienega Avenue                                     2990-000                 $0.00             $2,070.48         $72,858.90
                                                                       2-39-083-5965
                                                                       Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                SUBTOTALS                  $0.00           $17,151.34
                                      Case 16-07207-JMC-7A          Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 168 of
                                                                                      FORM 5882                                                                  Page No: 119
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                         General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):         $55,000,000.00


     1                2                             3                                                4                                             5                      6                7

Transaction      Check /                      Paid to/                      Description of Transaction                         Uniform          Deposit             Disbursement         Balance
   Date           Ref. #                   Received From                                                                      Tran Code           $                      $


12/09/2016           3308    Avista                                 13518 E. Indiana Avenue                                   2990-000                 $0.00              $2,253.77         $70,605.13
                                                                    6077067990
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/09/2016           3309    Flint Township                         6399 Miller Rd #GNDR                                      2990-000                 $0.00                    $89.41      $70,515.72
                                                                    07-0000399170-160634
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/09/2016           3310    Nashville Electric Service             2845 Elm Hill Pike                                        2990-000                 $0.00              $8,320.59         $62,195.13
                                                                    021217-00430809
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/09/2016           3311    Piedmont Natural Gas                   2845 Elm Hill Pike                                        2990-000                 $0.00                  $164.00       $62,031.13
                                                                    3001729472002
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/09/2016           3312    WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                  $394.19       $61,636.94
                                                                    8061-266-240
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/09/2016           3313    WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                  $479.72       $61,157.22
                                                                    0015-381-941
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/09/2016           3314    Atmos Energy                           2101 Waterview Parkway                                    2990-000                 $0.00                    $68.63      $61,088.59
                                                                    3033263869
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/12/2016           3315    Robert C. Fitzgerald                   Week ending 12/05/2016                                    3991-000                 $0.00                  $260.00       $60,828.59
                                                                    Per order entered on 11/18/2016 [Doc No. 641]
12/14/2016           (370)   Money Order                            Money Order                                               1229-000              $15.00                       $0.00      $60,843.59
12/14/2016           (370)   Money Order                            Money Order                                               1229-000              $15.00                       $0.00      $60,858.59
12/14/2016           (377)   American Express                       Credit balance refund- Angela Knowlton                    1290-000            $538.33                        $0.00      $61,396.92
12/14/2016           (377)   American Express                       Credit balance refund- Jose Philip                        1290-000              $26.81                       $0.00      $61,423.73



                                                                                                                             SUBTOTALS                 $595.14           $12,030.31
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 169 of
                                                                                     FORM 5882                                                                  Page No: 120
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                 4                                              5                     6                7

Transaction      Check /                        Paid to/                    Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                     Received From                                                                    Tran Code           $                     $


12/15/2016           3316   Michael J. Lindvay                      Week ending 12/14/2016                                    3991-000                 $0.00             $3,248.00         $58,175.73
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/15/2016           3317   Acquial, LLC                            Week ending 12/14/2016                                    3991-000                 $0.00             $4,048.00         $54,127.73
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/15/2016           3318   Jodi L. Fague                           Week ending 12/14/2016                                    3991-000                 $0.00                 $200.00       $53,927.73
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/15/2016           3319   Caroline E. Hensley                     Week ending 12/14/2016                                    3991-000                 $0.00                 $116.00       $53,811.73
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/15/2016           3320   Alison L. Duane                         Week ending 12/14/2016                                    3991-000                 $0.00                 $123.00       $53,688.73
                                                                    Per Order entered on 11/18/2016, Doc No. 641
12/15/2016           3321   Erica Bisch                             Invoice 110                                               3991-000                 $0.00                   $21.28      $53,667.45
                                                                    Per Order entered on 11/18/2016 [Doc. No. 641]
12/15/2016           3322   Carolyn K. Herald                       Week ending 12/14/2016                                    3991-000                 $0.00                 $277.50       $53,389.95
                                                                    Per Order Entered on 10/04/2016 Doc. No. 216
12/15/2016           3323   EDUCAUSE                                Domain renewal: ITT-TECHONLINE.EDU                        2990-000                 $0.00                   $40.00      $53,349.95
                                                                    Customer no. 14417
                                                                    Invoice no. 14417; EDU1; 16
12/15/2016           3324   EDUCAUSE                                Domain renewal: ITTTECHONLINE.EDU                         2990-000                 $0.00                   $40.00      $53,309.95
                                                                    Customer no. 14150
                                                                    Invoice no. 14150; EDU1; 16
12/19/2016           3325   Direct Energy Business                  3325 Stop Eiqht Road                                      2990-000                 $0.00             $4,625.34         $48,684.61
                                                                    1343105
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3326   City Utilities                          2810 Dupont Commerce Court                                2990-000                 $0.00                   $32.41      $48,652.20
                                                                    0065326 00039379
                                                                    Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                             SUBTOTALS                  $0.00           $12,771.53
                                   Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 170 of
                                                                                        FORM 5882                                                                  Page No: 121
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:          01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                      4                                              5                     6                7

Transaction      Check /                     Paid to/                          Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                          Tran Code           $                     $


12/19/2016           3327   Laclede Gas Company                        3640 Corporate Trail Drive                                2990-000                 $0.00                   $16.38      $48,635.82
                                                                       4332711000
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3328   Metropolitan St. Louis Sewer District      3640 Corporate Trail Drive                                2990-000                 $0.00                 $607.49       $48,028.33
                                                                       0580963-7
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3329   Village of Howard Water & Sewer            470 Security Blvd.                                        2990-000                 $0.00                 $305.83       $47,722.50
                            Department                                 03-00001493-00-0
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3330   Cobb County Water System                   2065 ITT Tech Way                                         2990-000                 $0.00                 $105.00       $47,617.50
                                                                       000535448-02863954
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3331   Cobb County Water System                   2065 ITT Tech Way                                         2990-000                 $0.00                   $22.00      $47,595.50
                                                                       000535448-02864258
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3332   Indianapolis Power & Light Company         9511 Angola Court                                         2990-000                 $0.00             $1,873.45         $45,722.05
                                                                       1820491
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3333   Indianapolis Power & Light Company         9511 Angola Court                                         2990-000                 $0.00             $3,015.16         $42,706.89
                                                                       1820492
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3334   Idaho Power                                12302 W. Explorer Drive #110                              2990-000                 $0.00             $1,346.79         $41,360.10
                                                                       2222717809
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3335   Suez Water Idaho                           12302 W. Explorer Drive #110                              2990-000                 $0.00                 $124.67       $41,235.43
                                                                       06003346131111
                                                                       Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                SUBTOTALS                  $0.00            $7,416.77
                                   Case 16-07207-JMC-7A                  Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 171 of
                                                                                          FORM 5882                                                                  Page No: 122
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                       4                                              5                     6                7

Transaction      Check /                     Paid to/                            Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                            Tran Code           $                     $


12/19/2016           3336   Consolidated Irrigation District No. 19      13518 E. Indiana Avenue                                   2990-000                 $0.00                 $235.70       $40,999.73
                                                                         7559.0
                                                                         Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3337   Consumers Energy                             6359 Gander Drive                                         2990-000                 $0.00            $12,867.08         $28,132.65
                                                                         1030 2377 2595
                                                                         Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3338   Metro Water Services                         2845 Elm Hill Pike                                        2990-000                 $0.00                 $415.35       $27,717.30
                                                                         0169786301
                                                                         Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3339   Columbia Gas of Ohio                         1656 Henthorne Drive                                      2990-000                 $0.00                 $155.16       $27,562.14
                                                                         17022023 006 000 5
                                                                         Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3340   Columbia Gas of Ohio                         1656 Henthorne Drive                                      2990-000                 $0.00                 $113.15       $27,448.99
                                                                         17022023 007 000 4
                                                                         Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3341   Columbia Gas of Ohio                         1656 Henthorne Drive                                      2990-000                 $0.00                   $54.13      $27,394.86
                                                                         17022023 008 000 3
                                                                         Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3342   Columbia Gas of Ohio                         1656 Henthorne Drive                                      2990-000                 $0.00                   $27.94      $27,366.92
                                                                         17022023 009 000 2
                                                                         Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3343   Chandler Utilities                           10999 Stahl Road                                          2990-000                 $0.00                 $135.94       $27,230.98
                                                                         120021050
                                                                         Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3344   Youngstown Water Department                  1030 North Meridian Road                                  2990-000                 $0.00                 $940.17       $26,290.81
                                                                         170739-003
                                                                         Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                  SUBTOTALS                  $0.00           $14,944.62
                                   Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20              EOD 01/21/20 06:30:08                   Pg 172 of
                                                                                      FORM 5882                                                                       Page No: 123
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                          Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:          01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                      4                                                   5                    6                7

Transaction      Check /                     Paid to/                       Description of Transaction                              Uniform            Deposit           Disbursement         Balance
   Date           Ref. #                  Received From                                                                            Tran Code             $                    $


12/19/2016           3345   AT&T                                   Account No. 317 R06-0266 146 9                                   2990-000                  $0.00            $6,570.41         $19,720.40
                                                                   Billing date 12/01/2016
                                                                   Per Order entered on 11/18/2016 [Doc. No. 641]
12/19/2016           3346   Hudson Energy Services, LLC            15651 North Freeway                                              2990-000                  $0.00            $4,547.27         $15,173.13
                                                                   100407669
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3347   SoCalGas Company                       650 W. Cienega Avenue                                            2990-000                  $0.00                  $10.95      $15,162.18
                                                                   073 517 0472 6
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3348   CPS Energy                             5700 Northwest Pkwy #LCT                                         2990-000                  $0.00            $3,982.99         $11,179.19
                                                                   300-0241-246
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3349   CPS Energy                             5700 Northwest Pkwy #LCT                                         2990-000                  $0.00                  $10.53      $11,168.66
                                                                   300-0241-253
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/19/2016           3350   CPS Energy                             5700 Northwest Pkwy #LCT                                         2990-000                  $0.00                $373.14       $10,795.52
                                                                   300-0241-256
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/20/2016           3351   Erica Bisch                            Invoice 111                                                      3991-000                  $0.00                  $63.83      $10,731.69
                                                                   Per Order entered on 11/18/2016 [Doc. No. 641]
12/22/2016                  Transfer From: #******5001             Funds moved to pay expenses                                      9999-000          $445,000.00                     $0.00     $455,731.69
12/22/2016                  Transfer From: #******5001             Funds transferred to pay utility bills                           9999-000           $21,000.00                     $0.00     $476,731.69
12/22/2016           3352   McClintock & Associates, P.C.          Per Order entered on 12/21/2016 [Doc. No. 805]                   3410-000                  $0.00           $53,005.30        $423,726.39
12/22/2016           3353   Bingham Greenebaum Doll, LLP           Invoice No. 4376554                                                  *                     $0.00           $18,123.84        $405,602.55
                                                                   Per Order entered on 11/18/2016 [Doc No. 641]
                                                                   Attorney fees                                    ($18,045.72)    3210-000                                                   $405,602.55
                                                                   Attorney Expenses                                    ($78.12)    3220-000                                                   $405,602.55


                                                                                                                                   SUBTOTALS           $466,000.00            $86,688.26
                                   Case 16-07207-JMC-7A                 Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 173 of
                                                                                          FORM 5882                                                                 Page No: 124
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:          01/01/2019                                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                    4                                              5                     6                7

Transaction      Check /                      Paid to/                          Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                          Tran Code           $                     $


12/22/2016           3354   Expedient/Continental Broadband             Account No. 3260983                                       2990-000                 $0.00            $17,441.62        $388,160.93
                                                                        Invoice No. B1-292597A
                                                                        Per Order entered on November 18, 2016 [Doc. No.
                                                                        641]
12/22/2016           3355   Roto-Rooter Services                        Per Order entered on11/18/2016 [Doc. No. 640]             2990-000                 $0.00                 $190.00      $387,970.93
                                                                        Invoice No. 1739337854
12/22/2016           3356   J&J Court Transcribers, Inc.                Invoice No. 2016-02497                                    2990-000                 $0.00                   $72.00     $387,898.93
                                                                        Per Order entered on November 18, 2016 [Doc No. 641
12/22/2016           3357   American Law Sprinklers                     Invoice No. 7393                                          2990-000                 $0.00                 $150.00      $387,748.93
                                                                        Per Order entered on 11/18/2016 [Doc. No. 640]
12/22/2016           3358   Hanzo Logistics, Inc.                       Invoice 7190                                              2420-000                 $0.00             $4,495.50        $383,253.43
                                                                        Invoice date; 12/01/2016
                                                                        November storage
                                                                        Per Order entered on 10/04/2016 [Doc. No. 217]
12/22/2016           3359   GRM Information Management Services of      Services for the period 11/01/2016 to 11/30/2016          2420-000                 $0.00            $54,304.45        $328,948.98
                            Indiana, LLC                                Per Order entered on 10/04/2106 [Doc No. 217]
12/22/2016           3360   Rust Consulting - Omni Bankruptcy           Service period ending 10/31/2016                          3991-000                 $0.00           $224,355.73        $104,593.25
                                                                        Invoice no. 3758
                                                                        Per Order entered in 10/04/2016 Doc No. 213
12/22/2016           3361   Michael J. Lindvay                          Week ending 12/21/2016                                    3991-000                 $0.00             $2,088.00        $102,505.25
                                                                        Per order entered on 11/18/2016 Doc. No. 641
12/22/2016           3362   Acquial, LLC                                Week ending 12/21/2016                                    3991-000                 $0.00             $1,748.00        $100,757.25
                                                                        Per order entered on 11/18/2016 Doc. No. 641
12/22/2016           3363   Robert C. Fitzgerald                        Week ending 12/21/2016                                    3991-000                 $0.00                 $195.00      $100,562.25
                                                                        Per order entered on 11/18/2016 [Doc No. 641]
12/22/2016           3364   Carolyn K. Herald                           Week ending 12/21/2016                                    3991-000                 $0.00                 $210.00      $100,352.25
                                                                        Per Order Entered on 10/04/2016 Doc. No. 216



                                                                                                                                 SUBTOTALS                  $0.00          $305,250.30
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 174 of
                                                                                     FORM 5882                                                                    Page No: 125
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                           Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                              Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                        ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):          $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):          $55,000,000.00


     1                2                         3                                                   4                                              5                       6                7

Transaction      Check /                      Paid to/                      Description of Transaction                         Uniform          Deposit              Disbursement         Balance
   Date           Ref. #                   Received From                                                                      Tran Code           $                       $


12/22/2016           3365    American Bldg. Maintenance Co.         Invoice no. 10312700                                      2990-000                 $0.00                   $623.67       $99,728.58
                                                                    Per Order entered on 11/18/2016 [Doc. No. 640]
12/23/2016           (370)   Money Order                            Money Order                                               1229-000                 ($2.00)                    $0.00      $99,726.58
                                                                    Stale check
12/23/2016           (370)   Money Order                            Money Order                                               1229-000                 ($2.00)                    $0.00      $99,724.58
                                                                    Stale check
12/23/2016           (370)   Money Order                            Money Order                                               1229-000                 ($2.00)                    $0.00      $99,722.58
                                                                    Stale check
12/23/2016           (370)   Money Order                            Money Order                                               1229-000                 ($2.00)                    $0.00      $99,720.58
                                                                    Stale check
12/23/2016           (370)   Money Order                            Money Order                                               1229-000                 ($5.00)                    $0.00      $99,715.58
                                                                    Stale check
12/23/2016           3366    Vectren Energy Delivery                10999 Stahl Road                                          2990-000                 $0.00                     $14.21      $99,701.37
                                                                    01-301150806-1140047 7
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3367    Vectren Energy Delivery                10999 Stahl Road                                          2990-000                 $0.00               $1,605.26         $98,096.11
                                                                    01-301150806-1140048 6
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3368    AEP Indiana Michigan Power             2810 Dupont Commerce Court                                2990-000                 $0.00               $2,569.57         $95,526.54
                                                                    046-625-854-1-5
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3369    NIPSCO                                 2810 Dupont Commerce Court                                2990-000                 $0.00                   $543.00       $94,983.54
                                                                    936-047-008-2
                                                                    Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3370    Wisconsin Public Service               470 Security Blvd.                                        2990-000                 $0.00               $1,531.25         $93,452.29
                                                                    0407179934-00004
                                                                    Per order entered on 11/18/2016 Doc. No. 641



                                                                                                                             SUBTOTALS                 ($13.00)            $6,886.96
                                    Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 175 of
                                                                                         FORM 5882                                                                  Page No: 126
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:           01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                      4                                              5                     6                7

Transaction      Check /                     Paid to/                           Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                           Tran Code           $                     $


12/23/2016           3371   Consumers Energy                            1522 E. Big Beaver Road                                   2990-000                 $0.00                   $97.20      $93,355.09
                                                                        1030 2377 2165
                                                                        Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3372   Consumers Energy                            1522 E. Big Beaver Road                                   2990-000                 $0.00                 $347.93       $93,007.16
                                                                        1030 2377 1795
                                                                        Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3373   Duke Energy                                 1400 International Parkway South                          2990-000                 $0.00             $4,753.77         $88,253.39
                                                                        09265-19235
                                                                        Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3374   Dominion East Ohio                          1030 North Meridian Road                                  2990-000                 $0.00                 $188.56       $88,064.83
                                                                        5 1800 0177 6843
                                                                        Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3375   Ohio Edison                                 1030 North Meridian Road                                  2990-000                 $0.00             $2,913.28         $85,151.55
                                                                        100 016 884 030
                                                                        Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3376   City of San Bernardino Municipal Water      670 Carnegie Drive                                        2990-000                 $0.00                   $84.97      $85,066.58
                            Dept                                        162973-93712
                                                                        Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3377   City of San Bernardino Municipal Water      670 Carnegie Drive                                        2990-000                 $0.00                   $40.24      $85,026.34
                            Dept                                        162973-93714
                                                                        Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3378   Southern California Edison                  670 Carnegie Drive                                        2990-000                 $0.00                   $50.14      $84,976.20
                                                                        2-39-083-6377
                                                                        Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3379   Boise City Utility Billing                  12302 W. Explorer Drive #110                              2990-000                 $0.00                 $250.62       $84,725.58
                                                                        054584600080786
                                                                        Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                 SUBTOTALS                  $0.00            $8,726.71
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 176 of
                                                                                    FORM 5882                                                                  Page No: 127
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                 4                                              5                     6                7

Transaction      Check /                    Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                       Tran Code           $                     $


12/23/2016           3380   Spokane County Utilities               13518 E. Indiana Avenue                                   2990-000                 $0.00                 $164.67       $84,560.91
                                                                   038788/111186
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3381   San Antonio Water System               5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                 $265.86       $84,295.05
                                                                   000101586-0101587-0001
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3382   San Antonio Water System               5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                   $51.24      $84,243.81
                                                                   000101587-0101588-0001
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3383   Consumers Energy                       6359 Gander Drive                                         2990-000                 $0.00                   $21.90      $84,221.91
                                                                   1030 2377 2587
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3384   Consumers Energy                       6399 Miller Rd #GNDR                                      2990-000                 $0.00                 $190.69       $84,031.22
                                                                   1030 2377 3080
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3385   Alagasco                               3964 Methodist Circle                                     2990-000                 $0.00                   $11.86      $84,019.36
                                                                   200000093821
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3386   Bessemer Utilities                     3964 Methodist Circle                                     2990-000                 $0.00             $2,356.29         $81,663.07
                                                                   75886
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3387   City of Webster                        1001 Magnolia Avenue                                      2990-000                 $0.00                 $128.82       $81,534.25
                                                                   01-1079-02
                                                                   Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3388   City of Webster                        1001 Magnolia Avenue                                      2990-000                 $0.00                   $67.48      $81,466.77
                                                                   01-1080-02
                                                                   Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                            SUBTOTALS                  $0.00            $3,258.81
                                   Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 177 of
                                                                                        FORM 5882                                                                  Page No: 128
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:          01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                     4                                              5                     6                7

Transaction      Check /                      Paid to/                         Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                         Tran Code           $                     $


12/23/2016           3389   Nationalgrid                               235 Greenfield Parkway                                    2990-000                 $0.00             $1,592.28         $79,874.49
                                                                       70475-94111
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3390   City of Richardson                         2101 Waterview Parkway                                    2990-000                 $0.00                 $669.06       $79,205.43
                                                                       132011-71302
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3391   Toledo Edison                              1656 Henthorne Drive                                      2990-000                 $0.00             $1,281.14         $77,924.29
                                                                       110 047 337 040
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3392   Toledo Edison                              1656 Henthorne Drive                                      2990-000                 $0.00                 $253.36       $77,670.93
                                                                       110 058 417 558
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3393   Toledo Edison                              1656 Henthorne Drive                                      2990-000                 $0.00                 $559.78       $77,111.15
                                                                       110 058 420 248
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3394   Toledo Edison                              1656 Henthorne Drive                                      2990-000                 $0.00                 $387.48       $76,723.67
                                                                       110 058 420 586
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3395   Clay Township Regional Waste District      13000 N. Meridian Street                                  2990-000                 $0.00                 $108.40       $76,615.27
                                                                       0739212606299
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3396   Clay Township Regional Waste District      13000 N. Meridian Street                                  2990-000                 $0.00                   $50.30      $76,564.97
                                                                       0739212606302
                                                                       Per order entered on 11/18/2016 Doc. No. 641
12/23/2016           3397   Vectren Energy Delivery                    13000 N. Meridian Street                                  2990-000                 $0.00                 $271.39       $76,293.58
                                                                       02-621501301-5709868 9
                                                                       Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                SUBTOTALS                  $0.00            $5,173.19
                                   Case 16-07207-JMC-7A                 Doc 3785           Filed 01/21/20              EOD 01/21/20 06:30:08                   Pg 178 of
                                                                                           FORM 5882                                                                        Page No: 129
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                                  Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                            Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                                Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                        General
For Period Beginning:          01/01/2019                                                                                                Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                                Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                      4                                                      5                     6                7

Transaction      Check /                     Paid to/                           Description of Transaction                                Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                                  Tran Code            $                     $


12/28/2016                  Northeast Communications of Wisconsin,      Sale of 470 Security Boulevard, Green Bay, WI                         *                    $0.00                    $0.00      $76,293.58
                            Inc.                                        No funds received
                  {331}                                                 Real Estate                                    $1,141,000.00      1110-000                                                     $76,293.58
                  {321}                                                 Office Furniture                                    $4,000.00     1129-000                                                     $76,293.58
                  {364}                                                 2016 tax proration (3 days)                          $338.79      1224-000                                                     $76,293.58

                                                                        2016 taxes to Brown County                       ($41,219.96)     2820-000                                                     $76,293.58
                                                                        Treasurer
                                                                        Commission to A&G Realty Partners                ($22,249.50)     3510-000                                                     $76,293.58

                                                                        Payoff funds to Cerberus Business              ($1,081,869.33)    4110-000                                                     $76,293.58
                                                                        Finance Co.
12/28/2016           3398   Erica Bisch                                 Invoice 112                                                       3991-000                 $0.00                   $85.10      $76,208.48
                                                                        Per Order entered on 11/18/2016 [Doc. No. 641]
12/28/2016           3399   Carolyn K. Herald                           Week ending 12/28/2016                                            3991-000                 $0.00                 $180.00       $76,028.48
                                                                        Per Order Entered on 10/04/2016 Doc. No. 216
12/28/2016           3400   Southern California Edison                  670 Carnegie Drive                                                2990-000                 $0.00             $5,704.34         $70,324.14
                                                                        2-39-083-6377
                                                                        Per order entered on 11/18/2016 Doc. No. 641
12/28/2016           3401   KCP&L                                       9150 E. 41st Terrace                                              2990-000                 $0.00             $9,090.97         $61,233.17
                                                                        2117-16-2068
                                                                        Per order entered on 11/18/2016 Doc. No. 641
12/28/2016           3402   Michael J. Lindvay                          Week ending 12/28/2016                                            3991-000                 $0.00                 $464.00       $60,769.17
                                                                        Per order entered on 11/18/2016 Doc. No. 641
12/28/2016           3403   Eversource                                  100 Perimeter Rd                                                  2990-000                 $0.00             $1,514.24         $59,254.93
                                                                        Account 5663097707
                                                                        Per Order entered on 11/18/2016 Doc. No. 641




                                                                                                                                         SUBTOTALS                  $0.00           $17,038.65
                                  Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 179 of
                                                                                    FORM 5882                                                                  Page No: 130
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                       3                                                    4                                              5                     6                7

Transaction      Check /                    Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                       Tran Code           $                     $


12/28/2016           3404   Eversource                             100 Perimeter Rd, Ste 2                                   2990-000                 $0.00                 $960.25       $58,294.68
                                                                   Account 56548087055
                                                                   Per Order entered on 11/18/2016 Doc. No. 641
12/28/2016           3405   Eversource                             100 Perimeter Rd, Ste 1H                                  2990-000                 $0.00                 $348.18       $57,946.50
                                                                   Account 56125187088
                                                                   Per Order entered on 11/18/2016 Doc. No. 641
12/28/2016           3406   Eversource                             80 University Dr                                          2990-000                 $0.00             $9,160.34         $48,786.16
                                                                   Account 56554387076
                                                                   Per Order entered on 11/18/2016 Doc. No. 641
12/28/2016           3407   Eversource                             85 Perimeter Rd, Ste #6                                   2990-000                 $0.00                 $123.77       $48,662.39
                                                                   Account 56024187080
                                                                   Per Order entered on 11/18/2016 Doc. No. 641
12/28/2016           3408   Eversource                             University Dr                                             2990-000                 $0.00                 $224.89       $48,437.50
                                                                   Account 56832187090
                                                                   Per Order entered on 11/18/2016 Doc. No. 641
12/28/2016           3409   Eversource                             100 Perimeter Rd, Ste 1L                                  2990-000                 $0.00                   $81.27      $48,356.23
                                                                   Account 56640977005
                                                                   Per Order entered on 11/18/2016 Doc. No. 641
12/28/2016           3410   Eversource                             85 Perimeter Rd, Ste 1                                    2990-000                 $0.00                   $63.98      $48,292.25
                                                                   Account 56159777010
                                                                   Per Order entered on 11/18/2016 Doc. No. 641
12/28/2016           3411   Eversource                             85 Perimeter Rd, Fl 1 Suite E                             2990-000                 $0.00                   $75.15      $48,217.10
                                                                   Account 56007087067
                                                                   Per Order entered on 11/18/2016 Doc. No. 641
12/28/2016           3412   Eversource                             85 Perimeter Rd, Fl 2 Suite E                             2990-000                 $0.00                   $43.58      $48,173.52
                                                                   Account 56336387071
                                                                   Per Order entered on 11/18/2016 Doc. No. 641




                                                                                                                            SUBTOTALS                  $0.00           $11,081.41
                                     Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20              EOD 01/21/20 06:30:08             Pg 180 of
                                                                                        FORM 5882                                                                 Page No: 131
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                    Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                        General
For Period Beginning:            01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:               12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                  4                                               5                    6                7

Transaction      Check /                         Paid to/                     Description of Transaction                        Uniform            Deposit           Disbursement         Balance
   Date           Ref. #                      Received From                                                                    Tran Code             $                    $


12/28/2016           3413    Eversource                              85 Perimeter Rd, Fl 2 Suite W                              2990-000                  $0.00                  $36.05      $48,137.47
                                                                     Account 56790187090
                                                                     Per Order entered on 11/18/2016 Doc. No. 641
12/29/2016           (309)   State of Florida                        2015 income tax refund                                     1129-000           $29,466.60                     $0.00      $77,604.07
12/29/2016           (311)   Philadelphia Indemnity Insurance        Flood insurance refund                                     1129-000            $4,201.00                     $0.00      $81,805.07
                                                                     5100 Masthead St NE
                                                                     Albuquerque, NM
12/29/2016           (377)   Tyco Integrated Security                Vendor refund                                              1290-000            $3,654.97                     $0.00      $85,460.04
12/30/2016                   Bank of Texas                           Account Analysis Fee                                       2600-000                  $0.00                $388.06       $85,071.98
01/03/2017                   Transfer From: #******5012              The Trustee has determined that funds are property of      9999-000           $22,073.00                     $0.00     $107,144.98
                                                                     the bankruptcy estate.
01/03/2017                   Transfer From: #******5067              Per email dated 12/20/2016, Cerberus has confirmed the     9999-000          $178,822.33                     $0.00     $285,967.31
                                                                     Trustee may retain the proceeds for use consistent with
                                                                     the budget.
01/03/2017           3414    Citizens Energy Group                   9511 Angola Court                                          2990-000                  $0.00                   $1.46     $285,965.85
                                                                     1101147-158421
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/03/2017           3415    Citizens Energy Group                   9511 Angola Court                                          2990-000                  $0.00                $180.26      $285,785.59
                                                                     1149354-158421
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/03/2017           3416    Newburgh Utility Office                 10999 Stahl Road                                           2990-000                  $0.00                  $50.64     $285,734.95
                                                                     0200-188110-00
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/03/2017           3417    City Utilities                          2810 Dupont Commerce Court                                 2990-000                  $0.00                $287.81      $285,447.14
                                                                     0065326 00039028
                                                                     Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                               SUBTOTALS           $238,217.90                 $944.28
                                     Case 16-07207-JMC-7A            Doc 3785            Filed 01/21/20             EOD 01/21/20 06:30:08           Pg 181 of
                                                                                         FORM 5882                                                                Page No: 132
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                     Trustee Name:                          Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                             Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                   Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                         General
For Period Beginning:            01/01/2019                                                                                   Blanket bond (per case limit):         $36,644,668.00
For Period Ending:               12/31/2019                                                                                   Separate bond (if applicable):         $55,000,000.00


     1                2                            3                                                 4                                              5                      6                7

Transaction      Check /                         Paid to/                    Description of Transaction                         Uniform          Deposit             Disbursement         Balance
   Date           Ref. #                      Received From                                                                    Tran Code           $                      $


01/03/2017           3418    City Utilities                          2810 Dupont Commerce Court                                2990-000                 $0.00                    $78.14     $285,369.00
                                                                     0065326 00039313
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/03/2017           3419    DTE Energy                              1522 E. Big Beaver Road                                   2990-000                 $0.00              $4,040.29        $281,328.71
                                                                     2343 029 0004 3
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/03/2017           3420    KCP&L                                   9150 E. 41st Terrace                                      2990-000                 $0.00                    $46.98     $281,281.73
                                                                     4649-69-4202
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/03/2017           3421    City of Kennesaw                        2065 ITT Tech Way                                         2990-000                 $0.00                  $188.47      $281,093.26
                                                                     13280
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/03/2017           3422    Consumers Energy                        1980 Metro Court SW                                       2990-000                 $0.00              $8,625.29        $272,467.97
                                                                     1030 2377 2561
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/03/2017           3423    Consumers Energy                        6359 Gander Drive                                         2990-000                 $0.00             $16,398.40        $256,069.57
                                                                     1030 2377 2595
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/03/2017           3424    Constellation NewEnergy, Inc.           11551 184th Place                                         2990-000                 $0.00              $5,610.59        $250,458.98
                                                                     1-7D2RP3
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/03/2017           3425    Carmel Utilities                        13000 N. Meridian Street                                  2990-000                 $0.00                  $379.70      $250,079.28
                                                                     6001359001
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/03/2017           3426    Duke Energy                             13000 N. Meridian Street                                  2990-000                 $0.00              $6,839.11        $243,240.17
                                                                     0840-3298-03-5
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/04/2017           (309)   State of New York                       2014 adjusted tax refund                                  1129-000              $88.94                       $0.00     $243,329.11
01/04/2017           (377)   Cigna Health and Life                   Restitution funds                                         1290-000            $578.65                        $0.00     $243,907.76
                                                                                                                              SUBTOTALS                 $667.59           $42,206.97
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 182 of
                                                                                     FORM 5882                                                                 Page No: 133
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                           Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                  Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                       General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):       $55,000,000.00


     1                2                             3                                               4                                              5                    6                7

Transaction      Check /                      Paid to/                      Description of Transaction                         Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                      Tran Code           $                    $


01/04/2017           (377)   Treasurer of Fillmore County           Payment for online classes 02/2016 and 03/2016            1290-000           $3,654.00                     $0.00     $247,561.76
01/04/2017           3427    Robert C. Fitzgerald                   Week ending 01/04/2017                                    3991-000                 $0.00                $130.00      $247,431.76
                                                                    Per order entered on 11/18/2016 [Doc No. 641]
01/04/2017           3428    Phillip M. Garrett                     Week ending 01/04/2017                                    3991-000                 $0.00                $137.50      $247,294.26
                                                                    Per order entered on 11/18/2016 [Doc No. 641]
01/04/2017           3429    Erica Bisch                            Invoice 113                                               3991-000                 $0.00                  $21.28     $247,272.98
                                                                    Per Order entered on 11/18/2016 [Doc. No. 641]
01/04/2017           3430    Carolyn K. Herald                      Week ending 01/04/2017                                    3991-000                 $0.00                $105.00      $247,167.98
                                                                    Per Order Entered on 10/04/2016 Doc. No. 216
01/04/2017           3431    AT&T                                   Account No. 831-000-167-131                               2990-000                 $0.00           $12,484.56        $234,683.42
                                                                    Bill date 12/05/2016
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    641]
01/04/2017           3432    AT&T                                   Account No. 831-000-4205 776                              2990-000                 $0.00           $37,453.68        $197,229.74
                                                                    Bill date 11/05/2016
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    641]
01/06/2017           3433    City of Vandalia                       3325 Stop Eiqht Road                                      2990-000                 $0.00                  $41.30     $197,188.44
                                                                    42*2050*1
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3434    Vectren Energy Delivery                3325 Stop Eiqht Road                                      2990-000                 $0.00                $838.31      $196,350.13
                                                                    03-401985623-2630606 5
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3435    Ameren Missouri                        3640 Corporate Trail Drive                                2990-000                 $0.00            $5,905.28        $190,444.85
                                                                    0577030056
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3436    Missouri American Water                3640 Corporate Trail Drive                                2990-000                 $0.00                   $3.39     $190,441.46
                                                                    1017-220016563959
                                                                    Per order entered on 11/18/2016 Doc. No. 641
                                                                                                                             SUBTOTALS            $3,654.00            $57,120.30
                                   Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 183 of
                                                                                        FORM 5882                                                                  Page No: 134
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:          01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                      4                                              5                     6                7

Transaction      Check /                    Paid to/                           Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                           Tran Code           $                     $


01/06/2017           3437   Village of Howard Water & Sewer            470 Security Blvd.                                        2990-000                 $0.00                 $343.21      $190,098.25
                            Department                                 03-00001493-00-0
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3438   Seminole County Water & Sewer Utility      1400 International Parkway South                          2990-000                 $0.00                 $188.04      $189,910.21
                                                                       115629-507072
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3439   KC Water Services                          9150 E. 41st Terrace                                      2990-000                 $0.00                 $153.14      $189,757.07
                                                                       000705492 0182804 6
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3440   KC Water Services                          4109 Blue Ridge CTOF STRM                                 2990-000                 $0.00                    $5.92     $189,751.15
                                                                       000472890-0185301-7
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3441   Golden State Water Company                 650 W. Cienega Avenue                                     2990-000                 $0.00                 $887.34      $188,863.81
                                                                       74442062654
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3442   Golden State Water Company                 650 W. Cienega Avenue                                     2990-000                 $0.00                   $40.47     $188,823.34
                                                                       15157122787
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3443   Southern California Edison                 650 W. Cienega Avenue                                     2990-000                 $0.00             $1,844.48        $186,978.86
                                                                       2-39-083-5965
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3444   Intermountain Gas Company                  12302 W. Explorer Drive #110                              2990-000                 $0.00                 $633.39      $186,345.47
                                                                       042 675 4161 5
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3445   Intermountain Gas Company                  12302 W. Explorer Drive #110                              2990-000                 $0.00                 $304.24      $186,041.23
                                                                       333 815 2600 4
                                                                       Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                SUBTOTALS                  $0.00            $4,400.23
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 184 of
                                                                                    FORM 5882                                                                  Page No: 135
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                              5                     6               7

Transaction      Check /                     Paid to/                      Description of Transaction                         Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                      Tran Code           $                     $


01/06/2017           3446   Nashville Electric Service             2845 Elm Hill Pike                                        2990-000                 $0.00            $13,199.60       $172,841.63
                                                                   021217-00430809
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3447   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $441.24     $172,400.39
                                                                   0015-381-941
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3448   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $971.27     $171,429.12
                                                                   2041-770-112
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3449   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $222.77     $171,206.35
                                                                   3819-870-377
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3450   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00             $1,250.89       $169,955.46
                                                                   4690-228-109
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3451   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $611.16     $169,344.30
                                                                   4846-803-365
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3452   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $119.01     $169,225.29
                                                                   6229-898-557
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3453   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $143.79     $169,081.50
                                                                   8061-266-240
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3454   Hudson Energy Services, LLC            1001 Magnolia Avenue                                      2990-000                 $0.00             $3,151.60       $165,929.90
                                                                   100406150
                                                                   Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                            SUBTOTALS                  $0.00           $20,111.33
                                     Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 185 of
                                                                                      FORM 5882                                                                  Page No: 136
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:            01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:               12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                 4                                              5                     6                7

Transaction      Check /                         Paid to/                    Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                      Received From                                                                    Tran Code           $                     $


01/06/2017           3455    Hudson Energy Services, LLC             2101 Waterview Parkway                                    2990-000                 $0.00             $2,081.78        $163,848.12
                                                                     100406148
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3456    Michael J. Lindvay                      Week ending 01/07/2017                                    3991-000                 $0.00             $1,392.00        $162,456.12
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/06/2017           3457    Frederick L. Bruderly                   Week ending 01/07/2017                                    3991-000                 $0.00                 $760.32      $161,695.80
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/09/2017           3458    Missouri American Water                 3640 Corporate Trail Drive                                2990-000                 $0.00             $1,266.49        $160,429.31
                                                                     1017-220016563805
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/10/2017           (377)   American Water                          Refund                                                    1290-000              $73.72                      $0.00     $160,503.03
                                                                     541 Darby Creek Rd
                                                                     Lexington, KY
01/10/2017           3459    AT&T                                    Account No. 831-000-4205 776                              2990-000                 $0.00            $12,484.56        $148,018.47
                                                                     Bill date 12/05/2016
                                                                     Per Order entered on November 18, 2016 [Doc. No.
                                                                     641]
01/13/2017           3460    Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                 $0.00             $2,908.47        $145,110.00
                                                                     1820492
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3461    Chandler Utilities                      10999 Stahl Road                                          2990-000                 $0.00                 $135.94      $144,974.06
                                                                     120021051
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3462    Direct Energy Business                  3325 Stop Eiqht Road                                      2990-000                 $0.00             $1,941.05        $143,033.01
                                                                     1343105
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3463    City Utilities                          2810 Dupont Commerce Court                                2990-000                 $0.00                   $35.65     $142,997.36
                                                                     0065326 00039379
                                                                     Per order entered on 11/18/2016 Doc. No. 641
                                                                                                                              SUBTOTALS                 $73.72           $23,006.26
                                   Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 186 of
                                                                                        FORM 5882                                                                  Page No: 137
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:          01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                      4                                              5                     6                7

Transaction      Check /                    Paid to/                           Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                           Tran Code           $                     $


01/13/2017           3464   Metropolitan St. Louis Sewer District      3640 Corporate Trail Drive                                2990-000                 $0.00                 $576.03      $142,421.33
                                                                       0580963-7
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3465   Missouri American Water                    3640 Corporate Trail Drive                                2990-000                 $0.00                 $403.19      $142,018.14
                                                                       1017-220016564075
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3466   Youngstown Water Department                1030 North Meridian Road                                  2990-000                 $0.00                   $94.16     $141,923.98
                                                                       170854-001
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3467   Youngstown Water Department                1030 North Meridian Road                                  2990-000                 $0.00                   $94.16     $141,829.82
                                                                       300036-001
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3468   Hudson Energy Services, LLC                15651 North Freeway                                       2990-000                 $0.00             $4,913.82        $136,916.00
                                                                       100407669
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3469   Cobb County Water System                   2065 ITT Tech Way                                         2990-000                 $0.00                   $22.00     $136,894.00
                                                                       000535448-02864258
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3470   Cobb County Water System                   2065 ITT Tech Way                                         2990-000                 $0.00                 $110.84      $136,783.16
                                                                       000535448-02863954
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3471   DTE Energy                                 1980 Metro Court SW                                       2990-000                 $0.00                 $614.98      $136,168.18
                                                                       2343 029 0007 6
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3472   City of Tampa Utilities                    4809 Memorial Highway                                     2990-000                 $0.00                   $18.02     $136,150.16
                                                                       0201390-001-6
                                                                       Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                SUBTOTALS                  $0.00            $6,847.20
                                     Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 187 of
                                                                                          FORM 5882                                                                  Page No: 138
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                       4                                              5                     6                7

Transaction      Check /                     Paid to/                            Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                            Tran Code           $                     $


01/13/2017           3473   Idaho Power                                  12302 W. Explorer Drive #110                              2990-000                 $0.00             $1,342.36        $134,807.80
                                                                         2222717809
                                                                         Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3474   Memphis Light, Gas and Water Division        7260 Goodlet Farms Parkway                                2990-000                 $0.00             $4,139.84        $130,667.96
                                                                         00048-1829-1479-544
                                                                         Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3475   Avista                                       13518 E. Indiana Avenue                                   2990-000                 $0.00             $2,430.66        $128,237.30
                                                                         6077067990
                                                                         Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3476   Consolidated Irrigation District No. 19      13518 E. Indiana Avenue                                   2990-000                 $0.00                 $121.89      $128,115.41
                                                                         7559.0
                                                                         Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3477   CPS Energy                                   5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                 $417.97      $127,697.44
                                                                         300-0241-256
                                                                         Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3478   Piedmont Natural Gas                         2845 Elm Hill Pike                                        2990-000                 $0.00                   $52.20     $127,645.24
                                                                         3001729472002
                                                                         Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3479   Nicor Gas                                    11551 184th Place                                         2990-000                 $0.00                 $878.32      $126,766.92
                                                                         94-85-08-4356-9
                                                                         Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3480   Atmos Energy                                 2101 Waterview Parkway                                    2990-000                 $0.00                 $238.77      $126,528.15
                                                                         3033263869
                                                                         Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3481   Toledo Edison                                1656 Henthorne Drive                                      2990-000                 $0.00                 $957.99      $125,570.16
                                                                         110 047 337 040
                                                                         Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                  SUBTOTALS                  $0.00           $10,580.00
                                     Case 16-07207-JMC-7A               Doc 3785           Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 188 of
                                                                                           FORM 5882                                                               Page No: 139
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                        Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                           Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                      Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                       General
For Period Beginning:            01/01/2019                                                                                      Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                      Separate bond (if applicable):       $55,000,000.00


     1                2                            3                                                     4                                             5                    6                7

Transaction      Check /                       Paid to/                          Description of Transaction                        Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                         Tran Code           $                    $


01/13/2017           3482    Toledo Edison                              1656 Henthorne Drive                                      2990-000                 $0.00                $334.85      $125,235.31
                                                                        110 058 420 586
                                                                        Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3483    Clay Township Regional Waste District      13000 N. Meridian Street                                  2990-000                 $0.00                  $50.30     $125,185.01
                                                                        0739212606302
                                                                        Per order entered on 11/18/2016 Doc. No. 641
01/13/2017           3484    Clay Township Regional Waste District      13000 N. Meridian Street                                  2990-000                 $0.00                $111.00      $125,074.01
                                                                        0739212606299
                                                                        Per order entered on 11/18/2016 Doc. No. 641
01/16/2017           (309)   State of California                        Retain Sales Tax                                          1129-000           $4,126.34                     $0.00     $129,200.35
01/16/2017           (377)   GateHouse Media                            Vendor refund                                             1290-000            $144.04                      $0.00     $129,344.39
                                                                        State Journal
01/16/2017           (377)   Pitney Bowes                               Vendor refund                                             1290-000          $13,461.82                     $0.00     $142,806.21
01/17/2017           3485    Michael J. Lindvay                         Week ending 01/14/2017                                    3991-000                 $0.00            $2,320.00        $140,486.21
                                                                        Per order entered on 11/18/2016 Doc. No. 641
01/17/2017           3486    Frederick L. Bruderly                      Week ending 01/14/2017                                    3991-000                 $0.00                $378.00      $140,108.21
                                                                        Per order entered on 11/18/2016 Doc. No. 641
01/17/2017           3487    Mark A. Huber                              Week ending 01/14/2017                                    3991-000                 $0.00                $700.00      $139,408.21
                                                                        Per order entered on 10/04/2016, Doc No. 216
01/17/2017           3488    Don Thrasher                               Week ending 01/14/2017                                    3991-000                 $0.00                $320.00      $139,088.21
                                                                        Per order entered on 11/18/2016 Doc. No. 641
01/17/2017           3489    Erica Bisch                                Invoice 114                                               3991-000                 $0.00                  $21.28     $139,066.93
                                                                        Per Order entered on 11/18/2016 [Doc. No. 641]
01/17/2017           3490    Carolyn K. Herald                          Week ending 01/14/2017                                    3991-000                 $0.00                $315.00      $138,751.93
                                                                        Per Order Entered on 10/04/2016 Doc. No. 216
01/19/2017           3293    VOID: Robert M. Burris                     Issued in error                                           3991-003                 $0.00             ($320.00)       $139,071.93




                                                                                                                                 SUBTOTALS           $17,732.20             $4,230.43
                                   Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 189 of
                                                                                     FORM 5882                                                                  Page No: 140
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                    Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:          01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                    4                                              5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                       Tran Code           $                     $


01/19/2017           3491   Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                 $0.00             $1,636.54       $137,435.39
                                                                    1820491
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3492   AEP Indiana Michigan Power              2810 Dupont Commerce Court                                2990-000                 $0.00             $2,897.47       $134,537.92
                                                                    046-625-854-1-5
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3493   NIPSCO                                  2810 Dupont Commerce Court                                2990-000                 $0.00             $1,270.67       $133,267.25
                                                                    936-047-008-2
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3494   Wisconsin Public Service                470 Security Blvd.                                        2990-000                 $0.00             $1,531.94       $131,735.31
                                                                    0407179934-00004
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3495   Consumers Energy                        1522 E. Big Beaver Road                                   2990-000                 $0.00                 $230.49     $131,504.82
                                                                    1030 2377 2165
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3496   Consumers Energy                        1522 E. Big Beaver Road                                   2990-000                 $0.00                 $972.78     $130,532.04
                                                                    1030 2377 1795
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3497   Duke Energy                             1400 International Parkway South                          2990-000                 $0.00             $4,880.55       $125,651.49
                                                                    09265-19235
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3498   Ohio Edison                             1030 North Meridian Road                                  2990-000                 $0.00             $2,408.38       $123,243.11
                                                                    100 016 884 030
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3499   Youngstown Water Department             1030 North Meridian Road                                  2990-000                 $0.00                 $882.63     $122,360.48
                                                                    170739-003
                                                                    Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                             SUBTOTALS                  $0.00           $16,711.45
                                   Case 16-07207-JMC-7A                 Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 190 of
                                                                                         FORM 5882                                                                  Page No: 141
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:          01/01/2019                                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                        4                                              5                     6                7

Transaction      Check /                    Paid to/                            Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                            Tran Code           $                     $


01/19/2017           3500   City of San Bernardino Municipal Water      670 Carnegie Drive                                        2990-000                 $0.00                   $84.97     $122,275.51
                            Dept                                        162973-93712
                                                                        Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3501   City of San Bernardino Municipal Water      670 Carnegie Drive                                        2990-000                 $0.00                   $40.24     $122,235.27
                            Dept                                        162973-93714
                                                                        Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3502   Cobb EMC                                    2065 ITT Tech Way                                         2990-000                 $0.00             $8,183.10        $114,052.17
                                                                        473942001
                                                                        Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3503   CPS Energy                                  5700 Northwest Pkwy #LCT                                  2990-000                 $0.00             $3,683.79        $110,368.38
                                                                        300-0241-246
                                                                        Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3504   CPS Energy                                  5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                   $12.08     $110,356.30
                                                                        300-0241-253
                                                                        Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3505   San Antonio Water System                    5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                 $268.85      $110,087.45
                                                                        000101586-0101587-0001
                                                                        Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3506   San Antonio Water System                    5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                   $53.80     $110,033.65
                                                                        000101587-0101588-0001
                                                                        Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3507   San Antonio Water System                    5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                 $378.00      $109,655.65
                                                                        000497707-0497708-0001
                                                                        Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3508   Consumers Energy                            6359 Gander Drive                                         2990-000                 $0.00            $18,920.61         $90,735.04
                                                                        1030 2377 2595
                                                                        Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                 SUBTOTALS                  $0.00           $31,625.44
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 191 of
                                                                                    FORM 5882                                                                  Page No: 142
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                              5                     6                7

Transaction      Check /                      Paid to/                     Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                     Tran Code           $                     $


01/19/2017           3509   Consumers Energy                       6359 Gander Drive                                         2990-000                 $0.00                   $21.65      $90,713.39
                                                                   1030 2377 2587
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3510   Consumers Energy                       6399 Miller Rd #GNDR                                      2990-000                 $0.00                 $190.50       $90,522.89
                                                                   1030 2377 3080
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3511   Milwaukee Water Works                  6300 W. Layton Avenue                                     2990-000                 $0.00                    $2.14      $90,520.75
                                                                   390-2422.300
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3512   Milwaukee Water Works                  6300 W. Layton Avenue                                     2990-000                 $0.00                    $0.04      $90,520.71
                                                                   390-2423.300
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3513   Constellation NewEnergy, Inc.          11551 184th Place                                         2990-000                 $0.00             $7,227.10         $83,293.61
                                                                   1-7D2RP3
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3514   City of Webster                        1001 Magnolia Avenue                                      2990-000                 $0.00                 $140.53       $83,153.08
                                                                   01-1079-02
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3515   City of Webster                        1001 Magnolia Avenue                                      2990-000                 $0.00                 $443.19       $82,709.89
                                                                   01-1080-02
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3516   Nationalgrid                           235 Greenfield Parkway                                    2990-000                 $0.00             $2,101.67         $80,608.22
                                                                   70475-94111
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3517   Columbia Gas of Ohio                   1656 Henthorne Drive                                      2990-000                 $0.00                 $221.62       $80,386.60
                                                                   17022023 006 000 5
                                                                   Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                            SUBTOTALS                  $0.00           $10,348.44
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 192 of
                                                                                     FORM 5882                                                                 Page No: 143
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                       General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                 4                                              5                    6                7

Transaction      Check /                     Paid to/                       Description of Transaction                         Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                  Received From                                                                       Tran Code           $                    $


01/19/2017           3518    Columbia Gas of Ohio                   1656 Henthorne Drive                                      2990-000                 $0.00                $188.11       $80,198.49
                                                                    17022023 007 000 4
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3519    Columbia Gas of Ohio                   1656 Henthorne Drive                                      2990-000                 $0.00                $126.68       $80,071.81
                                                                    17022023 008 000 3
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3520    Columbia Gas of Ohio                   1656 Henthorne Drive                                      2990-000                 $0.00                  $98.30      $79,973.51
                                                                    17022023 009 000 2
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/19/2017           3521    Vectren Energy Delivery                13000 N. Meridian Street                                  2990-000                 $0.00                $684.94       $79,288.57
                                                                    02-621501301-5709868 9
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/20/2017           3522    Michael J. Lindvay                     Week ending 01/21/2017                                    3991-000                 $0.00            $2,320.00         $76,968.57
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/20/2017           3523    Carolyn K. Herald                      Week ending 01/21/2017                                    3991-000                 $0.00                $355.00       $76,613.57
                                                                    Per Order Entered on 10/04/2016 Doc. No. 216
01/23/2017           (311)   Philadelphia Indemnity Insurance       Refund of premiums                                        1129-000           $2,169.00                     $0.00      $78,782.57
01/26/2017           3524    Laclede Gas Company                    3640 Corporate Trail Drive                                2990-000                 $0.00                  $33.34      $78,749.23
                                                                    4332711000
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3525    Southern California Edison             670 Carnegie Drive                                        2990-000                 $0.00            $5,564.01         $73,185.22
                                                                    2-39-083-6377
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3526    City of Kennesaw                       2065 ITT Tech Way                                         2990-000                 $0.00                $188.49       $72,996.73
                                                                    13280
                                                                    Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3527    Hillsborough County                    4809 Memorial Highway                                     2990-000                 $0.00                $169.29       $72,827.44
                                                                    4874110000
                                                                    Per order entered on 11/18/2016 Doc. No. 641
                                                                                                                             SUBTOTALS            $2,169.00             $9,728.16
                                    Case 16-07207-JMC-7A               Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 193 of
                                                                                        FORM 5882                                                                  Page No: 144
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                        Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                      Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:           01/01/2019                                                                                      Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                     4                                              5                     6                7

Transaction      Check /                     Paid to/                          Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                          Tran Code           $                     $


01/26/2017           3528   TECO Tampa Electric                        4809 Memorial Highway                                     2990-000                 $0.00             $1,363.97         $71,463.47
                                                                       211005608651
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3529   Golden State Water Company                 650 W. Cienega Avenue                                     2990-000                 $0.00                   $42.60      $71,420.87
                                                                       15157122787
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3530   Boise City Utility Billing                 12302 W. Explorer Drive #110                              2990-000                 $0.00                   $52.65      $71,368.22
                                                                       054584600080786
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3531   Intermountain Gas Company                  12302 W. Explorer Drive #110                              2990-000                 $0.00             $1,336.35         $70,031.87
                                                                       042 675 4161 5
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3532   Intermountain Gas Company                  12302 W. Explorer Drive #110                              2990-000                 $0.00                 $299.06       $69,732.81
                                                                       333 815 2600 4
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3533   Memphis Light, Gas and Water Division      7260 Goodlet Farms Parkway                                2990-000                 $0.00            $10,979.17         $58,753.64
                                                                       00048-1829-1479-544
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3534   City of Swartz Creek                       6359 Gander Drive                                         2990-000                 $0.00                 $249.41       $58,504.23
                                                                       MI10-006359-0000-01
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3535   Metro Water Services                       2845 Elm Hill Pike                                        2990-000                 $0.00                 $260.32       $58,243.91
                                                                       0169786301
                                                                       Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3536   WE Energies                                6300 W. Layton Avenue                                     2990-000                 $0.00                 $437.05       $57,806.86
                                                                       0015-381-941
                                                                       Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                SUBTOTALS                  $0.00           $15,020.58
                                   Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 194 of
                                                                                     FORM 5882                                                                Page No: 145
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                        Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                           Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                       General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):       $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                  4                                             5                    6               7

Transaction      Check /                     Paid to/                      Description of Transaction                         Uniform          Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                      Tran Code           $                    $


01/26/2017           3537   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00            $1,178.21        $56,628.65
                                                                   2041-770-112
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3538   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                $247.11      $56,381.54
                                                                   3819-870-377
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3539   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                $167.70      $56,213.84
                                                                   6229-898-557
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3540   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                $113.64      $56,100.20
                                                                   8061-266-240
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3541   Nicor Gas                              11551 184th Place                                         2990-000                 $0.00                $601.97      $55,498.23
                                                                   94850843569
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3542   Bessemer Utilities                     3964 Methodist Circle                                     2990-000                 $0.00            $1,920.18        $53,578.05
                                                                   75886
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3543   City of Richardson                     2101 Waterview Parkway                                    2990-000                 $0.00                $920.79      $52,657.26
                                                                   132011-71302
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3544   Toledo Edison                          1656 Henthorne Drive                                      2990-000                 $0.00                $143.28      $52,513.98
                                                                   110 058 417 558
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/26/2017           3545   Toledo Edison                          1656 Henthorne Drive                                      2990-000                 $0.00                $585.00      $51,928.98
                                                                   110 058 420 248
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/27/2017                  Transfer From: #******5001             Funds to pay vendors for week ending 01/28/2017           9999-000           $7,000.00                    $0.00      $58,928.98
01/27/2017                  Transfer From: #******5001             Funds transferred to pay ITT contractors.                 9999-000          $10,000.00                    $0.00      $68,928.98
                                                                                                                            SUBTOTALS           $17,000.00             $5,877.88
                                     Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 195 of
                                                                                       FORM 5882                                                                  Page No: 146
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                     Trustee Name:                          Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                             Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                   Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                         General
For Period Beginning:            01/01/2019                                                                                   Blanket bond (per case limit):         $36,644,668.00
For Period Ending:               12/31/2019                                                                                   Separate bond (if applicable):         $55,000,000.00


     1                2                            3                                                 4                                              5                      6               7

Transaction      Check /                      Paid to/                       Description of Transaction                         Uniform          Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                                       Tran Code           $                      $


01/27/2017           (309)   State of California                     Over payment of taxes                                     1129-000              $29.72                      $0.00      $68,958.70
                                                                     filing period 09/30/2016
01/27/2017           (377)   American Water                          Vendor refund (102-L)                                     1290-000              $11.13                      $0.00      $68,969.83
01/27/2017           (377)   Dish                                    Vendor refund                                             1290-000            $270.76                       $0.00      $69,240.59
01/27/2017           3546    Kings III of America, Inc.              13000 Meridian St.                                        2990-000                 $0.00                  $107.25      $69,133.34
                                                                     12638
                                                                     Per order entered on 11/18/2016 Doc. No. 641
01/27/2017           3547    Expedient/Continental Broadband         Account No. 3260983                                       2990-000                 $0.00             $17,441.62        $51,691.72
                                                                     Invoice No. B1-296003A
                                                                     Per Order entered on November 18, 2016 [Doc. No.
                                                                     641]
01/27/2017           3548    AT&T                                    Account No. 317 R06-0266 146 9                            2990-000                 $0.00              $6,576.20        $45,115.52
                                                                     Billing date 01/01/2017
                                                                     Per Order entered on 11/18/2016 [Doc. No. 641]
01/27/2017           3549    AT&T                                    Account No. 831-000-167-131                               2990-000                 $0.00             $10,971.22        $34,144.30
                                                                     Bill date 01/05/2017
                                                                     Per Order entered on November 18, 2016 [Doc. No.
                                                                     641]
01/27/2017           3550    AT&T                                    Account No. 831-000-4205 776                              2990-000                 $0.00             $12,484.56        $21,659.74
                                                                     Bill date 01/05/2017
                                                                     Per Order entered on November 18, 2016 [Doc. No.
                                                                     641]
01/27/2017           3551    Hanzo Logistics, Inc.                   Invoice 7328                                              2420-000                 $0.00              $2,704.00        $18,955.74
                                                                     Invoice date: 01/01/2017
                                                                     December storage
                                                                     Per Order entered on 10/04/2016 [Doc. No. 217]
01/27/2017           3552    Frontier Communications                 6359 Miller Rd, Swartz Creek, MI                          2990-000                 $0.00              $3,117.24        $15,838.50
                                                                     810-628-2500-073207-5
                                                                     Per order entered on 11/18/2016 Doc. No. 641
                                                                                                                              SUBTOTALS                 $311.61           $53,402.09
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 196 of
                                                                                    FORM 5882                                                                  Page No: 147
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                 4                                              5                     6                7

Transaction      Check /                     Paid to/                      Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                      Tran Code           $                     $


01/27/2017           3553   Michael J. Lindvay                     Week ending 01/28/2017                                    3991-000                 $0.00             $1,392.00         $14,446.50
                                                                   Per order entered on 11/18/2016 Doc. No. 641
01/27/2017           3554   Mark A. Huber                          Week ending 01/28/2017                                    3991-000                 $0.00             $4,350.00         $10,096.50
                                                                   Per order entered on 10/04/2016, Doc No. 216
01/27/2017           3555   Erica Bisch                            Invoice 115                                               3991-000                 $0.00                   $42.55      $10,053.95
                                                                   Per Order entered on 11/18/2016 [Doc. No. 641]
01/27/2017           3556   Carolyn K. Herald                      Week ending 01/28/2017                                    3991-000                 $0.00                 $600.00          $9,453.95
                                                                   Per Order Entered on 10/04/2016 Doc. No. 216




                                                                                                                            SUBTOTALS                  $0.00            $6,384.55
                                  Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20            EOD 01/21/20 06:30:08                       Pg 197 of
                                                                                    FORM 5882                                                                        Page No: 148
                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                             Trustee Name:                        Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                           Bank of Texas
Primary Taxpayer ID #:        **-***1311                                                                                           Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                       General
For Period Beginning:         01/01/2019                                                                                           Blanket bond (per case limit):       $36,644,668.00
For Period Ending:            12/31/2019                                                                                           Separate bond (if applicable):       $55,000,000.00


     1               2                        3                                                   4                                                       5                   6               7

Transaction      Check /                  Paid to/                        Description of Transaction                                Uniform            Deposit          Disbursement        Balance
   Date           Ref. #               Received From                                                                               Tran Code             $                   $


01/30/2017                 Tiger Capital Group, LLC               Auction sales of in Florida, Maryland, Oklahoma                       *             $562,927.42                   $0.00     $572,381.37
                                                                  and West Virginia
                  {321}                                           Office Furniture FL auction                       $131,690.03     1129-000                                                 $572,381.37
                  {322}                                           Office Fixtures FL auction                        $131,690.03     1129-000                                                 $572,381.37
                  {323}                                           Office Equipment FL auction                       $131,690.03     1129-000                                                 $572,381.37

                                                                  Buyer's Premium FL auction                        ($43,205.20)    3610-000                                                 $572,381.37
                                                                  Per Order entered on 10/06/2016, Doc
                                                                  No. 255
                                                                  Sales tax FL auction                              ($19,517.19)    2820-000                                                 $572,381.37
                  {321}                                           Office Furniture MD auction                       $131,635.86     1129-000                                                 $572,381.37
                  {322}                                           Office Fixtures MD auction                        $131,635.86     1129-000                                                 $572,381.37
                  {323}                                           Office Equipment MD auction                       $131,635.85     1129-000                                                 $572,381.37
                                                                  Buyer's Premium MD auction                        ($43,422.94)    3610-000                                                 $572,381.37
                                                                  Sales tax MD auction                              ($17,462.04)    2820-000                                                 $572,381.37
                  {321}                                           Office furniture OK auction                       $133,962.07     1129-000                                                 $572,381.37
                  {322}                                           Office fixtures OK auction                        $133,962.07     1129-000                                                 $572,381.37
                  {323}                                           Office equipment OK auction                       $133,962.07     1129-000                                                 $572,381.37
                                                                  Buyer's Premium OK auction                        ($44,100.25)    3610-000                                                 $572,381.37
                                                                  Sales tax OK auction                              ($18,553.26)    2820-000                                                 $572,381.37
                                                                  Auction labor                                 ($174,841.75)       3991-000                                                 $572,381.37




                                                                                                                                   SUBTOTALS           $562,927.42                  $0.00
                                  Case 16-07207-JMC-7A             Doc 3785             Filed 01/21/20         EOD 01/21/20 06:30:08                     Pg 198 of
                                                                                        FORM 5882                                                                     Page No: 149
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                          Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:          01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                      3                                                       4                                                   5                     6               7

Transaction      Check /                   Paid to/                        Description of Transaction                               Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                Received From                                                                              Tran Code            $                     $


                                                                   travel: $12,329.73                           ($125,556.48)       3620-000                                                  $572,381.37
                                                                   Marketing: $79,889.93
                                                                   Supplies, FedEx, trash service:
                                                                   $6,809.75
                                                                   Insurance: $1,507.07
                                                                   Bond: $15,000.00
                                                                   Secure, Erase & Hard Drive
                                                                   Destruction (Macs & Notebooks):
                                                                   $10,020.00
                  {321}                                            Office furniture Huntington, WV                   $3,592.24      1129-000                                                  $572,381.37
                                                                   (123)
                  {322}                                            Office fixtures Huntington, WV (123)              $3,592.24      1129-000                                                  $572,381.37
                  {323}                                            Office equipment Huntington, WV                   $3,592.23      1129-000                                                  $572,381.37
                                                                   (123)
                                                                   Buyer's Premium Huntington, WV                    ($1,158.69)    3610-000                                                  $572,381.37
                                                                   (123)
                                                                   Sales Tax Huntington, WV (123)                     ($705.02)     2820-000                                                  $572,381.37
                                                                   Labor (Invoice #7)                            ($10,312.52)       3991-000                                                  $572,381.37

                                                                   Expenses (Invoice #7)                        ($118,297.17)       3992-000                                                  $572,381.37
                                                                   Travel: $1,286.18
                                                                   Other expenses: $1,666.05
                                                                   Moving expenses: $115,344.94
                                                                   Maryland warehouse rent (Invoice #7)          ($22,580.65)       2990-000                                                  $572,381.37
01/30/2017           3557   Heartland ECSI                         Per Order entered on 01/30/2017 [Doc. No. 1104]                  3991-000                 $0.00            $36,000.00       $536,381.37




                                                                                                                                   SUBTOTALS                  $0.00           $36,000.00
                                 Case 16-07207-JMC-7A             Doc 3785           Filed 01/21/20         EOD 01/21/20 06:30:08                   Pg 199 of
                                                                                     FORM 5882                                                                   Page No: 150
                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                        Trustee Name:                         Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                            Bank of Texas
Primary Taxpayer ID #:        **-***1311                                                                                      Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:         01/01/2019                                                                                      Blanket bond (per case limit):        $36,644,668.00
For Period Ending:            12/31/2019                                                                                      Separate bond (if applicable):        $55,000,000.00


     1               2                       3                                                      4                                               5                     6               7

Transaction      Check /                  Paid to/                        Description of Transaction                           Uniform           Deposit            Disbursement        Balance
   Date           Ref. #               Received From                                                                          Tran Code            $                     $


01/31/2017                 TCS Education Systems,                 Sale of 2101 N. Waterview Parkway, Richardson, TX                *                    $0.00                   $0.00     $536,381.37
                                                                  Contract sales price: $3,400,000.00
                                                                  No funds received
                  {353}                                           Real Estate                                $3,350,000.00     1110-000                                                  $536,381.37

                                                                  Personal Property Tax Proration                 ($323.59)    2820-000                                                  $536,381.37
                                                                  (01/01/2017 to 01/26/2017)
                                                                  Real Estate Tax Proration (01/01/2017         ($4,701.21)    2820-000                                                  $536,381.37
                                                                  to 01/26/2017)
                                                                  Balance applied to payoff to Cerberus     ($3,247,675.75)    4110-000                                                  $536,381.37
                                                                  Business Finance, LLC
                                                                  Commission to A& G Realty Partners           ($65,325.00)    3510-000                                                  $536,381.37

                                                                  2016 Taxes to Dallas County Tax              ($65,997.86)    2820-000                                                  $536,381.37
                                                                  Collector
                                                                  Commission to Tiger Commercial &              ($6,500.00)    3610-000                                                  $536,381.37
                                                                  Industrial
                                                                  Personal property taxes to Meridian           ($9,476.59)    2820-000                                                  $536,381.37
                                                                  Title Corp.
                  {321}                                           Office Furniture                              $16,666.67     1129-000                                                  $536,381.37
                  {322}                                           Office Fixtures                               $16,666.66     1129-000                                                  $536,381.37
                  {323}                                           Office Equipment                              $16,666.67     1129-000                                                  $536,381.37




                                                                                                                              SUBTOTALS                  $0.00                  $0.00
                                    Case 16-07207-JMC-7A                  Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08                     Pg 200 of
                                                                                            FORM 5882                                                                          Page No: 151
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                              Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                                  Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                                    Account Title:                        General
For Period Beginning:           01/01/2019                                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                          4                                                     5                     6               7

Transaction      Check /                     Paid to/                             Description of Transaction                                 Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                                     Tran Code            $                     $


01/31/2017                  Hamilton Crossing Indianapolis Realty LP      Sale of 13000 North Meridian St, Carmel, IN                            *                    $0.00                   $0.00     $536,381.37
                                                                          No funds received
                  {381}                                                   Real Estate                                   $4,500,000.00        1210-000                                                  $536,381.37
                  {375}                                                   Assessment for William Creek Drain                      $15.42     1229-000                                                  $536,381.37
                                                                          1st Quarter Association Dues                         ($905.73)     2990-000                                                  $536,381.37

                                                                          Balance to be applied to payoff               ($4,352,025.26)      4110-000                                                  $536,381.37
                                                                          Cerberus Business Finance, LLC
                                                                          Commission to A&G Realty Partners                  ($87,750.00)    3510-000                                                  $536,381.37

                                                                          Williams Creek Drain Assessment to                     ($37.50)    2990-000                                                  $536,381.37
                                                                          Williams Creek Association
                                                                          1st Quarter Association Assessments                 ($3,396.50)    2990-000                                                  $536,381.37
                                                                          to Duke Realty Corporation
                                                                          Escrowed RE Taxes to Meridian Title                ($55,900.43)    2820-000                                                  $536,381.37
01/31/2017                  Bank of Texas                                 Account Analysis Fee                                               2600-000                 $0.00                 $428.79     $535,952.58
01/31/2017           3558   Electronic Strategies, Inc.                   Invoice number 534287                                              3991-000                 $0.00            $16,315.00       $519,637.58
                                                                          Service 12/20/2016 to 12/30/2016
                                                                          Per Order entered on 01/30/2017, Doc no. 1114
01/31/2017           3559   Electronic Strategies, Inc.                   Invoice number 534360                                              3991-000                 $0.00            $38,774.00       $480,863.58
                                                                          Service 01/03/2017 to 01/15/2017
                                                                          Per Order entered on 01/30/2017, Doc no. 1114
01/31/2017           3560   Electronic Strategies, Inc.                   Invoice number 534364                                              3991-000                 $0.00             $5,250.00       $475,613.58
                                                                          Service 01/13/2017 to 01/17/2017
                                                                          Per Order entered on 01/30/2017, Doc no. 1114
01/31/2017           3561   GRM Information Management Services of        Services for the period 12/01/2016 to 12/31/2016                   2420-000                 $0.00            $63,915.79       $411,697.79
                            Indiana, LLC                                  Per Order entered on 10/04/2017 Doc no. 217




                                                                                                                                            SUBTOTALS                  $0.00          $124,683.58
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 201 of
                                                                                    FORM 5882                                                                  Page No: 152
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                   4                                              5                     6                7

Transaction      Check /                   Paid to/                        Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                Received From                                                                        Tran Code           $                     $


01/31/2017           3562   Rust Consulting - Omni Bankruptcy      Service period ending 10/31/2016                          3991-000                 $0.00             $8,303.04        $403,394.75
                                                                   Revised invoice 3759
                                                                   Per Order entered in 10/04/2016 Doc No. 213
01/31/2017           3563   FPL                                    Account No. 99492-98104                                   2990-000                 $0.00                 $103.07      $403,291.68
                                                                   Per Order entered on 11/18/2016, Doc No. 640
01/31/2017           3564   FPL                                    Account No. 55112-96443                                   2990-000                 $0.00                   $96.74     $403,194.94
                                                                   Per Order entered on 11/18/2016, Doc No. 640
01/31/2017           3565   FPL                                    Account No. 77356-12579                                   2990-000                 $0.00                 $173.52      $403,021.42
                                                                   Per Order entered on 11/18/2016, Doc No. 640
01/31/2017           3566   FPL                                    Account No. 87219-12353                                   2990-000                 $0.00                 $241.64      $402,779.78
                                                                   Per Order entered on 11/18/2016, Doc No. 640
01/31/2017           3567   FPL                                    Account No. 92238-22355                                   2990-000                 $0.00                 $109.88      $402,669.90
                                                                   Per Order entered on 11/18/2016, Doc No. 640
01/31/2017           3568   FPL                                    Account No. 75186-32356                                   2990-000                 $0.00                   $45.82     $402,624.08
                                                                   Per Order entered on 11/18/2016, Doc No. 640
01/31/2017           3569   FPL                                    Account No. 07053-42350                                   2990-000                 $0.00                   $47.32     $402,576.76
                                                                   Per Order entered on 11/18/2016, Doc No. 640
01/31/2017           3570   FPL                                    Account No. 18139-49268                                   2990-000                 $0.00                 $124.51      $402,452.25
                                                                   Per Order entered on 11/18/2016, Doc No. 640
01/31/2017           3571   FPL                                    Account No. 67872-31429                                   2990-000                 $0.00                 $114.34      $402,337.91
                                                                   Per Order entered on 11/18/2016, Doc No. 640
01/31/2017           3572   FPL                                    Account No. 73656-59262                                   2990-000                 $0.00                 $171.22      $402,166.69
                                                                   Per Order entered on 11/18/2016, Doc No. 640
01/31/2017           3573   FPL                                    Account No. 00123-69260                                   2990-000                 $0.00                 $244.65      $401,922.04
                                                                   Per Order entered on 11/18/2016, Doc No. 640
01/31/2017           3574   FPL                                    Account No. 52988-69263                                   2990-000                 $0.00                   $55.00     $401,867.04
                                                                   Per Order entered on 11/18/2016, Doc No. 640



                                                                                                                            SUBTOTALS                  $0.00            $9,830.75
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 202 of
                                                                                      FORM 5882                                                                  Page No: 153
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                         General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):         $55,000,000.00


     1                2                         3                                                   4                                              5                      6                7

Transaction      Check /                     Paid to/                       Description of Transaction                         Uniform          Deposit             Disbursement         Balance
   Date           Ref. #                  Received From                                                                       Tran Code           $                      $


01/31/2017           3575    FPL                                    Account No. 98177-53263                                   2990-000                 $0.00                  $610.25      $401,256.79
                                                                    Per Order entered on 11/18/2016, Doc No. 640
01/31/2017           3576    FPL                                    Account No. 56345-63265                                   2990-000                 $0.00                  $478.42      $400,778.37
                                                                    Per Order entered on 11/18/2016, Doc No. 640
01/31/2017           3577    FPL                                    Account No. 59123-73262                                   2990-000                 $0.00                  $162.10      $400,616.27
                                                                    Per Order entered on 11/18/2016, Doc No. 640
01/31/2017           3578    FPL                                    Account No. 73760-83262                                   2990-000                 $0.00                    $76.17     $400,540.10
                                                                    Per Order entered on 11/18/2016, Doc No. 640
01/31/2017           3579    FPL                                    Account No. 51735-11428                                   2990-000                 $0.00                  $231.88      $400,308.22
                                                                    Per Order entered on 11/18/2016, Doc No. 640
01/31/2017           3580    FPL                                    Account No. 99583-21425                                   2990-000                 $0.00                  $444.50      $399,863.72
                                                                    Per Order entered on 11/18/2016, Doc No. 640
01/31/2017           3581    FPL                                    Account No. 85118-01071                                   2990-000                 $0.00              $1,284.83        $398,578.89
                                                                    Per Order entered on 11/18/2016, Doc No. 640
02/01/2017           (377)   City and County of Broomfield          Vendor Refund                                             1290-000            $100.00                        $0.00     $398,678.89
                                                                    rental damage deposit
02/01/2017           (377)   Cigna Health and Life Insurance        Vendor Refund                                             1290-000              $23.34                       $0.00     $398,702.23
                                                                    Jason Niemi
02/02/2017           3582    Citizens Energy Group                  9511 Angola Court                                         2990-000                 $0.00                    $16.06     $398,686.17
                                                                    1149354-158421
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3583    Vectren Energy Delivery                10999 Stahl Road                                          2990-000                 $0.00              $1,958.76        $396,727.41
                                                                    01-301150806-1140048 6
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3584    Vectren Energy Delivery                10999 Stahl Road                                          2990-000                 $0.00                    $14.21     $396,713.20
                                                                    01-301150806-1140047 7
                                                                    Per order entered on 11/18/2016 Doc. No. 641



                                                                                                                             SUBTOTALS                 $123.34            $5,277.18
                                    Case 16-07207-JMC-7A               Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 203 of
                                                                                        FORM 5882                                                                  Page No: 154
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                        Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                      Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:           01/01/2019                                                                                      Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                    4                                              5                     6                7

Transaction      Check /                        Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                     Received From                                                                       Tran Code           $                     $


02/02/2017           3585   City of Vandalia                           3325 Stop Eiqht Road                                      2990-000                 $0.00                   $41.30     $396,671.90
                                                                       42*2050*1
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3586   City Utilities                             2810 Dupont Commerce Court                                2990-000                 $0.00                 $317.12      $396,354.78
                                                                       0065326 00039028
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3587   City Utilities                             2810 Dupont Commerce Court                                2990-000                 $0.00                   $70.28     $396,284.50
                                                                       0065326 00039313
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3588   Ameren Missouri                            3640 Corporate Trail Drive                                2990-000                 $0.00             $5,839.80        $390,444.70
                                                                       0577030056
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3589   DTE Energy                                 1522 E. Big Beaver Road                                   2990-000                 $0.00             $3,957.87        $386,486.83
                                                                       2343 029 0004 3
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3590   Seminole County Water & Sewer Utility      1400 International Parkway South                          2990-000                 $0.00                 $191.73      $386,295.10
                                                                       115629-507072
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3591   Dominion East Ohio                         1030 North Meridian Road                                  2990-000                 $0.00                 $876.30      $385,418.80
                                                                       5 1800 0177 6843
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3592   Harris Co. M.U.D.                          15651 North Freeway                                       2990-000                 $0.00                   $78.49     $385,340.31
                                                                       20830-3010032001
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3593   Harris Co. M.U.D.                          15651 North Freeway                                       2990-000                 $0.00                 $622.98      $384,717.33
                                                                       20830-3010032100
                                                                       Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                SUBTOTALS                  $0.00           $11,995.87
                                     Case 16-07207-JMC-7A               Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 204 of
                                                                                         FORM 5882                                                                  Page No: 155
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:          01/01/2019                                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                        4                                              5                     6                7

Transaction      Check /                     Paid to/                           Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                           Tran Code           $                     $


02/02/2017           3594   KCP&L                                       9150 E. 41st Terrace                                      2990-000                 $0.00                   $34.09     $384,683.24
                                                                        4649-69-4202
                                                                        Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3595   KCP&L                                       9150 E. 41st Terrace                                      2990-000                 $0.00             $9,504.31        $375,178.93
                                                                        2117-16-2068
                                                                        Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3596   City of San Bernardino Municipal Water      670 Carnegie Drive                                        2990-000                 $0.00                 $125.83      $375,053.10
                            Dept                                        162973-93714
                                                                        Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3597   City of Wyoming                             1980 Metro Court SW                                       2990-000                 $0.00             $1,637.03        $373,416.07
                                                                        000041715
                                                                        Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3598   Consumers Energy                            1980 Metro Court SW                                       2990-000                 $0.00             $9,011.00        $364,405.07
                                                                        1030 2377 2561
                                                                        Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3599   Golden State Water Company                  650 W. Cienega Avenue                                     2990-000                 $0.00                 $914.84      $363,490.23
                                                                        74442062654
                                                                        Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3600   Avista                                      13518 E. Indiana Avenue                                   2990-000                 $0.00             $2,932.72        $360,557.51
                                                                        6077067990
                                                                        Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3601   Spokane County Utilities                    13518 E. Indiana Avenue                                   2990-000                 $0.00                   $99.06     $360,458.45
                                                                        038788/111186
                                                                        Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3602   WE Energies                                 6300 W. Layton Avenue                                     2990-000                 $0.00             $1,015.99        $359,442.46
                                                                        4690-228-109
                                                                        Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                 SUBTOTALS                  $0.00           $25,274.87
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 205 of
                                                                                    FORM 5882                                                                  Page No: 156
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                              5                     6                7

Transaction      Check /                      Paid to/                     Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                     Tran Code           $                     $


02/02/2017           3603   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $462.99      $358,979.47
                                                                   4846-803-365
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3604   Alagasco                               3964 Methodist Circle                                     2990-000                 $0.00                   $21.86     $358,957.61
                                                                   200000093821
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3605   Hudson Energy Services, LLC            2101 Waterview Parkway                                    2990-000                 $0.00             $1,813.64        $357,143.97
                                                                   100406148
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3606   Duke Energy                            13000 N. Meridian Street                                  2990-000                 $0.00             $7,398.31        $349,745.66
                                                                   0840-3298-03-5
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3607   Kings III of America, Inc.             13000 N. Meridian St, Carmel, In                          2990-000                 $0.00                   $29.50     $349,716.16
                                                                   Customer No. 12638
                                                                   Per Order entered on 11/18/2016 Doc. No. 641
02/02/2017           3608   ABM Janitorial Svcs Neast, Inc.        2101 N Waterview Parkway, Richardson, TX                  2990-000                 $0.00                 $349.92      $349,366.24
                                                                   Invoice no. 10408372
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3609   Trane US nc.                           9150 E. 41st Terr, Kansas City, KS                        2990-000                 $0.00                 $607.50      $348,758.74
                                                                   Invoice No. 37534426
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3610   American Lawn Sprinklers               1030 N. Meridian Rd, Youngstown, OH                       2990-000                 $0.00                 $150.00      $348,608.74
                                                                   Invoice No. 7393
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3611   FDR Locksmith                          650 W. Cienega, San Dimas, CA                             2990-000                 $0.00                   $95.00     $348,513.74
                                                                   Invoice No. 25587
                                                                   Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                            SUBTOTALS                  $0.00           $10,928.72
                                   Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 206 of
                                                                                     FORM 5882                                                                  Page No: 157
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                    Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:          01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                   4                                              5                     6                7

Transaction      Check /                    Paid to/                        Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                        Tran Code           $                     $


02/02/2017           3612   K-Lee Lanscaping & Lawn Mainenance      11541 184th Place, Orland Park, IL                        2990-000                 $0.00                 $450.00      $348,063.74
                                                                    Invoice No. 14377
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3613   Snowmen, Inc.                           9150 E. 41st Ter, Kansas City, MO                         2990-000                 $0.00                 $805.50      $347,258.24
                                                                    Invoice No. 53569
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3614   Snowmen, Inc.                           9150 E. 41st Ter, Kansas City, MO                         2990-000                 $0.00                 $423.00      $346,835.24
                                                                    Invoice No. 53467
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3615   American Bldg. Maintenance Co.          13518 E. Indiana Ave, Spokane Valley, WA                  2990-000                 $0.00                 $753.47      $346,081.77
                                                                    Invoice No. 10409026.1
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3616   Mancera Landscaping LLC                 9511 Angola Court, Indianapolis, IN                       2990-000                 $0.00                 $180.00      $345,901.77
                                                                    Invoice No. 21267
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3617   Texas Lock & Door Closer, Inc.          5700 Northwest Parkway, San Antonio, TX                   2990-000                 $0.00                 $162.38      $345,739.39
                                                                    Invoice No. 182394
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3618   Al Bowman & Son's SOS Locksmith         9150 E. 41st Ter, Kansas City, KS                         2990-000                 $0.00                   $86.70     $345,652.69
                                                                    Invoice No. 32610
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3619   Newmark Grubb Cressy & Everett          2810 Dupont Commerce Court, Fort Wayne, IN                2990-000                 $0.00                 $180.00      $345,472.69
                                                                    Invoice No. 2810-1
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3620   Accel Fire Systems, Inc.                1656 Henthorne Dr, Maumee, OH                             2990-000                 $0.00                 $435.00      $345,037.69
                                                                    Invoice No. 5779
                                                                    Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                             SUBTOTALS                  $0.00            $3,476.05
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 207 of
                                                                                    FORM 5882                                                                  Page No: 158
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                   4                                              5                     6                7

Transaction      Check /                   Paid to/                        Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                Received From                                                                        Tran Code           $                     $


02/02/2017           3621   Silver Oak Landscaping                 2810 Dupont Commerce Court, Fort Wayne, IN                2990-000                 $0.00                   $65.00     $344,972.69
                                                                   Invoice No. 1399
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3622   ER Block Plumbing, Inc.                670 E. Carnegie Dr, San Bernardino, CA                    2990-000                 $0.00                 $267.50      $344,705.19
                                                                   Invoice No. 122602
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3623   Snowmen, Inc.                          9150 E. 41st Ter, Kansas City, MO                         2990-000                 $0.00                 $951.75      $343,753.44
                                                                   Invoice No. 54918
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3624   VFP Fire Systems                       2810 Dupont Commerce Ct, Fort Wayne, IN                   2990-000                 $0.00                 $376.00      $343,377.44
                                                                   Invoice No. FW006992
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3625   Snowmen, Inc.                          9150 E. 41st Ter, Kansas City, MO                         2990-000                 $0.00                 $135.00      $343,242.44
                                                                   Invoice No. 54352
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3626   DeClark's Landscaping                  1522 E. Big Beaver, Troy, MI                              2990-000                 $0.00                 $947.50      $342,294.94
                                                                   Invoice No. CLIP52868
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3627   DeClark's Landscaping                  1522 E. Big Beaver, Troy, MI                              2990-000                 $0.00             $1,521.00        $340,773.94
                                                                   Invoice No. CLIP52869
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3628   DeClark's Landscaping                  1522 E. Big Beaver, Troy, MI                              2990-000                 $0.00                 $798.50      $339,975.44
                                                                   Invoice No. CLIP53038
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3629   DeClark's Landscaping                  1522 E. Big Beaver, Troy, MI                              2990-000                 $0.00                 $551.00      $339,424.44
                                                                   Invoice No. CLIP53246
                                                                   Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                            SUBTOTALS                  $0.00            $5,613.25
                                   Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 208 of
                                                                                     FORM 5882                                                                        Page No: 159
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                          Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:          01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                4                                                    5                     6               7

Transaction      Check /                    Paid to/                        Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                             Tran Code            $                     $


02/02/2017           3630   Ontario Refrigeration                   670 E. Carnegie Dr, San Bernardino, CA                          2990-000                 $0.00                 $450.00     $338,974.44
                                                                    Invoice No. ONT22080
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3631   Ontario Refrigeration                   670 E. Carnegie Dr, San Bernardino, CA                          2990-000                 $0.00                 $315.00     $338,659.44
                                                                    Invoice No. ONT22081
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3632   Jaynowk Fire Sprinkler Co, Inc.         9150 E. 41st Ter, Kansas City, MO                               2990-000                 $0.00                 $185.00     $338,474.44
                                                                    Invoice No. 26776
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3633   Marsh USA, Inc.                         Insurance Premiums                                              2990-000                 $0.00            $98,785.00       $239,689.44
                                                                    Invoice No. 131294217300
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3634   Bingham Greenebaum Doll, LLP            Invoice No. 4379945                                                 *                    $0.00             $1,085.54       $238,603.90
                                                                    Per Order entered on 11/18/2016 [Doc No. 641]
                                                                    Attorney fees                                    ($1,069.50)    3210-000                                                  $238,603.90
                                                                    Attorney Expenses                                  ($16.04)     3220-000                                                  $238,603.90
02/02/2017           3635   Michael J. Lindvay                      Week ending 02/04/2017                                          3991-000                 $0.00             $2,320.00       $236,283.90
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/02/2017           3636   Mark A. Huber                           Week ending 02/04/2017                                          3991-000                 $0.00             $5,050.00       $231,233.90
                                                                    Per order entered on 10/04/2016, Doc No. 216
02/02/2017           3637   Robert C. Fitzgerald                    Week ending 02/04/2017                                          3991-000                 $0.00                 $130.00     $231,103.90
                                                                    Per order entered on 11/18/2016 [Doc No. 641]
02/02/2017           3638   Carolyn K. Herald                       Week ending 02/04/2017                                          3991-000                 $0.00                 $555.00     $230,548.90
                                                                    Per Order Entered on 10/04/2016 Doc. No. 216
02/09/2017           3639   Indianapolis Power & Light Company      9511 Angola Court                                               2990-000                 $0.00             $1,607.99       $228,940.91
                                                                    1820491
                                                                    Per order entered on 11/18/2016 Doc. No. 641



                                                                                                                                   SUBTOTALS                  $0.00          $110,483.53
                                   Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 209 of
                                                                                     FORM 5882                                                                  Page No: 160
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:          01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                              5                     6                7

Transaction      Check /                     Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                       Tran Code           $                     $


02/09/2017           3640   Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                 $0.00             $2,953.91        $225,987.00
                                                                    1820492
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3641   Chandler Utilities                      10999 Stahl Road                                          2990-000                 $0.00                 $135.94      $225,851.06
                                                                    120021051
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3642   Newburgh Utility Office                 10999 Stahl Road                                          2990-000                 $0.00                   $64.11     $225,786.95
                                                                    0200-188110-00
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3643   Village of Howard Water & Sewer         470 Security Blvd.                                        2990-000                 $0.00                   $91.95     $225,695.00
                            Department                              00-00001493-00-7
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3644   KC Water Services                       9150 E. 41st Terrace                                      2990-000                 $0.00                 $140.97      $225,554.03
                                                                    000705492 0182804 6
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3645   KC Water Services                       4109 Blue Ridge CTOF STRM                                 2990-000                 $0.00                    $5.99     $225,548.04
                                                                    000472890-0185301-7
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3646   Cobb EMC                                2065 ITT Tech Way                                         2990-000                 $0.00             $6,448.64        $219,099.40
                                                                    473942001
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3647   DTE Energy                              1980 Metro Court SW                                       2990-000                 $0.00                 $714.98      $218,384.42
                                                                    2343 029 0007 6
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3648   Idaho Power                             12302 W. Explorer Drive #110                              2990-000                 $0.00             $1,361.77        $217,022.65
                                                                    2222717809
                                                                    Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                             SUBTOTALS                  $0.00           $11,918.26
                                   Case 16-07207-JMC-7A                  Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 210 of
                                                                                          FORM 5882                                                                  Page No: 161
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                       4                                              5                     6                7

Transaction      Check /                     Paid to/                            Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                            Tran Code           $                     $


02/09/2017           3649   Suez Water Idaho                             12302 W. Explorer Drive #110                              2990-000                 $0.00                   $95.91     $216,926.74
                                                                         06003346131111
                                                                         Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3650   Consolidated Irrigation District No. 19      13518 E. Indiana Avenue                                   2990-000                 $0.00                   $82.25     $216,844.49
                                                                         7559.0
                                                                         Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3651   Metro Water Services                         2845 Elm Hill Pike                                        2990-000                 $0.00                 $260.32      $216,584.17
                                                                         0169786301
                                                                         Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3652   Nashville Electric Service                   2845 Elm Hill Pike                                        2990-000                 $0.00            $15,152.88        $201,431.29
                                                                         021217-00430809
                                                                         Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3653   Piedmont Natural Gas                         2845 Elm Hill Pike                                        2990-000                 $0.00                   $52.20     $201,379.09
                                                                         3001729472002
                                                                         Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3654   Milwaukee Water Works                        6300 W. Layton Avenue                                     2990-000                 $0.00                 $300.00      $201,079.09
                                                                         3-0597.300
                                                                         Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3655   Village of Orland Park                       11551 184th Place                                         2990-000                 $0.00                   $34.29     $201,044.80
                                                                         179435-115620
                                                                         Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3656   City of Webster                              1001 Magnolia Avenue                                      2990-000                 $0.00                 $117.11      $200,927.69
                                                                         01-1079-02
                                                                         Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3657   City of Webster                              1001 Magnolia Avenue                                      2990-000                 $0.00                   $15.40     $200,912.29
                                                                         01-1080-02
                                                                         Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                  SUBTOTALS                  $0.00           $16,110.36
                                   Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 211 of
                                                                                        FORM 5882                                                                  Page No: 162
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:          01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                      4                                              5                     6               7

Transaction      Check /                      Paid to/                         Description of Transaction                         Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                                         Tran Code           $                     $


02/09/2017           3658   Hudson Energy Services, LLC                1001 Magnolia Avenue                                      2990-000                 $0.00             $3,035.16       $197,877.13
                                                                       100406150
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3659   Nationalgrid                               235 Greenfield Parkway                                    2990-000                 $0.00             $2,663.05       $195,214.08
                                                                       70475-94111
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3660   Atmos Energy                               2101 Waterview Parkway                                    2990-000                 $0.00                 $153.75     $195,060.33
                                                                       3047655008
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3661   Toledo Edison                              1656 Henthorne Drive                                      2990-000                 $0.00                 $846.08     $194,214.25
                                                                       110 047 337 040
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3662   Toledo Edison                              1656 Henthorne Drive                                      2990-000                 $0.00                 $147.41     $194,066.84
                                                                       110 058 417 558
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3663   Toledo Edison                              1656 Henthorne Drive                                      2990-000                 $0.00                 $560.64     $193,506.20
                                                                       110 058 420 248
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3664   Toledo Edison                              1656 Henthorne Drive                                      2990-000                 $0.00                 $329.83     $193,176.37
                                                                       110 058 420 586
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3665   Carmel Utilities                           13000 N. Meridian Street                                  2990-000                 $0.00                 $184.64     $192,991.73
                                                                       6001359022
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3666   Clay Township Regional Waste District      13000 N. Meridian Street                                  2990-000                 $0.00                 $170.49     $192,821.24
                                                                       0739212606299
                                                                       Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                SUBTOTALS                  $0.00            $8,091.05
                                   Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 212 of
                                                                                        FORM 5882                                                                  Page No: 163
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:          01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                     4                                              5                     6                7

Transaction      Check /                    Paid to/                           Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                           Tran Code           $                     $


02/09/2017           3667   Clay Township Regional Waste District      13000 N. Meridian Street                                  2990-000                 $0.00                   $21.80     $192,799.44
                                                                       0739212606302
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/09/2017           3668   Vectren Energy Delivery                    13000 N. Meridian Street                                  2990-000                 $0.00                 $511.15      $192,288.29
                                                                       02-621501301-5709868 9
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/10/2017           3669   Hanzo Logistics, Inc.                      Invoice 7422                                              2420-000                 $0.00             $3,081.00        $189,207.29
                                                                       Invoice date: 01/31/2017
                                                                       January storage
                                                                       Per Order entered on 10/04/2016 [Doc. No. 217]
02/10/2017           3670   Worxtime                                   Deposit for preparation of 1095C                          3991-000                 $0.00            $10,375.00        $178,832.29
                                                                       Per Order entered on 02/09/2017, Doc No. 1188
02/10/2017           3671   Snowmen, Inc.                              9150 E. 41st Ter, Kansas City, MO                         2990-000                 $0.00                 $675.00      $178,157.29
                                                                       Invoice No. 55415
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/10/2017           3672   Pfefferle Management                       470 Security Blvd, Green Bay, WI                          2990-000                 $0.00             $6,896.88        $171,260.41
                                                                       Invoice No. 15651
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/10/2017           3673   DeClark's Landscaping                      1522 E. Big Beaver, Troy, MI                              2990-000                 $0.00                 $433.50      $170,826.91
                                                                       Invoice No. CLIP53412
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/10/2017           3674   Hamernik's Inc.                            1656 Henthorne Dr, Maumee, OH                             2990-000                 $0.00             $1,151.87        $169,675.04
                                                                       Invoice No. 1051706
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/10/2017           3675   Michael J. Lindvay                         Week ending 02/11/2017                                    3991-000                 $0.00             $1,160.00        $168,515.04
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/10/2017           3676   Mark A. Huber                              Week ending 02/11/2017                                    3991-000                 $0.00             $4,100.00        $164,415.04
                                                                       Per order entered on 10/04/2016, Doc No. 216


                                                                                                                                SUBTOTALS                  $0.00           $28,406.20
                                     Case 16-07207-JMC-7A            Doc 3785            Filed 01/21/20             EOD 01/21/20 06:30:08           Pg 213 of
                                                                                         FORM 5882                                                              Page No: 164
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                     Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                           Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                   Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                       General
For Period Beginning:            01/01/2019                                                                                   Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                   Separate bond (if applicable):       $55,000,000.00


     1                2                            3                                                 4                                              5                    6                7

Transaction      Check /                         Paid to/                    Description of Transaction                         Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                      Received From                                                                    Tran Code           $                    $


02/10/2017           3677    Carolyn K. Herald                       Week ending 02/11/2017                                    3991-000                 $0.00                $220.00      $164,195.04
                                                                     Per Order Entered on 10/04/2016 Doc. No. 216
02/13/2017           (377)   Cigna Health and Life Insurance         Restitution Funds                                         1290-000           $1,455.82                     $0.00     $165,650.86
02/13/2017           (377)   American Express                        Credit Balance refund                                     1290-000            $521.18                      $0.00     $166,172.04
                                                                     Benjamin D. Hoy
02/13/2017           (377)   American Express                        Credit Balance Refund                                     1290-000                 $3.79                   $0.00     $166,175.83
                                                                     Susan Jenkins
02/13/2017           (377)   American Express                        Credit Balance Refund                                     1290-000              $35.30                     $0.00     $166,211.13
                                                                     Jeff Sullivan
02/15/2017           (311)   Philadelphia Indemnity Insurance        Premium refund                                            1129-000           $3,822.00                     $0.00     $170,033.13
02/15/2017           3678    Dayton Power and Light Company          3325 Stop Eiqht Road                                      2990-000                 $0.00                  $48.72     $169,984.41
                                                                     9652204164
                                                                     Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3679    Direct Energy Business                  3325 Stop Eiqht Road                                      2990-000                 $0.00            $2,336.34        $167,648.07
                                                                     1343105
                                                                     Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3680    Vectren Energy Delivery                 3325 Stop Eiqht Road                                      2990-000                 $0.00                $937.90      $166,710.17
                                                                     03-401985623-2630606 5
                                                                     Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3681    AEP Indiana Michigan Power              2810 Dupont Commerce Court                                2990-000                 $0.00            $2,320.19        $164,389.98
                                                                     046-625-854-1-5
                                                                     Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3682    City Utilities                          2810 Dupont Commerce Court                                2990-000                 $0.00                  $32.25     $164,357.73
                                                                     0065326 00039379
                                                                     Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3683    NIPSCO                                  2810 Dupont Commerce Court                                2990-000                 $0.00                $759.39      $163,598.34
                                                                     936-047-008-2
                                                                     Per order entered on 11/18/2016 Doc. No. 641

                                                                                                                              SUBTOTALS            $5,838.09             $6,654.79
                                   Case 16-07207-JMC-7A                 Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 214 of
                                                                                         FORM 5882                                                                  Page No: 165
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:          01/01/2019                                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                       4                                              5                     6                7

Transaction      Check /                    Paid to/                            Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                            Tran Code           $                     $


02/15/2017           3684   Metropolitan St. Louis Sewer District       3640 Corporate Trail Drive                                2990-000                 $0.00                 $657.91      $162,940.43
                                                                        0580963-7
                                                                        Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3685   Consumers Energy                            1522 E. Big Beaver Road                                   2990-000                 $0.00                 $189.34      $162,751.09
                                                                        1030 2377 2165
                                                                        Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3686   Consumers Energy                            1522 E. Big Beaver Road                                   2990-000                 $0.00                 $842.72      $161,908.37
                                                                        1030 2377 1795
                                                                        Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3687   Hudson Energy Services, LLC                 15651 North Freeway                                       2990-000                 $0.00             $3,992.34        $157,916.03
                                                                        100407669
                                                                        Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3688   City of San Bernardino Municipal Water      670 Carnegie Drive                                        2990-000                 $0.00                   $81.77     $157,834.26
                            Dept                                        289577-93712
                                                                        Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3689   City of San Bernardino Municipal Water      670 Carnegie Drive                                        2990-000                 $0.00                   $35.04     $157,799.22
                            Dept                                        289577-93714
                                                                        Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3690   Cobb County Water System                    2065 ITT Tech Way                                         2990-000                 $0.00                 $114.41      $157,684.81
                                                                        07361701
                                                                        Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3691   Cobb County Water System                    2065 ITT Tech Way                                         2990-000                 $0.00                   $22.00     $157,662.81
                                                                        07127015
                                                                        Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3692   Hillsborough County                         4809 Memorial Highway                                     2990-000                 $0.00                 $169.29      $157,493.52
                                                                        4874110000
                                                                        Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                 SUBTOTALS                  $0.00            $6,104.82
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 215 of
                                                                                    FORM 5882                                                                  Page No: 166
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                 4                                              5                     6                7

Transaction      Check /                    Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                       Tran Code           $                     $


02/15/2017           3693   SoCalGas Company                       650 W. Cienega Avenue                                     2990-000                 $0.00                   $29.17     $157,464.35
                                                                   073 517 0472 6
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3694   Spokane County Utilities               13518 E. Indiana Avenue                                   2990-000                 $0.00                   $73.82     $157,390.53
                                                                   038788/111186
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3695   CPS Energy                             5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                 $347.17      $157,043.36
                                                                   300-3873-918
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3696   San Antonio Water System               5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                 $271.83      $156,771.53
                                                                   000101586-0101587-0001
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3697   San Antonio Water System               5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                   $68.45     $156,703.08
                                                                   000101587-0101588-0001
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3698   Consumers Energy                       6359 Gander Drive                                         2990-000                 $0.00                   $21.65     $156,681.43
                                                                   1030 2377 2587
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3699   Consumers Energy                       6399 Miller Rd #GNDR                                      2990-000                 $0.00                 $162.67      $156,518.76
                                                                   1030 2377 3080
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3700   City of Greenfield                     6300 W. Layton Avenue                                     2990-000                 $0.00                 $559.64      $155,959.12
                                                                   07155
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3701   Onondaga County Water Authority        235 Greenfield Parkway                                    2990-000                 $0.00                 $240.00      $155,719.12
                                                                   142465
                                                                   Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                            SUBTOTALS                  $0.00            $1,774.40
                                    Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 216 of
                                                                                       FORM 5882                                                                Page No: 167
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                              5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                       Tran Code           $                     $


02/15/2017           3702   Columbia Gas of Ohio                    1656 Henthorne Drive                                      2990-000                 $0.00                 $204.54     $155,514.58
                                                                    17022023 006 000 5
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/15/2017           3703   Duke Energy                             13000 N. Meridian Street                                  2990-000                 $0.00             $2,654.24       $152,860.34
                                                                    0840-3298-01-9
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/16/2017           3704   Rust Consulting - Omni Bankruptcy       Service period ending 11/30/2016                          3991-000                 $0.00            $16,988.90       $135,871.44
                                                                    Revised invoice 3801
                                                                    Per Order entered in 10/04/2016 Doc No. 213
02/16/2017           3705   Rust Consulting - Omni Bankruptcy       Service period ending 12/31/2016                          3991-000                 $0.00             $8,567.22       $127,304.22
                                                                    Revised invoice 3899
                                                                    Per Order entered in 10/04/2016 Doc No. 213
02/16/2017           3706   Newmark Grubb Knight Frank              Invoice no. 1116-ITT                                      3991-463                 $0.00            $28,323.01        $98,981.21
                                                                    Services 11/01/2016 to 11/30/2016
                                                                    Per Order entered on 10/13/2016 Doc. No. 362
02/16/2017           3706   VOID: Newmark Grubb Knight Frank        Incorrect amount                                          3991-463                 $0.00           ($28,323.01)      $127,304.22
02/16/2017           3707   Newmark Grubb Knight Frank              Invoice no. 1216-ITT                                      3991-460                 $0.00            $30,712.50        $96,591.72
                                                                    Services 12/01/2016 to 12/31/2016
                                                                    Per Order entered on 10/13/2016 Doc. No. 362
02/16/2017           3708   Electronic Strategies, Inc.             Invoice number 534466                                     3991-000                 $0.00            $48,173.50        $48,418.22
                                                                    Service 01/15/2017 to 01/31/2017
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
02/16/2017           3709   Michael J. Lindvay                      Week ending 02/18/2017                                    3991-000                 $0.00             $1,160.00        $47,258.22
                                                                    Per order entered on 11/18/2016 Doc. No. 641
02/16/2017           3710   Mark A. Huber                           Week ending 02/18/2017                                    3991-000                 $0.00             $1,700.00        $45,558.22
                                                                    Per order entered on 10/04/2016, Doc No. 216
02/16/2017           3711   Carolyn K. Herald                       Week ending 02/18/2017                                    3991-000                 $0.00                 $285.00      $45,273.22
                                                                    Per Order Entered on 10/04/2016 Doc. No. 216


                                                                                                                             SUBTOTALS                  $0.00          $110,445.90
                                   Case 16-07207-JMC-7A            Doc 3785            Filed 01/21/20             EOD 01/21/20 06:30:08                 Pg 217 of
                                                                                       FORM 5882                                                                     Page No: 168
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                         Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                      4                                                5                     6               7

Transaction      Check /                    Paid to/                        Description of Transaction                             Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                            Tran Code            $                     $


02/16/2017           3712   Republic Services                      13000 N. Meridian St, Carmel, IN                                2990-000                 $0.00                 $913.54      $44,359.68
                                                                   Invoice No. 0761-003356712
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/16/2017           3713   Newmark Grubb Knight Frank             Invoice no. 1116-ITT                                            3991-460                 $0.00            $28,232.01        $16,127.67
                                                                   Services 11/01/2016 to 11/30/2016
                                                                   Per Order entered on 10/13/2016 Doc. No. 362
02/21/2017                  1656 Henthorne Blvd, LLC               Sale of 1656 Henthorne Dr, Maumee, OH                               *                    $0.00                   $0.00      $16,127.67
                  {354}                                            1656 Henthorne Drive, Maumee, OH                $900,000.00     1110-000                                                    $16,127.67
                  {321}                                            Personal Property                                 $5,000.00     1129-000                                                    $16,127.67
                                                                   2016 2nd half tax credit                        ($31,137.89)    2820-000                                                    $16,127.67

                                                                   2017 tax proration (01/01/2017 to                ($7,827.01)    2820-000                                                    $16,127.67
                                                                   02/15/2017)
                                                                   Commission to A&G Realty Partners               ($17,550.00)    3510-000                                                    $16,127.67

                                                                   Balance applied to pay off Cerberus            ($813,583.42)    4110-000                                                    $16,127.67
                                                                   Business Finance, LLC
                                                                   2016 1st half delinquent taxes to               ($34,251.68)    4800-000                                                    $16,127.67
                                                                   Lucas County Treasurer
                                                                   Commission to Tiger Capital Group                  ($650.00)    3610-000                                                    $16,127.67




                                                                                                                                  SUBTOTALS                  $0.00           $29,145.55
                                   Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20              EOD 01/21/20 06:30:08                    Pg 218 of
                                                                                      FORM 5882                                                                        Page No: 169
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                             Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                           Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        General
For Period Beginning:          01/01/2019                                                                                           Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                           Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                      4                                                    5                    6                7

Transaction      Check /                     Paid to/                       Description of Transaction                               Uniform            Deposit           Disbursement         Balance
   Date           Ref. #                  Received From                                                                             Tran Code             $                    $


02/21/2017                  FWP Realty, LLC                        Sale of 2810 Dupont Commerce Court, Fort Wayne, IN                    *                     $0.00                   $0.00      $16,127.67
                  {329}                                            2810 Dupont Commerce Court, Fort               $1,900,000.00      1110-000                                                     $16,127.67
                                                                   Wayne, IN
                                                                   HOA 2017 proration (01/01/2017 to                   ($491.28)     2990-000                                                     $16,127.67
                                                                   02/15/2017)
                                                                   Water/Sewer charges through                         ($288.29)     2990-000                                                     $16,127.67
                                                                   02/01/2017 to Fort Wayne City
                                                                   Utilities
                                                                   Balance of proceeds to Cerberus                ($1,860,248.12)    4110-000                                                     $16,127.67
                                                                   Business Finance, LLC
                                                                   Commission to A&G Realty Partners                ($37,050.00)     3510-000                                                     $16,127.67

                                                                   HOA fees to Royal Centre West                      ($1,922.31)    2990-000                                                     $16,127.67
                                                                   Owners Association
02/22/2017                  Transfer From: #******5001             Funds transferred to pay invoices/utilities.                      9999-000          $100,000.00                     $0.00     $116,127.67
02/22/2017           3714   Newburgh Utility Office                10999 Stahl Road                                                  2990-000                  $0.00                  $53.68     $116,073.99
                                                                   0200-188110-00
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3715   Vectren Energy Delivery                10999 Stahl Road                                                  2990-000                  $0.00                   $1.75     $116,072.24
                                                                   01-301150806-1140047 7
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3716   Laclede Gas Company                    3640 Corporate Trail Drive                                        2990-000                  $0.00                  $33.76     $116,038.48
                                                                   4332711000
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3717   Duke Energy                            1400 International Parkway South                                  2990-000                  $0.00            $1,818.35        $114,220.13
                                                                   09265-19235
                                                                   Per order entered on 11/18/2016 Doc. No. 641



                                                                                                                                    SUBTOTALS           $100,000.00             $1,907.54
                                   Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 219 of
                                                                                        FORM 5882                                                                  Page No: 170
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:          01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                       4                                              5                     6                7

Transaction      Check /                     Paid to/                          Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                          Tran Code           $                     $


02/22/2017           3718   Seminole County Water & Sewer Utility      1400 International Parkway South                          2990-000                 $0.00                 $189.39      $114,030.74
                                                                       115629-507072
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3719   Ohio Edison                                1030 North Meridian Road                                  2990-000                 $0.00                 $599.25      $113,431.49
                                                                       100 016 884 030
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3720   KCP&L                                      9150 E. 41st Terrace                                      2990-000                 $0.00                   $28.59     $113,402.90
                                                                       4649-69-4202
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3721   KCP&L                                      9150 E. 41st Terrace                                      2990-000                 $0.00             $4,747.58        $108,655.32
                                                                       2117-16-2068
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3722   Southern California Edison                 670 Carnegie Drive                                        2990-000                 $0.00             $3,730.70        $104,924.62
                                                                       2-39-083-6377
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3723   City of Kennesaw                           2065 ITT Tech Way                                         2990-000                 $0.00                 $188.49      $104,736.13
                                                                       13280
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3724   TECO Tampa Electric                        4809 Memorial Highway                                     2990-000                 $0.00             $1,935.67        $102,800.46
                                                                       211005608651
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3725   Golden State Water Company                 650 W. Cienega Avenue                                     2990-000                 $0.00                   $40.58     $102,759.88
                                                                       15157122787
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3726   Intermountain Gas Company                  12302 W. Explorer Drive #110                              2990-000                 $0.00             $1,057.25        $101,702.63
                                                                       042 675 4161 5
                                                                       Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                SUBTOTALS                  $0.00           $12,517.50
                                   Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 220 of
                                                                                        FORM 5882                                                                  Page No: 171
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:          01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                     4                                              5                     6                7

Transaction      Check /                     Paid to/                          Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                          Tran Code           $                     $


02/22/2017           3727   Intermountain Gas Company                  12302 W. Explorer Drive #110                              2990-000                 $0.00                 $232.14      $101,470.49
                                                                       333 815 2600 4
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3728   Memphis Light, Gas and Water Division      7260 Goodlet Farms Parkway                                2990-000                 $0.00             $5,113.32         $96,357.17
                                                                       00048-1829-1479-544
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3729   Consumers Energy                           6359 Gander Drive                                         2990-000                 $0.00            $15,939.01         $80,418.16
                                                                       1030 2377 2595
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3730   WE Energies                                6300 W. Layton Avenue                                     2990-000                 $0.00                 $586.52       $79,831.64
                                                                       4690-228-109
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3731   WE Energies                                6300 W. Layton Avenue                                     2990-000                 $0.00                 $416.74       $79,414.90
                                                                       4846-803-365
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3732   Constellation NewEnergy, Inc.              11551 184th Place                                         2990-000                 $0.00             $2,047.64         $77,367.26
                                                                       1-7D2RP3
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3733   City of Richardson                         2101 Waterview Parkway                                    2990-000                 $0.00             $1,382.39         $75,984.87
                                                                       132011-71302
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3734   Columbia Gas of Ohio                       1656 Henthorne Drive                                      2990-000                 $0.00                   $76.12      $75,908.75
                                                                       17022023 006 000 5
                                                                       Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3735   Columbia Gas of Ohio                       1656 Henthorne Drive                                      2990-000                 $0.00                 $163.17       $75,745.58
                                                                       17022023 007 000 4
                                                                       Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                SUBTOTALS                  $0.00           $25,957.05
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 221 of
                                                                                    FORM 5882                                                                  Page No: 172
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                              5                     6                7

Transaction      Check /                    Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                       Tran Code           $                     $


02/22/2017           3736   Columbia Gas of Ohio                   1656 Henthorne Drive                                      2990-000                 $0.00                 $119.34       $75,626.24
                                                                   17022023 008 000 3
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3737   Columbia Gas of Ohio                   1656 Henthorne Drive                                      2990-000                 $0.00                   $89.08      $75,537.16
                                                                   17022023 009 000 2
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3738   Newmark Grubb Knight Frank             Invoice no. 3496                                          3991-460                 $0.00            $30,596.25         $44,940.91
                                                                   Services 01/01/2017 to 01/31/2017
                                                                   Per Order entered on 10/13/2016 Doc. No. 362
02/22/2017           3739   Expedient/Continental Broadband        Account No. 3260983                                       2990-000                 $0.00            $17,441.62         $27,499.29
                                                                   Invoice No. B1-302245A
                                                                   Per Order entered on November 18, 2016 [Doc. No.
                                                                   641]
02/22/2017           3740   Mark A. Huber                          Week ending 02/25/2017                                    3991-000                 $0.00             $1,150.00         $26,349.29
                                                                   Per order entered on 10/04/2016, Doc No. 216
02/22/2017           3741   Carolyn K. Herald                      Week ending 02/25/2017                                    3991-000                 $0.00                 $870.00       $25,479.29
                                                                   Per Order Entered on 10/04/2016 Doc. No. 216
02/22/2017           3742   DeClark's Landscaping                  1522 E. Big Beaver, Troy, MI                              2990-000                 $0.00                 $448.50       $25,030.79
                                                                   Invoice No. CLIP53608
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3743   ABM Landscape & Turf Services          15651 N. Freeway, Houston, TX                             2990-000                 $0.00             $2,792.85         $22,237.94
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3744   Jayhawk Fire Sprinkler Co, Inc.        9150 E. 41st Terrace, Kansas City, KS                     2990-000                 $0.00                 $185.00       $22,052.94
                                                                   Invoice no. 10408372
                                                                   Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3745   Compass Pest Management                670 E. Carnegie Dr, San Bernardino, CA                    2990-000                 $0.00                 $125.00       $21,927.94
                                                                   Invoice no. 10261014
                                                                   Per order entered on 11/18/2016 Doc. No. 641


                                                                                                                            SUBTOTALS                  $0.00           $53,817.64
                                   Case 16-07207-JMC-7A               Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 222 of
                                                                                       FORM 5882                                                                  Page No: 173
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                        Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                     Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                        General
For Period Beginning:          01/01/2019                                                                                      Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                      Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                     4                                              5                     6               7

Transaction      Check /                    Paid to/                          Description of Transaction                         Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                          Tran Code           $                     $


02/22/2017           3746   Basic Backflow                            670 Carnegie Dr, San Bernardino, CA                       2990-000                 $0.00                 $120.00      $21,807.94
                                                                      Invoice no. 6732
                                                                      Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3747   Green's Security Centere, Inc.            650 Cienega Ave, San Dimas, CA                            2990-000                 $0.00                 $437.34      $21,370.60
                                                                      Invoice no. 63536
                                                                      Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3748   Green's Security Centere, Inc.            650 Cienega Ave, San Dimas, CA                            2990-000                 $0.00                 $300.00      $21,070.60
                                                                      Invoice no. 665607
                                                                      Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3749   American Bldg. Maintenance Co.            13518 E. Indiana Ave, Spokane Valley, WA                  2990-000                 $0.00                 $929.46      $20,141.14
                                                                      Invoice No. 10527400.1
                                                                      Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3750   Clean Scapes - San Antonio, TX            5700 Northwest Parkway, San Antonio, TX                   2990-000                 $0.00                 $974.25      $19,166.89
                                                                      Invoice no. 6445
                                                                      Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3751   RockStar Landscaping and Plowing LLC      6300 W Layton Ave, Greenfield, WI                         2990-000                 $0.00                 $150.00      $19,016.89
                                                                      Invoice no. 11109
                                                                      Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3752   RockStar Landscaping and Plowing LLC      6300 W Layton Ave, Greenfield, WI                         2990-000                 $0.00             $1,075.00        $17,941.89
                                                                      Invoice no. 11103
                                                                      Per order entered on 11/18/2016 Doc. No. 641
02/22/2017           3753   K-Lee Lanscaping & Lawn Mainenance        11541 184th Place, Orland Park, IL                        2990-000                 $0.00                 $220.00      $17,721.89
                                                                      Invoice No. 14360
                                                                      Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                               SUBTOTALS                  $0.00            $4,206.05
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                  Pg 223 of
                                                                                    FORM 5882                                                                        Page No: 174
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                         Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                                   5                    6               7

Transaction      Check /                     Paid to/                      Description of Transaction                              Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                           Tran Code             $                    $


02/23/2017                  Tiger Group                            Proceeds from ITT Headquarters auction, Warehouse                   *             $267,588.11                    $0.00     $285,310.00
                                                                   lease deposits and equipment
                  {321}                                            Office Furniture Headquarter Auction             $41,040.96     1129-000                                                  $285,310.00
                  {322}                                            Office Fixtures Headquarters Auction             $41,040.96     1129-000                                                  $285,310.00
                  {323}                                            Office Equipment Headquarters                    $41,040.96     1129-000                                                  $285,310.00
                                                                   Auction
                                                                   Buyer's Premium Headquarters                    ($14,747.83)    3610-000                                                  $285,310.00
                                                                   Auction
                                                                   Per Order entered on 10/06/2016, Doc
                                                                   No. 255
                                                                   Sales tax Headquarters Auction                   ($5,721.44)    2820-000                                                  $285,310.00
                                                                   Auction Expenses Headquarters                   ($30,203.84)    3620-000                                                  $285,310.00
                                                                   Records packing Headquarters auction            ($26,382.01)    3992-000                                                  $285,310.00
                  {323}                                            Computer sales                                  $184,148.76     1129-000                                                  $285,310.00
                                                                   Wipe fees                                       ($38,128.20)    3992-000                                                  $285,310.00

                                                                   Refund of Florida ($40,000) and                  $94,193.55     3992-000                                                  $285,310.00
                                                                   Oklahoma ($54,193.55) security
                                                                   deposits
                                                                   Brokerage Commissions                            ($8,300.00)    3610-000                                                  $285,310.00
                                                                   Buyer's Premium Computer sales                  ($21,185.26)    3610-000                                                  $285,310.00
                  {324}                                            2010 Ford - XL Transit Connect Van               $10,791.50     1129-000                                                  $285,310.00
02/23/2017           3754   Michael J. Lindvay                     Week ending 02/25/2017                                          3991-000                  $0.00            $2,088.00       $283,222.00
                                                                   Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                  SUBTOTALS           $267,588.11             $2,088.00
                                  Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20             EOD 01/21/20 06:30:08                   Pg 224 of
                                                                                     FORM 5882                                                                      Page No: 175
                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                            Trustee Name:                        Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                           Bank of Texas
Primary Taxpayer ID #:        **-***1311                                                                                          Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                       General
For Period Beginning:         01/01/2019                                                                                          Blanket bond (per case limit):       $36,644,668.00
For Period Ending:            12/31/2019                                                                                          Separate bond (if applicable):       $55,000,000.00


     1               2                          3                                                   4                                                   5                    6               7

Transaction      Check /                   Paid to/                       Description of Transaction                               Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                Received From                                                                             Tran Code            $                    $


02/27/2017                 State of Tennessee                     Sale of 2845 Elm Hill Pike, Nashville, TN                            *                    $0.00                  $0.00     $283,222.00
                  {347}                                           2845 Elm Hill Pike, Nashville, TN              $5,525,000.00     1110-000                                                 $283,222.00
                                                                  Commission to A&G Realty Partners               ($107,737.50)    3510-000                                                 $283,222.00

                                                                  2016 Property taxes to Davidson                  ($66,551.38)    2820-000                                                 $283,222.00
                                                                  County Trustee
                                                                  Balance of proceeds to Cerberus               ($5,350,711.12)    4110-000                                                 $283,222.00
                                                                  Business Finance, LLC
02/28/2017                 State of Tennessee                     Sale of Personal Property located at 2845 Elm Hill Pike,             *             $40,252.68                    $0.00     $323,474.68
                                                                  Nashville, TN
                  {321}                                           Office Furniture                                  $25,000.00     1129-000                                                 $323,474.68
                  {322}                                           Office Fixtures                                   $25,000.00     1129-000                                                 $323,474.68
                                                                  Payment to Davidson County Trustee                ($3,247.32)    4800-000                                                 $323,474.68
                                                                  Commission to Tiger Capital Group                 ($6,500.00)    3610-000                                                 $323,474.68
02/28/2017                 Bank of Texas                          Account Analysis Fee                                             2600-000                 $0.00                $474.86     $322,999.82




                                                                                                                                  SUBTOTALS           $40,252.68                 $474.86
                                   Case 16-07207-JMC-7A                  Doc 3785           Filed 01/21/20              EOD 01/21/20 06:30:08                   Pg 225 of
                                                                                            FORM 5882                                                                        Page No: 176
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                                   Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                             Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                                Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:                        General
For Period Beginning:          01/01/2019                                                                                                 Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                                 Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                         4                                                    5                     6               7

Transaction      Check /                     Paid to/                             Description of Transaction                               Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                                   Tran Code            $                     $


03/01/2017                  Orthotics and Prosthetics International      Sale of 4809 Memorial Highway, Tampa, FL Contract                     *                    $0.00                   $0.00     $322,999.82
                            Institute Foundations, Inc.                  sale price: $3,650,000.00
                  {340}                                                  4809 Memorial Highway, Tampa, FL               $3,600,000.00      1110-000                                                  $322,999.82
                                                                         Repair credit-lightening strike damage           ($22,135.58)     2420-000                                                  $322,999.82

                                                                         Real Estate proration for 2017                      ($347.76)     2820-000                                                  $322,999.82
                                                                         (01/01/2017 to 03/01/2017)
                                                                         Search/Exam cancellation fee to                     ($750.00)     2500-000                                                  $322,999.82
                                                                         Meridian Title Corporation
                                                                         Commission to A&G Realty Partners                ($70,200.00)     3510-000                                                  $322,999.82
                                                                         Commissions to Tiger Capital Group                 ($6,500.00)    3610-000                                                  $322,999.82

                                                                         Delinquent Special Assessments to                  ($2,151.40)    2500-000                                                  $322,999.82
                                                                         Barnett, Bolt Kirkwood, Long &
                                                                         Koche, PA
                                                                         Utility bill to Barnett, Bolt Kirkwood,             ($141.03)     2990-000                                                  $322,999.82
                                                                         Long & Koche, PA
                                                                         Mechanics lien (escrow hold to                     ($5,000.00)    2500-000                                                  $322,999.82
                                                                         Meridian Title Corp)
                                                                         Balance of proceeds to Cerberus                ($3,542,774.23)    4110-000                                                  $322,999.82
                                                                         Business Finance, LLC
                  {321}                                                  Office Furniture                                  $16,666.67      1129-000                                                  $322,999.82
                  {322}                                                  Office Fixtures                                   $16,666.66      1129-000                                                  $322,999.82
                  {323}                                                  Office Equipment                                  $16,666.67      1129-000                                                  $322,999.82
03/02/2017           3755   Montgomery County Environmental              3325 Stop Eiqht Road                                              2990-000                 $0.00                 $107.98     $322,891.84
                            Services                                     450379-505792
                                                                         Per order entered on 11/18/2016 Doc. No. 641



                                                                                                                                          SUBTOTALS                  $0.00                $107.98
                                     Case 16-07207-JMC-7A           Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 226 of
                                                                                     FORM 5882                                                                  Page No: 177
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                 4                                              5                     6                7

Transaction      Check /                        Paid to/                    Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                     Received From                                                                    Tran Code           $                     $


03/02/2017           3756   City Utilities                          2810 Dupont Commerce Court                                2990-000                 $0.00                   $64.25     $322,827.59
                                                                    0065326 00039313
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/02/2017           3757   Missouri American Water                 3640 Corporate Trail Drive                                2990-000                 $0.00                 $469.32      $322,358.27
                                                                    1017-220016563805
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/02/2017           3758   Harris Co. M.U.D.                       15651 North Freeway                                       2990-000                 $0.00                   $25.74     $322,332.53
                                                                    20830-3010032001
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/02/2017           3759   Harris Co. M.U.D.                       15651 North Freeway                                       2990-000                 $0.00                 $310.87      $322,021.66
                                                                    20830-3010032101
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/02/2017           3760   City of Tampa Utilities                 4809 Memorial Highway                                     2990-000                 $0.00                    $9.27     $322,012.39
                                                                    0201390-001-6
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/02/2017           3761   Southern California Edison              650 W. Cienega Avenue                                     2990-000                 $0.00             $4,036.09        $317,976.30
                                                                    2-39-083-5965
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/02/2017           3762   Boise City Utility Billing              12302 W. Explorer Drive #110                              2990-000                 $0.00                   $44.30     $317,932.00
                                                                    054584600080786
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/02/2017           3763   Avista                                  13518 E. Indiana Avenue                                   2990-000                 $0.00             $2,399.22        $315,532.78
                                                                    6077067990
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/02/2017           3764   CPS Energy                              5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                   $23.83     $315,508.95
                                                                    300-3873-904
                                                                    Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                             SUBTOTALS                  $0.00            $7,382.89
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 227 of
                                                                                    FORM 5882                                                                  Page No: 178
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                              5                     6                7

Transaction      Check /                     Paid to/                      Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                      Tran Code           $                     $


03/02/2017           3765   Nashville Electric Service             2845 Elm Hill Pike                                        2990-000                 $0.00            $13,188.53        $302,320.42
                                                                   021217-00430809
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/02/2017           3766   Milwaukee Water Works                  6300 W. Layton Avenue                                     2990-000                 $0.00                   $63.68     $302,256.74
                                                                   390-2422.300
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/02/2017           3767   Milwaukee Water Works                  6300 W. Layton Avenue                                     2990-000                 $0.00                 $125.01      $302,131.73
                                                                   390-2423.300
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/02/2017           3768   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $427.18      $301,704.55
                                                                   0015-381-941
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/02/2017           3769   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $742.76      $300,961.79
                                                                   2041-770-112
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/02/2017           3770   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $247.08      $300,714.71
                                                                   3819-870-377
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/02/2017           3771   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $144.00      $300,570.71
                                                                   6229-898-557
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/02/2017           3772   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $105.46      $300,465.25
                                                                   8061-266-240
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/02/2017           3773   Nicor Gas                              11551 184th Place                                         2990-000                 $0.00                 $329.31      $300,135.94
                                                                   94850843569
                                                                   Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                            SUBTOTALS                  $0.00           $15,373.01
                                     Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                Pg 228 of
                                                                                           FORM 5882                                                                       Page No: 179
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                              Trustee Name:                          Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                             Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                            Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                         General
For Period Beginning:            01/01/2019                                                                                            Blanket bond (per case limit):         $36,644,668.00
For Period Ending:               12/31/2019                                                                                            Separate bond (if applicable):         $55,000,000.00


     1                2                            3                                                     4                                                   5                      6                7

Transaction      Check /                      Paid to/                           Description of Transaction                             Uniform           Deposit             Disbursement         Balance
   Date           Ref. #                   Received From                                                                               Tran Code            $                      $


03/02/2017           3774    Village of Orland Park                      11551 184th Place                                              2990-000                 $0.00                    $26.85     $300,109.09
                                                                         207045
                                                                         Per order entered on 11/18/2016 Doc. No. 641
03/02/2017           3775    Mark A. Huber                               Week ending 03/04/2017                                         3991-000                 $0.00              $3,200.00        $296,909.09
                                                                         Per order entered on 10/04/2016, Doc No. 216
03/02/2017           3776    Carolyn K. Herald                           Week ending 03/04/2017                                             *                    $0.00                  $232.25      $296,676.84
                                                                         Per Order Entered on 10/04/2016 Doc. No. 216
                                                                                                                           ($220.00)    3991-000                                                    $296,676.84
                                                                         Postage expense                                    ($12.25)    3992-000                                                    $296,676.84
03/02/2017           3777    GRM Information Management Services of      Services for the period 01/01/2017 o 01/31/2017                2420-000                 $0.00             $34,898.90        $261,777.94
                             Indiana, LLC                                Per Order entered on 10/04/2017 Doc no. 217
03/02/2017           3778    Electronic Strategies, Inc.                 Invoice number 534532                                          3991-000                 $0.00             $13,714.50        $248,063.44
                                                                         Service 02/01/2017 to 02/15/2017
                                                                         Per Order entered on 01/30/2017, Doc no. 1114
03/02/2017           3779    Tyco Integrated Security                    Invoice no. 10401208                                           2990-000                 $0.00             $15,651.31        $232,412.13
                                                                         Service January-March 2017
                                                                         Customer No. 01400131003358
                                                                         Per Order entered on 11/18/2016, doc no. 641
03/02/2017           3780    Hanzo Logistics, Inc.                       Invoice 7529                                                   2420-000                 $0.00              $2,720.00        $229,692.13
                                                                         Invoice date: 02/28/2017
                                                                         February storage
                                                                         Per Order entered on 10/04/2016 [Doc. No. 217]
03/06/2017           (309)   State of California                         Tax refunds                                                    1129-000            $171.24                        $0.00     $229,863.37
03/07/2017           3781    Newmark Grubb Cressy & Everett              2810 Dupont Commerce Court, Fort Wayne, IN                     2990-000                 $0.00                  $225.00      $229,638.37
                                                                         Invoice 2810-2
                                                                         Per Order entered on 11/18/2016, Doc. No. 641




                                                                                                                                       SUBTOTALS                 $171.24           $70,668.81
                                      Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20             EOD 01/21/20 06:30:08           Pg 229 of
                                                                                        FORM 5882                                                               Page No: 180
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                    Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:          01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                      4                                           5                     6                7

Transaction      Check /                    Paid to/                           Description of Transaction                      Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                        Tran Code           $                     $


03/07/2017           3782   Centaur Building Services                  3540 Corporate Trail Drive, Earth City, MO             2990-000                 $0.00                 $367.56      $229,270.81
                                                                       Invoice No 0031873
                                                                       Per Order entered on 11/18/2016, Doc. No. 641
03/07/2017           3783   Centaur Building Services                  3540 Corporate Trail Drive, Earth City, MO             2990-000                 $0.00                 $456.07      $228,814.74
                                                                       Invoice No 0031663
                                                                       Per Order entered on 11/18/2016, Doc. No. 641
03/07/2017           3784   McMaster-Carr                              1030 North Meridian Rd, Youngstown, OH                 2990-000                 $0.00                   $54.04     $228,760.70
                                                                       Invoice No. 93643706
                                                                       Account No. 261522000
                                                                       Per Order entered on 11/18/2016, Doc. No. 641
03/07/2017           3785   Tomicic's Pressure Washing Service         670 E. Carnegie Drive, San Bernardino, CA              2990-000                 $0.00                 $290.70      $228,470.00
                                                                       Invoice No. 1166
                                                                       Per Order entered on 11/18/2016, Doc. No. 641
03/07/2017           3786   Prime Waterproofing & Roofing, Inc.        670 E. Carnegie Dr, San Bernardino, CA                 2990-000                 $0.00            $12,100.00        $216,370.00
                                                                       Invoice No. 224
                                                                       Per Order entered on 11/18/2016, Doc. No. 641
03/07/2017           3787   Hurst Mechanical                           1980 Metro Court SW, Wyoming, MI                       2990-000                 $0.00                 $184.50      $216,185.50
                                                                       Invoice No. S9752
                                                                       Per Order entered on 11/18/2016, Doc. No. 641
03/07/2017           3788   Procare                                    1980 Metro Court SW, Wyoming, MI                       2990-000                 $0.00                 $180.00      $216,005.50
                                                                       Invoice No. 51424
                                                                       Per Order entered on 11/18/2016, Doc. No. 641
03/07/2017           3789   Professional Plumbing Solutions, Inc.      4809 Memorial Highway, Tampa, FL                       2990-000                 $0.00                   $98.00     $215,907.50
                                                                       Invoice No. 19559
                                                                       Per Order entered on 11/18/2016, Doc. No. 641
03/07/2017           3790   R&M Property Services                      4809 Memorial Highway, Tampa, FL                       2990-000                 $0.00                 $245.67      $215,661.83
                                                                       Invoice No. 1828
                                                                       Per Order entered on 11/18/2016, Doc. No. 641


                                                                                                                             SUBTOTALS                  $0.00           $13,976.54
                                    Case 16-07207-JMC-7A                 Doc 3785         Filed 01/21/20             EOD 01/21/20 06:30:08           Pg 230 of
                                                                                          FORM 5882                                                               Page No: 181
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                       Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                     Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                        General
For Period Beginning:           01/01/2019                                                                                     Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                     Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                       4                                           5                     6                7

Transaction      Check /                       Paid to/                          Description of Transaction                      Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                    Received From                                                                       Tran Code           $                     $


03/07/2017           3791   Tomicic's Pressure Washing Service           650 W. Cienega Ave, San Dimas, CA                      2990-000                 $0.00                 $290.60      $215,371.23
                                                                         Invoice No. 1167
                                                                         Per Order entered on 11/18/2016, Doc. No. 641
03/07/2017           3792   Mike Wright's Property Services              650 W. Cienega Ave, San Dimas, CA                      2990-000                 $0.00                 $115.00      $215,256.23
                                                                         Invoice No. 17026
                                                                         Per Order entered on 11/18/2016, Doc. No. 641
03/07/2017           3793   OfficeTeam                                   650 W. Cienega Ave, San Dimas, CA                      2990-000                 $0.00                 $542.27      $214,713.96
                                                                         Invoice No. 47818429
                                                                         Per Order entered on 11/18/2016, Doc. No. 641
03/07/2017           3794   OfficeTeam                                   650 W. Cienega Ave, San Dimas, CA                      2990-000                 $0.00                 $547.62      $214,166.34
                                                                         Invoice No. 47818402
                                                                         Per Order entered on 11/18/2016, Doc. No. 641
03/07/2017           3795   Hill Electric                                5700 Northwest Parkway, San Antonio, TX                2990-000                 $0.00                 $460.06      $213,706.28
                                                                         Invoice No. 24585
                                                                         Per Order entered on 11/18/2016, Doc. No. 641
03/07/2017           3796   A/C Techinal Services, LLC                   5700 Northwest Parkway, San Antonio, TX                2990-000                 $0.00                 $653.83      $213,052.45
                                                                         Invoice No. S127
                                                                         Per Order entered on 11/18/2016, Doc. No. 641
03/07/2017           3797   J.F. Ahern Co.                               6300 W. Layton Ave, Greenfield, WI                     2990-000                 $0.00                 $221.00      $212,831.45
                                                                         Invoice No. 185166
                                                                         Per Order entered on 11/18/2016, Doc. No. 641
03/07/2017           3798   Chicago Metropolitan Fire Protection Co      11551 184th Place, Orland Park, IL                     2990-000                 $0.00                 $190.00      $212,641.45
                                                                         Invoice No. IN00152271
                                                                         Per Order entered on 11/18/2016, Doc. No. 641
03/07/2017           3799   ABM Janitorial Svcs Neast Inc.               235 Greenfield Parkway, Liverpool, NY                  2990-000                 $0.00                   $90.72     $212,550.73
                                                                         Invoice No. 10576780
                                                                         Per Order entered on 11/18/2016, Doc. No. 641




                                                                                                                               SUBTOTALS                  $0.00            $3,111.10
                                   Case 16-07207-JMC-7A                Doc 3785           Filed 01/21/20           EOD 01/21/20 06:30:08                    Pg 231 of
                                                                                          FORM 5882                                                                     Page No: 182
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                               Trustee Name:                        Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                         Bank Name:                           Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                             Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                       General
For Period Beginning:          01/01/2019                                                                                             Blanket bond (per case limit):       $36,644,668.00
For Period Ending:             12/31/2019                                                                                             Separate bond (if applicable):       $55,000,000.00


     1                2                        3                                                        4                                                   5                    6                7

Transaction      Check /                    Paid to/                            Description of Transaction                             Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                 Received From                                                                                Tran Code            $                    $


03/07/2017           3800   ABM Janitorial Svcs Neast Inc.             235 Greenfield Parkway, Liverpool, NY                           2990-000                 $0.00                  $90.72     $212,460.01
                                                                       Invoice No. 10528343
                                                                       Per Order entered on 11/18/2016, Doc. No. 641
03/07/2017           3801   ABM Janitorial Svcs Neast Inc.             235 Greenfield Parkway, Liverpool, NY                           2990-000                 $0.00                $193.62      $212,266.39
                                                                       Invoice No. 10617230
                                                                       Per Order entered on 11/18/2016, Doc. No. 641
03/08/2017           3744   VOID: Jayhawk Fire Sprinkler Co, Inc.      Check returned by Vendor. Duplicate payment                     2990-003                 $0.00             ($185.00)       $212,451.39
03/09/2017                  Meridian Title Corporation                 Sale of 10999 Stahl Rd. Newburgh, IN                                *             $28,771.42                     $0.00     $241,222.81
                                                                       Contract sale price: $1,150,000.00
                  {327}                                                Real Estate                                   $1,100,000.00     1110-000                                                  $241,222.81
                  {321}                                                Office furniture                                $16,666.67      1129-000                                                  $241,222.81
                  {322}                                                Office Fixtures                                 $16,666.67      1129-000                                                  $241,222.81
                  {323}                                                Office Equipment                                $16,666.66      1129-000                                                  $241,222.81

                                                                       2017 Pro-rated property taxes                    ($4,405.47)    2820-000                                                  $241,222.81
                                                                       (01/01/2017 to 03/08/2017)
                                                                       Commissions to A&G Realty Partners              ($21,450.00)    3510-000                                                  $241,222.81
                                                                       Commission to Tiger Group                        ($6,500.00)    3610-000                                                  $241,222.81

                                                                       Delinquent water/sewer fees including            ($1,027.77)    2990-000                                                  $241,222.81
                                                                       penalty fees to Warrick County
                                                                       Treasure
                                                                       Payoff balance to Cerberus Business         ($1,087,845.34)     4110-000                                                  $241,222.81
                                                                       Finance, LLC




                                                                                                                                      SUBTOTALS           $28,771.42                   $99.34
                                   Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                   Pg 232 of
                                                                                      FORM 5882                                                                         Page No: 183
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                              Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                           Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        General
For Period Beginning:          01/01/2019                                                                                            Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                            Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                    4                                                    5                     6                7

Transaction      Check /                     Paid to/                       Description of Transaction                                Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                              Tran Code            $                     $


03/09/2017                  4040 Broadway, Ltd                      5700 Northwest Parkway, San Antonio, TX                               *                    $0.00                    $0.00     $241,222.81
                  {345}                                             Real Estate                                    $3,300,000.00      1110-000                                                   $241,222.81

                                                                    Real Estate tax pro-ration 01/01/2017            ($19,521.85)     2820-000                                                   $241,222.81
                                                                    to 03/03/2017
                                                                    HOA fees to Technology Park                         ($843.23)     2990-000                                                   $241,222.81
                                                                    Association
                                                                    County taxes to Bexar County                    ($110,120.98)     2820-000                                                   $241,222.81
                                                                    Assessor
                                                                    Commission to A&G Realty Partners                ($64,350.00)     3510-000                                                   $241,222.81

                                                                    Balance of proceeds to Cerberus                ($3,105,163.94)    4110-000                                                   $241,222.81
                                                                    Business Finance, LLC
03/09/2017           3802   Citizens Energy Group                   9511 Angola Court                                                 2990-000                 $0.00                   $15.28     $241,207.53
                                                                    1101147-158421
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3803   Indianapolis Power & Light Company      9511 Angola Court                                                 2990-000                 $0.00             $1,526.74        $239,680.79
                                                                    1820491
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3804   Indianapolis Power & Light Company      9511 Angola Court                                                 2990-000                 $0.00             $2,143.03        $237,537.76
                                                                    1820492
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3805   Chandler Utilities                      10999 Stahl Road                                                  2990-000                 $0.00                 $135.94      $237,401.82
                                                                    120021051
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3806   City of Vandalia                        3325 Stop Eiqht Road                                              2990-000                 $0.00                   $41.30     $237,360.52
                                                                    42*2050*1
                                                                    Per order entered on 11/18/2016 Doc. No. 641



                                                                                                                                     SUBTOTALS                  $0.00            $3,862.29
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 233 of
                                                                                     FORM 5882                                                                  Page No: 184
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                 4                                              5                     6               7

Transaction      Check /                        Paid to/                    Description of Transaction                         Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                     Received From                                                                    Tran Code           $                     $


03/09/2017           3807   City Utilities                          2810 Dupont Commerce Court                                2990-000                 $0.00                 $288.65     $237,071.87
                                                                    00189471
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3808   NIPSCO                                  2810 Dupont Commerce Court                                2990-000                 $0.00                 $419.08     $236,652.79
                                                                    936-047-008-2
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3809   Ameren Missouri                         3640 Corporate Trail Drive                                2990-000                 $0.00             $4,779.04       $231,873.75
                                                                    0577030056
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3810   DTE Energy                              1522 E. Big Beaver Road                                   2990-000                 $0.00             $2,688.48       $229,185.27
                                                                    2343 029 0004 3
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3811   Dominion East Ohio                      1030 North Meridian Road                                  2990-000                 $0.00                 $610.85     $228,574.42
                                                                    5 1800 0177 6843
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3812   KC Water Services                       9150 E. 41st Terrace                                      2990-000                 $0.00                 $172.75     $228,401.67
                                                                    000705492 0182804 6
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3813   Cobb EMC                                2065 ITT Tech Way                                         2990-000                 $0.00             $5,872.24       $222,529.43
                                                                    473942001
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3814   Consumers Energy                        1980 Metro Court SW                                       2990-000                 $0.00             $5,639.40       $216,890.03
                                                                    1030 2377 2561
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3815   Golden State Water Company              650 W. Cienega Avenue                                     2990-000                 $0.00                 $538.07     $216,351.96
                                                                    74442062654
                                                                    Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                             SUBTOTALS                  $0.00           $21,008.56
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 234 of
                                                                                    FORM 5882                                                                  Page No: 185
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                 4                                              5                     6                7

Transaction      Check /                      Paid to/                     Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                     Tran Code           $                     $


03/09/2017           3816   SoCalGas Company                       650 W. Cienega Avenue                                     2990-000                 $0.00                   $15.78     $216,336.18
                                                                   073 517 0472 6
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3817   Nashville Electric Service             2845 Elm Hill Pike                                        2990-000                 $0.00             $3,712.72        $212,623.46
                                                                   021217-00430809
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3818   Alagasco                               3964 Methodist Circle                                     2990-000                 $0.00                   $20.74     $212,602.72
                                                                   200000093821
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3819   Bessemer Utilities                     3964 Methodist Circle                                     2990-000                 $0.00             $2,085.87        $210,516.85
                                                                   75886
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3820   City of Webster                        1001 Magnolia Avenue                                      2990-000                 $0.00                 $117.11      $210,399.74
                                                                   01-1079-02
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3821   City of Webster                        1001 Magnolia Avenue                                      2990-000                 $0.00                 $320.77      $210,078.97
                                                                   01-1080-02
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3822   Nationalgrid                           235 Greenfield Parkway                                    2990-000                 $0.00                 $342.13      $209,736.84
                                                                   70475-94111
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3823   Columbia Gas of Ohio                   1656 Henthorne Drive                                      2990-000                 $0.00                   $48.96     $209,687.88
                                                                   17022023 007 000 4
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3824   Columbia Gas of Ohio                   1656 Henthorne Drive                                      2990-000                 $0.00                   $41.54     $209,646.34
                                                                   17022023 008 000 3
                                                                   Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                            SUBTOTALS                  $0.00            $6,705.62
                                    Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 235 of
                                                                                          FORM 5882                                                                 Page No: 186
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:           01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                      4                                              5                     6                7

Transaction      Check /                     Paid to/                           Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                           Tran Code           $                     $


03/09/2017           3825   Columbia Gas of Ohio                        1656 Henthorne Drive                                      2990-000                 $0.00                   $49.58     $209,596.76
                                                                        17022023 009 000 2
                                                                        Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3826   Toledo Edison                               1656 Henthorne Drive                                      2990-000                 $0.00                 $580.87      $209,015.89
                                                                        110 047 337 040
                                                                        Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3827   Toledo Edison                               1656 Henthorne Drive                                      2990-000                 $0.00                 $114.68      $208,901.21
                                                                        110 058 417 558
                                                                        Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3828   Toledo Edison                               1656 Henthorne Drive                                      2990-000                 $0.00                 $353.37      $208,547.84
                                                                        110 058 420 248
                                                                        Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3829   Toledo Edison                               1656 Henthorne Drive                                      2990-000                 $0.00                 $228.01      $208,319.83
                                                                        110 058 420 586
                                                                        Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3830   Electronic Strategies, Inc.                 Invoice number 534563                                     3991-000                 $0.00            $29,215.00        $179,104.83
                                                                        Service 02/16/2017 to 02/28/2017
                                                                        Per Order entered on 01/30/2017, Doc no. 1114
03/09/2017           3831   Electronic Strategies, Inc.                 Invoice number 81004                                      2990-000                 $0.00             $2,838.26        $176,266.57
                                                                        Per Order entered on 01/30/2017, Doc no. 1114
03/09/2017           3832   GRM Information Management Services of      Services for the period 02/01/2017 to 02/28/2017          2420-000                 $0.00            $87,361.28         $88,905.29
                            Indiana, LLC                                Per Order entered on 10/04/2017 Doc no. 217
03/09/2017           3833   Rust Consulting - Omni Bankruptcy           Service period ending January 31, 2017                    3991-000                 $0.00            $23,271.80         $65,633.49
                                                                        Invoice No. 3954
                                                                        Per Order entered in 10/04/2016 Doc No. 213
03/09/2017           3834   Michael J. Lindvay                          Week ending 03/04/2017                                    3991-000                 $0.00             $2,320.00         $63,313.49
                                                                        Per order entered on 11/18/2016 Doc. No. 641
03/09/2017           3835   Michael J. Lindvay                          Week ending 03/11/2017                                    3991-000                 $0.00             $1,392.00         $61,921.49
                                                                        Per order entered on 11/18/2016 Doc. No. 641
                                                                                                                                 SUBTOTALS                  $0.00          $147,724.85
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 236 of
                                                                                     FORM 5882                                                                 Page No: 187
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                       General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                  4                                              5                    6               7

Transaction      Check /                     Paid to/                       Description of Transaction                         Uniform          Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                       Tran Code           $                    $


03/09/2017           3836    Robert M. Burris                       Week ending 02/11/2017                                    3991-000                 $0.00                $760.00      $61,161.49
                                                                    Per Order Entered on 10/04/2016 Doc. No. 216
03/09/2017           3837    Mark A. Huber                          Week ending 03/11/2017                                    3991-000                 $0.00            $2,550.00        $58,611.49
                                                                    Per order entered on 10/04/2016, Doc No. 216
03/09/2017           3838    Carolyn K. Herald                      Week ending 03/11/2017                                    3991-000                 $0.00                $150.00      $58,461.49
                                                                    Per Order Entered on 10/04/2016 Doc. No. 216
03/10/2017           (374)   Indiana Farm Bureau Insurance          Payment of Medical Lien Lane Rich                         1229-000          $16,666.66                    $0.00      $75,128.15
                                                                    Per Order entered on 04/05/2107, Doc 1512




                                                                                                                             SUBTOTALS           $16,666.66             $3,460.00
                                  Case 16-07207-JMC-7A                 Doc 3785           Filed 01/21/20       EOD 01/21/20 06:30:08                   Pg 237 of
                                                                                          FORM 5882                                                                Page No: 188
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:        **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:         01/01/2019                                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:            12/31/2019                                                                                        Separate bond (if applicable):        $55,000,000.00


     1               2                        3                                                         4                                              5                    6               7

Transaction      Check /                  Paid to/                             Description of Transaction                        Uniform            Deposit           Disbursement        Balance
   Date           Ref. #               Received From                                                                            Tran Code             $                    $


03/13/2017                 First American Title Insurance Company      Sale of 1980 Metro Ct SW, Wyoming, MI                         *           $2,848,548.73                    $0.00   $2,923,676.88
                  {339}                                                Real Estate                             $2,832,100.00     1110-000                                                 $2,923,676.88
                  {321}                                                Office Furniture                          $55,966.67      1129-000                                                 $2,923,676.88
                  {322}                                                Office Fixtures                           $55,966.67      1129-000                                                 $2,923,676.88
                  {323}                                                Office Equipment                          $55,966.66      1129-000                                                 $2,923,676.88

                                                                       City/Town Taxes 01/01/2017 to            ($18,215.34)     2820-000                                                 $2,923,676.88
                                                                       03/10/2017
                                                                       County Taxes 01/01/2017 to                 ($6,742.99)    2820-000                                                 $2,923,676.88
                                                                       03/10/2017
                                                                       Winter Personal Property Tax                ($259.87)     2820-000                                                 $2,923,676.88
                                                                       Proration
                                                                       Summer Personal Property Tax                ($968.04)     2820-000                                                 $2,923,676.88
                                                                       Proration
                  {375}                                                Association dues 03/10/2017 to               $588.21      1229-000                                                 $2,923,676.88
                                                                       03/31/2017
                                                                       Real Estate Commissions to A&G           ($55,225.95)     3510-000                                                 $2,923,676.88
                                                                       Realty Partners
                                                                       Personal Property Commissions to         ($21,827.00)     3610-000                                                 $2,923,676.88
                                                                       Tiger Capital
                                                                       Association Dues to Metro Health           ($5,235.32)    2990-000                                                 $2,923,676.88
                                                                       Village Condo Association
                                                                       2016 Winter Personal Property Taxes        ($1,450.12)    2820-000                                                 $2,923,676.88

                                                                       Record Discharge to Kent County              ($30.00)     2500-000                                                 $2,923,676.88
                                                                       Registers of Deeds
                                                                       Delinquent 2016 Real Property Taxes      ($38,003.72)     2820-000                                                 $2,923,676.88
                                                                       to Kent County Treasurer
                                                                                                                                SUBTOTALS          $2,848,548.73                  $0.00
                                   Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                   Pg 238 of
                                                                                     FORM 5882                                                                        Page No: 189
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                          Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:          01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                   4                                                      5                    6               7

Transaction      Check /                    Paid to/                       Description of Transaction                               Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                 Received From                                                                             Tran Code             $                    $


                                                                   Water/Sewer Usage to City of                      ($1,881.13)    2990-000                                                 $2,923,676.88
                                                                   Wyoming
                                                                   Funds Held Water/Sewer Escrow                     ($2,200.00)    2500-000                                                 $2,923,676.88
03/13/2017                  Meridian Title Corporation             Sale of 235 Greenfield Parkway, Liverpool, NY                        *           $1,149,883.80                    $0.00   $4,073,560.68
                  {352}                                            Real Estate                                    $1,205,000.00     1110-000                                                 $4,073,560.68
                  {376}                                            2017 Town Tax proration 03/10/2017               $13,470.96      1224-000                                                 $4,073,560.68
                                                                   to 12/31/2017
                  {376}                                            2016/2017 School Tax 03/10/2017 to               $10,972.59      1224-000                                                 $4,073,560.68
                                                                   03/60/2017
                                                                   2016/2017 School taxes and 2017                 ($55,694.78)     2820-000                                                 $4,073,560.68
                                                                   town taxes to Recipient of Taxes
                                                                   Estimated water through closing date               ($168.00)     2990-000                                                 $4,073,560.68
                                                                   to OCWA
                                                                   Fire Service Fee to OCWA                           ($199.47)     2990-000                                                 $4,073,560.68
                                                                   Commissions to A&G Realty Partners              ($23,497.50)     3510-000                                                 $4,073,560.68
03/17/2017           3839   Dayton Power and Light Company         3325 Stop Eiqht Road                                             2990-000                  $0.00                $602.08   $4,072,958.60
                                                                   9652204164
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3840   Direct Energy Business                 3325 Stop Eiqht Road                                             2990-000                  $0.00            $1,811.81     $4,071,146.79
                                                                   1343105
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3841   Vectren Energy Delivery                3325 Stop Eiqht Road                                             2990-000                  $0.00                $330.31   $4,070,816.48
                                                                   03-401985623-2630606 5
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3842   AEP Indiana Michigan Power             2810 Dupont Commerce Court                                       2990-000                  $0.00            $1,053.61     $4,069,762.87
                                                                   046-625-854-1-5
                                                                   Per order entered on 11/18/2016 Doc. No. 641

                                                                                                                                   SUBTOTALS          $1,149,883.80            $3,797.81
                                    Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 239 of
                                                                                         FORM 5882                                                                  Page No: 190
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:           01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                    4                                              5                     6                7

Transaction      Check /                        Paid to/                        Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                     Received From                                                                        Tran Code           $                     $


03/17/2017           3843   City Utilities                              2810 Dupont Commerce Court                                2990-000                 $0.00                   $14.96   $4,069,747.91
                                                                        0065326 00039379
                                                                        Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3844   Metropolitan St. Louis Sewer District       3640 Corporate Trail Drive                                2990-000                 $0.00                 $662.17    $4,069,085.74
                                                                        0580963-7
                                                                        Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3845   City of Troy - Water                        1522 E. Big Beaver Road                                   2990-000                 $0.00                 $909.29    $4,068,176.45
                                                                        3700887
                                                                        Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3846   City of Troy - Water                        1522 E. Big Beaver Road B                                 2990-000                 $0.00                 $103.06    $4,068,073.39
                                                                        3700888
                                                                        Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3847   Consumers Energy                            1522 E. Big Beaver Road                                   2990-000                 $0.00                 $139.42    $4,067,933.97
                                                                        1030 2377 2165
                                                                        Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3848   Consumers Energy                            1522 E. Big Beaver Road                                   2990-000                 $0.00                 $617.46    $4,067,316.51
                                                                        1030 2377 1795
                                                                        Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3849   Ohio Edison                                 1030 North Meridian Road                                  2990-000                 $0.00             $3,925.38      $4,063,391.13
                                                                        100 016 884 030
                                                                        Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3850   Hudson Energy Services, LLC                 15651 North Freeway                                       2990-000                 $0.00             $2,995.73      $4,060,395.40
                                                                        100407669
                                                                        Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3851   City of San Bernardino Municipal Water      670 Carnegie Drive                                        2990-000                 $0.00                   $84.47   $4,060,310.93
                            Dept                                        289577-93712
                                                                        Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                 SUBTOTALS                  $0.00            $9,451.94
                                   Case 16-07207-JMC-7A                  Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 240 of
                                                                                          FORM 5882                                                                  Page No: 191
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                       4                                              5                     6                7

Transaction      Check /                     Paid to/                            Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                            Tran Code           $                     $


03/17/2017           3852   Southern California Edison                   670 Carnegie Drive                                        2990-000                 $0.00             $3,444.88      $4,056,866.05
                                                                         2-39-083-6377
                                                                         Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3853   Cobb County Water System                     2065 ITT Tech Way                                         2990-000                 $0.00                 $105.00    $4,056,761.05
                                                                         000535448-02863954
                                                                         Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3854   Cobb County Water System                     2065 ITT Tech Way                                         2990-000                 $0.00                   $22.00   $4,056,739.05
                                                                         000535448-02864258
                                                                         Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3855   DTE Energy                                   1980 Metro Court SW                                       2990-000                 $0.00                 $245.79    $4,056,493.26
                                                                         2343 029 0007 6
                                                                         Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3856   City of Tampa Utilities                      4809 Memorial Highway                                     2990-000                 $0.00                    $5.25   $4,056,488.01
                                                                         0201390-001-6
                                                                         Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3857   Hillsborough County                          4809 Memorial Highway                                     2990-000                 $0.00                   $35.10   $4,056,452.91
                                                                         4874110000
                                                                         Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3858   Idaho Power                                  12302 W. Explorer Drive #110                              2990-000                 $0.00             $1,209.99      $4,055,242.92
                                                                         2222717809
                                                                         Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3859   Consolidated Irrigation District No. 19      13518 E. Indiana Avenue                                   2990-000                 $0.00                   $82.25   $4,055,160.67
                                                                         7559.0
                                                                         Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3860   Spokane County Utilities                     13518 E. Indiana Avenue                                   2990-000                 $0.00                   $91.56   $4,055,069.11
                                                                         038788/111186
                                                                         Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                  SUBTOTALS                  $0.00            $5,241.82
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 241 of
                                                                                    FORM 5882                                                                  Page No: 192
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                   4                                              5                     6                7

Transaction      Check /                    Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                       Tran Code           $                     $


03/17/2017           3861   CPS Energy                             5700 Northwest Pkwy #LCT                                  2990-000                 $0.00             $1,723.06      $4,053,346.05
                                                                   300-3873-272
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3862   CPS Energy                             5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                   $20.88   $4,053,325.17
                                                                   300-3873-904
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3863   CPS Energy                             5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                 $361.94    $4,052,963.23
                                                                   300-3873-918
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3864   San Antonio Water System               5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                 $106.39    $4,052,856.84
                                                                   001016029-0101587-0002
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3865   San Antonio Water System               5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                   $59.92   $4,052,796.92
                                                                   001017348-0101588-0002
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3866   Consumers Energy                       6359 Gander Drive                                         2990-000                 $0.00                   $32.81   $4,052,764.11
                                                                   1030 2377 2587
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3867   Consumers Energy                       6399 Miller Rd #GNDR                                      2990-000                 $0.00                 $144.43    $4,052,619.68
                                                                   1030 2377 3080
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3868   Flint Township                         6399 Miller Rd #GNDR                                      2990-000                 $0.00                 $645.25    $4,051,974.43
                                                                   07-0000399170-160634
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3869   Metro Water Services                   2845 Elm Hill Pike                                        2990-000                 $0.00                 $260.32    $4,051,714.11
                                                                   0169786301
                                                                   Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                            SUBTOTALS                  $0.00            $3,355.00
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 242 of
                                                                                    FORM 5882                                                                        Page No: 193
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                         Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                                    5                     6               7

Transaction      Check /                   Paid to/                        Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                Received From                                                                             Tran Code            $                     $


03/17/2017           3870   Hudson Energy Services, LLC            1001 Magnolia Avenue                                            2990-000                 $0.00             $2,820.61     $4,048,893.50
                                                                   100406150
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3871   Hudson Energy Services, LLC            2101 Waterview Parkway                                          2990-000                 $0.00             $1,081.21     $4,047,812.29
                                                                   100406148
                                                                   Per order entered on 11/18/2016 Doc. No. 641
03/17/2017           3872   Mark A. Huber                          Week ending 03/18/2017                                          3991-000                 $0.00             $2,950.00     $4,044,862.29
                                                                   Per order entered on 10/04/2016, Doc No. 216
03/17/2017           3873   Carolyn K. Herald                      Week ending 03/18/2017                                          3991-000                 $0.00                 $210.00   $4,044,652.29
                                                                   Per Order Entered on 10/04/2016 Doc. No. 216
03/17/2017           3874   Navigant                               Project No. 39822-001                                               *                    $0.00             $2,329.98     $4,042,322.31
                                                                   December 1, 2016 to December 31, 2016
                                                                   Database preservation
                                                                   Per Order entered on 10/04/2016, Doc no. 217
                                                                   Fees                                             ($2,107.50)    3991-000                                                 $4,042,322.31
                                                                   Expenses                                          ($222.48)     3992-000                                                 $4,042,322.31
03/17/2017           3875   A/C Technical Services, LLC            5700 Northwest Parkway, San Antonio, TX                         2990-000                 $0.00                 $653.83   $4,041,668.48
                                                                   Invoice No. S127
                                                                   Per Order entered on 03/16/2017 Doc No. 1423




                                                                                                                                  SUBTOTALS                  $0.00           $10,045.63
                                  Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20            EOD 01/21/20 06:30:08                       Pg 243 of
                                                                                    FORM 5882                                                                         Page No: 194
                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                             Trustee Name:                         Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                            Bank of Texas
Primary Taxpayer ID #:        **-***1311                                                                                           Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:         01/01/2019                                                                                           Blanket bond (per case limit):        $36,644,668.00
For Period Ending:            12/31/2019                                                                                           Separate bond (if applicable):        $55,000,000.00


     1               2                        3                                                   4                                                       5                    6               7

Transaction      Check /                   Paid to/                       Description of Transaction                                Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                Received From                                                                              Tran Code             $                    $


03/21/2017                 Meridian Title Corporation             Sale of 15651 North Freeway, Houston, TX                              *           $3,045,483.78                    $0.00   $7,087,152.26
                                                                  Per Order entered on 03/03/2017 Doc No. 1345
                  {335}                                           Real Estate sold for $3,550,000.00.             $3,250,000.00     1110-000                                                 $7,087,152.26
                                                                  Received deposit of $300,000.00 on
                                                                  02/22/2017
                  {375}                                           2017 HOA credit 03/20/2017 to                      $2,733.27      1229-000                                                 $7,087,152.26
                                                                  12/31/2017
                                                                  County 2017 Tax Proration                          ($7,037.85)    2820-000                                                 $7,087,152.26
                                                                  01/01/2017 to 03/20/2017
                                                                  ISD 2017 Tax Proration 01/01/2017 to             ($11,718.14)     2820-000                                                 $7,087,152.26
                                                                  03/20/2017
                                                                  MUD 2017 Tax Proration 01/20/2017                  ($3,348.13)    2820-000                                                 $7,087,152.26
                                                                  to 03/20/2017
                                                                  Commission to A&G Realty Partners                ($69,225.00)     3510-000                                                 $7,087,152.26

                                                                  2016 Delinquent County Taxes to                  ($35,443.14)     2820-000                                                 $7,087,152.26
                                                                  Harris County Tax Collector
                                                                  2016 MUD delinquent taxes to Harris              ($16,861.44)     2820-000                                                 $7,087,152.26
                                                                  County MUD 189
                                                                  2016 Delinquent ISD taxes to ISD -               ($59,013.44)     2820-000                                                 $7,087,152.26
                                                                  Spring
                                                                  Delinquent HOA fees to Commerce                    ($3,592.91)    2990-000                                                 $7,087,152.26
                                                                  Park North
                                                                  Payment of Mechanics Lien Digital                  ($1,009.44)    2990-000                                                 $7,087,152.26
                                                                  Air Control
03/21/2017                 Transfer From: #******5023             Deposit/Earnest money for sale of *5651 North                     9999-000          $300,000.00                    $0.00   $7,387,152.26
                                                                  Freeway, Houston, TX


                                                                                                                                   SUBTOTALS          $3,345,483.78                  $0.00
                                    Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 244 of
                                                                                          FORM 5882                                                                Page No: 195
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                         Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                       Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                       General
For Period Beginning:           01/01/2019                                                                                       Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                       Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                     4                                              5                    6                7

Transaction      Check /                     Paid to/                           Description of Transaction                         Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                  Received From                                                                           Tran Code           $                    $


03/21/2017           (377)   Vectren                                    Vendor Refund                                             1290-000            $671.43                      $0.00   $7,387,823.69
                                                                        12208 Hancock St, Carmel, IN
03/21/2017           (377)   American Express                           Vendor Refund                                             1290-000              $19.98                     $0.00   $7,387,843.67
                                                                        Matthew Brown
03/21/2017           (377)   American Express                           Vendor Refund                                             1290-000            $136.80                      $0.00   $7,387,980.47
                                                                        Brian Clark
03/21/2017           (377)   American Express                           Vendor Refund                                             1290-000            $335.12                      $0.00   $7,388,315.59
                                                                        Kevin Modany
03/21/2017           (377)   American Express                           Vendor Refund                                             1290-000                 $5.08                   $0.00   $7,388,320.67
                                                                        L:ouise Waterhouse
03/21/2017           (377)   American Express                           Vendor Refund                                             1290-000              $49.19                     $0.00   $7,388,369.86
                                                                        John M Metych III
03/21/2017           (377)   American Express                           Vendor Refund                                             1290-000              $16.83                     $0.00   $7,388,386.69
                                                                        Christy L. Reed
03/21/2017           (377)   Cintas Corporation                         Vendor Refund                                             1290-000            $445.06                      $0.00   $7,388,831.75
03/21/2017           (377)   North Carolina Department of Commerce      Overpayment 2nd Qtr 2015                                  1290-000              $77.05                     $0.00   $7,388,908.80
03/21/2017           (377)   North Carolina Department of Commerce      Overpayment 1st Qtr 2016                                  1290-000              $94.07                     $0.00   $7,389,002.87
03/21/2017           (377)   North Carolina Department of Commerce      Overpayment 2nd Qtr 2013                                  1290-000              $12.61                     $0.00   $7,389,015.48
03/21/2017                   Citizens Energy Group                      Refund on Check# 3415                                     2990-002                 $0.00                ($56.00)   $7,389,071.48
03/21/2017                   City of Richardson                         Refund on Check# 3733                                     2990-002                 $0.00                ($46.68)   $7,389,118.16
03/23/2017                   Piedmont Natural Gas Company, Inc.         Refund on Check# 3653                                     2990-002                 $0.00                ($15.24)   $7,389,133.40
03/23/2017           3876    Citizens Energy Group                      9511 Angola Court                                         2990-000                 $0.00                  $11.72   $7,389,121.68
                                                                        1101147-158421
                                                                        Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3877    Newburgh Utility Office                    10999 Stahl Road                                          2990-000                 $0.00                  $53.68   $7,389,068.00
                                                                        0200-188110-00
                                                                        Per order entered on 11/18/2016 Doc. No. 641


                                                                                                                                 SUBTOTALS            $1,863.22                 ($52.52)
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 245 of
                                                                                     FORM 5882                                                                  Page No: 196
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                 4                                              5                     6                7

Transaction      Check /                        Paid to/                    Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                     Received From                                                                    Tran Code           $                     $


03/23/2017           3878   Vectren Energy Delivery                 10999 Stahl Road                                          2990-000                 $0.00                   $14.08   $7,389,053.92
                                                                    01-301150806-1140047 7
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3879   Vectren Energy Delivery                 10999 Stahl Road                                          2990-000                 $0.00                 $776.64    $7,388,277.28
                                                                    01-301150806-1140048 6
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3880   City Utilities                          2810 Dupont Commerce Court                                2990-000                 $0.00                   $85.29   $7,388,191.99
                                                                    0065326 00039028
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3881   City Utilities                          2810 Dupont Commerce Court                                2990-000                 $0.00                   $22.71   $7,388,169.28
                                                                    0065326 00039313
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3882   Laclede Gas Company                     3640 Corporate Trail Drive                                2990-000                 $0.00                   $34.41   $7,388,134.87
                                                                    4332711000
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3883   Duke Energy                             1400 International Parkway South                          2990-000                 $0.00             $1,765.98      $7,386,368.89
                                                                    09265-19235
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3884   KCP&L                                   9150 E. 41st Terrace                                      2990-000                 $0.00                   $28.87   $7,386,340.02
                                                                    4649-69-4202
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3885   KCP&L                                   9150 E. 41st Terrace                                      2990-000                 $0.00             $3,226.19      $7,383,113.83
                                                                    2117-16-2068
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3886   City of Wyoming                         1980 Metro Court SW                                       2990-000                 $0.00                 $521.79    $7,382,592.04
                                                                    000041715
                                                                    Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                             SUBTOTALS                  $0.00            $6,475.96
                                    Case 16-07207-JMC-7A               Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 246 of
                                                                                        FORM 5882                                                                  Page No: 197
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                        Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                      Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:           01/01/2019                                                                                      Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                     4                                              5                     6                7

Transaction      Check /                     Paid to/                          Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                          Tran Code           $                     $


03/23/2017           3887   Hillsborough County                        4809 Memorial Highway                                     2990-000                 $0.00                   $43.72   $7,382,548.32
                                                                       4874110000
                                                                       Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3888   TECO Tampa Electric                        4809 Memorial Highway                                     2990-000                 $0.00             $2,051.35      $7,380,496.97
                                                                       211005608651
                                                                       Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3889   Golden State Water Company                 650 W. Cienega Avenue                                     2990-000                 $0.00                 $192.46    $7,380,304.51
                                                                       74442062654
                                                                       Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3890   Golden State Water Company                 650 W. Cienega Avenue                                     2990-000                 $0.00                   $40.58   $7,380,263.93
                                                                       15157122787
                                                                       Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3891   Boise City Utility Billing                 12302 W. Explorer Drive #110                              2990-000                 $0.00                   $42.75   $7,380,221.18
                                                                       054584600080786
                                                                       Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3892   Intermountain Gas Company                  12302 W. Explorer Drive #110                              2990-000                 $0.00                 $749.31    $7,379,471.87
                                                                       042 675 4161 5
                                                                       Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3893   Intermountain Gas Company                  12302 W. Explorer Drive #110                              2990-000                 $0.00                 $174.06    $7,379,297.81
                                                                       333 815 2600 4
                                                                       Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3894   Memphis Light, Gas and Water Division      7260 Goodlet Farms Parkway                                2990-000                 $0.00             $4,787.30      $7,374,510.51
                                                                       00048-1829-1479-544
                                                                       Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3895   CPS Energy                                 5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                 $546.40    $7,373,964.11
                                                                       300-3873-272
                                                                       Per order entered on 11/18/2016 Doc. No. 641




                                                                                                                                SUBTOTALS                  $0.00            $8,627.93
                                   Case 16-07207-JMC-7A              Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 247 of
                                                                                      FORM 5882                                                                  Page No: 198
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                       Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                     Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:          01/01/2019                                                                                     Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                     Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                              5                     6               7

Transaction      Check /                      Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                                       Tran Code           $                     $


03/23/2017           3896   Consumers Energy                         6359 Gander Drive                                         2990-000                 $0.00             $9,708.25     $7,364,255.86
                                                                     1030 2377 2595
                                                                     Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3897   WE Energies                              6300 W. Layton Avenue                                     2990-000                 $0.00                 $435.19   $7,363,820.67
                                                                     4846-803-365
                                                                     Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3898   Bessemer Utilities                       3964 Methodist Circle                                     2990-000                 $0.00             $1,528.79     $7,362,291.88
                                                                     75886
                                                                     Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3899   Nationalgrid                             235 Greenfield Parkway                                    2990-000                 $0.00                 $937.95   $7,361,353.93
                                                                     70475-94111
                                                                     Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3900   Onondaga County Water Authority          235 Greenfield Parkway                                    2990-000                 $0.00                 $199.57   $7,361,154.36
                                                                     173855
                                                                     Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3901   City of Toledo Department of Public      1656 Henthorne Drive                                      2990-000                 $0.00                 $647.21   $7,360,507.15
                            Utilities                                7700-0289-9035
                                                                     Per order entered on 11/18/2016 Doc. No. 641
03/23/2017           3902   Granite Telecommunications               Telephone service for alarm systems                       2990-000                 $0.00             $9,431.90     $7,351,075.25
                                                                     Per Order entered on 02/24/2017, Doc no. 1306
03/23/2017           3903   Mark A. Huber                            Week ending 03/25/2017                                    3991-000                 $0.00             $3,650.00     $7,347,425.25
                                                                     Per order entered on 10/04/2016, Doc No. 216
03/23/2017           3904   Carolyn K. Herald                        Week ending 03/25/2017                                    3991-000                 $0.00                 $255.00   $7,347,170.25
                                                                     Per Order Entered on 10/04/2016 Doc. No. 216
03/23/2017           3905   Newmark Grubb Knight Frank               Invoice no. 0217-ITT                                      3991-460                 $0.00            $49,270.25     $7,297,900.00
                                                                     Services 02/01/2017 to 02/28/2017
                                                                     Per Order entered on 10/13/2016 Doc. No. 362



                                                                                                                              SUBTOTALS                  $0.00           $76,064.11
                                   Case 16-07207-JMC-7A                       Doc 3785         Filed 01/21/20            EOD 01/21/20 06:30:08           Pg 248 of
                                                                                               FORM 5882                                                              Page No: 199
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:          01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                           4                                          5                     6                7

Transaction      Check /                     Paid to/                                 Description of Transaction                     Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                             Tran Code           $                     $


03/23/2017           3906   Wilcin Enterprises, Inc. dba PME                  Invoice no. 50458                                     2990-000                 $0.00             $5,500.00      $7,292,400.00
                                                                              1400 S. International Pkwy, Lake Mary, FL
                                                                              Per Order entered on 03/16/2017, Doc No. 1423
03/23/2017           3907   MaK Installation & Services, Inc.                 Invoice No. 4363                                      2990-000                 $0.00                 $635.00    $7,291,765.00
                                                                              1400 S. International Parkway, Lake Mary, FL
                                                                              Per Order entered on 03/16/2107, Doc No. 1423
03/23/2017           3908   Green's Security Centers, Inc.                    Invoice No. 63577                                     2990-000                 $0.00                 $267.53    $7,291,497.47
                                                                              670 E. Carnegie Dr, San Bernardino, CA
                                                                              Per Order entered on 03/16/2017, Doc No. 1423
03/23/2017           3909   Green's Security Centers, Inc.                    Invoice No. 63547                                     2990-000                 $0.00                 $194.50    $7,291,302.97
                                                                              650 W Cienega Ave, San Dimas, CA
                                                                              Per Order entered on 03/16/2017, Doc No. 1423
03/23/2017           3910   Green's Security Centers, Inc.                    Invoice No. 63551                                     2990-000                 $0.00                 $283.74    $7,291,019.23
                                                                              650 W Cienega Ave, San Dimas, CA
                                                                              Per Order entered on 03/16/2017, Doc No. 1423
03/23/2017           3911   Green's Security Centers, Inc.                    Invoice No. 65607                                     2990-000                 $0.00                 $300.00    $7,290,719.23
                                                                              650 W Cienega Ave, San Dimas, CA
                                                                              Per Order entered on 03/16/2017, Doc No. 1423
03/23/2017           3912   Waste Pro - Atlanta                               Invoice No. 904421                                    2990-000                 $0.00                 $485.00    $7,290,234.23
                                                                              Account No. 141382
                                                                              2065 ITT Tech Way, Kennesaw, GA
                                                                              Per Order entered on 03/16/2017, Doc No. 1423
03/23/2017           3913   Allied Lock & Security                            Invoice No. 9731                                      2990-000                 $0.00                   $84.00   $7,290,150.23
                                                                              2065 ITT Tech Way, Kennesaw, GA
                                                                              Per Order entered on 03/16/2017, Doc No. 1423
03/23/2017           3914   Allied International Cleaning Services, Inc.      Invoice No. 38162                                     2990-000                 $0.00                 $305.25    $7,289,844.98
                                                                              2065 ITT Tech Way, Kennesaw, GA
                                                                              Per Order entered on 03/16/2017, Doc No. 1423


                                                                                                                                   SUBTOTALS                  $0.00            $8,055.02
                                   Case 16-07207-JMC-7A                   Doc 3785          Filed 01/21/20             EOD 01/21/20 06:30:08              Pg 249 of
                                                                                            FORM 5882                                                                 Page No: 200
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                          Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:          01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                       4                                               5                    6               7

Transaction      Check /                    Paid to/                              Description of Transaction                        Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                 Received From                                                                             Tran Code             $                    $


03/23/2017           3915   ISS Facility Service Inc, San Antonio TX      Invoice No. 1157123                                       2990-000                  $0.00            $6,911.76     $7,282,933.22
                                                                          5700 Northwest Pkwy, San Antonio, TX
                                                                          Per Order entered on 03/16/2017, Doc No. 1423
03/23/2017           3916   Cram Roofing                                  Invoice No. S15591                                        2990-000                  $0.00            $3,680.50     $7,279,252.72
                                                                          5700 Northwest Pkwy, San Antonio, TX
                                                                          Per Order entered on 03/16/2017, Doc No. 1423
03/23/2017           3917   Clean Scapes - San Antonio, LLC               Invoice No. 6445                                          2990-000                  $0.00                $900.00   $7,278,352.72
                                                                          5700 Northwest Pkwy, San Antonio, TX
                                                                          Per Order entered on 03/16/2017, Doc No. 1423
03/23/2017           3918   Clean Scapes - San Antonio, LLC               Invoice No. 6485                                          2990-000                  $0.00                $658.00   $7,277,694.72
                                                                          5700 Northwest Pkwy, San Antonio, TX
                                                                          Per Order entered on 03/16/2017, Doc No. 1423
03/23/2017           3919   Maertin Heating and Cooling                   Invoice No. 616-2425                                      2990-000                  $0.00                $677.16   $7,277,017.56
                                                                          11551 1848th Place, Orland Park, IL
                                                                          Per Order entered on 03/16/2017, Doc No. 1423
03/23/2017           3920   Harding Group, Inc.                           Invoice No. 56000                                         2990-000                  $0.00                $300.00   $7,276,717.56
                                                                          13000 N. Meridian St, Carmel, IN
                                                                          Per Order entered on 03/16/2017, Doc No. 1423
03/23/2017           3921   Harding Group, Inc.                           Invoice No. 56001                                         2990-000                  $0.00                $125.00   $7,276,592.56
                                                                          13000 N. Meridian St, Carmel, IN
                                                                          Per Order entered on 03/16/2017, Doc No. 1423
03/23/2017           3922   DeClark's Landscaping                         Invoice No. CLIP53874                                     2990-000                  $0.00                $113.00   $7,276,479.56
                                                                          1522 E. Big Beaver, Troy, MI
                                                                          Per Order entered on 03/16/2017, Doc No. 1423
03/24/2017                  Transfer From: #******5023                    Deposit/Escrow funds for sale of *3518 E. Indiana Ave,    9999-000          $235,000.00                    $0.00   $7,511,479.56
                                                                          Spokane, WA property closed on 03/23/2107
03/24/2017                  Transfer From: #******5023                    Deposit/escrow funds for sale of 650 W. Cienega Ave,      9999-000          $300,000.00                    $0.00   $7,811,479.56
                                                                          San Dimas, CA


                                                                                                                                   SUBTOTALS           $535,000.00            $13,365.42
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08            Pg 250 of
                                                                                      FORM 5882                                                                 Page No: 201
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                              5                    6                7

Transaction      Check /                      Paid to/                      Description of Transaction                         Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                      Tran Code            $                    $


03/24/2017                  Signature Bank                          Wire transfer approved by Nancy Gargula per letter        9999-000                  $0.00        $7,200,000.00        $611,479.56
                                                                    dated 03/23/2017
03/24/2017           3923   A&G Realty Partners, LLC                Invoice No. 10404                                         3520-000                  $0.00           $88,060.66        $523,418.90
                                                                    Per Order entered on 10/13/2016, Doc No. 361
03/24/2017           3924   Electronic Strategies, Inc.             Invoice number 534744                                     3991-000                  $0.00           $19,657.00        $503,761.90
                                                                    Service 03/01/2017 to 03/15/2017
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
03/24/2017           3925   Nationalgrid                            235 Greenfield Parkway                                    2990-000                  $0.00                  $62.53     $503,699.37
                                                                    70475-94111
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/24/2017           3926   Hillsborough County                     4809 Memorial Highway                                     2990-000                  $0.00                  $18.73     $503,680.64
                                                                    4874110000
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/24/2017           3927   Vectren Energy Delivery                 10999 Stahl Road                                          2990-000                  $0.00                  $27.74     $503,652.90
                                                                    01-301150806-1140048 6
                                                                    Per order entered on 11/18/2016 Doc. No. 641
03/27/2017                  Transfer From: #******5023              Deposit/escrow funds for sale of 1400 International       9999-000          $325,000.00                     $0.00     $828,652.90
                                                                    Parkway, Lake Mary, FL




                                                                                                                             SUBTOTALS           $325,000.00          $7,307,826.66
                                  Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20       EOD 01/21/20 06:30:08                 Pg 251 of
                                                                                    FORM 5882                                                             Page No: 202
                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                   Trustee Name:                       Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                             Bank Name:                          Bank of Texas
Primary Taxpayer ID #:        **-***1311                                                                                 Checking Acct #:                    ******4913
Co-Debtor Taxpayer ID #:                                                                                                 Account Title:                      General
For Period Beginning:         01/01/2019                                                                                 Blanket bond (per case limit):      $36,644,668.00
For Period Ending:            12/31/2019                                                                                 Separate bond (if applicable):      $55,000,000.00


     1               2                           3                                                   4                                         5                   6               7

Transaction      Check /                   Paid to/                       Description of Transaction                      Uniform           Deposit          Disbursement        Balance
   Date           Ref. #                Received From                                                                    Tran Code            $                   $


03/28/2017                 Tiger Capital Group                    Auction proceeds                                            *             $77,167.01                   $0.00     $905,819.91
                                                                  02/02/2017 and 02/14/2107
                  {321}                                           Office Furniture 02/02/2017 sale        $26,422.77      1129-000                                                $905,819.91
                  {322}                                           Office Fixtures 02/02/2017 sale         $26,422.77      1129-000                                                $905,819.91
                  {323}                                           Office Equipment 02/02/2017 sale        $26,422.77      1129-000                                                $905,819.91

                                                                  Buyer's premium 02/20/2017 sale          ($8,929.05)    3610-000                                                $905,819.91
                                                                  Per Order entered on 10/06/2016, Doc
                                                                  No. 255
                                                                  Sales Tax 02/02/2017 sale                ($1,654.25)    2820-000                                                $905,819.91

                                                                  Auctioneer Expenses 02/02/2017 sale     ($19,733.97)    3620-000                                                $905,819.91
                                                                  Labor: $7500
                                                                  Travel: $2791.62
                                                                  Marketing: $ 9337.58
                                                                  Supplies and FedEx: $104.77
                  {321}                                           Office Furniture 02/14/2017 sale        $20,041.50      1129-000                                                $905,819.91
                  {322}                                           Office Fixtures 02/14/2017 sale         $20,041.50      1129-000                                                $905,819.91
                  {323}                                           Office Equipment 02/14/2017 sale        $20,041.49      1129-000                                                $905,819.91
                                                                  Sales Tax 02/14/2017 sale                ($2,742.98)    2820-000                                                $905,819.91
                                                                  Buyer's Premium 02/14/2017 sale          ($6,601.41)    3610-000                                                $905,819.91

                                                                  Auctioneer Expenses 02/14/2017 sale     ($17,727.36)    3620-000                                                $905,819.91
                                                                  Labor: $8325.00
                                                                  Travel: $216.95
                                                                  Marketing: $9117.92
                                                                  Supplies & FedEx: $67.49
                                                                  locksmith expenses                       ($4,836.77)    2990-000                                                $905,819.91



                                                                                                                         SUBTOTALS           $77,167.01                  $0.00
                                    Case 16-07207-JMC-7A                Doc 3785           Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 252 of
                                                                                           FORM 5882                                                                  Page No: 203
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                          Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                        Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                         General
For Period Beginning:           01/01/2019                                                                                        Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                                        Separate bond (if applicable):         $55,000,000.00


     1                2                           3                                                       4                                             5                      6               7

Transaction      Check /                     Paid to/                            Description of Transaction                         Uniform          Deposit             Disbursement        Balance
   Date           Ref. #                  Received From                                                                            Tran Code           $                      $


03/29/2017           (370)   DEP REVERSE: Money Order                   Money Order                                                1229-000                 ($2.00)                  $0.00     $905,817.91
                                                                        Duplicate deposit-deposited in error. (09/22/2016)
03/29/2017           (370)   Correct Deposit Reversal                   Correction for deposit reversal done in error              1229-000                 $2.00                    $0.00     $905,819.91
03/30/2017           3928    Robert M. Burris                           Week ending 04/01/2017                                     3991-000                 $0.00                  $640.00     $905,179.91
                                                                        Per Order Entered on 10/04/2016 Doc. No. 216
03/30/2017           3929    Mark A. Huber                              Week ending 04/01/2017                                     3991-000                 $0.00              $4,500.00       $900,679.91
                                                                        Per order entered on 10/04/2016, Doc No. 216
03/30/2017           3930    Carolyn K. Herald                          Week ending 04/01/2017                                     3991-000                 $0.00                  $345.00     $900,334.91
                                                                        Per Order Entered on 10/04/2016 Doc. No. 216
03/30/2017           3931    Citizens Energy Group                      9511 Angola Court                                          2990-000                 $0.00                    $9.06     $900,325.85
                                                                        1149354-158421
                                                                        Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3932    Vectren Energy Delivery                    3325 Stop Eiqht Road                                       2990-000                 $0.00                  $265.03     $900,060.82
                                                                        03-401985623-2630606 5
                                                                        Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3933    DTE Energy                                 1522 E. Big Beaver Road                                    2990-000                 $0.00              $2,393.93       $897,666.89
                                                                        2343 029 0004 3
                                                                        Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3934    Seminole County Water & Sewer Utility      1400 International Parkway South                           2990-000                 $0.00                  $194.60     $897,472.29
                                                                        115629-507072
                                                                        Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3935    Dominion East Ohio                         1030 North Meridian Road                                   2990-000                 $0.00                  $426.97     $897,045.32
                                                                        5 1800 0177 6843
                                                                        Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3936    Harris Co. M.U.D.                          15651 North Freeway                                        2990-000                 $0.00                  $110.60     $896,934.72
                                                                        20830-3010032001
                                                                        Per order entered on 11/18/2016 Doc. No. 640



                                                                                                                                  SUBTOTALS                   $0.00            $8,885.19
                                     Case 16-07207-JMC-7A          Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 253 of
                                                                                    FORM 5882                                                                  Page No: 204
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                              5                     6                7

Transaction      Check /                     Paid to/                      Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                      Tran Code           $                     $


03/30/2017           3937   Harris Co. M.U.D.                      15651 North Freeway                                       2990-000                 $0.00                 $393.13      $896,541.59
                                                                   20830-3010032101
                                                                   Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3938   Harris Co. M.U.D. #189                 15651 North Freeway                                       2990-000                 $0.00                   $30.00     $896,511.59
                                                                   20830-3010032301
                                                                   Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3939   City of Kennesaw                       2065 ITT Tech Way                                         2990-000                 $0.00                 $116.03      $896,395.56
                                                                   13280
                                                                   Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3940   Consumers Energy                       1980 Metro Court SW                                       2990-000                 $0.00             $2,044.95        $894,350.61
                                                                   1030 2377 2561
                                                                   Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3941   Suez Water Idaho                       12302 W. Explorer Drive #110                              2990-000                 $0.00                 $144.84      $894,205.77
                                                                   06003346131111
                                                                   Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3942   Avista                                 13518 E. Indiana Avenue                                   2990-000                 $0.00             $1,976.28        $892,229.49
                                                                   6077067990
                                                                   Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3943   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $416.57      $891,812.92
                                                                   0015-381-941
                                                                   Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3944   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $601.41      $891,211.51
                                                                   2041-770-112
                                                                   Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3945   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $202.94      $891,008.57
                                                                   3819-870-377
                                                                   Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                            SUBTOTALS                  $0.00            $5,926.15
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 254 of
                                                                                    FORM 5882                                                                  Page No: 205
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                              5                     6                7

Transaction      Check /                     Paid to/                      Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                      Tran Code           $                     $


03/30/2017           3946   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $535.52      $890,473.05
                                                                   4690-228-109
                                                                   Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3947   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $111.50      $890,361.55
                                                                   6229-898-557
                                                                   Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3948   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $111.15      $890,250.40
                                                                   8061-266-240
                                                                   Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3949   Constellation NewEnergy, Inc.          11551 184th Place                                         2990-000                 $0.00             $7,209.37        $883,041.03
                                                                   1-7D2RP3
                                                                   Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3950   Nicor Gas                              11551 184th Place                                         2990-000                 $0.00                 $427.33      $882,613.70
                                                                   94850843569
                                                                   Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3951   Alagasco                               3964 Methodist Circle                                     2990-000                 $0.00                   $20.80     $882,592.90
                                                                   200000093821
                                                                   Per order entered on 11/18/2016 Doc. No. 640
03/30/2017           3952   Centaur Building Services              3540 Earth City, MO                                       2990-000                 $0.00                 $586.72      $882,006.18
                                                                   Invoice no. 32057
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
03/30/2017           3953   Happy Dumpster Inc.                    1030 N. Meridian R, Youngstown, OH                        2990-000                 $0.00                 $255.00      $881,751.18
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
03/30/2017           3954   Lawrence Roll-UP Doors, Inc.           650 W. Cienega Ave, San Dimas, CA                         2990-000                 $0.00                 $654.65      $881,096.53
                                                                   Invoice No. 1717764
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
03/30/2017           3955   GQ Landscape Care                      650 W. Cienega Ave, San Dimas, CA                         2990-000                 $0.00             $2,500.00        $878,596.53
                                                                   Invoice No. 154657
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
                                                                                                                            SUBTOTALS                  $0.00           $12,412.04
                                   Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20            EOD 01/21/20 06:30:08           Pg 255 of
                                                                                     FORM 5882                                                              Page No: 206
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                  Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                            Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                 Account Title:                        General
For Period Beginning:          01/01/2019                                                                                Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                   4                                          5                     6               7

Transaction      Check /                    Paid to/                        Description of Transaction                     Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                    Tran Code           $                     $


03/30/2017           3956   GQ Landscape Care                       650 W. Cienega Ave, San Dimas, CA                     2990-000                 $0.00                 $500.00     $878,096.53
                                                                    Invoice No. 154658
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
03/30/2017           3957   Tomicic's Pressure Washing Service      650 W. Cienega Way, San Dimas, CA                     2990-000                 $0.00             $7,714.45       $870,382.08
                                                                    Invoice No. 1226
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
03/30/2017           3958   Tomicic's Pressure Washing Service      650 W. Cienega Way, San Dimas, CA                     2990-000                 $0.00             $2,309.45       $868,072.63
                                                                    Invoice No. 1227
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
03/30/2017           3959   Tomicic's Pressure Washing Service      650 W. Cienega Way, San Dimas, CA                     2990-000                 $0.00             $4,026.79       $864,045.84
                                                                    Invoice No. 1228
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
03/30/2017           3960   ABM Building Value                      12302 W. Explorer Dr, Boise, ID                       2990-000                 $0.00                 $364.00     $863,681.84
                                                                    Invoice NO. 10669106
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
03/30/2017           3961   W.J. O'Neil Company                     6359 Miller Rd, Swartz Creek, MI                      2990-000                 $0.00             $1,070.00       $862,611.84
                                                                    Invoice No. 1442
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
03/30/2017           3962   ABM Building Value                      6270 Park South Dr, Bessemer, AL                      2990-000                 $0.00                 $850.00     $861,761.84
                                                                    Invoice No. 10752077
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
03/30/2017           3963   ABM Building Value                      235 Greenfield Parkway, Liverpool, NY                 2990-000                 $0.00                 $345.60     $861,416.24
                                                                    Invoice No. 10638668
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
03/30/2017           3964   ABM Building Value                      235 Greenfield Parkway, Liverpool, NY                 2990-000                 $0.00             $1,868.40       $859,547.84
                                                                    Invoice No. 10638664
                                                                    Per Order entered on 03/16/2017, Doc No. 1423




                                                                                                                         SUBTOTALS                  $0.00           $19,048.69
                                   Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 256 of
                                                                                        FORM 5882                                                                  Page No: 207
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:          01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                      4                                              5                     6                7

Transaction      Check /                    Paid to/                           Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                           Tran Code           $                     $


03/31/2017           3965   Expedient/Continental Broadband            Account No. 3260983                                       2990-000                 $0.00            $17,441.62        $842,106.22
                                                                       Invoice No. B1-306040A
                                                                       Per Order entered on November 18, 2016 [Doc. No.
                                                                       640]
04/05/2017           3966   Indianapolis Power & Light Company         9511 Angola Court                                         2990-000                 $0.00             $2,222.60        $839,883.62
                                                                       1820492
                                                                       Per order entered on 11/18/2016 Doc. No. 640
04/05/2017           3967   City of Vandalia                           3325 Stop Eiqht Road                                      2990-000                 $0.00                   $41.30     $839,842.32
                                                                       42*2050*1
                                                                       Per order entered on 11/18/2016 Doc. No. 640
04/05/2017           3968   Ameren Missouri                            3640 Corporate Trail Drive                                2990-000                 $0.00             $4,175.77        $835,666.55
                                                                       0577030056
                                                                       Per order entered on 11/18/2016 Doc. No. 640
04/05/2017           3969   Metropolitan St. Louis Sewer District      3640 Corporate Trail Drive                                2990-000                 $0.00                 $142.97      $835,523.58
                                                                       0580963-7
                                                                       Per order entered on 11/18/2016 Doc. No. 640
04/05/2017           3970   Youngstown Water Department                1030 North Meridian Road                                  2990-000                 $0.00                   $85.20     $835,438.38
                                                                       170854-001
                                                                       Per order entered on 11/18/2016 Doc. No. 640
04/05/2017           3971   Youngstown Water Department                1030 North Meridian Road                                  2990-000                 $0.00                   $85.20     $835,353.18
                                                                       300036-001
                                                                       Per order entered on 11/18/2016 Doc. No. 640
04/05/2017           3972   Hudson Energy Services, LLC                15651 North Freeway                                       2990-000                 $0.00             $2,693.81        $832,659.37
                                                                       100407669
                                                                       Per order entered on 11/18/2016 Doc. No. 640
04/05/2017           3973   KC Water Services                          9150 E. 41st Terrace                                      2990-000                 $0.00                 $153.56      $832,505.81
                                                                       000705492 0182804 6
                                                                       Per order entered on 11/18/2016 Doc. No. 640


                                                                                                                                SUBTOTALS                  $0.00           $27,042.03
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 257 of
                                                                                    FORM 5882                                                                  Page No: 208
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                              5                     6                7

Transaction      Check /                    Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                       Tran Code           $                     $


04/05/2017           3974   KC Water Services                      4109 Blue Ridge CTOF STRM                                 2990-000                 $0.00                    $9.60     $832,496.21
                                                                   000472890-0185301-7
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/05/2017           3975   KC Water Services                      4109 Blue Ridge CTOF STRM                                 2990-000                 $0.00                    $9.70     $832,486.51
                                                                   000472890 0185300 5
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/05/2017           3976   Cobb EMC                               2065 ITT Tech Way                                         2990-000                 $0.00             $5,824.86        $826,661.65
                                                                   473942001
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/05/2017           3977   DTE Energy                             1980 Metro Court SW                                       2990-000                 $0.00                   $21.97     $826,639.68
                                                                   2343 029 0007 6
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/05/2017           3978   Golden State Water Company             650 W. Cienega Avenue                                     2990-000                 $0.00                 $180.53      $826,459.15
                                                                   74442062654
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/05/2017           3979   Golden State Water Company             650 W. Cienega Avenue                                     2990-000                 $0.00                   $25.36     $826,433.79
                                                                   15157122787
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/05/2017           3980   City of Webster                        1001 Magnolia Avenue                                      2990-000                 $0.00                 $125.39      $826,308.40
                                                                   01-1079-01
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/05/2017           3981   City of Webster                        1001 Magnolia Avenue                                      2990-000                 $0.00                   $15.40     $826,293.00
                                                                   01-1080-01
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/05/2017           3982   Hudson Energy Services, LLC            1001 Magnolia Avenue                                      2990-000                 $0.00             $2,692.69        $823,600.31
                                                                   100406150
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/05/2017           3983   Mark A. Huber                          Week ending 04/08/2017                                    3991-000                 $0.00             $2,400.00        $821,200.31
                                                                   Per order entered on 10/04/2016, Doc No. 216
                                                                                                                            SUBTOTALS                  $0.00           $11,305.50
                                    Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08            Pg 258 of
                                                                                       FORM 5882                                                                  Page No: 209
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                       Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                     Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                        General
For Period Beginning:           01/01/2019                                                                                     Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                     Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                 4                                                5                    6               7

Transaction      Check /                     Paid to/                        Description of Transaction                          Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                         Tran Code            $                    $


04/05/2017           3984    Carolyn K. Herald                       Week ending 04/08/2017                                     3991-000                  $0.00                $210.00     $820,990.31
                                                                     Per Order Entered on 10/04/2016 Doc. No. 216
04/05/2017           3985    Rust Consulting - Omni Bankruptcy       Service period ending February 28, 2017                    3991-000                  $0.00           $18,956.58       $802,033.73
                                                                     Invoice No. 4049
                                                                     Per Order entered in 10/04/2016 Doc No. 213
04/05/2017           3986    Robins Kaplan LLP                       Invoice No. 710349                                         3220-000                  $0.00            $4,631.66       $797,402.07
                                                                     Services through 02/28/2017
                                                                     Per Order entered on 02/24/2017, Doc No. 1313
04/05/2017           3987    Heartland ECSI                          1098-T Invoice                                             3991-000                  $0.00            $9,590.20       $787,811.87
                                                                     Per Order entered on 01/30/2017 [Doc. No. 1104]
04/05/2017           3988    AT&T                                    Account No. 831-000-1670-131                               2990-000                  $0.00           $12,484.56       $775,327.31
                                                                     Bill date 03/05/2017
                                                                     Per Order entered on November 18, 2016 [Doc. No.
                                                                     640]
04/05/2017           3989    AT&T                                    Account No. 831-000-4205 776                               2990-000                  $0.00           $12,484.56       $762,842.75
                                                                     Bill date 03/05/2017
                                                                     Per Order entered on November 18, 2016 [Doc. No.
                                                                     640]
04/05/2017           3990    Snowmen, Inc.                           9150 E. 41st Ter, Kansas City, MO                          2990-000                  $0.00                $135.00     $762,707.75
                                                                     Invoice No. 56197
                                                                     Per order entered on 03/16/0217, Doc no. 1423
04/06/2017                   Transfer From: #******5023              Deposit/escrow funds for the sale of 1001 Magnolia         9999-000          $325,000.00                    $0.00   $1,087,707.75
                                                                     Ave, Webster, TX
04/12/2017           (377)   Chesterfield County                     Refund of business license                                 1290-000            $4,212.24                    $0.00   $1,091,919.99
04/12/2017                   Onondaga County Water Authority         Refund on Check# 3900                                      2990-002                  $0.00             ($199.47)    $1,092,119.46
04/13/2017           3991    Indianapolis Power & Light Company      9511 Angola Court                                          2990-000                  $0.00            $1,485.34     $1,090,634.12
                                                                     1820491
                                                                     Per order entered on 11/18/2016 Doc. No. 640


                                                                                                                               SUBTOTALS           $329,212.24            $59,778.43
                                   Case 16-07207-JMC-7A                  Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 259 of
                                                                                          FORM 5882                                                                  Page No: 210
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                       4                                              5                     6                7

Transaction      Check /                     Paid to/                            Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                            Tran Code           $                     $


04/13/2017           3992   Dayton Power and Light Company               3325 Stop Eiqht Road                                      2990-000                 $0.00                 $639.71    $1,089,994.41
                                                                         9652204164
                                                                         Per order entered on 11/18/2016 Doc. No. 640
04/13/2017           3993   Direct Energy Business                       3325 Stop Eiqht Road                                      2990-000                 $0.00             $1,908.52      $1,088,085.89
                                                                         1343105
                                                                         Per order entered on 11/18/2016 Doc. No. 640
04/13/2017           3994   Consumers Energy                             1522 E. Big Beaver Road                                   2990-000                 $0.00                   $27.74   $1,088,058.15
                                                                         1030 2377 2165
                                                                         Per order entered on 11/18/2016 Doc. No. 640
04/13/2017           3995   Consumers Energy                             1522 E. Big Beaver Road                                   2990-000                 $0.00                 $681.38    $1,087,376.77
                                                                         1030 2377 1795
                                                                         Per order entered on 11/18/2016 Doc. No. 640
04/13/2017           3996   Ohio Edison                                  1030 North Meridian Road                                  2990-000                 $0.00             $2,281.83      $1,085,094.94
                                                                         100 016 884 030
                                                                         Per order entered on 11/18/2016 Doc. No. 640
04/13/2017           3997   Southern California Edison                   670 Carnegie Drive                                        2990-000                 $0.00             $4,562.97      $1,080,531.97
                                                                         2-39-083-6377
                                                                         Per order entered on 11/18/2016 Doc. No. 640
04/13/2017           3998   SoCalGas Company                             650 W. Cienega Avenue                                     2990-000                 $0.00                   $13.32   $1,080,518.65
                                                                         073 517 0472 6
                                                                         Per order entered on 11/18/2016 Doc. No. 640
04/13/2017           3999   Idaho Power                                  12302 W. Explorer Drive #110                              2990-000                 $0.00             $1,243.68      $1,079,274.97
                                                                         2222717809
                                                                         Per order entered on 11/18/2016 Doc. No. 640
04/13/2017           4000   Consolidated Irrigation District No. 19      13518 E. Indiana Avenue                                   2990-000                 $0.00                   $90.92   $1,079,184.05
                                                                         7559.0
                                                                         Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                                  SUBTOTALS                  $0.00           $11,450.07
                                    Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 260 of
                                                                                          FORM 5882                                                                  Page No: 211
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                      4                                               5                     6                7

Transaction      Check /                     Paid to/                           Description of Transaction                          Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                            Tran Code           $                     $


04/13/2017           4001   City of Swartz Creek                        6359 Gander Drive                                          2990-000                 $0.00                 $354.29    $1,078,829.76
                                                                        MI10-006359-0000-01
                                                                        Per order entered on 11/18/2016 Doc. No. 640
04/13/2017           4002   Consumers Energy                            6359 Gander Drive                                          2990-000                 $0.00             $1,777.67      $1,077,052.09
                                                                        1030 2377 2595
                                                                        Per order entered on 11/18/2016 Doc. No. 640
04/13/2017           4003   Consumers Energy                            6359 Gander Drive                                          2990-000                 $0.00                   $78.16   $1,076,973.93
                                                                        1030 2377 2587
                                                                        Per order entered on 11/18/2016 Doc. No. 640
04/13/2017           4004   Consumers Energy                            6399 Miller Rd #GNDR                                       2990-000                 $0.00                 $130.77    $1,076,843.16
                                                                        1030 2377 3080
                                                                        Per order entered on 11/18/2016 Doc. No. 640
04/14/2017           4005   Electronic Strategies, Inc.                 Invoice number 534872                                      3991-000                 $0.00            $14,835.00      $1,062,008.16
                                                                        Service 03/16/2017 to 03/31/2017
                                                                        Per Order entered on 01/30/2017, Doc no. 1114
04/14/2017           4006   GRM Information Management Services of      Services for the period 03/01/2017 to 03/31/2017           2420-000                 $0.00            $36,363.14      $1,025,645.02
                            Indiana, LLC                                Per Order entered on 10/04/2017 Doc no. 217
04/14/2017           4007   Michael J. Lindvay                          Week ending 04/15/2017                                     3991-000                 $0.00                 $232.00    $1,025,413.02
                                                                        Per order entered on 11/18/2016 Doc. No. 641
04/14/2017           4008   Mark A. Huber                               Week ending 04/15/2017                                     3991-000                 $0.00             $2,950.00      $1,022,463.02
                                                                        Per order entered on 10/04/2016, Doc No. 216
04/14/2017           4009   Carolyn K. Herald                           Week ending 04/15/2017                                     3991-000                 $0.00                 $240.00    $1,022,223.02
                                                                        Per Order Entered on 10/04/2016 Doc. No. 216
04/14/2017           4010   DeClark's Landscaping                       Invoice No. CLIP54093                                      2990-000                 $0.00             $1,525.00      $1,020,698.02
                                                                        1522 E. Big Beaver, Troy, MI
                                                                        Per Order entered on 03/16/2017, Doc No. 1423
04/14/2017           4011   Snowmen, Inc.                               9150 E. 41st Ter, Kansas City, MO                          2990-000                 $0.00                 $135.00    $1,020,563.02
                                                                        Invoice No. 56656
                                                                        Per order entered on 03/16/0217, Doc no. 1423
                                                                                                                                  SUBTOTALS                  $0.00           $58,621.03
                                   Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20            EOD 01/21/20 06:30:08           Pg 261 of
                                                                                     FORM 5882                                                              Page No: 212
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                  Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                            Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                               Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                 Account Title:                        General
For Period Beginning:          01/01/2019                                                                                Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                          5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                     Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                   Tran Code           $                     $


04/14/2017           4012   Tomicic's Pressure Washing Service      650 W. Cienega Way, San Dimas, CA                     2990-000                 $0.00             $3,186.00     $1,017,377.02
                                                                    Invoice No. 1229
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
04/14/2017           4013   Lawrence Roll-UP Doors, Inc.            650 W. Cienega Ave, San Dimas, CA                     2990-000                 $0.00             $2,948.30     $1,014,428.72
                                                                    Invoice No. 1718160
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
04/14/2017           4014   OfficeTeam                              650 W. Cienega Ave, San Dimas, CA                     2990-000                 $0.00                 $333.91   $1,014,094.81
                                                                    Invoice No. 47766326
                                                                    Per Order entered on 03/16/2017 Doc No. 1423
04/14/2017           4015   OfficeTeam                              650 W. Cienega Ave, San Dimas, CA                     2990-000                 $0.00                 $333.91   $1,013,760.90
                                                                    Invoice No. 47782471
                                                                    Per Order entered on 03/16/2017 Doc No. 1423
04/14/2017           4016   Green's Security Centers, Inc.          Invoice No. 65417                                     2990-000                 $0.00                 $330.49   $1,013,430.41
                                                                    650 W Cienega Ave, San Dimas, CA
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
04/14/2017           4017   Green's Security Centers, Inc.          Invoice No. 62080                                     2990-000                 $0.00                 $365.37   $1,013,065.04
                                                                    650 W Cienega Ave, San Dimas, CA
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
04/14/2017           4018   Able Building Maintenance               Invoice No. 1203020-IN                                2990-000                 $0.00                 $920.00   $1,012,145.04
                                                                    650 W. Cienega Ave, San Dimas, CA
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
04/14/2017           4019   American Bldg. Maintenance Co.          13518 E. Indiana Ave, Spokane Valley, WA              2990-000                 $0.00             $1,746.88     $1,010,398.16
                                                                    Invoice No. 1075308
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
04/14/2017           4020   The Talbot Corporation                  6359 Miller (Gander) Dr, Swartz Creek, MI             2990-000                 $0.00                 $796.00   $1,009,602.16
                                                                    Invoice No. 3762-01
                                                                    Per Order entered on 03/16/2017, Doc No. 1423




                                                                                                                         SUBTOTALS                  $0.00           $10,960.86
                                   Case 16-07207-JMC-7A                 Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08            Pg 262 of
                                                                                          FORM 5882                                                                 Page No: 213
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:          01/01/2019                                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                         4                                              5                    6                7

Transaction      Check /                   Paid to/                             Description of Transaction                         Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                Received From                                                                             Tran Code            $                    $


04/14/2017           4021   RockStar Landscaping and Plowing LLC        6300 W Layton Ave, Greenfield, WI                         2990-000                  $0.00                $500.00    $1,009,102.16
                                                                        Invoice no. 11141
                                                                        Per Order entered on 03/16/2017, Doc No. 1423
04/14/2017           4022   311 New Rodgers Associates, LLC             311 Veterans Highway, Levittown, PA                       2410-000                  $0.00           $53,424.94        $955,677.22
                                                                        Per Order entered on 04/05/2017 Doc. 1509
04/18/2017                  Signature Bank                              Funds transferred to pay Orders on fee applications.      9999-000        $4,100,000.00                     $0.00   $5,055,677.22
04/18/2017           4023   Newburgh Utility Office                     10999 Stahl Road                                          2990-000                  $0.00                  $53.68   $5,055,623.54
                                                                        0200-188110-00
                                                                        Per order entered on 11/18/2016 Doc. No. 640
04/18/2017           4024   KCP&L                                       9150 E. 41st Terrace                                      2990-000                  $0.00                  $28.46   $5,055,595.08
                                                                        4649-69-4202
                                                                        Per order entered on 11/18/2016 Doc. No. 640
04/18/2017           4025   KCP&L                                       9150 E. 41st Terrace                                      2990-000                  $0.00            $3,482.28      $5,052,112.80
                                                                        2117-16-2068
                                                                        Per order entered on 11/18/2016 Doc. No. 640
04/18/2017           4026   City of San Bernardino Municipal Water      670 Carnegie Drive                                        2990-000                  $0.00                  $84.47   $5,052,028.33
                            Dept                                        289577-93712
                                                                        Per order entered on 11/18/2016 Doc. No. 640
04/18/2017           4027   City of Kennesaw                            2065 ITT Tech Way                                         2990-000                  $0.00                $169.64    $5,051,858.69
                                                                        13280
                                                                        Per order entered on 11/18/2016 Doc. No. 640
04/18/2017           4028   Cobb County Water System                    2065 ITT Tech Way                                         2990-000                  $0.00                $105.00    $5,051,753.69
                                                                        07361701
                                                                        Per order entered on 11/18/2016 Doc. No. 640
04/18/2017           4029   Cobb County Water System                    2065 ITT Tech Way                                         2990-000                  $0.00                  $22.00   $5,051,731.69
                                                                        000535448-02864258
                                                                        Per order entered on 11/18/2016 Doc. No. 640



                                                                                                                                 SUBTOTALS          $4,100,000.00           $57,870.47
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 263 of
                                                                                    FORM 5882                                                                  Page No: 214
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                   4                                              5                     6                7

Transaction      Check /                    Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                       Tran Code           $                     $


04/18/2017           4030   Intermountain Gas Company              12302 W. Explorer Drive #110                              2990-000                 $0.00                 $297.40    $5,051,434.29
                                                                   042 675 4161 5
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/18/2017           4031   Intermountain Gas Company              12302 W. Explorer Drive #110                              2990-000                 $0.00                   $71.25   $5,051,363.04
                                                                   333 815 2600 4
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/18/2017           4032   CPS Energy                             5700 Northwest Pkwy #LCT                                  2990-000                 $0.00                    $0.01   $5,051,363.03
                                                                   300-3873-904
                                                                   Per order entered on 11/18/2016 Doc. No. 641
04/19/2017           4033   Mike Wright's Property Services        650 W. Cienega Ave, San Dimas, CA                         2990-000                 $0.00                 $445.00    $5,050,918.03
                                                                   Invoice No. 17110
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
04/19/2017           4034   Able Building Maintenance              Invoice No. 1203950-IN                                    2990-000                 $0.00                 $275.00    $5,050,643.03
                                                                   650 W. Cienega Ave, San Dimas, CA
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
04/19/2017           4035   Ace Outdoor Services, LLC              6359 Miller Rd, Swartz Creek, MI                          2990-000                 $0.00                 $410.00    $5,050,233.03
                                                                   Invoice No. 27563
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
04/19/2017           4036   Ace Outdoor Services, LLC              6359 Miller Rd, Swartz Creek, MI                          2990-000                 $0.00                 $100.00    $5,050,133.03
                                                                   Invoice No. 27997
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
04/19/2017           4037   Expedient/Continental Broadband        Account No. 3260983                                       2990-000                 $0.00            $17,441.62      $5,032,691.41
                                                                   Invoice No. B1-311932A
                                                                   Per Order entered on November 18, 2016 [Doc. No.
                                                                   640]
04/19/2017           4038   AT&T                                   Account No. 831-000-1670-131                              2990-000                 $0.00            $12,484.56      $5,020,206.85
                                                                   Bill date 04/05/2017
                                                                   Per Order entered on November 18, 2016 [Doc. No.
                                                                   640]

                                                                                                                            SUBTOTALS                  $0.00           $31,524.84
                                  Case 16-07207-JMC-7A             Doc 3785            Filed 01/21/20             EOD 01/21/20 06:30:08                   Pg 264 of
                                                                                       FORM 5882                                                                       Page No: 215
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                             Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                           Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        General
For Period Beginning:          01/01/2019                                                                                           Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                           Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                 4                                                      5                     6               7

Transaction      Check /                   Paid to/                        Description of Transaction                                Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                Received From                                                                               Tran Code            $                     $


04/20/2017           4039   Mark A. Huber                          Week ending 04/22/2017                                            3991-000                 $0.00             $2,350.00     $5,017,856.85
                                                                   Per order entered on 10/04/2016, Doc No. 216
04/20/2017           4040   Rubin & Levin, PC                      For the period 09/16/2016 to 01/31/2017                               *                    $0.00         $1,123,294.32     $3,894,562.53
                                                                   Per Order entered on 04/20/2017, Doc No.1567
                                                                   Trustee's Attorney fees                        ($1,096,747.00)    3110-000                                                 $3,894,562.53
                                                                   Trustee's Attorney expenses                      ($26,547.32)     3120-000                                                 $3,894,562.53
04/20/2017           4041   AP Adler Albemarle, LLC                Administrative Expense for                                        2410-000                 $0.00            $57,068.98     $3,837,493.55
                                                                   014420 Albemarle Point Place, Chantilly, VA
                                                                   Per Order entered on 04/20/2017, Doc No. 1563
04/20/2017           4042   BGBC Partners, LLP                     For the period 09/22/2016 to 01/31/2017                               *                    $0.00           $243,245.60     $3,594,247.95
                                                                   Per Order entered on 04/20/2017, Doc No. 1568
                                                                   Accountant's fees                               ($242,705.75)     3410-000                                                 $3,594,247.95
                                                                   Accountant's expenses                               ($539.85)     3420-000                                                 $3,594,247.95
04/20/2017           4043   Proskauer Rose LLP                     For the period 09/22/2016 to 01/31/2017                               *                    $0.00         $2,673,795.16       $920,452.79
                                                                   Per Order entered on 04/20/2017, Doc No. 1565
                                                                   Trustee's Attorney's Fees                      ($2,585,407.50)    3210-000                                                  $920,452.79
                                                                   Trustee's Attorney's Expenses                    ($88,387.66)     3220-000                                                  $920,452.79
04/21/2017                  San Antonio Water System               Refund on Check# 3696                                             2990-002                 $0.00              ($177.48)      $920,630.27
04/21/2017                  San Antonio Water System               Refund on Check# 3864                                             2990-002                 $0.00              ($106.39)      $920,736.66




                                                                                                                                    SUBTOTALS                  $0.00         $4,099,470.19
                                    Case 16-07207-JMC-7A                   Doc 3785             Filed 01/21/20           EOD 01/21/20 06:30:08                      Pg 265 of
                                                                                                FORM 5882                                                                       Page No: 216
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                          4                                                       5                    6                 7

Transaction      Check /                       Paid to/                             Description of Transaction                                Uniform            Deposit           Disbursement          Balance
   Date           Ref. #                    Received From                                                                                    Tran Code             $                    $


04/24/2017                   Meridian Title Corporation                    Sale of 1522 East Big Beaver Rd, Troy, MI                              *           $2,376,603.65                    $0.00     $3,297,340.31
                  {332}                                                    Real Estate sold for $2,660,000.00.           $2,389,000.00        1110-000                                                   $3,297,340.31
                                                                           Deposit in the sum of $50,000.00 was
                                                                           received on 02/23/2017. Deposit in
                                                                           the sum of $221,000.00 was received
                                                                           on 03/22/2017.
                  {321}                                                    Office furniture                                   $16,666.67      1129-000                                                   $3,297,340.31
                  {323}                                                    Office Equipment                                   $16,666.67      1129-000                                                   $3,297,340.31
                  {322}                                                    Office Fixtures                                    $16,666.66      1129-000                                                   $3,297,340.31
                                                                           Commission to A&G Realty Partners                  ($51,870.00)    3510-000                                                   $3,297,340.31

                                                                           Commission to Tiger Commercial &                    ($6,500.00)    3610-000                                                   $3,297,340.31
                                                                           Industrial
                                                                           City of Troy-water                                   ($189.18)     2990-000                                                   $3,297,340.31
                                                                           City of Troy-water                                  ($3,837.17)    2990-000                                                   $3,297,340.31
04/24/2017                   Transfer From: #******5023                    Deposit/escrow funds for the sale of 1522 E. Big                   9999-000          $271,000.00                    $0.00     $3,568,340.31
                                                                           Beaver Rd, Troy, MI
04/27/2017           (377)   Pitney Bowes                                  Vendor payment/refund                                              1290-000               $70.00                    $0.00     $3,568,410.31
04/27/2017           (377)   Public Water Supply District No 1             Vendor Refund/Credit                                               1290-000                  $1.39                  $0.00     $3,568,411.70
04/27/2017           (377)   Cigna Health and Life Insurnace Co            Class action lawsuit proceeds                                      1290-000               $99.64                    $0.00     $3,568,511.34
04/27/2017           (377)   American Express Travel Related Services      Savings at work rebate                                             1290-000              $500.00                    $0.00     $3,569,011.34
04/27/2017           (377)   American Express Travel Related Services      Credit balance refund                                              1290-000               $27.79                    $0.00     $3,569,039.13
                                                                           Gina Labounty
04/27/2017           (377)   American Express Travel Related Services      Credit balance refund                                              1290-000               $26.90                    $0.00     $3,569,066.03
                                                                           Teresa Couch
04/27/2017           3790    R&M Property Services                         Void of Check# 3790                                                2990-003                  $0.00             ($245.67)      $3,569,311.70



                                                                                                                                             SUBTOTALS          $2,648,329.37                ($245.67)
                                    Case 16-07207-JMC-7A                    Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 266 of
                                                                                             FORM 5882                                                                  Page No: 217
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                             Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                           Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        General
For Period Beginning:           01/01/2019                                                                                           Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                           Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                          4                                              5                     6                7

Transaction      Check /                     Paid to/                               Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                               Tran Code           $                     $


04/27/2017           3865   VOID: San Antonio Water System                  Account paid in full                                      2990-003                 $0.00                 ($59.92)   $3,569,371.62
                                                                            5700 Northwest Pkwy #LCT
                                                                            001017348-0101588-0002
04/27/2017                  Duke Energy                                     Refund on Check# 3883                                     2990-002                 $0.00            ($1,765.98)     $3,571,137.60
04/27/2017           4000   VOID: Consolidated Irrigation District No.      Account paid in full                                      2990-003                 $0.00                 ($90.92)   $3,571,228.52
                            19                                              13518 E. Indiana Avenue
                                                                            7559.0
04/27/2017           4044   Citizens Energy Group                           9511 Angola Court                                         2990-000                 $0.00                 $189.59    $3,571,038.93
                                                                            1149354-158421
                                                                            Per order entered on 11/18/2016 Doc. No. 640
04/27/2017           4045   Laclede Gas Company                             3640 Corporate Trail Drive                                2990-000                 $0.00                   $34.42   $3,571,004.51
                                                                            4332711000
                                                                            Per order entered on 11/18/2016 Doc. No. 640
04/27/2017           4046   Seminole County Water & Sewer Utility           1400 International Parkway South                          2990-000                 $0.00                 $182.67    $3,570,821.84
                                                                            115629-507072
                                                                            Per order entered on 11/18/2016 Doc. No. 640
04/27/2017           4047   Dominion East Ohio                              1030 North Meridian Road                                  2990-000                 $0.00                 $327.74    $3,570,494.10
                                                                            5 1800 0177 6843
                                                                            Per order entered on 11/18/2016 Doc. No. 640
04/27/2017           4048   Southern California Edison                      650 W. Cienega Avenue                                     2990-000                 $0.00             $2,031.96      $3,568,462.14
                                                                            2-39-083-5965
                                                                            Per order entered on 11/18/2016 Doc. No. 640
04/27/2017           4049   Boise City Utility Billing                      12302 W. Explorer Drive #110                              2990-000                 $0.00                   $40.95   $3,568,421.19
                                                                            054584600080786
                                                                            Per order entered on 11/18/2016 Doc. No. 640
04/27/2017           4050   Memphis Light, Gas and Water Division           7260 Goodlet Farms Parkway                                2990-000                 $0.00             $3,276.40      $3,565,144.79
                                                                            00048-1829-1479-544
                                                                            Per order entered on 11/18/2016 Doc. No. 640


                                                                                                                                     SUBTOTALS                  $0.00            $4,166.91
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 267 of
                                                                                     FORM 5882                                                                  Page No: 218
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                              5                     6                7

Transaction      Check /                     Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                       Tran Code           $                     $


04/27/2017           4051   WE Energies                             6300 W. Layton Avenue                                     2990-000                 $0.00                 $375.59    $3,564,769.20
                                                                    0015-381-941
                                                                    Per order entered on 11/18/2016 Doc. No. 640
04/27/2017           4052   WE Energies                             6300 W. Layton Avenue                                     2990-000                 $0.00                 $446.75    $3,564,322.45
                                                                    2041-770-112
                                                                    Per order entered on 11/18/2016 Doc. No. 640
04/27/2017           4053   WE Energies                             6300 W. Layton Avenue                                     2990-000                 $0.00                 $165.89    $3,564,156.56
                                                                    3819-870-377
                                                                    Per order entered on 11/18/2016 Doc. No. 640
04/27/2017           4054   WE Energies                             6300 W. Layton Avenue                                     2990-000                 $0.00                 $509.35    $3,563,647.21
                                                                    4690-228-109
                                                                    Per order entered on 11/18/2016 Doc. No. 640
04/27/2017           4055   WE Energies                             6300 W. Layton Avenue                                     2990-000                 $0.00                 $430.86    $3,563,216.35
                                                                    4846-803-365
                                                                    Per order entered on 11/18/2016 Doc. No. 640
04/27/2017           4056   WE Energies                             6300 W. Layton Avenue                                     2990-000                 $0.00                   $71.41   $3,563,144.94
                                                                    6229-898-557
                                                                    Per order entered on 11/18/2016 Doc. No. 640
04/27/2017           4057   WE Energies                             6300 W. Layton Avenue                                     2990-000                 $0.00                 $105.62    $3,563,039.32
                                                                    8061-266-240
                                                                    Per order entered on 11/18/2016 Doc. No. 640
04/27/2017           4058   Alagasco                                3964 Methodist Circle                                     2990-000                 $0.00                   $21.03   $3,563,018.29
                                                                    200000093821
                                                                    Per order entered on 11/18/2016 Doc. No. 640
04/27/2017           4059   Bessemer Utilities                      3964 Methodist Circle                                     2990-000                 $0.00             $1,746.69      $3,561,271.60
                                                                    75886
                                                                    Per order entered on 11/18/2016 Doc. No. 640
04/27/2017           4060   Electronic Strategies, Inc.             Invoice number 80786                                      2990-000                 $0.00                 $635.00    $3,560,636.60
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
                                                                                                                             SUBTOTALS                  $0.00            $4,508.19
                                    Case 16-07207-JMC-7A             Doc 3785            Filed 01/21/20             EOD 01/21/20 06:30:08           Pg 268 of
                                                                                         FORM 5882                                                              Page No: 219
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                       General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                  4                                              5                    6                7

Transaction      Check /                       Paid to/                      Description of Transaction                         Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                      Tran Code           $                    $


04/27/2017           4061    Worxtime                                Invoice No. 2017/0109                                     3991-000                 $0.00           $12,545.00      $3,548,091.60
                                                                     Preparation of 1095C
                                                                     Per Order entered on 02/09/2017, Doc No. 1188
04/27/2017           4062    Mancera Landscaping LLC                 9511 Angola Court, Indianapolis, IN                       2990-000                 $0.00                $150.00    $3,547,941.60
                                                                     Invoice No. 34469
                                                                     Per order entered on 11/18/2016 Doc. No. 641
04/27/2017           4063    Accel Fire Systems, Inc.                1656 Henthorne Dr, Maumee, OH                             2990-000                 $0.00                $185.00    $3,547,756.60
                                                                     Invoice No. 5894
                                                                     Per order entered on 11/18/2016 Doc. No. 641
04/27/2017           4064    Michael J. Lindvay                      Week ending 04/27/2017                                    3991-000                 $0.00                $812.00    $3,546,944.60
                                                                     Per order entered on 11/18/2016 Doc. No. 641
04/27/2017           4065    Mark A. Huber                           Week ending 04/29/2017                                    3991-000                 $0.00            $3,100.00      $3,543,844.60
                                                                     Per order entered on 10/04/2016, Doc No. 216
04/27/2017           4066    Don Thrasher                            Week ending 01/14/2017                                    3991-000                 $0.00                $160.00    $3,543,684.60
                                                                     Per order entered on 10/04/2016, Doc No. 216
04/27/2017           4067    Clerk, US Bankruptcy Court              Unclaimed Funds                                           2990-001                 $0.00                $245.67    $3,543,438.93
05/02/2017           (308)   Duke Energy                             refund of deposit                                         1129-000           $2,709.59                     $0.00   $3,546,148.52
05/02/2017           (309)   State of Oklahoma                       2015 income tax refund                                    1129-000          $41,551.00                     $0.00   $3,587,699.52
05/04/2017           4068    Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                 $0.00            $2,215.51      $3,585,484.01
                                                                     1820492
                                                                     Per order entered on 11/18/2016 Doc. No. 640
05/04/2017           4069    City of Vandalia                        3325 Stop Eight Road                                      2990-000                 $0.00                  $41.30   $3,585,442.71
                                                                     42*2050*1
                                                                     Per order entered on 11/18/2016 Doc. No. 640
05/04/2017           4070    Vectren Energy Delivery                 3357 Stop Eight Road                                      2990-000                 $0.00                  $88.01   $3,585,354.70
                                                                     03-401985623-2630606 5
                                                                     Per order entered on 11/18/2016 Doc. No. 640



                                                                                                                              SUBTOTALS           $44,260.59            $19,542.49
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 269 of
                                                                                      FORM 5882                                                                Page No: 220
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                       General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                  4                                              5                    6                7

Transaction      Check /                       Paid to/                     Description of Transaction                         Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                     Tran Code           $                    $


05/04/2017           4071    Ameren Missouri                        3640 Corporate Trail Drive                                2990-000                 $0.00            $4,449.54      $3,580,905.16
                                                                    0577030056
                                                                    Per order entered on 11/18/2016 Doc. No. 640
05/04/2017           4072    Harris Co. M.U.D.                      15651 North Freeway                                       2990-000                 $0.00                  $24.96   $3,580,880.20
                                                                    20830-3010032001
                                                                    Per order entered on 11/18/2016 Doc. No. 640
05/04/2017           4073    Harris Co. M.U.D.                      15651 North Freeway                                       2990-000                 $0.00                  $62.06   $3,580,818.14
                                                                    20830-3010032101
                                                                    Per order entered on 11/18/2016 Doc. No. 640
05/04/2017           4074    KC Water Services                      4109 Blue Ridge CTOF STRM                                 2990-000                 $0.00                   $5.79   $3,580,812.35
                                                                    000472890-0185301-7
                                                                    Per order entered on 11/18/2016 Doc. No. 640
05/04/2017           4075    Constellation NewEnergy, Inc.          11551 184th Place                                         2990-000                 $0.00            $7,591.52      $3,573,220.83
                                                                    1-7D2RP3
                                                                    Per order entered on 11/18/2016 Doc. No. 640
05/04/2017           4076    Village of Orland Park                 11551 184th Place                                         2990-000                 $0.00                  $27.35   $3,573,193.48
                                                                    207045
                                                                    Per order entered on 11/18/2016 Doc. No. 640
05/04/2017           4077    Hudson Energy Services, LLC            1001 Magnolia Avenue                                      2990-000                 $0.00            $2,386.21      $3,570,807.27
                                                                    100406150
                                                                    Per order entered on 11/18/2016 Doc. No. 640
05/05/2017           (309)   State of Tennesse                      2015 state tax refund                                     1129-000          $24,666.20                     $0.00   $3,595,473.47
05/05/2017           (377)   City of Webster                        Deposit Refund                                            1290-000              $84.60                     $0.00   $3,595,558.07
                                                                    Sprinklers
05/05/2017           (377)   City of Webster                        Deposit Refund                                            1290-000              $82.89                     $0.00   $3,595,640.96
                                                                    water
05/05/2017           (377)   Pitney Bowes                           Vendor Refund/Credit                                      1290-000              $14.36                     $0.00   $3,595,655.32



                                                                                                                             SUBTOTALS           $24,848.05            $14,547.43
                                   Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 270 of
                                                                                         FORM 5882                                                                 Page No: 221
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:          01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                      4                                              5                     6                7

Transaction      Check /                    Paid to/                           Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                           Tran Code           $                     $


05/05/2017           4078   Mark A. Huber                              Week ending 05/05/2017                                    3991-000                 $0.00             $2,950.00      $3,592,705.32
                                                                       Per order entered on 10/04/2016, Doc No. 216
05/05/2017           4079   Hanzo Logistics, Inc.                      Invoice 7775                                              2420-000                 $0.00             $2,720.00      $3,589,985.32
                                                                       Invoice date: 03/31/2017
                                                                       March Storage
                                                                       Per Order entered on 10/04/2016 [Doc. No. 217]
05/05/2017           4080   AAA Self Storage #8                        Per Order entered on 10/04/2016 [Doc. No. 217]            2990-000                 $0.00                 $520.00    $3,589,465.32
                                                                       shipping and packaging costs
05/05/2017           4081   Greenfield Police Department               False alarm                                               2990-000                 $0.00                   $75.00   $3,589,390.32
                                                                       6300 W. Layton Ave
                                                                       Per order entered on 11/18/2016 Doc. No. 640
05/05/2017           4082   Granite Telecommunications                 Account No. 03694798                                      2990-000                 $0.00            $13,823.51      $3,575,566.81
                                                                       Billing Period 03/01/2017-03/31/2017, invoice date
                                                                       04/01/2017
                                                                       Per Order entered on 02/24/2017, Doc no. 1306
05/08/2017           4083   220 West Germantown LLC                    Per Order entered on 02/23/2017, Doc No. 1290             2410-000                 $0.00            $68,737.73      $3,506,829.08
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4084   4021 Durham Office, LLC                    Pre Order entered on 03/08/2017, Doc No. 1382             2410-000                 $0.00            $49,190.12      $3,457,638.96
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4085   Boeing Employees' Credit Union             Per Order entered on 03/08/2017, Doc No. 1387             2410-000                 $0.00           $116,003.41      $3,341,635.55
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4086   Boston Properties Limited Partnership      Per Order entered on 01/12/2017, Doc No. 913              2410-000                 $0.00            $85,290.82      $3,256,344.73
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4087   Boyd Orange GSA LLC                        Per Order entered on 01/30/2017, Doc No. 1107             2410-000                 $0.00           $110,949.72      $3,145,395.01
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4088   CEC Red Run, LLC                           Per Order entered on 01/30/2017, Doc no. 1108             2410-000                 $0.00            $59,719.04      $3,085,675.97
                                                                       Per Order entered on 04/20/2017, Doc No. 1564



                                                                                                                                SUBTOTALS                  $0.00          $509,979.35
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20            EOD 01/21/20 06:30:08           Pg 271 of
                                                                                    FORM 5882                                                              Page No: 222
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                 Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                           Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                               Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                Account Title:                        General
For Period Beginning:          01/01/2019                                                                               Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                               Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                          5                     6               7

Transaction      Check /                    Paid to/                       Description of Transaction                     Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                   Tran Code           $                     $


05/08/2017           4089   Commerce Building II, LLC              Per Order entered on 03/08/2017, Doc No. 1385         2410-000                 $0.00            $48,650.95     $3,037,025.02
                                                                   Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4090   CRI Mill Run Limited                   Per Order entered on 02/23/2017, Doc No. 1289         2410-000                 $0.00            $81,661.67     $2,955,363.35
                                                                   Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4091   Dos Lagos Offices, LLC                 Per Order entered on 01/30/2017, Doc No. 1106         2410-000                 $0.00            $60,839.92     $2,894,523.43
                                                                   Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4092   Earle Browne Tower, LLP                Per Order entered on 02/24/2017, Doc No. 1296         2410-000                 $0.00            $31,730.11     $2,862,793.32
                                                                   Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4093   Elkar LLC                              Per Order entered on 01/30/2017, Doc no. 1105         2410-000                 $0.00             $2,619.08     $2,860,174.24
                                                                   Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4094   Everett Technical Park I, LLC          Per Order entered on 02/24/2017, Doc No. 1304         2410-000                 $0.00            $47,599.34     $2,812,574.90
                                                                   Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4095   Focus Centre Two, LLC                  Per Order entered on 03/08/2017, Doc No. 1378         2410-000                 $0.00            $53,537.60     $2,759,037.30
                                                                   Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4096   Cedar Glade LP                         FRP Hillside LLC #4                                   2410-000                 $0.00            $38,590.00     $2,720,447.30
                                                                   Per Order entered on 01/30/2017, Doc No. 1103
                                                                   Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4097   Galleria Shopping Center, LLC          Per Order entered on 02/23/2017, Doc No. 1292         2410-000                 $0.00            $32,386.87     $2,688,060.43
                                                                   Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4098   Cedar Glade LP                         Gardens 5901 Real Estate Corp.                        2410-000                 $0.00            $43,962.23     $2,644,098.20
                                                                   Per Order entered on 02/23/2017, Doc No. 1291
                                                                   Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4099   GMB-FB, LLC                            Per Order entered on 01/30/2017, Doc No. 1110         2410-000                 $0.00           $105,800.00     $2,538,298.20
                                                                   Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4100   Greentree II, LLC                      Per Order entered on 03/08/2017, Doc No. 1384         2410-000                 $0.00            $39,885.56     $2,498,412.64
                                                                   Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4101   Haggerty-Palmer II, LLC                Per Order entered on 03/08/2017, Doc No. 1383         2410-000                 $0.00            $67,621.20     $2,430,791.44
                                                                   Per Order entered on 04/20/2017, Doc No. 1564

                                                                                                                        SUBTOTALS                  $0.00          $654,884.53
                                    Case 16-07207-JMC-7A               Doc 3785         Filed 01/21/20            EOD 01/21/20 06:30:08           Pg 272 of
                                                                                        FORM 5882                                                              Page No: 223
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                  Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:           01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                   4                                          5                     6               7

Transaction      Check /                     Paid to/                          Description of Transaction                     Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                      Tran Code           $                     $


05/08/2017           4102   HRT of Roanoke, Inc.                       Per Order entered on 02/24/2017, Doc No. 1297         2410-000                 $0.00            $34,452.89     $2,396,338.55
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4103   Ireland Miller, Inc.                       Per Order entered on 02/24/2017, Doc No. 1300         2410-000                 $0.00            $54,308.96     $2,342,029.59
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4104   Kirkpatrick Plaza, LLC                     Per Order entered on 02/09/2017, Doc No. 1194         2410-000                 $0.00            $12,909.81     $2,329,119.78
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4105   Kumagai Properties I, LLC                  Per Order entered on 02/09/2017, Doc No. 1193         2410-000                 $0.00            $30,703.62     $2,298,416.16
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4106   L-A Liberty Square Associates, L.P.        Per Order entered on 02/24/2017, Doc No. 1305         2410-000                 $0.00            $52,114.35     $2,246,301.81
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4107   Lathrop Business Park, LLC                 Per Order entered on 01/12/2107, Doc No. 916          2410-000                 $0.00            $35,854.88     $2,210,446.93
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4108   LG III, LLC                                Per Order entered on 01/12/2017, Doc No. 911          2410-000                 $0.00            $28,787.17     $2,181,659.76
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4109   Magnum Colorado One, L.L.C.                Per Order entered on 03/08/2017, Doc No. 1388         2410-000                 $0.00            $43,146.22     $2,138,513.54
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4110   Market-Turk Company                        Per Order entered on 03/08/2017, Doc No. 1379         2410-000                 $0.00            $45,135.50     $2,093,378.04
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4111   Merit Partners, LLC                        Per Order entered on 01/30/2017, Doc No. 1109         2410-000                 $0.00            $43,600.85     $2,049,777.19
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4112   MIE Properties - LA, LLC                   Per Order entered on 02/09/2017, Doc No. 1195         2410-000                 $0.00            $32,304.72     $2,017,472.47
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4113   Mount Clemens Regional Medical Center      Per Order entered on 02/24/2017, Doc no. 1298         2410-000                 $0.00            $35,553.06     $1,981,919.41
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4114   Nishikawa Farms, Inc.                      Per Order entered on 02/23/2017, Doc no. 1286         2410-000                 $0.00            $41,918.60     $1,940,000.81
                                                                       Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4115   North Monroe Properties, LLC               Per Order entered on 12/21/2016, Doc no. 802          2410-000                 $0.00            $36,774.52     $1,903,226.29
                                                                       Per Order entered on 04/20/2017, Doc No. 1564

                                                                                                                            SUBTOTALS                  $0.00          $527,565.15
                                    Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 273 of
                                                                                          FORM 5882                                                                  Page No: 224
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                      4                                               5                     6               7

Transaction      Check /                     Paid to/                           Description of Transaction                          Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                            Tran Code           $                     $


05/08/2017           4116   Providence Melrose Vista, LLC               Per Order entered on 02/23/2017, Doc No. 1293              2410-000                 $0.00            $38,164.78     $1,865,061.51
                                                                        Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4117   REEP-OFC Eight Water Ridge NC LLC           Per Order entered on 02/24/2017, Doc No. 1303              2410-000                 $0.00            $47,511.08     $1,817,550.43
                                                                        Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4118   SF CH2, LLC                                 Per Order entered on 02/24/2017, Doc No. 1301              2410-000                 $0.00            $55,379.56     $1,762,170.87
                                                                        Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4119   Simon Property Group                        Per Order entered on 03/08/2017, Doc No. 1390              2410-000                 $0.00            $15,169.31     $1,747,001.56
                                                                        Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4120   STG Realty Ventures, LLC                    Per Order entered on 12/21/2016, Doc No. 803               2410-000                 $0.00            $55,428.89     $1,691,572.67
                                                                        Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4121   SWRE Deal V Building, LLC                   Per Order entered on 02/09/2017, Doc No. 1192              2410-000                 $0.00            $31,183.56     $1,660,389.11
                                                                        Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4122   Tech Park 5, LLC                            Per Order entered on 02/24/2017, Doc No. 1299              2410-000                 $0.00            $64,412.42     $1,595,976.69
                                                                        Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4123   TEQ Hillsboro, LLC                          Per Order entered on 01/12/2017, Doc No. 910               2410-000                 $0.00            $51,388.33     $1,544,588.36
                                                                        Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4124   U.S. REIF ICP South Carolina, LLC           Per Order entered on 01/12/2017, Doc No. 915               2410-000                 $0.00            $50,656.66     $1,493,931.70
                                                                        Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4125   CNO Financial Group, Inc.                   Per order entered on 03/08/2017, Doc No. 1386              2410-000                 $0.00            $43,553.47     $1,450,378.23
                                                                        Per Order entered on 04/20/2017, Doc No. 1564
05/08/2017           4126   White Realty and Service Corporation        Per Order entered on 02/24/2017, Doc No. 1302              2410-000                 $0.00            $57,982.54     $1,392,395.69
                                                                        Per Order entered on 04/20/2017, Doc No. 1564
05/10/2017           4127   GRM Information Management Services of      Services for the period 04/01/2017 to 04/30/2017           2420-000                 $0.00            $31,746.91     $1,360,648.78
                            Indiana, LLC                                Per Order entered on 10/04/2017 Doc no. 217
05/10/2017           4128   Bladecutters, Inc.                          3325 Stop Eight Rd, Dayton, OH                             2990-000                 $0.00                 $268.13   $1,360,380.65
                                                                        Invoice No. 80546
                                                                        Per order entered on 03/16/0217, Doc no. 1423



                                                                                                                                  SUBTOTALS                  $0.00          $542,845.64
                                   Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 274 of
                                                                                      FORM 5882                                                                 Page No: 225
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                    Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:          01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                    4                                             5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                       Tran Code           $                     $


05/10/2017           4129   Paula R. Suite                          Funds returned to Student that were determined not to     8500-000                 $0.00             $3,784.50     $1,356,596.15
                                                                    be property of the Estate
                                                                    Per Order entered on 05/08/2017, Doc No. 1630
05/10/2017           4130   Freddie C. Lewis, III                   Funds returned to Student that were determined not to     8500-000                 $0.00             $3,998.49     $1,352,597.66
                                                                    be property of the Estate
                                                                    Per Order entered on 05/08/2017, Doc No. 1630
05/10/2017           4131   Ralph Kyle Williams                     Funds returned to Student that were determined not to     8500-000                 $0.00            $21,677.17     $1,330,920.49
                                                                    be property of the Estate
                                                                    Per Order entered on 05/08/2017, Doc No. 1630
05/10/2017           4132   Damien R. Dietterick                    Funds returned to Student that were determined not to     8500-000                 $0.00             $7,060.00     $1,323,860.49
                                                                    be property of the Estate
                                                                    Per Order entered on 05/08/2017, Doc No. 1630
05/10/2017           4133   Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                 $0.00             $1,503.55     $1,322,356.94
                                                                    1820491
                                                                    Per order entered on 11/18/2016 Doc. No. 640
05/10/2017           4134   Dayton Power and Light Company          3340 Stop Eight Road                                      2990-000                 $0.00                 $513.94   $1,321,843.00
                                                                    9652204164
                                                                    Per order entered on 11/18/2016 Doc. No. 640
05/10/2017           4135   Direct Energy Business                  3325 Stop Eight Road                                      2990-000                 $0.00             $1,540.55     $1,320,302.45
                                                                    1343105
                                                                    Per order entered on 11/18/2016 Doc. No. 640
05/10/2017           4136   Ohio Edison                             1030 North Meridian Road                                  2990-000                 $0.00             $2,281.83     $1,318,020.62
                                                                    100 016 884 030
                                                                    Per order entered on 11/18/2016 Doc. No. 640
05/10/2017           4137   KC Water Services                       9150 E. 41st Terrace                                      2990-000                 $0.00                 $131.92   $1,317,888.70
                                                                    000705492 0182804 6
                                                                    Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                             SUBTOTALS                  $0.00           $42,491.95
                                   Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 275 of
                                                                                        FORM 5882                                                                  Page No: 226
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:          01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                     4                                              5                     6                7

Transaction      Check /                     Paid to/                          Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                          Tran Code           $                     $


05/10/2017           4138   Cobb EMC                                   2065 ITT Tech Way                                         2990-000                 $0.00             $5,824.86      $1,312,063.84
                                                                       473942001
                                                                       Per order entered on 11/18/2016 Doc. No. 640
05/10/2017           4139   Idaho Power                                12302 W. Explorer Drive #110                              2990-000                 $0.00             $1,266.71      $1,310,797.13
                                                                       2222717809
                                                                       Per order entered on 11/18/2016 Doc. No. 640
05/10/2017           4140   City of Greenfield                         6300 W. Layton Avenue                                     2990-000                 $0.00                 $523.70    $1,310,273.43
                                                                       07155
                                                                       Per order entered on 11/18/2016 Doc. No. 640
05/11/2017           3875   VOID: A/C Technical Services, LLC          Duplicate payment to check no. 3796                       2990-003                 $0.00              ($653.83)     $1,310,927.26
05/16/2017                  Republic Services                          Refund on Check# 3712                                     2990-002                 $0.00              ($189.14)     $1,311,116.40
05/17/2017           4141   Laclede Gas Company                        3640 Corporate Trail Drive                                2990-000                 $0.00                   $34.42   $1,311,081.98
                                                                       4332711000
                                                                       Per order entered on 11/18/2016 Doc. No. 640
05/17/2017           4142   Metropolitan St. Louis Sewer District      3640 Corporate Trail Drive                                2990-000                 $0.00                 $147.73    $1,310,934.25
                                                                       0580963-7
                                                                       Per order entered on 11/18/2016 Doc. No. 640
05/17/2017           4143   Consumers Energy                           1522 E. Big Beaver Road                                   2990-000                 $0.00                   $21.65   $1,310,912.60
                                                                       1030 2377 2165
                                                                       Per order entered on 11/18/2016 Doc. No. 640
05/17/2017           4144   Consumers Energy                           1522 E. Big Beaver Road                                   2990-000                 $0.00                 $361.80    $1,310,550.80
                                                                       1030 2377 1795
                                                                       Per order entered on 11/18/2016 Doc. No. 640
05/17/2017           4145   KCP&L                                      9150 E. 41st Terrace                                      2990-000                 $0.00                   $29.40   $1,310,521.40
                                                                       4649-69-4202
                                                                       Per order entered on 11/18/2016 Doc. No. 640
05/17/2017           4146   KCP&L                                      9150 E. 41st Terrace                                      2990-000                 $0.00             $3,140.45      $1,307,380.95
                                                                       2117-16-2068
                                                                       Per order entered on 11/18/2016 Doc. No. 640
                                                                                                                                SUBTOTALS                  $0.00           $10,507.75
                                    Case 16-07207-JMC-7A                  Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08            Pg 276 of
                                                                                            FORM 5882                                                                 Page No: 227
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                        4                                              5                    6                7

Transaction      Check /                       Paid to/                           Description of Transaction                         Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                           Tran Code            $                    $


05/17/2017           4147    City of San Bernardino Municipal Water       670 Carnegie Drive                                        2990-000                  $0.00                  $80.97   $1,307,299.98
                             Dept                                         289577-93712
                                                                          Per order entered on 11/18/2016 Doc. No. 640
05/17/2017           4148    Cobb County Water System                     2065 ITT Tech Way                                         2990-000                  $0.00                $105.00    $1,307,194.98
                                                                          000535448-02863954
                                                                          Per order entered on 11/18/2016 Doc. No. 640
05/17/2017           4149    Cobb County Water System                     2065 ITT Tech Way                                         2990-000                  $0.00                  $22.00   $1,307,172.98
                                                                          000535448-02864258
                                                                          Per order entered on 11/18/2016 Doc. No. 640
05/17/2017           4150    Consumers Energy                             6359 Gander Drive                                         2990-000                  $0.00            $1,895.82      $1,305,277.16
                                                                          1030 2377 2595
                                                                          Per order entered on 11/18/2016 Doc. No. 640
05/17/2017           4151    Consumers Energy                             6359 Gander Drive                                         2990-000                  $0.00                  $24.20   $1,305,252.96
                                                                          1030 2377 2587
                                                                          Per order entered on 11/18/2016 Doc. No. 640
05/17/2017           4152    Consumers Energy                             6399 Miller Rd #GNDR                                      2990-000                  $0.00                $126.95    $1,305,126.01
                                                                          1030 2377 3080
                                                                          Per order entered on 11/18/2016 Doc. No. 640
05/18/2017                   Transfer From: #******5001                   Funds transferred to pay administrative expenses.         9999-000          $168,000.00                     $0.00   $1,473,126.01
05/18/2017                   Transfer From: #******4979                   Funds transferred to pay administrative expenses.         9999-000          $108,556.89                     $0.00   $1,581,682.90
05/18/2017                   Signature Bank                               Transfer Funds                                            9999-000          $500,000.00                     $0.00   $2,081,682.90
05/18/2017           (377)   First Energy                                 refund check for account 1100548420586                    1290-000             $542.74                      $0.00   $2,082,225.64
05/18/2017           (377)   First Energy                                 refund check for account 110047337040                     1290-000            $1,856.91                     $0.00   $2,084,082.55
05/18/2017           (377)   First Energy                                 refund check for account 110058417558                     1290-000             $437.52                      $0.00   $2,084,520.07
05/18/2017           (377)   SimplexGrinnell LP                           Vendor Refund/Credit                                      1290-000             $535.45                      $0.00   $2,085,055.52
05/18/2017           (378)   Cigna Health and Life Insurance Company      Insurance Proceeds                                        1229-000            $4,592.79                     $0.00   $2,089,648.31
                                                                          Carlos Smith


                                                                                                                                   SUBTOTALS           $784,522.30             $2,254.94
                                    Case 16-07207-JMC-7A                  Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 277 of
                                                                                            FORM 5882                                                                 Page No: 228
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                            Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                          Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                       General
For Period Beginning:           01/01/2019                                                                                          Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                          Separate bond (if applicable):       $55,000,000.00


     1                2                        3                                                          4                                               5                    6                 7

Transaction      Check /                    Paid to/                              Description of Transaction                          Uniform          Deposit           Disbursement          Balance
   Date           Ref. #                 Received From                                                                               Tran Code           $                    $


05/18/2017           (378)   Cigna Health and Life Insurance Company      Insurance Proceeds                                         1229-000              $27.31                    $0.00     $2,089,675.62
                                                                          Katherine Turnbull
05/18/2017           (378)   Cigna Health and Life Insurance Company      Insurance Proceeds                                         1229-000           $2,544.64                    $0.00     $2,092,220.26
                                                                          Stephanie George
05/18/2017           (378)   Cigna Health and Life Insurance Company      Insurance Proceeds                                         1229-000            $178.07                     $0.00     $2,092,398.33
                                                                          Steve Trujillo, Jr.
05/18/2017           (378)   Cigna Health and Life Insurance Company      Insurance Proceeds                                         1229-000            $315.77                     $0.00     $2,092,714.10
                                                                          Rachel B. Dixon
05/18/2017           (378)   Cigna Health and Life Insurance Company      Insurance Proceeds                                         1229-000              $37.56                    $0.00     $2,092,751.66
                                                                          Steve Trujillo, Jr.
05/18/2017           (378)   Cigna Health and Life Insurance Company      Insurance Proceeds                                         1229-000              $43.88                    $0.00     $2,092,795.54
                                                                          Darius R. Twyman
05/18/2017           (378)   Cigna Health and Life Insurance Company      Insurance Proceeds                                         1229-000              $14.02                    $0.00     $2,092,809.56
                                                                          Barry Douglass
05/18/2017                   Missouri American Water                      Refund on Check# 3757                                      2990-002                 $0.00                  ($8.46)   $2,092,818.02
05/18/2017           4153    AT&T                                         Account No. 831-000-1670-131                               2990-000                 $0.00           $12,484.56       $2,080,333.46
                                                                          Bill date 05/05/2017
                                                                          Per Order entered on November 18, 2016 [Doc. No.
                                                                          640]
05/18/2017           4154    Newmark Grubb Knight Frank                   Invoice no. 0417-ITT                                       3991-460                 $0.00           $14,325.96       $2,066,007.50
                                                                          Services 04/01/2017 to 04/30/2017
                                                                          Per Order entered on 10/13/2016 Doc. No. 362
05/18/2017           4155    Snowmen, Inc.                                9150 E. 41st Ter, Kansas City, MO                          2990-000                 $0.00            $1,490.00       $2,064,517.50
                                                                          Invoice No. 1656
                                                                          Per order entered on 03/16/0217, Doc no. 1423
05/18/2017           4156    Aardvark Sweeping Services, LLC              Invoice no. 104610                                         2990-000                 $0.00                $180.00     $2,064,337.50
                                                                          Per order entered on 03/16/0217, Doc no. 1423



                                                                                                                                    SUBTOTALS            $3,161.25            $28,472.06
                                    Case 16-07207-JMC-7A            Doc 3785            Filed 01/21/20              EOD 01/21/20 06:30:08                  Pg 278 of
                                                                                        FORM 5882                                                                      Page No: 229
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                             Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                           Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                       General
For Period Beginning:           01/01/2019                                                                                           Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                           Separate bond (if applicable):       $55,000,000.00


     1                2                             3                                               4                                                      5                    6               7

Transaction      Check /                     Paid to/                       Description of Transaction                                Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                              Tran Code            $                    $


05/18/2017           4157    Mancera Landscaping LLC                9511 Angola Court, Indianapolis, IN                               2990-000                 $0.00                $384.00   $2,063,953.50
                                                                    Invoice No. 3447678
                                                                    Per order entered on 03/16/0217, Doc no. 1423
05/18/2017           4158    Rubin & Levin, PC                      For the period 02/01/2017 to 03/31/2017                               *                    $0.00          $344,408.63     $1,719,544.87
                                                                    Per Order entered on 04/20/2017, Doc No.1569
                                                                    Notice filed on 05/05/2017, Doc No. 1615
                                                                    Trustee's Attorney fees                         ($335,978.00)     3110-000                                                $1,719,544.87
                                                                    Trustee's Attorney expenses                        ($8,430.63)    3120-000                                                $1,719,544.87
05/18/2017           4159    Proskauer Rose LLP                     For the period 02/01/2017 to 03/31/2017                               *                    $0.00          $958,492.10       $761,052.77
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Notice filed 05/05/2017, Doc No. 1613
                                                                    Trustee's Attorney's Fees                       ($920,521.20)     3210-000                                                 $761,052.77
                                                                    Trustee's Attorney's Expenses                    ($37,970.90)     3220-000                                                 $761,052.77
05/18/2017           4160    BGBC Partners, LLP                     For the period 02/01/2017 to 03/31/2017                               *                    $0.00          $124,423.37       $636,629.40
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Notice filed on 05/05/2017, Doc No. 1616
                                                                    Accountant's fees                               ($122,855.20)     3410-000                                                 $636,629.40
                                                                    Accountant's expenses                              ($1,568.17)    3420-000                                                 $636,629.40
05/22/2017           (308)   Baltimore Gas & Electric Co            Deposit for utilities 11301 Red Run Blvd, Owings                  1129-000          $13,005.40                    $0.00     $649,634.80
                                                                    Mills, MD
05/24/2017           4161    Citizens Energy Group                  9511 Angola Court                                                 2990-000                 $0.00                $173.98     $649,460.82
                                                                    1149354-158421
                                                                    Per order entered on 11/18/2016 Doc. No. 640
05/24/2017           4162    City of Troy - Water                   1522 E. Big Beaver Road                                           2990-000                 $0.00                $383.53     $649,077.29
                                                                    3700887
                                                                    Per order entered on 11/18/2016 Doc. No. 640



                                                                                                                                     SUBTOTALS           $13,005.40          $1,428,265.61
                                    Case 16-07207-JMC-7A               Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 279 of
                                                                                        FORM 5882                                                                  Page No: 230
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                        Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                      Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:           01/01/2019                                                                                      Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                   4                                              5                     6                7

Transaction      Check /                     Paid to/                          Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                          Tran Code           $                     $


05/24/2017           4163   City of Troy - Water                       1522 E. Big Beaver Road B                                 2990-000                 $0.00                 $122.88      $648,954.41
                                                                       3700888
                                                                       Per order entered on 11/18/2016 Doc. No. 640
05/24/2017           4164   Dominion East Ohio                         1030 North Meridian Road                                  2990-000                 $0.00                   $69.00     $648,885.41
                                                                       5 1800 0177 6843
                                                                       Per order entered on 11/18/2016 Doc. No. 640
05/24/2017           4165   Southern California Edison                 670 Carnegie Drive                                        2990-000                 $0.00             $3,863.50        $645,021.91
                                                                       2-39-083-6377
                                                                       Per order entered on 11/18/2016 Doc. No. 640
05/24/2017           4166   City of Kennesaw                           2065 ITT Tech Way                                         2990-000                 $0.00                 $169.64      $644,852.27
                                                                       13280
                                                                       Per order entered on 11/18/2016 Doc. No. 640
05/24/2017           4167   Boise City Utility Billing                 12302 W. Explorer Drive #110                              2990-000                 $0.00                   $42.70     $644,809.57
                                                                       054584600080786
                                                                       Per order entered on 11/18/2016 Doc. No. 640
05/24/2017           4168   Intermountain Gas Company                  12302 W. Explorer Drive #110                              2990-000                 $0.00                 $197.75      $644,611.82
                                                                       042 675 4161 5
                                                                       Per order entered on 11/18/2016 Doc. No. 640
05/24/2017           4169   Intermountain Gas Company                  12302 W. Explorer Drive #110                              2990-000                 $0.00                   $51.90     $644,559.92
                                                                       333 815 2600 4
                                                                       Per order entered on 11/18/2016 Doc. No. 640
05/24/2017           4170   Memphis Light, Gas and Water Division      7260 Goodlet Farms Parkway                                2990-000                 $0.00             $2,204.21        $642,355.71
                                                                       00048-1829-1479-544
                                                                       Per order entered on 11/18/2016 Doc. No. 640
05/24/2017           4171   Milwaukee Water Works                      6300 W. Layton Avenue                                     2990-000                 $0.00                   $63.68     $642,292.03
                                                                       390-2422.300
                                                                       Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                                SUBTOTALS                  $0.00            $6,785.26
                                  Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 280 of
                                                                                    FORM 5882                                                                  Page No: 231
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                   4                                              5                     6                7

Transaction      Check /                     Paid to/                      Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                      Tran Code           $                     $


05/24/2017           4172   Milwaukee Water Works                  6300 W. Layton Avenue                                     2990-000                 $0.00                 $186.45      $642,105.58
                                                                   390-2423.300
                                                                   Per order entered on 11/18/2016 Doc. No. 640
05/24/2017           4173   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $359.84      $641,745.74
                                                                   0015-381-941
                                                                   Per order entered on 11/18/2016 Doc. No. 640
05/24/2017           4174   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $232.15      $641,513.59
                                                                   2041-770-112
                                                                   Per order entered on 11/18/2016 Doc. No. 640
05/24/2017           4175   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                   $92.11     $641,421.48
                                                                   3819-870-377
                                                                   Per order entered on 11/18/2016 Doc. No. 640
05/24/2017           4176   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $493.19      $640,928.29
                                                                   4690-228-109
                                                                   Per order entered on 11/18/2016 Doc. No. 640
05/24/2017           4177   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $454.36      $640,473.93
                                                                   4846-803-365
                                                                   Per order entered on 11/18/2016 Doc. No. 640
05/24/2017           4178   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                   $37.64     $640,436.29
                                                                   6229-898-557
                                                                   Per order entered on 11/18/2016 Doc. No. 640
05/24/2017           4179   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $100.93      $640,335.36
                                                                   8061-266-240
                                                                   Per order entered on 11/18/2016 Doc. No. 640
05/24/2017           4180   Alagasco                               3964 Methodist Circle                                     2990-000                 $0.00                   $19.82     $640,315.54
                                                                   200000093821
                                                                   Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                            SUBTOTALS                  $0.00            $1,976.49
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                  Pg 281 of
                                                                                      FORM 5882                                                                        Page No: 232
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                          Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        General
For Period Beginning:           01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                                    5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                               Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                             Tran Code            $                     $


05/24/2017           4181   Bessemer Utilities                      3964 Methodist Circle                                            2990-000                 $0.00             $1,728.62       $638,586.92
                                                                    75886
                                                                    Per order entered on 11/18/2016 Doc. No. 640
05/26/2017           4182   Expedient/Continental Broadband         Account No. 3260983                                              2990-000                 $0.00            $17,441.62       $621,145.30
                                                                    Invoice No. B1-316826A
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    640]
05/26/2017           4183   Robins Kaplan LLP                       Invoice No. 711662                                               3220-000                 $0.00             $3,210.18       $617,935.12
                                                                    Services through 03/31/2017
                                                                    Per Order entered on 02/24/2017, Doc No. 1313
05/26/2017           4184   International Sureties, Ltd             Bond Payment                                                     2300-000                 $0.00            $30,000.00       $587,935.12
                                                                    03/10/2017 to 03/10/2018
                                                                    Per Order entered on 05/18/2017, Doc No. 1666
05/26/2017           4185   Faegre Baker Daniels, LLP               For the period 09/16/2016 to 01/31/2017                              *                    $0.00           $135,509.00       $452,426.12
                                                                    Per Order entered on 05/18/2017, Doc No. 1662
                                                                    Special Counsel fees                            ($134,464.00)    3210-600                                                  $452,426.12
                                                                    Special Counsel expenses                          ($1,045.00)    3220-000                                                  $452,426.12
05/26/2017           4186   Faegre Baker Daniels, LLP               For the period 02/01/2017 to 03/31/2017                          3210-600                 $0.00            $12,774.00       $439,652.12
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Per Notice entered on 05/15/2017, Doc No. 1645
05/26/2017           4187   Deborah J. Caruso, Trustee              Compensation as Plan Administrator                               3991-000                 $0.00            $10,837.50       $428,814.62
                                                                    For the period 06/16/2017 to 01/31/2017
                                                                    Per Order entered on 05/18/2017, Doc 1667
05/26/2017           4188   Rubin & Levin, PC                       Services as Counsel to Trustee as Plan Administrator             3110-000                 $0.00             $9,772.25       $419,042.37
                                                                    For the period 09/16/2016 to 01/31/2017


                                                                    Per Order entered on 05/18/2017, Doc No. 1668



                                                                                                                                    SUBTOTALS                  $0.00          $221,273.17
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 282 of
                                                                                      FORM 5882                                                                  Page No: 233
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                               5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                          Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                        Tran Code           $                     $


05/26/2017           4189   Rust Consulting - Omni Bankruptcy       Service period ending March 31, 2017                       3991-000                 $0.00            $14,270.37       $404,772.00
                                                                    Invoice No. 4108
                                                                    Per Order entered in 10/04/2016 Doc No. 213
05/26/2017           4190   Rust Consulting - Omni Bankruptcy       Service period ending April 30, 2017                       3991-000                 $0.00            $13,705.57       $391,066.43
                                                                    Invoice No. 4219
                                                                    Per Order entered in 10/04/2016 Doc No. 213
05/26/2017           4191   Law Offices of Sakaida & Bui            Per Order entered on 05/18/2017, Doc 1665                  3220-000                 $0.00                 $500.00     $390,566.43
05/26/2017           4192   Bladecutters, Inc.                      3325 Stop Eight Rd, Dayton, OH                             2990-000                 $0.00                 $134.06     $390,432.37
                                                                    Invoice No. 80658
                                                                    Service date 05/08/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423
05/26/2017           4193   Bladecutters, Inc.                      3325 Stop Eight Rd, Dayton, OH                             2990-000                 $0.00                 $134.06     $390,298.31
                                                                    Invoice No. 80720
                                                                    Service date 05/15/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423
05/26/2017           4194   Centaur Building Services               3540 Corporate Trail, Earth City, MO                       2990-000                 $0.00                 $258.24     $390,040.07
                                                                    Invoice no.32564, March Maintenance
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
05/26/2017           4195   Centaur Building Services               3540 Corporate Trail, Earth City, MO                       2990-000                 $0.00                 $192.08     $389,847.99
                                                                    Invoice no. 32543 April Maintenance
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
05/26/2017           4196   Mark A. Huber                           Week ending 05/13/2017                                     3991-000                 $0.00             $3,350.00       $386,497.99
                                                                    Per order entered on 10/04/2016, Doc No. 216
05/26/2017           4197   Mark A. Huber                           Week ending 05/20/2017                                     3991-000                 $0.00             $3,450.00       $383,047.99
                                                                    Per order entered on 05/18/2017, Doc 1671




                                                                                                                              SUBTOTALS                  $0.00           $35,994.38
                                     Case 16-07207-JMC-7A                  Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 283 of
                                                                                             FORM 5882                                                                Page No: 234
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                           Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                           Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                         Checking Acct #:                     ******4913
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                       General
For Period Beginning:            01/01/2019                                                                                         Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                         Separate bond (if applicable):       $55,000,000.00


     1                2                            3                                                       4                                              5                    6                7

Transaction      Check /                         Paid to/                          Description of Transaction                         Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                      Received From                                                                          Tran Code           $                    $


05/30/2017           (377)   American Arbitration Association              Arbitration payment                                       1290-000           $1,500.00                     $0.00     $384,547.99
                                                                           Case No. 01-16-0002-0167
                                                                           Claimant: Heather McFarland
                                                                           Respondent: ITT Technical Institute; Alyssa
                                                                           Stamatakos
05/30/2017           (377)   American Express Travel Related Services      Credit Balance Refund                                     1290-000            $146.00                      $0.00     $384,693.99
                                                                           Terri Tewart
05/30/2017           (377)   American Express Travel Related Services      Credit Balance Refund                                     1290-000              $72.70                     $0.00     $384,766.69
                                                                           Michael H. Stenger
05/30/2017           (377)   American Express Travel Related Services      Credit Balance Refund                                     1290-000                 $0.60                   $0.00     $384,767.29
                                                                           Terri Tewart
                                                                           Deposit adjustment for deposit made on 05/30/2017
05/30/2017                   City Utilities                                Refund on Check# 3807                                     2990-002                 $0.00             ($108.58)       $384,875.87
05/31/2017           4198    Vectren Energy Delivery                       3325 Stop Eight Road                                      2990-000                 $0.00                  $51.49     $384,824.38
                                                                           03-401985623-2630606 5
                                                                           Per order entered on 11/18/2016 Doc. No. 640
05/31/2017           4199    Ameren Missouri                               3640 Corporate Trail Drive                                2990-000                 $0.00            $3,751.95        $381,072.43
                                                                           0577030056
                                                                           Per order entered on 11/18/2016 Doc. No. 640
05/31/2017           4200    Missouri American Water                       3640 Corporate Trail Drive                                2990-000                 $0.00                $124.82      $380,947.61
                                                                           1017-220016563805
                                                                           Per order entered on 11/18/2016 Doc. No. 640
05/31/2017           4201    DTE Energy                                    1522 E. Big Beaver Road                                   2990-000                 $0.00            $2,155.36        $378,792.25
                                                                           9300 019 2667 2
                                                                           Per order entered on 11/18/2016 Doc. No. 640
05/31/2017           4202    KC Water Services                             9150 E. 41st Terrace                                      2990-000                 $0.00                $154.10      $378,638.15
                                                                           000705492 0182804 6
                                                                           Per order entered on 11/18/2016 Doc. No. 640


                                                                                                                                    SUBTOTALS            $1,719.30             $6,129.14
                                    Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08            Pg 284 of
                                                                                       FORM 5882                                                                  Page No: 235
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                       Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                     Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                        General
For Period Beginning:           01/01/2019                                                                                     Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                     Separate bond (if applicable):        $55,000,000.00


     1                2                             3                                                4                                                5                    6               7

Transaction      Check /                     Paid to/                        Description of Transaction                          Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                         Tran Code            $                    $


05/31/2017           4203    Nicor Gas                               11551 184th Place                                          2990-000                  $0.00                $221.17     $378,416.98
                                                                     94850843569
                                                                     Per order entered on 11/18/2016 Doc. No. 640
06/01/2017           (377)   City of Carson                          Refund of security deposit                                 1290-000             $500.00                     $0.00     $378,916.98
06/01/2017           (377)   City of Carson                          Refund of security deposit                                 1290-000             $500.00                     $0.00     $379,416.98
06/01/2017           4204    Ritman & Associates, Inc.               ESI Pension Plan Bond                                      2990-000                  $0.00                $482.50     $378,934.48
06/01/2017           4205    Ritman & Associates, Inc.               ESI 401(k) Plan Bond                                       2990-000                  $0.00                $482.50     $378,451.98
06/01/2017           4206    Ritman & Associates, Inc.               1 year Fiduciary ERP/Runoff                                2990-000                  $0.00           $35,466.00       $342,985.98
                                                                     Per Order entered on 06/01/2017 Doc. 1763
06/01/2017           4207    Tyco Integrated Security                9150 E. 41st Ter, Kansas City, MO                          2990-000                  $0.00                $162.55     $342,823.43
                                                                     Invoice No. 28598856
                                                                     Per order entered on 03/16/0217, Doc no. 1423
06/01/2017           4208    All-Pro Pest Control                    9150 E. 41st Ter, Kansas City, MO                          2990-000                  $0.00                $320.00     $342,503.43
                                                                     Invoice No. 0215413
                                                                     Per order entered on 03/16/0217, Doc no. 1423
06/01/2017           4209    Tomicic's Pressure Washing Service      670 E. Carnegie Dr, San Bernardino, CA                     2990-000                  $0.00            $2,589.00       $339,914.43
                                                                     Invoice No. 1295
                                                                     Per Order entered on 03/16/2017, Doc No. 1423
06/05/2017                   Transfer From: #******5023              Deposit/ Escrow funds for sale of 670 E. Carnegie          9999-000          $410,000.00                    $0.00     $749,914.43
                                                                     Drive, San Bernardino, CA. Property closed 06/02/2017
06/06/2017                   Transfer From: #******5023              Deposit/escrow funds for the sale of 9150 E. 41st          9999-000          $150,000.00                    $0.00     $899,914.43
                                                                     Terrace, Kansas City, MO. Sale closed 06/02/2017,
                                                                     funded 06/05/2017
06/07/2017           (377)   State of Arizona                        Refund 2016-2017 LEAP match                                1290-000            $3,072.00                    $0.00     $902,986.43
06/08/2017           4210    Indianapolis Power & Light Company      9511 Angola Court                                          2990-000                  $0.00            $1,500.10       $901,486.33
                                                                     1820491
                                                                     Per order entered on 11/18/2016 Doc. No. 640


                                                                                                                               SUBTOTALS           $564,072.00            $41,223.82
                                   Case 16-07207-JMC-7A                     Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 285 of
                                                                                              FORM 5882                                                                 Page No: 236
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                              Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                            Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        General
For Period Beginning:          01/01/2019                                                                                            Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                            Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                           4                                              5                     6                7

Transaction      Check /                    Paid to/                                Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                                Tran Code           $                     $


06/08/2017           4211   Indianapolis Power & Light Company              9511 Angola Court                                         2990-000                 $0.00             $2,664.01        $898,822.32
                                                                            1820492
                                                                            Per order entered on 11/18/2016 Doc. No. 640
06/08/2017           4212   City of Vandalia                                3325 Stop Eight Road                                      2990-000                 $0.00                   $41.30     $898,781.02
                                                                            42*2050*1
                                                                            Per order entered on 11/18/2016 Doc. No. 640
06/08/2017           4213   Montgomery County Environmental                 3325 Stop Eight Road                                      2990-000                 $0.00                 $155.13      $898,625.89
                            Services                                        450379-505792
                                                                            Per order entered on 11/18/2016 Doc. No. 640
06/08/2017           4214   Suez Water Idaho                                12302 W. Explorer Drive #110                              2990-000                 $0.00                 $156.53      $898,469.36
                                                                            06003346131111
                                                                            Per order entered on 11/18/2016 Doc. No. 640
06/08/2017           4215   Flint Township                                  6399 Miller Rd #GNDR                                      2990-000                 $0.00                 $586.38      $897,882.98
                                                                            07-0000399170-160634
                                                                            Per order entered on 11/18/2016 Doc. No. 640
06/08/2017           4216   Constellation NewEnergy, Inc.                   11551 184th Place                                         2990-000                 $0.00             $6,494.44        $891,388.54
                                                                            1-7D2RP3
                                                                            Per order entered on 11/18/2016 Doc. No. 640
06/08/2017           4217   Clean Harbors Environmental Services, Inc.      Quote 2669285                                             2990-000                 $0.00            $12,007.50        $879,381.04
                                                                            Daniel Webster College
                                                                            Per Order entered on 03/16/2017, Doc No. 1423
06/12/2017           4218   GRM Information Management Services of          Services for the period 05/01/2017 to 05/31/2017          2420-000                 $0.00            $32,145.35        $847,235.69
                            Indiana, LLC                                    Per Order entered on 10/04/2017 Doc no. 217
06/12/2017           4219   Hanzo Logistics, Inc.                           Invoice 7890                                              2420-000                 $0.00             $2,720.00        $844,515.69
                                                                            Invoice Date: 05/31/2017
                                                                            May Storage
                                                                            Per Order entered on 10/04/2016 [Doc. No. 217]




                                                                                                                                     SUBTOTALS                  $0.00           $56,970.64
                                    Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 286 of
                                                                                          FORM 5882                                                                  Page No: 237
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                       4                                              5                     6               7

Transaction      Check /                     Paid to/                           Description of Transaction                          Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                            Tran Code           $                     $


06/12/2017           4220   Robins Kaplan LLP                           Invoice No. 711936                                         3220-000                 $0.00            $20,116.69       $824,399.00
                                                                        Services through 04/30/2017
                                                                        Per Order entered on 02/24/2017, Doc No. 1313
06/12/2017           4221   Jacksonville Clinic Medical Plaza, LLC      Per Order entered on 05/31/2017, Doc No. 1727              2410-000                 $0.00            $31,299.00       $793,100.00
06/12/2017           4222   Hilco Receivables, LLC                      Invoice No. ITT001                                         2990-000                 $0.00            $37,266.41       $755,833.59
                                                                        Invoice date: 02/01/2017
                                                                        Per Order entered on 05/31/2017, Doc No. 1731
06/12/2017           4223   Granite Telecommunications                  Invoice No. 388081211                                      2990-000                 $0.00             $1,041.63       $754,791.96
                                                                        Account No. 03694798
                                                                        Billing Period 05/01/2017 to 05/31/2017, invoice date
                                                                        05/01/2017
                                                                        Per Order entered on 02/24/2017, Doc no. 1306
06/12/2017           4224   Granite Telecommunications                  Invoice No. 389112068                                      2990-000                 $0.00             $2,836.73       $751,955.23
                                                                        Account No. 03694798
                                                                        Billing Period 06/01/2017 to 06/30/2017, invoice date
                                                                        06/01/2017
                                                                        Per Order entered on 02/24/2017, Doc no. 1306
06/12/2017           4225   Bladecutters, Inc.                          3325 Stop Eight Rd, Dayton, OH                             2990-000                 $0.00                 $134.06     $751,821.17
                                                                        Invoice No. 80800
                                                                        Service date 05/23/2017
                                                                        Per order entered on 03/16/0217, Doc no. 1423
06/12/2017           4226   Merdian Title Corporation                   Title cancellation fee                                     2990-000                 $0.00                 $900.00     $750,921.17
                                                                        Earth City, MO
                                                                        Per Order entered on 03/16/2017, Doc No. 1423
06/12/2017           4227   Ace Outdoor Services, LLC                   6359 Miller Rd, Swartz Creek, MI                           2990-000                 $0.00                 $365.00     $750,556.17
                                                                        Invoice No. 29874
                                                                        Service dates 05/03/2017 and 05/17/2017
                                                                        Per Order entered on 03/16/2017, Doc No. 1423


                                                                                                                                  SUBTOTALS                  $0.00           $93,959.52
                                    Case 16-07207-JMC-7A                 Doc 3785            Filed 01/21/20             EOD 01/21/20 06:30:08                 Pg 287 of
                                                                                             FORM 5882                                                                     Page No: 238
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                          Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                              Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                        General
For Period Beginning:           01/01/2019                                                                                              Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                              Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                       4                                                    5                     6               7

Transaction      Check /                     Paid to/                            Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                                 Tran Code            $                     $


06/12/2017           4228   Meridian Title Corporation                   MAPOA fees                                                      2990-000                 $0.00             $2,950.12       $747,606.05
                                                                         2845 Elm Hill Pike, Nashville, TN
                                                                         Per Order entered on 05/31/2017, Doc No. 1729
06/12/2017           4229   J.F. Ahern Co.                               6300 W. Layton Ave, Greenfield, WI                              2990-000                 $0.00                 $289.00     $747,317.05
                                                                         Invoice No. 200597
                                                                         Sprinkler Inspection
                                                                         Per Order entered on 03/16/2017, Doc No. 1423
06/12/2017           4230   Chicago Metropolitan Fire Protection Co      11551 184th Place, Orland Park, IL                              2990-000                 $0.00                 $358.85     $746,958.20
                                                                         Invoice No. IN00159065
                                                                         Backflow testing
                                                                         Per Order entered on 03/16/2017, Doc No. 1423
06/14/2017           4231   Electronic Strategies, Inc.                  Invoice number 535241                                           3991-000                 $0.00            $36,287.50       $710,670.70
                                                                         Service 05/16/2017 to 05/31/2017
                                                                         Per Order entered on 01/30/2017, Doc no. 1114
06/14/2017           4232   Newmark Grubb Knight Frank                   Invoice no. 0317-ITTrr                                          3991-460                 $0.00            $52,099.38       $658,571.32
                                                                         Services 03/01/2017 to 03/31/2017
                                                                         Per Order entered on 10/13/2016 Doc. No. 362
06/14/2017           4233   Newmark Grubb Knight Frank                   Invoice no. 0517-ITT                                            3991-460                 $0.00            $11,962.50       $646,608.82
                                                                         Services 05/01/2017 to 05/31/2017
                                                                         Per Order entered on 10/13/2016 Doc. No. 362
06/14/2017           4234   BGBC Partners, LLP                           For the period 04/01/2017 to 04/30/2017                             *                    $0.00            $47,278.62       $599,330.20
                                                                         Per Order entered on 04/20/2017, Doc No. 1569
                                                                         Notice filed on 06/06/2017, Doc No. 1809
                                                                         Accountant's fees                               ($45,183.60)    3410-000                                                  $599,330.20
                                                                         Accountant's expenses                            ($2,095.02)    3420-000                                                  $599,330.20




                                                                                                                                        SUBTOTALS                  $0.00          $151,225.97
                                    Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                   Pg 288 of
                                                                                          FORM 5882                                                                        Page No: 239
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                          Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                              Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                        General
For Period Beginning:           01/01/2019                                                                                              Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                              Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                     4                                                      5                    6                7

Transaction      Check /                      Paid to/                          Description of Transaction                               Uniform            Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                                Tran Code             $                    $


06/14/2017           4235    Proskauer Rose LLP                         For the period 04/01/2017 to 04/31/2017                              *                     $0.00          $353,012.66        $246,317.54
                                                                        Per Order entered on 04/20/2017, Doc No. 1569
                                                                        Notice filed 06/06/2017, Doc No. 1807
                                                                        Trustee's Attorney's Fees                       ($343,530.80)    3210-000                                                   $246,317.54
                                                                        Trustee's Attorney's Expenses                     ($9,481.86)    3220-000                                                   $246,317.54
06/14/2017           4236    Rubin & Levin, PC                          For the period 04/01/2017 to 04/31/2017                              *                     $0.00           $92,298.18        $154,019.36
                                                                        Per Order entered on 04/20/2017, Doc No.1569
                                                                        Notice filed on 06/06/2017, Doc no 1808
                                                                        Trustee's Attorney fees                          ($89,966.80)    3110-000                                                   $154,019.36
                                                                        Trustee's Attorney expenses                       ($2,331.38)    3120-000                                                   $154,019.36
06/19/2017           (387)   Cerberus Capital                           balance of deposits                                              1229-000          $422,207.77                     $0.00     $576,227.13
06/19/2017           4237    Direct Energy Business                     3325 Stop Eight Road                                             2990-000                  $0.00            $1,772.47        $574,454.66
                                                                        1343105
                                                                        Per order entered on 11/18/2016 Doc. No. 640
06/19/2017           4238    Metropolitan St. Louis Sewer District      3640 Corporate Trail Drive                                       2990-000                  $0.00                $137.20      $574,317.46
                                                                        0580963-7
                                                                        Per order entered on 11/18/2016 Doc. No. 640
06/19/2017           4239    Ohio Edison                                1030 North Meridian Road                                         2990-000                  $0.00            $2,136.12        $572,181.34
                                                                        100 016 884 030
                                                                        Per order entered on 11/18/2016 Doc. No. 640
06/19/2017           4240    KCP&L                                      9150 E. 41st Terrace                                             2990-000                  $0.00                  $25.00     $572,156.34
                                                                        4649-69-4202
                                                                        Per order entered on 11/18/2016 Doc. No. 640
06/19/2017           4241    KC Water Services                          9150 E. 41st Terrace                                             2990-000                  $0.00                  $90.08     $572,066.26
                                                                        000705492 0182804 6
                                                                        Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                                        SUBTOTALS           $422,207.77           $449,471.71
                                   Case 16-07207-JMC-7A                 Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 289 of
                                                                                         FORM 5882                                                                  Page No: 240
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:          01/01/2019                                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                        4                                              5                     6                7

Transaction      Check /                     Paid to/                           Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                           Tran Code           $                     $


06/19/2017           4242   City of San Bernardino Municipal Water      670 Carnegie Drive                                        2990-000                 $0.00                   $67.48     $571,998.78
                            Dept                                        289577-93712
                                                                        Per order entered on 11/18/2016 Doc. No. 640
06/19/2017           4243   Southern California Edison                  670 Carnegie Drive                                        2990-000                 $0.00             $3,096.59        $568,902.19
                                                                        2-39-083-6377
                                                                        Per order entered on 11/18/2016 Doc. No. 640
06/19/2017           4244   Cobb County Water System                    2065 ITT Tech Way                                         2990-000                 $0.00                 $105.00      $568,797.19
                                                                        000535448-02863954
                                                                        Per order entered on 11/18/2016 Doc. No. 640
06/19/2017           4245   Cobb County Water System                    2065 ITT Tech Way                                         2990-000                 $0.00                   $22.00     $568,775.19
                                                                        000535448-02864258
                                                                        Per order entered on 11/18/2016 Doc. No. 640
06/19/2017           4246   Cobb EMC                                    2065 ITT Tech Way                                         2990-000                 $0.00             $6,489.14        $562,286.05
                                                                        473942001
                                                                        Per order entered on 11/18/2016 Doc. No. 640
06/19/2017           4247   Idaho Power                                 12302 W. Explorer Drive #110                              2990-000                 $0.00             $1,292.25        $560,993.80
                                                                        2222717809
                                                                        Per order entered on 11/18/2016 Doc. No. 640
06/19/2017           4248   Consumers Energy                            6359 Gander Drive                                         2990-000                 $0.00             $1,736.94        $559,256.86
                                                                        1030 2377 2595
                                                                        Per order entered on 11/18/2016 Doc. No. 640
06/19/2017           4249   Consumers Energy                            6359 Gander Drive                                         2990-000                 $0.00                   $21.65     $559,235.21
                                                                        1030 2377 2587
                                                                        Per order entered on 11/18/2016 Doc. No. 640
06/19/2017           4250   Consumers Energy                            6399 Miller Rd #GNDR                                      2990-000                 $0.00                 $109.88      $559,125.33
                                                                        1030 2377 3080
                                                                        Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                                 SUBTOTALS                  $0.00           $12,940.93
                                     Case 16-07207-JMC-7A                  Doc 3785           Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 290 of
                                                                                              FORM 5882                                                                 Page No: 241
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                          Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        General
For Period Beginning:            01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:               12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                        4                                               5                     6                7

Transaction      Check /                      Paid to/                             Description of Transaction                          Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                              Tran Code           $                     $


06/19/2017           4251    Constellation NewEnergy, Inc.                 11551 184th Place                                          2990-000                 $0.00             $6,660.45        $552,464.88
                                                                           1-7D2RP3
                                                                           Per order entered on 11/18/2016 Doc. No. 640
06/20/2017           (377)   American Express Travel Related Services      Vendor Refund/Credit                                       1290-000                 $7.00                    $0.00     $552,471.88
                                                                           Mrs Kayla Vicinski
06/20/2017           (377)   American Express Travel Related Services      Vendor Refund/Credit                                       1290-000                 $5.02                    $0.00     $552,476.90
                                                                           Maria Salen Alamat
06/20/2017           4252    Aardvark Sweeping Services, LLC               Invoice no. 104715                                         2990-000                 $0.00                 $180.00      $552,296.90
                                                                           7260 Goodlet Farms Parkway, Cordova, TN
                                                                           Per order entered on 03/16/0217, Doc no. 1423
06/20/2017           4252    VOID: Aardvark Sweeping Services, LLC         Incorrect amount                                           2990-003                 $0.00              ($180.00)       $552,476.90
06/20/2017           4253    Buena Vista Landscapes, LLC                   Invoice No. ITT-17053001                                   2990-000                 $0.00                 $600.00      $551,876.90
                                                                           7260 Goodlet Farms Parkway, Cordova, TN
                                                                           Per order entered on 03/16/0217, Doc no. 1423
06/20/2017           4254    Buena Vista Landscapes, LLC                   Invoice No. NWMK053001                                     2990-000                 $0.00                   $45.00     $551,831.90
                                                                           7260 Goodlet Farms Parkway, Cordova, TN
                                                                           Per order entered on 03/16/0217, Doc no. 1423
06/20/2017           4255    Snowmen365                                    9150 E. 41st Ter, Kansas City, MO                          2990-000                 $0.00                 $565.00      $551,266.90
                                                                           Invoice No. 1712
                                                                           Per order entered on 03/16/0217, Doc no. 1423
06/20/2017           4256    Terry's Lawn Service                          Invoice no. 2633                                           2990-000                 $0.00                 $643.50      $550,623.40
                                                                           1030 N. Meridian Rd, Youngstown, OH
                                                                           Per order entered on 03/16/0217, Doc no. 1423
06/20/2017           4257    Bladecutters, Inc.                            3325 Stop Eight Rd, Dayton, OH                             2990-000                 $0.00                 $268.13      $550,355.27
                                                                           Invoice No. 80864
                                                                           Service date 05/30/2017 and 06/05/2017
                                                                           Per order entered on 03/16/0217, Doc no. 1423



                                                                                                                                     SUBTOTALS                 $12.02            $8,782.08
                                     Case 16-07207-JMC-7A              Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 291 of
                                                                                         FORM 5882                                                                  Page No: 242
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                        Trustee Name:                         Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                            Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                      Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:            01/01/2019                                                                                      Blanket bond (per case limit):        $36,644,668.00
For Period Ending:               12/31/2019                                                                                      Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                    4                                               5                     6                7

Transaction      Check /                      Paid to/                         Description of Transaction                          Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                          Tran Code           $                     $


06/20/2017           4258    Centaur Building Services                 3540 Corporate Trail, Earth City, MO                       2990-000                 $0.00                 $138.28      $550,216.99
                                                                       Invoice no. 0032742 May maintenance
                                                                       Per Order entered on 03/16/2017, Doc No. 1423
06/20/2017           4259    Rust Consulting - Omni Bankruptcy         Service period ending May 31, 2017                         3991-000                 $0.00            $17,683.21        $532,533.78
                                                                       Invoice No. 4260
                                                                       Per Order entered in 10/04/2016 Doc No. 213
06/20/2017           4260    Expedient/Continental Broadband           Account No. 3260983                                        2990-000                 $0.00            $17,441.62        $515,092.16
                                                                       Invoice No. B1-320905A
                                                                       Per Order entered on November 18, 2016 [Doc. No.
                                                                       640]
06/20/2017           4261    AT&T                                      Account No. 831-000-1670-131                               2990-000                 $0.00            $12,153.00        $502,939.16
                                                                       Bill date 06/05/2017
                                                                       Per Order entered on November 18, 2016 [Doc. No.
                                                                       640]
06/20/2017           4262    Aardvark Sweeping Services, LLC           Invoice no. 104715                                         2990-000                 $0.00                   $90.00     $502,849.16
                                                                       7260 Goodlet Farms Parkway, Cordova, TN
                                                                       Per order entered on 03/16/0217, Doc no. 1423
06/21/2017           4263    Electronic Strategies, Inc.               Invoice number 534964                                      2990-003                 $0.00            $15,387.50        $487,461.66
                                                                       Service 04/17/2017 to 04/28/2017
                                                                       Per Order entered on 01/30/2017, Doc no. 1114
06/21/2017           4264    Electronic Strategies, Inc.               Invoice number 81479                                       2990-003                 $0.00                 $802.50      $486,659.16
                                                                       Per Order entered on 01/30/2017, Doc no. 1114
06/21/2017           4265    Electronic Strategies, Inc.               Invoice number 81548                                       2990-003                 $0.00            $31,208.89        $455,450.27
                                                                       Per Order entered on 01/30/2017, Doc no. 1114
06/21/2017           4266    Electronic Strategies, Inc.               Invoice number 534931                                      3991-000                 $0.00            $13,997.50        $441,452.77
                                                                       Service 04/03/2017 to 04/14/2017
                                                                       Per Order entered on 01/30/2017, Doc no. 1114
06/22/2017           (377)   Jefferson County Circuit Court Clerk      Restitution re: Todd Edward Allen                          1290-000              $13.94                      $0.00     $441,466.71


                                                                                                                                 SUBTOTALS                 $13.94          $108,902.50
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08            Pg 292 of
                                                                                     FORM 5882                                                                  Page No: 243
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                               5                    6                7

Transaction      Check /                     Paid to/                       Description of Transaction                         Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                  Received From                                                                       Tran Code            $                    $


06/27/2017                  Transfer From: #******5023              Escrow/deposit for Earth City, MO closed on               9999-000          $310,000.00                     $0.00     $751,466.71
                                                                    06/21/2017
06/28/2017           4267   Dayton Power and Light Company          3325 Stop Eight Road                                      2990-000                  $0.00                $616.13      $750,850.58
                                                                    9652204164
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/28/2017           4268   Laclede Gas Company                     3640 Corporate Trail Drive                                2990-000                  $0.00                  $33.96     $750,816.62
                                                                    4332711000
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/28/2017           4269   KCP&L                                   9150 E. 41st Terrace                                      2990-000                  $0.00            $4,902.33        $745,914.29
                                                                    2117-16-2068
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/28/2017           4270   City of Kennesaw                        2065 ITT Tech Way                                         2990-000                  $0.00                $169.64      $745,744.65
                                                                    13280
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/28/2017           4271   Boise City Utility Billing              12302 W. Explorer Drive #110                              2990-000                  $0.00                  $40.95     $745,703.70
                                                                    054584600080786
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/28/2017           4272   Intermountain Gas Company               12302 W. Explorer Drive #110                              2990-000                  $0.00                  $84.43     $745,619.27
                                                                    042 675 4161 5
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/28/2017           4273   Intermountain Gas Company               12302 W. Explorer Drive #110                              2990-000                  $0.00                  $27.94     $745,591.33
                                                                    333 815 2600 4
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/28/2017           4274   WE Energies                             6300 W. Layton Avenue                                     2990-000                  $0.00                $322.55      $745,268.78
                                                                    0015-381-941
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/28/2017           4275   WE Energies                             6300 W. Layton Avenue                                     2990-000                  $0.00                  $30.32     $745,238.46
                                                                    3819-870-377
                                                                    Per order entered on 11/18/2016 Doc. No. 640
                                                                                                                             SUBTOTALS           $310,000.00             $6,228.25
                                    Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20              EOD 01/21/20 06:30:08            Pg 293 of
                                                                                       FORM 5882                                                                Page No: 244
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                   4                                             5                    6                7

Transaction      Check /                      Paid to/                       Description of Transaction                        Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                      Tran Code            $                    $


06/28/2017           4276    WE Energies                            6300 W. Layton Avenue                                     2990-000                  $0.00                $616.60      $744,621.86
                                                                    4690-228-109
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/28/2017           4277    WE Energies                            6300 W. Layton Avenue                                     2990-000                  $0.00                $519.75      $744,102.11
                                                                    4846-803-365
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/28/2017           4278    WE Energies                            6300 W. Layton Avenue                                     2990-000                  $0.00                  $16.76     $744,085.35
                                                                    6229-898-557
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/28/2017           4279    WE Energies                            6300 W. Layton Avenue                                     2990-000                  $0.00                $142.06      $743,943.29
                                                                    8061-266-240
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/28/2017           4280    Village of Orland Park                 11551 184th Place                                         2990-000                  $0.00                  $27.35     $743,915.94
                                                                    207045
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/28/2017           4281    Alagasco                               3964 Methodist Circle                                     2990-000                  $0.00                  $21.35     $743,894.59
                                                                    200000093821
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/28/2017           4282    Bessemer Utilities                     3964 Methodist Circle                                     2990-000                  $0.00            $1,974.49        $741,920.10
                                                                    75886
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/29/2017                   Transfer From: #******5023             Escrow/deposit for sale of Cordova, TN                    9999-000          $175,000.00                     $0.00     $916,920.10
06/29/2017           4283    Citizens Energy Group                  9511 Angola Court                                         2990-000                  $0.00                $175.16      $916,744.94
                                                                    1149354-158421
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/30/2017           (152)   Midland States Bank                    Funds in Financial Account                                1129-000           $11,524.67                     $0.00     $928,269.61
06/30/2017           (164)   Wheatland Bank                         Funds in financial account on date of filing              1129-000            $7,354.50                     $0.00     $935,624.11



                                                                                                                             SUBTOTALS           $193,879.17             $3,493.52
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20             EOD 01/21/20 06:30:08           Pg 294 of
                                                                                    FORM 5882                                                               Page No: 245
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                  Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                            Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                 Account Title:                        General
For Period Beginning:          01/01/2019                                                                                Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                           5                     6               7

Transaction      Check /                    Paid to/                       Description of Transaction                      Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                    Tran Code           $                     $


06/30/2017           4284   Ritman & Associates, Inc.              Fiduciary Policy effective 06/09/2017                  2990-000                 $0.00            $25,000.00       $910,624.11
                                                                   Per Order entered on 06/28/2017, Doc no. 1896
06/30/2017           4285   Meridian Title Corporation             2016-2017 HOA fees                                     2990-000                 $0.00            $24,676.31       $885,947.80
                                                                   670 Carnegie Dr, San Bernardino, CA
                                                                   Per Order entered on 06/28/2017, Doc No. 1901
06/30/2017           4286   Faegre Baker Daniels, LLP              For the period 04/01/2017 to 04/30/2017                3210-600                 $0.00             $4,684.00       $881,263.80
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Per Notice entered on 06/09/2017, Doc No. 1817
06/30/2017           4287   Tyco Integrated Security               6270 Park South Dr, Bessemer, AL                       2990-000                 $0.00                 $517.30     $880,746.50
                                                                   Invoice No. 28663732
                                                                   Service Period 07/01/2017 to 09/30/2017
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
06/30/2017           4288   Tyco Integrated Security               3325 Stop 8 Rd, Dayton, OH                             2990-000                 $0.00                 $383.22     $880,363.28
                                                                   Invoice No. 28663733
                                                                   Service Period 07/01/2017 to 09/30/2017
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
06/30/2017           4289   Tyco Integrated Security               9511 Angola Court, Indianapolis, IN                    2990-000                 $0.00                 $468.31     $879,894.97
                                                                   Invoice No. 28663735
                                                                   Service Period 07/01/2017 to 09/30/2017
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
06/30/2017           4290   Tyco Integrated Security               6300 W Layton Ave, Greenfield, WI                      2990-000                 $0.00                 $412.48     $879,482.49
                                                                   Invoice No. 28663738
                                                                   Service Period 07/01/2017 to 09/30/2017
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
06/30/2017           4291   Tyco Integrated Security               1030 N. Meridian St, Youngstown, OH                    2990-000                 $0.00                 $264.65     $879,217.84
                                                                   Invoice No. 28663740
                                                                   Service Period 07/01/2017 to 09/30/2017
                                                                   Per Order entered on 03/16/2017, Doc No. 1423


                                                                                                                         SUBTOTALS                  $0.00           $56,406.27
                                   Case 16-07207-JMC-7A               Doc 3785          Filed 01/21/20            EOD 01/21/20 06:30:08           Pg 295 of
                                                                                        FORM 5882                                                              Page No: 246
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                     4                                          5                     6                7

Transaction      Check /                    Paid to/                          Description of Transaction                      Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                       Tran Code           $                     $


06/30/2017           4292   Tyco Integrated Security                  11551 184th Pl, Orland Park, IL                        2990-000                 $0.00                 $583.25      $878,634.59
                                                                      Invoice No. 28663741
                                                                      Service Period 07/01/2017 to 09/30/2017
                                                                      Per Order entered on 03/16/2017, Doc No. 1423
06/30/2017           4293   Tyco Integrated Security                  2065 Baker Ct NW, Kennesaw, GA                         2990-000                 $0.00                 $528.31      $878,106.28
                                                                      Invoice No. 28663745
                                                                      Service Period 07/01/2017 to 09/30/2017
                                                                      Per Order entered on 03/16/2017, Doc No. 1423
06/30/2017           4294   Tyco Integrated Security                  6359 Gander Dr, Swartz Creek, MI                       2990-000                 $0.00                 $683.32      $877,422.96
                                                                      Invoice No. 28663746
                                                                      Service Period 07/01/2017 to 09/30/2017
                                                                      Per Order entered on 03/16/2017, Doc No. 1423
06/30/2017           4295   Tyco Integrated Security                  12302 W. Explorer Dr, Boise, ID                        2990-000                 $0.00                 $406.38      $877,016.58
                                                                      Invoice No. 28663742
                                                                      Service Period 07/01/2017 to 09/30/2017
                                                                      Per Order entered on 03/16/2017, Doc No. 1423
06/30/2017           4296   Meridian Title Corporation                Title search fees for Earth City, MO                   2500-000                 $0.00                 $900.00      $876,116.58
06/30/2017           4297   Yardi Market Place                        3325 Stop Eight Rd, Dayton, OH                         2990-000                 $0.00                   $38.37     $876,078.21
                                                                      Invoice no. 001-919092
                                                                      Per Order entered on 03/16/2017, Doc No. 1423
06/30/2017           4298   Bieg Plumbing Company, Inc.               3540 Corporate Trail, Earth City, MO                   2990-000                 $0.00                 $552.00      $875,526.21
                                                                      Invoice No. 95456
                                                                      Per Order entered on 03/16/2017, Doc no. 1423
06/30/2017           4299   RockStar Landscaping and Plowing LLC      6300 W Layton Ave, Greenfield, WI                      2990-000                 $0.00                 $375.00      $875,151.21
                                                                      Invoice no. 11224
                                                                      Per Order entered on 03/16/2017, Doc No. 1423




                                                                                                                            SUBTOTALS                  $0.00            $4,066.63
                                   Case 16-07207-JMC-7A                  Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 296 of
                                                                                          FORM 5882                                                                  Page No: 247
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                         Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                        4                                              5                     6                7

Transaction      Check /                    Paid to/                             Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                             Tran Code           $                     $


06/30/2017           4300   Chicago Metropolitan Fire Protection Co      11551 184th Place, Orland Park, IL                        2990-000                 $0.00                 $360.00      $874,791.21
                                                                         Invoice No. IN00153065
                                                                         Fire Alarm Test/Inspection
                                                                         Per Order entered on 03/16/2017, Doc No. 1423
06/30/2017           4301   Robert M. Burris                             Week ending 07/01/2017                                    3991-000                 $0.00                 $200.00      $874,591.21
                                                                         Per Order Entered on 10/04/2016 Doc. No. 216
07/06/2017           4302   Indianapolis Power & Light Company           9511 Angola Court                                         2990-000                 $0.00             $2,710.46        $871,880.75
                                                                         1820492
                                                                         Per order entered on 11/18/2016 Doc. No. 640
07/06/2017           4303   Dayton Power and Light Company               3325 Stop Eight Road                                      2990-000                 $0.00                 $751.03      $871,129.72
                                                                         9652204164
                                                                         Per order entered on 11/18/2016 Doc. No. 640
07/06/2017           4304   Vectren Energy Delivery                      3325 Stop Eight Road                                      2990-000                 $0.00                   $41.95     $871,087.77
                                                                         03-401985623-2630606 5
                                                                         Per order entered on 11/18/2016 Doc. No. 640
07/06/2017           4305   Ameren Missouri                              3640 Corporate Trail Drive                                2990-000                 $0.00             $6,850.87        $864,236.90
                                                                         0577030056
                                                                         Per order entered on 11/18/2016 Doc. No. 640
07/06/2017           4306   Youngstown Water Department                  1030 North Meridian Road                                  2990-000                 $0.00                   $89.68     $864,147.22
                                                                         170854-001
                                                                         Per order entered on 11/18/2016 Doc. No. 640
07/06/2017           4307   Youngstown Water Department                  1030 North Meridian Road                                  2990-000                 $0.00                   $89.68     $864,057.54
                                                                         300036-001
                                                                         Per order entered on 11/18/2016 Doc. No. 640
07/06/2017           4308   KC Water Services                            4109 Blue Ridge CTOF STRM                                 2990-000                 $0.00                   $10.12     $864,047.42
                                                                         000472890-0185301-7
                                                                         Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                                  SUBTOTALS                  $0.00           $11,103.79
                                   Case 16-07207-JMC-7A                 Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 297 of
                                                                                          FORM 5882                                                                  Page No: 248
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                         Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                        4                                              5                     6                7

Transaction      Check /                     Paid to/                           Description of Transaction                          Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                            Tran Code           $                     $


07/06/2017           4309   Cobb EMC                                    2065 ITT Tech Way                                          2990-000                 $0.00             $7,607.89        $856,439.53
                                                                        473942001
                                                                        Per order entered on 11/18/2016 Doc. No. 640
07/06/2017           4310   Memphis Light, Gas and Water Division       7260 Goodlet Farms Parkway                                 2990-000                 $0.00             $6,447.17        $849,992.36
                                                                        00048-1829-1479-544
                                                                        Per order entered on 11/18/2016 Doc. No. 640
07/06/2017           4311   WE Energies                                 6300 W. Layton Avenue                                      2990-000                 $0.00                   $84.31     $849,908.05
                                                                        2041-770-112
                                                                        Per order entered on 11/18/2016 Doc. No. 640
07/07/2017                  First American Title Insurance Company      Refund of Water/Sewer Escrow                               2500-000                 $0.00            ($2,200.00)       $852,108.05
                                                                        1980 Metro CT SW, Wyoming, MI
07/07/2017           4312   Mancera Landscaping LLC                     9511 Angola Court, Indianapolis, IN                        2990-000                 $0.00                 $384.00      $851,724.05
                                                                        Invoice No. 34494
                                                                        Invoice date 06/29/2017
                                                                        Per order entered on 03/16/0217, Doc no. 1423
07/07/2017           4313   Otice Elevator Company                      13000 N. Meridian St, Carmel, IN                           2990-000                 $0.00                 $786.25      $850,937.80
                                                                        Invoice No. CIN16321001
                                                                        Invoice Date: 12/30/2016
                                                                        Per Order entered on 03/16/2017, doc no 1423
07/07/2017           4314   Granite Telecommunications                  Invoice No. 392072346                                      2990-000                 $0.00             $1,391.04        $849,546.76
                                                                        Account No. 03694798
                                                                        Billing Period 07/01/2017 to 07/31/2017, invoice date
                                                                        07/01/2017
                                                                        Per Order entered on 02/24/2017, Doc no. 1306
07/07/2017           4315   Hanzo Logistics, Inc.                       Invoice 8020                                               2420-000                 $0.00             $2,720.00        $846,826.76
                                                                        Invoice date 07/03/2017
                                                                        June Storage
                                                                        Per Order entered on 10/04/2016 [Doc. No. 217]


                                                                                                                                  SUBTOTALS                  $0.00           $17,220.66
                                   Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 298 of
                                                                                        FORM 5882                                                                  Page No: 249
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:          01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                      4                                              5                     6                7

Transaction      Check /                     Paid to/                          Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                          Tran Code           $                     $


07/07/2017           4316   Robins Kaplan LLP                          Invoice No. 712412                                        3220-000                 $0.00            $18,303.60        $828,523.16
                                                                       Invoice Date 06/22/2017
                                                                       Services through 05/31/2017
                                                                       Per Order entered on 02/24/2017, Doc No. 1313
07/07/2017           4317   Faegre Baker Daniels, LLP                  For the period 05/01/2017 to 05/31/2017                   3210-600                 $0.00            $12,649.60        $815,873.56
                                                                       Per Order entered on 04/20/2017, Doc No. 1569
                                                                       Per Notice entered on 06/27/2017, Doc No. 1864
07/07/2017           4318   Bankruptcy Estate of ESI Service Corp      Funds transferred to pay Mark Huber                       9999-000                 $0.00                 $450.00      $815,423.56
                                                                       Week ending 07/08/2017
                                                                       Per order entered on 10/04/2016, Doc No. 216
07/11/2017           4296   VOID: Meridian Title Corporation           Duplicate payment, see check no 4226                      2500-003                 $0.00              ($900.00)       $816,323.56
07/11/2017           4319   Indianapolis Power & Light Company         9511 Angola Court                                         2990-000                 $0.00             $1,472.77        $814,850.79
                                                                       1820491
                                                                       Per order entered on 11/18/2016 Doc. No. 640
07/11/2017           4320   Ameren Missouri                            3640 Corporate Trail Drive                                2990-000                 $0.00             $1,374.81        $813,475.98
                                                                       0577030056
                                                                       Per order entered on 11/18/2016 Doc. No. 640
07/11/2017           4321   Laclede Gas Company                        3640 Corporate Trail Drive                                2990-000                 $0.00                   $20.02     $813,455.96
                                                                       4332711000
                                                                       Per order entered on 11/18/2016 Doc. No. 640
07/11/2017           4322   Missouri American Water                    3640 Corporate Trail Drive                                2990-000                 $0.00                   $63.08     $813,392.88
                                                                       1017-220016563805
                                                                       Per order entered on 11/18/2016 Doc. No. 640
07/11/2017           4323   Ohio Edison                                1030 North Meridian Road                                  2990-000                 $0.00             $2,973.61        $810,419.27
                                                                       100 016 884 030
                                                                       Per order entered on 11/18/2016 Doc. No. 640
07/11/2017           4324   City of Swartz Creek                       6359 Gander Drive                                         2990-000                 $0.00                 $353.94      $810,065.33
                                                                       MI10-006359-0000-01
                                                                       Per order entered on 11/18/2016 Doc. No. 640
                                                                                                                                SUBTOTALS                  $0.00           $36,761.43
                                    Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08            Pg 299 of
                                                                                          FORM 5882                                                                  Page No: 250
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                        Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:           01/01/2019                                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                      4                                                5                    6                7

Transaction      Check /                     Paid to/                           Description of Transaction                          Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                  Received From                                                                            Tran Code            $                    $


07/11/2017           4325   Bladecutters, Inc.                          3325 Stop Eight Rd, Dayton, OH                             2990-000                  $0.00                $134.06      $809,931.27
                                                                        Invoice No. 81142
                                                                        Service date 06/26/2017
                                                                        Per order entered on 03/16/0217, Doc no. 1423
07/11/2017           4326   GRM Information Management Services of      Services for the period 06/01/2017 to 06/30/2017           2420-000                  $0.00           $27,780.34        $782,150.93
                            Indiana, LLC                                Per Order entered on 10/04/2017 Doc no. 217
07/20/2017                  Bankruptcy Estate of ITT Educational        Transfer from Signature Bank account to cover monthly      9999-000          $750,000.00                     $0.00   $1,532,150.93
                            Services, Inc.                              expenses
07/20/2017           4327   Citizens Energy Group                       9511 Angola Court                                          2990-000                  $0.00                $173.98    $1,531,976.95
                                                                        1149354-158421
                                                                        Per order entered on 11/18/2016 Doc. No. 640
07/20/2017           4328   City of Vandalia                            3325 Stop Eight Road                                       2990-000                  $0.00                  $41.30   $1,531,935.65
                                                                        42*2050*1
                                                                        Per order entered on 11/18/2016 Doc. No. 640
07/20/2017           4329   Direct Energy Business                      3325 Stop Eight Road                                       2990-000                  $0.00            $1,995.09      $1,529,940.56
                                                                        1343105
                                                                        Per order entered on 11/18/2016 Doc. No. 640
07/20/2017           4330   City of Kennesaw                            2065 ITT Tech Way                                          2990-000                  $0.00                $169.64    $1,529,770.92
                                                                        13280
                                                                        Per order entered on 11/18/2016 Doc. No. 640
07/20/2017           4331   Cobb County Water System                    2065 ITT Tech Way                                          2990-000                  $0.00                $105.00    $1,529,665.92
                                                                        000535448-02863954
                                                                        Per order entered on 11/18/2016 Doc. No. 640
07/20/2017           4332   Cobb County Water System                    2065 ITT Tech Way                                          2990-000                  $0.00                  $22.00   $1,529,643.92
                                                                        000535448-02864258
                                                                        Per order entered on 11/18/2016 Doc. No. 640
07/20/2017           4333   Boise City Utility Billing                  12302 W. Explorer Drive #110                               2990-000                  $0.00                  $41.74   $1,529,602.18
                                                                        054584600080786
                                                                        Per order entered on 11/18/2016 Doc. No. 640
                                                                                                                                  SUBTOTALS           $750,000.00            $30,463.15
                                   Case 16-07207-JMC-7A               Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 300 of
                                                                                       FORM 5882                                                                  Page No: 251
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                        Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                      Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                        General
For Period Beginning:          01/01/2019                                                                                      Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                      Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                    4                                              5                     6                7

Transaction      Check /                     Paid to/                         Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                         Tran Code           $                     $


07/20/2017           4334   Idaho Power                               12302 W. Explorer Drive #110                              2990-000                 $0.00             $1,836.41      $1,527,765.77
                                                                      2222717809
                                                                      Per order entered on 11/18/2016 Doc. No. 640
07/20/2017           4335   Suez Water Idaho                          12302 W. Explorer Drive #110                              2990-000                 $0.00                   $28.93   $1,527,736.84
                                                                      06003346131111
                                                                      Per order entered on 11/18/2016 Doc. No. 640
07/20/2017           4336   Consumers Energy                          6359 Gander Drive                                         2990-000                 $0.00             $1,687.71      $1,526,049.13
                                                                      1030 2377 2595
                                                                      Per order entered on 11/18/2016 Doc. No. 640
07/20/2017           4337   Consumers Energy                          6359 Gander Drive                                         2990-000                 $0.00                   $21.65   $1,526,027.48
                                                                      1030 2377 2587
                                                                      Per order entered on 11/18/2016 Doc. No. 640
07/20/2017           4338   Consumers Energy                          6399 Miller Rd #GNDR                                      2990-000                 $0.00                 $103.91    $1,525,923.57
                                                                      1030 2377 3080
                                                                      Per order entered on 11/18/2016 Doc. No. 640
07/20/2017           4339   Constellation NewEnergy, Inc.             11551 184th Place                                         2990-000                 $0.00             $7,537.09      $1,518,386.48
                                                                      1-7D2RP3
                                                                      Per order entered on 11/18/2016 Doc. No. 640
07/20/2017           4340   Bessemer Utilities                        3964 Methodist Circle                                     2990-000                 $0.00                    $1.79   $1,518,384.69
                                                                      145030
                                                                      Per order entered on 11/18/2016 Doc. No. 640
07/21/2017           4263   STOP PAYMENT: Electronic Strategies,      Vendor did not receive check                              3991-004                 $0.00           ($15,387.50)     $1,533,772.19
                            Inc.                                      Invoice number 534964
                                                                      Service 04/17/2017 to 04/28/2017
                                                                      Per Order entered on 01/30/2017, Doc no. 1114
07/21/2017           4264   STOP PAYMENT: Electronic Strategies,      Vendor did not receive check                              3992-004                 $0.00              ($802.50)     $1,534,574.69
                            Inc.                                      Invoice number 81479
                                                                      Per Order entered on 01/30/2017, Doc no. 1114


                                                                                                                               SUBTOTALS                  $0.00            ($4,972.51)
                                   Case 16-07207-JMC-7A               Doc 3785            Filed 01/21/20             EOD 01/21/20 06:30:08                  Pg 301 of
                                                                                          FORM 5882                                                                      Page No: 252
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                               Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                         Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                             Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                        General
For Period Beginning:          01/01/2019                                                                                             Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                             Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                    4                                                     5                     6               7

Transaction      Check /                   Paid to/                           Description of Transaction                               Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                Received From                                                                                 Tran Code            $                     $


07/21/2017           4265   STOP PAYMENT: Electronic Strategies,      Vendor did not receive check                                     3991-004                 $0.00           ($31,208.89)    $1,565,783.58
                            Inc.                                      Invoice number 81548
                                                                      Per Order entered on 01/30/2017, Doc no. 1114
07/21/2017           4341   Proskauer Rose LLP                        For the period 05/01/2017 to 05/30/2017                              *                    $0.00           $420,151.56     $1,145,632.02
                                                                      Per Order entered on 04/20/2017, Doc No. 1569
                                                                      Notice filed 07/07/2017, Doc no. 1932
                                                                      Trustee's Attorney's Fees                       ($408,619.40)    3210-000                                                 $1,145,632.02
                                                                      Trustee's Attorney's Expenses                    ($11,532.16)    3220-000                                                 $1,145,632.02
07/21/2017           4342   Rubin & Levin, PC                         For the period 05/01/2017 to 05/31/2017                              *                    $0.00           $146,248.17       $999,383.85
                                                                      Per Order entered on 04/20/2017, Doc No.1569
                                                                      Notice filed on 07/07/2017, Doc no 1933
                                                                      Trustee's Attorney fees                         ($138,593.20)    3110-000                                                  $999,383.85
                                                                      Trustee's Attorney expenses                       ($7,654.97)    3120-000                                                  $999,383.85
07/21/2017           4343   BGBC Partners, LLP                        For the period 05/01/2017 to 05/30/2017                              *                    $0.00            $45,056.47       $954,327.38
                                                                      Per Order entered on 04/20/2017, Doc No. 1569
                                                                      Notice filed on 07/07/2017, Doc No. 1934
                                                                      Accountant's fees                                ($44,962.00)    3410-000                                                  $954,327.38
                                                                      Accountant's expenses                                ($94.47)    3420-000                                                  $954,327.38
07/21/2017           4344   Newmark Grubb Knight Frank                Invoice no. 0617-ITT                                             3991-460                 $0.00             $8,681.25       $945,646.13
                                                                      Services 06/01/2017 to 06/30/2017
                                                                      Per Order entered on 10/13/2016 Doc. No. 362
07/21/2017           4345   Expedient/Continental Broadband           Account No. 3260983                                              2990-000                 $0.00            $17,441.62       $928,204.51
                                                                      Invoice No. B1-326618A
                                                                      Bill date 08/01/2017
                                                                      Per Order entered on November 18, 2016 [Doc. No.
                                                                      640]



                                                                                                                                      SUBTOTALS                  $0.00          $606,370.18
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 302 of
                                                                                      FORM 5882                                                                  Page No: 253
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                               5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                          Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                        Tran Code           $                     $


07/21/2017           4346   AT&T                                    Account No. 831-000-1670-131                               2990-000                 $0.00            $12,484.56       $915,719.95
                                                                    Bill date 07/05/2017
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    640]
07/21/2017           4347   Sanna Mattson MacLeod, Inc.             Advertising Youngstown, OH                                 2990-000                 $0.00            $10,549.00       $905,170.95
                                                                    Invoice Number 20170509
                                                                    Invoice date 07/13/2017
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
07/21/2017           4348   Electronic Strategies, Inc.             Invoice number 535498                                      3991-000                 $0.00            $11,690.38       $893,480.57
                                                                    Service 06/01/2017 to 06/15/2017
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
07/21/2017           4349   Electronic Strategies, Inc.             Invoice number 535496                                      3991-000                 $0.00            $10,938.90       $882,541.67
                                                                    Service 06/16/2017 to 06/30/2017
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
07/21/2017           4350   Centaur Building Services               3540 Corporate Trail, Earth City, MO                       2990-000                 $0.00                 $100.20     $882,441.47
                                                                    Invoice no. 0032959
                                                                    Invoice date 06/30/2017
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
07/21/2017           4351   Terry's Lawn Service                    Invoice no. 2636                                           2990-000                 $0.00                 $643.50     $881,797.97
                                                                    Invoice date 07/01/2017
                                                                    1030 N. Meridian Rd, Youngstown, OH
                                                                    Per order entered on 03/16/0217, Doc no. 1423
07/21/2017           4352   Ace Outdoor Services, LLC               6359 Miller Rd, Swartz Creek, MI                           2990-000                 $0.00                 $210.00     $881,587.97
                                                                    Invoice No. 30998
                                                                    Invoice date 06/30/2017
                                                                    Service dates 06/01/2017, 06/14/2017, 06/28/2017
                                                                    Per Order entered on 03/16/2017, Doc No. 1423




                                                                                                                              SUBTOTALS                  $0.00           $46,616.54
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 303 of
                                                                                     FORM 5882                                                                  Page No: 254
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                              5                     6                7

Transaction      Check /                      Paid to/                      Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                      Tran Code           $                     $


07/21/2017           4353   Ace Outdoor Services, LLC               6359 Miller Rd, Swartz Creek, MI                          2990-000                 $0.00                   $50.00     $881,537.97
                                                                    Invoice No. 30695
                                                                    Invoice date 06/30/2017
                                                                    Service dates 06/14/2017 weeding
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
07/21/2017           4354   K-Lee Lanscaping & Lawn Mainenance      11541 184th Place, Orland Park, IL                        2990-000                 $0.00                 $450.00      $881,087.97
                                                                    Invoice No. 15183
                                                                    Invoice date 06/01/2017
                                                                    Per order entered on 11/18/2016 Doc. No. 641
07/21/2017           4355   K-Lee Lanscaping & Lawn Mainenance      11541 184th Place, Orland Park, IL                        2990-000                 $0.00                 $450.00      $880,637.97
                                                                    Invoice No. 15137
                                                                    Invoice date 05/01/2017
                                                                    Per order entered on 11/18/2016 Doc. No. 641
07/21/2017           4356   The Edgewater Company, LLC              Fritz's Fixit's Gunther                                   2990-000                 $0.00             $1,620.00        $879,017.97
                                                                    Reimbursement of invoice no. 3606, dated 06/05/2017
                                                                    235 Greenfield Pkwy, Liverpool, NY
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
07/21/2017           4357   Mark A. Huber                           Week ending 07/15/2017                                    3991-000                 $0.00             $2,850.00        $876,167.97
                                                                    Per order entered on 10/04/2016, Doc No. 216
07/21/2017           4358   Mark A. Huber                           Week ending 07/22/2017                                    3991-000                 $0.00             $4,350.00        $871,817.97
                                                                    Per order entered on 10/04/2016, Doc No. 216
07/21/2017           4359   Don Thrasher                            Week ending 07/22/2017                                    3991-000                 $0.00                 $200.00      $871,617.97
                                                                    Per order entered on 10/04/2016, Doc No. 216
07/21/2017           4360   Robert M. Burris                        Week ending 07/22/2017                                    3991-000                 $0.00                 $160.00      $871,457.97
                                                                    Per Order Entered on 10/04/2016 Doc. No. 216
07/21/2017           4361   Electronic Strategies, Inc.             Invoice number 534964                                     3991-000                 $0.00            $15,387.50        $856,070.47
                                                                    Service 04/17/2017 to 04/28/2017
                                                                    Per Order entered on 01/30/2017, Doc no. 1114


                                                                                                                             SUBTOTALS                  $0.00           $25,517.50
                                     Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                Pg 304 of
                                                                                      FORM 5882                                                                        Page No: 255
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                          Trustee Name:                          Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                             Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                        Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                         General
For Period Beginning:            01/01/2019                                                                                        Blanket bond (per case limit):         $36,644,668.00
For Period Ending:               12/31/2019                                                                                        Separate bond (if applicable):         $55,000,000.00


     1                2                           3                                                    4                                                 5                      6                7

Transaction      Check /                      Paid to/                       Description of Transaction                             Uniform           Deposit             Disbursement         Balance
   Date           Ref. #                   Received From                                                                           Tran Code            $                      $


07/21/2017           4362    Electronic Strategies, Inc.             Invoice number 81479                                           2990-000                 $0.00                  $802.50      $855,267.97
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
07/21/2017           4363    Electronic Strategies, Inc.             Invoice number 81548                                           2990-000                 $0.00             $31,208.89        $824,059.08
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
07/24/2017                   Law Offices of Ken Kotler               Settlement proceeds                                                *               $800.00                        $0.00     $824,859.08
                  {382}                                              Settlement                                       $1,000.00     1249-000                                                    $824,859.08
                                                                     Ken Kotler Special Counsel Fees                   ($200.00)    3210-000                                                    $824,859.08
07/24/2017           (377)   The Treasurer of the State of Ohio      Overpayment of unemployment taxes                              1290-000              $12.37                       $0.00     $824,871.45
07/24/2017                   Treasurer of Lucas County, Ohio         Refund of overpayment of 2016 taxes to Lucas County            4800-000                 $0.00             ($9,280.59)       $834,152.04
                                                                     Treasurer
                                                                     Sale of 1656 Henthorne Dr, Maumee, OH
                                                                     Sale date 02/15/2017
07/25/2017           4364    Intermountain Gas Company               12302 W. Explorer Drive #110                                   2990-000                 $0.00                    $13.14     $834,138.90
                                                                     042 675 4161 5
                                                                     Per order entered on 11/18/2016 Doc. No. 640
07/25/2017           4365    Intermountain Gas Company               12302 W. Explorer Drive #110                                   2990-000                 $0.00                    $10.45     $834,128.45
                                                                     333 815 2600 4
                                                                     Per order entered on 11/18/2016 Doc. No. 640
07/25/2017           4366    WE Energies                             6300 W. Layton Avenue                                          2990-000                 $0.00                  $276.01      $833,852.44
                                                                     0015-381-941
                                                                     Per order entered on 11/18/2016 Doc. No. 640
07/25/2017           4367    WE Energies                             6300 W. Layton Avenue                                          2990-000                 $0.00                    $35.30     $833,817.14
                                                                     2041-770-112
                                                                     Per order entered on 11/18/2016 Doc. No. 640
07/25/2017           4368    WE Energies                             6300 W. Layton Avenue                                          2990-000                 $0.00                    $13.22     $833,803.92
                                                                     3819-870-377
                                                                     Per order entered on 11/18/2016 Doc. No. 640


                                                                                                                                   SUBTOTALS                 $812.37           $23,078.92
                                   Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 305 of
                                                                                         FORM 5882                                                                 Page No: 256
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                       Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:          01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                       4                                             5                     6                7

Transaction      Check /                      Paid to/                         Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                         Tran Code           $                     $


07/25/2017           4369   WE Energies                                6300 W. Layton Avenue                                     2990-000                 $0.00                 $718.87      $833,085.05
                                                                       4690-228-109
                                                                       Per order entered on 11/18/2016 Doc. No. 640
07/25/2017           4370   WE Energies                                6300 W. Layton Avenue                                     2990-000                 $0.00                 $588.71      $832,496.34
                                                                       4846-803-365
                                                                       Per order entered on 11/18/2016 Doc. No. 640
07/25/2017           4371   WE Energies                                6300 W. Layton Avenue                                     2990-000                 $0.00                   $10.45     $832,485.89
                                                                       6229-898-557
                                                                       Per order entered on 11/18/2016 Doc. No. 640
07/25/2017           4372   WE Energies                                6300 W. Layton Avenue                                     2990-000                 $0.00                 $161.61      $832,324.28
                                                                       8061-266-240
                                                                       Per order entered on 11/18/2016 Doc. No. 640
07/25/2017           4373   Alagasco                                   3964 Methodist Circle                                     2990-000                 $0.00                   $21.35     $832,302.93
                                                                       200000093821
                                                                       Per order entered on 11/18/2016 Doc. No. 640
07/25/2017           4374   Metropolitan St. Louis Sewer District      3640 Corporate Trail Drive                                2990-000                 $0.00                   $53.07     $832,249.86
                                                                       0580963-7
                                                                       Per order entered on 11/18/2016 Doc. No. 640
07/25/2017           4375   Don Thrasher                               Week ending 07/29/2017                                    3991-000                 $0.00                 $200.00      $832,049.86
                                                                       Per order entered on 10/04/2016, Doc No. 216
07/25/2017           4376   Tyco SimplexGrinnell                       1030 N. Meridian Rd, Youngstown, OH                       2990-000                 $0.00                 $675.00      $831,374.86
                                                                       Invoice No. 83474916
                                                                       Invoice Date 03/09/2017
                                                                       Annual inspection of fire and life safety equipment
                                                                       Per Order entered on 03/16/2017, Doc No. 1423
07/25/2017           4377   K-Lee Lanscaping & Lawn Mainenance         11541 184th Place, Orland Park, IL                        2990-000                 $0.00                 $450.00      $830,924.86
                                                                       Invoice No. 15356
                                                                       Invoice date 07/01/2017
                                                                       Per order entered on 11/18/2016 Doc. No. 641

                                                                                                                                SUBTOTALS                  $0.00            $2,879.06
                                     Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20             EOD 01/21/20 06:30:08            Pg 306 of
                                                                                        FORM 5882                                                               Page No: 257
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                  Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:            01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:               12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                   4                                             5                    6               7

Transaction      Check /                      Paid to/                       Description of Transaction                        Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                      Tran Code            $                    $


07/25/2017           4378    Electronic Strategies, Inc.             Invoice number 535146                                    3991-000                  $0.00           $26,100.00       $804,824.86
                                                                     Service 05/01/2017 to 05/15/2017
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
07/25/2017           4379    Electronic Strategies, Inc.             Invoice number 81665                                     2990-000                  $0.00           $20,500.00       $784,324.86
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
07/25/2017           4380    Electronic Strategies, Inc.             Invoice number 81779                                     2990-000                  $0.00                $750.00     $783,574.86
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
07/25/2017           4381    Electronic Strategies, Inc.             Invoice number 81753                                     2990-000                  $0.00            $2,261.40       $781,313.46
                                                                     Invoice date 05/26/2017
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
07/25/2017           4382    Electronic Strategies, Inc.             Invoice number 82085                                     2990-000                  $0.00           $38,015.00       $743,298.46
                                                                     Invoice date 06/30/2017
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
07/25/2017           4383    Electronic Strategies, Inc.             Invoice number 82195                                     2990-000                  $0.00                $802.50     $742,495.96
                                                                     Invoice date 06/30/2017
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
07/25/2017           4384    Electronic Strategies, Inc.             Invoice number 53554                                     3991-000                  $0.00           $22,600.00       $719,895.96
                                                                     Service 07/01/2017 to 07/15/2017
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
07/26/2017           (364)   County of Oakland                       tax adjustment refund                                    1224-000           $21,326.16                    $0.00     $741,222.12
07/26/2017           4380    VOID: Electronic Strategies, Inc.       Incorrect amount                                         2990-003                  $0.00             ($750.00)      $741,972.12
07/26/2017           4385    Electronic Strategies, Inc.             Invoice number 81779                                     2990-000                  $0.00                $802.50     $741,169.62
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
08/01/2017           (309)   City of Dearborn, Michigan              refund of 2015 and 2016 personal property taxes for      1129-000            $6,240.93                    $0.00     $747,410.55
                                                                     19855 W. Outer Rd, Dearborn, MI
08/01/2017           (364)   County of Kent, Michigan                refund of 2015 and 2016 real estate taxes for 1980       1224-000          $284,201.71                    $0.00   $1,031,612.26
                                                                     Metro Court SW, Wyoming, MI



                                                                                                                             SUBTOTALS           $311,768.80           $111,081.40
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 307 of
                                                                                      FORM 5882                                                                  Page No: 258
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                               5                     6                7

Transaction      Check /                     Paid to/                       Description of Transaction                          Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                        Tran Code           $                     $


08/02/2017           4386   Nicor Gas                               11551 184th Place                                          2990-000                 $0.00                   $65.47   $1,031,546.79
                                                                    94-85-08-4356-9
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/02/2017           4387   Mancera Landscaping LLC                 9511 Angola Court, Indianapolis, IN                        2990-000                 $0.00                 $384.00    $1,031,162.79
                                                                    Invoice No. 34503
                                                                    Invoice date 07/27/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423
08/02/2017           4388   Bladecutters, Inc.                      3325 Stop Eight Rd, Dayton, OH                             2990-000                 $0.00                 $246.68    $1,030,916.11
                                                                    Invoice No. 81321
                                                                    Service date 07/24/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423
08/02/2017           4389   Wat-Kem Mechanical                      3325 Stop Eight Rd, Dayton, OH                             2990-000                 $0.00                 $825.00    $1,030,091.11
                                                                    Replace water pit meter handles
                                                                    Invoice No. SD5473
                                                                    Invoice Date 08/23/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423
08/02/2017           4390   Terry's Lawn Service                    1030 N. Meridian Rd, Youngstown, OH                        2990-000                 $0.00                 $643.50    $1,029,447.61
                                                                    Invoice No, 2649
                                                                    Invoice Date: 08/01/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423
08/02/2017           4391   Tyco Integrated Security                9511 Angola Court, Indianapolis, IN                        2990-000                 $0.00                 $338.00    $1,029,109.61
                                                                    Invoice No. 28942284
                                                                    Invoice Date: 07/13/2017
                                                                    Replace telephone jacks
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
08/02/2017           4392   Rust Consulting - Omni Bankruptcy       Service period ending June 30, 2017                        3991-000                 $0.00            $12,657.33      $1,016,452.28
                                                                    Invoice No. 4346
                                                                    Per Order entered in 10/04/2016 Doc No. 213



                                                                                                                              SUBTOTALS                  $0.00           $15,159.98
                                     Case 16-07207-JMC-7A            Doc 3785            Filed 01/21/20             EOD 01/21/20 06:30:08                  Pg 308 of
                                                                                         FORM 5882                                                                      Page No: 259
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                          Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        General
For Period Beginning:            01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:               12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                   4                                                    5                     6                7

Transaction      Check /                      Paid to/                       Description of Transaction                               Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                             Tran Code            $                     $


08/02/2017           4393    Electronic Strategies, Inc.             Invoice number 82303                                             2990-000                 $0.00                 $802.50    $1,015,649.78
                                                                     Invoice Date 07/27/2017
                                                                     Setup/Allocation of IT Asset Storage and Security fees
                                                                     July 2017
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
08/02/2017           4394    Mark A. Huber                           Week ending 07/27/2017                                           3991-000                 $0.00             $2,050.00      $1,013,599.78
                                                                     Per order entered on 10/04/2016, Doc No. 216
08/03/2017           (377)   EBSCO Industries, Inc.                  Vendor Refund/Credit                                             1290-000              $16.08                     $0.00    $1,013,615.86
08/07/2017           4395    Proskauer Rose LLP                      For the period 06/01/2017 to 06/30/2017                              *                    $0.00           $329,248.12        $684,367.74
                                                                     Per Order entered on 04/20/2017, Doc No. 1569
                                                                     Notice filed 07/26/2017, Doc no. 1968
                                                                     Trustee's Attorney's Fees                       ($309,350.60)    3210-000                                                   $684,367.74
                                                                     Trustee's Attorney's Expenses                    ($19,897.52)    3220-000                                                   $684,367.74
08/07/2017           4396    Rubin & Levin, PC                       For the period 06/01/2017 to 06/30/2017                              *                    $0.00            $97,189.21        $587,178.53
                                                                     Per Order entered on 04/20/2017, Doc No.1569
                                                                     Notice filed on 07/26/2017, Doc no 1969
                                                                     Trustee's Attorney fees                          ($95,836.40)    3110-000                                                   $587,178.53
                                                                     Trustee's Attorney expenses                       ($1,352.81)    3120-000                                                   $587,178.53
08/07/2017           4397    BGBC Partners, LLP                      For the period 06/01/2017 to 06/30/2017                              *                    $0.00            $72,845.66        $514,332.87
                                                                     Per Order entered on 04/20/2017, Doc No. 1569
                                                                     Notice filed on 07/26/2017, Doc No. 1970
                                                                     Accountant's fees                                ($72,301.60)    3410-000                                                   $514,332.87
                                                                     Accountant's expenses                               ($544.06)    3420-000                                                   $514,332.87
08/09/2017           3428    STOP PAYMENT: Phillip M. Garrett        Stop Payment for Check# 3428                                     3991-004                 $0.00              ($137.50)       $514,470.37
08/09/2017           3489    STOP PAYMENT: Erica Bisch               Stop Payment for Check# 3489                                     3991-004                 $0.00                 ($21.28)     $514,491.65
08/09/2017           3555    STOP PAYMENT: Erica Bisch               Stop Payment for Check# 3555                                     3991-004                 $0.00                 ($42.55)     $514,534.20


                                                                                                                                     SUBTOTALS                 $16.08          $501,934.16
                                   Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                Pg 309 of
                                                                                      FORM 5882                                                                      Page No: 260
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***1311                                                                                         Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                    4                                                   5                     6                7

Transaction      Check /                     Paid to/                       Description of Transaction                             Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                           Tran Code            $                     $


08/09/2017           4398   Clerk, US Bankruptcy Court              Unclaimed Funds                                                    *                    $0.00                 $201.33      $514,332.87
                                                                                                                      ($137.50)    3991-001                                                   $514,332.87
                                                                                                                       ($21.28)    3991-001                                                   $514,332.87
                                                                                                                       ($42.55)    3991-001                                                   $514,332.87
08/10/2017           4399   Indianapolis Power & Light Company      9511 Angola Court                                              2990-000                 $0.00             $1,452.82        $512,880.05
                                                                    1820491
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/10/2017           4400   Indianapolis Power & Light Company      9511 Angola Court                                              2990-000                 $0.00             $3,142.84        $509,737.21
                                                                    1820492
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/10/2017           4401   City of Vandalia                        3325 Stop Eight Road                                           2990-000                 $0.00                   $45.43     $509,691.78
                                                                    42*2050*1
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/10/2017           4402   Dayton Power and Light Company          3325 Stop Eight Road                                           2990-000                 $0.00                 $783.09      $508,908.69
                                                                    9652204164
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/10/2017           4403   Vectren Energy Delivery                 3325 Stop Eight Road                                           2990-000                 $0.00                   $41.95     $508,866.74
                                                                    03-401985623-2630606 5
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/10/2017           4404   Ohio Edison                             1030 North Meridian Road                                       2990-000                 $0.00             $3,034.18        $505,832.56
                                                                    100 016 884 030
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/10/2017           4405   Cobb EMC                                2065 ITT Tech Way                                              2990-000                 $0.00             $6,602.48        $499,230.08
                                                                    473942001
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/10/2017           4406   Idaho Power                             12302 W. Explorer Drive #110                                   2990-000                 $0.00             $2,210.52        $497,019.56
                                                                    2222717809
                                                                    Per order entered on 11/18/2016 Doc. No. 640

                                                                                                                                  SUBTOTALS                  $0.00           $17,514.64
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 310 of
                                                                                      FORM 5882                                                                  Page No: 261
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                               5                     6                7

Transaction      Check /                     Paid to/                       Description of Transaction                          Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                        Tran Code           $                     $


08/10/2017           4407   Hanzo Logistics, Inc.                   Invoice 7776                                               2420-000                 $0.00             $2,720.00        $494,299.56
                                                                    Invoice date 05/01/2017
                                                                    April Storage
                                                                    Per Order entered on 10/04/2016 [Doc. No. 217]
08/10/2017           4408   Hanzo Logistics, Inc.                   Invoice 8131                                               2420-000                 $0.00             $2,720.00        $491,579.56
                                                                    Invoice date 08/02/2017
                                                                    July Storage
                                                                    Per Order entered on 10/04/2016 [Doc. No. 217]
08/10/2017           4409   Robins Kaplan LLP                       Invoice No. 713013                                         3220-000                 $0.00            $11,162.59        $480,416.97
                                                                    Invoice Date 07/26/2017
                                                                    Services through 06/30/2017
                                                                    Per Order entered on 02/24/2017, Doc No. 1313
08/10/2017           4410   Bladecutters, Inc.                      3325 Stop Eight Rd, Dayton, OH                             2990-000                 $0.00                 $134.06      $480,282.91
                                                                    Invoice No. 81392
                                                                    Service date 07/31/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423
08/10/2017           4411   County of Los Angeles                   Backflow Assembly 2016-2017                                2990-000                 $0.00                   $32.00     $480,250.91
                                                                    650 W. Cienega Ave, San Dimas, CA
                                                                    Per order entered on 03/16/0217, Doc no. 1423
08/10/2017           4412   Mark A. Huber                           Week ending 08/05/2017                                     3991-000                 $0.00             $1,850.00        $478,400.91
                                                                    Per order entered on 10/04/2016, Doc No. 216
08/16/2017                  Integrity Bank                          Transfer Funds due to change in banks from Bank of         9999-000                 $0.00           $478,400.91                $0.00
                                                                    Texas to Integrity Bank.




                                                                                                                              SUBTOTALS                  $0.00          $497,019.56
                                    Case 16-07207-JMC-7A             Doc 3785      Filed 01/21/20           EOD 01/21/20 06:30:08                     Pg 311 of
                                                                                   FORM 5882                                                                      Page No: 262
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                       ******4913
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                         General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):         $55,000,000.00


    1                2                          3                                                 4                                                   5                    6               7

Transaction      Check /                     Paid to/                     Description of Transaction                           Uniform            Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                       Tran Code             $                     $



                                                                                   TOTALS:                                                       $22,804,964.41         $22,804,964.41             $0.00
                                                                                       Less: Bank transfers/CDs                                  $10,577,426.86          $7,678,850.91
                                                                                   Subtotal                                                      $12,227,537.55         $15,126,113.50
                                                                                       Less: Payments to debtors                                          $0.00                  $0.00
                                                                                   Net                                                           $12,227,537.55         $15,126,113.50




                     For the period of 01/01/2019 to 12/31/2019                                              For the entire history of the account between 09/21/2016 to 12/31/2019

                     Total Compensable Receipts:                         $0.00                               Total Compensable Receipts:                              $38,937,728.69
                     Total Non-Compensable Receipts:                     $0.00                               Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                       $0.00                               Total Comp/Non Comp Receipts:                            $38,937,728.69
                     Total Internal/Transfer Receipts:                   $0.00                               Total Internal/Transfer Receipts:                        $10,577,426.86


                     Total Compensable Disbursements:                    $0.00                               Total Compensable Disbursements:                         $41,836,304.64
                     Total Non-Compensable Disbursements:                $0.00                               Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                  $0.00                               Total Comp/Non Comp Disbursements:                       $41,836,304.64
                     Total Internal/Transfer Disbursements:              $0.00                               Total Internal/Transfer Disbursements:                    $7,678,850.91
                                     Case 16-07207-JMC-7A                 Doc 3785              Filed 01/21/20        EOD 01/21/20 06:30:08           Pg 312 of
                                                                                                FORM 5882                                                        Page No: 263
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                        Trustee Name:                       Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                          Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                      Checking Acct #:                    ******4979
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                      Insurance Money
For Period Beginning:           01/01/2019                                                                                      Blanket bond (per case limit):      $36,644,668.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):      $55,000,000.00


     1                2                         3                                                            4                                        5                   6               7

Transaction      Check /                     Paid to/                              Description of Transaction                     Uniform          Deposit          Disbursement        Balance
   Date           Ref. #                  Received From                                                                          Tran Code           $                   $


10/24/2016           (378)   Optum Services, Inc.                         Voucher Numbers 20072937, 20072938, 20072939           1229-000          $31,864.75                   $0.00      $31,864.75
                                                                          health care
12/07/2016           (378)   Optum Services, Inc.                         Voucher Number 20087866, 20087867, 2087868,            1229-000          $30,972.50                   $0.00      $62,837.25
                                                                          20087869
03/06/2017           (378)   Cigna Health and Life Insurance Company      Claim refund                                           1229-000          $12,812.63                   $0.00      $75,649.88
                                                                          Fry, Jerry
03/21/2017           (378)   Cigna Health and Life Insurance              Insurance refund                                       1229-000            $126.12                    $0.00      $75,776.00
                                                                          Julius Rodgers
03/21/2017           (378)   Cigna Health and Life Insurance              Insurance refund                                       1229-000            $408.23                    $0.00      $76,184.23
                                                                          Belinda L Balsano
04/06/2017           (378)   Cigna                                        Eligibility Credits given after term date              1229-000          $19,843.50                   $0.00      $96,027.73
04/06/2017           (378)   Cigna                                        Insurance refund                                       1229-000            $801.68                    $0.00      $96,829.41
                                                                          William Stierwalt
04/06/2017           (378)   Cigna                                        Insurance refund                                       1229-000              $40.51                   $0.00      $96,869.92
                                                                          Marigold Simmon
04/06/2017           (378)   Cigna Health and Life Insurance Company      Insurance refund                                       1229-000            $170.00                    $0.00      $97,039.92
                                                                          Jessica Westfield
04/06/2017           (378)   Cigna Health and Life Insurance Company      Insurance refund                                       1229-000              $19.92                   $0.00      $97,059.84
                                                                          Jennifer Robbins
04/06/2017           (378)   Cigna Health and Life Insurance Company      Insurance refund                                       1229-000              $60.07                   $0.00      $97,119.91
                                                                          Rachel Dixon
04/06/2017           (378)   Cigna Health and Life Insurance Company      Insurance refund                                       1229-000           $1,775.00                   $0.00      $98,894.91
                                                                          Steve Trujillo, Jr.
04/06/2017           (378)   Cigna Health and Life Insurance Company      Insurance refund                                       1229-000            $157.30                    $0.00      $99,052.21
                                                                          Zbigniew Fortunka
04/06/2017           (378)   Cigna Health and Life Insurance Company      Insurance refund                                       1229-000              $92.01                   $0.00      $99,144.22
                                                                          Rachel B. Dixon


                                                                                                                                SUBTOTALS           $99,144.22                  $0.00
                                    Case 16-07207-JMC-7A                  Doc 3785          Filed 01/21/20     EOD 01/21/20 06:30:08            Pg 313 of
                                                                                            FORM 5882                                                       Page No: 264
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                 Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                           Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                               Checking Acct #:                      ******4979
Co-Debtor Taxpayer ID #:                                                                                                 Account Title:                        Insurance Money
For Period Beginning:           01/01/2019                                                                               Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                               Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                         4                                     5                    6               7

Transaction      Check /                     Paid to/                             Description of Transaction               Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                   Tran Code            $                    $


04/12/2017           (378)   Cigna Health and Life Insurance Co           Insurance proceeds                              1229-000          $19,843.50                     $0.00     $118,987.72
                                                                          Stop payment
04/21/2017           (378)   Cigna Health and Life Insurance Co           Insurance proceeds                              1229-000          ($19,843.50)                   $0.00      $99,144.22
                                                                          Stop payment
04/21/2017           (378)   Cigna Health and Life Insurance Company      Insurance Proceeds                              1229-000             $161.64                     $0.00      $99,305.86
                                                                          Loranda Rowland
04/27/2017           (378)   Cigna Health and Life Insurnace Co           Insurance Proceeds                              1229-000             $170.95                     $0.00      $99,476.81
                                                                          Mary K. Lutz
04/27/2017           (378)   Cigna Health and Life Insurnace Co           Insurance Proceeds                              1229-000            $2,491.17                    $0.00     $101,967.98
                                                                          Amy L Riesenberg
04/27/2017           (378)   Cigna Health and Life Insurnace Co           Insurance Proceeds                              1229-000            $1,585.32                    $0.00     $103,553.30
                                                                          Todd Stowe
04/27/2017           (378)   Cigna Health and Life Insurnace Co           Insurance Proceeds                              1229-000                  $6.42                  $0.00     $103,559.72
                                                                          Steve Trujillo, Jr
04/27/2017           (378)   Cigna Health and Life Insurnace Co           Insurance Proceeds                              1229-000               $50.93                    $0.00     $103,610.65
                                                                          Mary H. Sims
05/02/2017           (377)   Cigna Health and Life Insurance Company      Insurance proceeds                              1290-000             $524.43                     $0.00     $104,135.08
                                                                          Jack L. Keesee
05/02/2017           (377)   Cigna Health and Life Insurance Company      Insurance proceeds                              1290-000               $44.67                    $0.00     $104,179.75
                                                                          Shari S. Webber
05/02/2017           (377)   Cigna Health and Life Insurance Company      Insurance proceeds                              1290-000             $291.89                     $0.00     $104,471.64
                                                                          Steve Trujillo, Jr.
05/02/2017           (377)   Cigna Health and Life Insurance Company      Insurance proceeds                              1290-000               $44.84                    $0.00     $104,516.48
                                                                          Shari Webber
05/02/2017           (377)   Cigna Health and Life Insurance Company      Insurance proceeds                              1290-000            $2,329.77                    $0.00     $106,846.25
                                                                          Steve Trujillo, Jr.
05/02/2017           (377)   Cigna Health and Life Insurance Company      Insurance proceeds                              1290-000            $1,056.88                    $0.00     $107,903.13
                                                                          Todd Stowe

                                                                                                                         SUBTOTALS             $8,758.91                   $0.00
                                     Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08                      Pg 314 of
                                                                                        FORM 5882                                                                          Page No: 265
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                              Trustee Name:                          Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                             Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                            Checking Acct #:                       ******4979
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                         Insurance Money
For Period Beginning:            01/01/2019                                                                                            Blanket bond (per case limit):         $36,644,668.00
For Period Ending:               12/31/2019                                                                                            Separate bond (if applicable):         $55,000,000.00


     1                2                          3                                                     4                                                       5                    6               7

Transaction      Check /                      Paid to/                        Description of Transaction                                Uniform           Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                                               Tran Code            $                      $


05/05/2017           (377)   Cigna Health and Life Insurance          Insurance Proceeds                                                1290-000               $653.76                    $0.00     $108,556.89
                                                                      Mary Franklin
05/18/2017           (378)   Cigna                                    Insurance Proceeds                                                1229-000               $116.89                    $0.00     $108,673.78
05/18/2017                   Transfer To: #******4913                 Funds transferred to pay administrative expenses.                 9999-000                   $0.00          $108,556.89           $116.89
08/16/2017                   Integrity Bank                           Transfer Funds due to change in banks from Bank of                9999-000                   $0.00                $116.89             $0.00
                                                                      Texas to Integrity Bank.

                                                                                         TOTALS:                                                           $108,673.78             $108,673.78              $0.00
                                                                                             Less: Bank transfers/CDs                                            $0.00             $108,673.78
                                                                                         Subtotal                                                          $108,673.78                   $0.00
                                                                                             Less: Payments to debtors                                           $0.00                   $0.00
                                                                                         Net                                                               $108,673.78                   $0.00




                      For the period of 01/01/2019 to 12/31/2019                                                      For the entire history of the account between 10/05/2016 to 12/31/2019

                      Total Compensable Receipts:                           $0.00                                     Total Compensable Receipts:                                 $108,673.78
                      Total Non-Compensable Receipts:                       $0.00                                     Total Non-Compensable Receipts:                                   $0.00
                      Total Comp/Non Comp Receipts:                         $0.00                                     Total Comp/Non Comp Receipts:                               $108,673.78
                      Total Internal/Transfer Receipts:                     $0.00                                     Total Internal/Transfer Receipts:                                 $0.00


                      Total Compensable Disbursements:                      $0.00                                     Total Compensable Disbursements:                                  $0.00
                      Total Non-Compensable Disbursements:                  $0.00                                     Total Non-Compensable Disbursements:                              $0.00
                      Total Comp/Non Comp Disbursements:                    $0.00                                     Total Comp/Non Comp Disbursements:                                $0.00
                      Total Internal/Transfer Disbursements:                $0.00                                     Total Internal/Transfer Disbursements:                      $108,673.78
                                    Case 16-07207-JMC-7A                 Doc 3785           Filed 01/21/20              EOD 01/21/20 06:30:08                      Pg 315 of
                                                                                            FORM 5882                                                                          Page No: 266
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                              Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                                  Checking Acct #:                      ******5001
Co-Debtor Taxpayer ID #:                                                                                                                    Account Title:                        Loan Proceeds
For Period Beginning:           01/01/2019                                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                           4                                                      5                    6               7

Transaction      Check /                    Paid to/                              Description of Transaction                                 Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                 Received From                                                                                      Tran Code             $                    $


11/08/2016           (392)   Cerberus Business Finance, LLC              TIP Loan, Order entered on 11/04/2016 [Doc. No. 567]                1280-002        $2,000,000.00                    $0.00   $2,000,000.00
11/08/2016           6001    Tiger Capital Group, LLC                    Week 2                                                                  *                     $0.00          $577,102.43     $1,422,897.57
                                                                         Per Order entered on 11/04/2016 [Doc. No. 567]
                                                                         Labor management                               ($364,022.62)        3991-000                                                 $1,422,897.57
                                                                         travel expenses                                     ($16,224.23)    3992-000                                                 $1,422,897.57
                                                                         Other expenses                                      ($59,884.33)    3992-000                                                 $1,422,897.57
                                                                         Moving expenses -asset relocation              ($136,971.25)        3992-000                                                 $1,422,897.57
11/08/2016           6002    Tiger Capital Group, LLC                    Week 3                                                                  *                     $0.00          $732,737.44       $690,160.13
                                                                         Per Order entered on 11/04/2016 [Doc. No. 567]
                                                                         Labor management services                      ($387,794.31)        3991-000                                                  $690,160.13
                                                                         Travel expenses                                     ($12,703.29)    3992-000                                                  $690,160.13
                                                                         Other expenses                                      ($44,320.58)    3992-000                                                  $690,160.13
                                                                         Moving expenses-asset relocation               ($287,919.26)        3992-000                                                  $690,160.13
11/17/2016           6003    GRM Information Management Services of      Per order entered on 10/04/2016 Doc. No. 217                        2420-000                  $0.00          $111,313.15       $578,846.98
                             Indiana, LLC
11/29/2016                   Transfer To: #******4913                    Funds transferred to pay expenses                                   9999-000                  $0.00          $577,846.98           $1,000.00
12/22/2016           (392)   Cerberus Business Finance, LLC              TIP Loan, Order entered on 11/04/2016 [Doc. No. 567]                1280-002          $750,000.00                    $0.00     $751,000.00
12/22/2016                   Transfer To: #******4913                    Funds transferred to pay expenses                                   9999-000                  $0.00          $445,000.00       $306,000.00
12/22/2016                   Transfer To: #******4913                    Funds transferred to pay utility bills                              9999-000                  $0.00           $21,000.00       $285,000.00
01/27/2017                   Transfer To: #******4913                    Funds to pay vendors for week ending 01/28/2017                     9999-000                  $0.00            $7,000.00       $278,000.00
01/27/2017                   Transfer To: #******4913                    Funds transferred to pay ITT contractors.                           9999-000                  $0.00           $10,000.00       $268,000.00
02/22/2017                   Transfer To: #******4913                    Funds transferred to pay invoices/utilities.                        9999-000                  $0.00          $100,000.00       $168,000.00
05/18/2017                   Transfer To: #******4913                    Funds transferred to pay administrative expenses.                   9999-000                  $0.00          $168,000.00               $0.00




                                                                                                                                            SUBTOTALS          $2,750,000.00         $2,750,000.00
                                    Case 16-07207-JMC-7A             Doc 3785      Filed 01/21/20           EOD 01/21/20 06:30:08                     Pg 316 of
                                                                                   FORM 5882                                                                     Page No: 267
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******5001
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        Loan Proceeds
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


    1                2                          3                                                 4                                                   5                   6               7

Transaction      Check /                     Paid to/                     Description of Transaction                           Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                       Tran Code            $                     $



                                                                                   TOTALS:                                                       $2,750,000.00          $2,750,000.00             $0.00
                                                                                       Less: Bank transfers/CDs                                          $0.00          $1,328,846.98
                                                                                   Subtotal                                                      $2,750,000.00          $1,421,153.02
                                                                                       Less: Payments to debtors                                         $0.00                  $0.00
                                                                                   Net                                                           $2,750,000.00          $1,421,153.02




                     For the period of 01/01/2019 to 12/31/2019                                              For the entire history of the account between 11/03/2016 to 12/31/2019

                     Total Compensable Receipts:                         $0.00                               Total Compensable Receipts:                                      $0.00
                     Total Non-Compensable Receipts:                     $0.00                               Total Non-Compensable Receipts:                          $2,750,000.00
                     Total Comp/Non Comp Receipts:                       $0.00                               Total Comp/Non Comp Receipts:                            $2,750,000.00
                     Total Internal/Transfer Receipts:                   $0.00                               Total Internal/Transfer Receipts:                                $0.00


                     Total Compensable Disbursements:                    $0.00                               Total Compensable Disbursements:                         $1,421,153.02
                     Total Non-Compensable Disbursements:                $0.00                               Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                  $0.00                               Total Comp/Non Comp Disbursements:                       $1,421,153.02
                     Total Internal/Transfer Disbursements:              $0.00                               Total Internal/Transfer Disbursements:                   $1,328,846.98
                                       Case 16-07207-JMC-7A         Doc 3785           Filed 01/21/20            EOD 01/21/20 06:30:08           Pg 317 of
                                                                                       FORM 5882                                                             Page No: 268
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                   Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                             Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                 Checking Acct #:                     ******5012
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                       Student Receipts
For Period Beginning:           01/01/2019                                                                                 Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                 Separate bond (if applicable):       $55,000,000.00


     1                2                            3                                                4                                            5                    6               7

Transaction      Check /                       Paid to/                     Description of Transaction                       Uniform          Deposit           Disbursement        Balance
   Date           Ref. #                    Received From                                                                   Tran Code           $                    $


11/09/2016           (179)   State of Oklahoma                      Student receipts                                        1229-000           $2,934.00                    $0.00         $2,934.00
11/09/2016           (313)   Nadja S. Latchinian                    Student receipts                                        1121-000            $200.00                     $0.00         $3,134.00
11/09/2016           (313)   Pittman                                Student receipts                                        1121-000              $25.00                    $0.00         $3,159.00
11/09/2016           (313)   Pittman                                Student receipts                                        1121-000              $25.00                    $0.00         $3,184.00
11/09/2016           (313)   Juan C. Cazares-Mendez                 Student receipts                                        1121-000              $50.00                    $0.00         $3,234.00
11/09/2016           (313)   Richard Delgado                        Student receipts                                        1121-000              $35.00                    $0.00         $3,269.00
11/09/2016           (313)   Shirley Hodge                          Student receipts                                        1121-000            $200.00                     $0.00         $3,469.00
11/09/2016           (313)   Richard Delgado                        Student receipts                                        1121-000              $35.00                    $0.00         $3,504.00
11/09/2016           (313)   Luisa E. Ramirez-Sanchez               Student receipts                                        1121-000              $50.00                    $0.00         $3,554.00
11/09/2016           (313)   Juan C. Cazares-Mendez                 Student receipts                                        1121-000              $50.00                    $0.00         $3,604.00
11/09/2016           (313)   Norma Hainline                         Student receipts                                        1121-000              $50.00                    $0.00         $3,654.00
11/09/2016           (313)   Barry A. Fluke                         Student receipts                                        1121-000              $50.00                    $0.00         $3,704.00
11/09/2016           (313)   Misty M. Blanchard                     Student receipts                                        1121-000            $360.00                     $0.00         $4,064.00
11/09/2016           (313)   William R. Amonoo-Coleman              Student receipts                                        1121-000              $75.33                    $0.00         $4,139.33
11/09/2016           (313)   United State Treasury                  Student receipts                                        1121-000           $4,437.00                    $0.00         $8,576.33
11/09/2016           (313)   United States Treasury                 Student receipts                                        1121-000           $3,697.50                    $0.00      $12,273.83
11/09/2016           (313)   United States Treasury                 Student receipts                                        1121-000           $6,655.50                    $0.00      $18,929.33
11/09/2016           (313)   Alberto Gonzalez                       Student receipts                                        1121-000            $125.00                     $0.00      $19,054.33
11/09/2016           (313)   Ryan P. Chrusciel                      Student receipts                                        1121-000              $50.00                    $0.00      $19,104.33
11/09/2016           (313)   Vanessa E. Insalaco                    Student receipts                                        1121-000              $25.00                    $0.00      $19,129.33
11/09/2016           (313)   Dana Hebert                            Student receipts                                        1121-000                 $5.00                  $0.00      $19,134.33
11/09/2016           (313)   Angela Wood                            Student receipts                                        1121-000              $50.00                    $0.00      $19,184.33
11/09/2016           (313)   Linda Osborn                           Student receipts                                        1121-000              $50.00                    $0.00      $19,234.33
11/09/2016           (313)   Aaron Bolling                          Student receipts                                        1121-000              $50.00                    $0.00      $19,284.33
                                                                    Funds returned from Chase "refer to maker"
11/09/2016           (313)   Ryan D. Jones                          Student receipts                                        1121-000              $50.00                    $0.00      $19,334.33
                                                                                                                           SUBTOTALS           $19,334.33                   $0.00
                                    Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20            EOD 01/21/20 06:30:08           Pg 318 of
                                                                                       FORM 5882                                                            Page No: 269
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                   Trustee Name:                       Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                             Bank Name:                          Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                 Checking Acct #:                    ******5012
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                      Student Receipts
For Period Beginning:           01/01/2019                                                                                 Blanket bond (per case limit):      $36,644,668.00
For Period Ending:              12/31/2019                                                                                 Separate bond (if applicable):      $55,000,000.00


     1                2                            3                                                4                                            5                   6               7

Transaction      Check /                       Paid to/                     Description of Transaction                       Uniform          Deposit          Disbursement        Balance
   Date           Ref. #                    Received From                                                                   Tran Code           $                   $


11/09/2016           (313)   University Accounting System, LLC      Student receipts                                        1121-000            $300.00                    $0.00      $19,634.33
11/09/2016           (313)   University Accounting System LLC       Student receipts                                        1121-000            $260.00                    $0.00      $19,894.33
11/09/2016           (313)   University Accounting System LLC       Student receipts                                        1121-000            $130.00                    $0.00      $20,024.33
11/09/2016           (313)   Joseph Sacco                           Student receipts                                        1121-000              $50.00                   $0.00      $20,074.33
11/09/2016           (313)   UPS Education Assistance Program       Student receipts                                        1121-000           $2,625.00                   $0.00      $22,699.33
11/09/2016           (398)   Unites States Treasury                 Student receipts                                        1229-000           $6,855.50                   $0.00      $29,554.83
11/09/2016           (398)   United States Treasury                 Student receipts                                        1229-000           $6,655.50                   $0.00      $36,210.33
11/09/2016           (398)   United States Treasury                 Student receipts                                        1229-000           $5,324.40                   $0.00      $41,534.73
11/11/2016           (313)   Mark A. Might                          Student receipts                                        1121-000            $195.00                    $0.00      $41,729.73
11/11/2016           (313)   Norma Hainline                         Student receipts                                        1121-000              $50.00                   $0.00      $41,779.73
11/11/2016           (313)   Luisa E. Ramirez-Sanchez               Student receipts                                        1121-000              $50.00                   $0.00      $41,829.73
11/11/2016           (313)   NCMHS Inc.                             Education - Kevin Banks                                 1121-000            $200.00                    $0.00      $42,029.73
11/11/2016           (313)   NCMHS, Inc.                            Student Receipts Kevin Bank                             1121-000              $50.00                   $0.00      $42,079.73
11/11/2016           (313)   University Accounting System LLC       Student receipts                                        1121-000            $230.00                    $0.00      $42,309.73
                                                                    George Lotz
                                                                    Mustapha Opere-Toyi
11/18/2016           (313)   Christine R. Kusher                    Student receipts                                        1121-000              $75.00                   $0.00      $42,384.73
11/18/2016           (313)   Univeristy Accounting System, LLC      Student receipts                                        1121-000            $160.00                    $0.00      $42,544.73
                                                                    Lyle G. Sloan
11/18/2016           (398)   United States Treasury                 Student receipts                                        1229-000            $130.34                    $0.00      $42,675.07
                                                                    DG Wolf
11/28/2016           (313)   DEP REVERSE: Aaron Bolling             Student receipts                                        1121-000             ($50.00)                  $0.00      $42,625.07
                                                                    Funds returned from Chase "refer to maker"
11/28/2016           (313)   UPS Education Assistance Program       Student receipts                                        1121-000          ($2,625.00)                  $0.00      $40,000.07
                                                                    Stop payment
11/28/2016           (179)   State of Oklahoma                      Student receipts                                        1229-000          ($2,934.00)                  $0.00      $37,066.07


                                                                                                                           SUBTOTALS           $17,731.74                  $0.00
                                       Case 16-07207-JMC-7A           Doc 3785           Filed 01/21/20            EOD 01/21/20 06:30:08           Pg 319 of
                                                                                         FORM 5882                                                            Page No: 270
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                       Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                          Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                    ******5012
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                      Student Receipts
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):      $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):      $55,000,000.00


     1                2                          3                                                    4                                            5                   6               7

Transaction      Check /                       Paid to/                       Description of Transaction                       Uniform          Deposit          Disbursement        Balance
   Date           Ref. #                    Received From                                                                     Tran Code           $                   $


12/01/2016           (313)   Juan C. Cazares-Mendez                   Student payment                                         1121-000              $50.00                   $0.00      $37,116.07
12/01/2016           (313)   Richard Delgado                          Student receipts                                        1121-000              $35.00                   $0.00      $37,151.07
12/01/2016           (398)   United States Treasury                   Student receipts                                        1229-000            $289.68                    $0.00      $37,440.75
                                                                      GI Bill Michael D. Oglesby
12/01/2016           (398)   United States Treasury                   Student receipts                                        1229-000           $3,365.33                   $0.00      $40,806.08
                                                                      GI Bill Michael D. Oglesby
12/05/2016           (313)   University Accounting Systems            Student receipts                                        1121-000            $130.00                    $0.00      $40,936.08
                                                                      George Lotz
12/06/2016           (313)   DEP REVERSE: United States Treasury      Student receipts                                        1121-000          ($6,655.50)                  $0.00      $34,280.58
                                                                      Funds were previously deposited into an ITT account
                                                                      on 07/25/2016
12/06/2016           (313)   DEP REVERSE: United State Treasury       Student receipts                                        1121-000          ($4,437.00)                  $0.00      $29,843.58
                                                                      Funds were previously deposited into an ITT account
                                                                      on 04/06/2016
12/06/2016           (313)   DEP REVERSE: United States Treasury      Student receipts                                        1121-000          ($3,697.50)                  $0.00      $26,146.08
                                                                      Funds were previously deposited into an ITT account
                                                                      on 07/18/2016
12/07/2016           (313)   CDSI Online Bill Payment Operations      Student Receipts                                        1121-000              $50.00                   $0.00      $26,196.08
                                                                      Joseph Sacco
12/14/2016           (313)   Pitman                                   Student receipts                                        1121-000              $25.00                   $0.00      $26,221.08
12/14/2016           (313)   Pittman                                  Student receipts                                        1121-000              $25.00                   $0.00      $26,246.08
12/14/2016           (313)   Pittman                                  Student receipts                                        1121-000              $25.00                   $0.00      $26,271.08
12/14/2016           (313)   Pittman                                  Student receipts                                        1121-000              $25.00                   $0.00      $26,296.08
12/29/2016           (313)   Norma Hainline                           Student receipts                                        1121-000              $50.00                   $0.00      $26,346.08
12/29/2016           (313)   Joseph Sacco                             Student receipts                                        1121-000              $50.00                   $0.00      $26,396.08
12/29/2016           (313)   Ohio Department of Higher Education      Ohio College Opportunity                                1121-000          $22,073.00                   $0.00      $48,469.08



                                                                                                                             SUBTOTALS           $11,403.01                  $0.00
                                       Case 16-07207-JMC-7A           Doc 3785            Filed 01/21/20            EOD 01/21/20 06:30:08           Pg 320 of
                                                                                          FORM 5882                                                             Page No: 271
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                     ******5012
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                       Student Receipts
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                      4                                           5                    6               7

Transaction      Check /                       Paid to/                       Description of Transaction                        Uniform          Deposit           Disbursement        Balance
   Date           Ref. #                    Received From                                                                      Tran Code           $                    $


01/03/2017                   Transfer To: #******4913                 The Trustee has determined that funds are property of    9999-000                 $0.00           $22,073.00        $26,396.08
                                                                      the bankruptcy estate.
01/04/2017           (313)   Dana Hebert                              Student receipts                                         1121-000                 $5.00                  $0.00      $26,401.08
01/04/2017           (398)   United States Treasury                   GI Bill                                                  1229-000            $200.00                     $0.00      $26,601.08
                                                                      Joseph W. Carrell
01/10/2017           (313)   Juan C. Cazares-Mendez                   Student receipt                                          1121-000              $50.00                    $0.00      $26,651.08
01/20/2017           (313)   Pittman                                  Student Receipt Jeffery Pittman                          1121-000              $25.00                    $0.00      $26,676.08
01/20/2017           (313)   Pittman                                  Student Receipt Jeffery Pittman                          1121-000              $25.00                    $0.00      $26,701.08
01/27/2017           (313)   Angela Wood                              Student receipts                                         1121-000              $50.00                    $0.00      $26,751.08
                                                                      Chris Van Houten
02/01/2017           (313)   Juan C. Cazares-Mendez                   Student receipts                                         1121-000              $50.00                    $0.00      $26,801.08
                                                                      Juan C. Cazares-Mendez
                                                                      Angelica Murillo-Mendez
02/01/2017           (313)   Joseph Sacco                             Student receipts                                         1121-000              $50.00                    $0.00      $26,851.08
                                                                      Joseph Sacco
02/06/2017           (313)   Richard Delgado                          Student receipts                                         1121-000              $35.00                    $0.00      $26,886.08
                                                                      Richard Delgado
02/06/2017           (313)   Norma Hainline                           Student receipts                                         1121-000              $50.00                    $0.00      $26,936.08
                                                                      Norma Hainline
02/06/2017           (313)   Dana Herbert                             Student receipts                                         1121-000                 $5.00                  $0.00      $26,941.08
                                                                      Dana Herbert
                                                                      Joe Herbert
02/15/2017           (313)   University Accounting Services, LLC      Student receipts                                         1121-000            $100.00                     $0.00      $27,041.08
                                                                      Mustapha Opere-Toyi
02/17/2017           (398)   United States Treasury                   Student receipts                                         1229-000            $887.40                     $0.00      $27,928.48
                                                                      GI bill Andrew Wutke
                                                                      Term dates 03-14-2016 to 05-29-2016


                                                                                                                              SUBTOTALS            $1,532.40            $22,073.00
                                    Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20     EOD 01/21/20 06:30:08           Pg 321 of
                                                                                       FORM 5882                                                     Page No: 272
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                            Trustee Name:                       Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                      Bank Name:                          Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                          Checking Acct #:                    ******5012
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                      Student Receipts
For Period Beginning:           01/01/2019                                                                          Blanket bond (per case limit):      $36,644,668.00
For Period Ending:              12/31/2019                                                                          Separate bond (if applicable):      $55,000,000.00


     1                2                          3                                                    4                                   5                   6               7

Transaction      Check /                      Paid to/                      Description of Transaction                Uniform          Deposit          Disbursement        Balance
   Date           Ref. #                   Received From                                                             Tran Code           $                   $


02/17/2017           (398)   United States Treasury                 Student receipts                                 1229-000           $1,331.10                   $0.00      $29,259.58
                                                                    GI bill Andrew Wutke
                                                                    Term dates 12/07/15 to 03/06/16
02/17/2017           (398)   United States Treasury                 Student receipts                                 1229-000           $1,331.10                   $0.00      $30,590.68
                                                                    GI bill Andrew Wutke
                                                                    Term dates 09/14/15 to 11/29/15
02/17/2017           (398)   United States Treasury                 Student receipts                                 1229-000            $667.38                    $0.00      $31,258.06
                                                                    GI bill Andrew Wutke
                                                                    Term dates 06/13/16 to 08/28/16
02/28/2017           (313)   University Accounting Systems          Student receipts                                 1121-000              $75.00                   $0.00      $31,333.06
03/06/2017           (313)   Dana Hebert                            Student receipts                                 1121-000              $10.00                   $0.00      $31,343.06
                                                                    Dana Hebert
                                                                    Joe A. Hebert
03/10/2017           (313)   Richard Delago                         Student receipts Richard Delago                  1121-000              $35.00                   $0.00      $31,378.06
03/21/2017           (313)   Richard Delgado                        Student receipts                                 1121-000              $35.00                   $0.00      $31,413.06
03/21/2017           (313)   Norna Hainline                         Student receipts                                 1121-000              $50.00                   $0.00      $31,463.06
03/21/2017           (313)   Jeffrey Pittman                        Student receipts                                 1121-000              $25.00                   $0.00      $31,488.06
                                                                    Jeffrey Pittman
03/21/2017           (313)   Jeffrey Pittman                        Student receipts                                 1121-000              $25.00                   $0.00      $31,513.06
                                                                    Jeffrey Pittman
03/21/2017           (313)   Jeffrey Pittman                        Student receipts                                 1121-000              $25.00                   $0.00      $31,538.06
                                                                    Jeffrey Pittman
03/21/2017           (313)   Jeffrey Pittman                        Student receipts                                 1121-000              $25.00                   $0.00      $31,563.06
                                                                    Jeffrey Pittman




                                                                                                                    SUBTOTALS            $3,634.58                  $0.00
                                    Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20    EOD 01/21/20 06:30:08           Pg 322 of
                                                                                       FORM 5882                                                    Page No: 273
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                           Trustee Name:                       Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                     Bank Name:                          Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                         Checking Acct #:                    ******5012
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                      Student Receipts
For Period Beginning:           01/01/2019                                                                         Blanket bond (per case limit):      $36,644,668.00
For Period Ending:              12/31/2019                                                                         Separate bond (if applicable):      $55,000,000.00


     1                2                            3                                                4                                    5                   6               7

Transaction      Check /                       Paid to/                     Description of Transaction               Uniform          Deposit          Disbursement        Balance
   Date           Ref. #                    Received From                                                           Tran Code           $                   $


03/21/2017           (313)   Security Credit Systems, Inc.          Student receipts                                1121-000           $1,111.88                   $0.00      $32,674.94
                                                                    Brown, Donald
                                                                    Ferguson, Daniel
                                                                    Garland-Telford, Alex
                                                                    Hamblin, Bryana
                                                                    Jacobo, Markus
                                                                    Lusignan, Amanda
                                                                    Osgood, Marcus
03/21/2017           (313)   Angela Wook                            Student receipts                                1121-000              $50.00                   $0.00      $32,724.94
                                                                    Chris Van Houten
03/21/2017           (313)   University Accounting Systems          Student receipts                                1121-000            $200.00                    $0.00      $32,924.94
                                                                    Diane M Rand/Timothy Ward
03/21/2017           (313)   University Accounting Systems          Student receipts                                1121-000            $260.00                    $0.00      $33,184.94
                                                                    George Lotz
03/21/2017           (313)   Joseph Sacco                           Student receipts                                1121-000              $50.00                   $0.00      $33,234.94
                                                                    Joseph Sacco
03/23/2017           (313)   Norma Hainline                         Student receipts                                1121-000              $50.00                   $0.00      $33,284.94
                                                                    Norma Hainline
03/23/2017           (313)   Dana Herbert                           Student receipts                                1121-000              $10.00                   $0.00      $33,294.94
                                                                    Dana Herbert
                                                                    Joe Herbert
03/23/2017           (313)   Joseph Sacco                           Student receipts                                1121-000              $50.00                   $0.00      $33,344.94
                                                                    Joseph Sacco
04/21/2017           (313)   Dana Hebert                            Student receipts                                1121-000              $10.00                   $0.00      $33,354.94
                                                                    Dana Hebert
                                                                    Joe A Hebert
04/27/2017           (313)   Josefiino Tavaranza                    Student receipts                                1121-000              $50.00                   $0.00      $33,404.94
                                                                    Josefino Tavaranza


                                                                                                                   SUBTOTALS            $1,841.88                  $0.00
                                       Case 16-07207-JMC-7A         Doc 3785           Filed 01/21/20           EOD 01/21/20 06:30:08           Pg 323 of
                                                                                       FORM 5882                                                            Page No: 274
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                  Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                            Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                Checking Acct #:                     ******5012
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                       Student Receipts
For Period Beginning:           01/01/2019                                                                                Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                  4                                           5                    6               7

Transaction      Check /                       Paid to/                     Description of Transaction                      Uniform          Deposit           Disbursement        Balance
   Date           Ref. #                    Received From                                                                  Tran Code           $                    $


04/27/2017           (313)   Pittman                                Student receipts                                       1121-000              $25.00                    $0.00      $33,429.94
                                                                    Jeffrey Pittman
04/27/2017           (313)   Pittman                                Student receipts                                       1121-000              $25.00                    $0.00      $33,454.94
                                                                    Jeffrey Pittman
04/27/2017           (313)   Joseph Sacco                           Student receipts                                       1121-000              $50.00                    $0.00      $33,504.94
                                                                    Joseph Sacco
04/27/2017           (398)   United States Treasury                 Student receipts                                       1229-000            $567.60                     $0.00      $34,072.54
                                                                    Jeremy J. Thibodeaux
04/27/2017           (398)   United States Treasury                 Student receipts                                       1229-000            $567.60                     $0.00      $34,640.14
                                                                    Jeremy Thibodeaux
04/27/2017           (398)   United States Treasury                 Student receipts                                       1229-000            $567.60                     $0.00      $35,207.74
                                                                    Jeremy Thibodeaux
04/27/2017           (398)   United States Treasury                 Student receipts                                       1229-000            $591.60                     $0.00      $35,799.34
                                                                    Jeremy J. Thibodeaux
04/27/2017           (398)   United States Treasury                 Student receipts                                       1229-000            $567.60                     $0.00      $36,366.94
                                                                    Jeremy Thibodeaux
05/05/2017           (313)   Richard Delgado                        Student receipts                                       1121-000              $30.00                    $0.00      $36,396.94
                                                                    Richard Delgado
05/18/2017           (398)   United States Treasury                 Student receipts                                       1229-000            $591.60                     $0.00      $36,988.54
                                                                    GI Bill Jeremy J. Thibodeaux
06/20/2017           (398)   United States Treasury                 Student receipts                                       1229-000           $1,808.64                    $0.00      $38,797.18
                                                                    Dusty W. Albrecht
06/20/2017           (398)   United States Treasury                 Student receipts                                       1229-000              $89.32                    $0.00      $38,886.50
                                                                    Dusty Albrecht
08/16/2017                   Integrity Bank                         Transfer Funds due to change in banks from Bank of     9999-000                 $0.00           $38,886.50               $0.00
                                                                    Texas to Integrity Bank.




                                                                                                                          SUBTOTALS            $5,481.56            $38,886.50
                                    Case 16-07207-JMC-7A             Doc 3785      Filed 01/21/20           EOD 01/21/20 06:30:08                     Pg 324 of
                                                                                   FORM 5882                                                                    Page No: 275
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                     ******5012
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                       Student Receipts
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):       $55,000,000.00


    1                2                          3                                                 4                                                   5                  6               7

Transaction      Check /                     Paid to/                     Description of Transaction                           Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                       Tran Code            $                    $



                                                                                   TOTALS:                                                         $60,959.50             $60,959.50             $0.00
                                                                                       Less: Bank transfers/CDs                                         $0.00             $60,959.50
                                                                                   Subtotal                                                        $60,959.50                  $0.00
                                                                                       Less: Payments to debtors                                        $0.00                  $0.00
                                                                                   Net                                                             $60,959.50                  $0.00




                     For the period of 01/01/2019 to 12/31/2019                                              For the entire history of the account between 11/09/2016 to 12/31/2019

                     Total Compensable Receipts:                         $0.00                               Total Compensable Receipts:                                $60,959.50
                     Total Non-Compensable Receipts:                     $0.00                               Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                       $0.00                               Total Comp/Non Comp Receipts:                              $60,959.50
                     Total Internal/Transfer Receipts:                   $0.00                               Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                    $0.00                               Total Compensable Disbursements:                                $0.00
                     Total Non-Compensable Disbursements:                $0.00                               Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                  $0.00                               Total Comp/Non Comp Disbursements:                              $0.00
                     Total Internal/Transfer Disbursements:              $0.00                               Total Internal/Transfer Disbursements:                     $60,959.50
                                    Case 16-07207-JMC-7A                    Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08              Pg 325 of
                                                                                              FORM 5882                                                                 Page No: 276
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                              Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                            Checking Acct #:                     ******5023
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                       Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                            Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                            Separate bond (if applicable):       $55,000,000.00


     1                2                         3                                                            4                                               5                   6                     7

Transaction      Check /                     Paid to/                               Description of Transaction                         Uniform            Deposit          Disbursement             Balance
   Date           Ref. #                  Received From                                                                               Tran Code             $                   $


11/22/2016           (331)   Northeast Communications of Wisconsin,         470 Security Blvd, Green Bay, WI                           1280-002           $25,000.00                   $0.00            $25,000.00
                             cni                                            Deposit
                                                                            Funds sent to Meridian Title on 12/21/2016 via check
                                                                            no. 2001
11/30/2016           (381)   Hamilton Crossing Indianapolis Realty, LP      13000 North Meridian St, Carmel, IN                        1210-002          $350,000.00                   $0.00           $375,000.00
                                                                            Escrow funds were maintained in one account for all
                                                                            cases. Real Estate was scheduled on ESI Services Corp
                                                                            16-07208-JMC Schedule A.
                                                                            Funds sent to Meridian Title via wire transfer on
                                                                            01/23/2017
12/01/2016           (354)   Midland Agency of Northwest Ohio, Inc.         1656 Henthorne Dr, Maumee, OH                              1280-002           $25,000.00                   $0.00           $400,000.00
                                                                            Deposit
                                                                            funds to Meridian Title via wire transfer on 02/07/2017
12/05/2016           (353)   Responsive Education Solutions                 2101 N. Waterview Pkwy, Richardson, TX                     1280-002           $50,000.00                   $0.00           $450,000.00
                                                                            Initial Deposit
                                                                            Buyer withdrew bid and terminated stalking horse
                                                                            purchase agreement. Funds returned 01/09/2017 via
                                                                            check no. 2002
12/08/2016           (331)   Northeast Communications of Wisconsin,         470 Security Blvd, Green Bay, WI                           1280-002           $89,100.00                   $0.00           $539,100.00
                             Inc                                            Deposit
                                                                            Funds sent to Meridian Title on 12/21/2016 via check
                                                                            no. 2001
12/13/2016           (329)   FWP Realty, LLC                                2810 Dupont Commerce Court, Fort Wayne, IN                 1280-002           $20,000.00                   $0.00           $559,100.00
                                                                            Deposit
                                                                            Funds sent to Meridian Title on 02/07/2017 via wire
                                                                            transfer




                                                                                                                                      SUBTOTALS           $559,100.00                  $0.00
                                    Case 16-07207-JMC-7A             Doc 3785           Filed 01/21/20               EOD 01/21/20 06:30:08            Pg 326 of
                                                                                        FORM 5882                                                                 Page No: 277
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                       Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                     Checking Acct #:                      ******5023
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                        Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                     Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                     Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                    4                                              5                    6                     7

Transaction      Check /                     Paid to/                         Description of Transaction                         Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                  Received From                                                                         Tran Code            $                    $


12/19/2016           (347)   RockStar Realty of Nashville, Inc.      2845 Elm Hill Pike , Nashville, TN                         1280-002          $364,000.00                    $0.00           $923,100.00
                                                                     Deposit
                                                                     Donelson Investment Partners bidder
                                                                     funds returned on 03/06/2017, check no. 2004
12/21/2016           2001    Meridian Title Corporation              470 Security Blvd, Green Bay, WI                           8500-002                  $0.00          $114,100.00             $809,000.00
                                                                     Per Sale Order entered on December 21, 2016, [Doc.
                                                                     No. 804]
12/22/2016           (327)   Summit Real Estate                      10999 Stahl Road, Newburgh, IN                             1280-002           $25,000.00                    $0.00           $834,000.00
                                                                     Deposit
                                                                     Noe Properties, LLC is Stalking Horse Bidder
                                                                     Funds wired to Meridian Title Company 02/20/2017
12/22/2016           (345)   R. L. Worth & Associates                5700 Northwest Parkway, San Antonio, TX                    1280-002           $50,000.00                    $0.00           $884,000.00
                                                                     Deposit
                                                                     4040 Broadway, Ltd is bidder
                                                                     funds to Meridian Title via wire transfer on 03/01/2017
01/03/2017           (339)   Land-Metro, LLC                         1980 Metro Court SW, Wyoming, MI                           1280-002           $25,000.00                    $0.00           $909,000.00
                                                                     Deposit
                                                                     funds sent to Meridian Title via wire transfer on
                                                                     03/01/2017
01/05/2017           (353)   TCS Education Systems                   2101 North Waterview, Richardson, TX                       1280-002          $340,000.00                    $0.00         $1,249,000.00
                                                                     Deposit
                                                                     Funds sent to Meridian Title via wire transfer on
                                                                     01/23/2017
01/09/2017           (352)   The Edgewater Company, LLC              235 Greenfield Pkwy, Liverpool, NY                         1280-002           $50,000.00                    $0.00         $1,299,000.00
                                                                     Deposit
                                                                     funds to Meridian Title via wire transfer on 03/01/2017
01/09/2017           2002    Responsive Education Solutions          2101 N. Waterview Pkwy, Richardson, TX                     1280-002          ($50,000.00)                   $0.00         $1,249,000.00
                                                                     Buyer withdrew bid and terminated the stalking horse
                                                                     purchase agreement.

                                                                                                                               SUBTOTALS           $804,000.00           $114,100.00
                                    Case 16-07207-JMC-7A                  Doc 3785           Filed 01/21/20               EOD 01/21/20 06:30:08            Pg 327 of
                                                                                             FORM 5882                                                                 Page No: 278
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Bank of Texas
Primary Taxpayer ID #:           **-***1311                                                                                         Checking Acct #:                      ******5023
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                         4                                              5                    6                     7

Transaction      Check /                        Paid to/                           Description of Transaction                         Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                     Received From                                                                           Tran Code            $                    $


01/16/2017           (335)   Charter Schools Solutions                    15651 North Freeway, Houston, TX                           1280-002           $25,000.00                    $0.00         $1,274,000.00
                                                                          Deposit
                                                                          funds returned to bidder on 03/21/2017, check no. 2008
01/18/2017           (341)   Stos Partners                                650 W. Cienega Ave, San Dimas, CA                          1110-000           $50,000.00                    $0.00         $1,324,000.00
                                                                          Deposit
                                                                          funds to general account for sale of property, closing
                                                                          03/24/2017
01/18/2017           (333)   Palmer Holdings                              1400 International Pkwy S., Lake Mary, FL                  1110-000          $325,000.00                    $0.00         $1,649,000.00
                                                                          Deposit
                                                                          funds transferred to general account
                                                                          Property closed 03/24/2017
01/23/2017           (381)   Meridian Title Corporation                   130000 N. Meridian St, Carmel, IN                          1210-000        ($350,000.00)                    $0.00         $1,299,000.00
                                                                          Deposit funds to title company per Order entered on
                                                                          01/11/2017 [Doc No. 901]
01/23/2017           (353)   Meridian Title Corporation                   2101 North Waterview Parkway, Richardson TX                1210-000        ($340,000.00)                    $0.00           $959,000.00
                                                                          Deposit funds to title company per Order entered on
                                                                          01/11/2017 [Doc. No. 902]
01/25/2017           (340)   Orthotics and Prosthetics International      4809 Memorial Highway, Tampa, FL                           1280-002        $1,000,000.00                    $0.00         $1,959,000.00
                             Institute Foundation, Inc.                   Deposit
                                                                          Funds to Meridian Title via wire transfer on 03/01/2017
01/25/2017           (339)   Land Metro, LLC                              1980 Metro Court, Wyoming, MI                              1280-002          $275,000.00                    $0.00         $2,234,000.00
                                                                          Deposit
                                                                          funds sent to Meridian Title via wire transfer on
                                                                          03/01/2017
01/25/2017           (327)   Summit Real Estate                           10999 Stahl Road, Newburgh, IN                             1280-002           $90,000.00                    $0.00         $2,324,000.00
                                                                          Deposit
                                                                          Noe Properties, LLC is stalking horse bidder
                                                                          Funds wired to Meridian Title Company 02/20/2017


                                                                                                                                    SUBTOTALS          $1,075,000.00                  $0.00
                                    Case 16-07207-JMC-7A                    Doc 3785           Filed 01/21/20               EOD 01/21/20 06:30:08            Pg 328 of
                                                                                               FORM 5882                                                                 Page No: 279
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                              Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                            Checking Acct #:                      ******5023
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                        Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                            Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                            Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                           4                                              5                    6                     7

Transaction      Check /                      Paid to/                               Description of Transaction                         Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                   Received From                                                                               Tran Code            $                    $


01/27/2017           (354)   Midland Agency of Northwest                    1656 Henthorne Dr, Maumee, OH                              1280-002           $65,000.00                    $0.00         $2,389,000.00
                                                                            Deposit
                                                                            Funds sent to Meridian Title via wire transfer on
                                                                            02/07/2017
01/27/2017           (344)   Schweitzer Engineering Laboratories, inc.      13518 E. Indiana Ave, Spokane Valley, WA                   1110-000          $117,500.00                    $0.00         $2,506,500.00
                                                                            Deposit
                                                                            Prevailing bidder, property closed 03/23/2017
01/30/2017           (329)   FWP Realty, LLC                                2810 Dupont Commerce Court, Fort Wayne, IN                 1280-002          $170,025.00                    $0.00         $2,676,525.00
                                                                            Deposit
                                                                            Funds in the amount of $170,000.00 sent to Meridian
                                                                            Title via wire transfer on 02/07/2017
02/02/2017           (347)   State of Tennessee                             2845 Elm Hill Pike, Nashville, TN                          1280-002          $410,000.00                    $0.00         $3,086,525.00
                                                                            Deposit
                                                                            funds sent to Meridian Title via wire transfer on
                                                                            02/02/2017
02/03/2017           (351)   Amoco Federal Credit Union                     1001 Magnolia Ave, Webster, TX                             1280-002           $25,000.00                    $0.00         $3,111,525.00
                                                                            Deposit
                                                                            Funds returned to bidder on 04/11/2017, check no. 2010
02/06/2017           (347)   Eric Lowman                                    2845 Elm Hill Pike, Nashville, TN                          1280-002          $364,500.00                    $0.00         $3,476,025.00
                                                                            Deposit
                                                                            funds returned on 02/16/2017, check no. 2003
02/07/2017           (345)   4040 Broadway, Ltd                             5700 Northwest Parkway, San Antonio, TX                    1280-002          $265,000.00                    $0.00         $3,741,025.00
                                                                            Deposit
                                                                            funds to Meridian Title via wire transfer on 03/01/2017
02/07/2017           (354)   Meridian Title Corporation                     1656 Henthorne Dr, Maumee, OH                              1210-000          ($90,000.00)                   $0.00         $3,651,025.00
                                                                            Deposit funds to title company per Order entered on
                                                                            01/31/2017 [Doc No. 1132]




                                                                                                                                      SUBTOTALS          $1,327,025.00                  $0.00
                                    Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20               EOD 01/21/20 06:30:08            Pg 329 of
                                                                                       FORM 5882                                                                 Page No: 280
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******5023
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                  4                                              5                    6                     7

Transaction      Check /                        Paid to/                     Description of Transaction                         Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                     Received From                                                                     Tran Code            $                    $


02/07/2017           (329)   Meridian Title Corporation             2810 Dupont Commerce Court, Fort Wayne, IN                 1210-000        ($190,000.00)                    $0.00         $3,461,025.00
                                                                    Deposit funds to title company per Order entered on
                                                                    01/31/2017 [Doc No. 1133]
02/15/2017           (351)   AMOCO FCU                              1001 Magnolia Ave, Webster, TX                             1280-002          $285,000.00                    $0.00         $3,746,025.00
                                                                    Deposit
                                                                    Funds returned to bidder on 04/11/2017, check no. 2010
02/15/2017           (352)   Peter E. Murserlian                    235 Greenfield Parkway, Liverpool, NY                      1280-002           $92,500.00                    $0.00         $3,838,525.00
                                                                    Deposit
                                                                    funds returned to Kevin M. Newman on 03/10/2017,
                                                                    check no. 2007
02/16/2017           2003    Eric Lowman                            2845 Elm Hill Pike, Nashville, TN                          1280-002        ($364,500.00)                    $0.00         $3,474,025.00
                                                                    Earnest deposit refund, unsuccessful bidder
                                                                    Per Order entered on 02/10/2017 doc. no 1206
02/17/2017           (341)   Stos Partners                          650 W. Cienega Ave, San Dimas, CA                          1110-000          $225,000.00                    $0.00         $3,699,025.00
                                                                    Deposit
                                                                    funds to general account for sale of property, closing
                                                                    03/24/2017
02/17/2017           (341)   Stos Partners                          650 W. Cienega Ave, San Dimas, CA                          1110-002           $25,000.00                    $0.00         $3,724,025.00
                                                                    Deposit
                                                                    funds to general account for sale of property, closing
                                                                    03/24/2017
02/20/2017           (347)   Meridian Title Corporation             2845 Elm Hill Pike, Nashville, TN                          1210-000        ($410,000.00)                    $0.00         $3,314,025.00
                                                                    Deposit funds to title company per Order entered on
                                                                    02/10/2017 Doc. No. 1206
02/20/2017           (327)   Meridian Title Corporation             10999 Stahl Road, Newburgh, IN                             1210-000        ($115,000.00)                    $0.00         $3,199,025.00
                                                                    Deposit funds to title company per Order entered on
                                                                    02/10/2017 Doc. No. 1207




                                                                                                                              SUBTOTALS          ($452,000.00)                  $0.00
                                    Case 16-07207-JMC-7A             Doc 3785           Filed 01/21/20               EOD 01/21/20 06:30:08            Pg 330 of
                                                                                        FORM 5882                                                                Page No: 281
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                       Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                     Checking Acct #:                     ******5023
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                       Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                     Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                     Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                   4                                               5                   6                     7

Transaction      Check /                     Paid to/                         Description of Transaction                         Uniform           Deposit          Disbursement             Balance
   Date           Ref. #                  Received From                                                                         Tran Code            $                   $


02/21/2017           (335)   Charter School Solutions                15651 North Freeway, Houston, TX                           1280-002          $294,975.00                   $0.00         $3,494,000.00
                                                                     Deposit
                                                                     funds returned to bidder on 03/21/2017, check no. 2008
02/22/2017           (352)   Edgewater Management Company, Inc.      235 Greenfield Parkway, Liverpool, NY                      1280-002           $40,000.00                   $0.00         $3,534,000.00
                                                                     Deposit
                                                                     Funds to Meridian Title via wire transfer on 03/01/2017
02/23/2017           (335)   Woodlands Public School System          15651 North Freeway, Houston, TX                           1110-002          $300,000.00                   $0.00         $3,834,000.00
                                                                     Deposit
                                                                     (Spring Independent School District)
                                                                     Funds transferred to general account. closing
                                                                     03/20/2017
02/27/2017           (332)   Amar Toma                               1522 E. Big Beaver Rd, Troy, MI                            1110-000           $50,000.00                   $0.00         $3,884,000.00
                                                                     Deposit
                                                                     funds transferred to general account, property closed
                                                                     04/21/2017
02/28/2017           (333)   The Hickman Estate                      1400 International Parkway South, Lake Mary, FL            1280-002          $360,000.00                   $0.00         $4,244,000.00
                                                                     Deposit
                                                                     Buyer is Space Port USA
                                                                     Funds returned on 03/10/2017, check no. 2006
03/01/2017           (352)   Meridian Title Corporation              235 Greenfield Parkway, Liverpool, NY                      1280-002          ($90,000.00)                  $0.00         $4,154,000.00
                                                                     Deposit funds to title company per Order entered on
                                                                     02/23/2017, Doc. 1285
03/01/2017           (345)   Meridian Title Company                  5700 Northwest Parkway, San Antonio, TX                    1280-002        ($315,000.00)                   $0.00         $3,839,000.00
                                                                     Deposit funds to title company per Order entered on
                                                                     02/16/2017, Doc No. 1251
03/01/2017           (339)   Meridian Title Company                  1980 Metro Court SW, Wyoming, MI                           1280-002        ($300,000.00)                   $0.00         $3,539,000.00
                                                                     Deposit funds to title company per Order entered on
                                                                     02/23/2017, Doc No. 1284


                                                                                                                               SUBTOTALS           $339,975.00                  $0.00
                                    Case 16-07207-JMC-7A                    Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08             Pg 331 of
                                                                                              FORM 5882                                                                   Page No: 282
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                              Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                             Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                            Checking Acct #:                       ******5023
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                         Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                            Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                                            Separate bond (if applicable):         $55,000,000.00


     1                2                          3                                                           4                                               5                     6                     7

Transaction      Check /                     Paid to/                               Description of Transaction                          Uniform            Deposit           Disbursement             Balance
   Date           Ref. #                  Received From                                                                                Tran Code             $                    $


03/01/2017           (340)   Meridian Title Company                         4809 Memorial Highway, Tampa, FL                           1280-002        ($1,000,000.00)                   $0.00         $2,539,000.00
                                                                            Deposit funds to title company per Order entered on
                                                                            02/16/2017, Doc No. 1251
03/01/2017           (344)   Schweitzer Engineering Laboratories, Inc.      13518 E. Indiana Ave, Spokane Valley, WA                   1110-000          $117,500.00                     $0.00         $2,656,500.00
                                                                            Deposit
                                                                            Prevailing bidder, property closed 03/23/2017
03/02/2017           (333)   Club Forest Lake Mary, LLC                     1400 International Parkway South, Lake Mary, FL            1280-002          $237,510.00                     $0.00         $2,894,010.00
                                                                            Deposit
                                                                            Funds returned to bidder on 03/27/2017, check no. 2009
03/03/2017           (333)   Club Forest Lake Mary, LLC                     1400 International Parkway South, Lake Mary, FL            1280-002           $90,000.00                     $0.00         $2,984,010.00
                                                                            Deposit
                                                                            Funds returned to bidder on 03/27/2017, check no. 2009
03/06/2017           2004    Donelson Investment Partners, LLC              2845 Elm Hill Pike, Nashville, TN                          1280-002         ($364,000.00)                    $0.00         $2,620,010.00
                                                                            Backup Bidder refund
                                                                            Per Order entered on 02/10/2017, Doc No. 1206
03/06/2017           2005    FWP Realty, LLC                                2810 Dupont Commerce Court, Fort Wayne, IN                 1280-002               ($25.00)                   $0.00         $2,619,985.00
                                                                            Overpayment of deposit
                                                                            Per Order entered on 01/31/2017, Doc No. 1133
03/10/2017           2006    Space Port USA, Inc.                           1400 International Parkway South, Lake Mary, FL            1280-002         ($360,000.00)                    $0.00         $2,259,985.00
                                                                            Refund on deposit. Bid rejected
                                                                            Per Order entered on 03/08/2017, Doc No. 1376
03/10/2017           2007    Kevin M. Newman                                235 Greenfield Parkway, Liverpool, NY                      1280-002          ($92,500.00)                    $0.00         $2,167,485.00
                                                                            Refund of Deposit to back up bidder Peter E.
                                                                            Murserlian
                                                                            Per Order entered on 02/23/2017, Doc no. 1285
03/13/2017           (351)   The Clear Creek Independent School             1001 Magnolia Ave, Webster, TX                             1110-000          $325,000.00                     $0.00         $2,492,485.00
                             District                                       Deposit
                                                                            Winning bidder
                                                                            Funds transferred to general account on 04/06/2017

                                                                                                                                      SUBTOTALS         ($1,046,515.00)                  $0.00
                                    Case 16-07207-JMC-7A              Doc 3785           Filed 01/21/20              EOD 01/21/20 06:30:08            Pg 332 of
                                                                                         FORM 5882                                                                Page No: 283
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                       Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                     Checking Acct #:                      ******5023
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                        Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                     Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                     Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                      4                                              5                    6                     7

Transaction      Check /                     Paid to/                          Description of Transaction                        Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                  Received From                                                                         Tran Code            $                    $


03/21/2017                   Transfer To: #******4913                 *5651 North Freeway, Houston, TX Deposit/Earnest          9999-000                  $0.00          $300,000.00           $2,192,485.00
                                                                      money for sale of property. Closing 03/20/2017
03/21/2017           2008    Charter School Solutions                 15651 North Freeway, Houston, TX                          8500-002                  $0.00          $319,975.00           $1,872,510.00
                                                                      Refund of Deposit/Earnest money
                                                                      Per Order entered on 03/03/2017, Doc no. 1345
03/23/2017           (332)   Amar Toma                                1522 E. Big Beaver Rd, Troy, MI                           1110-000          $221,000.00                    $0.00         $2,093,510.00
                                                                      Deposit
                                                                      funds transferred to general account, property closed
                                                                      04/21/2017
03/24/2017                   Transfer To: #******4913                 *3518 E. Indiana Ave, Spokane, WA Deposit/Escrow          9999-000                  $0.00          $235,000.00           $1,858,510.00
                                                                      funds for sale of property; closed on 03/23/2107
03/24/2017                   Transfer To: #******4913                 650 W. Cienega Ave, San Dimas, CA Deposit/escrow          9999-000                  $0.00          $300,000.00           $1,558,510.00
                                                                      funds for sale of property, closing 03/24/2017
03/27/2017           (336)   Center for Developmentally Disabled      9150 E. 41st Terrace, Kansas City, MO                     1110-002           $50,000.00                    $0.00         $1,608,510.00
                                                                      Deposit
                                                                      funds transferred to general account for the sale of
                                                                      property. Sale closed 06/02/2017, funded 06/05/2017
03/27/2017           2009    Club Forest Lake Mary, LLC               1400 International Parkway South, Lake Mary, FL           1280-002        ($327,510.00)                    $0.00         $1,281,000.00
                                                                      Refund of Backup Bidder
                                                                      Per Order entered on 03/08/2017, Doc No. 1376
03/27/2017                   Transfer To: #******4913                 1400 International Parkway, Lake Mary, FL                 9999-000                  $0.00          $325,000.00             $956,000.00
                                                                      Deposit/escrow funds for sale of property, closing
                                                                      03/24/2017
04/06/2017                   Transfer To: #******4913                 1001 Magnolia Ave, Webster, TX Deposit/escrow             9999-000                  $0.00          $325,000.00             $631,000.00
                                                                      funds for the sale of property, closing 04/06/2017
04/11/2017           2010    AMOCO FCU                                1001 Magnolia Ave, Webster, TX                            1280-002        ($310,000.00)                    $0.00           $321,000.00
                                                                      Refunds of Backup Bidder deposit
                                                                      Per Order entered on 03/22/2017, Doc 1451


                                                                                                                               SUBTOTALS          ($366,510.00)         $1,804,975.00
                                    Case 16-07207-JMC-7A                   Doc 3785           Filed 01/21/20                  EOD 01/21/20 06:30:08            Pg 333 of
                                                                                              FORM 5882                                                                    Page No: 284
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                          Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                              Checking Acct #:                      ******5023
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                        Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                              Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                              Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                           4                                                 5                    6                     7

Transaction      Check /                     Paid to/                               Description of Transaction                            Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                  Received From                                                                                  Tran Code            $                    $


04/12/2017           (330)   Plumbers' and Pipefitters' Welfare            3640 Corporate Trail Drive, Earth City, MO                    1110-000           $50,000.00                    $0.00           $371,000.00
                             Educational Fund                              Deposit
                                                                           funds transferred to general account. Property closed
                                                                           on 06/21/2017
04/13/2017           (338)   2065 Capital, LLC                             2065 ITT Tech Way, Kennesaw, GA                               1280-002           $25,000.00                    $0.00           $396,000.00
                                                                           Deposit
                                                                           Funds returned 05/18/2017, check no. 2011
04/13/2017           (343)   109 Madison Properties, LLC                   7260 Goodlett Farms Parkway, Cordova, TN                      1110-000           $25,000.00                    $0.00           $421,000.00
                                                                           Deposit
                                                                           funds transferred to general account for sale of
                                                                           property, closing
04/19/2017           (337)   San Bernardino County Board of Education      670 E. Carnegie Drive, San Bernardino, CA                     1110-000           $50,000.00                    $0.00           $471,000.00
                                                                           Deposit
                                                                           Funds to general account for sale of property closed
                                                                           06/02/2017
04/24/2017                   Transfer To: #******4913                      1522 E. Big Beaver Rd, Troy, MI Deposit/escrow                9999-000                  $0.00          $271,000.00             $200,000.00
                                                                           funds for the sale of property, closing 04/21/2017
04/25/2017           (337)   San Bernardino County Board of Education      670 E. Carnegie Drive, San Bernardino, CA                     1110-000          $360,000.00                    $0.00           $560,000.00
                                                                           Deposit
                                                                           Funds to general account for sale of property closed
                                                                           06/02/2017
05/15/2017           (336)   Center for Developmentally Disabled           9150 E. 41st Terrace, Kansas City, MO                         1110-000          $100,000.00                    $0.00           $660,000.00
                                                                           Deposit
                                                                           funds transferred to general account for the sale of
                                                                           property. Sale closed 06/02/2017, funded 06/05/2017
05/18/2017           2011    2065 Capital, LLC                             2065 ITT Tech Way, Kennesaw, GA                               1280-002          ($25,000.00)                   $0.00           $635,000.00
                                                                           Refunds of earnest funds/deposits




                                                                                                                                        SUBTOTALS           $585,000.00           $271,000.00
                                    Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08            Pg 334 of
                                                                                       FORM 5882                                                                 Page No: 285
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******5023
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                    4                                              5                    6                     7

Transaction      Check /                       Paid to/                       Description of Transaction                        Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                    Received From                                                                      Tran Code            $                    $


05/22/2017           (343)   109 Madison Properties, LLC             7260 Goodlett Farms Parkway, Cordova, TN Deposit          1110-000          $150,000.00                    $0.00           $785,000.00
                                                                     funds transferred to general account for sale of
                                                                     property. closing 06/29/2017
05/25/2017           (330)   Plumbers' and Pipefitters' Welfare      3640 Corporate Trail Drive, Earth City, MO                1110-000          $260,000.00                    $0.00         $1,045,000.00
                             Educational Fund                        Deposit
                                                                     funds transferred to general account. Property closed
                                                                     on 06/21/2017
06/05/2017                   Transfer To: #******4913                670 E. Carnegie Drive, San Bernardino, CA. Deposit/       9999-000                  $0.00          $410,000.00             $635,000.00
                                                                     Escrow funds for sale of property closed 06/02/2017
06/06/2017                   Transfer To: #******4913                 9150 E. 41st Terrace, Kansas City, MO.                   9999-000                  $0.00          $150,000.00             $485,000.00
                                                                     Deposit/escrow funds for the sale of property. Sale
                                                                     closed 06/02/2017, funded 06/05/2017
06/27/2017                   Transfer To: #******4913                3640 Corporate Trail Drive, Earth City, MO                9999-000                  $0.00          $310,000.00             $175,000.00
                                                                     Escrow/deposit for property. closed on 06/21/2017
06/29/2017                   Transfer To: #******4913                7260 Goodlet Farms Parkway, Cordova, TN                   9999-000                  $0.00          $175,000.00                    $0.00
                                                                     Escrow/deposit for sale of property. Closing date
                                                                     06/29/2017
06/30/2017           (342)   Southwest Idaho Electric JATC           12302 W. Explorer Dr, Boise, ID                           1110-000           $50,000.00                    $0.00            $50,000.00
                                                                     Deposit
                                                                     funds transferred to general account
                                                                     Property closed 08/17/2017
07/31/2017           (346)   Laura Slieff                            6359 Miller Rd, Swartz Creek, MI                          1110-000           $25,000.00                    $0.00            $75,000.00
                                                                     Deposit
                                                                     Purchaser is Lat's Enterprises, LLC
                                                                     funds transferred to general account. Property sold,
                                                                     closing 10/10/2017




                                                                                                                              SUBTOTALS           $485,000.00          $1,045,000.00
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08            Pg 335 of
                                                                                      FORM 5882                                                                 Page No: 286
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******5023
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                    4                                              5                    6                     7

Transaction      Check /                     Paid to/                        Description of Transaction                        Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                  Received From                                                                       Tran Code            $                    $


07/31/2017           (342)   Southwest Idaho Electric JATC          12302 W. Explorer Dr, Boise, ID                           1110-000          $225,000.00                    $0.00           $300,000.00
                                                                    Deposit
                                                                    funds transferred to general account
                                                                    Property closed 08/17/2017
08/04/2017           (349)   Orland Investors, LLC                  11551 184th Place, Orland Park, IL                        1110-000           $50,000.00                    $0.00           $350,000.00
                                                                    Deposit
                                                                    Funds transferred to general account
                                                                    Property closed on 10/31/2017
08/14/2017           (328)   LMS Realty, LLC                        3325 Stop Eight Rd, Dayton, OH                            1110-000           $10,000.00                    $0.00           $360,000.00
                                                                    Deposit
                                                                    funds transferred to general account. Property sold,
                                                                    closing 09/15/2017
08/16/2017                   Integrity Bank                         Transfer Funds due to change in banks from Bank of        9999-000                  $0.00          $360,000.00                    $0.00
                                                                    Texas to Integrity Bank.
08/17/2017           (328)   Concord Realty                         3325 Stop Eight Rd, Dayton, OH                            1110-000           $90,000.00                    $0.00            $90,000.00
                                                                    Deposit of Successful bidder LMS Realty, LLC
                                                                    Funds wire in to wrong account, funds to should have
                                                                    gone to Integrity Bank
                                                                    funds transferred to general account. Property sold,
                                                                    closing 09/15/2017
08/28/2017                   Integrity Bank                         transfer funds                                            9999-000                  $0.00           $90,000.00                    $0.00
09/20/2017           (349)   Elite Medical Transportation, LLC      11551 184th St, Orland Park, IL                           1110-000          $100,000.00                    $0.00           $100,000.00
                                                                    Deposit
                                                                    Funds wire in to wrong account, funds to should have
                                                                    gone to Integrity Bank
                                                                    Funds transferred to general account. Property closed
                                                                    10/13/2017
10/11/2017                   Integrity Bank                         Transfer funds                                            9999-000                  $0.00          $100,000.00                    $0.00



                                                                                                                             SUBTOTALS           $475,000.00           $550,000.00
                                    Case 16-07207-JMC-7A             Doc 3785      Filed 01/21/20           EOD 01/21/20 06:30:08                     Pg 336 of
                                                                                   FORM 5882                                                                     Page No: 287
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******5023
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


    1                2                          3                                                 4                                                   5                   6                     7

Transaction      Check /                     Paid to/                     Description of Transaction                           Uniform           Deposit            Disbursement             Balance
   Date           Ref. #                  Received From                                                                       Tran Code            $                     $



                                                                                   TOTALS:                                                       $3,785,075.00          $3,785,075.00                  $0.00
                                                                                       Less: Bank transfers/CDs                                          $0.00          $3,351,000.00
                                                                                   Subtotal                                                      $3,785,075.00            $434,075.00
                                                                                       Less: Payments to debtors                                         $0.00                  $0.00
                                                                                   Net                                                           $3,785,075.00            $434,075.00




                     For the period of 01/01/2019 to 12/31/2019                                              For the entire history of the account between 11/21/2016 to 12/31/2019

                     Total Compensable Receipts:                         $0.00                               Total Compensable Receipts:                              $1,481,000.00
                     Total Non-Compensable Receipts:                     $0.00                               Total Non-Compensable Receipts:                          $2,304,075.00
                     Total Comp/Non Comp Receipts:                       $0.00                               Total Comp/Non Comp Receipts:                            $3,785,075.00
                     Total Internal/Transfer Receipts:                   $0.00                               Total Internal/Transfer Receipts:                                $0.00


                     Total Compensable Disbursements:                    $0.00                               Total Compensable Disbursements:                                 $0.00
                     Total Non-Compensable Disbursements:                $0.00                               Total Non-Compensable Disbursements:                       $434,075.00
                     Total Comp/Non Comp Disbursements:                  $0.00                               Total Comp/Non Comp Disbursements:                         $434,075.00
                     Total Internal/Transfer Disbursements:              $0.00                               Total Internal/Transfer Disbursements:                   $3,351,000.00
                                  Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20             EOD 01/21/20 06:30:08                    Pg 337 of
                                                                                     FORM 5882                                                                       Page No: 288
                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Bank of Texas
Primary Taxpayer ID #:        **-***1311                                                                                          Checking Acct #:                      ******5067
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        FF&D/E&S Account
For Period Beginning:         01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:            12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                       3                                                   4                                                      5                    6               7

Transaction      Check /                  Paid to/                        Description of Transaction                               Uniform            Deposit           Disbursement        Balance
   Date           Ref. #               Received From                                                                              Tran Code             $                    $


12/22/2016                 Tiger Capital Group, LLC               Furniture, Fixtures and Office Equipment-Landlord                    *             $178,822.33                    $0.00     $178,822.33
                                                                  sales
                     {1}                                          Cash on hand                                        $4,898.75    1129-000                                                  $178,822.33
                  {321}                                           Office Furniture                                $351,806.71      1129-000                                                  $178,822.33
                  {322}                                           Office Fixture                                  $351,806.71      1129-000                                                  $178,822.33
                  {323}                                           Office Equipment                                $193,728.41      1129-000                                                  $178,822.33
                                                                  Sales Tax                                       ($54,751.09)     2820-000                                                  $178,822.33

                                                                  Bankruptcy Waiver Claims                       ($564,231.93)     8500-000                                                  $178,822.33
                                                                  Per Order entered on 10/24/2016, Doc.
                                                                  No. 462
                                                                  Buyers Premium                                  ($96,935.23)     3610-000                                                  $178,822.33
                                                                  Per Order entered on 10/06/2016, Doc.
                                                                  No. 255
                  {321}                                           Funds deposited on 10/25/2016                    ($3,750.00)     1129-000                                                  $178,822.33
                                                                  2950 S. Gessner, Houston, TX
                                                                  Per Agreed Entry entered on
                                                                  10/13/2016, doc no. 369
                                                                  Per Agreed Entry entered on
                                                                  10/13/2016
                  {322}                                           Funds deposited on 10/25/2016                    ($3,750.00)     1129-000                                                  $178,822.33
                                                                  2950 S. Gessner, Houston, TX
01/03/2017                 Transfer To: #******4913               Per email dated 12/20/2016, Cerberus has confirmed the           9999-000                  $0.00          $178,822.33               $0.00
                                                                  Trustee may retain the proceeds for use consistent with
                                                                  the budget.




                                                                                                                                  SUBTOTALS           $178,822.33           $178,822.33
                                    Case 16-07207-JMC-7A             Doc 3785      Filed 01/21/20           EOD 01/21/20 06:30:08                     Pg 338 of
                                                                                   FORM 5882                                                                    Page No: 289
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                     ******5067
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                       FF&D/E&S Account
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):       $55,000,000.00


    1                2                          3                                                 4                                                   5                  6               7

Transaction      Check /                     Paid to/                     Description of Transaction                           Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                       Tran Code            $                    $



                                                                                   TOTALS:                                                        $178,822.33           $178,822.33              $0.00
                                                                                       Less: Bank transfers/CDs                                         $0.00           $178,822.33
                                                                                   Subtotal                                                       $178,822.33                 $0.00
                                                                                       Less: Payments to debtors                                        $0.00                 $0.00
                                                                                   Net                                                            $178,822.33                 $0.00




                     For the period of 01/01/2019 to 12/31/2019                                              For the entire history of the account between 12/14/2016 to 12/31/2019

                     Total Compensable Receipts:                         $0.00                               Total Compensable Receipts:                               $894,740.58
                     Total Non-Compensable Receipts:                     $0.00                               Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                       $0.00                               Total Comp/Non Comp Receipts:                             $894,740.58
                     Total Internal/Transfer Receipts:                   $0.00                               Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                    $0.00                               Total Compensable Disbursements:                          $715,918.25
                     Total Non-Compensable Disbursements:                $0.00                               Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                  $0.00                               Total Comp/Non Comp Disbursements:                        $715,918.25
                     Total Internal/Transfer Disbursements:              $0.00                               Total Internal/Transfer Disbursements:                    $178,822.33
                                  Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20           EOD 01/21/20 06:30:08                      Pg 339 of
                                                                                    FORM 5882                                                                       Page No: 290
                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Signature Bank
Primary Taxpayer ID #:        **-***1311                                                                                         Checking Acct #:                      ******3354
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        Signature Bank
For Period Beginning:         01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:            12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1               2                        3                                                    4                                                    5                    6               7

Transaction      Check /                   Paid to/                       Description of Transaction                              Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                Received From                                                                            Tran Code             $                    $


03/24/2017                 Meridian Title Corporation             Sale of 13518 E. Indiana Ave, Spokane, WA                           *           $2,008,019.68                    $0.00   $2,008,019.68
                                                                  Per Order entered on 03/08/2017, Doc No. 1377
                  {344}                                           Real Estate sold for $2,350,000.00.         $2,115,000.00       1110-000                                                 $2,008,019.68
                                                                  Received deposit of $117,500.00 on
                                                                  01/26/2017 and deposit of
                                                                  $117,500.00 on 02/28/2017.
                                                                  Credit to Buyer for abandoned                   ($10,000.00)    2500-000                                                 $2,008,019.68
                                                                  personal property
                  {376}                                           2017 tax proration parcel 45104.9161              $4,109.02     1224-000                                                 $2,008,019.68
                                                                  03/23/2017 to 12/31/2017
                  {376}                                           2017 tax proration parcel 45104-9162            $41,839.74      1224-000                                                 $2,008,019.68
                                                                  03/23/2017 to 12/31/2017
                                                                  Mechanics lien Spokane Painting Pro,             ($2,758.81)    2990-000                                                 $2,008,019.68
                                                                  Inc.
                                                                  Commissions to A&G Realty Partners              ($45,825.00)    3510-000                                                 $2,008,019.68

                                                                  Parcel 45104.9161 2016 and 2017                  ($8,275.19)    2820-000                                                 $2,008,019.68
                                                                  taxes
                                                                  Parcel 45104.9162 2016 & 2017 taxes             ($85,979.16)    2820-000                                                 $2,008,019.68

                                                                  Outstanding water bill to Consolidated              ($90.92)    2990-000                                                 $2,008,019.68
                                                                  Irrigation District #19




                                                                                                                                 SUBTOTALS          $2,008,019.68                  $0.00
                                  Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20            EOD 01/21/20 06:30:08                      Pg 340 of
                                                                                    FORM 5882                                                                       Page No: 291
                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                            Trustee Name:                        Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                           Signature Bank
Primary Taxpayer ID #:        **-***1311                                                                                          Checking Acct #:                     ******3354
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                       Signature Bank
For Period Beginning:         01/01/2019                                                                                          Blanket bond (per case limit):       $36,644,668.00
For Period Ending:            12/31/2019                                                                                          Separate bond (if applicable):       $55,000,000.00


     1               2                        3                                                    4                                                    5                    6                7

Transaction      Check /                   Paid to/                       Description of Transaction                               Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                Received From                                                                             Tran Code            $                    $


03/24/2017                 Meridian Title Corporation             Sale of 650 W. Cienega Ave, San Dimas, CA                            *           $4,465,452.47                   $0.00    $6,473,472.15
                                                                  Per Order entered on 03/02/2017, Doc No. 1335
                  {341}                                           Real Estate sold for $5,000,000.00.          $4,700,000.00       1110-000                                                $6,473,472.15
                                                                  Received deposits of $50,000 on
                                                                  01/17/2017; $225,000.00 on
                                                                  02/16/2017 and $25,000.00 pm
                                                                  02/16/2017.
                                                                  Prorated tax 01/01/2017 to 03/24/2017             ($6,407.05)    2820-000                                                $6,473,472.15
                                                                  (8382-001-082)
                                                                  Prorated taxes 01/01/2017 to                      ($1,155.10)    2820-000                                                $6,473,472.15
                                                                  03/24/2017 (832-001-084)
                                                                  Prorated taxes 01/01/2017 to                     ($13,994.49)    2820-000                                                $6,473,472.15
                                                                  03/24/2017 (832-001-085)
                                                                  Prorated taxes 01/01/2017 to                      ($2,840.03)    2820-000                                                $6,473,472.15
                                                                  03/24/2017 (8382-001-086)
                                                                  Commission to A&G Realty Partners                ($97,500.00)    3510-000                                                $6,473,472.15
                                                                  2016 taxes 8382-001-082                          ($29,584.36)    4700-000                                                $6,473,472.15
                                                                  2106 Taxes 8382-001-084                           ($5,333.66)    4700-000                                                $6,473,472.15
                                                                  2016 Taxes 8382-001-085                          ($64,619.12)    4700-000                                                $6,473,472.15
                                                                  2016 Taxes 8382-001-086                          ($13,113.72)    4700-000                                                $6,473,472.15
03/24/2017                 Bank of Texas                          Wire approve by Nancy Gargula per letter dated                   9999-000        $7,200,000.00                   $0.00   $13,673,472.15
                                                                  03/23/2017




                                                                                                                                  SUBTOTALS        $11,665,452.47                  $0.00
                                    Case 16-07207-JMC-7A                  Doc 3785             Filed 01/21/20         EOD 01/21/20 06:30:08                      Pg 341 of
                                                                                               FORM 5882                                                                     Page No: 292
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                  Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                            Bank Name:                            Signature Bank
Primary Taxpayer ID #:          **-***1311                                                                                                Checking Acct #:                      ******3354
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:                        Signature Bank
For Period Beginning:           01/01/2019                                                                                                Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                                Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                          4                                                     5                    6                7

Transaction      Check /                     Paid to/                             Description of Transaction                               Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                                   Tran Code             $                    $


03/27/2017                   Security National Title and Escrow, LLC      Sale of 1400 International Parkway, Lake Mary, FL                    *           $3,482,977.55                    $0.00   $17,156,449.70
                  {333}                                                   Real Estate sold for $3,900,000.00.         $3,575,000.00        1110-000                                                 $17,156,449.70
                                                                          Deposit in the sum of $325,000.00
                                                                          received on 01/18/2017
                  {376}                                                   Tax credit 03/24/2017 to 04/01/2017                 $168.79      1224-000                                                 $17,156,449.70

                                                                          County taxes 01/01/2017 to                    ($13,283.70)       2820-000                                                 $17,156,449.70
                                                                          03/24/2017
                                                                          Commissions to A&G Realty                     ($76,050.00)       3510-000                                                 $17,156,449.70
                                                                          Partners, LLC
                                                                          HOA fees due Oakmonte Property                  ($2,661.04)      2990-000                                                 $17,156,449.70
                                                                          Owners Association
                                                                          Recording of Deed                                   ($183.00)    2500-000                                                 $17,156,449.70
                                                                          E-recording to Simplefile                            ($13.50)    2500-000                                                 $17,156,449.70
03/28/2017                   Meridian Title Corporation                   Refund of Mechanics lien                                         2500-000                  $0.00           ($5,000.00)    $17,161,449.70
                                                                          4809 Memorial Hwy, Tampa, FL
03/31/2017           (INT)   Signature Bank                               Interest for March                                               1270-000            $1,588.39                    $0.00   $17,163,038.09




                                                                                                                                          SUBTOTALS          $3,484,565.94            ($5,000.00)
                                  Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20           EOD 01/21/20 06:30:08                   Pg 342 of
                                                                                     FORM 5882                                                                    Page No: 293
                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Signature Bank
Primary Taxpayer ID #:        **-***1311                                                                                       Checking Acct #:                      ******3354
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                        Signature Bank
For Period Beginning:         01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:            12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1               2                        3                                                      4                                                5                    6                7

Transaction      Check /                   Paid to/                        Description of Transaction                           Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                Received From                                                                          Tran Code             $                    $


04/06/2017                 Meridian Title Corporation             Sale of 1001 Magnolia Avenue, Webster, TX                         *           $4,259,937.89                    $0.00   $21,422,975.98
                  {351}                                           Real Estate sold for $4,775,000.00.         $4,450,000.00     1110-000                                                 $21,422,975.98
                                                                  Deposit in the sum of $325,000.00
                                                                  was received on 03/10/2017.
                                                                  County tax proration 01/01/2017 to             ($6,707.50)    2820-000                                                 $21,422,975.98
                                                                  04/06/2017
                  {321}                                           Office furniture                              $16,666.67      1129-000                                                 $21,422,975.98
                  {322}                                           Office fixtures                               $16,666.67      1129-000                                                 $21,422,975.98
                  {323}                                           Office equipment                              $16,666.66      1129-000                                                 $21,422,975.98

                                                                  City tax proration 01/01/2017 to               ($3,004.32)    2820-000                                                 $21,422,975.98
                                                                  04/06/2017
                                                                  ISD tax proration 01/01/2017 to              ($14,784.00)     2820-000                                                 $21,422,975.98
                                                                  04/06/2017
                                                                  Personal property proration                     ($395.18)     2820-000                                                 $21,422,975.98
                                                                  01/01/2017 to 04/06/2017
                                                                  Personal property proration                     ($177.00)     2820-000                                                 $21,422,975.98
                                                                  01/01/2017 to 04/06/2017
                                                                  ISD personal property proration                 ($888.39)     2820-000                                                 $21,422,975.98
                                                                  01/01/2017 to 04/06/2017
                                                                  Commission for A&G Realty Partners           ($93,112.50)     3510-000                                                 $21,422,975.98
                                                                  Harris County Taxes                          ($28,307.74)     4700-000                                                 $21,422,975.98
                                                                  City Taxes to Harris County                  ($12,679.17)     4700-000                                                 $21,422,975.98
                                                                  ISD Clear Creek                              ($62,393.10)     4700-000                                                 $21,422,975.98
                                                                  Mechanic's lien to Digital                     ($5,022.34)    4120-000                                                 $21,422,975.98



                                                                                                                               SUBTOTALS          $4,259,937.89                  $0.00
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20             EOD 01/21/20 06:30:08                      Pg 343 of
                                                                                      FORM 5882                                                                         Page No: 294
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                              Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                           Signature Bank
Primary Taxpayer ID #:          **-***1311                                                                                            Checking Acct #:                     ******3354
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                       Signature Bank
For Period Beginning:           01/01/2019                                                                                            Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                            Separate bond (if applicable):       $55,000,000.00


     1                2                       3                                                       4                                                     5                    6                7

Transaction      Check /                    Paid to/                         Description of Transaction                                Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                 Received From                                                                                Tran Code            $                    $


                                                                    Commission to Tiger Commercial and               ($6,500.00)       3610-000                                                $21,422,975.98
                                                                    Industrial
                                                                    Personal Property County Taxes to                ($1,667.82)       4800-000                                                $21,422,975.98
                                                                    Harris County
                                                                    Personal Property City Taxes to                       ($747.02)    4800-000                                                $21,422,975.98
                                                                    Harris County
                                                                    Personal Property ISD Taxes to ISD               ($3,676.03)       4800-000                                                $21,422,975.98
                                                                    Clear Creek
04/18/2017                   Bank of Texas                          Funds transferred to pay Orders on Fee Applications                9999-000                 $0.00        $4,100,000.00     $17,322,975.98
04/28/2017           (INT)   Signature Bank                         April interest                                                     1270-000           $6,954.57                    $0.00   $17,329,930.55
05/18/2017                   Bank of Texas                          Transfer Funds                                                     9999-000                 $0.00          $500,000.00     $16,829,930.55
05/31/2017           (INT)   Signature Bank                         May Interest                                                       1270-000           $6,538.27                    $0.00   $16,836,468.82




                                                                                                                                      SUBTOTALS           $13,492.84          $4,600,000.00
                                  Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20           EOD 01/21/20 06:30:08                      Pg 344 of
                                                                                     FORM 5882                                                                       Page No: 295
                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Signature Bank
Primary Taxpayer ID #:        **-***1311                                                                                          Checking Acct #:                      ******3354
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        Signature Bank
For Period Beginning:         01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:            12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1               2                        3                                                    4                                                     5                    6                7

Transaction      Check /                   Paid to/                        Description of Transaction                              Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                Received From                                                                             Tran Code             $                    $


06/02/2017                 Meridian Title Corporation             Sale of 670 E. Carnegie Dr, San Bernardino, CA                       *           $3,502,911.77                    $0.00   $20,339,380.59
                                                                  Per Order entered on 05/18/2017, Doc. 1663
                  {337}                                           Real estate sold for $4,000,000.00 on       $3,590,000.00        1110-000                                                 $20,339,380.59
                                                                  06/02/2017; Deposit of $50,000.00
                                                                  received on 04/19/2017 and
                                                                  $360,000.00 received on 04/25/2017
                  {321}                                           Office furniture                                 $33,333.33      1129-000                                                 $20,339,380.59
                  {322}                                           Office fixtures                                  $33,333.33      1129-000                                                 $20,339,380.59
                  {323}                                           Office equipment                                 $33,333.34      1129-000                                                 $20,339,380.59
                  {376}                                           Parcel 0281-341-01 Tax Proration                   $6,086.35     1224-000                                                 $20,339,380.59
                                                                  06/02/2017 to 06/30/2017
                  {376}                                           Parcel 0281-341-02 Tax Proration                   $1,115.55     1224-000                                                 $20,339,380.59
                                                                  06/02/2017 to 06/30/2017
                                                                  A&G Realty Partners commission                   ($78,000.00)    3510-000                                                 $20,339,380.59

                                                                  Tiger Commercial & Industrial                    ($13,000.00)    3610-000                                                 $20,339,380.59
                                                                  commission
                                                                  2016-2017 Parcel 0281-341-01 taxes               ($87,283.94)    2820-000                                                 $20,339,380.59
                                                                  2016-2017 Parcel 0281-341-02 taxes               ($16,006.19)    2820-000                                                 $20,339,380.59




                                                                                                                                  SUBTOTALS          $3,502,911.77                  $0.00
                                  Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20           EOD 01/21/20 06:30:08                       Pg 345 of
                                                                                     FORM 5882                                                                        Page No: 296
                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                             Trustee Name:                         Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                            Signature Bank
Primary Taxpayer ID #:        **-***1311                                                                                           Checking Acct #:                      ******3354
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        Signature Bank
For Period Beginning:         01/01/2019                                                                                           Blanket bond (per case limit):        $36,644,668.00
For Period Ending:            12/31/2019                                                                                           Separate bond (if applicable):        $55,000,000.00


     1               2                        3                                                      4                                                    5                    6                7

Transaction      Check /                   Paid to/                        Description of Transaction                               Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                Received From                                                                              Tran Code             $                    $


06/05/2017                 Meridian Title Corporation             Sale of 9150 E. 41st Terrace, Kansas City, MO                         *           $1,162,986.17                    $0.00   $21,502,366.76
                                                                  Per Sale Order entered on 05/18/2017, Doc no. 1669
                  {336}                                           Real estate sold for $1,490,000.00.          $1,340,000.00        1110-000                                                 $21,502,366.76
                                                                  Deposits of $50,000 received on
                                                                  03/27/2017 and $100,000 on
                                                                  05/15/2017
                  {321}                                           Office furniture                                 $3,333.33        1129-000                                                 $21,502,366.76
                  {322}                                           Office fixtures                                  $3,333.33        1129-000                                                 $21,502,366.76
                  {323}                                           Office equipment                                 $3,333.34        1129-000                                                 $21,502,366.76

                                                                  2017 pro-rated taxes Parcel                     ($3,755.51)       2820-000                                                 $21,502,366.76
                                                                  32-230-03-62-00
                                                                  2017 pro-rated taxes Parcel                    ($34,242.85)       2820-000                                                 $21,502,366.76
                                                                  32-230-03-64-00
                                                                  2017 pro-rated taxes Parcel                          ($524.00)    2820-000                                                 $21,502,366.76
                                                                  32-230-03-65-00
                                                                  2017 pro-rated taxes Parcel                          ($883.18)    2820-000                                                 $21,502,366.76
                                                                  32-230-03-63-00
                                                                  2017 pro-rated personal property                ($1,730.04)       2820-000                                                 $21,502,366.76
                                                                  taxes
                                                                  Tiger Capital Group commission                  ($1,300.00)       3610-000                                                 $21,502,366.76
                                                                  A&G Realty Group commission                    ($29,055.00)       3510-000                                                 $21,502,366.76

                                                                  2016 Delinquent taxes Parcel                   ($10,546.79)       4800-000                                                 $21,502,366.76
                                                                  32-230-03-62
                                                                  2016 Delinquent taxes Parcel                   ($96,166.00)       4800-000                                                 $21,502,366.76
                                                                  32-230-03-64



                                                                                                                                   SUBTOTALS          $1,162,986.17                  $0.00
                              Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20     EOD 01/21/20 06:30:08                 Pg 346 of
                                                                                 FORM 5882                                                            Page No: 297
                                                            CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                   16-07207                                                                                 Trustee Name:                        Deborah J. Caruso
Case Name:                 ITT EDUCATIONAL SERVICES, INC.                                                           Bank Name:                           Signature Bank
Primary Taxpayer ID #:     **-***1311                                                                               Checking Acct #:                     ******3354
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                       Signature Bank
For Period Beginning:      01/01/2019                                                                               Blanket bond (per case limit):       $36,644,668.00
For Period Ending:         12/31/2019                                                                               Separate bond (if applicable):       $55,000,000.00


    1                2                  3                                                      4                                          5                    6                7

Transaction      Check /              Paid to/                         Description of Transaction                    Uniform           Deposit           Disbursement        Balance
   Date           Ref. #           Received From                                                                    Tran Code            $                    $


                                                               2016 Delinquent taxes Parcel           ($1,471.61)    4800-000                                                $21,502,366.76
                                                               32-230-03-65
                                                               2016 Delinquent taxes Parcel           ($2,480.29)    4800-000                                                $21,502,366.76
                                                               32-230-03
                                                               2016 Delinquent personal property      ($4,858.56)    4800-000                                                $21,502,366.76
                                                               taxes




                                                                                                                    SUBTOTALS                 $0.00                  $0.00
                                  Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20           EOD 01/21/20 06:30:08                      Pg 347 of
                                                                                     FORM 5882                                                                       Page No: 298
                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Signature Bank
Primary Taxpayer ID #:        **-***1311                                                                                          Checking Acct #:                      ******3354
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        Signature Bank
For Period Beginning:         01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:            12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1               2                            3                                                 4                                                    5                    6                7

Transaction      Check /                   Paid to/                        Description of Transaction                              Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                Received From                                                                             Tran Code             $                    $


06/21/2017                 St. Louis Title, LLC                   Sale of 3640 Corporate Trail Dr, Earth City, MO                      *           $2,554,003.91                    $0.00   $24,056,370.67
                                                                  Per Sale Order entered on 05/31/2017, Doc. No. 1726
                  {330}                                           Real Estate sold for $3,050,000.00.          $2,740,000.00       1110-000                                                 $24,056,370.67
                                                                  Deposits of $50,000.00 received on
                                                                  04/07/2017 and $260,000.00 on
                                                                  05/24/2017.
                  {376}                                           Assessment                                            $494.93    1224-000                                                 $24,056,370.67
                  {321}                                           Office furniture                                $16,666.67       1129-000                                                 $24,056,370.67
                  {322}                                           Office fixtures                                 $16,666.67       1129-000                                                 $24,056,370.67
                  {323}                                           Office equipment                                $16,666.66       1129-000                                                 $24,056,370.67

                                                                  Levee District Administration and                 ($248.00)      2500-000                                                 $24,056,370.67
                                                                  recording fees to Earth City Levee
                                                                  District
                                                                  Levee fees to Collector of Revenue              ($3,273.30)      4800-000                                                 $24,056,370.67

                                                                  Assessment to Earth City Board of               ($1,184.00)      4800-000                                                 $24,056,370.67
                                                                  Trustees
                                                                  Real Estate Taxes to St. Louis County        ($115,462.03)       4700-000                                                 $24,056,370.67
                                                                  Collector of Revenue
                                                                  Sewer to Metropolitan St. Louis                 ($1,266.14)      2990-000                                                 $24,056,370.67
                                                                  Sewer District
                                                                  Commission to A&G Realty                       ($59,475.00)      3510-000                                                 $24,056,370.67
                                                                  Commission to Tiger Capital Group               ($6,500.00)      3610-000                                                 $24,056,370.67

                                                                  County property taxes (01/01/2017 to           ($47,627.37)      2820-000                                                 $24,056,370.67
                                                                  06/21/2017)
                                                                  Levee bill (01/01/2017 to 06/21/2017)           ($1,455.18)      2820-000                                                 $24,056,370.67


                                                                                                                                  SUBTOTALS          $2,554,003.91                  $0.00
                                    Case 16-07207-JMC-7A               Doc 3785           Filed 01/21/20            EOD 01/21/20 06:30:08                       Pg 348 of
                                                                                          FORM 5882                                                                         Page No: 299
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                 Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                           Bank Name:                            Signature Bank
Primary Taxpayer ID #:          **-***1311                                                                                               Checking Acct #:                      ******3354
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                        Signature Bank
For Period Beginning:           01/01/2019                                                                                               Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                               Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                         4                                                     5                    6                7

Transaction      Check /                     Paid to/                           Description of Transaction                                Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                                  Tran Code             $                    $


06/29/2017                   Meridian Title Corporation                Sale of 7260 Goodlet Farms, Cordova, TN                                *           $1,460,780.77                    $0.00   $25,517,151.44
                                                                       Per Order entered on 05/18/2017, Doc No. 1670
                  {343}                                                Real estate sold for $1,740,000.00.           $1,565,000.00        1110-000                                                 $25,517,151.44
                                                                       Deposit of $25,000.00 received on
                                                                       04/12/2017, deposit of $150,000.00
                                                                       received on 05/19/2017.
                  {321}                                                Office furniture                                    $3,333.33      1129-000                                                 $25,517,151.44
                  {322}                                                Office fixtures                                     $3,333.33      1129-000                                                 $25,517,151.44
                  {323}                                                Office equipment                                    $3,333.34      1129-000                                                 $25,517,151.44

                                                                       2017 Pro-rated taxes 01/01/2017 to              ($25,243.20)       2820-000                                                 $25,517,151.44
                                                                       06/29/2017
                                                                       A&G Realty commission                           ($33,930.00)       3510-000                                                 $25,517,151.44

                                                                       Tiger Commercial & Industrial                       ($1,300.00)    3610-000                                                 $25,517,151.44
                                                                       commissions
                                                                       2016 Real Estate Taxes to Shelby                ($53,746.03)       4700-000                                                 $25,517,151.44
                                                                       County Treasurer
06/30/2017           (INT)   Signature Bank                            June Interest                                                      1270-000            $8,204.69                    $0.00   $25,525,356.13
06/30/2017           1127    Bankruptcy Estate of Daniel Webster       Repayment of funds advanced by the Bankruptcy                      9999-000                  $0.00          $650,484.91     $24,874,871.22
                             College                                   Estate of Daniel Webster College
                                                                       Per Order entered on 06/28/2017, Doc No. 1897
07/20/2017           1128    Bankruptcy Estate of ITT Educational      Transfer of funds to Bank of Texas account to pay                  9999-000                  $0.00          $750,000.00     $24,124,871.22
                             Services, Inc.                            expenses
07/31/2017           (INT)   Signature Bank                            July Interest                                                      1270-000            $9,466.84                    $0.00   $24,134,338.06




                                                                                                                                         SUBTOTALS          $1,478,452.30         $1,400,484.91
                                    Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20           EOD 01/21/20 06:30:08                      Pg 349 of
                                                                                       FORM 5882                                                                       Page No: 300
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Signature Bank
Primary Taxpayer ID #:          **-***1311                                                                                          Checking Acct #:                      ******3354
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        Signature Bank
For Period Beginning:           01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                     4                                                    5                    6                7

Transaction      Check /                     Paid to/                       Description of Transaction                               Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                             Tran Code             $                    $


08/18/2017                   NexTitle, A Title and Escrow Co.       Sale of 12302 W. Explorer Dr, Boise, ID                              *           $2,297,311.72                    $0.00   $26,431,649.78
                                                                    Per Order entered on 08/02/2017, Doc. No. 1976
                  {342}                                             Real Estate sold for $2,698,835.16.         $2,423,835.16        1110-000                                                 $26,431,649.78
                                                                    Deposit of $50,000.00 received on
                                                                    06/30/2017, deposit of $225,000.00
                                                                    received on 07/31/2017.
                  {321}                                             Office Furniture                                   $5,000.00     1129-000                                                 $26,431,649.78
                  {322}                                             Office Fixtures                                    $5,000.00     1129-000                                                 $26,431,649.78
                  {323}                                             Office equipment                                   $5,000.00     1129-000                                                 $26,431,649.78

                                                                    County taxes 01/01/2017 to                       ($29,210.57)    2820-000                                                 $26,431,649.78
                                                                    08/17/2017
                                                                    Pro-rated 2017 HOA Dues to Boise                  ($2,709.10)    2990-000                                                 $26,431,649.78
                                                                    Research Center Associations, Inc.
                                                                    Settlement/Closing fee to NexTitle, a              ($600.00)     2500-000                                                 $26,431,649.78
                                                                    Title and Escrow
                                                                    2016 Real Property Taxes to Ada                  ($50,359.48)    4700-000                                                 $26,431,649.78
                                                                    County Treasurer
                                                                    2016 Personal Property taxes to Ada               ($4,067.00)    4800-000                                                 $26,431,649.78
                                                                    County Treasurer
                                                                    Commission to A&G Realty Partners,               ($52,627.29)    3510-000                                                 $26,431,649.78
                                                                    LLC
                                                                    Commission to Tiger Capital Group                 ($1,950.00)    3610-000                                                 $26,431,649.78
08/31/2017           (INT)   Signature Bank                         August interest                                                  1270-000            $9,650.53                    $0.00   $26,441,300.31




                                                                                                                                    SUBTOTALS          $2,306,962.25                  $0.00
                                    Case 16-07207-JMC-7A            Doc 3785             Filed 01/21/20        EOD 01/21/20 06:30:08                      Pg 350 of
                                                                                         FORM 5882                                                                   Page No: 301
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                           Signature Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                     ******3354
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                       Signature Bank
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):       $55,000,000.00


     1                2                         3                                                       4                                                 5                   6                7

Transaction      Check /                    Paid to/                         Description of Transaction                             Uniform            Deposit          Disbursement        Balance
   Date           Ref. #                 Received From                                                                             Tran Code             $                   $


09/15/2017                   First American Title Company           Sale of 3325 Stop Eight Rd, Dayton, OH                              *             $533,049.23                   $0.00   $26,974,349.54
                                                                    Per Order entered on 08/16/2017, Doc No. 2009
                  {328}                                             Real Estate sold for $740,000.00.               $640,000.00     1110-000                                                $26,974,349.54
                                                                    Deposit of $10,000 received on
                                                                    08/14/2017, deposit of $90,000
                                                                    received on 08/28/2017.
                  {321}                                             Office Furniture                                  $3,333.33     1129-000                                                $26,974,349.54
                  {322}                                             Office fixtures                                   $3,333.33     1129-000                                                $26,974,349.54
                  {323}                                             Office equipment                                  $3,333.34     1129-000                                                $26,974,349.54
                                                                    County taxes 01/01/17 to 09/15/17               ($38,335.45)    2820-000                                                $26,974,349.54

                                                                    2016 taxes, due 2017 to Montgomery              ($62,885.32)    4700-000                                                $26,974,349.54
                                                                    County Treasurer
                                                                    Commission to A&G Realty Partners,              ($14,430.00)    3510-000                                                $26,974,349.54
                                                                    LLC
                                                                    Commission to Tiger Capital Group                ($1,300.00)    3610-000                                                $26,974,349.54
09/29/2017           (INT)   Signature Bank                         September interest                                              1270-000            $9,886.57                   $0.00   $26,984,236.11




                                                                                                                                   SUBTOTALS           $542,935.80                  $0.00
                                  Case 16-07207-JMC-7A               Doc 3785           Filed 01/21/20          EOD 01/21/20 06:30:08                      Pg 351 of
                                                                                        FORM 5882                                                                     Page No: 302
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                              Trustee Name:                        Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                           Signature Bank
Primary Taxpayer ID #:        **-***1311                                                                                            Checking Acct #:                     ******3354
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                       Signature Bank
For Period Beginning:         01/01/2019                                                                                            Blanket bond (per case limit):       $36,644,668.00
For Period Ending:            12/31/2019                                                                                            Separate bond (if applicable):       $55,000,000.00


     1               2                        3                                                        4                                                   5                   6                7

Transaction      Check /                   Paid to/                           Description of Transaction                             Uniform            Deposit          Disbursement        Balance
   Date           Ref. #                Received From                                                                               Tran Code             $                   $


10/11/2017                 Transnation Title Agency of Michigan      Sale of 6359 Miller Rd, Swartz Creek, MI                            *             $722,343.02                   $0.00   $27,706,579.13
                                                                     Per Order entered on 09/26/2017, Doc No. 2090
                  {346}                                              Sale of Real estate, contract price             $755,000.00     1110-000                                                $27,706,579.13
                                                                     $840,000.00, deposit of $25,000
                                                                     received on 07/31/2107, deposit of
                                                                     $60,000 received on 09/11/2017
                  {321}                                              Office Furniture                                  $3,333.33     1129-000                                                $27,706,579.13
                  {322}                                              Office fixtures                                   $3,333.33     1129-000                                                $27,706,579.13
                  {323}                                              Office Equipment                                  $3,333.34     1129-000                                                $27,706,579.13
                  {376}                                              2017 Summer Taxes 10/10/2017 to                  $24,832.00     1224-000                                                $27,706,579.13
                                                                     06/30/2018
                  {376}                                              2016 Winter Taxes 10/10/2017 to                   $1,809.60     1224-000                                                $27,706,579.13
                                                                     11/30/2017
                                                                     Water bill to City of Swartz Creek                ($495.77)     2990-000                                                $27,706,579.13

                                                                     Mowing invoices to City of Swartz                 ($633.95)     2990-000                                                $27,706,579.13
                                                                     Creek
                                                                     2017 Summer Taxes to City of Swartz              ($5,302.02)    2820-000                                                $27,706,579.13
                                                                     Creek
                                                                     2016 Taxes to Genesee County                      ($807.50)     4800-000                                                $27,706,579.13
                                                                     Treasurer
                                                                     2017 Summer Taxes to Flint                      ($29,861.64)    2820-000                                                $27,706,579.13
                                                                     Township
                                                                     2016 Taxes to Genesee County                    ($13,697.70)    4800-000                                                $27,706,579.13
                                                                     Treasurer
                                                                     Water Escrow to Mason Burgess Title               ($800.00)     2990-000                                                $27,706,579.13
                                                                     Agency (Flint Water bill)

                                                                                                                                    SUBTOTALS           $722,343.02                  $0.00
                              Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20      EOD 01/21/20 06:30:08                 Pg 352 of
                                                                                FORM 5882                                                             Page No: 303
                                                            CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                   16-07207                                                                                 Trustee Name:                        Deborah J. Caruso
Case Name:                 ITT EDUCATIONAL SERVICES, INC.                                                           Bank Name:                           Signature Bank
Primary Taxpayer ID #:     **-***1311                                                                               Checking Acct #:                     ******3354
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                       Signature Bank
For Period Beginning:      01/01/2019                                                                               Blanket bond (per case limit):       $36,644,668.00
For Period Ending:         12/31/2019                                                                               Separate bond (if applicable):       $55,000,000.00


    1                2                  3                                                      4                                          5                    6                7

Transaction      Check /              Paid to/                         Description of Transaction                    Uniform           Deposit           Disbursement        Balance
   Date           Ref. #           Received From                                                                    Tran Code            $                    $


                                                               A&G Realty Partners, LLC              ($16,380.00)    3510-000                                                $27,706,579.13
                                                               commission
                                                               Tiger Capital Group, LLC               ($1,300.00)    3610-000                                                $27,706,579.13
                                                               commissions
                                                               Wire Fee                                  ($20.00)    2500-000                                                $27,706,579.13




                                                                                                                    SUBTOTALS                 $0.00                  $0.00
                                 Case 16-07207-JMC-7A             Doc 3785           Filed 01/21/20           EOD 01/21/20 06:30:08                     Pg 353 of
                                                                                     FORM 5882                                                                      Page No: 304
                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Signature Bank
Primary Taxpayer ID #:        **-***1311                                                                                         Checking Acct #:                      ******3354
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        Signature Bank
For Period Beginning:         01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:            12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1               2                       3                                                     4                                                    5                    6                7

Transaction      Check /                  Paid to/                        Description of Transaction                              Uniform            Deposit           Disbursement        Balance
   Date           Ref. #               Received From                                                                             Tran Code             $                    $


10/11/2017                 Robert T. Morgan, PC                   Sale of 2065 ITT Tech Way, Kennesaw, GA                             *           $2,039,298.02                    $0.00   $29,745,877.15
                                                                  Per Order entered on 09/26/2017, Doc no. 2092
                  {338}                                           Real estate located at 2065 ITT Tech        $2,219,500.00       1110-000                                                 $29,745,877.15
                                                                  Way, Kennesaw, GA. Purchase price
                                                                  $2,400,000, deposit of $170,000 on
                                                                  09/18/2017.
                                                                  A&G Realty Partners, realtor                    ($46,595.25)    3510-000                                                 $29,745,877.15
                                                                  commissions
                                                                  Tiger Capital Group, LLC auctioneer              ($1,365.00)    3610-000                                                 $29,745,877.15
                                                                  fees
                  {321}                                           Office Furniture                                  $3,500.00     1129-000                                                 $29,745,877.15
                  {322}                                           Office Fixtures                                   $3,500.00     1129-000                                                 $29,745,877.15
                  {323}                                           Office Equipment                                  $3,500.00     1129-000                                                 $29,745,877.15

                                                                  2016 Real Property Taxes to the City            ($20,602.58)    4700-000                                                 $29,745,877.15
                                                                  of Kennesaw
                                                                  2016 Real Property Taxes to Cobb                ($53,761.55)    4700-000                                                 $29,745,877.15
                                                                  County Tax Commissioner
                                                                  2017 Real Property Taxes to City of             ($19,901.77)    2820-000                                                 $29,745,877.15
                                                                  Kennesaw
                                                                  2017 Real Property Taxes to Cobb                ($60,227.22)    2820-000                                                 $29,745,877.15
                                                                  County Tax Commissioner
                                                                  2016 Personal Property Taxes to City             ($1,053.75)    4210-000                                                 $29,745,877.15
                                                                  of Kennesaw
                                                                  2017 Personal Property taxes to City              ($844.44)     4210-000                                                 $29,745,877.15
                                                                  of Kennesaw



                                                                                                                                 SUBTOTALS          $2,039,298.02                  $0.00
                              Case 16-07207-JMC-7A             Doc 3785           Filed 01/21/20        EOD 01/21/20 06:30:08                 Pg 354 of
                                                                                  FORM 5882                                                               Page No: 305
                                                            CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                   16-07207                                                                                     Trustee Name:                        Deborah J. Caruso
Case Name:                 ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                           Signature Bank
Primary Taxpayer ID #:     **-***1311                                                                                   Checking Acct #:                     ******3354
Co-Debtor Taxpayer ID #:                                                                                                Account Title:                       Signature Bank
For Period Beginning:      01/01/2019                                                                                   Blanket bond (per case limit):       $36,644,668.00
For Period Ending:         12/31/2019                                                                                   Separate bond (if applicable):       $55,000,000.00


    1                2                  3                                                        4                                            5                    6                7

Transaction      Check /              Paid to/                          Description of Transaction                       Uniform           Deposit           Disbursement        Balance
   Date           Ref. #           Received From                                                                        Tran Code            $                    $


                                                               2016 Personal Property Taxes to            ($2,560.28)    4210-000                                                $29,745,877.15
                                                               Cobb County Tax Commissioner
                                                               2017 Personal Property Taxes to            ($2,555.56)    4210-000                                                $29,745,877.15
                                                               Cobb County Tax Commissioner
                  {376}                                        Seller's credit for Prorated 2017 City    $18,001.58      1224-000                                                $29,745,877.15
                                                               and County Real Property Taxes from
                                                               10/10/2017 to 12/31/2017
                  {376}                                        Seller's credit for Prorated 2017 City       $763.84      1224-000                                                $29,745,877.15
                                                               and County Personal Property Taxes
                                                               from 10/10/2017 to 12/31/2017




                                                                                                                        SUBTOTALS                 $0.00                  $0.00
                                     Case 16-07207-JMC-7A           Doc 3785            Filed 01/21/20              EOD 01/21/20 06:30:08                   Pg 355 of
                                                                                        FORM 5882                                                                       Page No: 306
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                             Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                            Signature Bank
Primary Taxpayer ID #:          **-***1311                                                                                           Checking Acct #:                      ******3354
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        Signature Bank
For Period Beginning:           01/01/2019                                                                                           Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                           Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                    4                                                      5                    6                 7

Transaction      Check /                      Paid to/                       Description of Transaction                               Uniform            Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                             Tran Code             $                    $


10/17/2017                   Chicago Title and Trust Company        Sale of 11551 W. 184th Place, Orland Park, IL                         *           $1,158,440.76                     $0.00   $30,904,317.91
                                                                    Per Order entered on 09/26/2017, doc no. 2091
                  {349}                                             Real estate                                     $1,340,000.00     1110-000                                                  $30,904,317.91
                                                                    Contract price: $1,490,000, deposit
                                                                    received on $150,000.00
                  {321}                                             Office furniture                                   $3,333.33      1129-000                                                  $30,904,317.91
                  {322}                                             Office Fixtures                                    $3,333.33      1129-000                                                  $30,904,317.91
                  {323}                                             Office equipment                                   $3,333.34      1129-000                                                  $30,904,317.91

                                                                    County taxes 01/01/2017 to                       ($68,563.99)     2820-000                                                  $30,904,317.91
                                                                    13/13/2017
                                                                    2016 1st Installment taxes to Will               ($47,310.34)     4700-000                                                  $30,904,317.91
                                                                    County Treasurer
                                                                    2016 2nd Installment taxes to Will               ($45,329.91)     4700-000                                                  $30,904,317.91
                                                                    County Treasurer
                                                                    Commission to A&G Realty Partners,               ($29,055.00)     3510-000                                                  $30,904,317.91
                                                                    LLC
                                                                    Commission to Tiger Capital Group,                 ($1,300.00)    3610-000                                                  $30,904,317.91
                                                                    LLC
10/31/2017           (INT)   Signature Bank                         October interest                                                  1270-000           $11,292.74                     $0.00   $30,915,610.65
10/31/2017           1129    Spire                                  3964 Methodist Circle                                             2990-000                  $0.00                  $21.34   $30,915,589.31
                                                                    200000093821
                                                                    Per order entered on 11/18/2016 Doc. No. 640
10/31/2017           1129    VOID: Spire                            Issued from incorrect account                                     2990-003                  $0.00                ($21.34)   $30,915,610.65
11/30/2017           (INT)   Signature Bank                         November Interest                                                 1270-000           $11,436.59                     $0.00   $30,927,047.24




                                                                                                                                     SUBTOTALS          $1,181,170.09                   $0.00
                                    Case 16-07207-JMC-7A               Doc 3785            Filed 01/21/20               EOD 01/21/20 06:30:08                   Pg 356 of
                                                                                           FORM 5882                                                                        Page No: 307
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                 Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                           Bank Name:                            Signature Bank
Primary Taxpayer ID #:          **-***1311                                                                                               Checking Acct #:                      ******3354
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                        Signature Bank
For Period Beginning:           01/01/2019                                                                                               Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                               Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                       4                                                       5                    6                7

Transaction      Check /                     Paid to/                          Description of Transaction                                 Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                                  Tran Code             $                    $


12/15/2017                   James H Davis                             Proceeds from sale of 1030 N. Meridian Rd,                             *             $474,586.63                    $0.00   $31,401,633.87
                                                                       Youngstown, OH
                  {334}                                                Contract price: $640,000.00 Deposits              $590,000.00      1110-000                                                 $31,401,633.87
                                                                       50,000.00
                                                                       Taxes through 2016, too Daniel                    ($61,507.54)     4700-000                                                 $31,401,633.87
                                                                       Yemma, Treasurer
                  {321}                                                Office Furniture                                    $3,333.33      1129-000                                                 $31,401,633.87
                  {322}                                                Office Fixtures                                     $3,333.33      1129-000                                                 $31,401,633.87
                  {323}                                                Office Equipment                                    $3,333.34      1129-000                                                 $31,401,633.87
                                                                       County taxes 0/01/2017 to 12/14/2017              ($50,125.83)     2820-000                                                 $31,401,633.87
                                                                       Commission paid to A&G Realty                     ($12,480.00)     3510-000                                                 $31,401,633.87

                                                                       Commission paid to Tiger Capital                    ($1,300.00)    3610-000                                                 $31,401,633.87
                                                                       Group
12/19/2017                   JP Morgan Chase                           Funds in financial account ending in 7505                              *                     $0.00                  $0.00   $31,401,633.87
                  {144}                                                Funds in financial account ending in              $109,460.16      1129-000                                                 $31,401,633.87
                                                                       7505
                                                                       Funds in financial account ending in             ($109,460.16)     2990-000                                                 $31,401,633.87
                                                                       7505 used to set-off outstanding
                                                                       liability owed to JPMorgan Chase per
                                                                       Order entered on 3/9/2019. Doc No.
                                                                       1395
12/19/2017           1130    Bankruptcy Estate of ITT Educational      Funds transfer to general account for expenses                     9999-000                  $0.00          $500,000.00     $30,901,633.87
                             Services
12/29/2017           (INT)   Signature Bank                            December Interest                                                  1270-000           $11,859.77                    $0.00   $30,913,493.64
01/26/2018           1131    Bankruptcy Estate of ITT Educational      Funds transferred to general account for expenses                  9999-000                  $0.00          $500,000.00     $30,413,493.64
                             Services


                                                                                                                                         SUBTOTALS           $486,446.40          $1,000,000.00
                                    Case 16-07207-JMC-7A               Doc 3785            Filed 01/21/20             EOD 01/21/20 06:30:08           Pg 357 of
                                                                                           FORM 5882                                                              Page No: 308
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                        Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                           Signature Bank
Primary Taxpayer ID #:          **-***1311                                                                                      Checking Acct #:                     ******3354
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                       Signature Bank
For Period Beginning:           01/01/2019                                                                                      Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                      4                                             5                    6                7

Transaction      Check /                      Paid to/                          Description of Transaction                        Uniform          Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                         Tran Code           $                    $


01/31/2018           (INT)   Signature Bank                            January Interest                                          1270-000          $11,804.74                    $0.00   $30,425,298.38
02/13/2018           1132    Bankruptcy Estate of ITT Educational      Funds transferred to general account for expenses         9999-000                 $0.00          $500,000.00     $29,925,298.38
                             Services
02/28/2018           (INT)   Signature Bank                            February Interest                                         1270-000          $10,418.42                    $0.00   $29,935,716.80
03/02/2018           1133    Bankruptcy Estate of ITT Educational      Funds transferred to general account for expenses         9999-000                 $0.00          $500,000.00     $29,435,716.80
                             Services, Inc.
03/29/2018           1134    WE Energies                               6300 W. Layton Avenue                                     2990-000                 $0.00                $318.48   $29,435,398.32
                                                                       0015-381-941
                                                                       Per order entered on 11/18/2016 Doc. No. 640
03/29/2018           1134    VOID: WE Energies                         Check written from incorrect account.                     2990-003                 $0.00             ($318.48)    $29,435,716.80
03/29/2018           1135    WE Energies                               6300 W. Layton Avenue                                     2990-000                 $0.00            $1,111.00     $29,434,605.80
                                                                       2041-770-112
                                                                       Per order entered on 11/18/2016 Doc. No. 640
03/29/2018           1135    VOID: WE Energies                         Check written from incorrect account.                     2990-003                 $0.00           ($1,111.00)    $29,435,716.80
03/29/2018           1136    WE Energies                               6300 W. Layton Avenue                                     2990-000                 $0.00                $148.01   $29,435,568.79
                                                                       3819-870-377
                                                                       Per order entered on 11/18/2016 Doc. No. 640
03/29/2018           1136    VOID: WE Energies                         Check written from incorrect account.                     2990-003                 $0.00             ($148.01)    $29,435,716.80
03/29/2018           1137    WE Energies                               6300 W. Layton Avenue                                     2990-000                 $0.00                $199.02   $29,435,517.78
                                                                       6229-898-557
                                                                       Per order entered on 11/18/2016 Doc. No. 640
03/29/2018           1137    VOID: WE Energies                         Check written from incorrect account.                     2990-003                 $0.00             ($199.02)    $29,435,716.80
03/29/2018           1138    WE Energies                               6300 W. Layton Avenue                                     2990-000                 $0.00                $110.53   $29,435,606.27
                                                                       8061-266-240
                                                                       Per order entered on 11/18/2016 Doc. No. 640
03/29/2018           1138    VOID: WE Energies                         Check written from incorrect account.                     2990-003                 $0.00             ($110.53)    $29,435,716.80
03/30/2018           (INT)   Signature Bank                            March interest                                            1270-000          $11,283.00                    $0.00   $29,446,999.80


                                                                                                                                SUBTOTALS           $33,506.16          $1,000,000.00
                                    Case 16-07207-JMC-7A               Doc 3785           Filed 01/21/20             EOD 01/21/20 06:30:08                     Pg 358 of
                                                                                          FORM 5882                                                                        Page No: 309
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                          Bank Name:                            Signature Bank
Primary Taxpayer ID #:          **-***1311                                                                                              Checking Acct #:                      ******3354
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                        Signature Bank
For Period Beginning:           01/01/2019                                                                                              Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                              Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                        4                                                     5                    6                7

Transaction      Check /                     Paid to/                           Description of Transaction                               Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                                 Tran Code             $                    $


04/30/2018           (INT)   Signature Bank                            April Interest                                                    1270-000           $10,893.30                    $0.00   $29,457,893.10
05/03/2018                   Reli Settlement Solutions, LLC            Sale of 6270 Park South Dr, Bessemer, AL                              *             $779,887.14                    $0.00   $30,237,780.24
                                                                       Per Order entered on 04/04/2018, Doc No. 2486
                  {350}                                                Real estate $990,000 deposits                     $890,000.00     1110-000                                                 $30,237,780.24
                                                                       received $25,000 on 01/18/2018;
                                                                       $75,000 on 03/19/2018
                  {321}                                                Office furniture                                    $3,333.33     1129-000                                                 $30,237,780.24
                  {322}                                                Office fixtures                                     $3,333.33     1129-000                                                 $30,237,780.24
                  {323}                                                Office equipment                                    $3,333.34     1129-000                                                 $30,237,780.24
                  {376}                                                City Property Taxes 05/03/2018 thru                 $9,468.01     1224-000                                                 $30,237,780.24
                                                                       10/01/2018
                                                                       County property taxes 10/01/2017                  ($12,769.10)    2820-000                                                 $30,237,780.24
                                                                       thru 05/02/2018
                                                                       Commission to A&G Realty Partners,                ($19,305.00)    3510-000                                                 $30,237,780.24
                                                                       LLC
                                                                       Commission to Tiger Capital Group,                 ($1,300.00)    3610-000                                                 $30,237,780.24
                                                                       LLC
                                                                       Jefferson County Tax Collector                    ($96,206.77)    2820-000                                                 $30,237,780.24
                                                                       2016-2017 property taxes
05/03/2018           1139    Bankruptcy Estate of ITT Educational      Funds transferred to ITT general account to pay                   9999-000                  $0.00          $500,000.00     $29,737,780.24
                             Services, Inc.                            expenses
05/31/2018           (INT)   Signature Bank                            May interest                                                      1270-000           $11,395.02                    $0.00   $29,749,175.26
06/29/2018           (INT)   Signature Bank                            June Interest                                                     1270-000           $11,005.09                    $0.00   $29,760,180.35
07/31/2018           (INT)   Signature Bank                            July interest                                                     1270-000           $11,376.20                    $0.00   $29,771,556.55
08/15/2018                   Bankruptcy Estate of ITT Educational      Funds transferred from general account                            9999-000          $950,000.00                    $0.00   $30,721,556.55
                             Services

                                                                                                                                        SUBTOTALS          $1,774,556.75          $500,000.00
                                    Case 16-07207-JMC-7A            Doc 3785             Filed 01/21/20         EOD 01/21/20 06:30:08                      Pg 359 of
                                                                                         FORM 5882                                                                     Page No: 310
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                             Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                           Signature Bank
Primary Taxpayer ID #:          **-***1311                                                                                           Checking Acct #:                     ******3354
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                       Signature Bank
For Period Beginning:           01/01/2019                                                                                           Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                           Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                 4                                                      5                    6                7

Transaction      Check /                    Paid to/                        Description of Transaction                                Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                 Received From                                                                               Tran Code            $                    $


08/31/2018           (INT)   Signature Bank                         August interest                                                   1270-000          $11,556.25                    $0.00   $30,733,112.80
09/28/2018           (INT)   Signature Bank                         September Interest                                                1270-000          $11,369.07                    $0.00   $30,744,481.87
10/26/2018           1140    McKool Smith, P.C.                     Service period 09/08/208 to 09/30/2018                                *                    $0.00           $39,035.75     $30,705,446.12
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Per Notice filed on 10/17/2018, Doc No. 2990
                                                                    McKool Smith Fees                               ($38,951.20)      3210-000                                                $30,705,446.12
                                                                    McKool Smith Expenses                                 ($84.55)    3220-000                                                $30,705,446.12
10/26/2018           1140    VOID: McKool Smith, P.C.               Check written from incorrect account. Reissued from                   *                    $0.00          ($39,035.75)    $30,744,481.87
                                                                    general account check no. 5802
                                                                    McKool Smith Fees                               $38,951.20        3210-003                                                $30,744,481.87
                                                                    McKool Smith Expenses                                 $84.55      3220-003                                                $30,744,481.87
10/31/2018           (INT)   Signature Bank                         October Interest                                                  1270-000          $11,752.46                    $0.00   $30,756,234.33




                                                                                                                                     SUBTOTALS           $34,677.78                   $0.00
                                   Case 16-07207-JMC-7A              Doc 3785           Filed 01/21/20             EOD 01/21/20 06:30:08                   Pg 360 of
                                                                                        FORM 5882                                                                      Page No: 311
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                             Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                            Signature Bank
Primary Taxpayer ID #:         **-***1311                                                                                           Checking Acct #:                      ******3354
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        Signature Bank
For Period Beginning:          01/01/2019                                                                                           Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                           Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                        4                                                  5                    6                7

Transaction      Check /                    Paid to/                          Description of Transaction                             Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                 Received From                                                                              Tran Code             $                    $


11/06/2018                  Meridian Title Corporation               Sale of 9511 Angola Court, Indianapolis, IN                         *           $1,611,531.87                    $0.00   $32,367,766.20
                  {326}                                              Contract price $1,795,000.00; deposit         $1,645,000.00     1110-000                                                 $32,367,766.20
                                                                     $50,000 on 08/07; $50,000 on 08/07;
                                                                     $50,000 on 10/03
                  {321}                                              office furniture                                 $1,666.66      1129-000                                                 $32,367,766.20
                  {322}                                              Office fixtures                                  $1,666.67      1129-000                                                 $32,367,766.20
                  {323}                                              Office equipment                                 $1,666.67      1129-000                                                 $32,367,766.20
                                                                     A&G Realty Partners                            ($35,002.50)     3510-000                                                 $32,367,766.20
                                                                     Tiger Capital                                     ($650.00)     3610-000                                                 $32,367,766.20

                                                                     Owner's Title Insurance to Meridian              ($1,121.88)    2500-000                                                 $32,367,766.20
                                                                     Title
                                                                     TIEFF To First American Title                        ($2.50)    2500-000                                                 $32,367,766.20
                                                                     Insurance Company
                                                                     CPL - Seller to First American Title               ($25.00)     2500-000                                                 $32,367,766.20
                                                                     Insurance Company
                                                                     Title - Search/Exam/Commitment                    ($175.00)     2500-000                                                 $32,367,766.20
                                                                     Production - Purchase to Meridian
                                                                     Title Corporation
                                                                     Closing fee to Meridian Title                     ($350.00)     2500-000                                                 $32,367,766.20
                                                                     Corporation
                                                                     2017/2018 Fall Stormwater                        ($1,141.25)    2990-000                                                 $32,367,766.20
                                                                     Assessment balance to Marion
                                                                     County Treasure
11/08/2018           1141   Bankruptcy Estate of Daniel Webster      funds transferred to pay expense                                2990-000                  $0.00          $100,000.00     $32,267,766.20
                            College



                                                                                                                                    SUBTOTALS          $1,611,531.87          $100,000.00
                                    Case 16-07207-JMC-7A               Doc 3785            Filed 01/21/20            EOD 01/21/20 06:30:08                     Pg 361 of
                                                                                           FORM 5882                                                                      Page No: 312
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                               Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                         Bank Name:                            Signature Bank
Primary Taxpayer ID #:          **-***1311                                                                                             Checking Acct #:                      ******3354
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                        Signature Bank
For Period Beginning:           01/01/2019                                                                                             Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                             Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                      4                                                    5                    6                7

Transaction      Check /                     Paid to/                           Description of Transaction                              Uniform             Deposit          Disbursement        Balance
   Date           Ref. #                  Received From                                                                                Tran Code              $                   $


11/08/2018           1141    VOID: Bankruptcy Estate of Daniel         check written from incorrect account.                            2990-003                  $0.00         ($100,000.00)    $32,367,766.20
                             Webster College
11/27/2018                   Transfer To: #******6031                  funds transferred to CD Account                                  9999-000                  $0.00       $15,000,000.00     $17,367,766.20
11/30/2018           (INT)   Signature Bank                            November Interest                                                1270-000           $18,133.15                    $0.00   $17,385,899.35
12/18/2018           1142    Bankruptcy Estate of ITT Educational      Funds transferred to pay expenses                                9999-000                  $0.00        $1,000,000.00     $16,385,899.35
                             Services, Inc
12/31/2018           (INT)   Signature Bank                            December interest                                                1270-000           $15,165.84                    $0.00   $16,401,065.19
01/31/2019           (INT)   Signature Bank                            January Interest                                                 1270-000           $14,632.47                    $0.00   $16,415,697.66
02/13/2019           1143    Bankruptcy Estate of ITT Educational      funds transferred to general account to pay expense              9999-000                  $0.00          $500,000.00     $15,915,697.66
                             Services
02/15/2019           (394)   Deloitte & Touche LLP                     Per Settlement Agreement entered on                              1249-000        $11,500,000.00                   $0.00   $27,415,697.66
02/19/2019                   Transfer To: #******6376                  funds transferred to CD Account ending in 6376                   9999-000                  $0.00       $10,000,000.00     $17,415,697.66
02/20/2019           1144    McKool Smith, P.C.                        Service period 09/08/2018 to 01/29/2109                              *                     $0.00        $1,227,069.48     $16,188,628.18
                                                                       Per Order entered on 02/20/2019, Doc No. 3239
                                                                       McKool Smith Fees -Holdback                      ($77,069.48)    3210-000                                                 $16,188,628.18
                                                                       09/08/2018 to 01/29/2018)
                                                                       McKool Smith Contingent Fees                  ($1,150,000.00)    3210-000                                                 $16,188,628.18
02/28/2019           (INT)   Signature Bank                            February Interest                                                1270-000           $14,534.41                    $0.00   $16,203,162.59
03/27/2019           1145    Bankruptcy Estate of ITT Educational      funds transferred to general account to pay expenses             9999-000                  $0.00          $600,000.00     $15,603,162.59
                             Services
03/29/2019           (INT)   Signature Bank                            March Interest                                                   1270-000           $14,404.12                    $0.00   $15,617,566.71
04/30/2019           (INT)   Signature Bank                            April Interest                                                   1270-000           $13,483.80                    $0.00   $15,631,050.51
05/31/2019           (INT)   Signature Bank                            May Interest                                                     1270-000           $13,945.49                    $0.00   $15,644,996.00
06/28/2019           (INT)   Signature Bank                            June Interest                                                    1270-000           $13,507.48                    $0.00   $15,658,503.48
07/31/2019           (INT)   Signature Bank                            July Interest                                                    1270-000           $13,969.98                    $0.00   $15,672,473.46



                                                                                                                                       SUBTOTALS         $11,631,776.74       $28,227,069.48
                                    Case 16-07207-JMC-7A               Doc 3785             Filed 01/21/20           EOD 01/21/20 06:30:08            Pg 362 of
                                                                                            FORM 5882                                                             Page No: 313
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                       Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                            Signature Bank
Primary Taxpayer ID #:          **-***1311                                                                                     Checking Acct #:                      ******3354
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                        Signature Bank
For Period Beginning:           01/01/2019                                                                                     Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                     Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                       4                                             5                    6                7

Transaction      Check /                     Paid to/                          Description of Transaction                        Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                         Tran Code            $                    $


08/07/2019           (139)   JPMorgan Chase                            Settlement per notice filed on 07/31/2019, Doc 3558,     1129-000        $7,521,625.00                    $0.00   $23,194,098.46
                                                                       Adversary Proceeding 17-50101, Doc 3463
08/14/2019                   Transfer To: #******5930                  funds transferred to CD Account 5930                     9999-000                  $0.00        $7,521,625.00     $15,672,473.46
08/30/2019           (INT)   Signature Bank                            August interest                                          1270-000           $15,497.99                    $0.00   $15,687,971.45
09/30/2019           (INT)   Signature Bank                            September interest                                       1270-000           $13,544.58                    $0.00   $15,701,516.03
10/11/2019           1146    Bankruptcy Estate of ITT Educational      funds transferred to general account to pay expenses     9999-000                  $0.00          $500,000.00     $15,201,516.03
                             Services
10/31/2019           (INT)   Signature Bank                            October Interest                                         1270-000           $13,778.17                    $0.00   $15,215,294.20
11/29/2019           (INT)   Signature Bank                            November Interest                                        1270-000           $13,136.49                    $0.00   $15,228,430.69
12/12/2019           1147    Bankruptcy Estate of ITT Educational      funds transferred to general account to pay expenses     9999-000                  $0.00          $200,000.00     $15,028,430.69
                             Services, Inc.
12/31/2019           (INT)   Signature Bank                            December Interest                                        1270-000           $13,494.21                    $0.00   $15,041,924.90




                                                                                                                               SUBTOTALS          $7,591,076.44         $8,221,625.00
                                    Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20           EOD 01/21/20 06:30:08                     Pg 363 of
                                                                                       FORM 5882                                                                      Page No: 314
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                          Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                             Signature Bank
Primary Taxpayer ID #:          **-***1311                                                                                        Checking Acct #:                       ******3354
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                         Signature Bank
For Period Beginning:           01/01/2019                                                                                        Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                                        Separate bond (if applicable):         $55,000,000.00


    1                2                          3                                                     4                                                   5                    6               7

Transaction      Check /                     Paid to/                         Description of Transaction                           Uniform            Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                           Tran Code             $                     $



                                                                                       TOTALS:                                                       $60,086,104.29         $45,044,179.39   $15,041,924.90
                                                                                           Less: Bank transfers/CDs                                   $8,150,000.00         $43,822,109.91
                                                                                       Subtotal                                                      $51,936,104.29          $1,222,069.48
                                                                                           Less: Payments to debtors                                          $0.00                  $0.00
                                                                                       Net                                                           $51,936,104.29          $1,222,069.48




                     For the period of 01/01/2019 to 12/31/2019                                                  For the entire history of the account between 03/23/2017 to 12/31/2019

                     Total Compensable Receipts:                    $19,189,554.19                               Total Compensable Receipts:                              $54,519,570.42
                     Total Non-Compensable Receipts:                         $0.00                               Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                  $19,189,554.19                               Total Comp/Non Comp Receipts:                            $54,519,570.42
                     Total Internal/Transfer Receipts:                       $0.00                               Total Internal/Transfer Receipts:                         $8,150,000.00


                     Total Compensable Disbursements:                $1,227,069.48                               Total Compensable Disbursements:                          $3,805,535.61
                     Total Non-Compensable Disbursements:                    $0.00                               Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:              $1,227,069.48                               Total Comp/Non Comp Disbursements:                        $3,805,535.61
                     Total Internal/Transfer Disbursements:         $19,321,625.00                               Total Internal/Transfer Disbursements:                   $43,822,109.91
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08            Pg 364 of
                                                                                      FORM 5882                                                                  Page No: 315
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                                5                    6                7

Transaction      Check /                     Paid to/                       Description of Transaction                          Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                  Received From                                                                        Tran Code            $                    $


08/16/2017                  Bank of Texas                           Transfer Funds due to change in banks from Bank of         9999-000          $478,400.91                     $0.00     $478,400.91
                                                                    Texas to Integrity Bank.
08/17/2017           5001   Direct Energy Business                  3325 Stop Eight Road                                       2990-000                  $0.00            $2,049.07        $476,351.84
                                                                    1343105
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/17/2017           5002   Youngstown Water Department             1030 North Meridian Road                                   2990-000                  $0.00                $784.36      $475,567.48
                                                                    170739-003
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/17/2017           5003   Boise City Utility Billing              12302 W. Explorer Drive #110                               2990-000                  $0.00                  $41.13     $475,526.35
                                                                    054584600080786
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/17/2017           5004   Consumers Energy                        6359 Gander Drive                                          2990-000                  $0.00            $1,770.33        $473,756.02
                                                                    1030 2377 2595
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/17/2017           5005   Consumers Energy                        6359 Gander Drive                                          2990-000                  $0.00                  $21.65     $473,734.37
                                                                    1030 2377 2587
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/17/2017           5006   Consumers Energy                        6399 Miller Rd #GNDR                                       2990-000                  $0.00                $112.51      $473,621.86
                                                                    1030 2377 3080
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/17/2017           5007   City of Greenfield                      6300 W. Layton Avenue                                      2990-000                  $0.00                $557.70      $473,064.16
                                                                    07155
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/17/2017           5008   Bladecutter's Inc                       3325 Stop Eight Rd, Dayton, OH                             2990-000                  $0.00                $134.06      $472,930.10
                                                                    Invoice no. 81473
                                                                    Invoice date 08/07/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423




                                                                                                                              SUBTOTALS           $478,400.91             $5,470.81
                                   Case 16-07207-JMC-7A               Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 365 of
                                                                                        FORM 5882                                                                  Page No: 316
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                      Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:          01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                     4                                               5                     6                7

Transaction      Check /                     Paid to/                         Description of Transaction                          Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                          Tran Code           $                     $


08/17/2017           5009   Bladecutter's Inc                         3325 Stop Eight Rd, Dayton, OH                             2990-000                 $0.00                 $134.06      $472,796.04
                                                                      Invoice no. 81571
                                                                      Invoice date 08/14/2017
                                                                      Per order entered on 03/16/0217, Doc no. 1423
08/17/2017           5010   Yardi Marketplace                         2065 ITT Tech Way, Kennesaw, GA                            2990-000                 $0.00                   $31.77     $472,764.27
                                                                      Invoice No. 001-944145
                                                                      Invoice date: 07/29/2017
                                                                      Per order entered on 03/16/0217, Doc no. 1423
08/17/2017           5011   Empire Roofing of Tennessee, LLC          7260 Goodlet Farms Pkwy, Cordova, TN                       2990-000                 $0.00                 $750.00      $472,014.27
                                                                      Invoice no. 10618
                                                                      Invoice date: 05/04/2017
                                                                      Per order entered on 03/16/0217, Doc no. 1423
08/17/2017           5012   Goodlet Farms Associates                  7260 Goodlet Farms Pkwy, Cordova, TN                       2990-000                 $0.00                 $105.30      $471,908.97
                                                                      Invoice no. R0342230
                                                                      Invoice Date: 02/13/2017
                                                                      Per order entered on 03/16/0217, Doc no. 1423
08/17/2017           5013   JDog Junk Removal & Hauling               6300 W. Layton Ave, Greenfield, WI                         2990-000                 $0.00                 $299.00      $471,609.97
                                                                      Invoice No 2130
                                                                      Invoice Date: 08/09/2017
                                                                      Per order entered on 03/16/0217, Doc no. 1423
08/17/2017           5014   K-Lee Landscaping & Lawn Maintenance      11551 184th Place, Orland Park, IL                         2990-000                 $0.00                 $900.00      $470,709.97
                                                                      Invoice No. 15488
                                                                      Invoice date: 07/07/2017
                                                                      Per order entered on 03/16/0217, Doc no. 1423
08/17/2017           5015   K-Lee Landscaping & Lawn Maintenance      11551 184th Place, Orland Park, IL                         2990-000                 $0.00                 $450.00      $470,259.97
                                                                      Invoice No. 15474
                                                                      Invoice date: 08/01/2017
                                                                      Per order entered on 03/16/0217, Doc no. 1423



                                                                                                                                SUBTOTALS                  $0.00            $2,670.13
                                      Case 16-07207-JMC-7A          Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08                  Pg 366 of
                                                                                      FORM 5882                                                                        Page No: 317
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                          Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        General
For Period Beginning:           01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                                     5                    6                7

Transaction      Check /                       Paid to/                     Description of Transaction                               Uniform            Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                           Tran Code             $                    $


08/17/2017           5016    Ricoh USA, Inc.                        13000 N. Meridian St, Carmel, IN                                 2990-000                  $0.00                  $27.65     $470,232.32
                                                                    Invoice No. 5047140006
                                                                    Invoice Date: 02/16/2017
                                                                    Customer ID: 26604289
                                                                    Per order entered on 03/16/0217, Doc no. 1423
08/17/2017           5017    Expedient/Continental Broadband        Invoice No. B1-331527A                                           2990-000                  $0.00           $17,441.62        $452,790.70
                                                                    Bill date 09/01/2017
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    640]
08/17/2017           5018    AT&T                                   Account No. 831-000-1670-131                                     2990-000                  $0.00           $12,484.56        $440,306.14
                                                                    Bill date 08/05/2017
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    640]
08/17/2017           5019    Granite Telecommunications             Invoice No. 397051315                                            2990-000                  $0.00            $1,951.20        $438,354.94
                                                                    Account No. 03694798
                                                                    Billing Period 08/01/2017 to 08/31/2017, invoice date
                                                                    08/01/2017
                                                                    Per Order entered on 02/24/2017, Doc no. 1306
08/17/2017           5020    Mark A. Huber                          Week ending 08/12/2017 and 08/19/2017                                *                     $0.00            $3,400.00        $434,954.94
                                                                    Per order entered on 05/18/2017, Doc 1671
                                                                    w/e 08/12/2017                                    ($1,400.00)    3991-000                                                   $434,954.94
                                                                    w/e 08/19/2017                                    ($2,000.00)    3991-000                                                   $434,954.94
08/17/2017           5021    Don Thrasher                           Week ending 08/12/2017                                           3991-000                  $0.00                $140.00      $434,814.94
                                                                    Per order entered on 10/04/2016, Doc No. 216
08/18/2017                   Transfer From: #*******7207            Deposit for *2302 W. Explorer Dr, Boise, ID                      9999-000          $275,000.00                     $0.00     $709,814.94
                                                                    Closed 08/17/2017
08/18/2017           (377)   Cintas                                 Vendor Refund/Credit                                             1290-000             $150.98                      $0.00     $709,965.92
08/18/2017           (377)   Verizon Wireless Tax Distribution      Vendor Refund/Credit                                             1290-000                  $0.87                   $0.00     $709,966.79

                                                                                                                                    SUBTOTALS           $275,151.85            $35,445.03
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 367 of
                                                                                    FORM 5882                                                                  Page No: 318
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                   4                                              5                     6                7

Transaction      Check /                   Paid to/                        Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                Received From                                                                        Tran Code           $                     $


08/24/2017           5022   Citizens Energy Group                  9511 Angola Court                                         2990-000                 $0.00                 $174.57      $709,792.22
                                                                   1149354-158421
                                                                   Per order entered on 11/18/2016 Doc. No. 640
08/24/2017           5023   City of Kennesaw                       2065 ITT Tech Way                                         2990-000                 $0.00                 $169.64      $709,622.58
                                                                   13280
                                                                   Per order entered on 11/18/2016 Doc. No. 640
08/24/2017           5024   Cobb County Water System               2065 ITT Tech Way                                         2990-000                 $0.00                 $105.00      $709,517.58
                                                                   000535448-02863954
                                                                   Per order entered on 11/18/2016 Doc. No. 640
08/24/2017           5025   Cobb County Water System               2065 ITT Tech Way                                         2990-000                 $0.00                   $22.00     $709,495.58
                                                                   000535448-02864258
                                                                   Per order entered on 11/18/2016 Doc. No. 640
08/24/2017           5026   Intermountain Gas Company              12302 W. Explorer Drive #110                              2990-000                 $0.00                   $11.80     $709,483.78
                                                                   042 675 4161 5
                                                                   Per order entered on 11/18/2016 Doc. No. 640
08/24/2017           5027   Intermountain Gas Company              12302 W. Explorer Drive #110                              2990-000                 $0.00                    $9.79     $709,473.99
                                                                   333 815 2600 4
                                                                   Per order entered on 11/18/2016 Doc. No. 640
08/24/2017           5028   Suez Water Idaho                       12302 W. Explorer Drive #110                              2990-000                 $0.00                   $21.08     $709,452.91
                                                                   06003346131111
                                                                   Per order entered on 11/18/2016 Doc. No. 640
08/24/2017           5029   Milwaukee Water Works                  6300 W. Layton Avenue                                     2990-000                 $0.00                   $63.68     $709,389.23
                                                                   390-2422.300
                                                                   Per order entered on 11/18/2016 Doc. No. 640
08/24/2017           5030   Milwaukee Water Works                  6300 W. Layton Avenue                                     2990-000                 $0.00                 $383.57      $709,005.66
                                                                   390-2423.300
                                                                   Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                            SUBTOTALS                  $0.00                $961.13
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 368 of
                                                                                    FORM 5882                                                                  Page No: 319
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                 4                                              5                     6               7

Transaction      Check /                     Paid to/                      Description of Transaction                         Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                      Tran Code           $                     $


08/24/2017           5031   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $247.82     $708,757.84
                                                                   0015-381-941
                                                                   Per order entered on 11/18/2016 Doc. No. 640
08/24/2017           5032   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $603.25     $708,154.59
                                                                   4690-228-109
                                                                   Per order entered on 11/18/2016 Doc. No. 640
08/24/2017           5033   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $552.82     $707,601.77
                                                                   4846-803-365
                                                                   Per order entered on 11/18/2016 Doc. No. 640
08/24/2017           5034   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $120.93     $707,480.84
                                                                   8061-266-240
                                                                   Per order entered on 11/18/2016 Doc. No. 640
08/24/2017           5035   Constellation NewEnergy, Inc.          11551 184th Place                                         2990-000                 $0.00             $7,762.66       $699,718.18
                                                                   1-7D2RP3
                                                                   Per order entered on 11/18/2016 Doc. No. 640
08/24/2017           5036   Bessemer Utilities                     3964 Methodist Circle                                     2990-000                 $0.00             $3,855.61       $695,862.57
                                                                   145030
                                                                   Per order entered on 11/18/2016 Doc. No. 640
08/25/2017           5037   Robins Kaplan LLP                      Invoice No. 713690                                        3220-000                 $0.00            $15,996.89       $679,865.68
                                                                   Invoice Date 08/22/2017
                                                                   Services through 07/31/2017
                                                                   Per Order entered on 02/24/2017, Doc No. 1313
08/25/2017           5038   Newmark Grubb Knight Frank             Invoice no. 0717-ITT                                      3991-460                 $0.00             $8,568.75       $671,296.93
                                                                   Invoice date: 08/10/2017
                                                                   Services 07/01/2017 to 07/31/2017
                                                                   Per Order entered on 10/13/2016 Doc. No. 362




                                                                                                                            SUBTOTALS                  $0.00           $37,708.73
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 369 of
                                                                                      FORM 5882                                                                  Page No: 320
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                               5                     6                7

Transaction      Check /                      Paid to/                      Description of Transaction                          Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                       Tran Code           $                     $


08/25/2017           5039    Rust Consulting - Omni Bankruptcy      Service period ending July 31, 2017                        3991-000                 $0.00            $12,568.14        $658,728.79
                                                                    Invoice No. 4447
                                                                    Invoice Date 08/17/2017
                                                                    Per Order entered in 10/04/2016 Doc No. 213
08/25/2017           5040    Bladecutter's Inc                      3325 Stop Eight Rd, Dayton, OH                             2990-000                 $0.00                 $134.06      $658,594.73
                                                                    Invoice no. 81637
                                                                    Invoice date 08/21/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423
08/25/2017           5041    Ace Outdoor Services, LLC              6359 Miller Rd, Swartz Creek, MI                           2990-000                 $0.00                 $140.00      $658,454.73
                                                                    Invoice No. 31412
                                                                    Invoice date 07/31/2017
                                                                    Service dates 07/12/2017 and 07/26/2017
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
08/25/2017           5042    Tyco Integrated Security               6270 Park South Dr, Bessemer, AL                           2990-000                 $0.00                 $545.02      $657,909.71
                                                                    Invoice No. 29096079
                                                                    Invoice Date: 08/15/2017
                                                                    Replace battery in power supply
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
08/25/2017           5043    Mark A. Huber                          Week ending 08/26/2017                                     3991-000                 $0.00             $2,050.00        $655,859.71
                                                                    Per order entered on 05/18/2017, Doc 1671
08/29/2017           (377)   ReadyRefresh By Nestle                 Vendor Refund/Credit                                       1290-000              $12.77                      $0.00     $655,872.48
08/31/2017           5044    Montgomery County Environmental        3325 Stop Eight Road                                       2990-000                 $0.00                 $155.17      $655,717.31
                             Services                               450379-505792
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/31/2017           5045    Vectren Energy Delivery                3325 Stop Eight Road                                       2990-000                 $0.00                   $41.95     $655,675.36
                                                                    03-401985623-2630606 5
                                                                    Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                              SUBTOTALS                 $12.77           $15,634.34
                                     Case 16-07207-JMC-7A                  Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08            Pg 370 of
                                                                                            FORM 5882                                                                  Page No: 321
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        General
For Period Beginning:            01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:               12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                          4                                               5                    6                7

Transaction      Check /                      Paid to/                             Description of Transaction                         Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                             Tran Code            $                    $


08/31/2017           5046    Idaho Power                                   12302 W. Explorer Drive #110                              2990-000                  $0.00            $1,011.29        $654,664.07
                                                                           2222717809
                                                                           Per order entered on 11/18/2016 Doc. No. 640
08/31/2017           5047    Intermountain Gas Company                     12302 W. Explorer Drive #110                              2990-000                  $0.00                   $1.65     $654,662.42
                                                                           042 675 4161 5
                                                                           Per order entered on 11/18/2016 Doc. No. 640
08/31/2017           5048    Intermountain Gas Company                     12302 W. Explorer Drive #110                              2990-000                  $0.00                   $0.65     $654,661.77
                                                                           333 815 2600 4
                                                                           Per order entered on 11/18/2016 Doc. No. 640
08/31/2017           5049    WE Energies                                   6300 W. Layton Avenue                                     2990-000                  $0.00                  $10.51     $654,651.26
                                                                           3819-870-377
                                                                           Per order entered on 11/18/2016 Doc. No. 640
08/31/2017           5050    WE Energies                                   6300 W. Layton Avenue                                     2990-000                  $0.00                  $10.11     $654,641.15
                                                                           6229-898-557
                                                                           Per order entered on 11/18/2016 Doc. No. 640
08/31/2017           5051    Nicor Gas                                     11551 184th Place                                         2990-000                  $0.00                  $90.78     $654,550.37
                                                                           94850843569
                                                                           Per order entered on 11/18/2016 Doc. No. 640
08/31/2017           5052    Alagasco                                      3964 Methodist Circle                                     2990-000                  $0.00                  $21.35     $654,529.02
                                                                           200000093821
                                                                           Per order entered on 11/18/2016 Doc. No. 640
09/06/2017           (309)   NC Department of Revenue                      2015 Corporate Income Tax Refund                          1129-000          $185,704.00                     $0.00     $840,233.02
09/06/2017           (309)   State of Florida                              Overpayment of re-employment tax Qtr 0315                 1129-000             $365.11                      $0.00     $840,598.13
09/06/2017           (377)   American Express Travel Related Services      Vendor Refund/Credit                                      1290-000              $64.98                      $0.00     $840,663.11
                                                                           Credit Balance Refund-Laurie Pluck
09/06/2017                   American Water                                Refund of payments made regarding 3640 Corporate          2990-002                  $0.00             ($241.10)       $840,904.21
                                                                           Trail, Earth City, MO



                                                                                                                                    SUBTOTALS           $186,134.09                 $905.24
                                   Case 16-07207-JMC-7A              Doc 3785            Filed 01/21/20            EOD 01/21/20 06:30:08                     Pg 371 of
                                                                                         FORM 5882                                                                        Page No: 322
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                                Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                          Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                              Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                        General
For Period Beginning:          01/01/2019                                                                                              Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                              Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                                       5                     6               7

Transaction      Check /                    Paid to/                         Description of Transaction                                 Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                                 Tran Code            $                     $


09/07/2017           5053   GRM Information Management Services      Services for the period 07/01/2017 to 07/31/2017                   2420-000                 $0.00            $20,252.53       $820,651.68
                                                                     Per Order entered on 10/04/2017 Doc no. 217
09/07/2017           5054   Kane & Co.                               Services for the period 05/11/2017 to 07/31/2017                   3210-600                 $0.00            $72,610.66       $748,041.02
                                                                     Per Order entered on 08/30/2017, Doc No. 2035
09/07/2017           5055   Faegre Baker Daniels, LLP                For the period 06/01/2017 to 07/31/2017                                *                    $0.00            $15,689.90       $732,351.12
                                                                     Per Order entered on 04/20/2017, Doc No. 1569
                                                                     Per Notice entered on 08/22/17, Doc No. 2016
                                                                     Special Counsel Fees                               ($15,617.60)    3210-600                                                  $732,351.12
                                                                     Special Counsel Expenses                               ($72.30)    3220-610                                                  $732,351.12
09/07/2017           5056   Proskauer Rose LLP                       For the period 07/01/2017 to 07/31/2017                                *                    $0.00           $250,043.85       $482,307.27
                                                                     Per Order entered on 04/20/2017, Doc No. 1569
                                                                     Notice filed 08/23/2017, Doc no. 2021
                                                                     Trustee's Attorney's Fees                       ($244,167.20)      3210-000                                                  $482,307.27
                                                                     Trustee's Attorney's Expenses                       ($5,876.65)    3220-000                                                  $482,307.27
09/07/2017           5057   Rubin & Levin, PC                        For the period 07/01/2017 to 07/31/2017                                *                    $0.00            $68,177.84       $414,129.43
                                                                     Per Order entered on 04/20/2017, Doc No.1569
                                                                     Notice filed on 08/23/2017, Doc no 2022
                                                                     Trustee's Attorney's Fees                          ($63,263.22)    3110-000                                                  $414,129.43
                                                                     Trustee's Attorney's Expenses                       ($4,914.62)    3120-000                                                  $414,129.43
09/07/2017           5058   BGBC Partners, LLP                       For the period 07/01/2017 to 07/31/2017                                *                    $0.00            $82,275.28       $331,854.15
                                                                     Per Order entered on 04/20/2017, Doc No. 1569
                                                                     Notice filed on 08/23/2017, Doc No. 2023
                                                                     Accountant's Fees                                  ($79,568.80)    3410-000                                                  $331,854.15
                                                                     Accountant's Expenses                               ($2,706.48)    3420-000                                                  $331,854.15
09/07/2017           5059   Tiger Capital Group, LLC                 Sale of Furniture, Fixtures and Equipment.                         3610-000                 $0.00                 $520.00     $331,334.15
                                                                     470 Security Blvd, Green Bay, WI
                                                                     Per Order entered on 12/21/2016, Doc No 804
                                                                                                                                       SUBTOTALS                  $0.00          $509,570.06
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 372 of
                                                                                      FORM 5882                                                                  Page No: 323
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                              5                     6                7

Transaction      Check /                      Paid to/                      Description of Transaction                          Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                       Tran Code           $                     $


09/07/2017           5060   Boise City Police Department            False alarm 07/15/2017                                     2990-000                 $0.00                   $50.00     $331,284.15
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
09/07/2017           5061   Mark A. Huber                           Week ending 09/02/2017                                     3991-000                 $0.00             $2,650.00        $328,634.15
                                                                    Per order entered on 05/18/2017, Doc 1671
09/07/2017           5062   Don Thrasher                            Week ending 09/02/2016                                     3991-000                 $0.00                 $180.00      $328,454.15
                                                                    Per order entered on 10/04/2016, Doc No. 216
09/08/2017           5063   Electronic Strategies, Inc.             Invoice number 535685                                      3991-000                 $0.00            $24,040.50        $304,413.65
                                                                    Invoice date 08/07/2017
                                                                    Service 07/16/2017 to 07/31/2017
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
09/08/2017           5064   Electronic Strategies, Inc.             Invoice number 82552                                       2990-000                 $0.00                 $802.50      $303,611.15
                                                                    Invoice Date 08/30/2017
                                                                    Setup/Allocation of IT Asset Storage and Security fees
                                                                    Aug 2017
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
09/08/2017           5065   Hanzo Logistics, Inc.                   Invoice 8266                                               2420-000                 $0.00             $2,760.00        $300,851.15
                                                                    Invoice date 09/01/2017
                                                                    August Storage
                                                                    Per Order entered on 10/04/2016 [Doc. No. 217]
09/08/2017           5066   Granite Telecommunications              Invoice No. 399843760                                      2990-000                 $0.00             $1,485.25        $299,365.90
                                                                    Account No. 03694798
                                                                    Invoice date 09/01/2017
                                                                    Billing Period 09/01/2017 to 09/30/2017
                                                                    Per Order entered on 02/24/2017, Doc no. 1306
09/08/2017           5067   Bladecutter's Inc                       3325 Stop Eight Rd, Dayton, OH                             2990-000                 $0.00                 $134.06      $299,231.84
                                                                    Invoice no. 81706
                                                                    Invoice date 08/28/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423


                                                                                                                              SUBTOTALS                  $0.00           $32,102.31
                                   Case 16-07207-JMC-7A                     Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08            Pg 373 of
                                                                                              FORM 5882                                                                  Page No: 324
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                               Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                         Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                             Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                        General
For Period Beginning:          01/01/2019                                                                                             Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                             Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                           4                                                5                    6                7

Transaction      Check /                    Paid to/                                Description of Transaction                          Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                 Received From                                                                                 Tran Code            $                    $


09/08/2017           5068   Terry's Lawn Service                            1030 N. Meridian Rd, Youngstown, OH                        2990-000                  $0.00                $908.94      $298,322.90
                                                                            Invoice No, 2656
                                                                            Invoice Date: 08/31/2017
                                                                            Per order entered on 03/16/0217, Doc no. 1423
09/08/2017           5069   ISS Facility Service Inc. -San Antonio, TX      5700 Northwest Parkway, San Antonio, TX                    2990-000                  $0.00            $1,489.52        $296,833.38
                                                                            Invoice No, 1137622
                                                                            Invoice Date: 01/10/2017
                                                                            Per order entered on 03/16/0217, Doc no. 1423
09/08/2017           5070   American Lawn Company                           Bessemer, AL                                               2990-000                  $0.00            $6,000.00        $290,833.38
                                                                            Invoice No, 30203
                                                                            Invoice Date: 08/28/2017
                                                                            Per order entered on 03/16/0217, Doc no. 1423
09/08/2017           5071   Mark A. Huber                                   Week ending 09/09/2017                                     3991-000                  $0.00            $2,950.00        $287,883.38
                                                                            Per order entered on 05/18/2017, Doc 1671
09/15/2017                  Transfer From: #*******7207                     Deposit for Dayton, OH, sold on 09/15/2017                 9999-000          $100,000.00                     $0.00     $387,883.38
09/15/2017           5072   Indianapolis Power & Light Company              9511 Angola Court                                          2990-000                  $0.00            $1,464.56        $386,418.82
                                                                            1820491
                                                                            Per order entered on 11/18/2016 Doc. No. 640
09/15/2017           5073   Indianapolis Power & Light Company              9511 Angola Court                                          2990-000                  $0.00            $2,911.56        $383,507.26
                                                                            1820492
                                                                            Per order entered on 11/18/2016 Doc. No. 640
09/15/2017           5074   City of Vandalia                                3325 Stop Eight Road                                       2990-000                  $0.00                  $41.30     $383,465.96
                                                                            42*2050*1
                                                                            Per order entered on 11/18/2016 Doc. No. 640
09/15/2017           5075   Dayton Power and Light Company                  3325 Stop Eight Road                                       2990-000                  $0.00                $946.63      $382,519.33
                                                                            9652204164
                                                                            Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                                      SUBTOTALS           $100,000.00            $16,712.51
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 374 of
                                                                                     FORM 5882                                                                  Page No: 325
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                              5                     6                7

Transaction      Check /                     Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                       Tran Code           $                     $


09/15/2017           5076   Ohio Edison                             1030 North Meridian Road                                  2990-000                 $0.00             $2,814.36        $379,704.97
                                                                    100 016 884 030
                                                                    Per order entered on 11/18/2016 Doc. No. 640
09/15/2017           5077   Youngstown Water Department             1030 North Meridian Road                                  2990-000                 $0.00             $1,116.03        $378,588.94
                                                                    170739-003
09/15/2017           5078   Cobb EMC                                2065 ITT Tech Way                                         2990-000                 $0.00             $7,312.76        $371,276.18
                                                                    473942001
                                                                    Per order entered on 11/18/2016 Doc. No. 640
09/15/2017           5079   Flint Township                          6399 Miller Rd #GNDR                                      2990-000                 $0.00                 $586.28      $370,689.90
                                                                    07-0000399170-160634
                                                                    Per order entered on 11/18/2016 Doc. No. 640
09/15/2017           5080   WE Energies                             6300 W. Layton Avenue                                     2990-000                 $0.00                   $26.45     $370,663.45
                                                                    2041-770-112
                                                                    Per order entered on 11/18/2016 Doc. No. 640
09/15/2017           5081   Village of Orland Park                  11551 184th Place                                         2990-000                 $0.00                   $18.42     $370,645.03
                                                                    207045
                                                                    Per order entered on 11/18/2016 Doc. No. 640
09/15/2017           5082   Bessemer Utilities                      3964 Methodist Circle                                     2990-000                 $0.00             $3,092.53        $367,552.50
                                                                    145030
                                                                    Per order entered on 11/18/2016 Doc. No. 640
09/15/2017           5083   Electronic Strategies, Inc.             Invoice number 535893                                     3991-000                 $0.00            $33,734.50        $333,818.00
                                                                    Invoice date 09/08/2017
                                                                    Service 08/01/2017 to 08/15/2017
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
09/15/2017           5084   Electronic Strategies, Inc.             Invoice number 535895                                     3991-000                 $0.00            $38,538.50        $295,279.50
                                                                    Invoice date 09/08/2017
                                                                    Service 08/15/2017 to 08/30/2017
                                                                    Per Order entered on 01/30/2017, Doc no. 1114


                                                                                                                             SUBTOTALS                  $0.00           $87,239.83
                                    Case 16-07207-JMC-7A               Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 375 of
                                                                                         FORM 5882                                                                 Page No: 326
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                         Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                      Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                       General
For Period Beginning:           01/01/2019                                                                                       Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                       Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                     4                                               5                    6                7

Transaction      Check /                      Paid to/                         Description of Transaction                          Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                          Tran Code           $                    $


09/15/2017           5085    Expedient/Continental Broadband           Invoice No. B1-336453A                                     2990-000                 $0.00           $17,441.62        $277,837.88
                                                                       Bill date 10/01/2017
                                                                       Per Order entered on November 18, 2016 [Doc. No.
                                                                       640]
09/15/2017           5086    Bladecutter's Inc                         3325 Stop Eight Rd, Dayton, OH                             2990-000                 $0.00                $380.74      $277,457.14
                                                                       Invoice no. 81831
                                                                       Invoice date 09/11/2017
                                                                       Per order entered on 03/16/0217, Doc no. 1423
09/15/2017           5087    Ace Outdoor Services, LLC                 6359 Miller Rd, Swartz Creek, MI                           2990-000                 $0.00                $140.00      $277,317.14
                                                                       Invoice No. 32568
                                                                       Invoice date 08/31/2017
                                                                       Service dates 08/09/2017 and 08/23/2017
                                                                       Per Order entered on 03/16/2017, Doc No. 1423
09/15/2017           5088    RockStar Landscaping and Plowing LLC      6300 W Layton Ave, Greenfield, WI                          2990-000                 $0.00                $225.00      $277,092.14
                                                                       Invoice no. 11335
                                                                       Invoice date: 09/13/2017
                                                                       Per Order entered on 03/16/2017, Doc No. 1423
09/15/2017           5089    RockStar Landscaping and Plowing LLC      6300 W Layton Ave, Greenfield, WI                          2990-000                 $0.00                  $75.00     $277,017.14
                                                                       Invoice no. 11396
                                                                       Invoice date: 09/13/2017
                                                                       Per Order entered on 03/16/2017, Doc No. 1423
09/15/2017           5090    K-Lee Landscaping & Lawn Maintenance      11551 184th Place, Orland Park, IL                         2990-000                 $0.00                $450.00      $276,567.14
                                                                       Invoice No. 15676
                                                                       Invoice date: 09/01/2017
                                                                       Per order entered on 03/16/0217, Doc no. 1423
09/15/2017           5091    Mark A. Huber                             Week ending 09/16/2017                                     3991-000                 $0.00            $2,450.00        $274,117.14
                                                                       Per order entered on 05/18/2017, Doc 1671
09/18/2017           (309)   State of Vermont                          2015 Corporate income tax refund                           1129-000            $300.00                      $0.00     $274,417.14
09/18/2017           (309)   Wisconsin Dept of Revenue                 2015 Corporate tax refund                                  1129-000           $1,469.08                     $0.00     $275,886.22

                                                                                                                                 SUBTOTALS            $1,769.08            $21,162.36
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08            Pg 376 of
                                                                                     FORM 5882                                                                  Page No: 327
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                               5                    6                7

Transaction      Check /                      Paid to/                      Description of Transaction                         Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                      Tran Code            $                    $


09/19/2017           (309)   Commonwealth of Virginia               2015 Corporate tax refund                                 1129-000           $16,418.00                     $0.00     $292,304.22
09/19/2017           (309)   State of Michigan                      2015 Corporate tax refund                                 1129-000        $1,008,904.00                     $0.00   $1,301,208.22
09/21/2017           5092    Citizens Energy Group                  9511 Angola Court                                         2990-000                  $0.00                $175.85    $1,301,032.37
                                                                    1149354-158421
                                                                    Per order entered on 11/18/2016 Doc. No. 640
09/21/2017           5093    Direct Energy Business                 3325 Stop Eight Road                                      2990-000                  $0.00            $2,384.50      $1,298,647.87
                                                                    1343105
                                                                    Per order entered on 11/18/2016 Doc. No. 640
09/21/2017           5094    Cobb County Water System               2065 ITT Tech Way                                         2990-000                  $0.00                  $22.00   $1,298,625.87
                                                                    000535448-02864258
                                                                    Per order entered on 11/18/2016 Doc. No. 640
09/21/2017           5095    Consumers Energy                       6359 Gander Drive                                         2990-000                  $0.00            $1,698.66      $1,296,927.21
                                                                    1030 2377 2595
                                                                    Per order entered on 11/18/2016 Doc. No. 640
09/21/2017           5096    Consumers Energy                       6359 Gander Drive                                         2990-000                  $0.00                  $48.12   $1,296,879.09
                                                                    1030 2377 2587
                                                                    Per order entered on 11/18/2016 Doc. No. 640
09/21/2017           5097    Consumers Energy                       6399 Miller Rd #GNDR                                      2990-000                  $0.00                $114.67    $1,296,764.42
                                                                    1030 2377 3080
                                                                    Per order entered on 11/18/2016 Doc. No. 640
09/21/2017           5098    WE Energies                            6300 W. Layton Avenue                                     2990-000                  $0.00                $429.09    $1,296,335.33
                                                                    4690-228-109
                                                                    Per order entered on 11/18/2016 Doc. No. 640
09/21/2017           5099    WE Energies                            6300 W. Layton Avenue                                     2990-000                  $0.00                $441.01    $1,295,894.32
                                                                    4846-803-365
                                                                    Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                             SUBTOTALS          $1,025,322.00            $5,313.90
                                      Case 16-07207-JMC-7A                 Doc 3785           Filed 01/21/20              EOD 01/21/20 06:30:08                  Pg 377 of
                                                                                              FORM 5882                                                                      Page No: 328
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                   Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                             Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                                 Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                                   Account Title:                       General
For Period Beginning:           01/01/2019                                                                                                 Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                                 Separate bond (if applicable):       $55,000,000.00


     1                2                            3                                                         4                                                   5                    6               7

Transaction      Check /                       Paid to/                            Description of Transaction                               Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                    Received From                                                                                  Tran Code            $                    $


09/21/2017           5100    AT&T                                          Account No. 831-000-1670-131                                     2990-000                 $0.00           $12,484.56     $1,283,409.76
                                                                           Bill date 09/05/2017
                                                                           Per Order entered on November 18, 2016 [Doc. No.
                                                                           640]
09/21/2017           5101    Rust Consulting - Omni Bankruptcy             Service period ending August 31, 2017                            3991-000                 $0.00           $14,222.32     $1,269,187.44
                                                                           Invoice No. 4509
                                                                           Invoice Date 09/18/2017
                                                                           Per Order entered in 10/04/2016 Doc No. 213
09/21/2017           5102    Robins Kaplan LLP                             Invoice No. 713929                                               3220-000                 $0.00           $13,088.53     $1,256,098.91
                                                                           Invoice Date 09/18/2017
                                                                           Services through 08/31/2017
                                                                           Per Order entered on 02/24/2017, Doc No. 1313
09/21/2017           5103    Proskauer Rose LLP                            For the period 08/01/2017 to 08/31/2017                              *                    $0.00          $250,527.86     $1,005,571.05
                                                                           Per Order entered on 04/20/2017, Doc No. 1569
                                                                           Notice filed 09/13/2017, Doc no. 2072
                                                                           Trustee's Attorney's Fees                       ($227,750.20)    3210-000                                                $1,005,571.05
                                                                           Trustee's Attorney's Expenses                    ($22,777.66)    3220-000                                                $1,005,571.05
09/21/2017           5104    G&E Real Estate Management Services, Inc      Insurance Premium Reimbursement                                  2990-000                 $0.00           $69,628.00       $935,943.05
                                                                           07/15/2017 to 07/15/2018
                                                                           Per Order entered on 10/13/2016 Doc. No. 362
09/21/2017           5105    Mark A. Huber                                 Week ending 09/23/2017                                           3991-000                 $0.00            $1,000.00       $934,943.05
                                                                           Per order entered on 05/18/2017, Doc 1671
09/22/2017           (377)   Cintas                                        Vendor Refund/Credit                                             1290-000            $238.74                     $0.00     $935,181.79
09/22/2017           (377)   Pitney Bowes                                  Vendor Refund/Credit                                             1290-000           $2,612.17                    $0.00     $937,793.96
09/22/2017           (377)   State of Washington                           Vendor refund                                                    1290-000            $565.75                     $0.00     $938,359.71
09/22/2017           (377)   Brian E. Smith                                yearbook payment                                                 1290-000            $151.00                     $0.00     $938,510.71
09/27/2017           (309)   State of Idaho                                2015 Business income tax refund                                  1129-000          $12,996.00                    $0.00     $951,506.71
09/27/2017           (309)   City of Vandalia                              Tax refund                                                       1129-000          $42,993.00                    $0.00     $994,499.71
                                                                                                                                           SUBTOTALS           $59,556.66           $360,951.27
                                    Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 378 of
                                                                                          FORM 5882                                                                Page No: 329
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                         Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                       Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                       General
For Period Beginning:           01/01/2019                                                                                       Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                       Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                      4                                             5                    6                7

Transaction      Check /                        Paid to/                        Description of Transaction                         Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                     Received From                                                                        Tran Code           $                    $


09/27/2017           (309)   State of Utah                              2015 Corporate tax refund                                 1129-000          $67,738.00                     $0.00   $1,062,237.71
09/27/2017           (377)   COBBEMC                                    Vendor credit                                             1290-000            $527.42                      $0.00   $1,062,765.13
09/27/2017           (377)   HCL America, Inc.                          Vendor refund                                             1290-000           $1,873.00                     $0.00   $1,064,638.13
09/27/2017           (377)   State of North Carolina                    Adjustment to 2nd Quarter 2016                            1290-000              $41.35                     $0.00   $1,064,679.48
09/27/2017                   City of Boise                              vendor refund for overpayment to Boise City Utility       2990-002                 $0.00                ($16.68)   $1,064,696.16
                                                                        12302 W. Explorer Drive, Boise, ID
09/27/2017                   Memphis LIght, Gas and Water Division      Vendor refund for overpayment to Memphis Light, Gas       2990-002                 $0.00           ($4,427.95)     $1,069,124.11
                                                                        and Water Division
                                                                        7260 Goodlet Farms Parkway, Cordova, TN
09/28/2017           5106    Dayton Power and Light Company             3325 Stop Eight Road                                      2990-000                 $0.00                $602.59    $1,068,521.52
                                                                        9652204164
                                                                        Per order entered on 11/18/2016 Doc. No. 640
09/28/2017           5107    Montgomery County Environmental            3325 Stop Eight Road                                      2990-000                 $0.00                  $85.44   $1,068,436.08
                             Services                                   450379-505792
                                                                        Per order entered on 11/18/2016 Doc. No. 640
09/28/2017           5108    Vectren Energy Delivery                    3325 Stop Eight Road                                      2990-000                 $0.00                  $41.95   $1,068,394.13
                                                                        03-401985623-2630606 5
                                                                        Per order entered on 11/18/2016 Doc. No. 640
09/28/2017           5109    City of Kennesaw                           2065 ITT Tech Way                                         2990-000                 $0.00                $169.64    $1,068,224.49
                                                                        13280
                                                                        Per order entered on 11/18/2016 Doc. No. 640
09/28/2017           5110    WE Energies                                6300 W. Layton Avenue                                     2990-000                 $0.00                $268.16    $1,067,956.33
                                                                        0015-381-941
                                                                        Per order entered on 11/18/2016 Doc. No. 640
09/28/2017           5111    WE Energies                                6300 W. Layton Avenue                                     2990-000                 $0.00                  $30.33   $1,067,926.00
                                                                        2041-770-112
                                                                        Per order entered on 11/18/2016 Doc. No. 640



                                                                                                                                 SUBTOTALS           $70,179.77             ($3,246.52)
                                   Case 16-07207-JMC-7A                   Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 379 of
                                                                                           FORM 5882                                                                  Page No: 330
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                          Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:          01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                          4                                              5                     6                7

Transaction      Check /                     Paid to/                             Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                             Tran Code           $                     $


09/28/2017           5112   WE Energies                                   6300 W. Layton Avenue                                     2990-000                 $0.00                   $18.56   $1,067,907.44
                                                                          3819-870-377
                                                                          Per order entered on 11/18/2016 Doc. No. 640
09/28/2017           5113   WE Energies                                   6300 W. Layton Avenue                                     2990-000                 $0.00                   $11.15   $1,067,896.29
                                                                          6229-898-557
                                                                          Per order entered on 11/18/2016 Doc. No. 640
09/28/2017           5114   WE Energies                                   6300 W. Layton Avenue                                     2990-000                 $0.00                 $108.88    $1,067,787.41
                                                                          8061-266-240
                                                                          Per order entered on 11/18/2016 Doc. No. 640
09/28/2017           5115   Constellation NewEnergy, Inc.                 11551 184th Place                                         2990-000                 $0.00             $5,921.93      $1,061,865.48
                                                                          1-7D2RP3
                                                                          Per order entered on 11/18/2016 Doc. No. 640
09/28/2017           5116   Nicor Gas                                     11551 184th Place                                         2990-000                 $0.00                   $94.24   $1,061,771.24
                                                                          94850843569
                                                                          Per order entered on 11/18/2016 Doc. No. 640
09/28/2017           5117   Alagasco                                      3964 Methodist Circle                                     2990-000                 $0.00                   $19.92   $1,061,751.32
                                                                          200000093821
                                                                          Per order entered on 11/18/2016 Doc. No. 640
09/29/2017           5118   G&E Real Estate Management Services, Inc      Insurance Premium Reimbursement                           2990-000                 $0.00             $3,592.00      $1,058,159.32
                                                                          Balance due for Youngstown OH
                                                                          07/15/2017 to 07/15/2018
                                                                          Per Order entered on 10/13/2016 Doc. No. 362




                                                                                                                                   SUBTOTALS                  $0.00            $9,766.68
                                  Case 16-07207-JMC-7A             Doc 3785           Filed 01/21/20              EOD 01/21/20 06:30:08                    Pg 380 of
                                                                                      FORM 5882                                                                         Page No: 331
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                              Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                            Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        General
For Period Beginning:          01/01/2019                                                                                            Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                            Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                    4                                                     5                     6               7

Transaction      Check /                   Paid to/                         Description of Transaction                                Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                Received From                                                                                Tran Code            $                     $


09/29/2017           5119   Rubin & Levin, PC                      For the period 08/01/2017 to 08/31/2017                                *                    $0.00           $286,675.15       $771,484.17
                                                                   Outstanding fees due for the period 02/01/2017 to
                                                                   07/31/2017
                                                                   Per Order entered on 09/26/2017, Doc No. 2096
                                                                   Trustee's Attorney's Fees                        ($104,439.00)     3110-000                                                  $771,484.17
                                                                   Trustee's Attorney's Expenses                       ($1,326.75)    3120-000                                                  $771,484.17

                                                                   Outstanding fees due for the period              ($180,909.40)     3110-000                                                  $771,484.17
                                                                   02/01/2017 to 07/31/2017
09/29/2017           5120   Rubin & Levin, PC                      Due to a calculation error in the Order entered on                 3120-000                 $0.00                   $0.05     $771,484.12
                                                                   09/26/2017, Doc No. 2096 funds to be placed in
                                                                   escrow. Funds are to be applied to the 09/01/2017 to
                                                                   09/30/2017 invoice.
                                                                   Error to be addressed in the Notice for services render
                                                                   09/01/2017 to 09/30/2017.
09/29/2017           5121   Robins Kaplan LLP                      Reimbursement of the 20% of expenses held during the               3220-000                 $0.00            $18,355.40       $753,128.72
                                                                   period 02/01/2017 to 07/31/2017
                                                                   Per Order entered on 09/26/2017, Doc No. 2099
09/29/2017           5122   BGBC Partners, LLP                     For the period 08/01/2017 to 08/31/2017                                *                    $0.00           $184,090.61       $569,038.11
                                                                   Outstanding fees due for the period 02/01/2017 to
                                                                   07/31/2017
                                                                   Per Order entered on 09/26/2017, Doc No. 2098
                                                                   Accountant's Fees 08/01/2017 to                   ($88,159.50)     3410-000                                                  $569,038.11
                                                                   08/31/2017
                                                                   Accountant's Expenses 08/01/2017 to                 ($4,713.31)    3420-000                                                  $569,038.11
                                                                   08/31/2017
                                                                   Outstanding fees due for the period               ($91,217.80)     3410-000                                                  $569,038.11
                                                                   02/01/2017 to 07/31/2017


                                                                                                                                     SUBTOTALS                  $0.00          $489,121.21
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 381 of
                                                                                      FORM 5882                                                                  Page No: 332
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                4                                               5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                          Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                        Tran Code           $                     $


09/29/2017           5123   Newmark Grubb Knight Frank              Invoice no. 0817-ITT                                       3991-460                 $0.00             $8,587.50       $560,450.61
                                                                    Invoice date: 09/20/2017
                                                                    Services 08/01/2017 to 08/31/2017
                                                                    Per Order entered on 10/13/2016 Doc. No. 362
09/29/2017           5124   Technology Electric, Inc.               Panel replacement                                          2990-000                 $0.00             $1,416.48       $559,034.13
                                                                    Invoice No. 17-0882
                                                                    Invoice Date: 09/11/2017
                                                                    9511 Angola Court, Indianapolis, IN
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
09/29/2017           5125   Mancera Landscaping, LLC                9511 Angola Court, Indianapolis, IN                        2990-000                 $0.00             $1,050.00       $557,984.13
                                                                    Clean up
                                                                    Invoice No. 34609
                                                                    Invoice date 09/20/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423
09/29/2017           5126   Bladecutter's Inc                       3325 Stop Eight Rd, Dayton, OH                             2990-000                 $0.00                 $171.60     $557,812.53
                                                                    Invoice no. 81875
                                                                    Invoice date 09/18/2017
                                                                    Serviced 09/15/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423
09/29/2017           5127   The McKinley Group                      one time lawn maintenance                                  2990-000                 $0.00                 $162.00     $557,650.53
                                                                    2065 ITT Tech Way, Kennesaw, GA
                                                                    Invoice No. 261635
                                                                    Invoice Date: 09/20/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423
09/29/2017           5128   Pieper Electric, Inc                    6300 W. Layton Ave, Greenfield, WI                         2990-000                 $0.00             $1,280.00       $556,370.53
                                                                    HVAC Maintenance
                                                                    Invoice no. 656963
                                                                    Invoice date 07/31/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423

                                                                                                                              SUBTOTALS                  $0.00           $12,667.58
                                     Case 16-07207-JMC-7A              Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 382 of
                                                                                         FORM 5882                                                                Page No: 333
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                       Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                     Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                       General
For Period Beginning:            01/01/2019                                                                                     Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                     Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                    4                                              5                    6                7

Transaction      Check /                      Paid to/                         Description of Transaction                         Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                         Tran Code           $                    $


09/29/2017           5129    Mark A. Huber                             Week ending 09/30/2017                                    3991-000                 $0.00                $550.00      $555,820.53
                                                                       Per order entered on 05/18/2017, Doc 1671
09/29/2017           5130    Michael J. Lindvay                        Services on 08/07/2017                                    3991-000                 $0.00                  $58.00     $555,762.53
                                                                       Per Order entered on 11/18/2016, Doc No. 641
10/03/2017           (309)   City of Norwood                           2015 Tax refund                                           1129-000          $27,962.33                     $0.00     $583,724.86
10/03/2017           5084    STOP PAYMENT: Electronic Strategies,      Vendor did not receive check, stopped and reissued        3991-004                 $0.00          ($38,538.50)       $622,263.36
                             Inc.                                      Invoice number 535895
                                                                       Invoice date 09/08/2017
                                                                       Service 08/15/2017 to 08/30/2017
                                                                       Per Order entered on 01/30/2017, Doc no. 1114
10/03/2017           5131    Electronic Strategies, Inc.               Invoice number 535895                                     3991-000                 $0.00           $38,538.50        $583,724.86
                                                                       Invoice date 09/08/2017
                                                                       Service 08/15/2017 to 08/30/2017
                                                                       Per Order entered on 01/30/2017, Doc no. 1114
10/04/2017           5132    City of Vandalia                          3325 Stop Eight Road                                      2990-000                 $0.00                  $41.30     $583,683.56
                                                                       42*2050*1
                                                                       Per order entered on 11/18/2016 Doc. No. 640
10/04/2017           5133    Youngstown Water Department               1030 North Meridian Road                                  2990-000                 $0.00                  $89.68     $583,593.88
                                                                       170854-001
                                                                       Per order entered on 11/18/2016 Doc. No. 640
10/04/2017           5134    Youngstown Water Department               1030 North Meridian Road                                  2990-000                 $0.00                  $89.68     $583,504.20
                                                                       300036-001
                                                                       Per order entered on 11/18/2016 Doc. No. 640
10/04/2017           5135    Cobb County Water System                  2065 ITT Tech Way                                         2990-000                 $0.00                $115.00      $583,389.20
                                                                       000535448-02863954
                                                                       Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                                SUBTOTALS           $27,962.33                 $943.66
                                     Case 16-07207-JMC-7A                 Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 383 of
                                                                                            FORM 5882                                                                 Page No: 334
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                           Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                         Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                       General
For Period Beginning:            01/01/2019                                                                                         Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                         Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                         4                                             5                    6               7

Transaction      Check /                      Paid to/                            Description of Transaction                          Uniform          Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                             Tran Code           $                    $


10/06/2017           5136    Electronic Strategies, Inc.                  Invoice number 535969                                      3991-000                 $0.00           $29,947.50       $553,441.70
                                                                          Invoice date 10/02/2017
                                                                          Service 09/01/2017 to 09/15/2017
                                                                          Per Order entered on 01/30/2017, Doc no. 1114
10/06/2017           5137    Electronic Strategies, Inc.                  Invoice number 535970                                      3991-000                 $0.00           $25,651.00       $527,790.70
                                                                          Invoice date 10/02/2017
                                                                          Service 09/16/2017 to 09/30/2017
                                                                          Per Order entered on 01/30/2017, Doc no. 1114
10/06/2017           5138    GRM Information Management Services          Services for the period 08/01/2017 to 08/31/2017           2420-000                 $0.00           $32,024.72       $495,765.98
                                                                          Per Order entered on 10/04/2017 Doc no. 217
10/06/2017           5139    Hanzo Logistics, Inc.                        Invoice 8368                                               2420-000                 $0.00            $2,760.00       $493,005.98
                                                                          Invoice date 10/02/2017
                                                                          September Storage
                                                                          Per Order entered on 10/04/2016 [Doc. No. 217]
10/06/2017           5140    York Mahoning Mec. Contr., Inic.             1030 N. Meridian Rd, Youngstown, OH                        2990-000                 $0.00                $663.57     $492,342.41
                                                                          HVAC Maintenance
                                                                          Order No. 41027
                                                                          Invoice date 09/22/2017
                                                                          Per order entered on 03/16/0217, Doc no. 1423
10/06/2017           5141    Mark A. Huber                                Week ending 10/07/2017                                     3991-000                 $0.00            $1,100.00       $491,242.41
                                                                          Per order entered on 05/18/2017, Doc 1671
10/11/2017           (309)   State of Louisiana                           2015 Corporation Income and Franchise tax refund           1129-000          $90,120.00                    $0.00     $581,362.41
10/11/2017           (309)   South Carolina, Office of the Treasurer      South Carolina State tax refund                            1129-000          $86,394.06                    $0.00     $667,756.47
10/11/2017           (377)   Jefferson County Circuit Court Clerk         Restitution                                                1290-000              $10.60                    $0.00     $667,767.07
                                                                          Paula Rutter
10/11/2017           5142    Indianapolis Power & Light Company           9511 Angola Court                                          2990-000                 $0.00            $1,863.96       $665,903.11
                                                                          1820491
                                                                          Per order entered on 11/18/2016 Doc. No. 640


                                                                                                                                    SUBTOTALS          $176,524.66            $94,010.75
                                   Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 384 of
                                                                                      FORM 5882                                                                  Page No: 335
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                       Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                     Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:          01/01/2019                                                                                     Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                     Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                               5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                          Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                        Tran Code           $                     $


10/11/2017           5143   Indianapolis Power & Light Company      9511 Angola Court                                          2990-000                 $0.00             $3,099.60       $662,803.51
                                                                    1820492
                                                                    Per order entered on 11/18/2016 Doc. No. 640
10/11/2017           5144   13-Direct Energy Business               3325 Stop Eight Road                                       2990-000                 $0.00             $1,450.94       $661,352.57
                                                                    1343105
                                                                    Per order entered on 11/18/2016 Doc. No. 640
10/11/2017           5145   Ohio Edison                             1030 North Meridian Road                                   2990-000                 $0.00             $3,010.17       $658,342.40
                                                                    100 016 884 030
                                                                    Per order entered on 11/18/2016 Doc. No. 640
10/11/2017           5146   Cobb EMC                                2065 ITT Tech Way                                          2990-000                 $0.00             $6,427.04       $651,915.36
                                                                    473942001
                                                                    Per order entered on 11/18/2016 Doc. No. 640
10/11/2017           5147   City of Swartz Creek                    6359 Gander Drive                                          2990-000                 $0.00                 $428.50     $651,486.86
                                                                    MI10-006359-0000-01
                                                                    Per order entered on 11/18/2016 Doc. No. 640
10/11/2017           5148   Bessemer Utilities                      3964 Methodist Circle                                      2990-000                 $0.00             $2,316.88       $649,169.98
                                                                    145030
                                                                    Per order entered on 11/18/2016 Doc. No. 640
10/11/2017           5149   Granite Telecommunications              Invoice No. 403440758                                      2990-000                 $0.00             $1,432.99       $647,736.99
                                                                    Account No. 03694798
                                                                    Invoice date 10/01/2017
                                                                    Billing Period 10/01/2017 to 10/31/2017
                                                                    Per Order entered on 02/24/2017, Doc no. 1306
10/11/2017           5150   Mancera Landscaping, LLC                9511 Angola Court, Indianapolis, IN                        2990-000                 $0.00                 $384.00     $647,352.99
                                                                    Mowing
                                                                    Invoice No. 34613
                                                                    Invoice date 09/28/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423


                                                                                                                              SUBTOTALS                  $0.00           $18,550.12
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08            Pg 385 of
                                                                                      FORM 5882                                                                  Page No: 336
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                    4                                               5                    6               7

Transaction      Check /                      Paid to/                      Description of Transaction                          Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                       Tran Code            $                    $


10/11/2017           5151    Lynam, Inc.                            11551 184th Place, Orland Park, IL                         2990-000                  $0.00                $775.00     $646,577.99
                                                                    Debris cleanup/lock enclosure
                                                                    Invoice No. LYN100517
                                                                    Invoice date 10/05/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423
10/11/2017           5152    Mark A. Huber                          Week ending 10/14/2017                                     3991-000                  $0.00            $2,050.00       $644,527.99
                                                                    Per order entered on 05/18/2017, Doc 1671
10/13/2017                   Transfer From: #*******7207            Deposit for 2065 ITT Tech Way, Kennesaw, GA                9999-000          $170,000.00                    $0.00     $814,527.99
                                                                    Per Order entered on 09/26/2017, Doc no. 2092
10/13/2017                   Transfer From: #*******7207            Deposit for 6359 Miller Rd, Swartz Creek, MI               9999-000           $85,000.00                    $0.00     $899,527.99
                                                                    Per Order entered on 09/26/2017, Doc no. 2090
10/17/2017                   Transfer From: #*******7207            deposit for sale of *1551 W. 184th Place, Orland Park,     9999-000          $150,000.00                    $0.00   $1,049,527.99
                                                                    IL
                                                                    Per Sale Order entered on 09/26/2017, doc no. 2091
10/18/2017           (309)   State of Iowa Warrant                  tax refund                                                 1129-000           $66,115.41                    $0.00   $1,115,643.40
10/18/2017           5153    Citizens Energy Group                  9511 Angola Court                                          2990-000                  $0.00                $175.72   $1,115,467.68
                                                                    1149354-158421
                                                                    Per order entered on 11/18/2016 Doc. No. 640
10/18/2017           5154    City of Kennesaw                       2065 ITT Tech Way                                          2990-000                  $0.00                $169.64   $1,115,298.04
                                                                    13280
                                                                    Per order entered on 11/18/2016 Doc. No. 640
10/18/2017           5155    Cobb EMC                               2065 ITT Tech Way                                          2990-000                  $0.00            $3,964.98     $1,111,333.06
                                                                    473942001
                                                                    Per order entered on 11/18/2016 Doc. No. 640
10/18/2017           5156    Consumers Energy                       6359 Gander Drive                                          2990-000                  $0.00            $1,642.81     $1,109,690.25
                                                                    1030 2377 2595
                                                                    Per order entered on 11/18/2016 Doc. No. 640



                                                                                                                              SUBTOTALS           $471,115.41             $8,778.15
                                   Case 16-07207-JMC-7A              Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                   Pg 386 of
                                                                                       FORM 5882                                                                         Page No: 337
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                               Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                         Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                             Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                        General
For Period Beginning:          01/01/2019                                                                                             Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                             Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                                      5                     6                7

Transaction      Check /                   Paid to/                          Description of Transaction                                Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                Received From                                                                                 Tran Code            $                     $


10/18/2017           5157   Consumers Energy                         6359 Gander Drive                                                 2990-000                 $0.00                   $49.00   $1,109,641.25
                                                                     1030 2377 2587
                                                                     Per order entered on 11/18/2016 Doc. No. 640
10/18/2017           5158   Consumers Energy                         6399 Miller Rd #GNDR                                              2990-000                 $0.00                 $100.25    $1,109,541.00
                                                                     1030 2377 3080
                                                                     Per order entered on 11/18/2016 Doc. No. 640
10/18/2017           5159   65-WE Energies                           6300 W. Layton Avenue                                             2990-000                 $0.00                 $394.15    $1,109,146.85
                                                                     4846-803-365
                                                                     Per order entered on 11/18/2016 Doc. No. 640
10/20/2017           5160   Faegre Baker Daniels, LLP                For the period 08/01/2017 to 08/31/2017                               *                    $0.00             $6,939.90      $1,102,206.95
                                                                     Per Order entered on 04/20/2017, Doc No. 1569
                                                                     Per Notice entered on 09/28/2017, Doc No. 2106
                                                                     Special Counsel Fees                               ($6,928.40)    3210-600                                                  $1,102,206.95
                                                                     Special Counsel Expenses                             ($11.50)     3220-610                                                  $1,102,206.95
10/20/2017           5161   Proskauer Rose LLP                       For the period 09/01/2017 to 09/30/2017                               *                    $0.00           $115,285.42        $986,921.53
                                                                     Per Order entered on 04/20/2017, Doc No. 1569
                                                                     Notice filed 10/05/2017, Doc no. 22118
                                                                     Trustee's Attorney's Fees                       ($114,562.00)     3210-000                                                   $986,921.53
                                                                     Trustee's Attorney's Expenses                       ($723.42)     3220-000                                                   $986,921.53
10/20/2017           5162   GRM Information Management Services      Services for the period 09/01/2017 to 09/30/2017                  2420-000                 $0.00            $35,722.07        $951,199.46
                                                                     Per Order entered on 10/04/2017 Doc no. 217
10/20/2017           5163   Newmark Grubb Knight Frank               Invoice no. 0917-ITT                                              3991-460                 $0.00             $7,312.50        $943,886.96
                                                                     Invoice date: 10/16/2017
                                                                     Services 09/01/2017 to 09/30/2017
                                                                     Per Order entered on 10/13/2016 Doc. No. 362




                                                                                                                                      SUBTOTALS                  $0.00          $165,803.29
                                    Case 16-07207-JMC-7A               Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08            Pg 387 of
                                                                                         FORM 5882                                                                  Page No: 338
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                       Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:           01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                      4                                                5                    6                7

Transaction      Check /                      Paid to/                         Description of Transaction                          Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                          Tran Code            $                    $


10/20/2017           5164    Rust Consulting - Omni Bankruptcy         Service period ending September 30, 2017                   3991-000                  $0.00           $12,325.99        $931,560.97
                                                                       Invoice No. 4562
                                                                       Invoice Date 10/13/2017
                                                                       Per Order entered in 10/04/2016 Doc No. 213
10/20/2017           5165    AT&T                                      Account No. 831-000-1670-131                               2990-000                  $0.00           $12,484.56        $919,076.41
                                                                       Bill date 10/05/2017
                                                                       Per Order entered on November 18, 2016 [Doc. No.
                                                                       640]
10/20/2017           5166    Ace Outdoor Services, LLC                 6359 Miller Rd, Swartz Creek, MI                           2990-000                  $0.00                $140.00      $918,936.41
                                                                       Invoice No. 33304
                                                                       Invoice date 09/30/2017
                                                                       Service dates 09/07/2017 and 09/20/2017
                                                                       Per Order entered on 03/16/2017, Doc No. 1423
10/20/2017           5167    K-Lee Landscaping & Lawn Maintenance      11551 184th Place, Orland Park, IL                         2990-000                  $0.00                $450.00      $918,486.41
                                                                       Invoice No. 15846
                                                                       Invoice date: 10/01/2017
                                                                       Per order entered on 03/16/0217, Doc no. 1423
10/20/2017           5168    Mark A. Huber                             Week ending 10/21/2017                                     3991-000                  $0.00            $3,850.00        $914,636.41
                                                                       Per order entered on 05/18/2017, Doc 1671
10/25/2017           (309)   Treasurer Of The State Of Missouri        2015 income tax refund                                     1129-000          $326,961.00                     $0.00   $1,241,597.41
10/25/2017           5169    Cobb County Water System                  2065 ITT Tech Way                                          2990-000                  $0.00                $124.41    $1,241,473.00
                                                                       000535448-02863954
                                                                       Per order entered on 11/18/2016 Doc. No. 640
10/25/2017           5170    Cobb County Water System                  2065 ITT Tech Way                                          2990-000                  $0.00                  $22.00   $1,241,451.00
                                                                       000535448-02864258
                                                                       Per order entered on 11/18/2016 Doc. No. 640
10/25/2017           5171    WE Energies                               6300 W. Layton Avenue                                      2990-000                  $0.00                $276.28    $1,241,174.72
                                                                       0015-381-941
                                                                       Per order entered on 11/18/2016 Doc. No. 640

                                                                                                                                 SUBTOTALS           $326,961.00            $29,673.24
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 388 of
                                                                                    FORM 5882                                                                  Page No: 339
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                 4                                              5                     6                7

Transaction      Check /                      Paid to/                     Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                     Tran Code           $                     $


10/25/2017           5172   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                   $33.81   $1,241,140.91
                                                                   2041-770-112
                                                                   Per order entered on 11/18/2016 Doc. No. 640
10/25/2017           5173   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                   $19.50   $1,241,121.41
                                                                   3819-870-377
                                                                   Per order entered on 11/18/2016 Doc. No. 640
10/25/2017           5174   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $387.40    $1,240,734.01
                                                                   4690-228-109
                                                                   Per order entered on 11/18/2016 Doc. No. 640
10/25/2017           5175   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                   $11.91   $1,240,722.10
                                                                   6229-898-557
                                                                   Per order entered on 11/18/2016 Doc. No. 640
10/25/2017           5176   Constellation NewEnergy, Inc.          11551 184th Place                                         2990-000                 $0.00             $4,771.95      $1,235,950.15
                                                                   1-7D2RP3
                                                                   Per order entered on 11/18/2016 Doc. No. 640
10/25/2017           5177   Village of Orland Park                 11551 184th Place                                         2990-000                 $0.00                   $38.12   $1,235,912.03
                                                                   207045
                                                                   Per order entered on 11/18/2016 Doc. No. 640
10/25/2017           5178   Expedient/Continental Broadband        Invoice No. B1-341398A                                    2990-000                 $0.00            $17,441.62      $1,218,470.41
                                                                   Bill date 11/01/2017
                                                                   Per Order entered on November 18, 2016 [Doc. No.
                                                                   640]
10/25/2017           5179   Mark A. Huber                          Week ending 10/28/2017                                    3991-000                 $0.00             $4,200.00      $1,214,270.41
                                                                   Per order entered on 05/18/2017, Doc 1671
10/25/2017           5180   Sarah E. Que                           Week ending 10/28/2017                                    3991-000                 $0.00                 $227.50    $1,214,042.91
                                                                   Per Order entered on 10/04/2016, Doc No 216
10/25/2017           5181   Proskauer Rose LLP                     Holdback compensation for the period 02/01/2017 to        3210-000                 $0.00           $613,484.85        $600,558.06
                                                                   08/30/2017
                                                                   Per Order entered on 10/25/2017, Doc No 2161
                                                                                                                            SUBTOTALS                  $0.00          $640,616.66
                                     Case 16-07207-JMC-7A           Doc 3785            Filed 01/21/20             EOD 01/21/20 06:30:08                 Pg 389 of
                                                                                        FORM 5882                                                                    Page No: 340
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                       General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):       $55,000,000.00


     1                2                            3                                                4                                                    5                    6                7

Transaction      Check /                      Paid to/                      Description of Transaction                              Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                           Tran Code            $                    $


10/26/2017                   Tiger Capital Group                    Proceeds from the sale of Ascolta.com and Benchmark                 *             $27,000.00                     $0.00     $627,558.06
                                                                    Learning Courseware
                  {356}                                             Sale of Ascolta.com ($1,000 + 13%                 $1,130.00     1129-000                                                  $627,558.06
                                                                    buyers premium)
                  {383}                                             Sale of Benchmark Learning                      $29,380.00      1229-000                                                  $627,558.06
                                                                    Courseware ($26,000 +13% buyers
                                                                    premium)
                                                                    Tiger Capital Group Buyer's Premium              ($3,510.00)    3610-000                                                  $627,558.06
10/27/2017           (377)   ADP, LLC                               Vendor Refund                                                   1290-000            $556.75                      $0.00     $628,114.81
                                                                    Cable Holdings, LLC
10/31/2017           5182    City of Greenfield                     6300 W. Layton Avenue                                           2990-000                 $0.00                $673.70      $627,441.11
                                                                    07155
                                                                    Per order entered on 11/18/2016 Doc. No. 640
10/31/2017           5183    WE Energies                            6300 W. Layton Avenue                                           2990-000                 $0.00                $101.49      $627,339.62
                                                                    8061-266-240
                                                                    Per order entered on 11/18/2016 Doc. No. 640
10/31/2017           5184    Spire                                  3964 Methodist Circle                                           2990-000                 $0.00                  $21.34     $627,318.28
                                                                    200000093821
                                                                    Per order entered on 11/18/2016 Doc. No. 640
11/01/2017           5185    BGBC Partners, LLP                     For the period 09/01/2017 to 09/30/2017                             *                    $0.00           $47,622.02        $579,696.26
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Notice filed on 10/24/2017, Doc No. 2153
                                                                    Accountant's Fees                               ($47,112.00)    3410-000                                                  $579,696.26
                                                                    Accountant's Expenses                             ($510.02)     3420-000                                                  $579,696.26




                                                                                                                                   SUBTOTALS           $27,556.75            $48,418.55
                                   Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 390 of
                                                                                     FORM 5882                                                                        Page No: 341
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                          Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:          01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                                     5                     6               7

Transaction      Check /                    Paid to/                       Description of Transaction                               Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                             Tran Code            $                     $


11/01/2017           5186   Robins Kaplan LLP                      Tax related matter                                                   *                    $0.00           $113,324.04       $466,372.22
                                                                   Service period 08/09/2017 to 09/30/2017
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Notice filed on 10/24/2017, Doc No. 2154
                                                                   Trustee's Attorney's Fees                       ($113,194.00)    3210-000                                                  $466,372.22
                                                                   Trustee's Attorney's Expenses                       ($130.04)    3220-000                                                  $466,372.22
11/01/2017           5187   FasTrack Mechanical, LLC               HVAC work                                                        2990-000                 $0.00             $3,603.24       $462,768.98
                                                                   9511 Angola Court, Indianapolis, IN
                                                                   Invoice date: 10/09/2017
                                                                   Invoice No.: 2552063
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
11/01/2017           5188   SimplexGrinnell                        Annual Alarm inspection                                          2990-000                 $0.00                 $250.00     $462,518.98
                                                                   1030 N. Meridian St, Youngstown, OH
                                                                   Invoice date: 09/18/2017
                                                                   Invoice No. 79687734
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
11/01/2017           5189   Terry's Lawn Service                   1030 N. Meridian Rd, Youngstown, OH                              2990-000                 $0.00                 $643.50     $461,875.48
                                                                   Invoice No, 2656
                                                                   Invoice Date: 09/30/2017
                                                                   Account No 2017135
                                                                   Per order entered on 03/16/0217, Doc no. 1423
11/01/2017           5190   Cunningham Glass                       Reglaze windows                                                  2990-000                 $0.00             $1,993.00       $459,882.48
                                                                   6359 Miller Rd, Swartz Creek, MI
                                                                   Invoice No. 70932
                                                                   Invoice date: 07/25/2017
                                                                   Per Order entered on 03/16/2017, Doc No. 1423




                                                                                                                                   SUBTOTALS                  $0.00          $119,813.78
                                    Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                  Pg 391 of
                                                                                       FORM 5882                                                                       Page No: 342
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                             Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                           Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                       General
For Period Beginning:           01/01/2019                                                                                           Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                           Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                    4                                                    5                    6               7

Transaction      Check /                       Paid to/                      Description of Transaction                               Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                    Received From                                                                            Tran Code            $                    $


11/01/2017           5191    J.F. Ahern Co                           6300 W. Layton Ave, Greenfield, WI                               2990-000                 $0.00                $221.00     $459,661.48
                                                                     Invoice No. 211929
                                                                     Invoice date: 07/28/2017
                                                                     Sprinkler Inspection
                                                                     Per Order entered on 03/16/2017, Doc No. 1423
11/01/2017           5192    Sarah E. Que                            Week ending 11/04/2017                                           3991-000                 $0.00                $612.50     $459,048.98
                                                                     Per Order entered on 10/04/2016, Doc No 216
11/01/2017           5193    Rubin & Levin, PC                       For the period 09/01/2017 to 09/30/2017                              *                    $0.00          $102,442.99       $356,605.99
                                                                     Per Order entered on 04/20/2017, Doc No.1569
                                                                     Notice filed on 10/24/2017, Doc no 2152
                                                                     Trustee's Attorney's Fees                       ($100,924.40)    3110-000                                                 $356,605.99
                                                                     Trustee's Attorney's Expenses                     ($1,518.59)    3120-000                                                 $356,605.99
11/02/2017           (309)   Colorado State Controller               2015 Corporate income tax                                        1129-000          $35,673.00                    $0.00     $392,278.99
11/02/2017           (364)   Fayette County Public Schools           2015 tax refund                                                  1224-000           $5,548.00                    $0.00     $397,826.99
11/06/2017           (377)   American Express                        Credit balance refund Dr. Carol L. Fugitt                        1290-000            $100.00                     $0.00     $397,926.99
11/09/2017           (309)   State of Vermont                        Corporate Income tax refund 2014                                 1129-000            $361.62                     $0.00     $398,288.61
11/09/2017           5194    Indianapolis Power & Light Company      9511 Angola Court                                                2990-000                 $0.00            $1,657.94       $396,630.67
                                                                     1820491
                                                                     Per order entered on 11/18/2016 Doc. No. 640
11/09/2017           5195    Indianapolis Power & Light Company      9511 Angola Court                                                2990-000                 $0.00            $2,631.99       $393,998.68
                                                                     1820492
                                                                     Per order entered on 11/18/2016 Doc. No. 640
11/09/2017           5196    Ohio Edison                             1030 North Meridian Road                                         2990-000                 $0.00            $2,034.16       $391,964.52
                                                                     100 016 884 030
                                                                     Per order entered on 11/18/2016 Doc. No. 640
11/09/2017           5197    Cobb County Water System                2065 ITT Tech Way                                                2990-000                 $0.00                $114.41     $391,850.11
                                                                     000535448-02863954
                                                                     Per order entered on 11/18/2016 Doc. No. 640

                                                                                                                                     SUBTOTALS           $41,682.62           $109,714.99
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 392 of
                                                                                      FORM 5882                                                                 Page No: 343
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                             5                     6                7

Transaction      Check /                     Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                       Tran Code           $                     $


11/09/2017           5198   Cobb County Water System                2065 ITT Tech Way                                         2990-000                 $0.00                   $22.00     $391,828.11
                                                                    000535448-02864258
                                                                    Per order entered on 11/18/2016 Doc. No. 640
11/09/2017           5199   Constellation NewEnergy, Inc.           11551 184th Place                                         2990-000                 $0.00             $2,127.70        $389,700.41
                                                                    1-7D2RP3
                                                                    Per order entered on 11/18/2016 Doc. No. 640
11/09/2017           5200   Faegre Baker Daniels, LLP               For the period 09/01/2017 to 09/30/2017                   3210-000                 $0.00             $2,652.40        $387,048.01
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Per Notice entered on 10/25/2017, Doc No. 2155
11/09/2017           5201   Hanzo Logistics, Inc.                   Invoice 8534                                              2420-000                 $0.00             $2,760.00        $384,288.01
                                                                    Invoice date 11/01/2017
                                                                    October Storage
                                                                    Per Order entered on 10/04/2016 [Doc. No. 217]
11/09/2017           5202   Electronic Strategies, Inc.             Invoice number 83102                                      2990-000                 $0.00                 $750.00      $383,538.01
                                                                    Invoice Date 10/30/2017
                                                                    Setup/Allocation of IT Asset Storage and Security fees
                                                                    October 2017
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
11/09/2017           5203   Electronic Strategies, Inc.             Invoice number 83119                                      2990-000                 $0.00                 $455.00      $383,083.01
                                                                    Invoice Date 10/01/2017
                                                                    computer equipment
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
11/09/2017           5204   Electronic Strategies, Inc.             Invoice number 536231                                     3991-000                 $0.00            $32,006.25        $351,076.76
                                                                    Invoice date 11/01/2017
                                                                    Service 10/01/2017 to 10/15/2017
                                                                    Per Order entered on 01/30/2017, Doc no. 1114




                                                                                                                             SUBTOTALS                  $0.00           $40,773.35
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 393 of
                                                                                      FORM 5882                                                                  Page No: 344
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                               5                     6               7

Transaction      Check /                      Paid to/                      Description of Transaction                          Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                                       Tran Code           $                     $


11/09/2017           5205   Electronic Strategies, Inc.             Invoice number 536264                                      3991-000                 $0.00            $21,152.50       $329,924.26
                                                                    Invoice date 11/06/2017
                                                                    Service 10/16/2017 to 10/31/2017
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
11/09/2017           5206   Granite Telecommunications              Invoice No. 406710112                                      2990-000                 $0.00                 $757.40     $329,166.86
                                                                    Account No. 03694798
                                                                    Invoice date 11/01/2017
                                                                    Billing Period 11/01/2017 to 11/30/2017
                                                                    Per Order entered on 02/24/2017, Doc no. 1306
11/09/2017           5207   Terry's Lawn Service                    1030 N. Meridian Rd, Youngstown, OH                        2990-000                 $0.00                 $482.63     $328,684.23
                                                                    Invoice No, 2666
                                                                    Invoice Date: 10/31/2017
                                                                    Account No 2017135
                                                                    Per order entered on 03/16/0217, Doc no. 1423
11/09/2017           5208   J.F. Ahern Co                           6300 W. Layton Ave, Greenfield, WI                         2990-000                 $0.00                 $221.00     $328,463.23
                                                                    Invoice No. 224580
                                                                    Invoice date: 10/17/2017
                                                                    Sprinkler Inspection
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
11/09/2017           5209   Mark A. Huber                           Week ending 11/04/2017 paid Week ending 11/11/2017         3991-000                 $0.00             $5,700.00       $322,763.23
                                                                    Per order entered on 05/18/2017, Doc 1671
11/09/2017           5210   Robert M. Burris                        Week ending 11/04/2017 paid week ending 11/11/2017         3991-000                 $0.00                 $280.00     $322,483.23
                                                                    Per Order Entered on 10/04/2016 Doc. No. 216
11/09/2017           5211   Don Thrasher                            Week ending 11/04/2017 paid week ending 11/11/2017         3991-000                 $0.00                 $160.00     $322,323.23
                                                                    Per order entered on 10/04/2016, Doc No. 216
11/15/2017           5212   Citizens Energy Group                   9511 Angola Court                                          2990-000                 $0.00                 $175.72     $322,147.51
                                                                    1149354-158421
                                                                    Per order entered on 11/18/2016 Doc. No. 640


                                                                                                                              SUBTOTALS                  $0.00           $28,929.25
                                     Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08            Pg 394 of
                                                                                       FORM 5882                                                                 Page No: 345
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:            01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:               12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                  4                                               5                    6                7

Transaction      Check /                       Paid to/                      Description of Transaction                         Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                      Tran Code            $                    $


11/15/2017           5213    Youngstown Water Department             1030 North Meridian Road                                  2990-000                  $0.00                  $23.59     $322,123.92
                                                                     170739-003
                                                                     Per order entered on 11/18/2016 Doc. No. 640
11/15/2017           5214    Youngstown Water Department             1030 North Meridian Road                                  2990-000                  $0.00                  $23.59     $322,100.33
                                                                     170739-003
                                                                     Per order entered on 11/18/2016 Doc. No. 640
11/15/2017           5215    Bessemer Utilities                      3964 Methodist Circle                                     2990-000                  $0.00            $2,044.80        $320,055.53
                                                                     145030
                                                                     Per order entered on 11/18/2016 Doc. No. 640
11/15/2017           5216    International Sureties, Ltd             Increase bond                                             2300-000                  $0.00            $3,735.00        $316,320.53
                                                                     Bond Payment
                                                                     03/10/2017 to 03/10/2018
                                                                     Per Order entered on 05/18/2017, Doc No. 1666
11/15/2017           5217    Mark A. Huber                           Week ending 11/11/2017 paid Week ending 11/18/2017        3991-000                  $0.00            $4,550.00        $311,770.53
                                                                     Per order entered on 05/18/2017, Doc 1671
11/15/2017           5218    Don Thrasher                            Week ending 11/11/2017 paid week ending 11/18/2017        3991-000                  $0.00                $170.00      $311,600.53
                                                                     Per order entered on 10/04/2016, Doc No. 216
11/20/2017           (309)   State of New York                       2015 Corporate franchise tax refund                       1129-000          $188,198.95                     $0.00     $499,799.48
11/20/2017           (345)   XL Catlin                               Hail damage payment                                       1110-000            $7,818.74                     $0.00     $507,618.22
                                                                     Per Order entered on 11/08/2017, Doc No. 2196
11/20/2017           (364)   Regional Income Tax Agency              Refund of city income taxes 2016                          1224-000            $4,635.55                     $0.00     $512,253.77
11/20/2017           (364)   Regional Income Tax Agency              OH Refund of city income taxes 2015 (RITA)                1224-000            $7,645.38                     $0.00     $519,899.15
11/21/2017           5219    WE Energies                             6300 W. Layton Avenue                                     2990-000                  $0.00                $370.86      $519,528.29
                                                                     4690-228-109
                                                                     Per order entered on 11/18/2016 Doc. No. 640
11/21/2017           5220    65-WE Energies                          6300 W. Layton Avenue                                     2990-000                  $0.00                $385.61      $519,142.68
                                                                     4846-803-365
                                                                     Per order entered on 11/18/2016 Doc. No. 640

                                                                                                                              SUBTOTALS           $208,298.62            $11,303.45
                                    Case 16-07207-JMC-7A              Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 395 of
                                                                                        FORM 5882                                                               Page No: 346
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                       General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                     4                                            5                    6                7

Transaction      Check /                     Paid to/                         Description of Transaction                        Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                  Received From                                                                        Tran Code           $                    $


11/22/2017           (364)   Louisville/Jefferson County              2015 License Tax Return                                  1224-000          $43,483.52                     $0.00     $562,626.20
11/22/2017           5221    GRM Information Management Services      Services for the period 10/01/2017 to 10/31/2017         2420-000                 $0.00           $36,053.59        $526,572.61
                                                                      Per Order entered on 10/04/2017 Doc no. 217
11/22/2017           5222    Rust Consulting - Omni Bankruptcy        Service period ending October 31, 2017                   3991-000                 $0.00           $12,293.36        $514,279.25
                                                                      Invoice No. 4630
                                                                      Invoice Date 11/15/2017
                                                                      Per Order entered in 10/04/2016 Doc No. 213
11/22/2017           5223    Mark A. Huber                            Week ending 11/18/2017 paid Week ending 11/25/2017       3991-000                 $0.00            $4,550.00        $509,729.25
                                                                      Per order entered on 05/18/2017, Doc 1671
11/22/2017           5224    Mark A. Huber                            Week ending 11/25/2017                                   3991-000                 $0.00            $3,950.00        $505,779.25
                                                                      Paid Week ending 11/25/2017
                                                                      Per order entered on 05/18/2017, Doc 1671
11/22/2017           5225    Jacob Glad                               Funds returned to Student that were determined not to    8500-002                 $0.00                $310.00      $505,469.25
                                                                      be property of the Estate
                                                                      Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5226    Jacob Glad                               Funds returned to Student that were determined not to    8500-002                 $0.00                  $90.00     $505,379.25
                                                                      be property of the Estate
                                                                      Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5227    William Samp                             Funds returned to Student that were determined not to    8500-002                 $0.00                $732.00      $504,647.25
                                                                      be property of the Estate
                                                                      Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5228    Joseph Weidholz                          Funds returned to Student that were determined not to    8500-002                 $0.00                $635.00      $504,012.25
                                                                      be property of the Estate
                                                                      Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5229    Mark Roles                               Funds returned to Student that were determined not to    8500-002                 $0.00                $540.00      $503,472.25
                                                                      be property of the Estate
                                                                      Per Order entered on 05/08/2017, Doc No. 1630



                                                                                                                              SUBTOTALS           $43,483.52            $59,153.95
                                  Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 396 of
                                                                                     FORM 5882                                                                Page No: 347
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                  Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                        General
For Period Beginning:          01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                    4                                            5                     6                7

Transaction      Check /                   Paid to/                        Description of Transaction                        Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                Received From                                                                       Tran Code           $                     $


11/22/2017           5230   Jennifer Owensby                       Funds returned to Student that were determined not to    8500-002                 $0.00                 $159.00      $503,313.25
                                                                   be property of the Estate
                                                                   Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5231   FREDERICK NORFLEET                     Funds returned to Student that were determined not to    8500-002                 $0.00             $5,388.00        $497,925.25
                                                                   be property of the Estate
                                                                   Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5232   KELLY MATZINGER                        Funds returned to Student that were determined not to    8500-002                 $0.00                 $543.39      $497,381.86
                                                                   be property of the Estate
                                                                   Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5233   JAMES SHIVERS                          Funds returned to Student that were determined not to    8500-003                 $0.00                 $400.00      $496,981.86
                                                                   be property of the Estate
                                                                   Per Order entered on 05/08/2017, Doc No. 1630
                                                                   Stale check, unclaimed funds to Court 04/26/2018
11/22/2017           5234   JOEL DONLEY                            Funds returned to Student that were determined not to    8500-002                 $0.00                 $316.00      $496,665.86
                                                                   be property of the Estate
                                                                   Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5235   FLOYD BEA                              Funds returned to Student that were determined not to    8500-002                 $0.00                   $86.00     $496,579.86
                                                                   be property of the Estate
                                                                   Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5236   DAVID TEDDY                            Funds returned to Student that were determined not to    8500-002                 $0.00                 $958.50      $495,621.36
                                                                   be property of the Estate
                                                                   Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5237   BRANDON WILSON                         Funds returned to Student that were determined not to    8500-002                 $0.00             $1,979.00        $493,642.36
                                                                   be property of the Estate
                                                                   Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5238   TYKEYSHA ADDISON                       Funds returned to Student that were determined not to    8500-002                 $0.00                 $351.00      $493,291.36
                                                                   be property of the Estate
                                                                   Per Order entered on 05/08/2017, Doc No. 1630


                                                                                                                           SUBTOTALS                  $0.00           $10,180.89
                                 Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 397 of
                                                                                    FORM 5882                                                                Page No: 348
                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Independent Bank
Primary Taxpayer ID #:        **-***1311                                                                                  Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                        General
For Period Beginning:         01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:            12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                      3                                                     4                                            5                     6                7

Transaction      Check /                 Paid to/                         Description of Transaction                        Uniform          Deposit            Disbursement         Balance
   Date           Ref. #              Received From                                                                        Tran Code           $                     $


11/22/2017           5239   GEORGE HALL                           Funds returned to Student that were determined not to    8500-002                 $0.00             $1,854.00        $491,437.36
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5240   BARRETT SPRAGUE                       Funds returned to Student that were determined not to    8500-002                 $0.00             $3,850.00        $487,587.36
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5241   TORIE WILLIAMS                        Funds returned to Student that were determined not to    8500-002                 $0.00             $4,123.00        $483,464.36
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5242   DERRICK HARPER                        Funds returned to Student that were determined not to    8500-002                 $0.00                 $292.00      $483,172.36
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5243   GREGORY LAWSON                        Funds returned to Student that were determined not to    8500-002                 $0.00                 $242.00      $482,930.36
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5244   RICHARD DORSEY                        Funds returned to Student that were determined not to    8500-002                 $0.00             $1,925.00        $481,005.36
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5245   MAZIN AL SHINAWI                      Funds returned to Student that were determined not to    8500-002                 $0.00                   $23.09     $480,982.27
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5246   HEIRIUS HOWELL                        Funds returned to Student that were determined not to    8500-002                 $0.00                 $417.00      $480,565.27
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5247   DAWN PFAU                             Funds returned to Student that were determined not to    8500-002                 $0.00                 $310.00      $480,255.27
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630




                                                                                                                          SUBTOTALS                  $0.00           $13,036.09
                                 Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 398 of
                                                                                    FORM 5882                                                                Page No: 349
                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Independent Bank
Primary Taxpayer ID #:        **-***1311                                                                                  Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                        General
For Period Beginning:         01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:            12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                     3                                                      4                                            5                     6               7

Transaction      Check /                 Paid to/                         Description of Transaction                        Uniform          Deposit            Disbursement        Balance
   Date           Ref. #              Received From                                                                        Tran Code           $                     $


11/22/2017           5248   MATTHEW SAVAGEAU                      Funds returned to Student that were determined not to    8500-002                 $0.00             $1,109.25       $479,146.02
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5249   WILLIAM SMITH                         Funds returned to Student that were determined not to    8500-002                 $0.00                 $400.00     $478,746.02
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
                                                                  updated address:
                                                                  425 Alexander Ave, Kent, WA 98030-6069 (remailed
                                                                  check 12/19/2017)
11/22/2017           5250   AZIZ NACER                            Funds returned to Student that were determined not to    8500-002                 $0.00                 $301.00     $478,445.02
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5251   FRANK HOLLIS                          Funds returned to Student that were determined not to    8500-002                 $0.00                 $400.00     $478,045.02
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5252   TOMMY TOUNGTHIRATH                    Funds returned to Student that were determined not to    8500-002                 $0.00                 $400.00     $477,645.02
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5253   MILCIADES CAMILO DUME                 Funds returned to Student that were determined not to    8500-002                 $0.00             $1,114.00       $476,531.02
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5254   JOSEPH FOURNIER                       Funds returned to Student that were determined not to    8500-002                 $0.00             $1,939.00       $474,592.02
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
11/22/2017           5255   KRISTOPHER HOLLAND                    Funds returned to Student that were determined not to    8500-002                 $0.00                 $366.99     $474,225.03
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
                                                                  check returned 12/08/2017, updated address to 170
                                                                  Jones Road, Kerrville, TX 78028, mailed 12/08/2017

                                                                                                                          SUBTOTALS                  $0.00            $6,030.24
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 399 of
                                                                                      FORM 5882                                                                  Page No: 350
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                4                                               5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                          Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                        Tran Code           $                     $


12/01/2017           5256   Newmark Grubb Knight Frank              Invoice no. 1017-ITT                                       3991-460                 $0.00             $3,243.75       $470,981.28
                                                                    Invoice date: 11/29/2017
                                                                    Services 10/01/2017 to 10/31/2017
                                                                    Per Order entered on 10/13/2016 Doc. No. 362
12/01/2017           5257   AT&T                                    Account No. 831-000-1670-131                               2990-000                 $0.00            $12,484.56       $458,496.72
                                                                    Bill date 11/05/2017
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    640]
12/01/2017           5258   Electronic Strategies, Inc.             Invoice number 536268                                      3991-000                 $0.00            $13,520.00       $444,976.72
                                                                    Invoice date 11/30/2017
                                                                    Service 11/01/2017 to 11/152017
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
12/01/2017           5259   Expedient/Continental Broadband         Invoice No. B1-346341A                                     2990-000                 $0.00            $17,441.62       $427,535.10
                                                                    Bill date 12/01/2017
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    640]
12/01/2017           5260   Pieper Electric, Inc                    6300 W. Layton Ave, Greenfield, WI                         2990-000                 $0.00             $1,322.00       $426,213.10
                                                                    HVAC Repairs
                                                                    Invoice no. 665489
                                                                    Invoice date 10/31/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423
12/01/2017           5261   American Lawn Company                   Bessemer, AL                                               2990-000                 $0.00                 $750.00     $425,463.10
                                                                    Invoice No, 52598
                                                                    Invoice Date: 11/23/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423
12/01/2017           5262   Mark A. Huber                           Week ending 12/02/2017                                     3991-000                 $0.00             $4,050.00       $421,413.10
                                                                    Paid Week ending 12/02/2017
                                                                    Per order entered on 05/18/2017, Doc 1671



                                                                                                                              SUBTOTALS                  $0.00           $52,811.93
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 400 of
                                                                                    FORM 5882                                                                  Page No: 351
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                 4                                              5                     6                7

Transaction      Check /                      Paid to/                     Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                     Tran Code           $                     $


12/01/2017           5263   Sarah E. Que                           Week ending 12/02/2017                                    3991-000                 $0.00                 $455.00      $420,958.10
                                                                   Per Order entered on 10/04/2016, Doc No 216
12/01/2017           5264   Dominion East Ohio                     1030 North Meridian Road                                  2990-000                 $0.00                   $89.58     $420,868.52
                                                                   5 1800 0177 6843
                                                                   Per order entered on 11/18/2016 Doc. No. 640
12/01/2017           5265   City of Kennesaw                       2065 ITT Tech Way                                         2990-000                 $0.00                   $54.72     $420,813.80
                                                                   13280
                                                                   Per order entered on 11/18/2016 Doc. No. 640
12/01/2017           5266   Consumers Energy                       6399 Miller Rd #GNDR                                      2990-000                 $0.00                   $23.02     $420,790.78
                                                                   1030 2377 3080
                                                                   Per order entered on 11/18/2016 Doc. No. 640
12/01/2017           5267   Milwaukee Water Works                  6300 W. Layton Avenue                                     2990-000                 $0.00                   $65.44     $420,725.34
                                                                   390-2422.300
                                                                   Per order entered on 11/18/2016 Doc. No. 640
12/01/2017           5268   Milwaukee Water Works                  6300 W. Layton Avenue                                     2990-000                 $0.00                 $128.44      $420,596.90
                                                                   390-2423.300
                                                                   Per order entered on 11/18/2016 Doc. No. 640
12/01/2017           5269   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $330.88      $420,266.02
                                                                   0015-381-941
                                                                   Per order entered on 11/18/2016 Doc. No. 640
12/01/2017           5270   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $293.01      $419,973.01
                                                                   2041-770-112
                                                                   Per order entered on 11/18/2016 Doc. No. 640
12/01/2017           5271   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                   $58.77     $419,914.24
                                                                   6229-898-557
                                                                   Per order entered on 11/18/2016 Doc. No. 640
12/01/2017           5272   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $101.63      $419,812.61
                                                                   8061-266-240
                                                                   Per order entered on 11/18/2016 Doc. No. 640
                                                                                                                            SUBTOTALS                  $0.00            $1,600.49
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 401 of
                                                                                      FORM 5882                                                                Page No: 352
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                       General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                  4                                              5                    6                7

Transaction      Check /                      Paid to/                      Description of Transaction                         Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                      Tran Code           $                    $


12/01/2017           5273   Nicor Gas                               11551 184th Place                                         2990-000                 $0.00                  $63.66     $419,748.95
                                                                    94850843569
                                                                    Per order entered on 11/18/2016 Doc. No. 640
12/07/2017           5274   Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                 $0.00            $1,655.20        $418,093.75
                                                                    1820491
                                                                    Per order entered on 11/18/2016 Doc. No. 640
12/07/2017           5275   Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                 $0.00            $2,828.21        $415,265.54
                                                                    1820492
                                                                    Per order entered on 11/18/2016 Doc. No. 640
12/08/2017           5276   Electronic Strategies, Inc.             Invoice number 536570                                     3991-000                 $0.00           $10,635.00        $404,630.54
                                                                    Invoice date 12/05/2017
                                                                    Service 11/16/2017 to 11/30/2017
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
12/08/2017           5277   Electronic Strategies, Inc.             Invoice number 82907                                      2990-000                 $0.00                $750.00      $403,880.54
                                                                    Invoice Date 09/30/2017
                                                                    Storage and security fee Sept 2017
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
12/08/2017           5278   Hanzo Logistics, Inc.                   Invoice 8648                                              2420-000                 $0.00            $2,760.00        $401,120.54
                                                                    Invoice date 12/01/2017
                                                                    November Storage
                                                                    Per Order entered on 10/04/2016 [Doc. No. 217]
12/08/2017           5279   Mark A. Huber                           Week ending 12/09/2017                                    3991-000                 $0.00            $4,300.00        $396,820.54
                                                                    Paid Week ending 12/09/2017
                                                                    Per order entered on 05/18/2017, Doc 1671
12/08/2017           5280   Sarah E. Que                            Week ending 12/09/2017                                    3991-000                 $0.00            $1,995.00        $394,825.54
                                                                    Per Order entered on 10/04/2016, Doc No 216
12/12/2017           (86)   JPMorgan Chase                          Funds in financial account ending in 5307                 1129-000          $22,513.00                     $0.00     $417,338.54




                                                                                                                             SUBTOTALS           $22,513.00            $24,987.07
                                    Case 16-07207-JMC-7A              Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 402 of
                                                                                        FORM 5882                                                                  Page No: 353
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                        Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                      Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:           01/01/2019                                                                                      Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                    4                                               5                     6                7

Transaction      Check /                     Paid to/                         Description of Transaction                          Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                          Tran Code           $                     $


12/14/2017           5281   Ohio Edison                               1030 North Meridian Road                                   2990-000                 $0.00             $2,038.83        $415,299.71
                                                                      100 016 884 030
                                                                      Per order entered on 11/18/2016 Doc. No. 640
12/14/2017           5282   Youngstown Water Department               1030 North Meridian Road                                   2990-000                 $0.00                   $23.59     $415,276.12
                                                                      170739-003
                                                                      Per order entered on 11/18/2016 Doc. No. 640
12/15/2017           5167   STOP PAYMENT: K-Lee Landscaping &         Creditor did not received check                            2990-004                 $0.00              ($450.00)       $415,726.12
                            Lawn Maintenance                          11551 184th Place, Orland Park, IL
                                                                      Invoice No. 15846
                                                                      Invoice date: 10/01/2017
                                                                      Per order entered on 03/16/0217, Doc no. 1423
12/15/2017           5283   K-Lee Landscaping & Lawn Maintenance      11551 184th Place, Orland Park, IL                         2990-000                 $0.00                 $450.00      $415,276.12
                                                                      Invoice No. 15846
                                                                      Invoice date: 10/01/2017
                                                                      Per order entered on 03/16/0217, Doc no. 1423
12/15/2017           5284   Electronic Strategies, Inc.               Invoice number 84460                                       2990-000                 $0.00            $19,593.95        $395,682.17
                                                                      Invoice Date 12/12/2017
                                                                      software renewal
                                                                      Per Order entered on 01/30/2017, Doc no. 1114
12/15/2017           5285   Granite Telecommunications                Invoice No. 408760208                                      2990-000                 $0.00                 $872.03      $394,810.14
                                                                      Account No. 03694798
                                                                      Invoice date 12/01/2017
                                                                      Billing Period 12/01/2017 to 12/31/2017
                                                                      Per Order entered on 02/24/2017, Doc no. 1306
12/15/2017           5286   McClintock & Associates, P.C.             Accounting services for the period 12/01/2016 to           3410-000                 $0.00            $61,994.70        $332,815.44
                                                                      06/30/2017
                                                                      Per Order entered on 12/13/2017 [Doc No. 2262]




                                                                                                                                SUBTOTALS                  $0.00           $84,523.10
                                    Case 16-07207-JMC-7A               Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08                     Pg 403 of
                                                                                         FORM 5882                                                                           Page No: 354
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                  Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                            Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                                Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:                        General
For Period Beginning:           01/01/2019                                                                                                Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                                Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                       4                                                       5                    6               7

Transaction      Check /                       Paid to/                         Description of Transaction                                 Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                    Received From                                                                                 Tran Code             $                    $


12/15/2017           5287    Katz Sapper & Miller                      Accounting services related to plan administration for              3410-000                  $0.00            $2,835.60       $329,979.84
                                                                       the period 01/05/2017 to 10/31/2017
                                                                       Per Order entered on 12/13/2017, Doc No. 2263
12/15/2017           5288    Faegre Baker Daniels, LLP                 For the period 10/01/2017 to 10/31/0217                                 *                     $0.00           $18,342.90       $311,636.94
                                                                       Per Order entered on 04/20/2017, Doc No. 1569
                                                                       Per Notice entered on 11/17/2017, Doc No. 2218
                                                                       Per Order entered on 12/13/2017, Doc No. 2261
                                                                       Attorney fees 10/01/2017 to                        ($3,608.00)      3210-000                                                  $311,636.94
                                                                       10/31/2017
                                                                       Attorney expenses 10/01/2017 to                          ($6.40)    3220-000                                                  $311,636.94
                                                                       10/31/2017
                                                                       Holdback fees                                    ($14,728.50)       3210-000                                                  $311,636.94
12/15/2017           5289    Terry's Lawn Service                      1030 N. Meridian Rd, Youngstown, OH                                 2990-000                  $0.00                $321.75     $311,315.19
                                                                       Invoice No, 2671
                                                                       Invoice Date: 11/30/2017
                                                                       Account No 2017135
                                                                       Per order entered on 03/16/0217, Doc no. 1423
12/15/2017           5290    Mark A. Huber                             Week ending 12/16/2017                                              3991-000                  $0.00            $3,650.00       $307,665.19
                                                                       Paid Week ending 12/16/2017
                                                                       Per order entered on 05/18/2017, Doc 1671
12/15/2017           5291    Sarah E. Que                              Week ending 12/16/2017                                              3991-000                  $0.00            $2,117.50       $305,547.69
                                                                       Per Order entered on 10/04/2016, Doc No 216
12/19/2017                   Bankruptcy Estate of ITT Educational      Transfer from ITT Signature account to pay expenses                 9999-000          $500,000.00                    $0.00     $805,547.69
                             Services, Inc.
12/19/2017           (130)   JPMorgan Chase Bank                       Funds in financial account ending in 8039                           1129-000           $72,910.69                    $0.00     $878,458.38
12/19/2017           5292    Citizens Energy Group                     9511 Angola Court                                                   2990-000                  $0.00                $175.72     $878,282.66
                                                                       1149354-158421
                                                                       Per order entered on 11/18/2016 Doc. No. 640

                                                                                                                                          SUBTOTALS           $572,910.69            $27,443.47
                                    Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 404 of
                                                                                       FORM 5882                                                                 Page No: 355
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                              5                     6               7

Transaction      Check /                     Paid to/                        Description of Transaction                         Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                        Tran Code           $                     $


12/19/2017           5293   WE Energies                              6300 W. Layton Avenue                                     2990-000                 $0.00                 $422.72     $877,859.94
                                                                     4690-228-109
                                                                     Per order entered on 11/18/2016 Doc. No. 640
12/19/2017           5294   WE Energies                              6300 W. Layton Avenue                                     2990-000                 $0.00                 $428.64     $877,431.30
                                                                     4846-803-365
                                                                     Per order entered on 11/18/2016 Doc. No. 640
12/19/2017           5295   Bessemer Utilities                       3964 Methodist Circle                                     2990-000                 $0.00             $1,546.93       $875,884.37
                                                                     145030
                                                                     Per order entered on 11/18/2016 Doc. No. 640
12/19/2017           5296   AT&T                                     Account No. 831-000-1670-131                              2990-000                 $0.00            $12,484.56       $863,399.81
                                                                     Bill date 12/05/2017
                                                                     Per Order entered on November 18, 2016 [Doc. No.
                                                                     640]
12/19/2017           5297   GRM Information Management Services      Services for the period 11/01/2017 to 11/30/2017          2420-000                 $0.00            $46,931.52       $816,468.29
                                                                     Per Order entered on 10/04/2017 Doc no. 217
12/19/2017           5298   Electronic Strategies, Inc.              Invoice number 83469                                      2990-000                 $0.00                 $750.00     $815,718.29
                                                                     Invoice Date 11/30/2017
                                                                     Storage and Security Nov, 2017
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
12/19/2017           5299   Robins Kaplan LLP                        Invoice No. 714978                                        3220-000                 $0.00            $41,838.29       $773,880.00
                                                                     Invoice Date 10/19/2017
                                                                     Services through 09/30/2017
                                                                     Per Order entered on 02/24/2017, Doc No. 1313
12/19/2017           5300   Robins Kaplan LLP                        Invoice No. 715679                                        3220-000                 $0.00            $53,078.09       $720,801.91
                                                                     Invoice Date 11/17/2017
                                                                     Services through 10/31/2017
                                                                     Per Order entered on 02/24/2017, Doc No. 1313




                                                                                                                              SUBTOTALS                  $0.00          $157,480.75
                                   Case 16-07207-JMC-7A            Doc 3785            Filed 01/21/20             EOD 01/21/20 06:30:08                 Pg 405 of
                                                                                       FORM 5882                                                                    Page No: 356
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                        Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                           Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                         Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                       General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):       $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):       $55,000,000.00


     1                2                         3                                                   4                                                   5                    6               7

Transaction      Check /                      Paid to/                     Description of Transaction                              Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                          Tran Code            $                    $


12/19/2017           5301   Robins Kaplan LLP                      Invoice No. 716235                                              3220-000                 $0.00          $110,638.27       $610,163.64
                                                                   Invoice Date 12/14/2017
                                                                   Services through 11/30/2017
                                                                   Per Order entered on 02/24/2017, Doc No. 1313
12/19/2017           5302   Newmark Grubb Knight Frank             Invoice no. 1117-ITT                                            3991-460                 $0.00            $3,956.25       $606,207.39
                                                                   Invoice date: 12/13/2017
                                                                   Services 11/01/2017 to 11/30/2017
                                                                   Per Order entered on 10/13/2016 Doc. No. 362
12/19/2017           5303   Mark A. Huber                          Week ending 12/23/2017                                          3991-000                 $0.00            $3,600.00       $602,607.39
                                                                   Paid Week ending 12/23/2017
                                                                   Per order entered on 05/18/2017, Doc 1671
12/19/2017           5304   Sarah E. Que                           Week ending 12/23/2017                                          3991-000                 $0.00            $1,907.50       $600,699.89
                                                                   Per Order entered on 10/04/2016, Doc No 216
12/19/2017           5305   Don Thrasher                           Week ending 12/23/2017                                          3991-000                 $0.00                $180.00     $600,519.89
                                                                   paid week ending 12/23/2017
                                                                   Per order entered on 10/04/2016, Doc No. 216
12/22/2017                  Transfer From: #*******7207            Deposit for the sale of 1030 N. Meridian Rd,                    9999-000          $50,000.00                    $0.00     $650,519.89
                                                                   Youngstown, OH
12/22/2017           5306   BGBC Partners, LLP                     For the period 10/01/2017 to 10/31/2017                             *                    $0.00           $60,786.19       $589,733.70
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Notice filed on 12/14/2017, Doc No 2267
                                                                   Accountant's Fees                               ($57,934.00)    3410-000                                                 $589,733.70
                                                                   Accountant's Expenses                            ($2,852.19)    3420-000                                                 $589,733.70




                                                                                                                                  SUBTOTALS           $50,000.00           $181,068.21
                                    Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                 Pg 406 of
                                                                                          FORM 5882                                                                        Page No: 357
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                               Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                         Bank Name:                             Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                             Checking Acct #:                       ******7207
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                         General
For Period Beginning:           01/01/2019                                                                                             Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                                             Separate bond (if applicable):         $55,000,000.00


     1                2                           3                                                     4                                                    5                      6                7

Transaction      Check /                      Paid to/                          Description of Transaction                              Uniform           Deposit             Disbursement         Balance
   Date           Ref. #                   Received From                                                                               Tran Code            $                      $


12/22/2017           5307    Robins Kaplan LLP                          Tax related matter                                                  *                    $0.00              $9,007.82        $580,725.88
                                                                        Service period 08/09/2017 to 09/30/2017
                                                                        Per Order entered on 04/20/2017, Doc No. 1569
                                                                        Notice filed on 10/24/2017, Doc No. 2154
                                                                        Trustee's Attorney's Fees                        ($8,908.00)    3210-000                                                    $580,725.88
                                                                        Trustee's Attorney's Expenses                      ($99.82)     3220-000                                                    $580,725.88
12/29/2017           (377)   Frontier TCPA Class Action Settlement      Settlement Award payment in the Diana Mey v.                    1290-000            $104.55                        $0.00     $580,830.43
                             Admin                                      Frontier Communication Corp Class Action settlement.
01/04/2018                   Transnation Title Agency                   Remaining balance of water escrow for Swartz Creek,             2990-000                 $0.00               ($172.61)       $581,003.04
                                                                        MI
01/04/2018           5308    Indianapolis Power & Light Company         9511 Angola Court                                               2990-000                 $0.00              $3,063.08        $577,939.96
                                                                        1820492
                                                                        Per order entered on 11/18/2016 Doc. No. 640
01/04/2018           5309    Dominion East Ohio                         1030 North Meridian Road                                        2990-000                 $0.00                  $760.90      $577,179.06
                                                                        5 1800 0177 6843
                                                                        Per order entered on 11/18/2016 Doc. No. 640
01/04/2018           5310    Consumers Energy                           6359 Gander Drive                                               2990-000                 $0.00                  $456.41      $576,722.65
                                                                        1030 2377 2595
                                                                        Per order entered on 11/18/2016 Doc. No. 640
01/04/2018           5311    Consumers Energy                           6359 Gander Drive                                               2990-000                 $0.00                    $60.43     $576,662.22
                                                                        1030 2377 2587
                                                                        Per order entered on 11/18/2016 Doc. No. 640
01/04/2018           5312    WE Energies                                6300 W. Layton Avenue                                           2990-000                 $0.00                  $392.53      $576,269.69
                                                                        0015-381-941
                                                                        Per order entered on 11/18/2016 Doc. No. 640
01/04/2018           5313    65-WE Energies                             6300 W. Layton Avenue                                           2990-000                 $0.00                  $686.22      $575,583.47
                                                                        2041-770-112
                                                                        Per order entered on 11/18/2016 Doc. No. 640

                                                                                                                                       SUBTOTALS                 $104.55           $14,254.78
                                    Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                  Pg 407 of
                                                                                          FORM 5882                                                                       Page No: 358
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                          Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                              Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                       General
For Period Beginning:           01/01/2019                                                                                              Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                              Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                     4                                                     5                    6               7

Transaction      Check /                      Paid to/                          Description of Transaction                               Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                                Tran Code            $                    $


01/04/2018           5314    WE Energies                                6300 W. Layton Avenue                                            2990-000                 $0.00                $153.71     $575,429.76
                                                                        3819-870-377
                                                                        Per order entered on 11/18/2016 Doc. No. 640
01/04/2018           5315    WE Energies                                6300 W. Layton Avenue                                            2990-000                 $0.00                $127.71     $575,302.05
                                                                        6229-898-557
                                                                        Per order entered on 11/18/2016 Doc. No. 640
01/04/2018           5316    WE Energies                                6300 W. Layton Avenue                                            2990-000                 $0.00                $116.97     $575,185.08
                                                                        8061-266-240
                                                                        Per order entered on 11/18/2016 Doc. No. 640
01/05/2018           (309)   Treasurer of the City of Portland, OR      2015 tax refund                                                  1129-000           $2,659.00                    $0.00     $577,844.08
01/05/2018           (377)   American Arbitration Association           Dispute Resolution                                               1290-000            $750.00                     $0.00     $578,594.08
                                                                        Maria Mendez, claimant
                                                                        case no. 01-15-0003-3121
01/08/2018           5317    Proskauer Rose LLP                         For the period 10/01/2017 to 10/31/2017                              *                    $0.00          $163,949.53       $414,644.55
                                                                        Per Order entered on 04/20/2017, Doc No. 1569
                                                                        Notice filed 12/15/2017, Doc no. 2268
                                                                        Trustee's Attorney's Fees                       ($157,553.20)    3210-000                                                 $414,644.55
                                                                        Trustee's Attorney's Expenses                     ($6,396.33)    3220-000                                                 $414,644.55
01/08/2018           5318    Proskauer Rose LLP                         For the period 11/01/2017 to 11/30/2017                              *                    $0.00           $88,615.48       $326,029.07
                                                                        Per Order entered on 04/20/2017, Doc No. 1569
                                                                        Notice filed 12/27/2017, Doc no. 2279
                                                                        Trustee's Attorney's Fees                        ($84,042.40)    3210-000                                                 $326,029.07
                                                                        Trustee's Attorney's Expenses                     ($4,573.08)    3220-000                                                 $326,029.07




                                                                                                                                        SUBTOTALS            $3,409.00           $252,963.40
                                    Case 16-07207-JMC-7A            Doc 3785            Filed 01/21/20          EOD 01/21/20 06:30:08                     Pg 408 of
                                                                                        FORM 5882                                                                      Page No: 359
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                          Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        General
For Period Beginning:           01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                                     5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                               Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                             Tran Code            $                     $


01/08/2018           5319   BGBC Partners, LLP                      For the period 11/01/2017 to 11/30/2017                              *                    $0.00            $52,447.82       $273,581.25
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Notice filed on 12/27/2017, Doc No 2277
                                                                    Accountant's Fees                                ($48,004.00)    3410-000                                                  $273,581.25
                                                                    Accountant's Expenses                             ($4,443.82)    3420-000                                                  $273,581.25
01/08/2018           5320   Faegre Baker Daniels, LLP               For the period 11/01/2017 to 11/30/2017                              *                    $0.00             $5,129.30       $268,451.95
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Per Notice entered 12/27/2017, Doc No. 2278
                                                                    Special Counsel Fees                              ($5,120.80)    3210-600                                                  $268,451.95
                                                                    Special Counsel Expenses                              ($8.50)    3220-610                                                  $268,451.95
01/08/2018           5321   Electronic Strategies, Inc.             Invoice number 83634                                             2990-000                 $0.00                 $750.00     $267,701.95
                                                                    Invoice Date 12/31/017
                                                                    Storage and Security December 2017
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
01/08/2018           5322   Electronic Strategies, Inc.             Invoice number 536685                                            3991-000                 $0.00            $16,135.00       $251,566.95
                                                                    Invoice date 01/02/2018
                                                                    Service 12/16/2017 to 12/31/2017
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
01/08/2018           5323   Hanzo Logistics, Inc.                   Invoice 8750                                                     2420-000                 $0.00             $2,760.00       $248,806.95
                                                                    Invoice date 01/02/2018
                                                                    December Storage
                                                                    Per Order entered on 10/04/2016 [Doc. No. 217]
01/08/2018           5324   Expedient/Continental Broadband         Invoice No. B1-351419A                                           2990-000                 $0.00            $17,441.62       $231,365.33
                                                                    Bill date 01/01/2017
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    640]




                                                                                                                                    SUBTOTALS                  $0.00           $94,663.74
                                   Case 16-07207-JMC-7A               Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08               Pg 409 of
                                                                                        FORM 5882                                                                    Page No: 360
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                     4                                                 5                     6                7

Transaction      Check /                    Paid to/                          Description of Transaction                           Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                            Tran Code            $                     $


01/08/2018           5325   Rust Consulting - Omni Bankruptcy         Service period ending November 30, 2017                      3991-000                 $0.00            $14,623.55        $216,741.78
                                                                      Invoice No. 4739
                                                                      Invoice Date 12/21/2017
                                                                      Per Order entered in 10/04/2016 Doc No. 213
01/08/2018           5326   Tyco Integrated Security                  9511 Angola Court, Indianapolis, IN                          2990-000                 $0.00                   $53.45     $216,688.33
                                                                      Invoice No. 29590079
                                                                      Invoice Date: 11/16/2017
                                                                      service call
                                                                      Per Order entered on 03/16/2017, Doc No. 1423
01/08/2018           5327   RockStar Landscaping and Plowing LLC      6300 W Layton Ave, Greenfield, WI                            2990-000                 $0.00                 $300.00      $216,388.33
                                                                      Invoice no. 11464
                                                                      Invoice date: 12/18/2017
                                                                      Lawn service dates: 08/14, 08/23, 08/28, 09/06
                                                                      Per Order entered on 03/16/2017, Doc No. 1423
01/08/2018           5328   RockStar Landscaping and Plowing LLC      6300 W Layton Ave, Greenfield, WI                            2990-000                 $0.00                   $75.00     $216,313.33
                                                                      Invoice no. 11569
                                                                      Invoice date: 12/19/2017
                                                                      Lawn service dates: 10/16
                                                                      Per Order entered on 03/16/2017, Doc No. 1423
01/08/2018           5329   RockStar Landscaping and Plowing LLC      6300 W Layton Ave, Greenfield, WI                                *                    $0.00                   $75.00     $216,238.33
                                                                      Invoice no. 11519
                                                                      Invoice date: 12/18/2017
                                                                      Lawn service dates: 11/6
                                                                      Per Order entered on 03/16/2017, Doc No. 1423
                                                                      RockStar Landscaping and Plowing                 ($50.00)    2990-000                                                   $216,238.33
                                                                      LLC
                                                                      RockStar Landscaping and Plowing                 ($25.00)    2990-000                                                   $216,238.33
                                                                      LLC


                                                                                                                                  SUBTOTALS                  $0.00           $15,127.00
                                     Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 410 of
                                                                                        FORM 5882                                                                  Page No: 361
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                      Trustee Name:                          Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                             Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                    Checking Acct #:                       ******7207
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                         General
For Period Beginning:            01/01/2019                                                                                    Blanket bond (per case limit):         $36,644,668.00
For Period Ending:               12/31/2019                                                                                    Separate bond (if applicable):         $55,000,000.00


     1                2                           3                                                   4                                              5                      6                7

Transaction      Check /                       Paid to/                       Description of Transaction                         Uniform          Deposit             Disbursement         Balance
   Date           Ref. #                    Received From                                                                       Tran Code           $                      $


01/08/2018           5330    Mark A. Huber                            Week ending 12/26/2017                                    3991-000                 $0.00              $2,600.00        $213,638.33
                                                                      Paid Week ending 01/06/2018
                                                                      Per order entered on 05/18/2017, Doc 1671
01/08/2018           5331    Sarah E. Que                             Week ending 12/24/2017                                    3991-000                 $0.00              $1,907.50        $211,730.83
                                                                      Paid week ending 01/06/2017
                                                                      Per Order entered on 10/04/2016, Doc No 216
01/08/2018           5332    Sarah E. Que                             Week ending 12/31/2017                                    3991-000                 $0.00              $1,767.50        $209,963.33
                                                                      Paid week ending 01/06/2017
                                                                      Per Order entered on 10/04/2016, Doc No 216
01/11/2018           (377)   FedEx                                    Refund of duplicate billing                               1290-000            $220.93                        $0.00     $210,184.26
                                                                      Invoice nos: 299470177 850124058318; 516928478
                                                                      860146206116; 50097330 880102412584
01/14/2018           5333    Indianapolis Power & Light Company       9511 Angola Court                                         2990-000                 $0.00              $1,568.38        $208,615.88
                                                                      1820491
                                                                      Per order entered on 11/18/2016 Doc. No. 640
01/14/2018           5334    Ohio Edison                              1030 North Meridian Road                                  2990-000                 $0.00                  $989.72      $207,626.16
                                                                      100 016 884 030
                                                                      Per order entered on 11/18/2016 Doc. No. 640
01/14/2018           5335    Spire                                    3964 Methodist Circle                                     2990-000                 $0.00                    $21.14     $207,605.02
                                                                      200000093821
                                                                      Per order entered on 11/18/2016 Doc. No. 640
01/15/2018           (384)   UBM LLC                                  Escheatment funds                                         1229-000              $50.15                       $0.00     $207,655.17
01/15/2018           5336    GRM Information Management Services      Services for the period 12/01/2017 to 12/31/2017          2420-000                 $0.00             $22,823.40        $184,831.77
                                                                      Per Order entered on 10/04/2017 Doc no. 217
01/15/2018           5337    Electronic Strategies, Inc.              Invoice number 536659                                     3991-000                 $0.00             $25,255.00        $159,576.77
                                                                      Invoice date 12/19/2017
                                                                      Service 12/01/2017 to 12/15/2017
                                                                      Per Order entered on 01/30/2017, Doc no. 1114


                                                                                                                               SUBTOTALS                 $271.08           $56,932.64
                                   Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 411 of
                                                                                      FORM 5882                                                                Page No: 362
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                 4                                              5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction                         Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                                     Tran Code           $                     $


01/15/2018           5338   Otterbourg, P.C.                       Mediation Costs                                           3721-000                 $0.00             $6,250.00       $153,326.77
                                                                   Mediation held on 10/26/2017
                                                                   Per Order Entered on 10/03/2017, Doc no. 2112
01/15/2018           5339   Sarah E. Que                           Week ending 01/07/2018                                    3991-000                 $0.00             $1,837.50       $151,489.27
                                                                   Paid week ending 01/13/2018
                                                                   Per Order entered on 10/04/2016, Doc No 216
01/15/2018           5340   Mark A. Huber                          Week ending 01/06/2018                                    3991-000                 $0.00             $2,500.00       $148,989.27
                                                                   Paid Week ending 01/13/2018
                                                                   Per order entered on 05/18/2017, Doc 1671
01/19/2018           5341   Citizens Energy Group                  9511 Angola Court                                         2990-000                 $0.00                 $176.50     $148,812.77
                                                                   1149354-158421
                                                                   Per order entered on 11/18/2016 Doc. No. 640
01/19/2018           5342   Bessemer Utilities                     3964 Methodist Circle                                     2990-000                 $0.00             $1,321.60       $147,491.17
                                                                   145030
                                                                   Per order entered on 11/18/2016 Doc. No. 640
01/22/2018           5343   AT&T                                   Account No. 831-000-1670-131                              2990-000                 $0.00            $12,484.56       $135,006.61
                                                                   Bill date 01/05/2018
                                                                   Per Order entered on November 18, 2016 [Doc. No.
                                                                   640]
01/22/2018           5344   Expedient/Continental Broadband        Invoice No. B1-356268A                                    2990-000                 $0.00            $17,441.62       $117,564.99
                                                                   Bill date 02/01/2017
                                                                   Per Order entered on November 18, 2016 [Doc. No.
                                                                   640]
01/22/2018           5345   Granite Telecommunications             Invoice No. 411032925                                     2990-000                 $0.00                 $872.03     $116,692.96
                                                                   Account No. 03694798
                                                                   Invoice date 01/01/2018
                                                                   Billing Period 01/01/2018 to 01/31/2018
                                                                   Per Order entered on 02/24/2017, Doc no. 1306
01/22/2018           5345   VOID: Granite Telecommunications       Incorrect amount                                          2990-003                 $0.00              ($872.03)      $117,564.99

                                                                                                                            SUBTOTALS                  $0.00           $42,011.78
                                    Case 16-07207-JMC-7A              Doc 3785            Filed 01/21/20          EOD 01/21/20 06:30:08                   Pg 412 of
                                                                                          FORM 5882                                                                    Page No: 363
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                          Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        General
For Period Beginning:           01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                    4                                                   5                     6               7

Transaction      Check /                     Paid to/                         Description of Transaction                             Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                             Tran Code            $                     $


01/22/2018           5346   BGBC Partners, LLP                        For the period 12/01/2017 to 12/31/2017                            *                    $0.00             $9,119.64       $108,445.35
                                                                      Per Order entered on 04/20/2017, Doc No. 1569
                                                                      Notice filed on 01/11/2018, Doc No. 2318
                                                                      Accountant's Fees                               ($8,988.80)    3410-000                                                  $108,445.35
                                                                      Accountant's Expenses                            ($130.84)     3420-000                                                  $108,445.35
01/22/2018           5347   Electronic Strategies, Inc.               Invoice number 83759                                           2990-000                 $0.00             $6,889.67       $101,555.68
                                                                      Invoice Date 01/17/2018
                                                                      Computer security paraphernalia
                                                                      Per Order entered on 01/30/2017, Doc no. 1114
01/22/2018           5348   Tyco Integrated Security                  6270 Park South Dr, Bessemer, AL                               2990-000                 $0.00                 $517.30     $101,038.38
                                                                      Invoice No. 29922754
                                                                      Invoice Date: 01/12/2018
                                                                      Service Period: 01/01/2018 to 03/31/2018
                                                                      Per Order entered on 03/16/2017, Doc No. 1423
01/22/2018           5349   Tyco Integrated Security                  9511 Angola Court, Indianapolis, IN                            2990-000                 $0.00                 $468.31     $100,570.07
                                                                      Invoice No. 29922755
                                                                      Invoice Date: 01/12/2018
                                                                      Service Period: 01/01/2018 to 03/31/2018
                                                                      Per Order entered on 03/16/2017, Doc No. 1423
01/22/2018           5350   Tyco Integrated Security                  6300 W. Layton Ave, Greenfield, WI                             2990-000                 $0.00                 $412.49     $100,157.58
                                                                      Invoice No. 29922756
                                                                      Invoice Date: 01/12/2018
                                                                      Service Period: 01/01/2018 to 03/31/2018
                                                                      Per Order entered on 03/16/2017, Doc No. 1423
01/22/2018           5351   RockStar Landscaping and Plowing LLC      6300 W Layton Ave, Greenfield, WI                              2990-000                 $0.00                 $700.00      $99,457.58
                                                                      Invoice no. 11613
                                                                      Invoice date: 01/10/2018
                                                                      snow removal: 12/01/2017 to 12/31/2017
                                                                      Per Order entered on 03/16/2017, Doc No. 1423

                                                                                                                                    SUBTOTALS                  $0.00           $18,107.41
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 413 of
                                                                                      FORM 5882                                                                  Page No: 364
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                4                                               5                     6                7

Transaction      Check /                      Paid to/                      Description of Transaction                          Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                       Tran Code           $                     $


01/22/2018           5352   Pieper Electric, Inc                    6300 W. Layton Ave, Greenfield, WI                         2990-000                 $0.00                 $246.05       $99,211.53
                                                                    HVAC Repairs: adjusted thermostats, adjusted belts as
                                                                    need on roof units
                                                                    Invoice no. 671451
                                                                    Invoice date 12/31/2017
                                                                    Per order entered on 03/16/0217, Doc no. 1423
01/22/2018           5353   American Lawn Company                   Bessemer, AL                                               2990-000                 $0.00                 $550.00       $98,661.53
                                                                    Clean up trash, debris and leaves
                                                                    Invoice No, 10397
                                                                    Invoice Date: 01/12/2018
                                                                    Per order entered on 03/16/0217, Doc no. 1423
01/22/2018           5354   Mark A. Huber                           Week ending 01/10/2018                                     3991-000                 $0.00             $3,450.00         $95,211.53
                                                                    Paid Week ending 01/20/2018
                                                                    Per order entered on 05/18/2017, Doc 1671
01/22/2018           5355   Sarah E. Que                            Week ending 01/14/2018                                     3991-000                 $0.00                 $682.50       $94,529.03
                                                                    Paid week ending 01/20/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216
01/22/2018           5356   Granite Telecommunications              Invoice No. 411032925                                      2990-000                 $0.00                 $786.30       $93,742.73
                                                                    Account No. 03694798
                                                                    Invoice date 01/01/2018
                                                                    Billing Period 01/01/2018 to 01/31/2018
                                                                    Per Order entered on 02/24/2017, Doc no. 1306
01/25/2018           5357   Youngstown Water Department             1030 North Meridian Road                                   2990-000                 $0.00                   $23.59      $93,719.14
                                                                    170739-003
                                                                    Per order entered on 11/18/2016 Doc. No. 640
01/25/2018           5358   WE Energies                             6300 W. Layton Avenue                                      2990-000                 $0.00                 $387.15       $93,331.99
                                                                    0015-381-941
                                                                    Per order entered on 11/18/2016 Doc. No. 640



                                                                                                                              SUBTOTALS                  $0.00            $6,125.59
                                    Case 16-07207-JMC-7A           Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 414 of
                                                                                     FORM 5882                                                                 Page No: 365
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                    4                                             5                     6                7

Transaction      Check /                     Paid to/                      Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                      Tran Code           $                     $


01/25/2018           5359   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00             $1,159.06         $92,172.93
                                                                   2041-770-112
                                                                   Per order entered on 11/18/2016 Doc. No. 640
01/25/2018           5360   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $476.33       $91,696.60
                                                                   3819-870-377
                                                                   Per order entered on 11/18/2016 Doc. No. 640
01/25/2018           5361   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $285.45       $91,411.15
                                                                   6229-898-557
                                                                   Per order entered on 11/18/2016 Doc. No. 640
01/25/2018           5362   Spire                                  3964 Methodist Circle                                     2990-000                 $0.00                   $21.39      $91,389.76
                                                                   200000093821
                                                                   Per order entered on 11/18/2016 Doc. No. 640
01/25/2018           5363   Faegre Baker Daniels, LLP              For the period 04/01/2017 to 04/30/2017 (omitted          3210-600                 $0.00             $3,616.80         $87,772.96
                                                                   invoice)
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Per Notice entered on 01/12/2018, Doc No. 2321
01/25/2018           5364   SAUL MONTANEZ                          Funds returned to Student that were determined not to     8500-002                 $0.00                 $366.00       $87,406.96
                                                                   be property of the Estate
                                                                   Per Order entered on 05/08/2017, Doc No. 1630
01/25/2018           5365   SHARDEL LOVER                          Funds returned to Student that were determined not to     8500-002                 $0.00                 $197.00       $87,209.96
                                                                   be property of the Estate
                                                                   Per Order entered on 05/08/2017, Doc No. 1630
                                                                   Address updated to 1627 E. Maryland St
                                                                   Philadelphia, PA 19136-1171
01/25/2018           5366   CLAUDELL JONES                         Funds returned to Student that were determined not to     8500-002                 $0.00             $1,272.00         $85,937.96
                                                                   be property of the Estate
                                                                   Per Order entered on 05/08/2017, Doc No. 1630




                                                                                                                            SUBTOTALS                  $0.00            $7,394.03
                                 Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 415 of
                                                                                    FORM 5882                                                                Page No: 366
                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Independent Bank
Primary Taxpayer ID #:        **-***1311                                                                                  Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                        General
For Period Beginning:         01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:            12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                     3                                                      4                                            5                     6                7

Transaction      Check /                 Paid to/                         Description of Transaction                        Uniform          Deposit            Disbursement         Balance
   Date           Ref. #              Received From                                                                        Tran Code           $                     $


01/25/2018           5367   PARIS SUTHERLIN                       Funds returned to Student that were determined not to    8500-002                 $0.00             $1,721.00         $84,216.96
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
01/25/2018           5368   JOSEPH LASH                           Funds returned to Student that were determined not to    8500-002                 $0.00                   $59.00      $84,157.96
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
01/25/2018           5369   JEROME SOLT                           Funds returned to Student that were determined not to    8500-002                 $0.00                 $970.00       $83,187.96
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
01/25/2018           5370   TORIAN REID                           Funds returned to Student that were determined not to    8500-002                 $0.00                 $452.00       $82,735.96
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
01/25/2018           5371   MALIK FREEMAN                         Funds returned to Student that were determined not to    8500-002                 $0.00                   $30.00      $82,705.96
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
01/25/2018           5372   RONALD BREEDLOVE                      Funds returned to Student that were determined not to    8500-002                 $0.00             $1,323.00         $81,382.96
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
01/25/2018           5373   NATHAN MCKETHAN                       Funds returned to Student that were determined not to    8500-002                 $0.00                 $760.00       $80,622.96
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
01/25/2018           5374   JEFFREY BATES                         Funds returned to Student that were determined not to    8500-003                 $0.00                 $970.00       $79,652.96
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
                                                                  Stale check, unclaimed funds to Court 04/26/2018
                                                                  Funds reissued to 1738 Bloom Rd, Danville, PA
                                                                  17821-8488 (02/26/2018)




                                                                                                                          SUBTOTALS                  $0.00            $6,285.00
                                   Case 16-07207-JMC-7A               Doc 3785            Filed 01/21/20             EOD 01/21/20 06:30:08                  Pg 416 of
                                                                                          FORM 5882                                                                     Page No: 367
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                              Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                            Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        General
For Period Beginning:          01/01/2019                                                                                            Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                            Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                      4                                                    5                    6               7

Transaction      Check /                      Paid to/                        Description of Transaction                              Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                             Tran Code             $                    $


01/25/2018           5375   LONG MAI                                  Funds returned to Student that were determined not to           8500-002                  $0.00                $511.00      $79,141.96
                                                                      be property of the Estate
                                                                      Per Order entered on 05/08/2017, Doc No. 1630
01/25/2018           5376   Mark A. Huber                             Week ending 01/17/2018                                          3991-000                  $0.00            $3,200.00        $75,941.96
                                                                      Paid Week ending 01/27/2018
                                                                      Per order entered on 05/18/2017, Doc 1671
01/25/2018           5377   Sarah E. Que                              Week ending 01/18/2018                                          3991-000                  $0.00                $157.50      $75,784.46
                                                                      Paid week ending 01/27/2018
                                                                      Per Order entered on 10/04/2016, Doc No 216
01/26/2018                  Bankruptcy Estate of ITT Educational      Transfer from ITT Signature account to pay expenses             9999-000          $500,000.00                    $0.00     $575,784.46
                            Services, Inc.
02/01/2018           5319   STOP PAYMENT: BGBC Partners, LLP          Claimant did not received funds                                     *                     $0.00          ($52,447.82)      $628,232.28
                                                                      For the period 11/01/2017 to 11/30/2017
                                                                      Per Order entered on 04/20/2017, Doc No. 1569
                                                                      Notice filed on 12/27/2017, Doc No 2277
                                                                      Accountant's Fees                                $48,004.00     3410-004                                                  $628,232.28
                                                                      Accountant's Expenses                              $4,443.82    3420-004                                                  $628,232.28
02/01/2018           5378   BGBC Partners, LLP                        For the period 11/01/2017 to 11/30/2017                             *                     $0.00           $52,447.82       $575,784.46
                                                                      Per Order entered on 04/20/2017, Doc No. 1569
                                                                      Notice filed on 12/27/2017, Doc No 2277
                                                                      Accountant's Fees                               ($48,004.00)    3410-000                                                  $575,784.46
                                                                      Accountant's Expenses                            ($4,443.82)    3420-000                                                  $575,784.46
02/02/2018           5379   Milwaukee Water Works                     6300 W. Layton Avenue                                           2990-000                  $0.00                $300.00     $575,484.46
                                                                      3-0597.300
                                                                      Per order entered on 11/18/2016 Doc. No. 640
02/02/2018           5380   WE Energies                               6300 W. Layton Avenue                                           2990-000                  $0.00            $1,494.92       $573,989.54
                                                                      4690-228-109
                                                                      Per order entered on 11/18/2016 Doc. No. 640

                                                                                                                                     SUBTOTALS           $500,000.00             $5,663.42
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                  Pg 417 of
                                                                                    FORM 5882                                                                         Page No: 368
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                          Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:          01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                                    5                     6               7

Transaction      Check /                      Paid to/                     Description of Transaction                               Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                                           Tran Code            $                     $


02/02/2018           5381   WE Energies                            6300 W. Layton Avenue                                            2990-000                 $0.00                 $962.79     $573,026.75
                                                                   4846-803-365
                                                                   Per order entered on 11/18/2016 Doc. No. 640
02/02/2018           5382   WE Energies                            6300 W. Layton Avenue                                            2990-000                 $0.00                 $295.99     $572,730.76
                                                                   8061-266-240
                                                                   Per order entered on 11/18/2016 Doc. No. 640
02/02/2018           5383   Rubin & Levin, PC                      For the period 10/01/2017 to 12/31/2017                              *                    $0.00           $270,421.43       $302,309.33
                                                                   Per Order entered on 04/20/2017, Doc No.1569
                                                                   Notice filed on 10/24/2017, Doc no 2152
                                                                   Rubin & Levin Attorney's Fees                   ($263,798.00)    3110-000                                                  $302,309.33
                                                                   Rubin & Levin Attorney's Expenses                 ($6,623.43)    3120-000                                                  $302,309.33
02/02/2018           5384   Proskauer Rose LLP                     For the period 12/01/2017 to 12/31/2017                              *                    $0.00            $54,226.56       $248,082.77
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Notice filed 01/26/2018, Doc no. 2353
                                                                   Proskauer Rose Attorney's Fees                   ($54,184.80)    3210-000                                                  $248,082.77
                                                                   Proskauer Rose Attorney's Expenses                   ($41.76)    3220-000                                                  $248,082.77
02/02/2018           5385   Rust Consulting - Omni Bankruptcy      Service period ending December 31, 2017                          3991-000                 $0.00            $12,335.40       $235,747.37
                                                                   Invoice No. 4789
                                                                   Invoice Date 01/23/2018
                                                                   Per Order entered in 10/04/2016 Doc No. 213
02/02/2018           5386   Mark A. Huber                          Week ending 01/24/2018                                           3991-000                 $0.00             $2,900.00       $232,847.37
                                                                   Paid Week ending 02/03/2018
                                                                   Per order entered on 05/18/2017, Doc 1671
02/02/2018           5387   Sarah E. Que                           Week ending 01/24/2018                                           3991-000                 $0.00                 $402.50     $232,444.87
                                                                   Paid week ending 02/03/2018
                                                                   Per Order entered on 10/04/2016, Doc No 216




                                                                                                                                   SUBTOTALS                  $0.00          $341,544.67
                                     Case 16-07207-JMC-7A             Doc 3785            Filed 01/21/20             EOD 01/21/20 06:30:08           Pg 418 of
                                                                                          FORM 5882                                                              Page No: 369
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                      Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                    Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                       General
For Period Beginning:            01/01/2019                                                                                    Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                    Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                   4                                              5                    6                7

Transaction      Check /                       Paid to/                       Description of Transaction                         Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                       Tran Code           $                    $


02/02/2018           5388    Don Thrasher                             Week ending 01/24/2018                                    3991-000                 $0.00                  $40.00     $232,404.87
                                                                      paid week ending 02/03/2018
                                                                      Per order entered on 10/04/2016, Doc No. 216
02/06/2018           (377)   CRP Pacifica Plaza SPE, L.P.             Rent overpayment refund, 2015 CAM Rec Refund,             1290-000          $14,563.82                     $0.00     $246,968.69
                                                                      2016 CAM Rec Refund
02/07/2018           5389    Indianapolis Power & Light Company       9511 Angola Court                                         2990-000                 $0.00            $2,662.30        $244,306.39
                                                                      1820491
                                                                      Per order entered on 11/18/2016 Doc. No. 640
02/07/2018           5390    Indianapolis Power & Light Company       9511 Angola Court                                         2990-000                 $0.00            $6,783.48        $237,522.91
                                                                      1820492
                                                                      Per order entered on 11/18/2016 Doc. No. 640
02/09/2018           (378)   Cigna Health and Life Insurance Co.      Restitution funds                                         1229-000            $449.98                      $0.00     $237,972.89
02/09/2018           5391    GRM Information Management Services      Services for the period 01/01/2018 to 01/31/2018          2420-000                 $0.00           $14,096.22        $223,876.67
                                                                      Per Order entered on 10/04/2017 Doc no. 217
02/09/2018           5392    Electronic Strategies, Inc.              Invoice number 536994                                     3991-000                 $0.00           $18,820.00        $205,056.67
                                                                      Invoice date 02/05/2018
                                                                      Service 01/01/2018 to 01/15/2018
                                                                      Per Order entered on 01/30/2017, Doc no. 1114
02/09/2018           5393    Electronic Strategies, Inc.              Invoice number 536995                                     3991-000                 $0.00           $17,572.50        $187,484.17
                                                                      Invoice date 02/05/2018
                                                                      Service 01/15/2018 to 01/31/2018
                                                                      Per Order entered on 01/30/2017, Doc no. 1114
02/09/2018           5394    Electronic Strategies, Inc.              Invoice number 83940                                      2990-000                 $0.00                $750.00      $186,734.17
                                                                      Invoice Date 01/31/2018
                                                                      January storage
                                                                      Per Order entered on 01/30/2017, Doc no. 1114




                                                                                                                               SUBTOTALS           $15,013.80            $60,724.50
                                    Case 16-07207-JMC-7A               Doc 3785            Filed 01/21/20             EOD 01/21/20 06:30:08                   Pg 419 of
                                                                                           FORM 5882                                                                      Page No: 370
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                               Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                         Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                             Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                        General
For Period Beginning:           01/01/2019                                                                                             Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                             Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                     4                                                     5                    6               7

Transaction      Check /                       Paid to/                        Description of Transaction                               Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                    Received From                                                                              Tran Code             $                    $


02/09/2018           5395    Faegre Baker Daniels, LLP                 For the period 12/01/2017 to 12/31/2017                              *                     $0.00            $4,116.30       $182,617.87
                                                                       Per Order entered on 04/20/2017, Doc No. 1569
                                                                       Per Notice entered on 01/31/2018, Doc No. 2370
                                                                       Faegre Baker Daniels, LLP fees                   ($4,115.20)     3210-600                                                  $182,617.87
                                                                       Faegre Baker Daniels, LLP expenses                    ($1.10)    3220-000                                                  $182,617.87
02/09/2018           5396    Robins Kaplan LLP                         Reimbursement of the 20% of expenses held during the             3220-000                  $0.00           $54,660.79       $127,957.08
                                                                       period 08/01/2017 to 11/30/2017
                                                                       Per Order entered on 02/07/2018, Doc No. 2379
02/09/2018           5397    Granite Telecommunications                Invoice No. 414508428                                            2990-000                  $0.00                $879.29     $127,077.79
                                                                       Account No. 03694798
                                                                       Invoice date 02/01/2018
                                                                       Billing Period 02/01/2018 to 02/28/2018
                                                                       Per Order entered on 02/24/2017, Doc no. 1306
02/09/2018           5398    Mark A. Huber                             Week ending 01/31/2018                                           3991-000                  $0.00            $1,100.00       $125,977.79
                                                                       Paid Week ending 02/10/2018
                                                                       Per order entered on 05/18/2017, Doc 1671
02/09/2018           5399    Sarah E. Que                              Week ending 02/04/2018                                           3991-000                  $0.00                $105.00     $125,872.79
                                                                       Paid week ending 02/10/2018
                                                                       Per Order entered on 10/04/2016, Doc No 216
02/13/2018                   Bankruptcy Estate of ITT Educational      Transfer from ITT Signature account to pay expenses              9999-000          $500,000.00                    $0.00     $625,872.79
                             Services, Inc.
02/15/2018           5400    City of Greenfield                        6300 W. Layton Avenue                                            2990-000                  $0.00                $585.70     $625,287.09
                                                                       07155
                                                                       Per order entered on 11/18/2016 Doc. No. 640
02/15/2018           5401    Bessemer Utilities                        3964 Methodist Circle                                            2990-000                  $0.00            $1,466.26       $623,820.83
                                                                       145030
                                                                       Per order entered on 11/18/2016 Doc. No. 640
02/19/2018           (309)   State of Kansas                           2015 state refund                                                1129-000           $35,788.00                    $0.00     $659,608.83

                                                                                                                                       SUBTOTALS           $535,788.00            $62,913.34
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 420 of
                                                                                      FORM 5882                                                                  Page No: 371
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                4                                               5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                          Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                        Tran Code           $                     $


02/20/2018           5402   Expedient/Continental Broadband         Invoice No. B1-361258A                                     2990-000                 $0.00            $17,441.62       $642,167.21
                                                                    Bill date 03/01/2017
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    640]
02/20/2018           5403   Pieper Electric, Inc                    6300 W. Layton Ave, Greenfield, WI                         2990-000                 $0.00             $2,480.00       $639,687.21
                                                                    RTU #2 Main Supply fan rebuild
                                                                    Invoice no. 675312
                                                                    Invoice date 02/12/2018
                                                                    Per order entered on 03/16/0217, Doc no. 1423
02/20/2018           5404   Pieper Electric, Inc                    6300 W. Layton Ave, Greenfield, WI                         2990-000                 $0.00                 $559.68     $639,127.53
                                                                    Vari Trac Fix
                                                                    Invoice no. 675327
                                                                    Invoice date 02/12/2018
                                                                    Per order entered on 03/16/0217, Doc no. 1423
02/20/2018           5405   Tyco Integrated Security                6300 W. Layton Ave, Greenfield, WI                         2990-000                 $0.00                 $422.35     $638,705.18
                                                                    Invoice No. 29957260
                                                                    Invoice Date: 02/09/2018
                                                                    Repair ground fault on zn 5 wire
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
02/20/2018           5406   J.F. Ahern Co                           6300 W. Layton Ave, Greenfield, WI                         2990-000                 $0.00                 $874.84     $637,830.34
                                                                    Invoice No. 239760
                                                                    Invoice date: 01/23/2018
                                                                    flow alarm
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
02/20/2018           5407   Mark A. Huber                           Week ending 02/14/2018                                     3991-000                 $0.00                 $200.00     $637,630.34
                                                                    Paid Week ending 02/17/2018
                                                                    Per order entered on 05/18/2017, Doc 1671




                                                                                                                              SUBTOTALS                  $0.00           $21,978.49
                                     Case 16-07207-JMC-7A           Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                 Pg 421 of
                                                                                      FORM 5882                                                                        Page No: 372
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                             Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                       ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                         General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):         $55,000,000.00


     1                2                          3                                                  4                                                    5                      6                7

Transaction      Check /                       Paid to/                     Description of Transaction                              Uniform           Deposit             Disbursement         Balance
   Date           Ref. #                    Received From                                                                          Tran Code            $                      $


02/20/2018           5408    Sarah E. Que                           Week ending 02/09/2018                                          3991-000                 $0.00                  $140.00      $637,490.34
                                                                    Paid week ending 02/17/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216
02/22/2018           (377)   Grainger                               Aged credits, customer refund                                   1290-000            $548.83                        $0.00     $638,039.17
02/22/2018           5409    Citizens Energy Group                  9511 Angola Court                                               2990-000                 $0.00                  $175.32      $637,863.85
                                                                    1149354-158421
                                                                    Per order entered on 11/18/2016 Doc. No. 640
02/22/2018           5410    WE Energies                            6300 W. Layton Avenue                                           2990-000                 $0.00                  $846.41      $637,017.44
                                                                    4690-228-109
                                                                    Per order entered on 11/18/2016 Doc. No. 640
02/22/2018           5411    WE Energies                            6300 W. Layton Avenue                                           2990-000                 $0.00                  $722.69      $636,294.75
                                                                    4846-803-365
                                                                    Per order entered on 11/18/2016 Doc. No. 640
02/22/2018           5412    Spire                                  3964 Methodist Circle                                           2990-000                 $0.00                    $21.32     $636,273.43
                                                                    200000093821
                                                                    Per order entered on 11/18/2016 Doc. No. 640
02/22/2018           5413    BGBC Partners, LLP                     For the period 01/01/2018 to 01/30/2018                             *                    $0.00             $47,601.30        $588,672.13
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Notice filed on 02/13/201/, Doc No 2392
                                                                    BGBC Accountant's Fees                          ($45,904.40)    3410-000                                                    $588,672.13
                                                                    BGBC Accountant's Expenses                       ($1,696.90)    3420-000                                                    $588,672.13
02/22/2018           5414    BGBC Partners, LLP                     Holdback compensation for the period 09/01/2017 to              3410-000                 $0.00             $40,509.70        $548,162.43
                                                                    12/31/2017
                                                                    Per Order entered on 02/21/2018, Doc No. 2404
02/22/2018           5415    Rubin & Levin, PC                      Holdback compensation for the period 09/01/2017 to              3110-000                 $0.00             $91,180.55        $456,981.88
                                                                    12/31/2017
                                                                    Per Order entered on 02/21/2018, Doc No. 2405



                                                                                                                                   SUBTOTALS                 $548.83          $181,197.29
                                   Case 16-07207-JMC-7A                   Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                 Pg 422 of
                                                                                            FORM 5882                                                                       Page No: 373
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                                  Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                            Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                                Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                        General
For Period Beginning:          01/01/2019                                                                                                Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                                Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                          4                                                   5                     6               7

Transaction      Check /                    Paid to/                              Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                                   Tran Code            $                     $


02/22/2018           5416   Deborah J. Caruso, Chapter 7 Trustee for      Compensation as Plan Administrator not reimbursed by            3991-000                 $0.00             $4,590.00       $452,391.88
                            ITT Educational Services, Inc.                Chubb Insurance
                                                                          For the period 09/16/2017 to 01/31/2017
                                                                          Per Order entered on 05/18/2017, Doc No. 1667
02/22/2018           5417   Rubin & Levin, PC                             Services as Counsel to Trustee as Plan Administrator                *                    $0.00             $3,364.50       $449,027.38
                                                                          For the period 02/01/2017 to 12/31/2017
                                                                          Per Order entered on 02/21/2018, Doc No. 2407
                                                                          Rubin & Levin compensation paid                  ($3,224.50)    3110-000                                                  $449,027.38
                                                                          from bankruptcy estate
                                                                          Rubin & Levin compensation paid                    ($140.00)    3110-000                                                  $449,027.38
                                                                          from bankruptcy estate not
                                                                          reimbursed by Chubb Insurance
02/22/2018           5418   Deborah J. Caruso, Chapter 7 Trustee for      Compensation as Plan Administrator                                  *                    $0.00            $15,725.00       $433,302.38
                            ITT Educational Services, Inc.                For the period 02/01/2017 to 12/31/2017
                                                                          Per Order entered on 02/21/2018, Doc No. 2408
                                                                          Trustee compensation as plan                     ($9,987.50)    3991-000                                                  $433,302.38
                                                                          administrator paid from bankruptcy
                                                                          estate
                                                                          Trustee compensation as plan                     ($5,737.50)    3991-000                                                  $433,302.38
                                                                          administrator paid from bankruptcy
                                                                          estate not reimbursed by Chubb
                                                                          Insurance
02/22/2018           5419   Newmark Grubb Knight Frank                    Invoice no. 1217-ITTr                                           3991-460                 $0.00             $3,581.25       $429,721.13
                                                                          Invoice date: 01/31/2018
                                                                          Services 12/01/2017 to 12/31/2017
                                                                          Per Order entered on 10/13/2016 Doc. No. 362




                                                                                                                                         SUBTOTALS                  $0.00           $27,260.75
                                     Case 16-07207-JMC-7A              Doc 3785             Filed 01/21/20            EOD 01/21/20 06:30:08            Pg 423 of
                                                                                            FORM 5882                                                              Page No: 374
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                       Trustee Name:                         Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                     Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:            01/01/2019                                                                                     Blanket bond (per case limit):        $36,644,668.00
For Period Ending:               12/31/2019                                                                                     Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                    4                                               5                    6                7

Transaction      Check /                       Paid to/                        Description of Transaction                         Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                        Tran Code            $                    $


02/22/2018           5420    International Sureties, Ltd               Bond Payment                                              2300-000                  $0.00           $41,250.00        $388,471.13
                                                                       03/10/2018 to 03/10/2019
                                                                       Per Order entered on 02/21/2018, Doc no. 2406
02/22/2018           5421    Rust Consulting - Omni Bankruptcy         Service period ending January 31, 2018                    3991-000                  $0.00            $5,012.75        $383,458.38
                                                                       Invoice No. 4862
                                                                       Invoice Date 02/21/2018
                                                                       Per Order entered in 10/04/2016 Doc No. 213
02/22/2018           5422    Sarah E. Que                              Week ending 02/18/2018                                    3991-000                  $0.00                  $87.50     $383,370.88
                                                                       Paid week ending 02/24/2018
                                                                       Per Order entered on 10/04/2016, Doc No 216
03/01/2018           (378)   Cigna Health and Life Insurance Co.       Restitution refund                                        1229-000             $877.42                      $0.00     $384,248.30
03/02/2018                   Bankruptcy Estate of ITT Educational      Transfer from Signature account to pay expenses           9999-000          $500,000.00                     $0.00     $884,248.30
                             Services, Inc.
03/02/2018           5423    Milwaukee Water Works                     6300 W. Layton Avenue                                     2990-000                  $0.00                  $68.52     $884,179.78
                                                                       390-2422.300
                                                                       Per order entered on 11/18/2016 Doc. No. 640
03/02/2018           5424    Milwaukee Water Works                     6300 W. Layton Avenue                                     2990-000                  $0.00                $131.96      $884,047.82
                                                                       390-2423.300
                                                                       Per order entered on 11/18/2016 Doc. No. 640
03/02/2018           5425    WE Energies                               6300 W. Layton Avenue                                     2990-000                  $0.00                $398.02      $883,649.80
                                                                       0015-381-941
                                                                       Per order entered on 11/18/2016 Doc. No. 640
03/02/2018           5426    WE Energies                               6300 W. Layton Avenue                                     2990-000                  $0.00            $1,404.17        $882,245.63
                                                                       2041-770-112
                                                                       Per order entered on 11/18/2016 Doc. No. 640
03/02/2018           5427    WE Energies                               6300 W. Layton Avenue                                     2990-000                  $0.00                $296.09      $881,949.54
                                                                       3819-870-377
                                                                       Per order entered on 11/18/2016 Doc. No. 640


                                                                                                                                SUBTOTALS           $500,877.42            $48,649.01
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                  Pg 424 of
                                                                                    FORM 5882                                                                         Page No: 375
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                          Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:          01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                                    5                     6               7

Transaction      Check /                     Paid to/                      Description of Transaction                               Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                            Tran Code            $                     $


03/02/2018           5428   WE Energies                            6300 W. Layton Avenue                                            2990-000                 $0.00                 $304.32     $881,645.22
                                                                   6229-898-557
                                                                   Per order entered on 11/18/2016 Doc. No. 640
03/02/2018           5429   WE Energies                            6300 W. Layton Avenue                                            2990-000                 $0.00                 $114.04     $881,531.18
                                                                   8061-266-240
                                                                   Per order entered on 11/18/2016 Doc. No. 640
03/02/2018           5430   Rubin & Levin, PC                      For the period 01/01/2018 to 01/31/2018                              *                    $0.00           $111,072.36       $770,458.82
                                                                   Per Order entered on 04/20/2017, Doc No.1569
                                                                   Notice filed on 02/19/2018, Doc no 2401
                                                                   Rubin & Levin Attorney's Fees                   ($110,040.40)    3110-000                                                  $770,458.82
                                                                   Rubin & Levin Attorney's Expenses                 ($1,031.96)    3120-000                                                  $770,458.82
03/02/2018           5431   Proskauer Rose LLP                     For the period 01/01/2018 to 01/31/2018                              *                    $0.00           $127,240.53       $643,218.29
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Notice filed 02/23/2018, Doc no. 2411
                                                                   Proskauer Rose Attorney's Fees                  ($125,901.20)    3210-000                                                  $643,218.29
                                                                   Proskauer Rose Attorney's Expenses                ($1,339.33)    3220-000                                                  $643,218.29
03/02/2018           5432   Faegre Baker Daniels, LLP              For the period 01/01/2018 to 01/31/2018                          3210-600                 $0.00             $4,891.60       $638,326.69
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Per Notice filed on 02/23/2018, Doc No. 2413
03/02/2018           5433   Robins Kaplan LLP                      Invoice No. 717067                                               3220-000                 $0.00            $23,751.94       $614,574.75
                                                                   Invoice Date 01/24/2018
                                                                   Services through 12/31/2017
                                                                   Per Order entered on 02/24/2017, Doc No. 1313
03/02/2018           5434   AT&T                                   Account No. 831-000-1670-131                                     2990-000                 $0.00            $12,484.56       $602,090.19
                                                                   Bill date 02/05/2018
                                                                   Per Order entered on November 18, 2016 [Doc. No.
                                                                   640]


                                                                                                                                   SUBTOTALS                  $0.00          $279,859.35
                                   Case 16-07207-JMC-7A               Doc 3785            Filed 01/21/20            EOD 01/21/20 06:30:08                      Pg 425 of
                                                                                          FORM 5882                                                                         Page No: 376
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                                  Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                            Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                                Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                        General
For Period Beginning:          01/01/2019                                                                                                Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                                Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                      4                                                       5                     6               7

Transaction      Check /                      Paid to/                        Description of Transaction                                  Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                                                 Tran Code            $                     $


03/02/2018           5435   Hanzo Logistics, Inc.                     Invoice 8969                                                        2420-000                 $0.00             $2,760.00       $599,330.19
                                                                      Invoice date 03/02/2018
                                                                      February Storage
                                                                      Per Order entered on 10/04/2016 [Doc. No. 217]
03/02/2018           5436   RockStar Landscaping and Plowing LLC      6300 W Layton Ave, Greenfield, WI                                   2990-000                 $0.00                 $825.00     $598,505.19
                                                                      Invoice no. 11678
                                                                      Invoice date: 02/15/2018
                                                                      snow removal: 01/01/2018 to 01/31/2018
                                                                      Per Order entered on 03/16/2017, Doc No. 1423
03/02/2018           5437   J.F. Ahern Co                             6300 W. Layton Ave, Greenfield, WI                                  2990-000                 $0.00                 $221.00     $598,284.19
                                                                      Invoice No. 243770
                                                                      Invoice date: 02/14/2018
                                                                      Sprinkler Inspection
                                                                      Per Order entered on 03/16/2017, Doc No. 1423
03/02/2018           5438   Mark A. Huber                             Week ending 02/28/2018                                              3991-000                 $0.00                 $300.00     $597,984.19
                                                                      Paid Week ending 03/03/2018
                                                                      Per order entered on 05/18/2017, Doc 1671
03/02/2018           5439   Sarah E. Que                              Week ending 02/25/2018                                                  *                    $0.00                 $181.42     $597,802.77
                                                                      Paid week ending 03/02/2018
                                                                      Per Order entered on 10/04/2016, Doc No 216
                                                                      Sarah E. Que fees                                  ($140.00)        3991-000                                                  $597,802.77
                                                                      Sarah E. Que expenses                                   ($41.42)    3992-000                                                  $597,802.77
03/02/2018           5440   BRIAN KOVACS                              Funds returned to Student that were determined not to               8500-002                 $0.00                 $400.00     $597,402.77
                                                                      be property of the Estate
                                                                      Per Order entered on 05/08/2017, Doc No. 1630
03/02/2018           5441   KATRELL GREER                             Funds returned to Student that were determined not to               8500-002                 $0.00             $1,438.00       $595,964.77
                                                                      be property of the Estate
                                                                      Per Order entered on 05/08/2017, Doc No. 1630


                                                                                                                                         SUBTOTALS                  $0.00            $6,125.42
                                 Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 426 of
                                                                                    FORM 5882                                                                Page No: 377
                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Independent Bank
Primary Taxpayer ID #:        **-***1311                                                                                  Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                        General
For Period Beginning:         01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:            12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                      3                                                     4                                            5                     6               7

Transaction      Check /                 Paid to/                         Description of Transaction                        Uniform          Deposit            Disbursement        Balance
   Date           Ref. #              Received From                                                                        Tran Code           $                     $


03/02/2018           5442   ALICIA POTHIER                        Funds returned to Student that were determined not to    8500-002                 $0.00                 $670.00     $595,294.77
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
03/02/2018           5443   ROGER LUCAS                           Funds returned to Student that were determined not to    8500-002                 $0.00                 $400.00     $594,894.77
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
03/02/2018           5444   LISA CALAHAN                          Funds returned to Student that were determined not to    8500-002                 $0.00                 $271.00     $594,623.77
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
03/02/2018           5445   FRANCISCO DELGADO                     Funds returned to Student that were determined not to    8500-002                 $0.00                 $180.00     $594,443.77
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
03/02/2018           5446   JAWANDA JONES                         Funds returned to Student that were determined not to    8500-002                 $0.00             $2,985.00       $591,458.77
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
03/02/2018           5447   GERALD HALL                           Funds returned to Student that were determined not to    8500-002                 $0.00             $1,444.18       $590,014.59
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
03/02/2018           5448   KATLYN HICKEY                         Funds returned to Student that were determined not to    8500-002                 $0.00             $1,929.00       $588,085.59
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
03/02/2018           5449   JOSE BLANCO                           Funds returned to Student that were determined not to    8500-002                 $0.00                 $399.75     $587,685.84
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630
03/02/2018           5450   TAKYRA DUDLEY                         Funds returned to Student that were determined not to    8500-002                 $0.00             $2,492.00       $585,193.84
                                                                  be property of the Estate
                                                                  Per Order entered on 05/08/2017, Doc No. 1630




                                                                                                                          SUBTOTALS                  $0.00           $10,770.93
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08                  Pg 427 of
                                                                                      FORM 5882                                                                      Page No: 378
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                       General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                    4                                                  5                    6               7

Transaction      Check /                     Paid to/                        Description of Transaction                             Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                            Tran Code            $                    $


03/02/2018           5451    TYLER MORGAN                           Funds returned to Student that were determined not to           8500-002                 $0.00                $210.00     $584,983.84
                                                                    be property of the Estate
                                                                    Per Order entered on 05/08/2017, Doc No. 1630
03/02/2018           5452    JEFFRET GARWOOD                        Funds returned to Student that were determined not to           8500-002                 $0.00                $400.00     $584,583.84
                                                                    be property of the Estate
                                                                    Per Order entered on 05/08/2017, Doc No. 1630
03/02/2018           5453    MARIO CRUZ                             Funds returned to Student that were determined not to           8500-002                 $0.00            $1,222.00       $583,361.84
                                                                    be property of the Estate
                                                                    Per Order entered on 05/08/2017, Doc No. 1630
03/02/2018           5454    FATIMAH BRASWELL-BEY                   Funds returned to Student that were determined not to           8500-002                 $0.00            $1,047.00       $582,314.84
                                                                    be property of the Estate
                                                                    Per Order entered on 05/08/2017, Doc No. 1630
03/02/2018           5455    RASHANIQUE TAYLOR                      Funds returned to Student that were determined not to           8500-002                 $0.00            $2,612.00       $579,702.84
                                                                    be property of the Estate
                                                                    Per Order entered on 05/08/2017, Doc No. 1630
03/09/2018           (364)   Auditor of State of Arkansas           Arkansas tax refund                                             1224-000          $19,796.00                    $0.00     $599,498.84
03/09/2018           (377)   AT&T                                   Refund re: Albuquerque #060                                     1290-000                 $1.45                  $0.00     $599,500.29
03/09/2018           (377)   Weber & Olcese, P.L.C                  Wage garn disclosure fee re: Etta Kallis                        1290-000              $35.00                    $0.00     $599,535.29
03/19/2018           (156)   Regions Bank                           Funds in account ending in 2682                                 1129-000           $4,464.51                    $0.00     $603,999.80
03/19/2018           (157)   Regions Bank                           funds in account ending in 7010                                 1129-000           $4,487.04                    $0.00     $608,486.84
03/19/2018           (158)   Regions Bank                           Funds in account ending in 7002                                 1129-000           $4,522.58                    $0.00     $613,009.42
03/19/2018           (162)   Regions Bank                           funds in account ending 6381                                    1129-000           $4,523.66                    $0.00     $617,533.08
03/19/2018           (388)   Regions Bank                           Funds in account ending in 0756                                 1229-000           $4,474.10                    $0.00     $622,007.18
03/21/2018                   Key Bank                               Funds in accounts 0917, 3403, 4366                                  *             $14,872.00                    $0.00     $636,879.18
                  {151}                                                                                                $5,000.00    1129-000                                                 $636,879.18
                  {150}                                                                                                $4,936.00    1129-000                                                 $636,879.18
                  {147}                                                                                                $4,936.00    1129-000                                                 $636,879.18

                                                                                                                                   SUBTOTALS           $57,176.34             $5,491.00
                                    Case 16-07207-JMC-7A                   Doc 3785          Filed 01/21/20           EOD 01/21/20 06:30:08                      Pg 428 of
                                                                                             FORM 5882                                                                       Page No: 379
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                   Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                             Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                                 Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                                   Account Title:                       General
For Period Beginning:           01/01/2019                                                                                                 Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                                 Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                           4                                                   5                    6               7

Transaction      Check /                     Paid to/                              Description of Transaction                               Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                                    Tran Code            $                    $


03/21/2018           (148)   Key Bank                                      funds in account ending in 0678                                  1129-000           $5,000.00                    $0.00     $641,879.18
03/21/2018           (377)   American Express Travel Related Services      Vendor Refund/Credit                                             1290-000              $50.00                    $0.00     $641,929.18
                                                                           Credit Balance Refund-Edith Magana
03/21/2018           (377)   State of Maryland                             Refund of overpayment of Unemployment Insurance                  1290-000              $42.01                    $0.00     $641,971.19
                                                                           Contributions
03/23/2018           (377)   American Arbitration Association              Misc vendor credits                                              1290-000          $13,750.00                    $0.00     $655,721.19
                                                                           Arbitration-Wells Fargo
                                                                           Matthew Roberts
                                                                           William Briscoe
                                                                           Brian Burr
                                                                           Raquel Hibdon
                                                                           Christopher Morgan
                                                                           Steven Simmons
                                                                           Lisa Webster
                                                                           Danile Wendt
                                                                           Stephanie Zerr (formerly Montero)
03/26/2018           5456    Robins Kaplan LLP                             Invoice No. 717864                                               3220-000                 $0.00           $22,098.28       $633,622.91
                                                                           Invoice Date 02/28/2018
                                                                           Services through 01/31/2018
                                                                           Per Order entered on 02/24/2017, Doc No. 1313
03/26/2018           5457    Rubin & Levin, PC                             For the period 02/01/2018 to 02/28/2018                              *                    $0.00          $112,437.93       $521,184.98
                                                                           Per Order entered on 04/20/2017, Doc No.1569
                                                                           Notice filed on 03/16/2018, Doc no 2460
                                                                           Rubin & Levin Attorney's Fees                   ($110,255.20)    3110-000                                                 $521,184.98
                                                                           Rubin & Levin Attorney's Expenses                 ($2,182.73)    3120-000                                                 $521,184.98




                                                                                                                                           SUBTOTALS           $18,842.01           $134,536.21
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 429 of
                                                                                     FORM 5882                                                                        Page No: 380
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                                    5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                            Tran Code            $                     $


03/26/2018           5458   BGBC Partners, LLP                      For the period 02/01/2018 to 02/28/2018                             *                    $0.00            $61,866.99       $459,317.99
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Notice filed on 03/13/2018, Doc No 2456
                                                                    BGBC Accountant's Fees                          ($59,903.20)    3410-000                                                  $459,317.99
                                                                    BGBC Accountant's Expenses                       ($1,963.79)    3420-000                                                  $459,317.99
03/26/2018           5459   Proskauer Rose LLP                      Holdback compensation for the period                            3210-000                 $0.00           $134,060.90       $325,257.09
                                                                    09/01/2017 to 01/31/2018
                                                                    Per Order entered on 03/21/2018, Doc No. 2467
03/26/2018           5460   Newmark Grubb Knight Frank              Invoice no. 0118-ITT                                            3991-460                 $0.00             $4,162.50       $321,094.59
                                                                    Invoice date: 02/28/2018
                                                                    Services 01/01/2018 to 01/31/2018
                                                                    Per Order entered on 10/13/2016 Doc. No. 362
03/26/2018           5461   Rust Consulting - Omni Bankruptcy       Service period ending February, 2018                            3991-000                 $0.00            $12,716.13       $308,378.46
                                                                    Invoice No. 4943
                                                                    Invoice Date 03/22/2018
                                                                    Per Order entered in 10/04/2016 Doc No. 213
03/26/2018           5462   Electronic Strategies, Inc.             Invoice number 537170                                           3991-000                 $0.00            $11,290.00       $297,088.46
                                                                    Invoice date 03/05/2018
                                                                    Service 02/01/2018 to 02/15/2018
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
03/26/2018           5463   Electronic Strategies, Inc.             Invoice number 537171                                           3991-000                 $0.00            $22,315.00       $274,773.46
                                                                    Invoice date 03/05/2018
                                                                    Service 02/16/2018 to 02/28/2018
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
03/26/2018           5464   Electronic Strategies, Inc.             Invoice number 84226                                            2990-000                 $0.00                 $750.00     $274,023.46
                                                                    Invoice Date 02/28/2018
                                                                    February, 2018 storage
                                                                    Per Order entered on 01/30/2017, Doc no. 1114


                                                                                                                                   SUBTOTALS                  $0.00          $247,161.52
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20             EOD 01/21/20 06:30:08           Pg 430 of
                                                                                    FORM 5882                                                               Page No: 381
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                  Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                            Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                 Account Title:                        General
For Period Beginning:          01/01/2019                                                                                Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                           5                     6               7

Transaction      Check /                    Paid to/                       Description of Transaction                      Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                    Tran Code           $                     $


03/26/2018           5465   AT&T                                   Account No. 831-000-1670-131                           2990-000                 $0.00            $12,484.56       $261,538.90
                                                                   Bill date 03/05/2018
                                                                   Per Order entered on November 18, 2016 [Doc. No.
                                                                   640]
03/26/2018           5466   Hanzo Logistics, Inc.                  Invoice 8877                                           2420-000                 $0.00             $2,760.00       $258,778.90
                                                                   Invoice date 02/01/2018
                                                                   January, 2018 Storage
                                                                   Per Order entered on 10/04/2016 [Doc. No. 217]
03/26/2018           5467   Tyco Integrated Security               6270 Park South Dr, Bessemer, AL                       2990-000                 $0.00                 $281.64     $258,497.26
                                                                   Invoice No. 29161207B
                                                                   Invoice Date: 09/14/2018
                                                                   Service Period: 10/01/2017 to 12/31/2017
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
03/26/2018           5468   Tyco Integrated Security               9511 Angola Court, Indianapolis, IN                    2990-000                 $0.00                 $254.97     $258,242.29
                                                                   Invoice No. 29161210B
                                                                   Invoice Date: 09/14/2017
                                                                   Service Period: 10/01/2017 to 12/31/2017
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
03/26/2018           5469   Tyco Integrated Security               6300 W. Layton Ave, Greenfield, WI                     2990-000                 $0.00                 $224.58     $258,017.71
                                                                   Invoice No. 29161211B
                                                                   Invoice Date: 09/14/2018
                                                                   Service Period: 10/01/2017 to 12/31/2017
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
03/26/2018           5470   Tyco Integrated Security               6270 Park South Dr, Bessemer, AL                       2990-000                 $0.00                 $517.30     $257,500.41
                                                                   Invoice No. 30133543
                                                                   Invoice Date: 03/21/2018
                                                                   Service Period: 04/01/2018 to 06/30/2018
                                                                   Per Order entered on 03/16/2017, Doc No. 1423



                                                                                                                         SUBTOTALS                  $0.00           $16,523.05
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 431 of
                                                                                    FORM 5882                                                                  Page No: 382
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                              5                     6               7

Transaction      Check /                    Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                       Tran Code           $                     $


03/26/2018           5471   Tyco Integrated Security               9511 Angola Court, Indianapolis, IN                       2990-000                 $0.00                 $468.31     $257,032.10
                                                                   Invoice No. 30133544
                                                                   Invoice Date: 03/21/2018
                                                                   Service Period: 04/01/2018 to 06/30/2018
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
03/26/2018           5472   Tyco Integrated Security               6300 W. Layton Ave, Greenfield, WI                        2990-000                 $0.00                 $412.48     $256,619.62
                                                                   Invoice No. 30133545
                                                                   Invoice Date: 03/21/2018
                                                                   Service Period: 04/01/2018 to 06/30/2018
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
03/26/2018           5473   Granite Telecommunications             Invoice No. 415021576                                     2990-000                 $0.00                 $881.79     $255,737.83
                                                                   Account No. 03694798
                                                                   Invoice date 03/01/2018
                                                                   Billing Period 03/01/2018 to 03/31/2018
                                                                   Per Order entered on 02/24/2017, Doc no. 1306
03/26/2018           5474   J.F. Ahern Co                          6300 W. Layton Ave, Greenfield, WI                        2990-000                 $0.00                 $280.00     $255,457.83
                                                                   Invoice No. 245312
                                                                   Invoice date: 02/26/2018
                                                                   Check and service flow switch
                                                                   Per Order entered on 03/16/2017, Doc No. 1423
03/26/2018           5475   Newmark Grubb Knight Frank             Invoice no. 0218-ITT                                      3991-460                 $0.00             $2,943.75       $252,514.08
                                                                   Invoice date: 03/20/2018
                                                                   Services 02/01/2018 to 02/28/2018
                                                                   Per Order entered on 10/13/2016 Doc. No. 362
03/26/2018           5476   Citizens Energy Group                  9511 Angola Court                                         2990-000                 $0.00                 $175.32     $252,338.76
                                                                   1149354-158421
                                                                   Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                            SUBTOTALS                  $0.00            $5,161.65
                                     Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 432 of
                                                                                       FORM 5882                                                                Page No: 383
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                       General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                  4                                              5                    6                7

Transaction      Check /                       Paid to/                      Description of Transaction                         Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                      Tran Code           $                    $


03/26/2018           5477    Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                 $0.00            $1,733.11        $250,605.65
                                                                     1820491
                                                                     Per order entered on 11/18/2016 Doc. No. 640
03/26/2018           5478    Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                 $0.00            $5,575.00        $245,030.65
                                                                     1820492
                                                                     Per order entered on 11/18/2016 Doc. No. 640
03/26/2018           5479    WE Energies                             6300 W. Layton Avenue                                     2990-000                 $0.00                $961.63      $244,069.02
                                                                     4690-228-109
                                                                     Per order entered on 11/18/2016 Doc. No. 640
03/26/2018           5480    WE Energies                             6300 W. Layton Avenue                                     2990-000                 $0.00                $349.33      $243,719.69
                                                                     4846-803-365
                                                                     Per order entered on 11/18/2016 Doc. No. 640
03/26/2018           5481    Spire                                   3964 Methodist Circle                                     2990-000                 $0.00                  $22.51     $243,697.18
                                                                     200000093821
                                                                     Per order entered on 11/18/2016 Doc. No. 640
03/26/2018           5482    Bessemer Utilities                      3964 Methodist Circle                                     2990-000                 $0.00            $1,356.26        $242,340.92
                                                                     145030
                                                                     Per order entered on 11/18/2016 Doc. No. 640
03/26/2018           5483    Mark A. Huber                           Weeks ending 02/21/2018, 03/07/2018, 03/14/2018 and       3991-000                 $0.00           $13,100.00        $229,240.92
                                                                     03/21/2018
                                                                     Paid Week ending 03/24/2018
                                                                     Per order entered on 05/18/2017, Doc 1671
03/26/2018           5484    Sarah E. Que                            Week ending 03/04/2018, 03/11/2018 and 03/18/2018         3991-000                 $0.00                $437.50      $228,803.42
                                                                     Paid week ending 03/24/2018
                                                                     Per Order entered on 10/04/2016, Doc No 216
03/28/2018           (377)   City of Kansas City, Missouri           Refunds of business license 12/31/2016                    1290-000            $883.91                      $0.00     $229,687.33
03/28/2018           (377)   City of Kansas City, Missouri           Refunds of business license 12/31/2015                    1290-000           $1,122.32                     $0.00     $230,809.65
03/28/2018           (377)   City of Kansas City, Missouri           Refunds of business license 12/31/2014                    1290-000            $514.34                      $0.00     $231,323.99


                                                                                                                              SUBTOTALS            $2,520.57            $23,535.34
                                    Case 16-07207-JMC-7A              Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 433 of
                                                                                        FORM 5882                                                                Page No: 384
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                       Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                     Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                       General
For Period Beginning:           01/01/2019                                                                                     Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                     Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                      4                                            5                    6                7

Transaction      Check /                       Paid to/                       Description of Transaction                         Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                       Tran Code           $                    $


03/29/2018           5485    WE Energies                              6300 W. Layton Avenue                                     2990-000                 $0.00                $318.48      $231,005.51
                                                                      0015-381-941
                                                                      Per order entered on 11/18/2016 Doc. No. 640
03/29/2018           5486    WE Energies                              6300 W. Layton Avenue                                     2990-000                 $0.00            $1,111.00        $229,894.51
                                                                      2041-770-112
                                                                      Per order entered on 11/18/2016 Doc. No. 640
03/29/2018           5487    WE Energies                              6300 W. Layton Avenue                                     2990-000                 $0.00                $148.01      $229,746.50
                                                                      3819-870-377
                                                                      Per order entered on 11/18/2016 Doc. No. 640
03/29/2018           5488    WE Energies                              6300 W. Layton Avenue                                     2990-000                 $0.00                $199.02      $229,547.48
                                                                      6229-898-557
                                                                      Per order entered on 11/18/2016 Doc. No. 640
03/29/2018           5489    WE Energies                              6300 W. Layton Avenue                                     2990-000                 $0.00                $110.53      $229,436.95
                                                                      8061-266-240
                                                                      Per order entered on 11/18/2016 Doc. No. 640
03/29/2018           5490    GRM Information Management Services      Services for the period 02/01/2018 to 02/28/2018          2420-000                 $0.00           $18,233.80        $211,203.15
                                                                      Per Order entered on 10/04/2017 Doc no. 217
03/29/2018           5491    Tiger Capital Group, LLC                 Reimbursement for renewal charges for                     2990-000                 $0.00                  $37.99     $211,165.16
                                                                      benchmarklearning.com domain
                                                                      Per Order entered on 03/16/2017, Doc No. 1423
03/29/2018           5492    Sarah E. Que                             Week ending 03/25/2018                                    3991-000                 $0.00                $122.50      $211,042.66
                                                                      Paid week ending 03/30/2018
                                                                      Per Order entered on 10/04/2016, Doc No 216
04/02/2018           (149)   Key Bank                                 Funds in financial account 0404                           1129-000           $2,377.41                     $0.00     $213,420.07
04/05/2018           (62)    First American Bank                      Funds in Financial Account 7689                           1129-000            $734.51                      $0.00     $214,154.58
04/05/2018           (364)   City of Kansas City, Missouri            Earnings Tax 2015                                         1224-000          $23,199.33                     $0.00     $237,353.91




                                                                                                                               SUBTOTALS           $26,311.25            $20,281.33
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20            EOD 01/21/20 06:30:08           Pg 434 of
                                                                                    FORM 5882                                                              Page No: 385
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                 Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                           Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                               Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                Account Title:                        General
For Period Beginning:          01/01/2019                                                                               Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                               Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                          5                     6                7

Transaction      Check /                    Paid to/                       Description of Transaction                     Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                   Tran Code           $                     $


04/05/2018           5493   Alabama Department of Revenue          2017 tax extension                                    2820-000                 $0.00             $2,500.00        $234,853.91
                                                                   2017 estimated state tax liability payment
                                                                   Per Order entered on 04/04/2018, Doc No. 2485
04/05/2018           5494   Arizona Department of Revenue          2017 tax extension                                    2820-000                 $0.00                   $50.00     $234,803.91
                                                                   2017 estimated state tax liability payment
                                                                   Per Order entered on 04/04/2018, Doc No. 2485
04/05/2018           5495   Franchise Tax Board                    2017 tax extension (California)                       2820-000                 $0.00             $1,650.00        $233,153.91
                                                                   2017 estimated state tax liability payment
                                                                   Per Order entered on 04/04/2018, Doc No. 2485
04/05/2018           5496   Commissioner of Revenue Services       2017 tax extension (Connecticut)                      2820-000                 $0.00                 $250.00      $232,903.91
                                                                   2017 estimated state tax liability payment
                                                                   Per Order entered on 04/04/2018, Doc No. 2485
04/05/2018           5497   D.C. Treasurer                         2017 tax extension                                    2820-000                 $0.00                 $250.00      $232,653.91
                                                                   2017 estimated state tax liability payment
                                                                   Per Order entered on 04/04/2018, Doc No. 2485
04/05/2018           5498   Idaho State Tax Commission             2017 tax extension                                    2820-000                 $0.00                 $180.00      $232,473.91
                                                                   2017 estimated state tax liability payment
                                                                   Per Order entered on 04/04/2018, Doc No. 2485
04/05/2018           5499   LFUCG                                  2017 tax extension (Kentucky)                         2820-000                 $0.00                 $100.00      $232,373.91
                                                                   2017 estimated state tax liability payment
                                                                   Per Order entered on 04/04/2018, Doc No. 2485
04/05/2018           5500   Commonwealth of Massachusetts          2017 tax extension                                    2820-000                 $0.00                 $456.00      $231,917.91
                                                                   2017 estimated state tax liability payment
                                                                   Per Order entered on 04/04/2018, Doc No. 2485
04/05/2018           5501   Minnesota Revenue                      2017 tax extension                                    2820-000                 $0.00                 $200.00      $231,717.91
                                                                   2017 estimated state tax liability payment
                                                                   Per Order entered on 04/04/2018, Doc No. 2485




                                                                                                                        SUBTOTALS                  $0.00            $5,636.00
                                   Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 435 of
                                                                                     FORM 5882                                                                  Page No: 386
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:          01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                    4                                              5                     6                7

Transaction      Check /                    Paid to/                        Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                        Tran Code           $                     $


04/05/2018           5502   Montana Department of Revenue           2017 tax extension                                        2820-000                 $0.00                   $50.00     $231,667.91
                                                                    2017 estimated state tax liability payment
                                                                    Per Order entered on 04/04/2018, Doc No. 2485
04/05/2018           5503   New Jersey Division of Taxation         2017 tax extension                                        2820-000                 $0.00                 $500.00      $231,167.91
                                                                    2017 estimated state tax liability payment
                                                                    Per Order entered on 04/04/2018, Doc No. 2485
04/05/2018           5504   Oklahoma Tax Commission                 2017 tax extension                                        2820-000                 $0.00                 $100.00      $231,067.91
                                                                    2017 estimated state tax liability payment
                                                                    Per Order entered on 04/04/2018, Doc No. 2485
04/05/2018           5505   Oregon Department of Revenue            2017 tax extension                                        2820-000                 $0.00                 $150.00      $230,917.91
                                                                    2017 estimated state tax liability payment
                                                                    Per Order entered on 04/04/2018, Doc No. 2485
04/05/2018           5506   City of Portland                        2017 tax extension                                        2820-000                 $0.00                 $200.00      $230,717.91
                                                                    2017 estimated state tax liability payment
                                                                    Per Order entered on 04/04/2018, Doc No. 2485
04/05/2018           5507   Tennessee Department of Revenue         2017 tax extension                                        2820-000                 $0.00             $5,400.00        $225,317.91
                                                                    2017 estimated state tax liability payment
                                                                    Per Order entered on 04/04/2018, Doc No. 2485
04/05/2018           5508   Utah State Tax Commission               2017 tax extension                                        2820-000                 $0.00                 $200.00      $225,117.91
                                                                    2017 estimated state tax liability payment
                                                                    Per Order entered on 04/04/2018, Doc No. 2485
04/05/2018           5509   Vermont Department of Taxes             2017 tax extension                                        2820-000                 $0.00                 $300.00      $224,817.91
                                                                    2017 estimated state tax liability payment
                                                                    Per Order entered on 04/04/2018, Doc No. 2485
04/05/2018           5510   Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                 $0.00             $1,644.68        $223,173.23
                                                                    1820491
                                                                    Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                             SUBTOTALS                  $0.00            $8,544.68
                                     Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08            Pg 436 of
                                                                                       FORM 5882                                                                 Page No: 387
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:            01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:               12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                  4                                               5                    6                7

Transaction      Check /                      Paid to/                       Description of Transaction                         Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                       Tran Code            $                    $


04/05/2018           5511    Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                  $0.00            $4,830.44        $218,342.79
                                                                     1820492
                                                                     Per order entered on 11/18/2016 Doc. No. 640
04/06/2018                   Transfer To: #*******7207               Greenfield, WI insurance deductible                       9999-000                  $0.00           $10,000.00        $208,342.79
04/10/2018           (366)   Georgia Department of Revenue           2015 Corporate tax refunds                                1124-000          $208,143.89                     $0.00     $416,486.68
04/11/2018           5512    Bessemer Utilities                      3964 Methodist Circle                                     2990-000                  $0.00            $1,096.21        $415,390.47
                                                                     145030
                                                                     Per order entered on 11/18/2016 Doc. No. 640
04/16/2018           5513    Electronic Strategies, Inc.             Invoice number 538191                                     3991-000                  $0.00           $23,077.50        $392,312.97
                                                                     Invoice date 04/03/2106
                                                                     Service 03/01/2018 to 03/15/2018
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
04/16/2018           5514    Electronic Strategies, Inc.             Invoice number 538192                                     3991-000                  $0.00           $24,485.00        $367,827.97
                                                                     Invoice date 04/03/2106
                                                                     Service 03/15/2018 to 03/31/2018
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
04/16/2018           5515    Electronic Strategies, Inc.             Invoice number 84432                                      2990-000                  $0.00                $750.00      $367,077.97
                                                                     Invoice Date 03/31/2018
                                                                     March, 2018 storage
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
04/16/2018           5516    Electronic Strategies, Inc.             Invoice number 84433                                      2990-000                  $0.00                  $12.96     $367,065.01
                                                                     Invoice Date 03/31/2018
                                                                     Travel expenses (to/from Expedient)
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
04/16/2018           5517    Hanzo Logistics, Inc.                   Invoice 9062                                              2420-000                  $0.00            $2,768.00        $364,297.01
                                                                     Invoice date 04/02/2018
                                                                     March, 2018 Storage
                                                                     Per Order entered on 10/04/2016 [Doc. No. 217]


                                                                                                                              SUBTOTALS           $208,143.89            $67,020.11
                                    Case 16-07207-JMC-7A              Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                   Pg 437 of
                                                                                        FORM 5882                                                                        Page No: 388
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                               Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                         Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                             Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                       General
For Period Beginning:           01/01/2019                                                                                             Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                             Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                    4                                                     5                    6                7

Transaction      Check /                       Paid to/                       Description of Transaction                                Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                              Tran Code            $                    $


04/16/2018           5518    Granite Telecommunications               Invoice No. 418819708                                             2990-000                 $0.00                $881.23      $363,415.78
                                                                      Account No. 03694798
                                                                      Invoice date 04/01/2018
                                                                      Billing Period 04/01/2018 to 04/30/2018
                                                                      Per Order entered on 02/24/2017, Doc no. 1306
04/16/2018           5519    Expedient/Continental Broadband          Invoice No. B1-366254A                                            2990-000                 $0.00           $17,441.62        $345,974.16
                                                                      Bill date 04/01/2017
                                                                      Per Order entered on November 18, 2016 [Doc. No.
                                                                      640]
04/16/2018           5520    Sarah E. Que                             Week ending 04/01/2018                                            3991-000                 $0.00                  $70.00     $345,904.16
                                                                      Paid week ending 04/07/2018
                                                                      Per Order entered on 10/04/2016, Doc No 216
04/18/2018           5521    Citizens Energy Group                    9512 Angola Court                                                 2990-000                 $0.00                $176.50      $345,727.66
                                                                      1149354-158421
                                                                      Per order entered on 11/18/2016 Doc. No. 640
04/19/2018           (389)   Thompson Coburn LLP                      Reimbursement form American Arbitration Association               1229-000           $1,500.00                     $0.00     $347,227.66
                                                                      in
                                                                      Donald Williams v. ITT Technical Institute
                                                                      Case no. 01-16-0001-9282
04/24/2018           5522    Faegre Baker Daniels, LLP                For the period 02/01/2018 to 02/28/2018                           3210-600                 $0.00            $2,485.20        $344,742.46
                                                                      Per Order entered on 04/20/2017, Doc No. 1569
                                                                      Per Notice filed on 03/30/2018, Doc No. 2480
04/24/2018           5523    Proskauer Rose LLP                       For the period 02/01/2018 to 02/28/2018                               *                    $0.00          $133,972.72        $210,769.74
                                                                      Per Order entered on 04/20/2017, Doc No. 1569
                                                                      Notice filed 04/05/2018, Doc No. 2488
                                                                      Proskauer Rose Attorney's Fees                  ($127,088.80)     3210-000                                                  $210,769.74
                                                                      Proskauer Rose Attorney's Expenses                 ($6,883.92)    3220-000                                                  $210,769.74
04/24/2018           5524    GRM Information Management Services      Services for the period 03/01/2018 to 03/31/2018                  2420-000                 $0.00           $25,310.35        $185,459.39
                                                                      Per Order entered on 10/04/2017 Doc no. 217
                                                                                                                                       SUBTOTALS            $1,500.00           $180,337.62
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 438 of
                                                                                      FORM 5882                                                                Page No: 389
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                  Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:           01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                            5                     6               7

Transaction      Check /                      Paid to/                      Description of Transaction                        Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                                     Tran Code           $                     $


04/24/2018           5525   AT&T                                    Account No. 831-000-1670-131                             2990-000                 $0.00            $12,484.56       $172,974.83
                                                                    Bill date 04/05/2018
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    640]
04/24/2018           5526   Electronic Strategies, Inc.             Invoice number 84494                                     2990-000                 $0.00                 $330.00     $172,644.83
                                                                    Invoice Date 04/11/2018
                                                                    Hardware failure at Expedient
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
04/24/2018           5527   Mark A. Huber                           Week ending 04/11/2018                                   3991-000                 $0.00             $1,200.00       $171,444.83
                                                                    Paid Week ending 04/21/2018
                                                                    Per order entered on 05/18/2017, Doc 1671
04/24/2018           5528   Sarah E. Que                            Week ending 04/13/2018                                   3991-000                 $0.00                 $227.50     $171,217.33
                                                                    Paid week ending 04/13/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216
04/26/2018           5233   STOP PAYMENT: JAMES SHIVERS             Funds returned to Student that were determined not to    8500-004                 $0.00              ($400.00)      $171,617.33
                                                                    be property of the Estate
                                                                    Per Order entered on 05/08/2017, Doc No. 1630
                                                                    Stale check, unclaimed funds to Court 04/26/2018
04/26/2018           5374   STOP PAYMENT: JEFFREY BATES             Funds returned to Student that were determined not to    8500-004                 $0.00              ($970.00)      $172,587.33
                                                                    be property of the Estate
                                                                    Per Order entered on 05/08/2017, Doc No. 1630
                                                                    Stale check, unclaimed funds to Court 04/26/2018
                                                                    Funds reissued to 1738 Bloom Rd, Danville, PA
                                                                    17821-8488 (02/26/2018)
04/26/2018           5529   Clerk of the Bankruptcy Court           Unclaimed funds                                          8500-002                 $0.00             $1,370.00       $171,217.33
                                                                    James Shivers $400.00
                                                                    Jeffrey Bates $970.00




                                                                                                                            SUBTOTALS                  $0.00           $14,242.06
                                    Case 16-07207-JMC-7A           Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 439 of
                                                                                    FORM 5882                                                                  Page No: 390
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                   4                                              5                     6                7

Transaction      Check /                     Paid to/                      Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                      Tran Code           $                     $


04/27/2018           5530   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $272.80      $170,944.53
                                                                   0015-381-941
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/27/2018           5531   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $888.00      $170,056.53
                                                                   2041-770-112
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/27/2018           5532   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $127.89      $169,928.64
                                                                   3819-870-377
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/27/2018           5533   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $945.72      $168,982.92
                                                                   4690-228-109
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/27/2018           5534   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $323.00      $168,659.92
                                                                   4846-803-365
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/27/2018           5535   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $202.12      $168,457.80
                                                                   6229-898-557
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/27/2018           5536   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $150.44      $168,307.36
                                                                   8061-266-240
                                                                   Per order entered on 11/18/2016 Doc. No. 640
04/27/2018           5537   Spire                                  3964 Methodist Circle                                     2990-000                 $0.00                   $22.50     $168,284.86
                                                                   200000093821
                                                                   Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                            SUBTOTALS                  $0.00            $2,932.47
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 440 of
                                                                                      FORM 5882                                                                        Page No: 391
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                          Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        General
For Period Beginning:           01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                4                                                     5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                               Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                             Tran Code            $                     $


04/30/2018           5538   BGBC Partners, LLP                      For the period 03/01/2018 to 03/31/2018                              *                    $0.00            $60,813.04       $107,471.82
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Notice filed on 04/19/2018, #2508
                                                                    BGBC Accountant's Fees                           ($59,032.80)    3410-000                                                  $107,471.82
                                                                    BGBC Accountant's Expenses                        ($1,780.24)    3420-000                                                  $107,471.82
04/30/2018           5539   Expedient/Continental Broadband         Invoice No. B1-370104A                                           2990-000                 $0.00            $17,875.45        $89,596.37
                                                                    Bill date 05/01/2018
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    640]
04/30/2018           5540   Electronic Strategies, Inc.             Invoice number 538346                                            3991-000                 $0.00            $10,177.50        $79,418.87
                                                                    Invoice date 04/17/2018
                                                                    Service 04/01/2018 to 04/15/2018
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
04/30/2018           5541   Electronic Strategies, Inc.             Invoice number 538343                                            3991-000                 $0.00             $6,365.00        $73,053.87
                                                                    Invoice date 04/17/2018
                                                                    Service ITT Data Center Consolidation and Data
                                                                    Preservation
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
04/30/2018           5542   Pieper Electric, Inc                    6300 W. Layton Ave, Greenfield, WI                               2990-000                 $0.00                 $664.22      $72,389.65
                                                                    Vari Trac Fix
                                                                    Invoice no. 677039
                                                                    Invoice date 02/28/2018
                                                                    Per order entered on 03/16/0217, Doc no. 1423
04/30/2018           5543   Pieper Electric, Inc                    6300 W. Layton Ave, Greenfield, WI                               2990-000                 $0.00             $1,150.45        $71,239.20
                                                                    No Heat
                                                                    Invoice no. 677043
                                                                    Invoice date 02/28/2018
                                                                    Per order entered on 03/16/0217, Doc no. 1423


                                                                                                                                    SUBTOTALS                  $0.00           $97,045.66
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 441 of
                                                                                      FORM 5882                                                                        Page No: 392
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                          Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        General
For Period Beginning:           01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                            3                                                 4                                                    5                     6               7

Transaction      Check /                      Paid to/                      Description of Transaction                               Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                                            Tran Code            $                     $


04/30/2018           5544   Pieper Electric, Inc                    6300 W. Layton Ave, Greenfield, WI                               2990-000                 $0.00             $1,262.59        $69,976.61
                                                                    New bypass controller
                                                                    Invoice no. 677050
                                                                    Invoice date 02/28/2018
                                                                    Per order entered on 03/16/0217, Doc no. 1423
04/30/2018           5545   American Lawn Company                   Bessemer, AL                                                     2990-000                 $0.00                 $550.00      $69,426.61
                                                                    Regular maintenance, clean up trash, debris and leaves
                                                                    Invoice No. 53275
                                                                    Invoice Date: 02/12/2018
                                                                    Per order entered on 03/16/0217, Doc no. 1423
04/30/2018           5546   American Lawn Company                   Bessemer, AL                                                         *                    $0.00                 $550.00      $68,876.61
                                                                    Regular maintenance, clean up trash, debris and leaves
                                                                    Invoice No. 54399
                                                                    Invoice Date: 03/21/2018
                                                                    Per order entered on 03/16/0217, Doc no. 1423
                                                                    American Lawn Company                               ($300.00)    2990-000                                                    $68,876.61
                                                                    American Lawn Company                               ($250.00)    2990-000                                                    $68,876.61
04/30/2018           5547   FasTrack Mechanical, LLC                HVAC work                                                        2990-000                 $0.00                 $176.50      $68,700.11
                                                                    9511 Angola Court, Indianapolis, IN
                                                                    Invoice date: 04/04/2018
                                                                    Invoice No.: 11726
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
04/30/2018           5548   Mark A. Huber                           Week ending 04/18/2018                                           3991-000                 $0.00             $1,050.00        $67,650.11
                                                                    Paid Week ending 04/28/2018
                                                                    Per order entered on 05/18/2017, Doc 1671
04/30/2018           5549   Sarah E. Que                            Week ending 04/20/2018                                           3991-000                 $0.00                 $122.50      $67,527.61
                                                                    Paid week ending 04/28/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216


                                                                                                                                    SUBTOTALS                  $0.00            $3,711.59
                                      Case 16-07207-JMC-7A             Doc 3785            Filed 01/21/20            EOD 01/21/20 06:30:08                    Pg 442 of
                                                                                           FORM 5882                                                                      Page No: 393
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                               Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                         Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                            Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                        General
For Period Beginning:           01/01/2019                                                                                             Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                             Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                     4                                                     5                    6               7

Transaction      Check /                     Paid to/                          Description of Transaction                               Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                                Tran Code             $                    $


05/01/2018           (309)   State of Montana                          tax refund                                                       1129-000            $2,192.40                    $0.00      $69,720.01
                                                                       Tax periods 12/20111 and 12/2015
05/01/2018           (377)   Cintas                                    Vendor Refund/Credit                                             1290-000               $90.23                    $0.00      $69,810.24
05/03/2018                   Transfer From: #*******7207               Sale of Bessemer, AL per Order entered on 04/04/2018             9999-000          $100,000.00                    $0.00     $169,810.24
05/03/2018                   Bankruptcy Estate of ITT Educational      Transfer from ITT Signature account to pay expenses              9999-000          $500,000.00                    $0.00     $669,810.24
                             Services Inc.
05/04/2018           (309)   Auditor of State of Indiana               2015 state refund                                                1129-000          $522,261.67                    $0.00   $1,192,071.91
05/04/2018           (377)   Jefferson County Circuit Court Clerk      Restitution                                                      1290-000               $12.05                    $0.00   $1,192,083.96
                                                                       Paula Rutter
05/04/2018           (377)   Waste Management                          Vendor refund                                                    1290-000              $366.00                    $0.00   $1,192,449.96
05/07/2018           5550    Rubin & Levin, PC                         For the period 03/01/2018 to 03/31/2018                              *                     $0.00          $121,972.19     $1,070,477.77
                                                                       Per Order entered on 04/20/2017, Doc No.1569
                                                                       Notice filed on 04/26/2018, Doc No. 2513
                                                                       Rubin & Levin Attorney's Fees                   ($115,691.60)    3110-000                                                 $1,070,477.77
                                                                       Rubin & Levin Attorney's Expenses                 ($6,280.59)    3120-000                                                 $1,070,477.77
05/07/2018           5551    Proskauer Rose LLP                        For the period 03/01/2018 to 03/28/2018                              *                     $0.00          $132,456.38       $938,021.39
                                                                       Per Order entered on 04/20/2017, Doc No. 1569
                                                                       Notice filed 04/26/2018, Doc No. 2512
                                                                       Proskauer Rose Attorney's Fees                  ($130,011.60)    3210-000                                                  $938,021.39
                                                                       Proskauer Rose Attorney's Expenses                ($2,444.78)    3220-000                                                  $938,021.39
05/07/2018           5552    Omni Management Group                     Service period ending March 31, 2018                             3991-000                  $0.00            $4,368.67       $933,652.72
                                                                       Invoice No. 5054
                                                                       Invoice Date 04/18/2018
                                                                       Per Order entered in 10/04/2016 Doc No. 213




                                                                                                                                       SUBTOTALS          $1,124,922.35          $258,797.24
                                    Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 443 of
                                                                                       FORM 5882                                                                 Page No: 394
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                    4                                             5                     6               7

Transaction      Check /                     Paid to/                        Description of Transaction                         Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                        Tran Code           $                     $


05/07/2018           5553   Electronic Strategies, Inc.              Invoice number 84678                                      2990-000                 $0.00            $28,402.96       $905,249.76
                                                                     Invoice Date 04/30/2018
                                                                     Dell Compellent Renewal - one year
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
05/07/2018           5554   Hanzo Logistics, Inc.                    Invoice 9155                                              2420-000                 $0.00             $2,768.00       $902,481.76
                                                                     Invoice date 05/01/2018
                                                                     April, 2018 Storage
                                                                     Per Order entered on 10/04/2016 [Doc. No. 217]
05/07/2018           5555   American Lawn Company                    Bessemer, AL                                              2990-000                 $0.00                 $550.00     $901,931.76
                                                                     Regular maintenance, clean up trash, debris and leaves
                                                                     Invoice No. 11786
                                                                     Invoice Date: 04/30/2018
                                                                     Per order entered on 03/16/0217, Doc no. 1423
05/07/2018           5556   Mark A. Huber                            Week ending 04/25/2018                                    3991-000                 $0.00                 $400.00     $901,531.76
                                                                     Paid Week ending 05/05/2018
                                                                     Per order entered on 05/18/2017, Doc 1671
05/07/2018           5557   Robert M. Burris                         Week ending 05/02/2018                                    3991-000                 $0.00                 $360.00     $901,171.76
                                                                     paid week ending 05/05/2018
                                                                     Per Order Entered on 10/04/2016 Doc. No. 216
05/10/2018           5558   Indianapolis Power & Light Company       9511 Angola Court                                         2990-000                 $0.00             $1,830.35       $899,341.41
                                                                     1820491
                                                                     Per order entered on 11/18/2016 Doc. No. 640
05/10/2018           5559   Indianapolis Power & Light Company       9511 Angola Court                                         2990-000                 $0.00             $3,431.31       $895,910.10
                                                                     1820492
                                                                     Per order entered on 11/18/2016 Doc. No. 640
05/11/2018           5560   GRM Information Management Services      Services for the period 04/01/2018 to 04/30/2018          2420-000                 $0.00            $25,204.18       $870,705.92
                                                                     Per Order entered on 10/04/2017 Doc no. 217




                                                                                                                              SUBTOTALS                  $0.00           $62,946.80
                                     Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08            Pg 444 of
                                                                                      FORM 5882                                                                 Page No: 395
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                  Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:            01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:               12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                    4                                            5                    6               7

Transaction      Check /                       Paid to/                      Description of Transaction                        Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                    Received From                                                                     Tran Code            $                    $


05/11/2018           5561    Faegre Baker Daniels, LLP               Holdback compensation for the period 11/01/2017 to       3210-600                  $0.00            $5,057.40       $865,648.52
                                                                     02/28/2018
                                                                     Per Order entered on 04/20/2017, Doc No. 1569
                                                                     Per Order entered on 05/09/2018
05/11/2018           5562    Electronic Strategies, Inc.             Invoice number 538466                                    3991-000                  $0.00           $22,605.00       $843,043.52
                                                                     Invoice date 04/30/2018
                                                                     Service period 04/16/2018 to 04/30/2018
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
05/11/2018           5563    Electronic Strategies, Inc.             Invoice number 84679                                     2990-000                  $0.00                $750.00     $842,293.52
                                                                     Invoice Date 04/30/2018
                                                                     April Storage
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
05/11/2018           5564    Central Fire Protection, Inc.           Asphalt repair                                           2990-000                  $0.00           $14,290.00       $828,003.52
                                                                     Bessemer, AL
                                                                     Per Order entered on 03/16/2017, Doc No. 1423
05/11/2018           5565    Tyco Integrated Security                6270 Park South, Bessemer, AL                            2990-000                  $0.00                $338.00     $827,665.52
                                                                     Invoice No. 30416471
                                                                     Invoice Date: 04/27/2018
                                                                     Service Call 04/26/2018
                                                                     Per Order entered on 03/16/2017, Doc No. 1423
05/11/2018           5566    Sarah E. Que                            Week ending 05/06/2018                                   3991-000                  $0.00                $140.00     $827,525.52
                                                                     Paid week ending 05/12/2018
                                                                     Per Order entered on 10/04/2016, Doc No 216
05/15/2018           (309)   State of Delaware                       2015 corporate income tax refund                         1129-000            $2,222.00                    $0.00     $829,747.52
05/15/2018           (364)   RITA                                    Refund of City Income Taxes for 2015                     1224-000          $107,452.65                    $0.00     $937,200.17
                                                                     City of Broadview Hts, OH
05/15/2018           (390)   Cadence Bank                            Funds in Financial Account 5038                          1229-000             $789.89                     $0.00     $937,990.06




                                                                                                                             SUBTOTALS           $110,464.54            $43,180.40
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                Pg 445 of
                                                                                      FORM 5882                                                                     Page No: 396
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                       Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:           01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                  4                                                  5                    6               7

Transaction      Check /                       Paid to/                     Description of Transaction                            Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                    Received From                                                                        Tran Code             $                    $


05/17/2018           5567    Citizens Energy Group                  9512 Angola Court                                             2990-000                  $0.00                $175.32     $937,814.74
                                                                    1149354-158421
                                                                    Per order entered on 11/18/2016 Doc. No. 640
05/17/2018           5568    City of Greenfield                     6300 W. Layton Avenue                                         2990-000                  $0.00                $589.20     $937,225.54
                                                                    07155
                                                                    Per order entered on 11/18/2016 Doc. No. 640
05/18/2018           5569    Newmark Grubb Knight Frank             Invoice no. 0418-ITT                                          3991-460                  $0.00            $3,300.00       $933,925.54
                                                                    Invoice date: 05/15/2018
                                                                    Services 04/01/2018 to 04/30/2018
                                                                    Per Order entered on 10/13/2016 Doc. No. 362
05/18/2018           5570    Superior Roofing Services, Inc.        9511 Angola Court, Indianapolis, IN                           2990-000                  $0.00                $287.00     $933,638.54
                                                                    Roof Sealant Repair
                                                                    Invoice No. 44259
                                                                    Invoice Date 05/08/2018
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
05/18/2018           5571    Sarah E. Que                           Week ending 05/09/2018                                        3991-000                  $0.00                $105.00     $933,533.54
                                                                    Paid week ending 05/19/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216
05/21/2018                   PNC Bank                               Funds in Financial Account on date of filing                      *              $14,287.15                    $0.00     $947,820.69
                                                                    Account 3027, 4145, ad 4455
                  {155}                                                                                              $4,460.36    1129-000                                                  $947,820.69
                  {154}                                                                                              $4,875.56    1129-000                                                  $947,820.69
                  {153}                                                                                              $4,951.23    1129-000                                                  $947,820.69
05/21/2018           (377)   American Arbitration Association       Vendor refund                                                 1290-000            $1,825.00                    $0.00     $949,645.69
                                                                    Refund of unused deposit
                                                                    Claimant: Shayne Sneed, $750.00
                                                                    Claimant: Danna Pitts, $1,075.00
05/23/2018           (377)   AON                                    surety bond refunds                                           1290-000          $160,995.18                    $0.00   $1,110,640.87

                                                                                                                                 SUBTOTALS           $177,107.33             $4,456.52
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 446 of
                                                                                    FORM 5882                                                                  Page No: 397
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                 4                                              5                     6                7

Transaction      Check /                     Paid to/                      Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                      Tran Code           $                     $


05/23/2018                  Internal Revenue Service               Private Letter Ruling payment                             2990-000                 $0.00            $28,300.00      $1,082,340.87
                                                                   Per Order entered on 05/09/2018, Doc no. 2532
05/23/2018           5572   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $259.89    $1,082,080.98
                                                                   0015-381-941
                                                                   Per order entered on 11/18/2016 Doc. No. 640
05/23/2018           5573   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $295.50    $1,081,785.48
                                                                   2041-770-112
                                                                   Per order entered on 11/18/2016 Doc. No. 640
05/23/2018           5574   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $962.75    $1,080,822.73
                                                                   4690-228-109
                                                                   Per order entered on 11/18/2016 Doc. No. 640
05/23/2018           5575   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $263.01    $1,080,559.72
                                                                   4846-803-365
                                                                   Per order entered on 11/18/2016 Doc. No. 640
05/23/2018           5576   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                   $81.76   $1,080,477.96
                                                                   6229-898-557
                                                                   Per order entered on 11/18/2016 Doc. No. 640
05/23/2018           5577   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                 $154.38    $1,080,323.58
                                                                   8061-266-240
                                                                   Per order entered on 11/18/2016 Doc. No. 640
05/23/2018           5578   Bessemer Utilities                     3964 Methodist Circle                                     2990-000                 $0.00             $1,427.30      $1,078,896.28
                                                                   145030
                                                                   Per order entered on 11/18/2016 Doc. No. 640
05/24/2018           5579   Faegre Baker Daniels, LLP              For the period 03/01/2018 to 03/31/2018                   3210-600                 $0.00             $4,285.60      $1,074,610.68
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Per Notice filed on 05/12/2018, Doc no. 2538




                                                                                                                            SUBTOTALS                  $0.00           $36,030.19
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 447 of
                                                                                     FORM 5882                                                                       Page No: 398
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                       General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):       $55,000,000.00


     1                2                             3                                               4                                                    5                    6                7

Transaction      Check /                       Paid to/                     Description of Transaction                              Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                          Tran Code            $                    $


05/24/2018           5580    Rubin & Levin, PC                      For the period 04/01/2018 to 04/30/2018                             *                    $0.00           $70,658.57      $1,003,952.11
                                                                    Per Order entered on 04/20/2017, Doc No.1569
                                                                    Notice filed on 05/15/2018, Doc no. 2541
                                                                    Rubin & Levin Attorney's Fees                   ($69,690.80)    3110-000                                                 $1,003,952.11
                                                                    Rubin & Levin Attorney's Expenses                 ($967.77)     3120-000                                                 $1,003,952.11
05/24/2018           5581    Newmark Grubb Knight Frank             Invoice no. 0318-ITT                                            3991-460                 $0.00            $2,775.00      $1,001,177.11
                                                                    Invoice date: 04/10/2018
                                                                    Services 03/01/2018 to 03/31/2018
                                                                    Per Order entered on 10/13/2016 Doc. No. 362
05/24/2018           5582    Mark A. Huber                          Week ending 05/16/2018                                          3991-000                 $0.00                $600.00    $1,000,577.11
                                                                    Paid Week ending 05/26/2018
                                                                    Per order entered on 05/18/2017, Doc 1671
05/24/2018           5583    Sarah E. Que                           Week ending 05/18/2018                                          3991-000                 $0.00                  $70.00   $1,000,507.11
                                                                    Paid week ending 05/24/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216
05/31/2018           (377)   Spire Alabama Inc.                     6270 Park South Dr, Bessemer, AL                                1290-000            $259.33                      $0.00   $1,000,766.44
                                                                    Vendor Refund
05/31/2018           (377)   Edison International                   Southern California Edison                                      1290-000          $30,628.11                     $0.00   $1,031,394.55
                                                                    Vendor refund
                                                                    650 W. Cienega Ave, San Dimas, CA
05/31/2018           5584    Milwaukee Water Works                  6300 W. Layton Avenue                                           2990-000                 $0.00                  $68.52   $1,031,326.03
                                                                    390-2422.300
                                                                    Per order entered on 11/18/2016 Doc. No. 640
05/31/2018           5585    Milwaukee Water Works                  6300 W. Layton Avenue                                           2990-000                 $0.00                $126.68    $1,031,199.35
                                                                    390-2423.300
                                                                    Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                                   SUBTOTALS           $30,887.44            $74,298.77
                                   Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 448 of
                                                                                     FORM 5882                                                                 Page No: 399
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                              5                     6                7

Transaction      Check /                      Paid to/                     Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                     Tran Code           $                     $


05/31/2018           5586   WE Energies                            6300 W. Layton Avenue                                     2990-000                 $0.00                   $40.30   $1,031,159.05
                                                                   3819-870-377
                                                                   Per order entered on 11/18/2016 Doc. No. 640
05/31/2018           5587   Ritman & Associates, Inc.              2018/2019 Fiduciary Policy, effective 6/09/2018           2990-000                 $0.00            $25,000.00      $1,006,159.05
                                                                   Per Order entered on 05/30/2018, Doc No. 258
05/31/2018           5588   Expedient/Continental Broadband        Invoice No. B1-376286A                                    2990-000                 $0.00            $17,686.62        $988,472.43
                                                                   Bill date 06/01/2018
                                                                   Per Order entered on November 18, 2016 [Doc. No.
                                                                   640]
05/31/2018           5589   Sarah E. Que                           Week ending 05/26/2018                                    3991-000                 $0.00                   $70.00     $988,402.43
                                                                   Paid week ending 06/02/2018
                                                                   Per Order entered on 10/04/2016, Doc No 216
05/31/2018           5590   Alabama Department of Revenue          ITT Educational Services, Inc.                            2820-000                 $0.00             $9,491.80        $978,910.63
                                                                   TIN XX-XXXXXXX
                                                                   Account ID: 0362061311
                                                                   2016 Business Privilege Tax
                                                                   Per Order entered on 05/30/2018, Doc No. 2557
05/31/2018           5591   DC Treasurer                           ITT Educational Services, Inc.                            4800-000                 $0.00             $2,359.51        $976,551.12
                                                                   TIN XX-XXXXXXX
                                                                   Account No.: 250-000759946
                                                                   2016 Franchise Tax Liability
                                                                   Per Order entered on 05/30/2018, Doc No. 2557
05/31/2018           5592   Commonwealth of Massachusetts          ITT Educational Services, Inc.                            4800-000                 $0.00             $3,748.07        $972,803.05
                                                                   TIN XX-XXXXXXX
                                                                   Payment No.: 4003621766
                                                                   2016, Tax type 041
                                                                   Per Order entered on 05/30/2018, Doc No. 2557




                                                                                                                            SUBTOTALS                  $0.00           $58,396.30
                                   Case 16-07207-JMC-7A               Doc 3785          Filed 01/21/20             EOD 01/21/20 06:30:08                      Pg 449 of
                                                                                        FORM 5882                                                                          Page No: 400
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                                 Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                           Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                               Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                        General
For Period Beginning:          01/01/2019                                                                                               Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                               Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                     4                                                      5                     6                7

Transaction      Check /                    Paid to/                          Description of Transaction                                 Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                                  Tran Code            $                     $


05/31/2018           5593   Oregon Department of Revenue              ITT Educational Services, Inc.                                     4800-000                 $0.00             $4,595.19        $968,207.86
                                                                      TIN XX-XXXXXXX
                                                                      Account ID: 020582563-84
                                                                      2016 Corporation Tax
                                                                      Per Order entered on 05/30/2018, Doc No. 2557
05/31/2018           5594   South Carolina Department of Revenue      ITT Educational Services, Inc.                                     4800-000                 $0.00                   $25.00     $968,182.86
                                                                      TIN XX-XXXXXXX
                                                                      Account ID: 203518611
                                                                      2016 Corporation Tax
                                                                      Per Order entered on 05/30/2018, Doc No. 2557
06/11/2018           5595   BGBC Partners, LLP                        For the period 04/01/2018 to 04/30/2018                                *                    $0.00            $48,790.33        $919,392.53
                                                                      Per Order entered on 04/20/2017, Doc No. 1569
                                                                      Notice filed on 05/24/2018, Doc No. 2547
                                                                      BGBC Accountant's Fees                             ($47,282.80)    3410-000                                                   $919,392.53
                                                                      BGBC Accountant's Expenses                          ($1,507.53)    3420-000                                                   $919,392.53
06/11/2018           5596   Proskauer Rose LLP                        For the period 04/01/2018 to 04/30/2018                                *                    $0.00           $103,787.78        $815,604.75
                                                                      Per Order entered on 04/20/2017, Doc No. 1569
                                                                      Notice filed 05/29/2018, Doc No. 2555
                                                                      Proskauer Rose Attorney's Fees                  ($103,022.00)      3210-000                                                   $815,604.75
                                                                      Proskauer Rose Attorney's Expenses                   ($765.78)     3220-000                                                   $815,604.75
06/11/2018           5597   GRM Information Management Services       Services for the period 05/01/2018 to 05/31/2018                   2420-000                 $0.00            $17,349.81        $798,254.94
                                                                      Per Order entered on 10/04/2017 Doc no. 217
06/11/2018           5598   Hanzo Logistics, Inc.                     Invoice 9249                                                       2420-000                 $0.00             $2,768.00        $795,486.94
                                                                      Invoice date 06/01/2018
                                                                      May, 2018 Storage
                                                                      Per Order entered on 10/04/2016 [Doc. No. 217]




                                                                                                                                        SUBTOTALS                  $0.00          $177,316.11
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 450 of
                                                                                      FORM 5882                                                                 Page No: 401
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                              5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                       Tran Code           $                     $


06/11/2018           5599   Parchment, Inc.                         Invoice No. INV903                                        2990-000                 $0.00            $20,000.00       $775,486.94
                                                                    Date 05/31/2018
                                                                    Maryland Higher Education Commission
                                                                    Per Order entered on 0/30/2018, Doc No. 2559
06/11/2018           5600   Parchment, Inc.                         Invoice No. INV904                                        2990-000                 $0.00            $30,000.00       $745,486.94
                                                                    Date 05/31/2018
                                                                    University of North Carolina General Administration
                                                                    Per Order entered on 0/30/2018, Doc No. 2559
06/11/2018           5601   Electronic Strategies, Inc.             Invoice number 84957                                      2990-000                 $0.00                 $750.00     $744,736.94
                                                                    Invoice Date 05/31/2018
                                                                    May Storage
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
06/11/2018           5602   Electronic Strategies, Inc.             Invoice number 538631                                     3991-000                 $0.00            $18,203.75       $726,533.19
                                                                    Invoice date 05/15/2018
                                                                    Service period 05/01/2018 to 05/15/2018
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
06/11/2018           5603   Electronic Strategies, Inc.             Invoice number 538632                                     3991-000                 $0.00             $9,758.75       $716,774.44
                                                                    Invoice date 05/31/2018
                                                                    Service period 05/16/2018 to 05/31/2018
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
06/11/2018           5604   Omni Management Group                   Service period ending April 30, 2018                      3991-000                 $0.00             $4,180.72       $712,593.72
                                                                    Invoice No. 6021
                                                                    Invoice Date 05/18/2018
                                                                    Per Order entered in 10/04/2016 Doc No. 213
06/11/2018           5605   Village of Orland Park                  Invoice No. 26352977                                      2990-000                 $0.00             $2,718.98       $709,874.74
                                                                    Customer No. 247196
                                                                    Invoice Date 12/01/2017
                                                                    2nd Installment, 2016
                                                                    Per Order entered on 11/18/2016 Doc No. 640

                                                                                                                             SUBTOTALS                  $0.00           $85,612.20
                                   Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 451 of
                                                                                     FORM 5882                                                                        Page No: 402
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                          Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:          01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                   4                                                    5                     6                7

Transaction      Check /                      Paid to/                      Description of Transaction                              Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                           Tran Code            $                     $


06/11/2018           5606   Village of Orland Park                  Invoice No. 27346305                                            2990-000                 $0.00             $2,823.05        $707,051.69
                                                                    Customer No. 247196
                                                                    Invoice Date 02/27/2018
                                                                    1st Installment, 2017
                                                                    Per Order entered on 11/18/2016 Doc No. 640
06/11/2018           5607   Mark A. Huber                           Paid Week ending 06/09/2018                                         *                    $0.00             $4,050.00        $703,001.69
                                                                    Per order entered on 05/18/2017, Doc 1671
                                                                    Mark Huber, week ending 05/23/2018               ($2,100.00)    3991-000                                                   $703,001.69
                                                                    Mark Huber, week ending 05/30/2018               ($1,950.00)    3991-000                                                   $703,001.69
06/11/2018           5608   Sarah E. Que                            Week ending 06/03/2018                                          3991-000                 $0.00                   $70.00     $702,931.69
                                                                    Paid week ending 06/09/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216
06/13/2018           5609   Indianapolis Power & Light Company      9511 Angola Court                                               2990-000                 $0.00             $1,913.00        $701,018.69
                                                                    1820491
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/13/2018           5610   Indianapolis Power & Light Company      9511 Angola Court                                               2990-000                 $0.00             $3,656.54        $697,362.15
                                                                    1820492
                                                                    Per order entered on 11/18/2016 Doc. No. 640
06/13/2018           5611   Mark A. Huber                           Week ending 06/06/2018                                          3991-000                 $0.00             $3,000.00        $694,362.15
                                                                    Paid Week ending 06/16/2018
                                                                    Per order entered on 05/18/2017, Doc 1671
06/13/2018           5612   Sarah E. Que                            Week ending 06/08/2018                                          3991-000                 $0.00                 $105.00      $694,257.15
                                                                    Paid week ending 06/16/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216




                                                                                                                                   SUBTOTALS                  $0.00           $15,617.59
                                    Case 16-07207-JMC-7A              Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                   Pg 452 of
                                                                                        FORM 5882                                                                        Page No: 403
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                               Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                         Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                             Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                       General
For Period Beginning:           01/01/2019                                                                                             Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                             Separate bond (if applicable):       $55,000,000.00


     1                2                            3                                                  4                                                      5                    6               7

Transaction      Check /                      Paid to/                        Description of Transaction                                Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                               Tran Code            $                    $


06/15/2018                   Meridian Title Corp                      Refund of funds escrowed for potential taxes that may                 *             $55,918.76                    $0.00     $750,175.91
                                                                      have come due on 13000 N. Meridian St, Carmel, IN
                                                                      sale 01/31/2017
                                                                      Escrow refund                                    $55,900.43       2820-000                                                 $750,175.91
                  {381}                                               Interest on escrowed funds                              $18.33    1229-000                                                 $750,175.91
06/18/2018           (366)   State of Alabama                         2015 Corporate Income Tax                                         1124-000          $90,362.29                    $0.00     $840,538.20
06/18/2018                   Treasurer of Marion County               Sewer charges Spring 2017 and 2018                                2820-000                 $0.00            $9,418.50       $831,119.70
                                                                      9511 Angola Court, Indianapolis, IN
                                                                      cashier's check 524299
                                                                      Per Order entered on 11/18/2016, Doc No. 640
06/21/2018           5613    Citizens Energy Group                    9511 Angola Court                                                 2990-000                 $0.00                $175.32     $830,944.38
                                                                      1149354-158421
                                                                      Per order entered on 11/18/2016 Doc. No. 640
06/21/2018           5614    WE Energies                              6300 W. Layton Avenue                                             2990-000                 $0.00            $1,143.24       $829,801.14
                                                                      4690-228-109
                                                                      Per order entered on 11/18/2016 Doc. No. 640
06/21/2018           5615    65-WE Energies                           6300 W. Layton Avenue                                             2990-000                 $0.00                $374.58     $829,426.56
                                                                      4846-803-365
                                                                      Per order entered on 11/18/2016 Doc. No. 640
06/22/2018           5616    Newmark Grubb Knight Frank               Invoice no. 0518-ITT                                              3991-460                 $0.00            $3,300.00       $826,126.56
                                                                      Invoice date: 06/15/2018
                                                                      Services 05/01/2018 to 05/31/208
                                                                      Per Order entered on 10/13/2016 Doc. No. 362
06/22/2018           5617    Johnson Controls Security Solutions      9511 Angola Court, Indianapolis, IN                               2990-000                 $0.00                $156.10     $825,970.46
                                                                      Invoice No. 30600337
                                                                      Invoice Date: 06/12/2018
                                                                      Service Period: 07/01/2018 to 07/31/2018
                                                                      Per Order entered on 03/16/2017, Doc No. 1423

                                                                                                                                       SUBTOTALS          $146,281.05            $14,567.74
                                    Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20             EOD 01/21/20 06:30:08            Pg 453 of
                                                                                      FORM 5882                                                                Page No: 404
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                  Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:           01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                            5                     6               7

Transaction      Check /                     Paid to/                        Description of Transaction                      Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                     Tran Code            $                     $


06/22/2018           5618   Johnson Controls Security Solutions      6300 W. Layton Ave, Greenfield, WI                      2990-000                 $0.00                 $137.50     $825,832.96
                                                                     Invoice No. 30600338
                                                                     Invoice Date: 06/12/2018
                                                                     Service Period: 07/01/2018 to 07/31/2018
                                                                     Per Order entered on 03/16/2017, Doc No. 1423
06/22/2018           5619   Electronic Strategies, Inc.              Invoice number 85014                                    2990-000                 $0.00             $1,778.94       $824,054.02
                                                                     Invoice Date 06/13/2018
                                                                     Secured USB Drives for State Attorney Generals
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
06/22/2018           5620   Electronic Strategies, Inc.              Invoice number 85048                                    2990-000                 $0.00                 $536.68     $823,517.34
                                                                     Invoice Date 06/18/2018
                                                                     Shipping charges to send Secured USB Drives to State
                                                                     Attorney Generals (AL, AR, CA, IN, MA, MO, PA,
                                                                     TN, UT WI)
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
06/22/2018           5621   Electronic Strategies, Inc.              Invoice number 85094                                    2990-000                 $0.00             $1,835.81       $821,681.53
                                                                     Invoice Date 06/20/2018
                                                                     USB Flash Drives
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
06/22/2018           5622   Tyco Integrated Security                 6300 W. Layton Ave, Greenfield, WI                      2990-000                 $0.00                 $422.35     $821,259.18
                                                                     Invoice No. 30562692
                                                                     Invoice Date: 06/07/2018
                                                                     Service call 06/06/2018
                                                                     Per Order entered on 03/16/2017, Doc No. 1423
06/22/2018           5623   Mark A. Huber                            Week ending 06/13/2018                                  3991-000                 $0.00             $3,650.00       $817,609.18
                                                                     Paid Week ending 06/23/2018
                                                                     Per order entered on 05/18/2017, Doc 1671




                                                                                                                            SUBTOTALS                  $0.00            $8,361.28
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 454 of
                                                                                    FORM 5882                                                                        Page No: 405
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                   4                                                   5                     6                7

Transaction      Check /                      Paid to/                     Description of Transaction                              Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                          Tran Code            $                     $


06/22/2018           5624   Sarah E. Que                           Week ending 06/15/2018                                          3991-000                 $0.00                   $87.50     $817,521.68
                                                                   Paid week ending 06/23/2018
                                                                   Per Order entered on 10/04/2016, Doc No 216
06/28/2018           5625   WE Energies                            6300 W. Layton Avenue                                           2990-000                 $0.00                 $250.47      $817,271.21
                                                                   0015-381-941
                                                                   Per order entered on 11/18/2016 Doc. No. 640
06/28/2018           5626   WE Energies                            6300 W. Layton Avenue                                           2990-000                 $0.00                   $68.70     $817,202.51
                                                                   2041-770-112
                                                                   Per order entered on 11/18/2016 Doc. No. 640
06/28/2018           5627   WE Energies                            6300 W. Layton Avenue                                           2990-000                 $0.00                   $33.16     $817,169.35
                                                                   3819-870-377
                                                                   Per order entered on 11/18/2016 Doc. No. 640
06/28/2018           5628   WE Energies                            6300 W. Layton Avenue                                           2990-000                 $0.00                   $13.91     $817,155.44
                                                                   6229-898-557
                                                                   Per order entered on 11/18/2016 Doc. No. 640
06/28/2018           5629   WE Energies                            6300 W. Layton Avenue                                           2990-000                 $0.00                 $153.27      $817,002.17
                                                                   8061-266-240
                                                                   Per order entered on 11/18/2016 Doc. No. 640
06/28/2018           5630   BGBC Partners, LLP                     For the period 05/01/2018 to 05/31/2018                             *                    $0.00            $55,697.50        $761,304.67
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Notice filed on 06/19/2018, Doc No. 2596
                                                                   BGBC Accountant's Fees                          ($52,873.60)    3410-000                                                   $761,304.67
                                                                   BGBC Accountant's Expenses                       ($2,823.90)    3420-000                                                   $761,304.67
06/28/2018           5631   Faegre Baker Daniels, LLP              For the period 05/01/2018 to 05/31/2018                             *                    $0.00             $8,720.90        $752,583.77
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Per Notice filed on 06/18/2018, Doc no. 2594
                                                                   Faegre Baker Daniels, LLP Fees                   ($8,718.80)    3210-600                                                   $752,583.77
                                                                   Faegre Baker Daniels, LLP Expenses                   ($2.10)    3220-000                                                   $752,583.77

                                                                                                                                  SUBTOTALS                  $0.00           $65,025.41
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20             EOD 01/21/20 06:30:08                     Pg 455 of
                                                                                    FORM 5882                                                                         Page No: 406
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                          Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:          01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                                    5                     6               7

Transaction      Check /                   Paid to/                        Description of Transaction                               Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                Received From                                                                              Tran Code            $                     $


06/28/2018           5632   Proskauer Rose LLP                     For the period 05/01/2018 to 05/31/2018                              *                    $0.00           $166,407.26       $586,176.51
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Notice filed 06/19/2018, Doc No. 2597
                                                                   Proskauer Rose Attorney's Fees                  ($163,877.20)    3210-000                                                  $586,176.51
                                                                   Proskauer Rose Attorney's Expenses                ($2,530.06)    3220-000                                                  $586,176.51
06/28/2018           5633   Expedient/Continental Broadband        Invoice No. B1-381321A                                           2990-000                 $0.00            $17,686.62       $568,489.89
                                                                   Bill date 07/01/2018
                                                                   Per Order entered on November 18, 2016 [Doc. No.
                                                                   640]
06/28/2018           5634   Granite Telecommunications             Invoice No. 4220807094                                           2990-000                 $0.00                 $880.81     $567,609.08
                                                                   Account No. 03694798
                                                                   Invoice date 05/01/2018
                                                                   Billing Period 05/01/2018 to 05/31/2018
                                                                   Per Order entered on 02/24/2017, Doc no. 1306
06/28/2018           5635   Granite Telecommunications             Invoice No. 423272318                                            2990-000                 $0.00                 $633.87     $566,975.21
                                                                   Account No. 03694798
                                                                   Invoice date 06/01/2018
                                                                   Billing Period 06/01/2018 to 06/30/2018
                                                                   Per Order entered on 02/24/2017, Doc no. 1306




                                                                                                                                   SUBTOTALS                  $0.00          $185,608.56
                                   Case 16-07207-JMC-7A                   Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08                  Pg 456 of
                                                                                            FORM 5882                                                                       Page No: 407
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                                  Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                            Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                                Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                        General
For Period Beginning:          01/01/2019                                                                                                Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                                Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                          4                                                   5                     6                7

Transaction      Check /                      Paid to/                            Description of Transaction                              Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                                 Tran Code            $                     $


06/28/2018           5636   Rubin & Levin, PC                             Services as Counsel to Trustee as Plan Administrator                *                    $0.00            $11,340.00        $555,635.21
                                                                          For the period 01/01/2018 to 05/07/2018
                                                                          Per Order entered on 06/27/2018, Doc No. 2613
                                                                          Rubin & Levin compensation paid                  ($2,242.50)    3110-000                                                   $555,635.21
                                                                          from bankruptcy estate 01/0/2018 to
                                                                          05/07/2018
                                                                          Rubin & Levin compensation paid                  ($3,395.00)    3110-000                                                   $555,635.21
                                                                          from bankruptcy estate not paid from
                                                                          401(k) 09/16/2016 to 01/31/2017
                                                                          Rubin & Levin compensation paid                  ($5,702.50)    3110-000                                                   $555,635.21
                                                                          from bankruptcy estate not paid from
                                                                          401(k) 02/01/2017 to 12/31/2017
06/28/2018           5637   Deborah J. Caruso, Chapter 7 Trustee for      Compensation as Plan Administrator                                  *                    $0.00            $12,770.00        $542,865.21
                            ITT Educational Services, Inc.                For the period 01/01/2018 to 05/07/2018
                                                                          Per Order entered on 06/27/2018, Doc No. 2614
                                                                          Trustee compensation as plan                     ($1,080.00)    3991-000                                                   $542,865.21
                                                                          administrator paid from bankruptcy
                                                                          estate
                                                                          Trustee compensation as plan                    ($11,690.00)    3991-000                                                   $542,865.21
                                                                          administrator paid from bankruptcy
                                                                          estate not paid from 401(k)
                                                                          02/01/2017 to 12/31/2017
06/28/2018           5638   Mark A. Huber                                 Week ending 06/20/2018                                          3991-000                 $0.00             $4,200.00        $538,665.21
                                                                          Paid Week ending 06/30/2018
                                                                          Per order entered on 05/18/2017, Doc 1671
06/28/2018           5639   Sarah E. Que                                  Week ending 06/24/2018                                          3991-000                 $0.00                   $70.00     $538,595.21
                                                                          Paid week ending 06/30/2018
                                                                          Per Order entered on 10/04/2016, Doc No 216

                                                                                                                                         SUBTOTALS                  $0.00           $28,380.00
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20            EOD 01/21/20 06:30:08           Pg 457 of
                                                                                    FORM 5882                                                              Page No: 408
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                 Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                           Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                               Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                Account Title:                        General
For Period Beginning:          01/01/2019                                                                               Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                               Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                          5                     6                7

Transaction      Check /                    Paid to/                       Description of Transaction                     Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                                   Tran Code           $                     $


06/28/2018           5640   Gaynell Hendricks, Tax Assessor        Jefferson County, AL                                  2820-000                 $0.00             $9,644.98        $528,950.23
                                                                   Account No. 3323403
                                                                   Per Order entered on 06/27/2018, Doc No. 2611
                                                                   Applied to 2016 personal property tax
06/28/2018           5641   Cliff Mann                             Madison County, AL                                    2820-000                 $0.00             $4,190.25        $524,759.98
                                                                   Account No. 529484
                                                                   Per Order entered on 06/27/2018, Doc No. 2611
06/28/2018           5642   Mobile County Revenue Commission       Mobile County, AL                                     2820-000                 $0.00             $5,024.04        $519,735.94
                                                                   Account No. 8200 080 00 917
                                                                   Per Order entered on 06/27/2018, Doc No. 2611
06/28/2018           5643   Bob Dutton                             County of San Bernardino, CA                          2820-000                 $0.00             $7,505.53        $512,230.41
                                                                   Account No. 0281-341-29-P-002
                                                                   Per Order entered on 06/27/2018, Doc No. 2611
06/28/2018           5644   Hamilton County Assessor               Hamilton County/Clay Township                         2820-000                 $0.00                   $25.00     $512,205.41
                                                                   Account No. 16-90-09-04-00-100.550
                                                                   Per Order entered on 06/27/2018, Doc No. 2611
06/28/2018           5645   Marion County Assessor                 Marion County, IN                                     2820-000                 $0.00                   $25.00     $512,180.41
                                                                   Account No. F514205
                                                                   Per Order entered on 06/27/2018, Doc No. 2611
06/28/2018           5646   William E. Fowler                      Charter Township of Flint, MI                         2820-000                 $0.00             $5,870.91        $506,309.50
                                                                   Account No. 07-82-479-008
                                                                   Per Order entered on 06/27/2018, Doc No. 2611
06/28/2018           5647   James H. Elrod, Assessor               Clinton Township/Macomb County, MI                    2820-000                 $0.00             $1,599.31        $504,710.19
                                                                   Account No. 16-11-53-400-189
                                                                   Per Order entered on 06/27/2018, Doc No. 2611
06/28/2018           5648   Jackson County Courthouse              Jackson County, MO                                    2820-000                 $0.00             $1,464.40        $503,245.79
                                                                   Account No. 20071189B
                                                                   Per Order entered on 06/27/2018, Doc No. 2611


                                                                                                                        SUBTOTALS                  $0.00           $35,349.42
                                   Case 16-07207-JMC-7A                 Doc 3785         Filed 01/21/20            EOD 01/21/20 06:30:08           Pg 458 of
                                                                                         FORM 5882                                                              Page No: 409
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:          01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                      4                                          5                     6               7

Transaction      Check /                    Paid to/                            Description of Transaction                     Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                        Tran Code           $                     $


06/28/2018           5649   Saint Louis County Missouri Assessor's      Saint Louis County, MO                                2820-000                 $0.00             $7,185.00       $496,060.79
                            Office                                      Account No. B0080135A
                                                                        Per Order entered on 06/27/2018, Doc No. 2611
06/28/2018           5650   Metropolitan Assessor of Property           Metropolitan Trustee Davidson County, TN              2820-000                 $0.00             $2,725.91       $493,334.88
                                                                        Account No. 000094747
                                                                        Per Order entered on 06/27/2018, Doc No. 2611
06/28/2018           5651   Assessor of Property, Shelby County         Shelby County, TN                                     2820-000                 $0.00             $5,810.84       $487,524.04
                                                                        Account No. 129-5500-0-00000-0
                                                                        Per Order entered on 06/27/2018, Doc No. 2611
06/28/2018           5652   Bexar Appraisal District                    Bexar County, TX                                      2820-000                 $0.00             $6,367.02       $481,157.02
                                                                        Account No. 90901-032-3760
                                                                        Per Order entered on 06/27/2018, Doc No. 2611
06/28/2018           5653   Clear Creek ISD Tax Office                  Clear Creek I.S.D, TX                                 2820-000                 $0.00             $2,854.45       $478,302.57
                                                                        Account No. P364899
                                                                        Per Order entered on 06/27/2018, Doc No. 2611
06/28/2018           5654   Ann Harris Bennett                          Harris County, TX                                     2820-000                 $0.00             $5,671.66       $472,630.91
                                                                        Account No. 2-0294606/20771562
                                                                        Per Order entered on 06/27/2018, Doc No. 2611
06/28/2018           5655   Harris County MUD#189                       Harris County MUD #189, MO                            2820-000                 $0.00             $1,391.70       $471,239.21
                                                                        Account No. 0294606
                                                                        Per Order entered on 06/27/2018, Doc No. 2611
06/28/2018           5656   Marianne C. Smith, CTA                      Spring I.S.D, TX                                      2820-000                 $0.00             $5,458.39       $465,780.82
                                                                        Account No. 0294606
                                                                        Per Order entered on 06/27/2018, Doc No. 2611
06/28/2018           5657   Greenfield City Assessor                    City of Greenfield, WI                                2820-000                 $0.00             $7,559.40       $458,221.42
                                                                        Account No. 10439
                                                                        Per Order entered on 06/27/2018, Doc No. 2611




                                                                                                                             SUBTOTALS                  $0.00           $45,024.37
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08                  Pg 459 of
                                                                                     FORM 5882                                                                        Page No: 410
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                                    5                     6                7

Transaction      Check /                      Paid to/                      Description of Transaction                              Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                           Tran Code            $                     $


06/28/2018           5658   J.F. Ahern Co                           6300 W. Layton Ave, Greenfield, WI                              2990-000                 $0.00                 $289.00      $457,932.42
                                                                    Invoice No. 257644
                                                                    Invoice date: 05/14/2018
                                                                    Annual Sprinkler Inspection
                                                                    Per Order entered on 03/16/2017, Doc No. 1423
07/05/2018           5659   Rubin & Levin, PC                       For the period 05/01/2018 to 05/31/2018                             *                    $0.00            $65,914.54        $392,017.88
                                                                    Per Order entered on 04/20/2017, Doc No.1569
                                                                    Notice filed on 06/26/2018, Doc No. 2610
                                                                    Rubin & Levin Attorney's Fees                   ($65,262.40)    3110-000                                                   $392,017.88
                                                                    Rubin & Levin Attorney's Expenses                 ($652.14)     3120-000                                                   $392,017.88
07/05/2018           5660   Granite Telecommunications              Invoice No. 426311718                                           2990-000                 $0.00                 $358.49      $391,659.39
                                                                    Account No. 03694798
                                                                    Invoice date 07/01/2018
                                                                    Billing Period 07/01/2018 to 07/31/2018
                                                                    Per Order entered on 02/24/2017, Doc no. 1306
07/05/2018           5661   Electronic Strategies, Inc.             Invoice number 85224                                            2990-000                 $0.00                 $750.00      $390,909.39
                                                                    June Storage
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
07/05/2018           5662   Mark A. Huber                           Week ending 06/27/2018                                          3991-000                 $0.00             $4,950.00        $385,959.39
                                                                    Paid Week ending 07/07/2018
                                                                    Per order entered on 05/18/2017, Doc 1671
07/05/2018           5663   Sarah E. Que                            Week ending 06/29/2018                                          3991-000                 $0.00                   $52.50     $385,906.89
                                                                    Paid week ending 07/07/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216




                                                                                                                                   SUBTOTALS                  $0.00           $72,314.53
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 460 of
                                                                                      FORM 5882                                                                  Page No: 411
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                               5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                          Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                        Tran Code           $                     $


07/05/2018           5664   Clerk of the Bankruptcy Court           Adversary deferred filing fees                             2700-000                 $0.00             $1,050.00       $384,856.89
                                                                    17-50045 Caruso v. Duong (closed 07/06/2017)
                                                                    17-50068 Caruso v. Inland Moving and Storage Co.
                                                                    (closed 07/21/2017)
                                                                    17-50070 Caruso v. Hansen Storage Company (closed
                                                                    07/21/2017)
07/09/2018           5665   Citizens Energy Group                   9511 Angola Court                                          2990-000                 $0.00             $1,777.11       $383,079.78
                                                                    1820491
                                                                    Per order entered on 11/18/2016 Doc. No. 640
                                                                    Invoice is for IPL not Citizens Energy Group
07/09/2018           5666   Citizens Energy Group                   9511 Angola Court                                          2990-000                 $0.00             $3,364.49       $379,715.29
                                                                    1820492
                                                                    Per order entered on 11/18/2016 Doc. No. 640
                                                                    Invoice is for IPL not Citizen's Energy Group
07/10/2018           5667   Omni Management Group                   Service period ending May 31, 2018                         3991-000                 $0.00             $6,457.76       $373,257.53
                                                                    Invoice No. 6148
                                                                    Invoice Date 06/28/2018
                                                                    Per Order entered in 10/04/2016 Doc No. 213
07/10/2018           5668   Hanzo Logistics, Inc.                   Invoice 9332                                               2420-000                 $0.00             $2,768.00       $370,489.53
                                                                    Invoice date 07/02/2018
                                                                    June 2018 Storage
                                                                    Per Order entered on 10/04/2016 [Doc. No. 217]
07/10/2018           5669   Electronic Strategies, Inc.             Invoice number 85264                                       2990-000                 $0.00                 $481.81     $370,007.72
                                                                    student records shipping charges/misc expenses
                                                                    Per Order entered on 01/30/2017, Doc no. 1114




                                                                                                                              SUBTOTALS                  $0.00           $15,899.17
                                    Case 16-07207-JMC-7A                     Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 461 of
                                                                                               FORM 5882                                                                Page No: 412
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                              Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                            Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                       General
For Period Beginning:           01/01/2019                                                                                            Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                            Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                           4                                              5                    6                7

Transaction      Check /                       Paid to/                              Description of Transaction                         Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                              Tran Code           $                    $


07/10/2018           5670    FasTrack Mechanical, LLC                        HVAC work                                                 2990-000                 $0.00                $219.00      $369,788.72
                                                                             9511 Angola Court, Indianapolis, IN
                                                                             Invoice date: 04/26/2018
                                                                             Invoice No.: 11852
                                                                             Per Order entered on 03/16/2017, Doc No. 1423
07/10/2018           5671    Mark A. Huber                                   Week ending 07/04/2018                                    3991-000                 $0.00            $3,700.00        $366,088.72
                                                                             Paid Week ending 07/14/2018
                                                                             Per order entered on 05/18/2017, Doc 1671
07/10/2018           5672    Sarah E. Que                                    Week ending 07/08/2018                                    3991-000                 $0.00                  $52.50     $366,036.22
                                                                             Paid week ending 07/14/2018
                                                                             Per Order entered on 10/04/2016, Doc No 216
07/16/2018           (377)   Thompson Coburn LLP                             Refund from American Arbitration Association for          1290-000          $12,950.00                     $0.00     $378,986.22
                                                                             several matters handled by Thompson Coburn LLP
07/17/2018           5643    VOID: Bob Dutton                                VOID -- check returned by creditor requesting new         2820-003                 $0.00           ($7,505.53)       $386,491.75
                                                                             check with different payee
07/17/2018           5673    Auditor-Controller/Treasurer/Tax Collector      County of San Bernardino, CA                              2820-000                 $0.00            $7,505.53        $378,986.22
                                                                             Account No. 0281-341-29-P-002
                                                                             Per Order entered on 06/27/2018, Doc No. 2611
07/23/2018           5674    Clerk of the Bankruptcy Court                   Adversary deferred filing fees                            2700-000                 $0.00            $1,050.00        $377,936.22
                                                                             18-50124 Caruso v. Rock Solid Technologies, Inc.
                                                                             (closed 07/23/2018)
                                                                             18-50126 Caruso v. Sociedad Advertising, LLC (closed
                                                                             07/19/2018)
                                                                             18-50128 Caruso v. Vocational Rehabilitation Services,
                                                                             Inc. (closed 07/19/2018)
07/23/2018           5675    Citizens Energy Group                           9511 Angola Court                                         2990-000                 $0.00                $176.50      $377,759.72
                                                                             1149354-158421
                                                                             Per order entered on 11/18/2016 Doc. No. 640


                                                                                                                                      SUBTOTALS           $12,950.00             $5,198.00
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08              Pg 462 of
                                                                                      FORM 5882                                                                   Page No: 413
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                       Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                     Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                        General
For Period Beginning:           01/01/2019                                                                                     Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                     Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                                5                    6               7

Transaction      Check /                      Paid to/                      Description of Transaction                          Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                       Tran Code             $                    $


07/23/2018           5676    WE Energies                            6300 W. Layton Avenue                                       2990-000                  $0.00                $905.00     $376,854.72
                                                                    4690-228-109
                                                                    Per order entered on 11/18/2016 Doc. No. 640
07/23/2018           5677    WE Energies                            6300 W. Layton Avenue                                       2990-000                  $0.00                $372.67     $376,482.05
                                                                    4846-803-365
                                                                    Per order entered on 11/18/2016 Doc. No. 640
07/24/2018           (377)   United States Postal Service           Vendor Refund/Credit                                        1290-000               $69.06                    $0.00     $376,551.11
07/24/2018           (377)   United States Postal Service           Vendor Refund/Credit                                        1290-000              $239.65                    $0.00     $376,790.76
07/25/2018                   Transfer From: #*******7207            6300 W. Layton Ave., Greenfield, WI Deposit                 9999-000          $130,000.00                    $0.00     $506,790.76
                                                                    Funds transferred to general account. Real estate closed
                                                                    07/13/2018.
07/25/2018                   Transfer From: #*******7207            Sale of 6300 W. Layton Avenue, Greenfield, WI               9999-000        $1,031,852.75                    $0.00   $1,538,643.51
                                                                    Per Order entered on 03/23/2018 Doc 2472
07/25/2018           5678    Expedient/Continental Broadband        Invoice No. B1-386374A                                      2990-000                  $0.00           $17,686.62     $1,520,956.89
                                                                    Bill date 08/01/2018
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    640]
07/25/2018           5679    Newmark Grubb Knight Frank             Invoice no. 0618-ITT                                        3991-460                  $0.00            $1,743.75     $1,519,213.14
                                                                    Invoice date: 07/15/2018
                                                                    Services 06/01/2018 to 06/30/2018
                                                                    Per Order entered on 10/13/2016 Doc. No. 362
07/25/2018           5680    Omni Management Group                  Service period 06/01/2018 to 06/30/2018                     3991-000                  $0.00            $3,163.51     $1,516,049.63
                                                                    Invoice No. 6208
                                                                    Invoice Date 07/12/2018
                                                                    Per Order entered in 10/04/2016 Doc No. 213




                                                                                                                               SUBTOTALS          $1,162,161.46           $23,871.55
                                   Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 463 of
                                                                                     FORM 5882                                                                  Page No: 414
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:          01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                 4                                               5                     6                7

Transaction      Check /                      Paid to/                     Description of Transaction                          Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                      Tran Code           $                     $


07/25/2018           5681   Meng's Landscaping                     6300 W. Layton Ave, Greenfield, IN                         2990-000                 $0.00             $1,108.80      $1,514,940.83
                                                                   Invoice no. 5479
                                                                   Invoice date 07/14/2018
                                                                   Services: Mowing: May, June, July; Bed care: May,
                                                                   June, July
                                                                   Per order entered on 03/16/0217, Doc no. 1423
07/25/2018           5682   Mancera Landscaping, LLC               9511 Angola Court, Indianapolis, IN                        2990-000                 $0.00                 $400.00    $1,514,540.83
                                                                   Tree removal
                                                                   Invoice No. 34752
                                                                   Invoice date 06/04/2018
                                                                   Per order entered on 03/16/0217, Doc no. 1423
07/25/2018           5683   Mancera Landscaping, LLC               9511 Angola Court, Indianapolis, IN                        2990-000                 $0.00                 $288.00    $1,514,252.83
                                                                   Lawn cutting, April 17/26/30, 2018
                                                                   Invoice No. 34743
                                                                   Invoice date 04/30/2018
                                                                   Per order entered on 03/16/0217, Doc no. 1423
07/25/2018           5684   Mancera Landscaping, LLC               9511 Angola Court, Indianapolis, IN                        2990-000                 $0.00                 $384.00    $1,513,868.83
                                                                   Lawn cutting, May 9/17/24/30, 2018
                                                                   Invoice No. 34754
                                                                   Invoice date 05/31/2018
                                                                   Per order entered on 03/16/0217, Doc no. 1423
07/25/2018           5685   Mark A. Huber                          Week ending 07/11/2018                                     3991-000                 $0.00             $3,150.00      $1,510,718.83
                                                                   Paid Week ending 07/21/2018
                                                                   Per order entered on 05/18/2017, Doc 1671
07/25/2018           5686   Sarah E. Que                           Week ending 07/13/2018                                     3991-000                 $0.00                   $52.50   $1,510,666.33
                                                                   Paid week ending 07/21/2018
                                                                   Per Order entered on 10/04/2016, Doc No 216




                                                                                                                             SUBTOTALS                  $0.00            $5,383.30
                                    Case 16-07207-JMC-7A                 Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 464 of
                                                                                           FORM 5882                                                               Page No: 415
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                         Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                       Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                       General
For Period Beginning:           01/01/2019                                                                                       Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                       Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                       4                                             5                    6                7

Transaction      Check /                       Paid to/                          Description of Transaction                        Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                         Tran Code           $                    $


07/27/2018           (397)   State of Alabama                            unclaimed funds                                          1290-000           $4,421.19                     $0.00   $1,515,087.52
                                                                         Cintas $331.97
                                                                         State of AL $882.00
                                                                         State of AL $1,291.22
                                                                         State of AL $1,916.00
07/30/2018           5687    Johnson Controls Security Solutions         9511 Angola Court, Indianapolis, IN                      2990-000                 $0.00                $156.10    $1,514,931.42
                                                                         Invoice No. 30764422
                                                                         Invoice Date: 07/21/2018
                                                                         Service Period: 08/01/2018 to 08/31/2018
                                                                         Per Order entered on 03/16/2017, Doc No. 1423
07/30/2018           5688    Mark A. Huber                               Week ending 07/18/2018                                   3991-000                 $0.00            $3,650.00      $1,511,281.42
                                                                         Paid Week ending 07/28/2018
                                                                         Per order entered on 05/18/2017, Doc 1671
07/30/2018           5689    Sarah E. Que                                Week ending 07/20/2018                                   3991-000                 $0.00                  $52.50   $1,511,228.92
                                                                         Paid week ending 07/28/2018
                                                                         Per Order entered on 10/04/2016, Doc No 216
07/30/2018           5690    GRM Information Management Services of      Invoice no. 0168693                                      2420-000                 $0.00           $46,655.01      $1,464,573.91
                             Indiana, LLC                                Invoice date: 06/30/2018
                                                                         Services for the period 06/01/2018 to 06/30/2018
                                                                         Per Order entered on 10/04/2017 Doc no. 217
07/30/2018           5691    GRM Information Management Services of      Invoice no. 0144152                                      2420-000                 $0.00            $9,750.00      $1,454,823.91
                             Indiana, LLC                                Invoice date: 07/12/2018
                                                                         Visual Vault Cloud
                                                                         Per Order entered on 10/04/2017 Doc no. 217
07/30/2018           5692    GRM Information Management Services of      Invoice no. 0169322                                      2420-000                 $0.00            $1,671.22      $1,453,152.69
                             Indiana, LLC                                Invoice date: 07/12/2018
                                                                         Mediation Project Imaging 06/01/2018 to 06/30/2018
                                                                         Per Order entered on 10/04/2017 Doc no. 217
07/31/2018           (377)   Verizon                                     Vendor Refund/Credit                                     1290-000           $1,036.67                     $0.00   $1,454,189.36

                                                                                                                                 SUBTOTALS            $5,457.86            $61,934.83
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20             EOD 01/21/20 06:30:08                   Pg 465 of
                                                                                      FORM 5882                                                                       Page No: 416
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                                   5                     6                7

Transaction      Check /                     Paid to/                       Description of Transaction                              Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                            Tran Code            $                     $


07/31/2018                  State of Alabama                        Refund of overpayment for 2016 Alabama Income Tax               2890-000                 $0.00                 ($83.35)   $1,454,272.71
                                                                    payment
08/06/2018           5693   Rubin & Levin, PC                       For the period 06/01/2018 to 06/30/2018                             *                    $0.00            $70,117.66      $1,384,155.05
                                                                    Per Order entered on 04/20/2017, Doc No.1569
                                                                    Notice filed on 07/26/2018, Doc No. 2742
                                                                    Rubin & Levin Attorney's Fees                   ($68,664.00)    3110-000                                                  $1,384,155.05
                                                                    Rubin & Levin Attorney's Expenses                ($1,453.66)    3120-000                                                  $1,384,155.05
08/06/2018           5694   Proskauer Rose LLP                      For the period 06/01/2018 to 06/30/2018                             *                    $0.00            $74,483.28      $1,309,671.77
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Notice filed 07/26/2018, Doc No. 2743
                                                                    Proskauer Rose Attorney's Fees                  ($74,335.20)    3210-000                                                  $1,309,671.77
                                                                    Proskauer Rose Attorney's Expenses                 ($148.08)    3220-000                                                  $1,309,671.77
08/06/2018           5695   Faegre Baker Daniels, LLP               For the period 04/01/2018 to 04/30/2018 and the period              *                    $0.00            $12,863.40      $1,296,808.37
                                                                    06/01/2018 to 06/30/2018
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Per Notice filed on 07/23/2018, Doc no. 2725
                                                                    Faegre Baker Daniels, LLP Fees                  ($12,862.40)    3210-600                                                  $1,296,808.37
                                                                    Faegre Baker Daniels, LLP Expenses                   ($1.00)    3220-000                                                  $1,296,808.37
08/06/2018           5696   Electronic Strategies, Inc.             Invoice number 85399                                            2990-000                 $0.00                 $750.00    $1,296,058.37
                                                                    July Storage and Security fees
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
08/06/2018           5697   Electronic Strategies, Inc.             Invoice number 85414                                            2990-000                 $0.00                 $115.81    $1,295,942.56
                                                                    Parchment Student Trans. Fed Ex 07/18/2018 and
                                                                    07/17/2018
                                                                    Per Order entered on 01/30/2017, Doc no. 1114




                                                                                                                                   SUBTOTALS                  $0.00          $158,246.80
                                   Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 466 of
                                                                                     FORM 5882                                                                  Page No: 417
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:          01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                   4                                              5                     6                7

Transaction      Check /                      Paid to/                      Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                      Tran Code           $                     $


08/06/2018           5698   Hanzo Logistics, Inc.                   Invoice 9459                                              2420-000                 $0.00             $2,768.00      $1,293,174.56
                                                                    Invoice date 08/02/2018
                                                                    July 2018 Storage
                                                                    Per Order entered on 10/04/2016 [Doc. No. 217]
08/06/2018           5699   Sarah E. Que                            Week ending 07/29/2018                                    3991-000                 $0.00                   $70.00   $1,293,104.56
                                                                    Paid week ending 08/04/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216
08/06/2018           5700   Robert M. Burris                        Week ending 08/01/2018                                    3991-000                 $0.00                 $120.00    $1,292,984.56
                                                                    paid week ending 08/04/2018
                                                                    Per Order Entered on 10/04/2016 Doc. No. 216
08/07/2018           5701   Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                 $0.00             $1,837.44      $1,291,147.12
                                                                    1820491
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/07/2018           5702   Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                 $0.00             $4,176.40      $1,286,970.72
                                                                    1820492
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/07/2018           5703   WE Energies                             6300 W. Layton Avenue                                     2990-000                 $0.00                 $172.73    $1,286,797.99
                                                                    0015-381-941
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/07/2018           5704   WE Energies                             6300 W. Layton Avenue                                     2990-000                 $0.00                    $0.45   $1,286,797.54
                                                                    3819-870-377
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/07/2018           5705   WE Energies                             6300 W. Layton Avenue                                     2990-000                 $0.00                    $0.45   $1,286,797.09
                                                                    6229-898-557
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/07/2018           5706   WE Energies                             6300 W. Layton Avenue                                     2990-000                 $0.00                   $24.62   $1,286,772.47
                                                                    8061-266-240
                                                                    Per order entered on 11/18/2016 Doc. No. 640


                                                                                                                             SUBTOTALS                  $0.00            $9,170.09
                                    Case 16-07207-JMC-7A                 Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08                   Pg 467 of
                                                                                           FORM 5882                                                                         Page No: 418
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                   Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                             Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                                 Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                                   Account Title:                       General
For Period Beginning:           01/01/2019                                                                                                 Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                                 Separate bond (if applicable):       $55,000,000.00


     1                2                            3                                                      4                                                      5                    6                7

Transaction      Check /                     Paid to/                            Description of Transaction                                 Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                  Received From                                                                                    Tran Code            $                    $


08/07/2018           5707    Clerk of the Bankruptcy Court               Adversary deferred filing fees                                     2700-000                 $0.00                $350.00    $1,286,422.47
                                                                         18-50154 Caruso v. Tucson Electric Power Company
                                                                         (closed 08/07/2018)
08/08/2018           (366)   Georgia Department of Revenue               Corporate tax refund covering period(s) 01/01/2015 to              1124-000          $40,107.41                    $0.00    $1,326,529.88
                                                                         12/31/2015
08/08/2018           5644    VOID: Hamilton County Assessor              funds returned                                                     2820-003                 $0.00                ($25.00)   $1,326,554.88
                                                                         Per Hamilton County, they do not accept late fee
                                                                         payments. Late fee will be included in next years tax
                                                                         bill.
08/09/2018           5708    BGBC Partners, LLP                          For the period 06/01/2018 to 06/30/2018                                *                    $0.00           $39,101.78      $1,287,453.10
                                                                         Per Order entered on 04/20/2017, Doc No. 1569
                                                                         Notice filed on 06/19/2018, Doc No. 2596
                                                                         BGBC Accountant's Fees                             ($37,450.40)    3410-000                                                 $1,287,453.10
                                                                         BGBC Accountant's Expenses                          ($1,651.38)    3420-000                                                 $1,287,453.10
08/09/2018           5709    GRM Information Management Services of      Services for the period 07/01/2018 to 07/31/2018                   2420-000                 $0.00           $60,976.68      $1,226,476.42
                             Indiana, LLC                                Invoice no. 0171297
                                                                         Invoice date: 07/31/2018
                                                                         Per Order entered on 10/04/2017 Doc no. 217
08/09/2018           5710    GRM Information Management Services of      Invoice no. 0171927                                                2420-000                 $0.00            $2,243.00      $1,224,233.42
                             Indiana, LLC                                Invoice date: 07/31/2018
                                                                         Mediation Project Imaging 07/01/2018 to 07/31/2018
                                                                         Per Order entered on 10/04/2017 Doc no. 217
08/09/2018           5711    Landscape Solutions                         9511 Angola Court, Indianapolis, IN                                2990-000                 $0.00                $408.00    $1,223,825.42
                                                                         Invoice no. 15938
                                                                         Invoice date 08/06/2018
                                                                         Lawn cutting June/July, 2018
                                                                         Per order entered on 03/16/2017, Doc no. 1423



                                                                                                                                           SUBTOTALS           $40,107.41           $103,054.46
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 468 of
                                                                                     FORM 5882                                                                        Page No: 419
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                                    5                     6                7

Transaction      Check /                      Paid to/                      Description of Transaction                              Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                           Tran Code            $                     $


08/09/2018           5712   Mark A. Huber                           Week ending 07/25/2018 and 08/04/2018                               *                    $0.00             $6,500.00      $1,217,325.42
                                                                    Paid Week ending 08/11/2018
                                                                    Per order entered on 05/18/2017, Doc 1671
                                                                    Mark Huber week ending 07/25/2018                ($3,450.00)    3991-000                                                  $1,217,325.42
                                                                    Mark Huber week ending 08/04/2018                ($3,050.00)    3991-000                                                  $1,217,325.42
08/09/2018           5713   Sarah E. Que                            Week ending 08/05/2018                                          3991-000                 $0.00                   $87.50   $1,217,237.92
                                                                    Paid week ending 08/11/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216
08/09/2018           5714   Robert M. Burris                        Week ending 08/09/2018                                          3991-000                 $0.00                 $180.00    $1,217,057.92
                                                                    paid week ending 08/11/2018
                                                                    Per Order Entered on 10/04/2016 Doc. No. 216
08/13/2018           5715   Clerk of the Bankruptcy Court           Adversary deferred filing fees                                  2700-000                 $0.00                 $350.00    $1,216,707.92
                                                                    18-50130 Caruso v. American Health Information
                                                                    Management Association (closed 08/09/2018)
08/14/2018           5716   City of Greenfield                      6300 W. Layton Avenue                                           2990-000                 $0.00                 $588.60    $1,216,119.32
                                                                    7155-23324
                                                                    Per order entered on 11/18/2016 Doc. No. 640
08/16/2018           5717   Electronic Strategies, Inc.             Invoice number 538720                                           3991-000                 $0.00            $21,540.00      $1,194,579.32
                                                                    Invoice date 06/18/2018
                                                                    Service period 06/01/2018 to 06/17/2018
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
08/16/2018           5718   Electronic Strategies, Inc.             Invoice number 538839                                           3991-000                 $0.00            $14,662.50      $1,179,916.82
                                                                    Invoice date 06/30/2018
                                                                    Service period 06/15/2018 to 06/30/2018
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
08/16/2018           5719   Electronic Strategies, Inc.             Invoice number 538897                                           3991-000                 $0.00            $11,687.50      $1,168,229.32
                                                                    Invoice date 07/15/2018
                                                                    Service period 07/01/2018 to 07/15/2018
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
                                                                                                                                   SUBTOTALS                  $0.00           $55,596.10
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 469 of
                                                                                      FORM 5882                                                                        Page No: 420
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                          Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        General
For Period Beginning:           01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                    4                                                   5                     6                7

Transaction      Check /                      Paid to/                      Description of Transaction                               Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                            Tran Code            $                     $


08/16/2018           5720   Electronic Strategies, Inc.             Invoice number 538943                                            3991-000                 $0.00            $18,495.00      $1,149,734.32
                                                                    Invoice date 07/31/2018
                                                                    Service period 07/16/2018 to 07/31/2018
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
08/16/2018           5721   Newmark Grubb Knight Frank              Invoice no. 0718-ITT                                             3991-460                 $0.00             $1,106.25      $1,148,628.07
                                                                    Invoice date: 08/15/2018
                                                                    Services 07/01/2018 to 07/31/2018
                                                                    Per Order entered on 10/13/2016 Doc. No. 362
08/16/2018           5722   Allied Universal Security Services      Security services                                                    *                    $0.00             $6,237.50      $1,142,390.57
                                                                    Account 146615
                                                                    650 W. Cienega Ave, San Dimas, CA
                                                                    Per order entered on 03/16/2017, Doc no. 1423
                                                                    Billing period 03/24/2017 to                       ($675.00)     2990-000                                                  $1,142,390.57
                                                                    03/30/2017, Invoice no. 6889444
                                                                    Billing period 03/17/2017 to                      ($5,562.50)    2990-000                                                  $1,142,390.57
                                                                    03/23/2017, invoice no. 6876113
08/16/2018           5723   Mark A. Huber                           Week ending 08/08/2018                                           3991-000                 $0.00             $4,100.00      $1,138,290.57
                                                                    Paid Week ending 08/18/2018
                                                                    Per order entered on 05/18/2017, Doc 1671
08/16/2018           5724   Sarah E. Que                            Week ending 08/12/2018                                           3991-000                 $0.00                   $87.50   $1,138,203.07
                                                                    Paid week ending 08/18/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216
08/16/2018           5725   Robert M. Burris                        Week ending 08/14/2018                                           3991-000                 $0.00                 $120.00    $1,138,083.07
                                                                    paid week ending 08/18/2018
                                                                    Per Order Entered on 10/04/2016 Doc. No. 216




                                                                                                                                    SUBTOTALS                  $0.00           $30,146.25
                                     Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                  Pg 470 of
                                                                                       FORM 5882                                                                       Page No: 421
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                            Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                          Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                       General
For Period Beginning:            01/01/2019                                                                                          Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                          Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                   4                                                    5                    6                7

Transaction      Check /                      Paid to/                       Description of Transaction                               Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                             Tran Code            $                    $


08/16/2018           5726    Proskauer Rose LLP                      For the period 07/01/2018 to 07/31/2018                              *                    $0.00           $63,272.80      $1,074,810.27
                                                                     Per Order entered on 04/20/2017, Doc No. 1569
                                                                     Notice filed 08/09/2018, Doc No. 2775
                                                                     Proskauer Rose Attorney's Fees                   ($63,187.20)    3210-000                                                 $1,074,810.27
                                                                     Proskauer Rose Attorney's Expenses                   ($85.60)    3220-000                                                 $1,074,810.27
08/20/2018           (59)    Fifth Third Bank                        Account ending 6060                                              1129-000           $3,512.08                     $0.00   $1,078,322.35
08/20/2018           (60)    Fifth Third Bank                        Account ending 8327                                              1129-000           $3,564.58                     $0.00   $1,081,886.93
08/20/2018           (61)    Fifth Third Bank                        Account ending 7994                                              1129-000           $3,680.39                     $0.00   $1,085,567.32
08/22/2018           5727    Citizens Energy Group                   9511 Angola Court                                                2990-000                 $0.00                $175.32    $1,085,392.00
                                                                     1149354-158421
                                                                     Per order entered on 11/18/2016 Doc. No. 640
08/24/2018           (377)   United States Postal Service            Vendor refund/credit                                             1290-000            $118.52                      $0.00   $1,085,510.52
08/27/2018           5728    BGBC Partners, LLP                      For the period 07/01/2018 to 07/31/2018                          3410-000                 $0.00           $35,520.00      $1,049,990.52
                                                                     Per Order entered on 04/20/2017, Doc No. 1569
                                                                     Notice filed on 08/13/2018, Doc No. 2787
08/27/2018           5729    Electronic Strategies, Inc.             Invoice number 539058                                            3991-000                 $0.00           $13,280.00      $1,036,710.52
                                                                     Invoice date 08/15/2018
                                                                     Service period 08/01/2018 to 08/15/2018
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
08/27/2018           5730    Electronic Strategies, Inc.             Invoice number 85596                                             2990-000                 $0.00                  $58.58   $1,036,651.94
                                                                     Invoice date 08/20/2018
                                                                     Shipping charges for Idaho Student Transcripts
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
08/27/2018           5731    Expedient/Continental Broadband         Invoice No. B1-391438A                                           2990-000                 $0.00           $17,686.62      $1,018,965.32
                                                                     Bill date 09/01/2018
                                                                     Per Order entered on November 18, 2016 [Doc. No.
                                                                     640]


                                                                                                                                     SUBTOTALS           $10,875.57           $129,993.32
                                   Case 16-07207-JMC-7A              Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08                Pg 471 of
                                                                                       FORM 5882                                                                       Page No: 422
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                             Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                           Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        General
For Period Beginning:          01/01/2019                                                                                           Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                           Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                    4                                                    5                     6               7

Transaction      Check /                    Paid to/                         Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                              Tran Code            $                     $


08/27/2018           5732   Omni Management Group                    Service period 07/01/2018 to 07/31/2018                         3991-000                 $0.00             $5,519.11     $1,013,446.21
                                                                     Invoice No. 6382
                                                                     Invoice Date 08/20/2018
                                                                     Per Order entered in 10/04/2016 Doc No. 213
08/27/2018           5733   Robins Kaplan LLP                        Tax related matter                                              3210-000                 $0.00            $30,525.50       $982,920.71
                                                                     Holdback compensation for the service period
                                                                     08/09/2017 to 10/31/2017
                                                                     Per Order entered on 08/15/2018, Doc No. 2801
08/27/2018           5734   Kiefer's Lawn and Landscaping, LLC       3450 Corporate Trail, Earth City, MO                                *                    $0.00             $3,090.00       $979,830.71
                                                                     Lawn maintenance 12/07/2016 to 06/30/2017
                                                                     Per order entered on 03/16/0217, Doc no. 1423
                                                                     Invoice #15211, Irrigation System                  ($325.00)    2990-000                                                  $979,830.71
                                                                     Winterization, 12/07/2016
                                                                     Invoice #15396, Lawn maintenance,                  ($915.00)    2990-000                                                  $979,830.71
                                                                     01/31/2017
                                                                     Invoice #15651, Lawn maintenance,                  ($700.00)    2990-000                                                  $979,830.71
                                                                     04/06, 04/14, 04/20, 04/28
                                                                     Invoice #15950, Lawn maintenance,                  ($700.00)    2990-000                                                  $979,830.71
                                                                     05/07, 05/15, 05/22, 05/30
                                                                     Invoice #16274, Lawn maintenance,                  ($450.00)    2990-000                                                  $979,830.71
                                                                     06/06, 06/12, 06/17
08/27/2018           5735   Johnson Controls Security Solutions      9511 Angola Court, Indianapolis, IN                             2990-000                 $0.00                 $156.10     $979,674.61
                                                                     Invoice No. 30925154
                                                                     Invoice Date: 08/15/2018
                                                                     Service Period: 09/01/2018 to 09/30/2018
                                                                     Per Order entered on 03/16/2017, Doc No. 1423




                                                                                                                                    SUBTOTALS                  $0.00           $39,290.71
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08                    Pg 472 of
                                                                                      FORM 5882                                                                          Page No: 423
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                             Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                             Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                           Checking Acct #:                       ******7207
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                         General
For Period Beginning:           01/01/2019                                                                                           Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                                           Separate bond (if applicable):         $55,000,000.00


     1                2                          3                                                   4                                                     5                      6                7

Transaction      Check /                       Paid to/                     Description of Transaction                                Uniform           Deposit             Disbursement         Balance
   Date           Ref. #                    Received From                                                                            Tran Code            $                      $


08/27/2018           5736    Mark A. Huber                          Week ending 08/15/2018                                            3991-000                 $0.00              $3,300.00        $976,374.61
                                                                    Paid Week ending 08/25/2018
                                                                    Per order entered on 05/18/2017, Doc 1671
08/27/2018           5737    Sarah E. Que                           Week ending 08/19/2018                                            3991-000                 $0.00                    $52.50     $976,322.11
                                                                    Paid week ending 08/25/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216
08/28/2018           5738    Clerk of the Bankruptcy Court          Adversary deferred filing fees                                        *                    $0.00                  $700.00      $975,622.11

                                                                    18-50207 Caruso v.                                   ($350.00)    2700-000                                                    $975,622.11
                                                                    IHeartCommunications, Inc. (closed
                                                                    08/27/2018)
                                                                    18-50219 Caruso v. Laff Media, LLC                   ($350.00)    2700-000                                                    $975,622.11
                                                                    (closed 08/27/2018)
08/29/2018           5739    Clerk of the Bankruptcy Court          Adversary deferred filing fees                                    2700-000                 $0.00                  $350.00      $975,272.11
                                                                    18-50119 Caruso v. Coverall of North America, Inc.
                                                                    (closed 08/28/2018)
08/31/2018           (377)   Verizon                                MCI Account Refund-Y2655571                                       1290-000            $650.45                        $0.00     $975,922.56
08/31/2018           5740    Rubin & Levin, PC                      For the period 07/01/2018 to 07/31/2018                               *                    $0.00             $89,953.43        $885,969.13
                                                                    Per Order entered on 04/20/2017, Doc No.1569
                                                                    Notice filed on 08/21/2018, Doc no. 2816
                                                                    Rubin & Levin Attorney's Fees                   ($88,649.60)      3110-000                                                    $885,969.13
                                                                    Rubin & Levin Attorney's Expenses                ($1,303.83)      3120-000                                                    $885,969.13
08/31/2018           5741    Faegre Baker Daniels, LLP              For the period 07/01/2018 to 07/31/2018                           3210-600                 $0.00              $3,626.00        $882,343.13
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Per Notice filed on 08/22/2018, Doc no. 2820




                                                                                                                                     SUBTOTALS                 $650.45           $97,981.93
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 473 of
                                                                                      FORM 5882                                                                  Page No: 424
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                 4                                               5                     6                7

Transaction      Check /                      Paid to/                      Description of Transaction                          Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                       Tran Code           $                     $


08/31/2018           5742   Landscape Solutions                     9511 Angola Court, Indianapolis, IN                        2990-000                 $0.00                 $539.00      $881,804.13
                                                                    Invoice no. 15977
                                                                    Invoice date 08/23/2018
                                                                    Weed spray and bed work
                                                                    Per order entered on 03/16/2017, Doc no. 1423
08/31/2018           5743   Mark A. Huber                           Week ending 08/22/2018                                     3991-000                 $0.00             $3,150.00        $878,654.13
                                                                    Paid Week ending 09/01/2018
                                                                    Per order entered on 05/18/2017, Doc 1671
08/31/2018           5744   Sarah E. Que                            Week ending 08/25/2018                                     3991-000                 $0.00                   $70.00     $878,584.13
                                                                    Paid week ending 09/01/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216
09/05/2018           5745   Clerk of the Bankruptcy Court           Adversary deferred filing fees                             2700-000                 $0.00                 $350.00      $878,234.13
                                                                    18-50214 Caruso v. Skydome Consulting, LLC
                                                                    86700254 (closed 08/31/2018)
09/07/2018           5746   Electronic Strategies, Inc.             Invoice number 539166                                      3991-000                 $0.00            $12,725.00        $865,509.13
                                                                    Invoice date 08/31/2018
                                                                    Service period 08/16/2018 to 08/31/2018
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
09/07/2018           5747   Electronic Strategies, Inc.             Invoice number 85703                                       2990-000                 $0.00                 $750.00      $864,759.13
                                                                    Invoice date 08/30/2018
                                                                    August storage charges
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
09/07/2018           5748   Hanzo Logistics, Inc.                   Invoice 9528                                               2420-000                 $0.00             $2,768.00        $861,991.13
                                                                    Invoice date 09/05/2018
                                                                    August 2018 Storage
                                                                    Per Order entered on 10/04/2016 [Doc. No. 217]
09/07/2018           5749   Mark A. Huber                           Week ending 08/29/2018                                     3991-000                 $0.00             $2,550.00        $859,441.13
                                                                    Paid Week ending 09/08/2018
                                                                    Per order entered on 05/18/2017, Doc 1671

                                                                                                                              SUBTOTALS                  $0.00           $22,902.00
                                     Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 474 of
                                                                                      FORM 5882                                                                 Page No: 425
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                     Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                   Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                       General
For Period Beginning:            01/01/2019                                                                                   Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                   Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                  4                                              5                    6                7

Transaction      Check /                       Paid to/                      Description of Transaction                         Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                      Tran Code           $                    $


09/07/2018           5750    Sarah E. Que                            Week ending 09/02/2018                                    3991-000                 $0.00                  $52.50     $859,388.63
                                                                     Paid week ending 09/08/2018
                                                                     Per Order entered on 10/04/2016, Doc No 216
09/10/2018           5751    Clerk of the Bankruptcy Court           Adversary deferred filing fees                            2700-000                 $0.00                $350.00      $859,038.63
                                                                     18-50268 Caruso v. the Deaf and Hard of Hearing
                                                                     Persons 86700335 (closed 09/10/2018)
09/11/2018           (377)   Stericycle, Steri-Safe Litigation       Share of settlement as class member no. 1193267           1290-000            $189.30                      $0.00     $859,227.93
09/11/2018           (377)   Stericycle, Steri-Safe Litigation       Share of settlement as class member no. 1226878           1290-000            $910.63                      $0.00     $860,138.56
09/11/2018           (377)   Stericycle, Steri-Safe Litigation       Share of settlement as class member no. 1167282           1290-000            $417.66                      $0.00     $860,556.22
09/11/2018           (377)   Stericycle, Steri-Safe Litigation       Share of settlement as class member no. 1159943           1290-000            $232.45                      $0.00     $860,788.67
09/11/2018           (377)   Stericycle, Steri-Safe Litigation       Share of settlement as class member no. 1146703           1290-000            $214.38                      $0.00     $861,003.05
09/11/2018           (377)   Stericycle, Steri-Safe Litigation       Share of settlement as class member no. 1225492           1290-000            $600.99                      $0.00     $861,604.04
09/11/2018           (377)   Stericycle, Steri-Safe Litigation       Share of settlement as class member no. 1101965           1290-000           $1,811.11                     $0.00     $863,415.15
09/11/2018           (377)   Stericycle, Steri-Safe Litigation       Share of settlement as class member no. 1086817           1290-000            $467.91                      $0.00     $863,883.06
09/11/2018           5752    Winston Properties, LLC                 Funds returned to back-up bidder                          8500-002                 $0.00           $20,676.37        $843,206.69
                                                                     Per Order entered on 02/13/2018, Doc No. 2393
09/11/2018           5753    Clerk of the Bankruptcy Court           Adversary deferred filing fees                            2700-000                 $0.00            $1,050.00        $842,156.69
                                                                     18-50160 Caruso v. Total Building Maintenance, Inc.
                                                                     (86700281) closed 09/11/2018
                                                                     18-50150 Caruso v. Kansas City Power & Light
                                                                     Company (86700152) closed 09/11/2018
                                                                     18-50127 Caruso v. Sprint Corporation (86700260)
                                                                     closed 09/11/2018
09/13/2018           5754    Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                 $0.00            $1,660.96        $840,495.73
                                                                     1820491
                                                                     Per order entered on 11/18/2016 Doc. No. 640




                                                                                                                              SUBTOTALS            $4,844.43            $23,789.83
                                   Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 475 of
                                                                                      FORM 5882                                                                 Page No: 426
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:          01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                    4                                             5                     6                7

Transaction      Check /                      Paid to/                       Description of Transaction                        Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                      Tran Code           $                     $


09/13/2018           5755   Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                 $0.00             $3,563.30        $836,932.43
                                                                    1820492
                                                                    Per order entered on 11/18/2016 Doc. No. 640
09/13/2018           5756   Katz Sapper & Miller                    Accounting services related to plan administration for    3410-000                 $0.00            $35,489.25        $801,443.18
                                                                    the period 11/01/2017 to 07/31/2018
                                                                    Per Order entered on 09/12/2018, Doc No. 2899
09/13/2018           5757   Rubin & Levin, PC                       Holdback compensation for the period 01/01/2018 to        3110-000                 $0.00           $157,063.50        $644,379.68
                                                                    07/31/2018
                                                                    Per Order entered on 09/12/2018, Doc No. 2898
09/13/2018           5758   Mark A. Huber                           Week ending 09/05/2018                                    3991-000                 $0.00             $1,600.00        $642,779.68
                                                                    Paid Week ending 09/15/2018
                                                                    Per order entered on 05/18/2017, Doc 1671
09/13/2018           5759   Sarah E. Que                            Week ending 09/09/2018                                    3991-000                 $0.00                   $70.00     $642,709.68
                                                                    Paid week ending 09/15/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216
09/17/2018                  County of San Bernardino                Refund of taxes paid on 07/17/2018, check no. 5673        2820-000                 $0.00                 ($89.15)     $642,798.83
09/17/2018           5760   Clerk of the Bankruptcy Court           Adversary deferred filing fees                            2700-000                 $0.00                 $700.00      $642,098.83
                                                                    18-50171 Caruso v. Central Maintenance & Service Co.
                                                                    (86700053) closed 09/17/2018
                                                                    18-50258 Caruso v. Jak Solutions LLC *86700360)
                                                                    closed 09/17/2018




                                                                    18-50150 Caruso v. Kansas City Power & Light
                                                                    Company (86700152) closed 09/11/2018
                                                                    18-50127 Caruso v. Sprint Corporation (86700260)
                                                                    closed 09/11/2018



                                                                                                                             SUBTOTALS                  $0.00          $198,396.90
                                    Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08            Pg 476 of
                                                                                          FORM 5882                                                                 Page No: 427
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                       Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        General
For Period Beginning:           01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                      4                                               5                    6                7

Transaction      Check /                      Paid to/                          Description of Transaction                         Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                          Tran Code            $                    $


09/19/2018           5761   Omni Management Group                       Service period 08/01/2018 to 08/31/2018                   3991-000                  $0.00            $3,242.22        $638,856.61
                                                                        Invoice No. 6444
                                                                        Invoice Date 09/06/2018
                                                                        Per Order entered in 10/04/2016 Doc No. 213
09/19/2018           5762   GRM Information Management Services of      Services period: 08/01/2018 to 08/312018                  2420-000                  $0.00           $84,386.91        $554,469.70
                            Indiana, LLC                                Invoice no. 0173917 to 01744548
                                                                        Invoice date: 08/31/2018
                                                                        Per Order entered on 10/04/2017 Doc no. 217
09/19/2018           5763   Electronic Strategies, Inc.                 Invoice number 539229                                     3991-000                  $0.00           $10,062.50        $544,407.20
                                                                        Invoice date 09/18/2018
                                                                        Service period 09/01/2018 to 09/15/2018
                                                                        Per Order entered on 01/30/2017, Doc no. 1114
09/19/2018           5764   Mark A. Huber                               Week ending 09/012/2018                                   3991-000                  $0.00            $1,550.00        $542,857.20
                                                                        Paid Week ending 09/22/2018
                                                                        Per order entered on 05/18/2017, Doc 1671
09/19/2018           5765   Sarah E. Que                                Week ending 09/16/2018                                    3991-000                  $0.00                  $87.50     $542,769.70
                                                                        Paid week ending 09/22/2018
                                                                        Per Order entered on 10/04/2016, Doc No 216
09/20/2018           5766   Citizens Energy Group                       9511 Angola Court                                         2990-000                  $0.00                $175.32      $542,594.38
                                                                        1149354-158421
                                                                        Per order entered on 11/18/2016 Doc. No. 640
09/24/2018                  Transfer From: #*******7207                 funds moved to the general account to pay expenses        9999-000          $500,000.00                     $0.00   $1,042,594.38
09/25/2018           5767   Clerk of the Bankruptcy Court               Adversary deferred filing fees                            2700-000                  $0.00            $1,050.00      $1,041,544.38
                                                                        18-50163 Caruso v. American Electric Power Service
                                                                        Corporation (86700017) closed 09/20/2018
                                                                        18-50287 Caruso v. Milwaukee Television, LLC et al
                                                                        closed 09/21/2018
                                                                        18-50159 Caruso v. WLFL Licensee, LLC d/b/a
                                                                        WLFL-TV (8670031) closed 09/21/2018

                                                                                                                                 SUBTOTALS           $500,000.00           $100,554.45
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08                  Pg 477 of
                                                                                    FORM 5882                                                                        Page No: 428
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                                   5                     6                7

Transaction      Check /                      Paid to/                     Description of Transaction                              Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                          Tran Code            $                     $


09/25/2018           5768   Clerk of the Bankruptcy Court          Adversary deferred filing fees                                  2700-000                 $0.00                 $700.00    $1,040,844.38
                                                                   18-50116 Caruso v. LLC d/b/a Altarama Information
                                                                   Services (86700013) closed 09/24/2018
                                                                   18-50118 Caruso v. LLC d/b/a Circle Up Media
                                                                   (86700061) closed 09/25/2018
09/26/2018           5769   BGBC Partners, LLP                     For the period 08/01/2018 to 08/31/2018                             *                    $0.00            $26,352.40      $1,014,491.98
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Notice filed on 09/14/2018, Doc No. 2937
                                                                   BGBC Accountant's Fees                          ($24,480.40)    3410-000                                                  $1,014,491.98
                                                                   BGBC Accountant's Expenses                       ($1,872.00)    3420-000                                                  $1,014,491.98
09/26/2018           5770   Proskauer Rose LLP                     For the period 08/01/2018 to 08/31/2018                             *                    $0.00            $70,324.90        $944,167.08
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Notice filed 09/14/2018, Doc No. 2936
                                                                   Proskauer Rose Attorney's Fees                  ($68,635.20)    3210-000                                                   $944,167.08
                                                                   Proskauer Rose Attorney's Expenses               ($1,689.70)    3220-000                                                   $944,167.08
09/26/2018           5771   Expedient/Continental Broadband        Invoice No. B1-397117A                                          2990-000                 $0.00            $17,686.62        $926,480.46
                                                                   Bill date 10/01/2018
                                                                   Per Order entered on November 18, 2016 [Doc. No.
                                                                   640]
09/26/2018           5772   Sarah E. Que                           Week ending 09/23/2018                                          3991-000                 $0.00                   $78.75     $926,401.71
                                                                   Paid week ending 09/29/2018
                                                                   Per Order entered on 10/04/2016, Doc No 216
10/05/2018           5773   Microsoft Corporation                  Settlement payment                                              2990-000                 $0.00           $100,000.00        $826,401.71
                                                                   Per Order entered on 09/12/2018, Doc no. 2904
10/05/2018           5774   Faegre Baker Daniels, LLP              For the period 08/01/2018 to 08/31/2018                         3210-600                 $0.00             $5,683.20        $820,718.51
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Per Notice filed on 09/25/2018, Doc No. 2960


                                                                                                                                  SUBTOTALS                  $0.00          $220,825.87
                                    Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20             EOD 01/21/20 06:30:08                     Pg 478 of
                                                                                      FORM 5882                                                                         Page No: 429
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                             Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                           Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        General
For Period Beginning:           01/01/2019                                                                                           Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                           Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                                     5                     6               7

Transaction      Check /                     Paid to/                        Description of Transaction                               Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                              Tran Code            $                     $


10/05/2018           5775   Rubin & Levin, PC                        For the period 08/01/2018 to 08/31/2018                              *                    $0.00            $74,340.12       $746,378.39
                                                                     Per Order entered on 04/20/2017, Doc No.1569
                                                                     Notice filed on 09/24/2018, Doc No. 2955
                                                                     Rubin & Levin Attorney's Fees                    ($73,246.00)    3110-000                                                  $746,378.39
                                                                     Rubin & Levin Attorney's Expenses                 ($1,094.12)    3120-000                                                  $746,378.39
10/05/2018           5776   Electronic Strategies, Inc.              Invoice number 539284                                            3991-000                 $0.00            $34,032.50       $712,345.89
                                                                     Invoice date 09/30/2018
                                                                     Service period 09/17/2018 to 09/30/2018
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
10/05/2018           5777   Electronic Strategies, Inc.              Invoice number 85911                                             2990-000                 $0.00                 $494.74     $711,851.15
                                                                     Invoice date 09/27/2018
                                                                     Shipping charges/student records
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
10/05/2018           5778   Electronic Strategies, Inc.              Invoice number 85912                                             2990-000                 $0.00                 $750.00     $711,101.15
                                                                     Invoice date 09/28/2018
                                                                     September storage charges
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
10/05/2018           5779   Hanzo Logistics, Inc.                    Invoice 9647                                                     2420-000                 $0.00             $2,768.00       $708,333.15
                                                                     Invoice date 10/01/2018
                                                                     September 2018 Storage
                                                                     Per Order entered on 10/04/2016 [Doc. No. 217]
10/05/2018           5780   Johnson Controls Security Solutions      9511 Angola Court, Indianapolis, IN                              2990-000                 $0.00                 $156.10     $708,177.05
                                                                     Invoice No. 31078596
                                                                     Invoice Date: 09/20/2018
                                                                     Service Period: 10/01/2018 to 10/31/2018
                                                                     Per Order entered on 03/16/2017, Doc No. 1423




                                                                                                                                     SUBTOTALS                  $0.00          $112,541.46
                                   Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08                    Pg 479 of
                                                                                      FORM 5882                                                                         Page No: 430
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                              Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                            Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        General
For Period Beginning:          01/01/2019                                                                                            Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                            Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                    4                                                     5                     6                7

Transaction      Check /                      Paid to/                      Description of Transaction                                Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                             Tran Code            $                     $


10/05/2018           5781   Mark A. Huber                           Week ending 09/19/2018                                                *                    $0.00             $3,000.00        $705,177.05
                                                                    Week ending 09/26/2018
                                                                    Paid Week ending 10/06/2018
                                                                    Per order entered on 05/18/2017, Doc 1671
                                                                    Mark Huber week ending 09/19/2018                  ($1,700.00)    3991-000                                                   $705,177.05
                                                                    Mark Huber week ending 09/26/2018                  ($1,300.00)    3991-000                                                   $705,177.05
10/05/2018           5782   Sarah E. Que                            Week ending 09/28/2018                                            3991-000                 $0.00                   $52.50     $705,124.55
                                                                    Paid week ending 10/06/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216
10/05/2018           5783   Clerk of the Bankruptcy Court           Adversary deferred filing fees                                    2700-000                 $0.00                 $350.00      $704,774.55
                                                                    18-50213 Caruso v. Miller, Canfield, Paddock and
                                                                    Stone, PLC 86700194 (closed 10/04/2018)
10/09/2018           5784   New Mexico Taxation & Revenue Dept      FEIN XX-XXXXXXX                                                   2820-000                 $0.00                   $50.00     $704,724.55
                                                                    CRS ID 02-133184
                                                                    Tax year ending 12/31/2017
10/09/2018           5785   Clerk of the Bankruptcy Court           Adversary deferred filing fees                                    2700-000                 $0.00             $1,050.00        $703,674.55
                                                                    18-50125 Caruso v. SEI, Inc. d/b/a Service Express, Inc.
                                                                    (86700248) closed 10/05/2018
                                                                    18-50145 Caruso v. Study.Com, LLC (86700264)
                                                                    closed 10/05/2018
                                                                    18-50202 Caruso v. Jones & Barlett Publishers, LLC
                                                                    (86700149) closed 10/05/2018
10/09/2018           5786   Clerk of the Bankruptcy Court           Adversary deferred filing fees                                    2700-000                 $0.00                 $700.00      $702,974.55
                                                                    18-50231 Caruso v. Oak Hall Industries, LP
                                                                    (86700209) closed 10/05/2018
                                                                    18-50233 Caruso v. Truescreen, Inc. (86700287) closed
                                                                    10/05/2018
10/10/2018                  We Energies                             Vendor Refund for overpayment to WE Energies                      2990-000                 $0.00                 ($12.36)     $702,986.91
                                                                    6300 W. Layton Avenue, Greenfield, WI 53220
                                                                                                                                     SUBTOTALS                  $0.00            $5,190.14
                                     Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 480 of
                                                                                          FORM 5882                                                                       Page No: 431
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                               Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                         Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                             Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                       General
For Period Beginning:            01/01/2019                                                                                             Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                             Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                       4                                                   5                    6                7

Transaction      Check /                       Paid to/                          Description of Transaction                              Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                               Tran Code            $                    $


10/10/2018           5787    Indianapolis Power & Light Company          9511 Angola Court                                               2990-000                 $0.00            $1,814.60        $701,172.31
                                                                         1820491
                                                                         Per order entered on 11/18/2016 Doc. No. 640
10/10/2018           5788    Indianapolis Power & Light Company          9511 Angola Court                                               2990-000                 $0.00            $3,240.85        $697,931.46
                                                                         1820492
                                                                         Per order entered on 11/18/2016 Doc. No. 640
10/10/2018           5789    GRM Information Management Services of      Services period: 09/01/2018 to 09/30/2018                           *                    $0.00           $78,012.94        $619,918.52
                             Indiana, LLC                                Invoice no. 0176779 to 0176915, 0177211
                                                                         Invoice date: 09/30/2018
                                                                         Per Order entered on 10/04/2017 Doc no. 217
                                                                         Invoice no. 0176779 to 0176915                  ($35,660.60)    2420-000                                                  $619,918.52
                                                                         Invoice no. 0177211                             ($42,352.34)    2420-000                                                  $619,918.52
10/10/2018           5790    Omni Management Group                       Service period 09/01/2018 to 09/30/2018                         3991-000                 $0.00            $3,300.18        $616,618.34
                                                                         Invoice No. 66509
                                                                         Invoice Date 10/03/2018
                                                                         Per Order entered in 10/04/2016 Doc No. 213
10/10/2018           5791    Sarah E. Que                                Week ending 10/05/2018                                          3991-000                 $0.00                  $70.00     $616,548.34
                                                                         Paid week ending 10/13/2018
                                                                         Per Order entered on 10/04/2016, Doc No 216
10/16/2018           (364)   North Carolina Department of Revenue        2017 Corporate Income Tax Refund                                1224-000          $10,627.00                     $0.00     $627,175.34
10/16/2018           (364)   Wisconsin Department of Revenue             2017 Corporation Franchise Tax Refund                           1224-000              $50.00                     $0.00     $627,225.34
10/16/2018           (377)   Stericycle, Steri-Safe Litigation           Class Member Number 01161553                                    1290-000            $429.01                      $0.00     $627,654.35
10/16/2018           (377)   Stericycle, Steri-Safe Litigation           Class Member Number 01025412                                    1290-000            $176.47                      $0.00     $627,830.82
10/16/2018           (377)   Stericycle, Steri-Safe Litigation           Class Member Number 01021528                                    1290-000            $350.87                      $0.00     $628,181.69
10/16/2018           (377)   Stericycle, Steri-Safe Litigation           Class Member Number 01260847                                    1290-000              $30.73                     $0.00     $628,212.42
10/16/2018           (377)   Village of Orland Park                      2017 MWRD refund                                                1290-000                 $9.05                   $0.00     $628,221.47



                                                                                                                                        SUBTOTALS           $11,673.13            $86,438.57
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                  Pg 481 of
                                                                                      FORM 5882                                                                       Page No: 432
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                  4                                                    5                    6                7

Transaction      Check /                       Paid to/                     Description of Transaction                              Uniform            Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                          Tran Code             $                    $


10/17/2018           5792    Citizens Energy Group                  9511 Angola Court                                               2990-000                  $0.00                $175.32      $628,046.15
                                                                    1149354-158421
                                                                    Per order entered on 11/18/2016 Doc. No. 640
10/19/2018           5793    Clerk of the Bankruptcy Court          Adversary deferred filing fees                                  2700-000                  $0.00                $350.00      $627,696.15
                                                                    17-50139 Caruso v. Microsoft Corporation et al (closed
                                                                    10/12/2018)
10/19/2018           5794    Proskauer Rose LLP                     For the period 09/01/2018 TO 09/30/2018                             *                     $0.00           $60,267.83        $567,428.32
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Notice filed 10/11/2018, #2982
                                                                    Proskauer Rose Attorney's Fees                  ($59,883.60)    3210-000                                                   $567,428.32
                                                                    Proskauer Rose Attorney's Expenses                 ($384.23)    3220-000                                                   $567,428.32
10/19/2018           5795    Mark A. Huber                          Week ending 10/03/2018                                          3991-000                  $0.00                $350.00      $567,078.32
                                                                    Paid Week ending 10/20/2018
                                                                    Per order entered on 05/18/2017, Doc 1671
10/19/2018           5796    Sarah E. Que                           Week ending 10/13/2018                                          3991-000                  $0.00                  $61.25     $567,017.07
                                                                    Paid week ending 10/20/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216
10/22/2018           (364)   Charter Township of Flint              Refund re: 07-82-479-008                                        1224-000            $4,189.35                     $0.00     $571,206.42
                                                                    2016 Personal Property Taxes
10/22/2018           (364)   Charter Township of Flint              Refund re: #07-82-479-008                                       1224-000            $7,868.59                     $0.00     $579,075.01
                                                                    2015 personal property taxes
10/22/2018           (366)   The Commonwealth of Massachusetts      Corporate Combined Excise Refund 12/31/2015                     1124-000          $110,903.13                     $0.00     $689,978.14
                             Department of Re
10/25/2018           5797    Proskauer Rose LLP                     Holdback compensation for the period                            3210-000                  $0.00          $182,539.30        $507,438.84
                                                                    02/01/2018 to 08/31/2018
                                                                    Per Order entered on 10/25/2018, Doc No. 3008
10/26/2018           (364)   State of New York                      Corporate franchise tax refund                                  1224-000            $5,125.00                     $0.00     $512,563.84
10/26/2018                   Transfer From: #*******7207            Funds transferred to pay estate expenses.                       9999-000          $600,000.00                     $0.00   $1,112,563.84

                                                                                                                                   SUBTOTALS           $728,086.07           $243,743.70
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 482 of
                                                                                     FORM 5882                                                                        Page No: 433
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                                    5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                            Tran Code            $                     $


10/26/2018           5798   BGBC Partners, LLP                      For the period 09/01/2018 to 09/30/2018                             *                    $0.00            $44,429.70     $1,068,134.14
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Notice filed on 10/17/2018, Doc No. 2991
                                                                    BGBC Accountant's Fees                          ($41,547.20)    3410-000                                                 $1,068,134.14
                                                                    BGBC Accountant's Expenses                       ($2,882.50)    3420-000                                                 $1,068,134.14
10/26/2018           5799   Electronic Strategies, Inc.             Invoice number 539391                                           3991-000                 $0.00            $29,692.50     $1,038,441.64
                                                                    Invoice date 10/15/2018
                                                                    Service period 10/01/2018 to 10/15/2018
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
10/26/2018           5800   Electronic Strategies, Inc.             Invoice number 86095                                            2990-000                 $0.00             $2,319.43     $1,036,122.21
                                                                    Invoice date 10/18/2018
                                                                    Shipping and software licenses
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
10/26/2018           5801   Expedient/Continental Broadband         Invoice No. B1-401616A                                          2990-000                 $0.00            $17,686.62     $1,018,435.59
                                                                    Bill date 11/01/2018
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    640]
10/26/2018           5802   McKool Smith, P.C.                      Service period 09/08/208 to 09/30/2018                              *                    $0.00            $39,035.75       $979,399.84
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Per Notice filed on 10/17/2018, Doc No. 2990
                                                                    McKool Smith Fees                               ($38,951.20)    3210-000                                                  $979,399.84
                                                                    McKool Smith Expenses                               ($84.55)    3220-000                                                  $979,399.84
10/26/2018           5803   Newmark Grubb Knight Frank              Invoice no. 0918-ITT                                            3991-460                 $0.00             $1,125.00       $978,274.84
                                                                    Invoice date: 10/30/2018
                                                                    Services 09/01/2018 to 09/30/2018
                                                                    Per Order entered on 10/13/2016 Doc. No. 362




                                                                                                                                   SUBTOTALS                  $0.00          $134,289.00
                                   Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 483 of
                                                                                     FORM 5882                                                                 Page No: 434
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:          01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                              5                     6                7

Transaction      Check /                      Paid to/                     Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                     Tran Code           $                     $


10/26/2018           5804   Sarah E. Que                           Week ending 10/21/2018                                    3991-000                 $0.00                   $35.00     $978,239.84
                                                                   Paid week ending 10/27/2018
                                                                   Per Order entered on 10/04/2016, Doc No 216
10/26/2018           5805   Clerk of the Bankruptcy Court          Adversary deferred filing fees                            2700-000                 $0.00                 $350.00      $977,889.84
                                                                   18-50157 Caruso v. Ameridial, Inc d/b/a
                                                                   TTC-Ameridial (closed 10/24/2018)
10/31/2018                  Meridian Title Corporation             Refund of 1st Qtr Association Assessments from Duke       2990-000                 $0.00            ($3,396.50)       $981,286.34
                                                                   Realty Corporation.
11/01/2018           5806   Clerk of the Bankruptcy Court          Adversary deferred filing fees                            2700-000                 $0.00             $1,050.00        $980,236.34
                                                                   15-50216 Caruso v. Nevada Power Company d/b/a NV
                                                                   Energy (86700200) closed 10/26/2018
                                                                   18-50248 Caruso v. National Economic Research
                                                                   Associates, Inc. (86700197) closed 10/29/2018
                                                                   18-50249 Caruso v. Best Facility Services (86700362)
                                                                   closed 10/29/2018
11/01/2018           5807   Amazon Web Services, Inc.              Payment of Reduced Allowed Administrative Expense         2990-000                 $0.00           $125,435.98        $854,800.36
                                                                   Per Order entered on 10/17/2018, Doc No. 2995
11/01/2018           5808   Newmark Grubb Knight Frank             Invoice no. 0818-ITT                                      3991-460                 $0.00                 $881.25      $853,919.11
                                                                   Invoice date: 09/30/2018
                                                                   Services 08/01/2018 to 08/30/2018
                                                                   Per Order entered on 10/13/2016 Doc. No. 362
11/01/2018           5809   Granite Telecommunications             Invoice No. 428476869                                     2990-000                 $0.00                 $352.26      $853,566.85
                                                                   Account No. 03694798
                                                                   Invoice date 08/01/2018
                                                                   Billing Period 08/01/2018 to 08/31/2018
                                                                   Per Order entered on 02/24/2017, Doc no. 1306




                                                                                                                            SUBTOTALS                  $0.00          $124,707.99
                                   Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08            Pg 484 of
                                                                                      FORM 5882                                                                 Page No: 435
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:          01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                   4                                               5                    6                7

Transaction      Check /                      Paid to/                      Description of Transaction                         Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                      Tran Code            $                    $


11/01/2018           5810   Granite Telecommunications              Invoice No. 431991349                                     2990-000                  $0.00                $326.21      $853,240.64
                                                                    Account No. 03694798
                                                                    Invoice date 09/01/2018
                                                                    Billing Period 09/01/2018 to 09/30/2018
                                                                    Per Order entered on 02/24/2017, Doc no. 1306
11/01/2018           5811   Granite Telecommunications              Invoice No. 433024305                                     2990-000                  $0.00                $340.31      $852,900.33
                                                                    Account No. 03694798
                                                                    Invoice date 10/01/2018
                                                                    Billing Period 10/01/2018 to 10/31/2018
                                                                    Per Order entered on 02/24/2017, Doc no. 1306
11/01/2018           5812   Sarah E. Que                            Week ending 10/27/2018                                    3991-000                  $0.00                  $26.25     $852,874.08
                                                                    Paid week ending 11/03/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216
11/06/2018                  Transfer From: #*******7207             Sale of 9511 Angola Court, Indianapolis, IN               9999-000          $150,000.00                     $0.00   $1,002,874.08
                                                                    Per Sale Order entered on 09/26/2018, Doc No. 2965
11/06/2018                  Transfer From: #*******7207             deposit deemed waived due to breach of sale contract      9999-000           $25,000.00                     $0.00   $1,027,874.08
11/08/2018           5813   Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                  $0.00            $2,366.75      $1,025,507.33
                                                                    1820491
                                                                    Per order entered on 11/18/2016 Doc. No. 640
11/08/2018           5814   Indianapolis Power & Light Company      9511 Angola Court                                         2990-000                  $0.00            $2,952.19      $1,022,555.14
                                                                    1820492
                                                                    Per order entered on 11/18/2016 Doc. No. 640
11/08/2018           5815   Faegre Baker Daniels, LLP               Holdback compensation for the period 03/01/2018 to        3210-600                  $0.00            $8,794.00      $1,013,761.14
                                                                    08/31/2018
                                                                    Per Order entered on 11/07/2018, doc no. 3029




                                                                                                                             SUBTOTALS           $175,000.00            $14,805.71
                                    Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08                   Pg 485 of
                                                                                         FORM 5882                                                                         Page No: 436
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                          Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                              Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                        General
For Period Beginning:           01/01/2019                                                                                              Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                              Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                       4                                                    5                     6                7

Transaction      Check /                     Paid to/                           Description of Transaction                               Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                                 Tran Code            $                     $


11/08/2018           5816   GRM Information Management Services of      Services period: 10/01/2018 to 10/31/2018                            *                    $0.00           $104,450.95        $909,310.19
                            Indiana, LLC                                Invoice no. 0179186 to 0179322, 0179813
                                                                        Invoice date: 10/31/2018
                                                                        Per Order entered on 10/04/2017 Doc no. 217
                                                                        Invoice no. 0179186 to 0179322                   ($24,800.41)    2420-000                                                   $909,310.19
                                                                        Invoice no. 0179813                              ($79,650.54)    2420-000                                                   $909,310.19
11/08/2018           5817   Electronic Strategies, Inc.                 Invoice number 539517                                            3991-000                 $0.00            $22,902.50        $886,407.69
                                                                        Invoice date 10/31/2018
                                                                        Service period 10/16/2018 to 10/31/2018
                                                                        Per Order entered on 01/30/2017, Doc no. 1114
11/08/2018           5818   Electronic Strategies, Inc.                 Invoice number 86253                                             2990-000                 $0.00                 $750.00      $885,657.69
                                                                        Invoice date 10/31/2018
                                                                        October storage charges
                                                                        Per Order entered on 01/30/2017, Doc no. 1114
11/08/2018           5819   Electronic Strategies, Inc.                 Invoice number 86254                                             2990-000                 $0.00                   $70.73     $885,586.96
                                                                        Invoice date 10/31/2018
                                                                        Shipping charges to Washington
                                                                        Per Order entered on 01/30/2017, Doc no. 1114
11/08/2018           5820   Hanzo Logistics, Inc.                       Invoice 9730                                                     2420-000                 $0.00             $2,960.00        $882,626.96
                                                                        Invoice date 11/07/2018
                                                                        October 2018 Storage
                                                                        Per Order entered on 10/04/2016 [Doc. No. 217]
11/08/2018           5821   Mark A. Huber                               Week ending 10/17/2018, 10/24/2018, and 10/31/2018                   *                    $0.00             $3,050.00        $879,576.96
                                                                        Paid Week ending 11/10/2018
                                                                        Per order entered on 05/18/2017, Doc 1671
                                                                        Mark Huber period ending 10/17/2018               ($1,100.00)    3991-000                                                   $879,576.96
                                                                        Mark Huber period ending 10/24/2018                ($600.00)     3991-000                                                   $879,576.96
                                                                        Mark Huber period ending 11/04/2018               ($1,350.00)    3991-000                                                   $879,576.96

                                                                                                                                        SUBTOTALS                  $0.00          $134,184.18
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08                    Pg 486 of
                                                                                      FORM 5882                                                                        Page No: 437
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                             Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                           Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                       General
For Period Beginning:           01/01/2019                                                                                           Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                           Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                 4                                                      5                    6                7

Transaction      Check /                       Paid to/                     Description of Transaction                                Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                            Tran Code            $                    $


11/08/2018           5822    Sarah E. Que                           Week ending 11/04/2018                                            3991-000                 $0.00                  $35.00     $879,541.96
                                                                    Paid week ending 11/10/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216
11/08/2018           5823    Clerk of the Bankruptcy Court          Adversary deferred filing fees                                    2700-000                 $0.00            $1,050.00        $878,491.96
                                                                    18-50299 Caruso v. Nashville Electric Service closed
                                                                    11/07/2018
                                                                    18-50210 Caruso v. Astra Information Systems, LLC
                                                                    (86700005) closed 11/07/2018
                                                                    18-50166 Caruso v. Lead Intelligence, Inc. (86700175
                                                                    closed 11/07/2018
11/08/2018           5824    Clerk of the Bankruptcy Court          Adversary deferred filing fees                                    2700-000                 $0.00                $350.00      $878,141.96
                                                                    18-50165 Caruso v. Town and Country Resort Hotel
                                                                    Holdings, Inc. (86700284) closed 11/07/2018
11/12/2018           (364)   State of Minnesota                     2017 Corporate tax refund                                         1224-000           $2,019.00                     $0.00     $880,160.96
11/12/2018                   Meridian Title Corporation             Refund of overpayment of real estate taxes                        2820-000                 $0.00           ($1,384.39)       $881,545.35
                                                                    670 E. Carnegie Drive, San Bernardino, CA
11/12/2018           5825    Rubin & Levin, PC                      Services as Counsel to the Trustee for Avoidance                      *                    $0.00          $338,664.07        $542,881.28
                                                                    Claims
                                                                    For the period 04/18/2018 to 09/30/2018
                                                                    Per Order entered on 11/09/2018, #3048
                                                                    Rubin & Levin Attorney's Fees                  ($331,312.34)      3110-000                                                  $542,881.28
                                                                    Rubin & Levin Attorney's Expenses                  ($7,351.73)    3120-000                                                  $542,881.28
11/12/2018           5826    Clerk of the Bankruptcy Court          Adversary deferred filing fees                                    2700-000                 $0.00            $1,050.00        $541,831.28
                                                                    18-50107 Caruso v. Amazon Web Services, Inc.
                                                                    (86700014) closed 11/09/2018
                                                                    18-50120 Caruso v. Carolinas, LLC f/k/a Duke Power
                                                                    Company (86700099) closed 11/09/2018
                                                                    18-50139 Caruso v. PAETEC Communications, LLC
                                                                    (86700218) closed 11/09/2018
                                                                                                                                     SUBTOTALS            $2,019.00           $339,764.68
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 487 of
                                                                                      FORM 5882                                                               Page No: 438
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                    Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                  Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                       General
For Period Beginning:           01/01/2019                                                                                  Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                  Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                   4                                            5                    6               7

Transaction      Check /                     Paid to/                       Description of Transaction                        Uniform          Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                      Tran Code           $                    $


11/12/2018           5827    Clerk of the Bankruptcy Court          Adversary deferred filing fees                           2700-000                 $0.00            $1,050.00       $540,781.28
                                                                    18-50149 Caruso v. Earshot Audio Post, LLC
                                                                    (86700100) closed 11/09/2018
                                                                    18-50178 Caruso v. Scripps Media, Inc. d/b/a
                                                                    KMCI-TV (86700161) closed 11/09/2018
                                                                    18-50188 Caruso v. Rock Solid Technical Services, LLC
                                                                    (86700240) closed 11/09/2018
11/12/2018           5828    Clerk of the Bankruptcy Court          Adversary deferred filing fees                           2700-000                 $0.00            $1,050.00       $539,731.28
                                                                    18-50212 Caruso v. Katten Muchin Rosenman LLP
                                                                    (86700154) closed 11/09/2018
                                                                    18-50267 Caruso v. Skillsoft Corporation (86700253)
                                                                    closed 11/09/2018
                                                                    18-50291 Caruso v. Xcel Energy Inc. et al closed
                                                                    11/09/2018
11/12/2018           5829    Clerk of the Bankruptcy Court          Adversary deferred filing fees                           2700-000                 $0.00                $350.00     $539,381.28
                                                                    18-50305 Caruso v. Boston Portfolio Advisors, Inc. et
                                                                    al closed 11/09/2018
11/13/2018           (364)   Charter Township of Canton             Refund of 2015 and 2016 personal property taxes          1224-000           $4,831.31                    $0.00     $544,212.59
11/13/2018           (364)   Eric R. Sabree, Treasurer              Refund of 2015 and 2016 personal property taxes          1224-000           $8,009.61                    $0.00     $552,222.20
11/13/2018           (364)   Eric R. Sabree, Treasurer              Refund of 2015 and 2016 personal property taxes          1224-000           $1,945.58                    $0.00     $554,167.78
11/13/2018           (364)   Eric R. Sabree, Treasurer              Refund of 2015 and 2016 personal property taxes          1224-000           $3,545.28                    $0.00     $557,713.06
11/15/2018           (377)   Rubin & Levin, PC                      $1 cash received from J.D. Power for 2016 Audi A8        1290-000                 $1.00                  $0.00     $557,714.06
                                                                    Opinion Survey
11/16/2018           (377)   The Abernathy MacGregor Group          Refund due to unused balance on account.                 1290-000          $26,818.81                    $0.00     $584,532.87
11/16/2018           5830    Omni Management Group                  Service period 10/01/2018 to 10/31/2018                  3991-000                 $0.00            $3,301.60       $581,231.27
                                                                    Invoice No. 6597
                                                                    Invoice Date 11/06/2018
                                                                    Per Order entered in 10/04/2016 Doc No. 213


                                                                                                                            SUBTOTALS           $45,151.59             $5,751.60
                                   Case 16-07207-JMC-7A              Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 488 of
                                                                                       FORM 5882                                                                        Page No: 439
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                              Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                            Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        General
For Period Beginning:          01/01/2019                                                                                            Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                            Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                  4                                                     5                     6                7

Transaction      Check /                      Paid to/                       Description of Transaction                               Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                             Tran Code            $                     $


11/16/2018           5831   Johnson Controls Security Solutions      9511 Angola Court, Indianapolis, IN                              2990-000                 $0.00                   $20.81     $581,210.46
                                                                     Invoice No. 31247381 and 31377749
                                                                     Invoice Date: 10/31/2018 and 11/08/2018
                                                                     Service Period: 11/01/2018 to 11/30/2018 with credit
                                                                     for service period 11/05/2018 to 11/30/2018
                                                                     Per Order entered on 03/16/2017, Doc No. 1423
11/16/2018           5832   Landscape Solutions                      9511 Angola Court, Indianapolis, IN                              2990-000                 $0.00                 $272.00      $580,938.46
                                                                     Invoice no. 16531
                                                                     Invoice date 11/07/2018
                                                                     mowing 09/17, 10/02, 10/16, 11/05
                                                                     Per order entered on 03/16/2017, Doc no. 1423
11/16/2018           5833   Mark A. Huber                            Week ending11/07/2018 and 11/14/2018                                 *                    $0.00             $3,100.00        $577,838.46
                                                                     Paid Week ending 11/17/2018/2018
                                                                     Per order entered on 05/18/2017, Doc 1671
                                                                     Mark Huber week ending 11/07/2018                 ($1,100.00)    3991-000                                                   $577,838.46
                                                                     Mark Huber week ending 11/14/2018                 ($2,000.00)    3991-000                                                   $577,838.46
11/16/2018           5834   Sarah E. Que                             Week ending 11/11/2018                                           3991-000                 $0.00                   $26.25     $577,812.21
                                                                     Paid week ending 11/17/2018
                                                                     Per Order entered on 10/04/2016, Doc No 216
11/20/2018           5835   Citizens Energy Group                    9511 Angola Court                                                2990-000                 $0.00                 $183.92      $577,628.29
                                                                     1149354-158421
                                                                     Per order entered on 11/18/2016 Doc. No. 640
11/20/2018           5836   Indianapolis Power & Light Company       9511 Angola Court                                                2990-000                 $0.00                 $849.51      $576,778.78
                                                                     1820491
                                                                     Per order entered on 11/18/2016 Doc. No. 640
11/20/2018           5837   Indianapolis Power & Light Company       9511 Angola Court                                                2990-000                 $0.00                 $656.16      $576,122.62
                                                                     1820492
                                                                     Per order entered on 11/18/2016 Doc. No. 640


                                                                                                                                     SUBTOTALS                  $0.00            $5,108.65
                                    Case 16-07207-JMC-7A                    Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 489 of
                                                                                              FORM 5882                                                                Page No: 440
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                             Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                           Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                       General
For Period Beginning:           01/01/2019                                                                                           Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                           Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                          4                                             5                    6                7

Transaction      Check /                       Paid to/                             Description of Transaction                         Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                             Tran Code           $                    $


11/20/2018           5838    Newmark Grubb Knight Frank                     Invoice no. 1018-ITT                                      3991-460                 $0.00            $1,012.50        $575,110.12
                                                                            Invoice date: 11/07/2018
                                                                            Services 10/01/2018 to 10/31/2018
                                                                            Per Order entered on 10/13/2016 Doc. No. 362
11/20/2018           5839    Sarah E. Que                                   Week ending 11/17/2018                                    3991-000                 $0.00                  $52.50     $575,057.62
                                                                            Paid week ending 11/24/2018
                                                                            Per Order entered on 10/04/2016, Doc No 216
11/20/2018           5840    Clerk of the Bankruptcy Court                  Adversary deferred filing fees                            2700-000                 $0.00                $700.00      $574,357.62
                                                                            18-50175 Caruso v. Integrity Network Solutions, Inc.
                                                                            (87600140) closed 11/16/2018
                                                                            18-50220 Caruso v. WEC Energy Group, Inc. dba WE
                                                                            Energy (86700306) closed 11/16/2018
11/20/2018           5841    Clerk of the Bankruptcy Court                  Adversary deferred filing fees                            2700-000                 $0.00                $700.00      $573,657.62
                                                                            18-50283 Caruso v. FedEx Corporation, et al. closed
                                                                            11/16/2018
                                                                            18-50290 Caruso v. PacifiCorp closed 11/16/2018
11/27/2018           (364)   State of Louisiana                             Business tax refund; tax period 12/2017; account no.      1224-000           $3,686.00                     $0.00     $577,343.62
                                                                            xxxxx1200
11/27/2018           (377)   Wyeth SAC Capital Shareholders Litigation      Class Member ID BFC0137939, pro-rata settlement re:       1290-000            $118.31                      $0.00     $577,461.93
                             Settleme                                       Birmingham Retirement and Relief System, et al. v.
                                                                            S.A.C. Capital Advisors, L.P., et al.
11/28/2018           (364)   County of Wayne                                2016 personal property tax refund paid by Dearborn,       1224-000           $1,984.90                     $0.00     $579,446.83
                                                                            MI campus (repayment of tax and interest)
11/30/2018           5842    BGBC Partners, LLP                             Holdback compensation for the period 01/01/2018 to        3410-000                 $0.00          $100,998.70        $478,448.13
                                                                            09/30/2018
                                                                            Per Order entered on 11/28/2018, #3071




                                                                                                                                     SUBTOTALS            $5,789.21           $103,463.70
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 490 of
                                                                                     FORM 5882                                                                        Page No: 441
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                                    5                     6                7

Transaction      Check /                     Paid to/                       Description of Transaction                              Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                  Received From                                                                            Tran Code            $                     $


11/30/2018           5843   Electronic Strategies, Inc.             Invoice number 539573                                           3991-000                 $0.00            $19,545.00        $458,903.13
                                                                    Invoice date 11/15/2018
                                                                    Service period 11/01/2018 to 11/15/2018
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
11/30/2018           5844   Electronic Strategies, Inc.             Invoice number 86363                                            2990-000                 $0.00                   $30.46     $458,872.67
                                                                    Invoice date 11/20/2018
                                                                    Shipping charges to Deb Caruso's office
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
11/30/2018           5845   Expedient/Continental Broadband         Invoice No. B1-406722A                                          2990-000                 $0.00            $17,686.62        $441,186.05
                                                                    Bill date 12/02/2018
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    640]
11/30/2018           5846   Faegre Baker Daniels, LLP               For the period 09/01/2018 to 09/30/2018                         3210-600                 $0.00             $3,153.60        $438,032.45
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Per Notice filed on 11/05/2018, Doc No. 3019
11/30/2018           5847   McKool Smith, P.C.                      Service period 10/01/2018 to 10/31/2018                             *                    $0.00            $63,097.32        $374,935.13
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Per Notice filed on 10/17/2018, Doc No. 2990
                                                                    McKool Smith Fees                               ($62,299.52)    3210-000                                                   $374,935.13
                                                                    McKool Smith Expenses                              ($797.80)    3220-000                                                   $374,935.13
11/30/2018           5848   Newmark Grubb Knight Frank              Invoice no. 1118-ITT                                            3991-460                 $0.00                 $112.50      $374,822.63
                                                                    Invoice date: 11/21/2018
                                                                    Services 11/01/2018 to 11/30/2018
                                                                    Per Order entered on 10/13/2016 Doc. No. 362




                                                                                                                                   SUBTOTALS                  $0.00          $103,625.50
                                     Case 16-07207-JMC-7A              Doc 3785           Filed 01/21/20              EOD 01/21/20 06:30:08                    Pg 491 of
                                                                                          FORM 5882                                                                          Page No: 442
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                                Trustee Name:                          Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                          Bank Name:                             Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                              Checking Acct #:                       ******7207
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                         General
For Period Beginning:            01/01/2019                                                                                              Blanket bond (per case limit):         $36,644,668.00
For Period Ending:               12/31/2019                                                                                              Separate bond (if applicable):         $55,000,000.00


     1                2                            3                                                    4                                                      5                      6                7

Transaction      Check /                         Paid to/                       Description of Transaction                                Uniform           Deposit             Disbursement         Balance
   Date           Ref. #                      Received From                                                                              Tran Code            $                      $


11/30/2018           5849    Mark A. Huber                             Week ending 10/03/2018 and 10/10/2018                                  *                    $0.00              $1,150.00        $373,672.63
                                                                       Paid Week ending 12/01/2018
                                                                       Per order entered on 05/18/2017, Doc 1671
                                                                       Mark Huber week ending 10/03/2018                     ($850.00)    3991-000                                                    $373,672.63
                                                                       Mark Huber week ending 10/10/2018                     ($300.00)    3991-000                                                    $373,672.63
11/30/2018           5850    Sarah E. Que                              Week ending 11/27/2018                                             3991-000                 $0.00                    $35.00     $373,637.63
                                                                       Paid week ending 12/01/2018
                                                                       Per Order entered on 10/04/2016, Doc No 216
12/05/2018           (377)   FTC v. Omni Services                      Partial refund for office supply products purchased                1290-000            $601.35                        $0.00     $374,238.98
                                                                       from Omni Services
12/05/2018           (377)   Jefferson County Circuit Court Clerk      Restitution re: Paula Rutter                                       1290-000              $11.02                       $0.00     $374,250.00
12/06/2018           5851    BGBC Partners, LLP                        For the period 10/01/2018 to 10/31/2018                                *                    $0.00             $30,675.76        $343,574.24
                                                                       Per Order entered on 04/20/2017, Doc No. 1569
                                                                       Notice filed on 11/26/2018, Doc No. 3063
                                                                       BGBC Accountant's Fees                           ($30,520.00)      3410-000                                                    $343,574.24
                                                                       BGBC Accountant's Expenses                            ($155.76)    3420-000                                                    $343,574.24
12/06/2018           5852    Hanzo Logistics, Inc.                     Invoice 9753                                                       2420-000                 $0.00              $2,960.00        $340,614.24
                                                                       Invoice date 12/03/2018
                                                                       November 2018 Storage
                                                                       Per Order entered on 10/04/2016 [Doc. No. 217]
12/06/2018           5853    Omni Management Group                     Service period 11/01/2018 to 11/30/2018                            3991-000                 $0.00              $3,327.57        $337,286.67
                                                                       Invoice No. 6691
                                                                       Invoice Date 12/05/2018
                                                                       Per Order entered in 10/04/2016 Doc No. 213
12/06/2018           5854    Dell Marketing, LP                        Administrative Expense                                             2990-000                 $0.00             $14,979.03        $322,307.64
                                                                       Per Order entered on 11/18/2016, Doc No. 645
12/06/2018           5855    Safesite, Inc.                            Administrative Claim                                               2410-000                 $0.00             $10,804.04        $311,503.60
                                                                       Per Order entered on 01/11/2017, Doc No. 899
                                                                                                                                         SUBTOTALS                 $612.37           $63,931.40
                                   Case 16-07207-JMC-7A                 Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08                  Pg 492 of
                                                                                         FORM 5882                                                                        Page No: 443
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                                Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                          Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                             Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                        General
For Period Beginning:          01/01/2019                                                                                              Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                              Separate bond (if applicable):        $55,000,000.00


     1                2                             3                                                    4                                                   5                     6                7

Transaction      Check /                      Paid to/                          Description of Transaction                              Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                               Tran Code            $                     $


12/06/2018           5856   Cedar Glade LP                              Administrative Expense                                          2410-000                 $0.00            $34,193.02        $277,310.58
                                                                        Access CIG, LLC transferred to Cedar Glade LP on
                                                                        05/16/2017, Doc No. 1654
                                                                        Per Order entered on 04/20/2017, Doc No. 1570
12/06/2018           5857   InfoStore, LLC                              Administrative Claim                                            2410-000                 $0.00             $1,628.10        $275,682.48
                                                                        Per Order entered on 05/18/2017, Doc No. 1664
12/06/2018           5858   Birch Communications, Inc                   Administrative Claim                                            2990-000                 $0.00            $35,000.00        $240,682.48
                                                                        Per Order entered on 07/25/2018, Doc No. 2740
12/06/2018           5859   Sarah E. Que                                Week ending 11/30/2018                                          3991-000                 $0.00                   $17.50     $240,664.98
                                                                        Paid week ending 12/08/2018
                                                                        Per Order entered on 10/04/2016, Doc No 216
12/10/2018           5860   Clerk of the Bankruptcy Court               Adversary deferred filing fees                                  2700-000                 $0.00                 $350.00      $240,314.98
                                                                        18-50266 Caruso v. ServiceNow, Inc. 86700250 closed
                                                                        12/05/2018
12/10/2018           5861   GRM Information Management Services of      Services period: 11/01/2018 to 11/30/2018                           *                    $0.00           $103,055.41        $137,259.57
                            Indiana, LLC                                Invoice no. 0182328 to 0182464, 0182493
                                                                        Invoice date: 11/30/2018
                                                                        Per Order entered on 10/04/2017 Doc no. 217
                                                                        Invoice no. 0182328 to 0182464                  ($24,207.72)    2420-000                                                   $137,259.57
                                                                        Invoice no. 0182493                             ($78,847.69)    2420-000                                                   $137,259.57
12/14/2018                  Electronic Strategies                       Monitors                                                            *                    $0.00                    $0.00     $137,259.57
                                                                        Per Order entered on 11/07/2018, Doc No. 3027
                  {323}                                                                                                    $180.00      1129-000                                                   $137,259.57

                                                                        Per credit memo 539670-cm, regarding               ($180.00)    2990-000                                                   $137,259.57
                                                                        waste disposal of electronic assets




                                                                                                                                       SUBTOTALS                  $0.00          $174,244.03
                                    Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20           EOD 01/21/20 06:30:08                    Pg 493 of
                                                                                       FORM 5882                                                                      Page No: 444
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                     4                                                 5                     6               7

Transaction      Check /                     Paid to/                        Description of Transaction                             Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                            Tran Code            $                     $


12/14/2018           5862   Proskauer Rose LLP                      For the period 10/01/2018 to 10/31/2018                             *                    $0.00            $19,584.90       $117,674.67
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Notice filed 11/30/2018, Doc No. 3078
                                                                    Proskauer Rose Attorney's Fees                  ($19,549.20)    3210-000                                                  $117,674.67
                                                                    Proskauer Rose Attorney's Expenses                  ($35.70)    3220-000                                                  $117,674.67
12/14/2018           5863   Faegre Baker Daniels, LLP               For the period 10/01/2018 to 10/31/2018                             *                    $0.00             $3,801.10       $113,873.57
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Per Notice filed on 11/26/2018, Doc no. 3059
                                                                    Faegre Baker Daniels, LLP Fees                   ($3,800.40)    3210-600                                                  $113,873.57
                                                                    Faegre Baker Daniels, LLP Expenses                   ($0.70)    3220-000                                                  $113,873.57
12/14/2018           5864   Electronic Strategies, Inc.             Invoice number 539670 and 539670-cm                                 *                    $0.00            $15,937.50        $97,936.07
                                                                    Invoice date 11/30/2018
                                                                    Service period 11/16/2018 to 11/30/2018
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
                                                                    Per Order entered on 11/07/2018, Doc no. 3027
                                                                    Electronic Strategies - services                ($15,652.50)    3991-000                                                    $97,936.07
                                                                    rendered
                                                                    Electronic Strategies cost involved               ($285.00)     3991-000                                                    $97,936.07
                                                                    with the destruction of electronic
                                                                    assets. Cost $465, credit for retaining
                                                                    monitors $180.00. Per Order entered
                                                                    on 11/07/2018, doc no. 3027
12/14/2018           5865   Electronic Strategies, Inc.             Invoice number 86473                                            2990-000                 $0.00                 $750.00      $97,186.07
                                                                    Invoice date 11/30/2018
                                                                    November storage charges
                                                                    Per Order entered on 01/30/2017, Doc no. 1114




                                                                                                                                   SUBTOTALS                  $0.00           $40,073.50
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08                  Pg 494 of
                                                                                     FORM 5882                                                                        Page No: 445
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                                    5                     6                7

Transaction      Check /                      Paid to/                      Description of Transaction                              Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                           Tran Code            $                     $


12/14/2018           5866   Electronic Strategies, Inc.             Invoice number 86478 and 86254-CM                               2990-000                 $0.00                   $18.08      $97,167.99
                                                                    Invoice date 11/30/2018
                                                                    Shipping charges Harvard Law and KY State Atty Gen
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
12/14/2018           5867   Granite Telecommunications              Invoice No. 435627542                                           2990-000                 $0.00                 $353.92       $96,814.07
                                                                    Account No. 03694798
                                                                    Invoice date 11/01/2018
                                                                    Billing Period 11/01/2018 to 11/30/2018
                                                                    Per Order entered on 02/24/2017, Doc no. 1306
12/14/2018           5868   Granite Telecommunications              Invoice No. 440775242                                           2990-000                 $0.00                   $13.51      $96,800.56
                                                                    Account No. 03694798
                                                                    Invoice date 12/01/2018
                                                                    Billing Period 12/01/2018 to 12/31/2018
                                                                    Per Order entered on 02/24/2017, Doc no. 1306
12/14/2018           5869   Mark A. Huber                           Week ending 11/21/2018, 11/28/2018, 12/05/2018                      *                    $0.00             $4,500.00         $92,300.56
                                                                    Paid Week ending 12/15/2018
                                                                    Per order entered on 05/18/2017, Doc 1671
                                                                    Mark Huber week ending 11/21/2018                ($2,100.00)    3991-000                                                     $92,300.56
                                                                    Mark Huber week ending 11/28/2018                ($1,600.00)    3991-000                                                     $92,300.56
                                                                    Mark Huber week ending 12/05/2018                 ($800.00)     3991-000                                                     $92,300.56
12/14/2018           5870   Sarah E. Que                            Week ending 12/04/2018                                          3991-000                 $0.00                   $26.25      $92,274.31
                                                                    Paid week ending 12/15/2018
                                                                    Per Order entered on 10/04/2016, Doc No 216
12/14/2018           5871   Clerk of the Bankruptcy Court           Adversary deferred filing fees                                  2700-000                 $0.00                 $700.00       $91,574.31
                                                                    18-50117 Caruso v. Careerco, LLC 86700049 closed
                                                                    12/13/2018
                                                                    18-50254 Caruso v. City Wide Maintenance of Indy
                                                                    86700353 closed 12/13/2018


                                                                                                                                   SUBTOTALS                  $0.00            $5,611.76
                                    Case 16-07207-JMC-7A               Doc 3785          Filed 01/21/20             EOD 01/21/20 06:30:08                       Pg 495 of
                                                                                         FORM 5882                                                                          Page No: 446
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                 Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                           Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                               Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                        General
For Period Beginning:           01/01/2019                                                                                               Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                               Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                    4                                                        5                    6               7

Transaction      Check /                       Paid to/                        Description of Transaction                                 Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                    Received From                                                                                Tran Code             $                    $


12/18/2018                   Bankruptcy Estate of ITT Educational      Funds transferred to pay expenses                                  9999-000        $1,000,000.00                    $0.00   $1,091,574.31
                             Services, Inc.
12/20/2018           (377)   State of New York                         Unclaimed funds, Claim 13765463                                    1290-000            $6,564.00                    $0.00   $1,098,138.31
12/20/2018           5872    Clerk of the Bankruptcy Court             Adversary deferred filing fees                                     2700-000                  $0.00                $700.00   $1,097,438.31
                                                                       18-50170 Caruso v. Arvato Digital Services, LLC
                                                                       (86700027) closed 12/17/2018
                                                                       18-50289 Caruso v. Entergy Louisiana, LLC et al closed
                                                                       12/17/2018
12/20/2018           5873    Transamerica                              Plan Termination Expense                                           2990-000                  $0.00           $11,325.28     $1,086,113.03
                                                                       Per Order entered on 12/19/2018, Doc No. 3097
12/20/2018           5874    BGBC Partners, LLP                        For the period 11/01/2018 to 11/30/2018                                *                     $0.00           $22,527.55     $1,063,585.48
                                                                       Per Order entered on 04/20/2017, Doc No. 1569
                                                                       Notice filed on 12/12/2018, Doc No. 3085
                                                                       BGBC Accountant's Fees                             ($22,511.60)    3410-000                                                 $1,063,585.48
                                                                       BGBC Accountant's Expenses                             ($15.95)    3420-000                                                 $1,063,585.48
12/20/2018           5875    Iron Mountain, Inc                        Administrative claim                                               2990-000                  $0.00           $68,054.49       $995,530.99
                                                                       Per Order entered on 05/03/2017, Doc No. 1604 and
                                                                       Order entered on 12/19/2018, Doc No. 3094
12/20/2018           5876    Kane & Co.                                Services for the period 08/01/2017 to 11/27/2018                   3210-600                  $0.00           $13,425.20       $982,105.79
                                                                       Per Order entered on 12/19/2018, Doc No. 3096
12/20/2018           5877    McKool Smith, P.C.                        Service period 11/01/2018 to 11/30/2018                                *                     $0.00          $218,614.85       $763,490.94
                                                                       Per Order entered on 04/20/2017, Doc No. 1569
                                                                       Per Notice filed on 12/11/2018, Doc No. 3083
                                                                       McKool Smith Fees                               ($144,623.60)      3210-000                                                  $763,490.94
                                                                       McKool Smith Expenses                              ($73,991.25)    3220-000                                                  $763,490.94




                                                                                                                                         SUBTOTALS          $1,006,564.00          $334,647.37
                                   Case 16-07207-JMC-7A                   Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 496 of
                                                                                           FORM 5882                                                                  Page No: 447
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                          Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:          01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                        4                                              5                     6                7

Transaction      Check /                      Paid to/                            Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                            Tran Code           $                     $


12/20/2018           5878   McKool Smith, P.C.                            PEAKS AP                                                  3210-000                 $0.00            $28,026.40        $735,464.54
                                                                          Service Period 10/24/2018 to 11/30/2018
                                                                          Per Order entered 11/28/2018, Doc No. 3070
                                                                          Per Notice filed on 12/11/2018, Doc No. 3084
12/20/2018           5879   Expedient/Continental Broadband               Invoice No. B1-410808A                                    2990-000                 $0.00            $17,686.62        $717,777.92
                                                                          Bill date 01/01/2019
                                                                          Per Order entered on November 18, 2016 [Doc. No.
                                                                          640]
12/20/2018           5880   Macomb County Treasurer                       Parcel No. 16-161153400189                                2820-000                 $0.00                 $534.65      $717,243.27
                                                                          22500 Metropolitan Pkwy
12/20/2018           5881   G&E Real Estate Management Services, Inc      Insurance Premium Reimbursement                           2990-000                 $0.00             $3,619.54        $713,623.73
                                                                          Balance due for Indianapolis, IN
                                                                          07/15/2018 to 07/15/2019
                                                                          Per Order entered on 10/13/2016 Doc. No. 362
12/20/2018           5882   Sarah E. Que                                  Week ending 12/16/2018                                    3991-000                 $0.00                   $43.75     $713,579.98
                                                                          Paid week ending 12/22/2018
                                                                          Per Order entered on 10/04/2016, Doc No 216
12/21/2018                  We Energies                                   Customer refund - 6300 W. Layton Ave 3, Greenfield,       2990-000                 $0.00                 ($85.71)     $713,665.69
                                                                          WI
12/21/2018           5883   Clerk of the Bankruptcy Court                 Adversary deferred filing fees                            2700-000                 $0.00             $1,050.00        $712,615.69
                                                                          18-50167 Caruso v. Hearst Stations, Inc. d/b/a KCWE
                                                                          and KQCA (86700155/86700164) closed 12/20/2018
                                                                          18-50215 Caruso v. Incorporated d/b/a/Luna Language
                                                                          Services (86700185) closed 12/20/2018
                                                                          18-50253 Caruso v. Citrix Systems, Inc. (86700357)
                                                                          closed 12/20/2018




                                                                                                                                   SUBTOTALS                  $0.00           $50,875.25
                                   Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08                   Pg 497 of
                                                                                     FORM 5882                                                                        Page No: 448
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                          Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:          01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                                    5                     6                7

Transaction      Check /                      Paid to/                     Description of Transaction                               Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                           Tran Code            $                     $


12/21/2018           5884   Clerk of the Bankruptcy Court          Adversary deferred filing fees                                   2700-000                 $0.00                 $700.00      $711,915.69
                                                                   18-50294 Caruso v. Cobb Electric Membership
                                                                   Corporation closed 12/20/2018
                                                                   18-50309 Caruso v. Sinclair Broadcast Group, Inc. et al
                                                                   closed 12/20/2018
12/27/2018           5885   Clerk of the Bankruptcy Court          Adversary deferred filing fees                                   2700-000                 $0.00                 $700.00      $711,215.69
                                                                   18-50252 Caruso v. The Brickman Group, Ltd.
                                                                   (86700354) closed 12/26/2018
                                                                   18-50312 Caruso v. Charter Communications, Inc. et al
                                                                   closed 12/27/2018
12/27/2018           5886   Faegre Baker Daniels, LLP              For the period 11/01/2018 to 11/30/2018                          3210-600                 $0.00             $5,368.00        $705,847.69
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Per Notice filed on 12/20/2018, Doc No. 3110
12/27/2018           5887   Proskauer Rose LLP                     For the period 11/01/2018 to 11/30/2018                              *                    $0.00            $42,698.10        $663,149.59
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Notice filed 12/20/2018, Doc No. 3112
                                                                   Proskauer Rose Attorney's Fees                   ($42,651.20)    3210-000                                                   $663,149.59
                                                                   Proskauer Rose Attorney's Expenses                   ($46.90)    3220-000                                                   $663,149.59
12/27/2018           5888   Sarah E. Que                           Week ending 12/17/2018                                           3991-000                 $0.00                   $17.50     $663,132.09
                                                                   Paid week ending 12/29/2018
                                                                   Per Order entered on 10/04/2016, Doc No 216
12/28/2018           5889   Hamilton County Treasurer              Hamilton County/Clay Township                                    2820-000                 $0.00                   $25.00     $663,107.09
                                                                   Property No. 16-90-09-04-00-100.550
                                                                   Per Order entered on 06/27/2018, Doc No. 2611




                                                                                                                                   SUBTOTALS                  $0.00           $49,508.60
                                  Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20            EOD 01/21/20 06:30:08                     Pg 498 of
                                                                                    FORM 5882                                                                        Page No: 449
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                 4                                                    5                     6               7

Transaction      Check /                   Paid to/                        Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                Received From                                                                             Tran Code            $                     $


01/14/2019           5890   Rubin & Levin, PC                      For the period 09/01/2018 to 09/30/2018                             *                    $0.00            $88,538.80       $574,568.29
                                                                   Per Order entered on 04/20/2017, Doc No.1569
                                                                   Notice filed on 11/05/2018, Doc No. 3015
                                                                   Rubin & Levin Attorney's Fees                   ($85,476.40)    3110-000                                                  $574,568.29
                                                                   Rubin & Levin Attorney's Expenses                ($3,062.40)    3120-000                                                  $574,568.29
01/14/2019           5891   Rubin & Levin, PC                      For the period 10/01/2018 to 11/30/2018                             *                    $0.00           $139,726.18       $434,842.11
                                                                   Per Order entered on 04/20/2017, Doc No.1569
                                                                   Notice filed on 01/04/2019, Doc No. 3134
                                                                   Rubin & Levin Attorney's Fees                  ($136,938.00)    3110-000                                                  $434,842.11
                                                                   Rubin & Levin Attorney's Expenses                ($2,788.18)    3120-000                                                  $434,842.11
01/14/2019           5892   Rubin & Levin, PC                      PEAKS AP                                                            *                    $0.00             $5,355.70       $429,486.41
                                                                   For the period 09/01/2018 to 09/30/2018
                                                                   Per Order entered on 04/20/2017, Doc No.1569
                                                                   Notice filed on 11/05/2018, Doc No. 3016
                                                                   Rubin & Levin Attorney's Fees                    ($5,003.20)    3110-000                                                  $429,486.41
                                                                   Rubin & Levin Attorney's Expenses                  ($352.50)    3120-000                                                  $429,486.41
01/14/2019           5893   Rubin & Levin, PC                      PEAKS AP                                                            *                    $0.00            $15,965.23       $413,521.18
                                                                   For the period 10/01/2018 to 11/30/2018
                                                                   Per Order entered on 04/20/2017, Doc No.1569
                                                                   Notice filed on 01/04/2019, Doc No. 3133
                                                                   Rubin & Levin Attorney's Fees                   ($15,205.60)    3110-000                                                  $413,521.18
                                                                   Rubin & Levin Attorney's Expenses                  ($759.63)    3120-000                                                  $413,521.18
01/14/2019           5894   McKool Smith, P.C.                     Service period 11/01/2018 to 11/30/2018                         3210-000                 $0.00             $1,282.60       $412,238.58
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Per Amended Notice filed on 12/26/2018, Doc No.
                                                                   3119


                                                                                                                                  SUBTOTALS                  $0.00          $250,868.51
                                    Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20             EOD 01/21/20 06:30:08                   Pg 499 of
                                                                                       FORM 5882                                                                       Page No: 450
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                          Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        General
For Period Beginning:           01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                     4                                                  5                     6               7

Transaction      Check /                     Paid to/                        Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                             Tran Code            $                     $


01/14/2019           5895   Hanzo Logistics, Inc.                   Invoice 9807                                                     2420-000                 $0.00             $2,960.00       $409,278.58
                                                                    Invoice date 01/02/2019
                                                                    December 2018 Storage
                                                                    Per Order entered on 10/04/2016 [Doc. No. 217]
01/14/2019           5896   Omni Management Group                   Service period 12/01/2018 to 12/31/2018                          3991-000                 $0.00             $3,097.61       $406,180.97
                                                                    Invoice No. 6759
                                                                    Invoice Date 01/07/2019
                                                                    Per Order entered in 10/04/2016 Doc No. 213
01/14/2019           5897   Electronic Strategies, Inc.             Invoice number 539748                                            3991-000                 $0.00            $12,455.00       $393,725.97
                                                                    Invoice date 12/27/2018
                                                                    Service period 12/01/2018 to 12/15/2018
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
01/14/2019           5898   Electronic Strategies, Inc.             Invoice number 539846                                                *                    $0.00            $19,018.82       $374,707.15
                                                                    Invoice date 12/31/2018
                                                                    Service period 12/16/2018 to 12/31/2018
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
                                                                    Electronic Strategies, Inc. Fees                 ($19,010.00)    3991-000                                                  $374,707.15
                                                                    Electronic Strategies, Inc. Expenses                  ($8.82)    3992-000                                                  $374,707.15
01/14/2019           5899   Electronic Strategies, Inc.             Invoice number 86649                                             2990-000                 $0.00            $20,842.10       $353,865.05
                                                                    Invoice date 12/27/2018
                                                                    Software renewal (Fortinet/Forticare)
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
01/14/2019           5900   Electronic Strategies, Inc.             Invoice number 86653                                             2990-000                 $0.00                 $750.00     $353,115.05
                                                                    Invoice date 12/31/2018
                                                                    December storage charges
                                                                    Per Order entered on 01/30/2017, Doc no. 1114




                                                                                                                                    SUBTOTALS                  $0.00           $59,123.53
                                   Case 16-07207-JMC-7A                 Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08                  Pg 500 of
                                                                                          FORM 5882                                                                       Page No: 451
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                                Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                          Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                              Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                        General
For Period Beginning:          01/01/2019                                                                                              Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                              Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                        4                                                   5                     6                7

Transaction      Check /                      Paid to/                          Description of Transaction                              Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                               Tran Code            $                     $


01/14/2019           5901   GRM Information Management Services of      Services period: 12/01/2018 to 12/31/2018                           *                    $0.00            $97,372.23        $255,742.82
                            Indiana, LLC                                Invoice no. 0184940 to 0185076, 0184768
                                                                        Invoice date: 11/30/2018
                                                                        Per Order entered on 10/04/2017 Doc no. 217
                                                                        Invoice no. 0184940 to 0185076                 ($28,381.86)     2420-000                                                   $255,742.82
                                                                        (storage)
                                                                        Invoice no. 0184768 (imaging project)          ($68,990.37)     2420-000                                                   $255,742.82
01/14/2019           5902   Mark A. Huber                               Week ending 12/12/0218, 12/19/2018, 12/26/2018 and                  *                    $0.00             $8,100.00        $247,642.82
                                                                        01/02/2019
                                                                        Paid Week ending 01/12/2018
                                                                        Per order entered on 05/18/2017, Doc 1671
                                                                        Mark A. Huber week ending                        ($300.00)      3991-000                                                   $247,642.82
                                                                        12/12/2018
                                                                        Mark A. Huber week ending                       ($4,400.00)     3991-000                                                   $247,642.82
                                                                        12/19/2018
                                                                        Mark A. Huber week ending                       ($1,500.00)     3991-000                                                   $247,642.82
                                                                        12/26/2018
                                                                        Mark A. Huber week ending                       ($1,900.00)     3991-000                                                   $247,642.82
                                                                        01/02/2019
01/14/2019           5903   Sarah E. Que                                Week ending 12/27/2018 and 01/04/2019                               *                    $0.00                   $35.00     $247,607.82
                                                                        Paid week ending 01/12/2019
                                                                        Per Order entered on 10/04/2016, Doc No 216
                                                                        Sarah E. Que week ending 12/27/2018                  ($8.75)    3991-000                                                   $247,607.82
                                                                        Sarah E. Que week ending 01/04/2019                ($26.25)     3991-000                                                   $247,607.82




                                                                                                                                       SUBTOTALS                  $0.00          $105,507.23
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08                   Pg 501 of
                                                                                      FORM 5882                                                                       Page No: 452
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                      4                                                 5                    6                7

Transaction      Check /                      Paid to/                      Description of Transaction                              Uniform            Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                           Tran Code             $                    $


01/14/2019           5904   Clerk of the Bankruptcy Court           Adversary deferred filing fees                                  2700-000                  $0.00            $1,050.00        $246,557.82
                                                                    18-50122 Caruso v. Nextwave Media Group LLC
                                                                    (86700205) closed 01/11/2019
                                                                    18-50193 Caruso v. Facebook, Inc. (86700110), closed
                                                                    01/11/2019
                                                                    18-50235 Caruso v. National Instruments Corporation
                                                                    (86700198) closed 01/11/2018
01/18/2019           5905   BGBC Partners, LLP                      For the period 12/01/2018 to 12/31/2018                             *                     $0.00           $23,450.72        $223,107.10
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Notice filed on 01/10/2019, Doc no. 3144
                                                                    BGBC Accountant's Fees                          ($23,433.60)    3410-000                                                   $223,107.10
                                                                    BGBC Accountant's Expenses                          ($17.12)    3420-000                                                   $223,107.10
01/18/2019           5906   City of Greenfield                      2018 Personal Property Tax                                      2820-000                  $0.00            $4,236.82        $218,870.28
                                                                    Tax Key/Parcel No. 10439
01/18/2019           5907   Electronic Strategies, Inc.             Invoice number 86744                                            2990-000                  $0.00            $5,034.11        $213,836.17
                                                                    Invoice date 12/31/2018
                                                                    07/19/2018-Service Express Repair CX3-80
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
01/18/2019           5908   Sarah E. Que                            Week ending 01/13/2019                                          3991-000                  $0.00                  $17.50     $213,818.67
                                                                    Paid week ending 01/19/2019
                                                                    Per Order entered on 10/04/2016, Doc No 216
01/18/2019           5909   Clerk of the Bankruptcy Court           Adversary deferred filing fees                                  2700-000                  $0.00                $700.00      $213,118.67
                                                                    18-50155 Caruso v. Sensroy Technologies, LLC
                                                                    (86700247) closed 01/17/2019
                                                                    18-50211 Caruso v. Allegient, LLC (86700010) closed
                                                                    01/17/2019
01/24/2019                  Transfer From: #*******7207             funds transferred to pay expenses                               9999-000          $358,097.62                     $0.00     $571,216.29



                                                                                                                                   SUBTOTALS           $358,097.62            $34,489.15
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 502 of
                                                                                    FORM 5882                                                                        Page No: 453
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                 4                                                    5                     6               7

Transaction      Check /                    Paid to/                       Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                            Tran Code            $                     $


01/24/2019           5910   Clerk of the Bankruptcy Court          Adversary deferred filing fees                                  2700-000                 $0.00                 $700.00     $570,516.29
                                                                   18-50156 Caruso v. American Arbitration Association,
                                                                   Inc. (86700016) closed 01/23/2019
                                                                   18-50172 Caruso v. City Wide Maintenance of
                                                                   Cincinnati (86700062) closed 01/22/2019
01/24/2019           5911   Clerk of the Bankruptcy Court          Adversary deferred filing fees                                  2700-000                 $0.00                 $700.00     $569,816.29
                                                                   18-50261 Caruso v. University Bound, Inc. (86700355)
                                                                   closed 01/23/2019
                                                                   18-50274 Caruso v. Indianapolis Power & Light
                                                                   Company (86700343) closed 01/23/2019
01/24/2019           5912   McKool Smith, P.C.                     Service period 12/01/2018 to 12/31/2018                             *                    $0.00            $62,225.65       $507,590.64
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Per Notice filed on 01/15/2019, Doc no. 3154
                                                                   McKool Smith Fees                               ($60,166.40)    3210-000                                                  $507,590.64
                                                                   McKool Smith Expenses                            ($2,059.25)    3220-000                                                  $507,590.64
01/24/2019           5913   McKool Smith, P.C.                     PEAKS AP                                                        3210-000                 $0.00            $14,985.20       $492,605.44
                                                                   Service Period 12/01/2018 to 12/31/2019
                                                                   Per Order entered 11/28/2018, Doc No. 3070
                                                                   Per Notice filed on 01/15/2019, Doc No. 3155
01/24/2019           5914   Rubin & Levin, PC                      For the period 12/01/2108 to 12/31/2018                             *                    $0.00            $80,685.02       $411,920.42
                                                                   Per Order entered on 04/20/2017, Doc No.1569
                                                                   Notice filed on 01/15/2019, Doc no. 3152
                                                                   Rubin & Levin Attorney's Fees                   ($69,787.60)    3110-000                                                  $411,920.42
                                                                   Rubin & Levin Attorney's Expenses               ($10,897.42)    3120-000                                                  $411,920.42




                                                                                                                                  SUBTOTALS                  $0.00          $159,295.87
                                     Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08                 Pg 503 of
                                                                                      FORM 5882                                                                      Page No: 454
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                          Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                        Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                       General
For Period Beginning:            01/01/2019                                                                                        Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                        Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                  4                                                   5                    6                7

Transaction      Check /                       Paid to/                      Description of Transaction                             Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                          Tran Code            $                    $


01/24/2019           5915    Rubin & Levin, PC                       PEAKS AP                                                           *                    $0.00            $7,446.11        $404,474.31
                                                                     For the period 12/01/2018 to 12/31/2018
                                                                     Per Order entered on 04/20/2017, Doc No.1569
                                                                     Notice filed on 01/15/2019, Doc No. 3153
                                                                     Rubin & Levin Attorney's Fees                   ($7,437.60)    3110-000                                                  $404,474.31
                                                                     Rubin & Levin Attorney's Expenses                   ($8.51)    3120-000                                                  $404,474.31
01/24/2019           5916    Electronic Strategies, Inc.             Invoice number 539907                                          3991-000                 $0.00           $23,447.50        $381,026.81
                                                                     Invoice date 01/17/2019
                                                                     Service period 001/01/2019 to 01/15/2019
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
01/24/2019           5917    Electronic Strategies, Inc.             Invoice number 86810                                           2990-000                 $0.00                $374.50      $380,652.31
                                                                     Invoice date 01/17/2019
                                                                     hard drives
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
01/24/2019           5918    St. Joseph County Treasurer             Personal Property tax                                          2820-000                 $0.00                  $30.00     $380,622.31
                                                                     Clay Township
                                                                     Key No. 71-002-19230-00
                                                                     Year assessed: 2017
01/24/2019           5919    Robert M. Burris                        Week ending 01/26/2109                                         3991-000                 $0.00                $620.00      $380,002.31
                                                                     paid week ending 01/23/2019
                                                                     Per Order Entered on 10/04/2016 Doc. No. 216
01/24/2019           5920    Sarah E. Que                            Week ending 01/20/2019                                         3991-000                 $0.00                  $17.50     $379,984.81
                                                                     Paid week ending 01/26/2019
                                                                     Per Order entered on 10/04/2016, Doc No 216
01/25/2019           (366)   The State of Mississippi                2015 Corporate tax refund                                      1124-000           $1,302.00                     $0.00     $381,286.81
01/30/2019           (366)   State of West Virginia                  2015 Corporate Tax refund                                      1124-000          $32,819.00                     $0.00     $414,105.81




                                                                                                                                   SUBTOTALS           $34,121.00            $31,935.61
                                   Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20             EOD 01/21/20 06:30:08                   Pg 504 of
                                                                                     FORM 5882                                                                       Page No: 455
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                   4                                                    5                     6               7

Transaction      Check /                    Paid to/                       Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                            Tran Code            $                     $


02/01/2019           5921   Clerk of the Bankruptcy Court          Adversary deferred filing fees                                  2700-000                 $0.00             $1,050.00       $413,055.81
                                                                   18-50181 Caruso v. Allied Universal Security Services,
                                                                   LLC (86700291) closed 01/24/2019
                                                                   18-50234 Caruso v. Off Duty Officers Inc. (86700211)
                                                                   closed 01/25/2019
                                                                   18-50242 Caruso v. Next Step Learning Solutions LLC
                                                                   (86700204) closed 01/25/2019
02/01/2019           5922   Clerk of the Bankruptcy Court          Adversary deferred filing fees                                  2700-000                 $0.00             $1,050.00       $412,005.81
                                                                   18-50250 Caruso v. ARAMARK Refresment Services,
                                                                   LLC (86700356) closed 01/25/2019
                                                                   18-50260 Caruso v. Silverback Network, Inc.
                                                                   (86700361) closed 01/25/2019
                                                                   18-50302 Caruso v. Last Second Media Inc. closed
                                                                   01/25/2019
02/01/2019           5923   Faegre Baker Daniels, LLP              For the period 12/01/2018 to 12/31/2018                         3210-600                 $0.00             $1,948.40       $410,057.41
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Per Notice filed on 01/25/2019, Doc No. 3172
02/01/2019           5924   Mark A. Huber                          Week ending 01/09/2019 and 01/16/2019                               *                    $0.00                 $250.00     $409,807.41
                                                                   Paid Week ending 02/02/2019
                                                                   Per order entered on 05/18/2017, Doc 1671
                                                                   Mark Huber week ending 01/09/2019                  ($150.00)    3991-000                                                  $409,807.41
                                                                   Mark Huber week ending 01/16/2019                  ($100.00)    3991-000                                                  $409,807.41
02/01/2019           5925   Robert M. Burris                       Week ending 01/29/2109                                          3991-000                 $0.00                 $260.00     $409,547.41
                                                                   paid week ending 02/02/2019
                                                                   Per Order Entered on 10/04/2016 Doc. No. 216
02/08/2019           5926   Expedient/Continental Broadband        Invoice No. B1-422150                                           2990-000                 $0.00            $17,686.62       $391,860.79
                                                                   Bill date 02/01/2019
                                                                   Per Order entered on November 18, 2016 [Doc. No.
                                                                   640]

                                                                                                                                  SUBTOTALS                  $0.00           $22,245.02
                                    Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08                  Pg 505 of
                                                                                          FORM 5882                                                                       Page No: 456
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                               Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                         Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                             Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                        General
For Period Beginning:           01/01/2019                                                                                             Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                             Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                       4                                                   5                     6               7

Transaction      Check /                     Paid to/                           Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                                Tran Code            $                     $


02/08/2019           5927   GRM Information Management Services of      Services period: 01/01/2019 to 01/31/2019                           *                    $0.00           $113,962.79       $277,898.00
                            Indiana, LLC                                Invoice no. 0187768 and 187321 to 178466
                                                                        Invoice date: 11/30/2018
                                                                        Per Order entered on 10/04/2017 Doc no. 217
                                                                        Invoice no. 187321 to 178466                    ($27,648.80)    2420-000                                                  $277,898.00
                                                                        (storage)
                                                                        Invoice no. 0187768 (imaging project)           ($86,313.99)    2420-000                                                  $277,898.00
02/08/2019           5928   GRM Information Management Services of      Invoice no. 0187765                                             2990-000                 $0.00                 $300.00     $277,598.00
                            Indiana, LLC                                Invoice date:01/31/2019
                                                                        Media Hard Drives
                                                                        Per Order entered on 10/04/2017 Doc no. 217
02/08/2019           5929   Proskauer Rose LLP                          For the period 12/01/2018 to 12/31/2018                             *                    $0.00            $18,124.37       $259,473.63
                                                                        Per Order entered on 04/20/2017, Doc No. 1569
                                                                        Notice filed 01/28/2019, Doc no. 3174
                                                                        Proskauer Rose Attorney's Fees                  ($18,024.00)    3210-000                                                  $259,473.63
                                                                        Proskauer Rose Attorney's Expenses                ($100.37)     3220-000                                                  $259,473.63
02/08/2019           5930   McKool Smith, P.C.                          Service period 01/01/2019 to 01/29/2019                             *                    $0.00             $2,400.27       $257,073.36
                                                                        Per Order entered on 04/20/2017, Doc No. 1569
                                                                        Per Notice filed 01/29/2019, Doc No. 3185
                                                                        McKool Smith Fees                                ($2,237.20)    3210-000                                                  $257,073.36
                                                                        McKool Smith Expenses                             ($163.07)     3220-000                                                  $257,073.36
02/08/2019           5931   Electronic Strategies, Inc.                 Invoice number 540003                                           3991-000                 $0.00            $29,937.50       $227,135.86
                                                                        Invoice date01/31/2019
                                                                        Service period 01/16/2019 to 01/31/2019
                                                                        Per Order entered on 01/30/2017, Doc no. 1114




                                                                                                                                       SUBTOTALS                  $0.00          $164,724.93
                                   Case 16-07207-JMC-7A              Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 506 of
                                                                                      FORM 5882                                                                  Page No: 457
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                       Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                     Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        General
For Period Beginning:          01/01/2019                                                                                     Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                     Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                    4                                              5                     6                7

Transaction      Check /                      Paid to/                       Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                       Tran Code           $                     $


02/08/2019           5932   Omni Management Group                    Service period 01/01/2019 to 01/31/2019                   3991-000                 $0.00             $3,044.27        $224,091.59
                                                                     Invoice No. 6881
                                                                     Invoice Date 02/05/2019
                                                                     Per Order entered in 10/04/2016 Doc No. 213
02/08/2019           5933   Hanzo Logistics, Inc.                    Invoice 9834                                              2420-000                 $0.00             $2,960.00        $221,131.59
                                                                     Invoice date 02/01/2019
                                                                     January 2019 Storage
                                                                     Per Order entered on 10/04/2016 [Doc. No. 217]
02/08/2019           5934   Tucson Electric Power Company            Administrative claim                                      2990-000                 $0.00             $4,396.48        $216,735.11
                                                                     Per Order entered on 11/16/2016, Doc No. 640
02/08/2019           5935   Ohio Edison Company                      Account no. 110069208418                                  2990-000                 $0.00             $2,203.71        $214,531.40
                                                                     Per Order entered on 11/16/2016, Doc No. 640
02/08/2019           5936   The Cleveland Electric Illuminating      Per Order entered on 11/16/2016, Doc No. 640              2990-000                 $0.00             $3,065.20        $211,466.20
                            Company
02/08/2019           5937   Virgina Electric and Power Company       Administrative claim                                      2990-000                 $0.00            $14,530.83        $196,935.37
                                                                     Per Order entered on 11/16/2016, Doc No. 640
02/08/2019           5938   Georgia Power Company                    Per Order entered on 11/16/2016, Doc No. 640              2990-003                 $0.00             $3,662.00        $193,273.37
                                                                     Check never received, reissued 09/05/2019, #6106
02/08/2019           5939   Sarah E. Que                             Week ending 1/30/2019                                     3991-000                 $0.00                   $26.25     $193,247.12
                                                                     Paid week ending 02/09/2019
                                                                     Per Order entered on 10/04/2016, Doc No 216
02/12/2019           5940   Clerk of the Bankruptcy Court            Adversary deferred filing fees                            2700-000                 $0.00                 $700.00      $192,547.12
                                                                     18-50100 Caruso v. Modany et al closed 02/11/2019
                                                                     18-50129 Caruso v. Yahoo! Inc. 86700328 closed
                                                                     02/01/2109




                                                                                                                              SUBTOTALS                  $0.00           $34,588.74
                                     Case 16-07207-JMC-7A              Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08            Pg 507 of
                                                                                        FORM 5882                                                                 Page No: 458
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                        General
For Period Beginning:            01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:               12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                    4                                              5                    6                7

Transaction      Check /                       Paid to/                        Description of Transaction                        Uniform           Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                       Tran Code            $                    $


02/12/2019           5941    Clerk of the Bankruptcy Court             Adversary deferred filing fees                           2700-000                  $0.00                $700.00      $191,847.12
                                                                       18-50158 Caruso v. Miami Television Station WBFS
                                                                       Inc d/b/a WBFS-TV 86700302 closed 02/06/2019
                                                                       18-50279 Caruso v. Campus Explorer, Inc. 86700045
                                                                       closed 02/06/2019
02/13/2019                   Bankruptcy Estate of ITT Educational      funds transferred from money market account to pay       9999-000          $500,000.00                     $0.00     $691,847.12
                             Services                                  expenses
02/14/2019           (377)   Gannett                                   Refund on advertising                                    1290-000              $18.70                      $0.00     $691,865.82
02/14/2019           5942    International Sureties, Ltd               Bond Payment                                             2300-000                  $0.00           $41,250.00        $650,615.82
                                                                       Bond Number 016074370
                                                                       03/10/2019 to 03/10/2020
                                                                       Per Order entered on 02/21/2018, Doc no. 2406
02/14/2019           5943    Electronic Strategies, Inc.               Invoice number 86998                                     2990-000                  $0.00                $750.00      $649,865.82
                                                                       Invoice date 01/31/2019
                                                                       January, 2019 storage charges
                                                                       Per Order entered on 01/30/2017, Doc no. 1114
02/14/2019           5944    4D Support                                External Hard Drive                                      2990-000                  $0.00                $535.36      $649,330.46
02/14/2019           5945    Sarah E. Que                              Week ending 02/08/2019                                   3991-000                  $0.00                  $17.50     $649,312.96
                                                                       Paid week ending 02/16/2019
                                                                       Per Order entered on 10/04/2016, Doc No 216
02/19/2019           5946    Clerk of the Bankruptcy Court             Adversary deferred filing fees                           2700-000                  $0.00            $1,050.00        $648,262.96
                                                                       18-50203 Caruso v. That's Good HR, Inc. (86700276)
                                                                       closed 02/13/2019
                                                                       18-50225 Caruso v. Griffin & Griffin Cleaning
                                                                       Company (86700127) closed 02/13/2019
                                                                       18-50293 Caruso v. Weigel Broadcasting Co. et al
                                                                       closed 02/12/2019




                                                                                                                               SUBTOTALS           $500,018.70            $44,302.86
                                   Case 16-07207-JMC-7A                   Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                     Pg 508 of
                                                                                            FORM 5882                                                                           Page No: 459
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                                     Account Title:                        General
For Period Beginning:          01/01/2019                                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                          4                                                       5                     6               7

Transaction      Check /                    Paid to/                              Description of Transaction                                  Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                                       Tran Code            $                     $


02/19/2019           5947   Clerk of the Bankruptcy Court                 Adversary deferred filing fees                                      2700-000                 $0.00                 $700.00     $647,562.96
                                                                          18-50295 Caruso v. NextEra Energy, Inc. et al closed
                                                                          02/12/2019
                                                                          18-50298 Caruso v. Bessemer Utilities closed
                                                                          02/12/2019
02/21/2019           5948   BGBC Partners, LLP                            Audits of the 401k Plan and Pension                                 3410-000                 $0.00            $18,000.00       $629,562.96
                                                                          01/01/2018 through 10/31/2018
                                                                          Per Order entered on 02/20/209, Doc No. 3237
02/21/2019           5949   Deborah J. Caruso, Chapter 7 Trustee for      Compensation as Plan Administrator                                  3991-000                 $0.00            $10,350.00       $619,212.96
                            ITT Educational Services, Inc.                For the period 05/08/2018 to 12/31/2018
                                                                          Per Order entered on 02/20/2019, #3235
02/21/2019           5950   DTE Energy Company                            Administrative Expense                                              2990-000                 $0.00             $4,345.08       $614,867.88
                                                                          Per Order entered on 02/20/2019, #3230
02/21/2019           5951   Katz Sapper & Miller                          Accounting services related to plan administration                  3410-000                 $0.00            $10,417.50       $604,450.38
                                                                          for the period 08/01/2018 to 01/06/2019
                                                                          Per Order entered 02/20/2019, Doc No. 3236
02/21/2019           5952   Grover Dunn, Assistant Tax Collector          2017 and 2018 Personal Property Taxes                                   *                    $0.00             $9,801.08       $594,649.30
                                                                          Per Order entered on 02/20/2019, Doc No. 3231
                                                                          2018 Personal Property, Receipt No.                  ($8,437.31)    2820-000                                                  $594,649.30
                                                                          3324293
                                                                          2017 Personal Property, Receipt No.                  ($1,363.77)    2820-000                                                  $594,649.30
                                                                          L16259213, interest due




                                                                                                                                             SUBTOTALS                  $0.00           $53,613.66
                                   Case 16-07207-JMC-7A              Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                 Pg 509 of
                                                                                       FORM 5882                                                                       Page No: 460
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                             Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                           Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        General
For Period Beginning:          01/01/2019                                                                                           Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                           Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                     4                                                   5                     6               7

Transaction      Check /                   Paid to/                          Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                Received From                                                                               Tran Code            $                     $


02/21/2019           5953   Payment Processing Services, LLC         Asset Recovery Services                                             *                    $0.00             $5,374.80       $589,274.50
                                                                     for the period 09/13/2017 to 01/15/2019
                                                                     Per Order entered on 02/20/219, Doc No. 3238
                                                                     Payment Processing Services, LLC,                ($2,588.25)    3991-000                                                  $589,274.50
                                                                     Invoice #18206
                                                                     Payment Processing Services, LLC,                  ($442.12)    3991-000                                                  $589,274.50
                                                                     Invoice #18207
                                                                     Payment Processing Services, LLC,                ($2,344.43)    3991-000                                                  $589,274.50
                                                                     Invoice #19016
02/21/2019           5954   Rubin & Levin, PC                        Holdback compensation                                           3110-000                 $0.00            $91,362.00       $497,912.50
                                                                     for the period 08/01/2018 to 12/31/2018
                                                                     Per Order entered on 02/20/2019, Doc No. 3233
02/21/2019           5955   Rubin & Levin, PC                        Services as Counsel to Trustee as Plan Administrator            3110-000                 $0.00             $7,755.00       $490,157.50
                                                                     For the period 05/08/2018 to 12/31/2018
                                                                     Per Order entered on 02/20/2019, Doc No. 3234
02/21/2019           5956   Alabama Department of Revenue            2017 Business Privilege Tax                                     2820-000                 $0.00             $2,090.27       $488,067.23
                                                                     EIN XX-XXXXXXX
                                                                     Per Order entered on 0220/2019, Doc No. 3232
02/21/2019           5957   Massachusetts Department of Revenue      2017 Income Tax                                                 2820-000                 $0.00             $1,113.37       $486,953.86
                                                                     EIN XX-XXXXXXX
                                                                     Per Order entered on 0220/2019, Doc No. 3232
02/21/2019           5958   Tennessee Department of Revenue          2017 Income Tax                                                 2820-000                 $0.00             $7,108.44       $479,845.42
                                                                     EIN XX-XXXXXXX
                                                                     Per Order entered on 0220/2019, Doc No. 3232
02/21/2019           5959   Tennessee Department of Revenue          2016 Income Tax                                                 4800-000                 $0.00            $19,440.33       $460,405.09
                                                                     EIN XX-XXXXXXX
                                                                     Per Order entered on 0220/2019, Doc No. 3232



                                                                                                                                    SUBTOTALS                  $0.00          $134,244.21
                                    Case 16-07207-JMC-7A               Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08           Pg 510 of
                                                                                        FORM 5882                                                                  Page No: 461
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                        Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                      Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                        General
For Period Beginning:           01/01/2019                                                                                      Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                     4                                              5                     6                7

Transaction      Check /                      Paid to/                         Description of Transaction                         Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                         Tran Code           $                     $


02/21/2019           5960   Texas Comptroller of Public Accounts       2016 Franchise Tax                                        4800-000                 $0.00           $132,508.11        $327,896.98
                                                                       EIN XX-XXXXXXX
                                                                       Per Order entered on 0220/2019, Doc No. 3232
02/21/2019           5961   Electronic Strategies, Inc.                Invoice number 540097                                     3991-000                 $0.00            $13,313.75        $314,583.23
                                                                       Invoice date 02/15/2019
                                                                       Service period 02/01/2019 to 02/15/2019
                                                                       Per Order entered on 01/30/2017, Doc no. 1114
02/21/2019           5962   Expedient/Continental Broadband            Invoice No. B1-422150A                                    2990-000                 $0.00            $17,686.62        $296,896.61
                                                                       Bill date 03/01/2019
                                                                       Per Order entered on November 18, 2016 [Doc. No.
                                                                       640]
02/21/2019           5963   Sarah E. Que                               Week ending 02/17/2019                                    3991-000                 $0.00                   $17.50     $296,879.11
                                                                       Paid week ending 02/23/2019
                                                                       Per Order entered on 10/04/2016, Doc No 216
02/21/2019           5964   Sacramento Municipal Utility District      Administrative claim                                      2990-000                 $0.00             $3,803.50        $293,075.61
                                                                       Per Order entered on 11/16/2016, Doc No. 640
02/21/2019           5965   Commonwealth Edison Company                Administrative claim                                      2990-003                 $0.00                 $696.31      $292,379.30
                                                                       Per Order entered on 11/16/2016, Doc No. 640
                                                                       Reissued #6075
02/26/2019           5966   Boston Gas Company                         Administrative claim                                      2990-000                 $0.00                 $332.10      $292,047.20
                                                                       Per Order entered on 11/16/2016, Doc No. 640
02/26/2019           5967   American Electric Power                    Administrative claim                                      2990-000                 $0.00             $7,448.47        $284,598.73
                                                                       Per Order entered on 02/20/2019, Doc No. 3229
                                                                       Per Order entered on 11/16/2016, Doc No. 640
02/26/2019           5968   Clerk of the Bankruptcy Court              Adversary deferred filing fees                            2700-000                 $0.00                 $350.00      $284,248.73
                                                                       18-50313 Caruso v. Turner Broadcasting System, Inc.
                                                                       et al closed 02/21/2019




                                                                                                                                SUBTOTALS                  $0.00          $176,156.36
                                   Case 16-07207-JMC-7A                 Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08                   Pg 511 of
                                                                                          FORM 5882                                                                        Page No: 462
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                                 Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                           Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                               Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                        General
For Period Beginning:          01/01/2019                                                                                               Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                               Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                        4                                                    5                     6               7

Transaction      Check /                    Paid to/                            Description of Transaction                               Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                                  Tran Code            $                     $


02/26/2019           5969   BGBC Partners, LLP                          For the period 01/01/2019 to 01/31/2019                              *                    $0.00            $34,224.24       $250,024.49
                                                                        Per Order entered on 04/20/2017, Doc No. 1569
                                                                        Notice filed on 02/19/2019, Doc No. 3228
                                                                        BGBC Accountant's Fees                           ($33,750.80)    3410-000                                                  $250,024.49
                                                                        BGBC Accountant's Expenses                         ($473.44)     3420-000                                                  $250,024.49
02/26/2019           5970   Faegre Baker Daniels, LLP                   For the period 01/01/2019 to 01/31/2019                          3210-600                 $0.00             $2,164.80       $247,859.69
                                                                        Per Order entered on 04/20/2017, Doc No. 1569
                                                                        Per Notice filed on 02/19/2019, Doc no. 3226
03/05/2019           5971   Clerk of the Bankruptcy Court               Adversary deferred filing fees                                   2700-000                 $0.00                 $700.00     $247,159.69
                                                                        18-50148 Caruso v. AV Solutions, LLC closed
                                                                        03/04/2019
                                                                        Caruso v. Deloitte & Touche, LLP closed 03/04/2019
03/05/2019           5972   ZACH RARICK                                 Funds returned to Student that were determined not to            8500-002                 $0.00                 $261.18     $246,898.51
                                                                        be property of the Estate
                                                                        Per Order entered on 05/08/2017, Doc No. 1630
03/08/2019           5973   GRM Information Management Services of      Services period: 02/01/2019 to 02/28/2019                            *                    $0.00            $86,904.81       $159,993.70
                            Indiana, LLC                                Invoice no. 0189477 and 0189341 to 0189475
                                                                        Invoice date: 03/28/2019
                                                                        Per Order entered on 10/04/2017 Doc no. 217
                                                                        Invoice no. 0189341 to 0189475                   ($20,318.31)    2420-000                                                  $159,993.70
                                                                        (storage)
                                                                        Invoice no. 0189477 (imaging project)            ($66,586.50)    2420-000                                                  $159,993.70
03/08/2019           5974   Hanzo Logistics, Inc.                       Invoice 9904                                                     2420-000                 $0.00             $2,960.00       $157,033.70
                                                                        Invoice date 03/01/2019
                                                                        February 2019 Storage
                                                                        Per Order entered on 10/04/2016 [Doc. No. 217]




                                                                                                                                        SUBTOTALS                  $0.00          $127,215.03
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08                  Pg 512 of
                                                                                     FORM 5882                                                                        Page No: 463
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                                   5                     6                7

Transaction      Check /                      Paid to/                      Description of Transaction                              Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                           Tran Code            $                     $


03/08/2019           5975   Electronic Strategies, Inc.             Invoice number 540206                                           3991-000                 $0.00            $14,300.00        $142,733.70
                                                                    Invoice date 0228/2019
                                                                    Service period 02/16/2109 to 02/28/2019
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
03/08/2019           5976   Electronic Strategies, Inc.             Invoice number 87199                                            2990-000                 $0.00                 $750.00      $141,983.70
                                                                    Invoice date 02/28/2019
                                                                    February, 2019 storage charges
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
03/08/2019           5977   Robert M. Burris                        Week ending 02/26/2019                                          3991-000                 $0.00                 $280.00      $141,703.70
                                                                    paid week ending 03/09/2019
                                                                    Per Order Entered on 10/04/2016 Doc. No. 216
03/08/2019           5978   Sarah E. Que                            Week ending 02/21/2019 and 03/01/2019                               *                    $0.00                   $70.00     $141,633.70
                                                                    Paid week ending 03/09/2019
                                                                    Per Order entered on 10/04/2016, Doc No 216
                                                                    Sarah E. Que Week ending 02/21/2019                 ($26.25)    3991-000                                                   $141,633.70
                                                                    Sarah E. Que Week ending 03/01/2019                 ($43.75)    3991-000                                                   $141,633.70
03/08/2019           5979   Clerk of the Bankruptcy Court           Adversary deferred filing fees                                  2700-000                 $0.00                 $700.00      $140,933.70
                                                                    18-50153 Caruso v. Quest Building Services LTD
                                                                    closed 03/07/2019
                                                                    18-50307 Caruso v. Fox Broadcasting Company et al
                                                                    closed 03/07/2019
03/14/2019           5980   Proskauer Rose LLP                      For the period 01/01/2019 to 01/31/2019                             *                    $0.00            $13,818.20        $127,115.50
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Notice filed 03/01/2019, Doc no. 3252
                                                                    Proskauer Rose Attorney's Fees                  ($13,818.00)    3210-000                                                   $127,115.50
                                                                    Proskauer Rose Attorney's Expenses                   ($0.20)    3220-000                                                   $127,115.50




                                                                                                                                   SUBTOTALS                  $0.00           $29,918.20
                                   Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 513 of
                                                                                     FORM 5882                                                                Page No: 464
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                  Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                        General
For Period Beginning:          01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                             5                     6                7

Transaction      Check /                      Paid to/                     Description of Transaction                        Uniform          Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                    Tran Code           $                     $


03/14/2019           5981   Omni Management Group                  Service period 02/01/2019 to 02/28/2019                  3991-000                 $0.00             $2,949.05        $124,166.45
                                                                   Invoice No. 6963
                                                                   Invoice Date 03/06/2019
                                                                   Per Order entered in 10/04/2016 Doc No. 213
03/14/2019           5982   Sarah E. Que                           Week ending 03/10/2019                                   3991-000                 $0.00                   $43.75     $124,122.70
                                                                   Paid week ending 03/16/2019
                                                                   Per Order entered on 10/04/2016, Doc No 216
03/18/2019           5947   STOP PAYMENT: Clerk of the             Per Ginger at BK Court, they did not receive check       2700-004                 $0.00              ($700.00)       $124,822.70
                            Bankruptcy Court                       Adversary deferred filing fees
                                                                   18-50295 Caruso v. NextEra Energy, Inc. et al closed
                                                                   02/12/2019
                                                                   18-50298 Caruso v. Bessemer Utilities closed
                                                                   02/12/2019
03/18/2019           5983   Clerk of the Bankruptcy Court          Adversary deferred filing fees                           2700-000                 $0.00                 $700.00      $124,122.70
                                                                   18-50295 Caruso v. NextEra Energy, Inc. et al closed
                                                                   02/12/2019
                                                                   18-50298 Caruso v. Bessemer Utilities closed
                                                                   02/12/2019
03/18/2019           5984   Clerk of the Bankruptcy Court          Adversary deferred filing fees                           2700-000                 $0.00             $1,050.00        $123,072.70
                                                                   18-50161 Caruso v. DTE Energy Company closed
                                                                   03/15/2019
                                                                   18-50273 Caruso v. Baltimore Gas and Electric
                                                                   Company closed 03/13/2019
                                                                   18-50285 Caruso v. Cox Media L.L.C et al closed
                                                                   03/12/2019




                                                                                                                           SUBTOTALS                  $0.00            $4,042.80
                                   Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08             Pg 514 of
                                                                                     FORM 5882                                                                  Page No: 465
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:          01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                   4                                              5                     6                7

Transaction      Check /                      Paid to/                     Description of Transaction                         Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                     Tran Code            $                     $


03/18/2019           5985   Clerk of the Bankruptcy Court          Adversary deferred filing fees                             2700-000                 $0.00                 $700.00      $122,372.70
                                                                   18-50292 Caruso v. National Grid USA et al closed
                                                                   03/13/2019
                                                                   18-50300 Caruso v. Cengage Learning, Inc. closed
                                                                   03/11/2019
03/26/2019                  Ohio Edison Company                    Refund of overpaid utility re account 110069208418         2990-000                 $0.00            ($1,000.00)       $123,372.70
                                                                   (FirstEnergy)
03/26/2019           5986   MARICOPA COUNTY TREASURER              2016 Personal Property taxes due                           4800-000                 $0.00             $7,058.29        $116,314.41
                                                                   Parcel no. 910-91-940
                                                                   Per Order entered on 03/20/2019, Doc No. 3285
03/26/2019           5987   MARICOPA COUNTY TREASURER              2016 Personal Property taxes due                           4800-000                 $0.00             $3,286.87        $113,027.54
                                                                   Parcel no. 991-55-767
                                                                   Per Order entered on 03/20/2019, Doc No. 3285
03/26/2019           5988   MARICOPA COUNTY TREASURER              2016 Personal Property taxes due                           4800-000                 $0.00             $8,115.85        $104,911.69
                                                                   Parcel no. 922-63-371
                                                                   Per Order entered on 03/20/2019, Doc No. 3285
03/26/2019           5989   Catherine Street Associates, LLC       Administrative Expense                                     2990-000                 $0.00            $44,077.95         $60,833.74
                                                                   Per Order entered on 03/20/2019, Doc No. 3286
03/26/2019           5990   Sarah E. Que                           Week ending 03/17/2019                                     3991-000                 $0.00                   $26.25      $60,807.49
                                                                   Paid week ending 03/23/2019
                                                                   Per Order entered on 10/04/2016, Doc No 216
03/26/2019           5991   Clerk of the Bankruptcy Court          Adversary deferred filing fees                             2700-000                 $0.00             $1,050.00         $59,757.49
                                                                   18-50144 Caruso v. Southern California Edison
                                                                   Company closed 03/21/2019
                                                                   18-50162 Caruso v. General Building Services, Inc.
                                                                   d/b/a GBS GP closed 03/21/2019
                                                                   18-50164 Caruso v. C3 Security and Investigations, Inc.
                                                                   closed 03/21/2019


                                                                                                                             SUBTOTALS                  $0.00           $63,315.21
                                   Case 16-07207-JMC-7A               Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08                      Pg 515 of
                                                                                        FORM 5882                                                                          Page No: 466
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                                 Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                           Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                               Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                        General
For Period Beginning:          01/01/2019                                                                                               Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                               Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                      4                                                       5                    6               7

Transaction      Check /                    Paid to/                          Description of Transaction                                 Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                 Received From                                                                                  Tran Code             $                    $


03/26/2019           5992   Clerk of the Bankruptcy Court             Adversary deferred filing fees                                     2700-000                  $0.00                $700.00      $59,057.49
                                                                      18-50185 Caruso v. Lowe & Partners Worldwide, Inc.
                                                                      d/b/a Sociedad closed 03/21/2019
                                                                      18-50301 Caruso v. American Electric Power Company
                                                                      Inc. et al closed 03/21/2019
03/27/2019                  Bankruptcy Estate of ITT Educational      funds transferred to general account to pay expenses               9999-000          $600,000.00                    $0.00     $659,057.49
                            Services
03/29/2019                  Virgina Electric and Power Company        Refund of overpayment of administrative claim                      2990-000                  $0.00           ($1,000.00)      $660,057.49
                                                                      Per Order entered on 11/16/2016, Doc No. 640
03/29/2019           5993   BGBC Partners, LLP                        For the period 02/01/2019 to 02/28/2019                                *                     $0.00           $37,296.00       $622,761.49
                                                                      Per Order entered on 04/20/2017, Doc No. 1569
                                                                      Notice filed on 03/13/2019, Doc No. 3272
                                                                      BGBC Accountant's Fees                           ($37,268.00)      3410-000                                                  $622,761.49
                                                                      BGBC Accountant's Expenses                             ($28.00)    3420-000                                                  $622,761.49
03/29/2019           5994   Rubin & Levin, PC                         PEAKS AP                                                               *                     $0.00            $6,390.14       $616,371.35
                                                                      For the period 01/01/2019 to 02/28/2019
                                                                      Per Order entered on 04/20/2017, Doc No.1569
                                                                      Notice filed on 03/13/2019, Doc No. 3273
                                                                      Rubin & Levin Attorney's Fees                     ($6,379.20)      3110-000                                                  $616,371.35
                                                                      Rubin & Levin Attorney's Expenses                      ($10.94)    3120-000                                                  $616,371.35
03/29/2019           5995   Rubin & Levin, PC                         For the period 01/01/2019 to 02/28/2019                                *                     $0.00          $171,495.06       $444,876.29
                                                                      Per Order entered on 04/20/2017, Doc No.1569
                                                                      Notice filed on 03/13/2019, Doc No. 3274
                                                                      Rubin & Levin Attorney's Fees                   ($169,569.60)      3110-000                                                  $444,876.29
                                                                      Rubin & Levin Attorney's Expenses                 ($1,925.46)      3120-000                                                  $444,876.29




                                                                                                                                        SUBTOTALS           $600,000.00           $214,881.20
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 516 of
                                                                                      FORM 5882                                                                        Page No: 467
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                          Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        General
For Period Beginning:           01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                                     5                     6                7

Transaction      Check /                      Paid to/                      Description of Transaction                               Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                            Tran Code            $                     $


03/29/2019           5996   Expedient/Continental Broadband         Invoice No. B1-426266A                                           2990-000                 $0.00            $17,686.62        $427,189.67
                                                                    Bill date 04/01/2019
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    640]
03/29/2019           5997   Electronic Strategies, Inc.             Invoice number 540273                                            3991-000                 $0.00            $16,080.00        $411,109.67
                                                                    Invoice date 03/15/2019
                                                                    Service period 03/01/2019 to 03/15/2019
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
03/29/2019           5998   McKool Smith, P.C.                      PEAKS AP                                                             *                    $0.00            $68,673.33        $342,436.34
                                                                    Service Period 01/01/2019 to 02/28/2019
                                                                    Per Order entered 11/28/2018, Doc No. 3070
                                                                    Per Notice filed on 03/18/2019, Doc No. 3281
                                                                    McKool Smith, P.C. Trustee's                     ($68,156.00)    3210-000                                                   $342,436.34
                                                                    Counsel Fees
                                                                    McKool Smith, P.C. Trustee's                       ($517.33)     3220-000                                                   $342,436.34
                                                                    Counsel Expenses
03/29/2019           5999   Sarah E. Que                            Week ending 03/24/2019                                           3991-000                 $0.00                   $26.25     $342,410.09
                                                                    Paid week ending 03/30/2019
                                                                    Per Order entered on 10/04/2016, Doc No 216
03/29/2019           6000   Clerk of the Bankruptcy Court           Adversary deferred filing fees                                   2700-000                 $0.00                 $350.00      $342,060.09
                                                                    18-50311 Caruso v. Viacom, Inc. et al. closed
                                                                    03/27/2019
04/04/2019           6001   Clerk of the Bankruptcy Court           Adversary deferred filing fees                                   2700-000                 $0.00             $1,050.00        $341,010.09
                                                                    18-50121 Caruso v. FX Networks, LLC closed
                                                                    04/02/2019
                                                                    18-50133 Caruso v. Chartpak, Inc. closed 04/02/2019
                                                                    18-50256 Caruso v. Fresh Start Service Solutions
                                                                    closed 04/02/2019


                                                                                                                                    SUBTOTALS                  $0.00          $103,866.20
                                    Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20            EOD 01/21/20 06:30:08                    Pg 517 of
                                                                                          FORM 5882                                                                       Page No: 468
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                               Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                         Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                             Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                        General
For Period Beginning:           01/01/2019                                                                                             Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                             Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                       4                                                   5                     6               7

Transaction      Check /                     Paid to/                           Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                                Tran Code            $                     $


04/04/2019           6002   Electronic Strategies, Inc.                 Invoice number 540366                                           3991-000                 $0.00            $12,337.50       $328,672.59
                                                                        Invoice date 03/31/2019
                                                                        Service period 03/15/2019 to 03/31/2019
                                                                        Per Order entered on 01/30/2017, Doc no. 1114
04/04/2019           6003   Electronic Strategies, Inc.                 Invoice number 87456                                            2990-000                 $0.00                 $750.00     $327,922.59
                                                                        Invoice date 03/31/2019
                                                                        March, 2019 storage charges
                                                                        Per Order entered on 01/30/2017, Doc no. 1114
04/04/2019           6004   Electronic Strategies, Inc.                 Invoice number 87457                                            2990-000                 $0.00                 $620.60     $327,301.99
                                                                        Invoice date 03/31/2019
                                                                        hard drives
                                                                        Per Order entered on 01/30/2017, Doc no. 1114
04/04/2019           6005   GRM Information Management Services of      Services period: 03/01/2019 to 03/31/2019                           *                    $0.00            $26,603.89       $300,698.10
                            Indiana, LLC                                Invoice nos 442021; 441371 to 441413; 441415 to
                                                                        441426 and 441428 to 441507
                                                                        Invoice date: 03/31/2019
                                                                        Per Order entered on 10/04/2017 Doc no. 217
                                                                        Invoice no. 0189341 to 0189475                  ($12,594.39)    2420-000                                                  $300,698.10
                                                                        (storage)
                                                                        Invoice no. 0189477 (imaging project)           ($14,009.50)    2420-000                                                  $300,698.10




                                                                                                                                       SUBTOTALS                  $0.00           $40,311.99
                                   Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08                  Pg 518 of
                                                                                     FORM 5882                                                                       Page No: 469
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                                    5                     6                7

Transaction      Check /                      Paid to/                     Description of Transaction                              Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                          Tran Code            $                     $


04/04/2019           6006   Mark A. Huber                          Week ending 03/13/2019, 03/20/2019 and 03/27/2109                   *                    $0.00             $4,900.00        $295,798.10
                                                                   Paid Week ending 04/06/2019
                                                                   Per order entered on 05/18/2017, Doc 1671
                                                                   Mark A. Huber week ending                        ($1,200.00)    3991-000                                                   $295,798.10
                                                                   03/13/2019
                                                                   Mark A. Huber week ending                         ($750.00)     3991-000                                                   $295,798.10
                                                                   03/20/2019
                                                                   Mark A. Huber week ending                        ($2,950.00)    3991-000                                                   $295,798.10
                                                                   03/27/2019
04/04/2019           6007   Sarah E. Que                           Week ending 03/28/2019                                          3991-000                 $0.00                   $26.25     $295,771.85
                                                                   Paid week ending 04/06/2019
                                                                   Per Order entered on 10/04/2016, Doc No 216
04/05/2019           6008   Clerk of the Bankruptcy Court          Adversary deferred filing fees                                  2700-000                 $0.00                 $700.00      $295,071.85
                                                                   18-50177 Caruso v. Janitronics, Inc. closed 04/04/2019
                                                                   18-50179 Caruso v. Pittore Bros. Paving, LLC closed
                                                                   04/04/219
04/05/2019           6009   Clerk of the Bankruptcy Court          Adversary deferred filing fees                                  2700-000                 $0.00                 $700.00      $294,371.85
                                                                   18-50257 Caruso v. Geometry Global LLC closed
                                                                   04/04/2019
                                                                   18-50269 Caruso v. Canteen Refreshment Services
                                                                   closed 04/04/2019
04/14/2019           6010   Alabama Department of Revenue          Tax ID: XX-XXXXXXX                                              2820-000                 $0.00            $15,010.00        $279,361.85
                                                                   2018 Business Tax
                                                                   Per Order entered on April 10, 2019, Doc 3325
                                                                   Per Order entered on 05/01/2019, Doc 3367
04/14/2019           6011   Franchise Tax Board                    Tax ID: XX-XXXXXXX                                              2820-000                 $0.00             $1,600.00        $277,761.85
                                                                   2018 Business Tax
                                                                   Per Order entered on April 10, 2019, Doc 3325
                                                                   Per Order entered on 05/01/2019, Doc 3367
                                                                                                                                  SUBTOTALS                  $0.00           $22,936.25
                                    Case 16-07207-JMC-7A              Doc 3785            Filed 01/21/20            EOD 01/21/20 06:30:08                    Pg 519 of
                                                                                          FORM 5882                                                                      Page No: 470
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                              Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                            Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                        General
For Period Beginning:           01/01/2019                                                                                            Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                            Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                    4                                                     5                    6                7

Transaction      Check /                       Paid to/                       Description of Transaction                               Uniform            Deposit           Disbursement         Balance
   Date           Ref. #                    Received From                                                                             Tran Code             $                    $


04/14/2019           6012    New Jersey Division of Taxation          Tax ID: XX-XXXXXXX                                               2820-000                  $0.00                $500.00      $277,261.85
                                                                      2018 Business Tax
                                                                      Per Order entered on April 10, 2019, Doc 3325
                                                                      Per Order entered on 05/01/2019, Doc 3367
04/14/2019           6013    Wisconsin Department of Revenue          Tax ID: XX-XXXXXXX                                               2820-000                  $0.00                  $50.00     $277,211.85
                                                                      2018 Business Tax
                                                                      Per Order entered on April 10, 2019, Doc 3325
                                                                      Per Order entered on 05/01/2019, Doc 3367
04/15/2019           (366)   Commonwealth of Pennsylvania             2015 Tax Refund, warrant no. 0007170740                          1124-000          $261,208.00                     $0.00     $538,419.85
04/15/2019           (366)   Commonwealth of Pennsylvania             2015 Tax Refund, warrant no. 0007170741                          1124-000          $501,919.12                     $0.00   $1,040,338.97
04/15/2019           (378)   CIgna Health and Life Insurance Co.      Restitution funds                                                1229-000             $207.53                      $0.00   $1,040,546.50
04/17/2019           6014    Expedient/Continental Broadband          Invoice No. B1-432447A                                           2990-000                  $0.00           $17,686.62      $1,022,859.88
                                                                      Bill date 05/01/2019
                                                                      Per Order entered on November 18, 2016 [Doc. No.
                                                                      640]
04/17/2019           6015    Hanzo Logistics, Inc.                    Invoice 10016                                                    2420-000                  $0.00            $2,960.00      $1,019,899.88
                                                                      Invoice date 03/31/2019
                                                                      March 2019 Storage
                                                                      Per Order entered on 10/04/2016 [Doc. No. 217]
04/17/2019           6016    Proskauer Rose LLP                       For the period 02/01/2019 to 20/28/2019                              *                     $0.00           $43,039.10        $976,860.78
                                                                      Per Order entered on 04/20/2017, Doc No. 1569
                                                                      Notice filed 04/05/2019, Doc No. 3311
                                                                      Proskauer Rose Attorney's Fees                   ($43,024.00)    3210-000                                                   $976,860.78
                                                                      Proskauer Rose Attorney's Expenses                   ($15.10)    3220-000                                                   $976,860.78
04/17/2019           6017    Sarah E. Que                             Week ending 04/14/2019                                           3991-000                  $0.00                  $17.50     $976,843.28
                                                                      Paid week ending 04/20/2019
                                                                      Per Order entered on 10/04/2016, Doc No 216



                                                                                                                                      SUBTOTALS           $763,334.65            $64,253.22
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 520 of
                                                                                      FORM 5882                                                                Page No: 471
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                  Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:           01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                             5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                        Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                      Tran Code           $                     $


04/17/2019           6018   Clerk of the Bankruptcy Court           Adversary deferred filing fees                           2700-000                 $0.00             $1,050.00       $975,793.28
                                                                    18-50174 Caruso v. Comcast Cable Communications of
                                                                    Pennsylvania, Inc. closed 04/12/2019
                                                                    18-50197 Caruso v. Comcast Cable Communications,
                                                                    Inc. closed 04/12/2019
                                                                    18-50278 Caruso v. Tribune Broadcasting Company,
                                                                    LLC et al closed 04/15/2019
04/17/2019           6019   Clerk of the Bankruptcy Court           Adversary deferred filing fees                           2700-000                 $0.00                 $700.00     $975,093.28
                                                                    18-50296 Caruso v. FirstEnergy Corp. et al closed
                                                                    04/11/2019
                                                                    18-50297 Caruso v. Dominion Energy, Inc. et al closed
                                                                    04/11/2019
04/24/2019           6020   Clerk of the Bankruptcy Court           Adversary deferred filing fees                           2700-000                 $0.00             $1,050.00       $974,043.28
                                                                    18-50255 Caruso v. Direct Agents Inc. closed
                                                                    04/22/2019
                                                                    18-50288 Caruso v. Marathon Ventures, LLC et al
                                                                    closed 04/19/2019
                                                                    18-50304 Caruso v. Nexstar Media Group, Inc. et al
                                                                    closed 04/17/2019
04/24/2019           6021   Omni Management Group                   Service period 03/01/2019 to 03/31/2019                  3991-000                 $0.00             $5,273.70       $968,769.58
                                                                    Invoice No. 7072
                                                                    Invoice Date 04/08/2019
                                                                    Per Order entered in 10/04/2016 Doc No. 213
04/24/2019           6022   Electronic Strategies, Inc.             Invoice number 540481                                    3991-000                 $0.00            $15,525.00       $953,244.58
                                                                    Invoice date 04/15/2019
                                                                    Service period 04/01/2019 to 04/15/2019
                                                                    Per Order entered on 01/30/2017, Doc no. 1114




                                                                                                                            SUBTOTALS                  $0.00           $23,598.70
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                  Pg 521 of
                                                                                      FORM 5882                                                                         Page No: 472
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                            Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                             Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                         Checking Acct #:                       ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                         General
For Period Beginning:           01/01/2019                                                                                          Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                                          Separate bond (if applicable):         $55,000,000.00


     1                2                           3                                                 4                                                     5                      6                7

Transaction      Check /                       Paid to/                     Description of Transaction                               Uniform           Deposit             Disbursement         Balance
   Date           Ref. #                    Received From                                                                           Tran Code            $                      $


04/24/2019           6023    Sarah E. Que                           Week ending 04/21/2019                                           3991-000                 $0.00                    $17.50     $953,227.08
                                                                    Paid week ending 04/27/2019
                                                                    Per Order entered on 10/04/2016, Doc No 216
04/30/2019           (364)   Treasurer of the City of Portland      2017 Tax Refund                                                  1224-000            $585.00                        $0.00     $953,812.08
05/01/2019           6024    Rubin & Levin, PC                      PEAKS AP                                                             *                    $0.00             $10,983.40        $942,828.68
                                                                    For the period 03/01/2019 to 03/31/2019
                                                                    Per Order entered on 04/20/2017, Doc No.1569
                                                                    Notice filed on 04/19/2019, Doc 3347
                                                                    Rubin & Levin Attorney's Fees                    ($10,977.60)    3110-000                                                    $942,828.68
                                                                    Rubin & Levin Attorney's Expenses                     ($5.80)    3120-000                                                    $942,828.68
05/01/2019           6025    Rubin & Levin, PC                      For the period 03/01/2019 to 03/31/2019                              *                    $0.00            $101,139.06        $841,689.62
                                                                    Per Order entered on 04/20/2017, Doc No.1569
                                                                    Notice filed on 04/19/2019, Doc No. 3346
                                                                    Rubin & Levin Attorney's Fees                   ($100,687.20)    3110-000                                                    $841,689.62
                                                                    Rubin & Levin Attorney's Expenses                   ($451.86)    3120-000                                                    $841,689.62
05/01/2019           6026    McKool Smith, P.C.                     PEAKS AP                                                             *                    $0.00             $42,037.77        $799,651.85
                                                                    Service Period 03/01/2019 to 03/31/2019
                                                                    Per Order entered 11/28/2018, Doc No. 3070
                                                                    Per Notice filed on 03/18/2019, Doc No. 3281
                                                                    McKool Smith, P.C. Trustee's                     ($41,713.60)    3210-000                                                    $799,651.85
                                                                    Counsel Fees
                                                                    McKool Smith, P.C. Trustee's                        ($324.17)    3220-000                                                    $799,651.85
                                                                    Counsel Expenses
05/01/2019           6027    Transamerica                           Annual notice mailing expenses                                   2990-000                 $0.00              $1,015.35        $798,636.50
                                                                    Invoice no. INV0049893
                                                                    Invoice date 03/06/2019
                                                                    Mail No. 56651
                                                                    Per Order entered on 05/01/2019, Doc No. 3362
                                                                                                                                    SUBTOTALS                 $585.00          $155,193.08
                                   Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20             EOD 01/21/20 06:30:08                    Pg 522 of
                                                                                     FORM 5882                                                                       Page No: 473
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                            Trustee Name:                        Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                           Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                          Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                       General
For Period Beginning:          01/01/2019                                                                                          Blanket bond (per case limit):       $36,644,668.00
For Period Ending:             12/31/2019                                                                                          Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                4                                                     5                    6               7

Transaction      Check /                    Paid to/                       Description of Transaction                               Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                 Received From                                                                             Tran Code            $                    $


05/01/2019           6028   Hanzo Logistics, Inc.                  Invoice 10026                                                    2420-000                 $0.00            $2,960.00       $795,676.50
                                                                   Invoice date 04/30/2019
                                                                   April 2019 Storage
                                                                   Per Order entered on 10/04/2016 [Doc. No. 217]
05/01/2019           6029   Mark A. Huber                          Week ending 04/03/2019, 04/17/2019, 04/24/2019                       *                    $0.00            $9,050.00       $786,626.50
                                                                   Paid Week ending 05/04/2019
                                                                   Per order entered on 05/18/2017, Doc 1671
                                                                   Mark A. Huber week ending                         ($1,800.00)    3991-000                                                 $786,626.50
                                                                   04/03/2019
                                                                   Mark A. Huber week ending                         ($1,800.00)    3991-000                                                 $786,626.50
                                                                   04/17/2019
                                                                   Mark A. Huber week ending                         ($5,450.00)    3991-000                                                 $786,626.50
                                                                   04/24/2019
05/01/2019           6030   Clerk of the Bankruptcy Court          Adversary deferred filing fees                                   2700-000                 $0.00                $350.00     $786,276.50
                                                                   18-50169 Caruso v. Alpha Landscape Contractors,
                                                                   LLC closed 04/25/2019
05/02/2019                  Transfer From: #*******7207            Funds transferred per Order entered on 05/01/2019,               9999-000          $81,552.75                    $0.00     $867,829.25
                                                                   Doc No. 3365 (Portion of American Express funds
                                                                   relating to litigation not preference matter)
05/06/2019                  Tiger Capital Group                    Sale of computers to DataMax                                         *             $39,875.46                    $0.00     $907,704.71
                  {323}                                            Sale of computers to DataMax                     $45,059.27      1129-000                                                 $907,704.71
                                                                   Tiger Capital Group Buyer's Premium               ($5,183.81)    3610-000                                                 $907,704.71
05/08/2019           6031   Clerk of the Bankruptcy Court          Adversary deferred filing fees                                   2700-000                 $0.00            $1,050.00       $906,654.71
                                                                   18-50123 Caruso v. Ovid Technologies, Inc. closed
                                                                   05/02/2019
                                                                   18-50134 Caruso v. Consumers Energy Company
                                                                   closed 05/07/2018
                                                                   18-50138 Caruso v. Kpmg, LLP closed 05/07/2019

                                                                                                                                   SUBTOTALS          $121,428.21            $13,410.00
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 523 of
                                                                                      FORM 5882                                                                Page No: 474
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                  Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:           01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                            5                     6               7

Transaction      Check /                      Paid to/                      Description of Transaction                        Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                                     Tran Code           $                     $


05/08/2019           6032   Clerk of the Bankruptcy Court           Adversary deferred filing fees                           2700-000                 $0.00             $1,050.00       $905,604.71
                                                                    18-50140 Caruso v. Property Solutions, Inc. closed
                                                                    05/07/2019
                                                                    18-50152 Caruso v. Priority Press, Inc. closed
                                                                    05/02/2019
                                                                    18-50173 Caruso v. CleanCorp closed 05/02/2019
05/08/2019           6033   Clerk of the Bankruptcy Court           Adversary deferred filing fees                           2700-000                 $0.00             $1,050.00       $904,554.71
                                                                    18-50180 Caruso v. Solar Cleaning closed 05/02/2019
                                                                    18-50198 Caruso v. AT&T Corp. closed 05/07/2019
                                                                    18-50241 Caruso v. EBSCO Industries, Inc. closed
                                                                    05/07/2019
05/10/2019           6034   Electronic Strategies, Inc.             Invoice number 540602                                    3991-000                 $0.00            $16,495.00       $888,059.71
                                                                    Invoice date 04/30/2019
                                                                    Service period 04/16/2019 to 04/30/2019
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
05/10/2019           6035   Electronic Strategies, Inc.             Invoice number 87717                                     2990-000                 $0.00                 $750.00     $887,309.71
                                                                    Invoice date 04/30/2019
                                                                    April, 2019 storage charges
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
05/10/2019           6036   Electronic Strategies, Inc.             Invoice number 87752                                     2990-000                 $0.00             $2,999.38       $884,310.33
                                                                    Invoice date 04/30/2016
                                                                    Fortinet FortiClient License and support
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
05/10/2019           6037   Sarah E. Que                            Week ending 05/03/2019                                   3991-000                 $0.00                 $306.25     $884,004.08
                                                                    Paid week ending 05/11/2019
                                                                    Per Order entered on 10/04/2016, Doc No 216




                                                                                                                            SUBTOTALS                  $0.00           $22,650.63
                                     Case 16-07207-JMC-7A                Doc 3785            Filed 01/21/20            EOD 01/21/20 06:30:08                  Pg 524 of
                                                                                             FORM 5882                                                                      Page No: 475
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                               Trustee Name:                          Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                         Bank Name:                             Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                             Checking Acct #:                       ******7207
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                         General
For Period Beginning:            01/01/2019                                                                                             Blanket bond (per case limit):         $36,644,668.00
For Period Ending:               12/31/2019                                                                                             Separate bond (if applicable):         $55,000,000.00


     1                2                           3                                                      4                                                    5                      6               7

Transaction      Check /                      Paid to/                           Description of Transaction                              Uniform           Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                                                Tran Code            $                      $


05/10/2019           6038    Clerk of the Bankruptcy Court               Adversary deferred filing fees                                  2700-000                 $0.00              $1,050.00       $882,954.08
                                                                         18-50176 Caruso v. Base Hill, Inc. d/b/a Jan Point
                                                                         closed 05/10/2019
                                                                         18-50208 Caruso v. Deaf Interpreter Services. Inc.
                                                                         closed 05/07/2019
                                                                         18-50275 Caruso v. DirecTV, LLC closed 05/09/2019
05/16/2019           (378)   Cigna Health and Life Insurance Co.         Restitution funds                                               1229-000            $104.89                       $0.00     $883,058.97
05/17/2019           6039    GRM Information Management Services of      Services period: 04/01/2019 to 04/30/2019 Invoice nos.              *                    $0.00             $13,292.99       $869,765.98
                             Indiana, LLC                                196544 to 193586; 193588 to 193599; 193601 to
                                                                         193680 and 193536
                                                                         Invoice date: 05/03/2019
                                                                         Per Order entered on 10/04/2017 Doc no. 217
                                                                         Invoice no. 196544 to 193586; 193588            ($12,992.99)    2420-000                                                   $869,765.98
                                                                         to 193599; 193601 to 193680
                                                                         Invoice no. 193536 (imaging project)               ($300.00)    2420-000                                                   $869,765.98
05/22/2019           6040    Omni Management Group                       Service period 04/01/2019 to 04/30/2019                         3991-000                 $0.00              $2,919.24       $866,846.74
                                                                         Invoice No. 7162
                                                                         Invoice Date 05/09/2019
                                                                         Per Order entered in 10/04/2016 Doc No. 213
05/22/2019           6041    Electronic Strategies, Inc.                 Invoice number 540660                                           3991-000                 $0.00             $14,923.75       $851,922.99
                                                                         Invoice date 05/15/2019
                                                                         Service period 05/01/2019 to 05/15/2019
                                                                         Per Order entered on 01/30/2017, Doc no. 1114




                                                                                                                                        SUBTOTALS                 $104.89           $32,185.98
                                   Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20            EOD 01/21/20 06:30:08                    Pg 525 of
                                                                                     FORM 5882                                                                       Page No: 476
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                   4                                                    5                     6               7

Transaction      Check /                    Paid to/                       Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                            Tran Code            $                     $


05/22/2019           6042   Mark A. Huber                          Week ending 05/01/2019, 05/08/2019, 05/15/2019                      *                    $0.00            $18,250.00       $833,672.99
                                                                   Paid Week ending 05/25/2019
                                                                   Per order entered on 05/18/2017, Doc 1671
                                                                   Mark A. Huber week ending                        ($9,950.00)    3991-000                                                  $833,672.99
                                                                   05/01/2019
                                                                   Mark A. Huber week ending                        ($4,650.00)    3991-000                                                  $833,672.99
                                                                   05/08/2019
                                                                   Mark A. Huber week ending                        ($3,650.00)    3991-000                                                  $833,672.99
                                                                   05/15/2019
05/23/2019           6043   JAMS, Inc.                             Mediator Fees                                                   3721-000                 $0.00             $7,000.00       $826,672.99
                                                                   Federman, Allen, et al. v. Caruso, Trustee
                                                                   Invoice No. 4817842-340
                                                                   Reference No. 1340016984
                                                                   Per Order entered on 05/16/2019, Doc 25, adversary
                                                                   case 16-50296
05/30/2019           6044   Clerk of the Bankruptcy Court          Adversary deferred filing fees                                  2700-000                 $0.00             $1,050.00       $825,622.99
                                                                   18-50141 Caruso v. Ricoh USA, Inc. closed 05/16/2019
                                                                   18-50218 Caruso v. Onbrand24, LLC closed
                                                                   05/29/2019
                                                                   18-50259 Caruso v. The National Technical Honor
                                                                   Society (NTHS) closed 05/29/2019
05/30/2019           6045   BGBC Partners, LLP                     For the period 03/01/2019 to 03/31/2019                         3410-000                 $0.00            $24,886.80       $800,736.19
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Notice filed on 05/16/2019, Doc No. 3401




                                                                                                                                  SUBTOTALS                  $0.00           $51,186.80
                                     Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                   Pg 526 of
                                                                                       FORM 5882                                                                         Page No: 477
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                             Trustee Name:                         Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                           Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                        General
For Period Beginning:            01/01/2019                                                                                           Blanket bond (per case limit):        $36,644,668.00
For Period Ending:               12/31/2019                                                                                           Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                   4                                                     5                     6               7

Transaction      Check /                      Paid to/                       Description of Transaction                                Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                                              Tran Code            $                     $


05/30/2019           6046    BGBC Partners, LLP                      For the period 04/01/2019 to 04/30/2019                               *                    $0.00            $31,641.48       $769,094.71
                                                                     Per Order entered on 04/20/2017, Doc No. 1569
                                                                     Notice filed on 05/16/2019, Doc No. 3402
                                                                     BGBC Accountant's Fees                            ($31,329.20)    3410-000                                                  $769,094.71
                                                                     BGBC Accountant's Expenses                          ($312.28)     3420-000                                                  $769,094.71
05/30/2019           6047    Proskauer Rose LLP                      For the period 03/01/2019 to 03/31/2019                               *                    $0.00            $61,918.00       $707,176.71
                                                                     Per Order entered on 04/20/2017, Doc No. 1569
                                                                     Notice filed 05/16/2019, Doc No. 3400
                                                                     Proskauer Rose Attorney's Fees                    ($61,898.40)    3210-000                                                  $707,176.71
                                                                     Proskauer Rose Attorney's Expenses                    ($19.60)    3220-000                                                  $707,176.71
05/30/2019           6048    McKool Smith, P.C.                      PEAKS AP                                                              *                    $0.00            $53,579.98       $653,596.73
                                                                     Service Period 04/01/219 to 04/30/2019
                                                                     Per Order entered 11/28/2018, Doc No. 3070
                                                                     Per Notice filed on 05/22/2019, Doc No. 3413
                                                                     McKool Smith, P.C. Trustee's                      ($53,506.88)    3210-000                                                  $653,596.73
                                                                     Counsel Fees
                                                                     McKool Smith, P.C. Trustee's                          ($73.10)    3220-000                                                  $653,596.73
                                                                     Counsel Expenses
05/30/2019           6049    Ritman & Associates, Inc.               2019/2020 Fiduciary Policy, effective 6/09/2019                   2990-000                 $0.00            $25,000.00       $628,596.73
                                                                     Per Order entered on 05/22/2019, Doc No. 3410
06/06/2019           6050    Clerk of the Bankruptcy Court           Adversary deferred filing fees                                    2700-000                 $0.00                 $700.00     $627,896.73
                                                                     18-50239 Caruso v. Services Company, Inc. (American
                                                                     Express) closed 06/05/2019
                                                                     18-50284 Caruso v. Waste Management, Inc. closed
                                                                     06/05/2019
06/12/2019           (377)   Stericycle, Steri-Safe Litigation       Class Member Number 1260847                                       1290-000                 $3.96                   $0.00     $627,900.69
06/12/2019           (377)   Stericycle, Steri-Safe Litigation       Class Member Number 1225492                                       1290-000              $77.41                     $0.00     $627,978.10


                                                                                                                                      SUBTOTALS                 $81.37          $172,839.46
                                     Case 16-07207-JMC-7A             Doc 3785            Filed 01/21/20          EOD 01/21/20 06:30:08           Pg 527 of
                                                                                          FORM 5882                                                             Page No: 478
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                   Trustee Name:                          Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                             Bank Name:                             Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                 Checking Acct #:                       ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                         General
For Period Beginning:            01/01/2019                                                                                 Blanket bond (per case limit):         $36,644,668.00
For Period Ending:               12/31/2019                                                                                 Separate bond (if applicable):         $55,000,000.00


     1                2                           3                                                   4                                           5                      6               7

Transaction      Check /                      Paid to/                        Description of Transaction                      Uniform          Deposit             Disbursement        Balance
   Date           Ref. #                   Received From                                                                     Tran Code           $                      $


06/12/2019           (377)   Stericycle, Steri-Safe Litigation        Class Member Number 1159943                            1290-000              $29.94                      $0.00     $628,008.04
06/12/2019           (377)   Stericycle, Steri-Safe Litigation        Class Member Number 1226878                            1290-000            $117.30                       $0.00     $628,125.34
06/12/2019           (377)   Stericycle, Steri-Safe Litigation        Class Member Number 1167282                            1290-000              $53.80                      $0.00     $628,179.14
06/12/2019           (377)   Stericycle, Steri-Safe Litigation        Class Member Number 1086817                            1290-000              $60.27                      $0.00     $628,239.41
06/12/2019           (377)   Stericycle, Steri-Safe Litigation        Class Member Number 1193267                            1290-000              $24.38                      $0.00     $628,263.79
06/12/2019           (377)   Stericycle, Steri-Safe Litigation        Class Member Number 1101965                            1290-000            $233.29                       $0.00     $628,497.08
06/12/2019           (377)   Stericycle, Steri-Safe Litigation        Class Member Number 1025412                            1290-000              $22.73                      $0.00     $628,519.81
06/12/2019           (377)   Stericycle, Steri-Safe Litigation        Class Member Number 1021528                            1290-000              $45.20                      $0.00     $628,565.01
06/12/2019           (377)   Stericycle, Steri-Safe Litigation        Class Member Number 1161553                            1290-000              $55.26                      $0.00     $628,620.27
06/12/2019           (377)   Stericycle, Steri-Safe Litigation        Class Member Number 1146703                            1290-000              $27.61                      $0.00     $628,647.88
06/12/2019           (378)   Cigna Health and Life Insurance Co.      Restitution funds                                      1229-000            $100.10                       $0.00     $628,747.98
06/20/2019           6051    Electronic Strategies, Inc.              Invoice number 540784                                  3991-000                 $0.00             $14,480.00       $614,267.98
                                                                      Invoice date 05/31/2019
                                                                      Service period 05/15/2019 to 05/31/2019
                                                                      Per Order entered on 01/30/2017, Doc no. 1114
06/20/2019           6052    Electronic Strategies, Inc.              Invoice number 540831                                  3991-000                 $0.00             $17,950.00       $596,317.98
                                                                      Invoice date 06/15/2019
                                                                      Service period 06/01/2019 to 06/15/2019
                                                                      Per Order entered on 01/30/2017, Doc no. 1114
06/20/2019           6053    Hanzo Logistics, Inc.                    Invoice 10097Invoice date 06/30/2019                   2420-000                 $0.00              $2,960.00       $593,357.98
                                                                      May 2019 Storage
                                                                      Per Order entered on 10/04/2016 [Doc. No. 217]
06/20/2019           6054    Expedient/Continental Broadband          Invoice No. B1-437609A                                 2990-000                 $0.00             $17,686.62       $575,671.36
                                                                      Bill date 06/01/2019
                                                                      June 2019
                                                                      Per Order entered on November 18, 2016 [Doc. No.
                                                                      640]


                                                                                                                            SUBTOTALS                 $769.88           $53,076.62
                                   Case 16-07207-JMC-7A              Doc 3785         Filed 01/21/20             EOD 01/21/20 06:30:08                     Pg 528 of
                                                                                      FORM 5882                                                                         Page No: 479
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                              Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                            Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        General
For Period Beginning:          01/01/2019                                                                                            Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                            Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                    4                                                     5                     6               7

Transaction      Check /                   Paid to/                          Description of Transaction                               Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                Received From                                                                                Tran Code            $                     $


06/20/2019           6055   Expedient/Continental Broadband          Invoice No. B1-442788A                                           2990-000                 $0.00            $17,686.62       $557,984.74
                                                                     Bill date 07/01/2019
                                                                     July 2019
                                                                     Per Order entered on November 18, 2016 [Doc. No.
                                                                     640]
06/20/2019           6056   Omni Management Group                    Service period 05/01/2019 to 05/31/2019                          3991-000                 $0.00            $33,899.32       $524,085.42
                                                                     Noticing costs for the CUSO Settlement Notice
                                                                     Invoice No. 7218
                                                                     Invoice Date 06/14/2019
                                                                     Per Order entered in 10/04/2016 Doc No. 213
06/20/2019           6057   GRM Information Management Services      Services period: 05/01/2019 to 05/31/2019                        2420-000                 $0.00            $12,635.52       $511,449.90
                                                                     Invoice nos. 193887 to 193942; 193944 to 194023
                                                                     Invoice date: 05/03/2019
                                                                     Per Order entered on 10/04/2017 Doc no. 217
06/20/2019           6058   Rubin & Levin, PC                        For the period 04/01/2019 to 04/30/2019                              *                    $0.00           $107,900.18       $403,549.72
                                                                     Per Order entered on 04/20/2017, Doc No.1569
                                                                     Notice filed on 06/03/2019, Doc 3432
                                                                     Rubin & Levin Attorney's Fees                   ($106,493.20)    3110-000                                                  $403,549.72
                                                                     Rubin & Levin Attorney's Expenses                 ($1,406.98)    3120-000                                                  $403,549.72
06/20/2019           6059   Rubin & Levin, PC                        PEAKS AP                                                             *                    $0.00            $12,759.65       $390,790.07
                                                                     For the period 04/01/2019 to 04/30/2019
                                                                     Per Order entered on 04/20/2017, Doc No.1569
                                                                     Notice filed on 06/03/2019, Doc 3433
                                                                     Rubin & Levin Attorney's Fees                    ($12,754.00)    3110-000                                                  $390,790.07
                                                                     Rubin & Levin Attorney's Expenses                     ($5.65)    3120-000                                                  $390,790.07
06/20/2019           6060   Rossman Saxe                             Professional services (tax appeal)                               3210-000                 $0.00             $1,184.69       $389,605.38
                                                                     Service period: 02/07/2018 to 03/28/2019
                                                                     Per Order entered on 06/12/2019, D0c 3452

                                                                                                                                     SUBTOTALS                  $0.00          $186,065.98
                                    Case 16-07207-JMC-7A              Doc 3785            Filed 01/21/20            EOD 01/21/20 06:30:08                     Pg 529 of
                                                                                          FORM 5882                                                                       Page No: 480
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                               Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                         Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                             Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                        General
For Period Beginning:           01/01/2019                                                                                             Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                             Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                      4                                                      5                    6                7

Transaction      Check /                     Paid to/                         Description of Transaction                                Uniform            Deposit           Disbursement         Balance
   Date           Ref. #                  Received From                                                                                Tran Code             $                    $


06/20/2019           6061    Clerk of the Bankruptcy Court            Adversary deferred filing fees                                    2700-000                  $0.00            $1,050.00        $388,555.38
                                                                      18-50137 Caruso v. Integra Construction, Inc. closed
                                                                      06/07/2019
                                                                      18-50143 Caruso v. R.S.R. Electronics, Inc. closed
                                                                      06/07/2019
                                                                      18-50204 Caruso v. ABC Holding Company, Inc. d/b/a
                                                                      KABC-TV closed 06/07/2019
06/20/2019           6062    Clerk of the Bankruptcy Court            Adversary deferred filing fees                                    2700-000                  $0.00                $350.00      $388,205.38
                                                                      18-50251 Caruso v. Atlanta's Favorite Transportation,
                                                                      Inc. closed 06/18/2019
06/26/2019           6063    BGBC Partners, LLP                       For the period 05/01/2019 to 05/31/2019                               *                     $0.00           $27,147.00        $361,058.38
                                                                      Per Order entered on 04/20/2017, Doc No. 1569
                                                                      Notice filed on 06/17/2019, Doc 3465
                                                                      BGBC Accountant's Fees                            ($26,506.00)    3410-000                                                   $361,058.38
                                                                      BGBC Accountant's Expenses                          ($641.00)     3420-000                                                   $361,058.38
07/10/2019           (378)   Cigna Health and Life Insurance Co.      Restitution funds                                                 1229-000              $112.04                     $0.00     $361,170.42
07/11/2019                   Transfer From: #*******7207              funds transferred to pay general expenses/professional            9999-000        $1,771,451.49                     $0.00   $2,132,621.91
                                                                      fees
07/11/2019                   Independent Bank                         Stop payment charge                                               2600-000                  $0.00                  $30.00   $2,132,591.91
07/11/2019           5965    STOP PAYMENT: Commonwealth Edison        Administrative claim                                              2990-004                  $0.00             ($696.31)     $2,133,288.22
                             Company                                  Per Order entered on 11/16/2016, Doc No. 640
                                                                      check not received by recipient, reissued #6075




                                                                                                                                       SUBTOTALS          $1,771,563.53           $27,880.69
                                    Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 530 of
                                                                                       FORM 5882                                                                Page No: 481
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                   Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        General
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                             5                     6               7

Transaction      Check /                     Paid to/                        Description of Transaction                        Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                       Tran Code           $                     $


07/11/2019           6064   Clerk of the Bankruptcy Court            Adversary deferred filing fees                           2700-000                 $0.00             $1,050.00     $2,132,238.22
                                                                     18-50131 Caruso v. Shred-It USA LLC closed
                                                                     07/08/2019
                                                                     18-50132 Caruso v. CareerBuilder, LLC d/b/a
                                                                     Careerbuilder.com closed 06/26/2019
                                                                     18-50182 Caruso v. Volleyball Associates aka Zinchuk
                                                                     closed 07/10/2019
07/11/2019           6065   Clerk of the Bankruptcy Court            Adversary deferred filing fees                           2700-000                 $0.00             $1,050.00     $2,131,188.22
                                                                     18-50205 Caruso v. Midwest Collaborative for Library
                                                                     Services, Inc. closed 07/08/2019
                                                                     18-50270 Caruso v. Quattlebaum, Grooms & Tull
                                                                     PLLC closed 07/08/2019
                                                                     18-50280 Caruso v. Cintas Corporation et al closed
                                                                     07/08/2019
07/11/2019           6066   Clerk of the Bankruptcy Court            Adversary deferred filing fees                           2700-000                 $0.00                 $350.00   $2,130,838.22
                                                                     18-50303 Caruso v. Pitney Bowes Inc. et al closed
                                                                     07/08/2019
07/11/2019           6067   GRM Information Management Services      Services period: 06/01/2019 to 06/30/2019                2420-000                 $0.00            $12,992.99     $2,117,845.23
                                                                     Invoice nos. 198062 to 198196
                                                                     Invoice date: 06/30/2019
                                                                     Per Order entered on 10/04/2017 Doc no. 217
07/11/2019           6068   Electronic Strategies, Inc.              Invoice number 540936                                    3991-000                 $0.00            $34,707.50     $2,083,137.73
                                                                     Invoice date 06/30/2019
                                                                     Service period 06/15/2019 to 06/30/2019
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
07/11/2019           6069   Electronic Strategies, Inc.              Invoice number 88256                                     2990-000                 $0.00             $9,237.22     $2,073,900.51
                                                                     Invoice date 06/28/2019
                                                                     Software renewal: 07/01/2019 to 08/31/2019
                                                                     Per Order entered on 01/30/2017, Doc no. 1114

                                                                                                                             SUBTOTALS                  $0.00           $59,387.71
                                  Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08                     Pg 531 of
                                                                                     FORM 5882                                                                          Page No: 482
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                              Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                            Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        General
For Period Beginning:          01/01/2019                                                                                            Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                            Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                                      5                     6               7

Transaction      Check /                   Paid to/                        Description of Transaction                                 Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                Received From                                                                                Tran Code            $                     $


07/11/2019           6070   McKool Smith, P.C.                     PEAKS AP                                                               *                    $0.00           $100,114.37     $1,973,786.14
                                                                   Service Period 05/01/2019 to 05/31/2019
                                                                   Per Order entered 11/28/2018, Doc No. 3070
                                                                   Per Notice filed on 06/27/2019, Doc 3492
                                                                   McKool Smith, P.C. Trustee's                       ($99,162.80)    3210-000                                                 $1,973,786.14
                                                                   Counsel Fees
                                                                   McKool Smith, P.C. Trustee's                         ($951.57)     3220-000                                                 $1,973,786.14
                                                                   Counsel Expenses
07/11/2019           6071   Proskauer Rose LLP                     Holdback compensation for the period                               3210-000                 $0.00            $64,712.10     $1,909,074.04
                                                                   09/01/2018 to 03/31/2019
                                                                   Per Order entered on 07/11/2019, Doc 3515
07/11/2019           6072   Mulvey Law, LLC                        Avoidance Actions                                                      *                    $0.00            $51,603.75     $1,857,470.29
                                                                   Services for the period: 08/15/2018 to 05/31/2019
                                                                   Per Order entered on 07/11/2109, Doc 3519
                                                                   Mulvey Law, LLC Attorney Fees                      ($51,425.10)    3210-000                                                 $1,857,470.29
                                                                   Mulvey Law, LLC Expenses                             ($178.65)     3220-000                                                 $1,857,470.29
07/11/2019           6073   Rubin & Levin, PC                      Services as Counsel to the Trustee for Avoidance                       *                    $0.00           $649,261.12     $1,208,209.17
                                                                   Claims
                                                                   For the period 10/01/2018 to 05/31/2019
                                                                   Per Order entered on 07/11/2019, Doc 3520
                                                                   Rubin & Levin Attorney's Fees                  ($648,125.24)       3110-000                                                 $1,208,209.17
                                                                   Rubin & Levin Attorney's Expenses                   ($1,135.88)    3120-000                                                 $1,208,209.17




                                                                                                                                     SUBTOTALS                  $0.00          $865,691.34
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 532 of
                                                                                    FORM 5882                                                                        Page No: 483
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                         3                                                  4                                                    5                     6               7

Transaction      Check /                    Paid to/                       Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                            Tran Code            $                     $


07/11/2019           6074   Mark A. Huber                          Week ending 06/12/2019, 06/19/2019. 06/26/2019 and                  *                    $0.00            $10,150.00     $1,198,059.17
                                                                   07/03/2019
                                                                   Paid Week ending 07/13/2019
                                                                   Per order entered on 05/18/2017, Doc 1671
                                                                   Mark A. Huber week ending                        ($2,900.00)    3991-000                                                 $1,198,059.17
                                                                   06/12/2019
                                                                   Mark A. Huber week ending                        ($2,450.00)    3991-000                                                 $1,198,059.17
                                                                   06/19/2019
                                                                   Mark A. Huber week ending                        ($2,600.00)    3991-000                                                 $1,198,059.17
                                                                   06/26/2019
                                                                   Mark A. Huber week ending                        ($2,200.00)    3991-000                                                 $1,198,059.17
                                                                   07/03/2019
07/11/2019           6075   Commonwealth Edison Company            Administrative claim                                            2990-000                 $0.00                 $696.31   $1,197,362.86
                                                                   Per Order entered on 11/16/2016, Doc No. 640
07/18/2019           6076   Hanzo Logistics, Inc.                  Invoice 10161                                                   2420-000                 $0.00             $3,060.00     $1,194,302.86
                                                                   Invoice date 07/11/2019
                                                                   June 2019 Storage/pallet rework
                                                                   Per Order entered on 10/04/2016 [Doc. No. 217]
07/18/2019           6077   Expedient/Continental Broadband        Invoice No. B1-447969A                                          2990-000                 $0.00            $17,686.62     $1,176,616.24
                                                                   Bill date 08/01/2019
                                                                   August 2019
                                                                   Per Order entered on November 18, 2016 [Doc. No.
                                                                   640]
07/18/2019           6078   Omni Management Group                  Service period 06/01/2019 to 06/30/2019                         3991-000                 $0.00            $27,623.98     $1,148,992.26
                                                                   Noticing costs for the CUSO Settlement Notice
                                                                   Invoice No. 7312
                                                                   Invoice Date 06/14/2019
                                                                   Per Order entered in 10/04/2016 Doc No. 213

                                                                                                                                  SUBTOTALS                  $0.00           $59,216.91
                                     Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20             EOD 01/21/20 06:30:08                    Pg 533 of
                                                                                       FORM 5882                                                                       Page No: 484
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                            Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                          Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                       General
For Period Beginning:            01/01/2019                                                                                          Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                          Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                   4                                                    5                    6               7

Transaction      Check /                      Paid to/                       Description of Transaction                               Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                             Tran Code            $                    $


07/18/2019           6079    McKool Smith, P.C.                      PEAKS AP                                                             *                    $0.00          $103,282.37     $1,045,709.89
                                                                     Service Period 06/01/2019 to 06/30/2019
                                                                     Per Order entered 11/28/2018, Doc No. 3070
                                                                     Per Notice filed on 07/10/2019, Doc 3506
                                                                     McKool Smith, P.C. Trustee's                    ($103,175.20)    3210-000                                                $1,045,709.89
                                                                     Counsel Fees
                                                                     McKool Smith, P.C. Trustee's                        ($107.17)    3220-000                                                $1,045,709.89
                                                                     Counsel Expenses
07/18/2019           6080    Proskauer Rose LLP                      For the period 04/01/2019 to 04/30/209                               *                    $0.00           $44,091.40     $1,001,618.49
                                                                     Per Order entered on 04/20/2017, Doc No. 1569
                                                                     Notice filed 07/10/2019, Doc 3507
                                                                     Proskauer Rose Attorney's Fees                   ($41,775.60)    3210-000                                                $1,001,618.49
                                                                     Proskauer Rose Attorney's Expenses                ($2,315.80)    3220-000                                                $1,001,618.49
07/18/2019           6081    Electronic Strategies, Inc.             Invoice number 540962                                            3991-000                 $0.00           $35,835.00       $965,783.49
                                                                     Invoice date 7/15/2019
                                                                     Service period 07/01/2019 to 07/15/2019
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
07/24/2019           (377)   Commonwealth Edison                     Refund on corrected final bill re account 5911205050             1290-000           $4,694.58                    $0.00     $970,478.07
07/25/2019           6082    Clerk of the Bankruptcy Court           Adversary deferred filing fees                                   2700-000                 $0.00                $700.00     $969,778.07
                                                                     18-50135 Caruso v. Convergeone, Inc. closed
                                                                     07/17/2019
                                                                     18-50136 Caruso v. Hudson Energy Services, LLC
                                                                     closed 07/25/2019
07/25/2019           6083    BGBC Partners, LLP                      For the period 06/01/2019 to 06/30/2019                          3410-000                 $0.00           $15,504.80       $954,273.27
                                                                     Per Order entered on 04/20/2017, Doc No. 1569
                                                                     Notice filed on 07/12/2019, Doc No. 3524




                                                                                                                                     SUBTOTALS            $4,694.58           $199,413.57
                                     Case 16-07207-JMC-7A                 Doc 3785            Filed 01/21/20            EOD 01/21/20 06:30:08                  Pg 534 of
                                                                                              FORM 5882                                                                    Page No: 485
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                                Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                          Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                              Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                       General
For Period Beginning:            01/01/2019                                                                                              Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                              Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                       4                                                    5                    6               7

Transaction      Check /                      Paid to/                            Description of Transaction                              Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                                 Tran Code            $                    $


07/25/2019           6084    Electronic Strategies, Inc.                  Invoice number 88464                                            2990-000                 $0.00            $4,706.67       $949,566.60
                                                                          Invoice date 07/22/2019
                                                                          Service Express Agreement #18657 (06/01/2019 to
                                                                          08/31/2019)
                                                                          Per Order entered on 01/30/2017, Doc no. 1114
07/30/2019           (377)   Johnson Controls Security Solutions LLC      Refund of deposit                                               1290-000          $12,734.97                    $0.00     $962,301.57
08/05/2019           6085    Rubin & Levin, PC                            For the period 05/01/2019 to 05/31/2019                             *                    $0.00           $77,639.66       $884,661.91
                                                                          Per Order entered on 04/20/2017, Doc No.1569
                                                                          Notice filed on 07/23/2019, Doc 3531
                                                                          Rubin & Levin Attorney's Fees                   ($77,094.80)    3110-000                                                 $884,661.91
                                                                          Rubin & Levin Attorney's Expenses                 ($544.86)     3120-000                                                 $884,661.91
08/05/2019           6086    Rubin & Levin, PC                            PEAKS AP                                                            *                    $0.00           $21,847.75       $862,814.16
                                                                          For the period 05/01/2019 to 05/31/2019
                                                                          Per Order entered on 04/20/2017, Doc No.1569
                                                                          Notice filed on 07/23/2019, Doc 3532
                                                                          Rubin & Levin Attorney's Fees                   ($21,782.00)    3110-000                                                 $862,814.16
                                                                          Rubin & Levin Attorney's Expenses                   ($65.75)    3120-000                                                 $862,814.16
08/09/2019           6087    GRM Information Management Services          Services period: 07/01/2019 to 07/31/2019                       2420-000                 $0.00           $12,992.99       $849,821.17
                                                                          Invoice nos. 199808 to 199942
                                                                          Invoice date: 06/30/2019
                                                                          Per Order entered on 10/04/2017 Doc no. 217
08/09/2019           6088    Electronic Strategies, Inc.                  Invoice number 541092                                           3991-000                 $0.00           $42,021.25       $807,799.92
                                                                          Invoice date 7/31/2019
                                                                          Service period 07/16/2019 to 07/31/2019
                                                                          Per Order entered on 01/30/2017, Doc no. 1114




                                                                                                                                         SUBTOTALS           $12,734.97           $159,208.32
                                     Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 535 of
                                                                                      FORM 5882                                                                Page No: 486
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                    Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                  Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                       General
For Period Beginning:            01/01/2019                                                                                  Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                  Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                  4                                             5                    6                7

Transaction      Check /                      Paid to/                       Description of Transaction                        Uniform          Deposit           Disbursement         Balance
   Date           Ref. #                   Received From                                                                      Tran Code           $                    $


08/09/2019           6089    Hanzo Logistics, Inc.                   Invoice 10210                                            2420-000                 $0.00            $3,000.00        $804,799.92
                                                                     Invoice date 08/01/2019
                                                                     July 2019 storage
                                                                     Per Order entered on 10/04/2016 [Doc. No. 217]
08/14/2019                   Independent Bank                        Stop payment charge reversed                             2600-000                 $0.00                ($30.00)     $804,829.92
                                                                     Charged in error
08/16/2019           6090    Robins Kaplan LLP                       Invoice No. 730106                                       3220-000                 $0.00           $17,643.26        $787,186.66
                                                                     Invoice Date 08/06/2019
                                                                     Services through 06/30/2019
                                                                     Per Order entered on 02/24/2017, Doc No. 1313
08/16/2019           6091    Robins Kaplan LLP                       Invoice No. 730105                                       3220-000                 $0.00            $8,165.76        $779,020.90
                                                                     Invoice Date 08/06/2019
                                                                     Services through 07/31/2019
                                                                     Per Order entered on 02/24/2017, Doc No. 1313
08/16/2019           6092    Electronic Strategies, Inc.             Invoice number 88524                                     2990-000                 $0.00            $4,280.00        $774,740.90
                                                                     Invoice date 07/31/2019
                                                                     Storage of archived emails
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
08/16/2019           6093    Omni Management Group                   Service period 07/01/2019 to 07/31/2019                  3991-000                 $0.00            $7,205.69        $767,535.21
                                                                     Invoice No. 7380
                                                                     Invoice Date 08/09/2019
                                                                     Per Order entered in 10/04/2016 Doc No. 213
08/16/2019           6094    Clerk of the Bankruptcy Court           Adversary deferred filing fees                           2700-000                 $0.00                $350.00      $767,185.21
                                                                     17-50101 Caruso v. Student CU Connect CUSO, LLC
                                                                     et al closed 08/14/2019
08/19/2019           (377)   Lexington-Fayette Urban County          2017 Net Prof Lic Fee Refund - Acct #xx6257              1290-000          $63,088.00                    $0.00      $830,273.21
                             Government




                                                                                                                             SUBTOTALS           $63,088.00            $40,614.71
                                     Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20             EOD 01/21/20 06:30:08                     Pg 536 of
                                                                                       FORM 5882                                                                         Page No: 487
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                             Trustee Name:                         Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                           Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                        General
For Period Beginning:            01/01/2019                                                                                           Blanket bond (per case limit):        $36,644,668.00
For Period Ending:               12/31/2019                                                                                           Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                  4                                                      5                     6               7

Transaction      Check /                      Paid to/                       Description of Transaction                                Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                                              Tran Code            $                     $


08/20/2019           6095    JAMS, Inc.                              Mediator Fees                                                     3721-000                 $0.00             $6,500.00       $823,773.21
                                                                     Miner, Sean et al v. Caruso, Trustee
                                                                     Invoice No. 4823042-345
                                                                     Reference No. 1345000321
                                                                     Per Order entered on 08/14/2019, Doc 14, adversary
                                                                     case 16-50105
08/23/2019           6096    Level 3 Communications                  Paid per Settlement Order entered on 08/01/2109, Doc              2990-000                 $0.00            $22,007.99       $801,765.22
                                                                     3564
08/23/2019           6097    Electronic Strategies, Inc.             Invoice number 541192                                             3991-000                 $0.00            $22,632.50       $779,132.72
                                                                     Invoice date 08/15/2019
                                                                     Service period 08/01/2019 to 08/15/2019
                                                                     Per Order entered on 01/30/2017, Doc no. 1114
08/26/2019           (377)   ADP, LLC                                Vendor Refund/Credit                                              1290-000              $90.00                     $0.00     $779,222.72
08/28/2019           6098    Expedient/Continental Broadband         Invoice No. B1-452297A                                            2990-000                 $0.00            $17,686.62       $761,536.10
                                                                     Bill date 09/01/2019
                                                                     September 2019
                                                                     Per Order entered on November 18, 2016 [Doc. No.
                                                                     640]
09/05/2019           5938    STOP PAYMENT: Georgia Power             Per Order entered on 11/16/2016, Doc No. 640                      2990-004                 $0.00            ($3,662.00)      $765,198.10
                             Company                                 Check never received, reissued 09/05/2019, #6106
09/05/2019           6099    McKool Smith, P.C.                      PEAKS AP                                                              *                    $0.00            $65,249.36       $699,948.74
                                                                     Service Period 07/01/2019 to 07/31/2019
                                                                     Per Order entered 11/28/2018, Doc No. 3070
                                                                     Per Notice filed on 08/26/2109, Doc 3586
                                                                     McKool Smith, P.C. Trustee's                    ($64,091.60)      3210-000                                                  $699,948.74
                                                                     Counsel Fees
                                                                     McKool Smith, P.C. Trustee's                       ($1,157.76)    3220-000                                                  $699,948.74
                                                                     Counsel Expenses


                                                                                                                                      SUBTOTALS                 $90.00          $130,414.47
                                   Case 16-07207-JMC-7A              Doc 3785         Filed 01/21/20             EOD 01/21/20 06:30:08                     Pg 537 of
                                                                                      FORM 5882                                                                         Page No: 488
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                              Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                            Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        General
For Period Beginning:          01/01/2019                                                                                            Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                            Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                    4                                                    5                     6               7

Transaction      Check /                    Paid to/                         Description of Transaction                               Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                               Tran Code            $                     $


09/05/2019           6100   BGBC Partners, LLP                       For the period 07/01/2019 to 07/31/2019                              *                    $0.00            $42,914.00       $657,034.74
                                                                     Per Order entered on 04/20/2017, Doc No. 1569
                                                                     Notice filed on 08/26/219, Doc 3584
                                                                     BGBC Partners, LLP Fees                          ($42,608.40)    3410-000                                                  $657,034.74
                                                                     BGBC Partners, LLP Expenses                        ($305.60)     3420-000                                                  $657,034.74
09/05/2019           6101   Proskauer Rose LLP                       For the period 05/01/2019 to 05/31/2019                              *                    $0.00            $49,452.20       $607,582.54
                                                                     Per Order entered on 04/20/2017, Doc No. 1569
                                                                     Notice filed 08/23/2019, Doc 3582
                                                                     Proskauer Rose Attorney's Fees                   ($49,318.40)    3210-000                                                  $607,582.54
                                                                     Proskauer Rose Attorney's Expenses                 ($133.80)     3220-000                                                  $607,582.54
09/05/2019           6102   Proskauer Rose LLP                       For the period 06/01/2019 to 06/30/2019                              *                    $0.00            $57,218.40       $550,364.14
                                                                     Per Order entered on 04/20/2017, Doc No. 1569
                                                                     Notice filed 08/23/2019, Doc 3582
                                                                     Proskauer Rose Attorney's Fees                   ($57,174.40)    3210-000                                                  $550,364.14
                                                                     Proskauer Rose Attorney's Expenses                   ($44.00)    3220-000                                                  $550,364.14
09/05/2019           6103   Hanzo Logistics, Inc.                    Invoice 10314                                                    2420-000                 $0.00             $4,687.50       $545,676.64
                                                                     Invoice date 09/04/2019
                                                                     August 2019 storage
                                                                     Per Order entered on 10/04/2016 [Doc. No. 217]
09/05/2019           6104   GRM Information Management Services      Services period: 08/01/2019 to 08/31/2019                        2420-000                 $0.00            $12,573.56       $533,103.08
                                                                     Invoice nos. 202557 to 202599; 202601 to 202612;
                                                                     202614 to 202693
                                                                     Invoice date: 08/31/2019
                                                                     Per Order entered on 10/04/2017 Doc no. 217
09/05/2019           6105   Mark A. Huber                            Week ending 08/27/2019                                           3991-000                 $0.00             $1,750.00       $531,353.08
                                                                     Paid Week ending 09/07/2019
                                                                     Per order entered on 05/18/2017, Doc 1671


                                                                                                                                     SUBTOTALS                  $0.00          $168,595.66
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20                EOD 01/21/20 06:30:08                 Pg 538 of
                                                                                     FORM 5882                                                                        Page No: 489
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                                    5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                            Tran Code            $                     $


09/05/2019           6106   Georgia Power Company                   Per Order entered on 11/16/2016, Doc No. 640                    2990-000                 $0.00             $3,662.00       $527,691.08
09/20/2019           6107   Clerk of the Bankruptcy Court           Adversary deferred filing fees                                  2700-000                 $0.00                 $350.00     $527,341.08
                                                                    18-50199 Caruso v. Global Crossing
                                                                    Telecommunications, Inc. closed 09/16/2019
09/20/2019           6108   BGBC Partners, LLP                      For the period 08/01/2019 to 08/31/2019                             *                    $0.00            $13,903.84       $513,437.24
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Notice filed on 09/12/2019, Doc 3605
                                                                    BGBC Partners, LLP Fees                         ($13,887.60)    3410-000                                                  $513,437.24
                                                                    BGBC Partners, LLP Expenses                         ($16.24)    3420-000                                                  $513,437.24
09/20/2019           6109   Electronic Strategies, Inc.             Invoice number 541292                                           3991-000                 $0.00            $37,392.50       $476,044.74
                                                                    Invoice date 08/31/2019
                                                                    Service period 08/16/20198 to 08/31/2019
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
09/20/2019           6110   Electronic Strategies, Inc.             Invoice number 541377                                           3991-000                 $0.00            $28,880.00       $447,164.74
                                                                    Invoice date 09/17/2019
                                                                    Service period 09/01/2019 to 09/15/2019
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
09/20/2019           6111   Electronic Strategies, Inc.             Invoice number 88958                                            2990-000                 $0.00                 $441.91     $446,722.83
                                                                    Invoice date 09/13/2019
                                                                    Service Express fees
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
09/20/2019           6112   Faegre Baker Daniels, LLP               For the period 02/01/2019 to 07/31/2019                         3210-600                 $0.00             $3,524.40       $443,198.43
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Per Notice filed on 09/04/2019, Doc 3598
09/20/2019           6113   McKool Smith, P.C.                      PEAKS AP                                                        3210-000                 $0.00             $6,805.60       $436,392.83
                                                                    Service Period 08/01/2019 to 08/31/2019
                                                                    Per Order entered 11/28/2018, Doc No. 3070
                                                                    Per Notice filed on 09/12/2019, Doc 3607

                                                                                                                                   SUBTOTALS                  $0.00           $94,960.25
                                   Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08                   Pg 539 of
                                                                                     FORM 5882                                                                        Page No: 490
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                            Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                          Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:          01/01/2019                                                                                          Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                          Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                                    5                     6               7

Transaction      Check /                    Paid to/                       Description of Transaction                               Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                 Received From                                                                             Tran Code            $                     $


09/20/2019           6114   Omni Management Group                  Service period 08/01/2019 to 08/31/2019                          3991-000                 $0.00             $5,990.80       $430,402.03
                                                                   Invoice No. 7518
                                                                   Invoice Date 09/08/2019
                                                                   Per Order entered in 10/04/2016 Doc No. 213
09/20/2019           6115   Proskauer Rose LLP                     For the period 07/01/2019 to 07/31/2019                              *                    $0.00            $18,701.20       $411,700.83
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Notice filed 09/10/2019, Doc 3601
                                                                   Proskauer Rose Attorney's Fees                   ($18,616.00)    3210-000                                                  $411,700.83
                                                                   Proskauer Rose Attorney's Expenses                   ($85.20)    3220-000                                                  $411,700.83
09/26/2019           6116   Faegre Baker Daniels, LLP              Holdback compensation for the period 09/01/2018 to               3210-600                 $0.00             $4,989.90       $406,710.93
                                                                   07/31/2019
                                                                   Per Order entered on 11/07/2018, doc no. 3029
09/26/2019           6117   Katz Sapper & Miller                   Accounting services related to plan administration               3410-000                 $0.00             $4,055.00       $402,655.93
                                                                   for the period 01/07/2019 to 07/09/2019
                                                                   Per Order entered 02/20/2019, Doc No. 3236
10/02/2019           6118   Clerk of the Bankruptcy Court          Adversary deferred filing fees                                   2700-000                 $0.00                 $350.00     $402,305.93
                                                                   18-50194 Caruso v. Iron Mountain Incorporated closed
                                                                   01/31/2019
10/02/2019           6119   Proskauer Rose LLP                     For the period 08/01/2019 to 08/31/2019                              *                    $0.00            $10,656.90       $391,649.03
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Notice filed on 09/25/2019, Doc 3618
                                                                   Proskauer Rose Attorney's Fees                   ($10,593.60)    3210-000                                                  $391,649.03
                                                                   Proskauer Rose Attorney's Expenses                   ($63.30)    3220-000                                                  $391,649.03
10/02/2019           6120   Hanzo Logistics, Inc.                  Invoice 10418                                                    2420-000                 $0.00             $4,687.50       $386,961.53
                                                                   Invoice date 10/01/2019
                                                                   September 2019 storage
                                                                   Per Order entered on 10/04/2016 [Doc. No. 217]


                                                                                                                                   SUBTOTALS                  $0.00           $49,431.30
                                    Case 16-07207-JMC-7A                Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08                Pg 540 of
                                                                                         FORM 5882                                                                      Page No: 491
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                             Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                           Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        General
For Period Beginning:           01/01/2019                                                                                           Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                           Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                      4                                                  5                     6               7

Transaction      Check /                     Paid to/                           Description of Transaction                            Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                              Tran Code            $                     $


10/02/2019           6121   Robert M. Burris                            Week ending 10/01/2019                                        3991-000                 $0.00                 $260.00     $386,701.53
                                                                        paid week ending 10/05/2019
                                                                        Per Order Entered on 10/04/2016 Doc. No. 216
10/03/2019                  Transamerica Retirement Solutions, LLC      Overpayment re INV0044694                                         *                    $0.00           ($11,325.28)      $398,026.81
                                                                        Transamerica                                    $11,325.27    2990-000                                                  $398,026.81
                                                                        Transamerica                                         $0.01    2990-000                                                  $398,026.81
10/10/2019           6122   Clerk of the Bankruptcy Court               Adversary deferred filing fees                                2700-000                 $0.00                 $350.00     $397,676.81
                                                                        18-50151 Caruso v Openbox Solutions, Inc.
                                                                         closed 10/08/2019
10/10/2019           6123   GRM Information Management Services         Services period: 09/01/2019 to 09/30/2019                     2420-000                 $0.00            $12,995.24       $384,681.57
                                                                        Invoice nos. 205278 to 205320; 205322 to 205333;
                                                                        205335 to 205414
                                                                        Invoice date: 08/31/2019
                                                                        Per Order entered on 10/04/2017 Doc no. 217
10/10/2019           6124   Electronic Strategies, Inc.                 Invoice number 541506                                         3991-000                 $0.00            $40,070.00       $344,611.57
                                                                        Invoice date 09/30/2019
                                                                        Service period 09/16/2019 to 09/30/2019
                                                                        Per Order entered on 01/30/2017, Doc no. 1114
10/10/2019           6125   Electronic Strategies, Inc.                 Invoice number 89128                                          2990-000                 $0.00             $2,174.06       $342,437.51
                                                                        Invoice date 09/30/2019
                                                                        moving/shipping charges
                                                                        Per Order entered on 01/30/2017, Doc no. 1114
10/10/2019           6126   Omni Management Group                       Service period 09/01/2019 to 09/30/2019                       3991-000                 $0.00             $4,572.92       $337,864.59
                                                                        Invoice No. 7595
                                                                        Invoice Date 10/04/2019
                                                                        Per Order entered in 10/04/2016 Doc No. 213




                                                                                                                                     SUBTOTALS                  $0.00           $49,096.94
                                    Case 16-07207-JMC-7A               Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08                     Pg 541 of
                                                                                         FORM 5882                                                                          Page No: 492
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                                 Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                           Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                               Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                        General
For Period Beginning:           01/01/2019                                                                                               Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                               Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                      4                                                       5                    6               7

Transaction      Check /                       Paid to/                        Description of Transaction                                 Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                    Received From                                                                                Tran Code             $                    $


10/10/2019           6127    Robert M. Burris                          Week ending 10/08/2019                                             3991-000                  $0.00                $200.00     $337,664.59
                                                                       paid week ending 10/12/2019
                                                                       Per Order Entered on 10/04/2016 Doc. No. 216
10/10/2019           6128    Sarah E. Que                              Week ending 10/06/2019                                             3991-000                  $0.00                $140.00     $337,524.59
                                                                       Paid week ending 10/12/209
                                                                       Per Order entered on 10/04/2016, Doc No 216
10/11/2019                   Bankruptcy Estate of ITT Educational      funds transferred from Signature Bank to pay expenses              9999-000          $500,000.00                    $0.00     $837,524.59
                             Services
10/11/2019           (377)   FTC v. Omni Services                      Partial refund for office supply products purchased                1290-000              $48.82                     $0.00     $837,573.41
                                                                       from Omni Services
10/17/2019           6129    Rubin & Levin, PC                         For the period 06/01/2019 to 09/30/2019                                *                     $0.00          $238,233.41       $599,340.00
                                                                       Per Order entered on 04/20/2017, Doc No.1569
                                                                       Notice filed on 10/09/2019, Doc 3654
                                                                       Rubin & Levin Attorney's Fees                   ($236,248.80)      3110-000                                                  $599,340.00
                                                                       Rubin & Levin Attorney's Expenses                 ($1,984.61)      3120-000                                                  $599,340.00
10/17/2019           6130    Rubin & Levin, PC                         PEAKS AP                                                               *                     $0.00           $48,575.30       $550,764.70
                                                                       For the period 06/01/2019 to 09/30/2019
                                                                       Per Order entered on 04/20/2017, Doc No.1569
                                                                       Notice filed on 10/09/2019, Doc 3653
                                                                       Rubin & Levin Attorney's Fees                    ($48,570.40)      3110-000                                                  $550,764.70
                                                                       Rubin & Levin Attorney's Expenses                       ($4.90)    3120-000                                                  $550,764.70
10/17/2019           6131    Mark A. Huber                             Week ending 09/09/2019                                             3991-000                  $0.00                $900.00     $549,864.70
                                                                       Paid Week ending 10/19/2019
                                                                       Per order entered on 05/18/2017, Doc 1671
10/17/2019           6132    Robert M. Burris                          Week ending 10/15/2019                                             3991-000                  $0.00                $120.00     $549,744.70
                                                                       paid week ending 10/19/2019
                                                                       Per Order Entered on 10/04/2016 Doc. No. 216


                                                                                                                                         SUBTOTALS           $500,048.82           $288,168.71
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08                  Pg 542 of
                                                                                     FORM 5882                                                                        Page No: 493
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        General
For Period Beginning:           01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                                   5                     6               7

Transaction      Check /                      Paid to/                      Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                   Received From                                                                           Tran Code            $                     $


10/17/2019           6133   Sarah E. Que                            Week ending 10/13/2019                                          3991-000                 $0.00                 $131.25     $549,613.45
                                                                    Paid week ending 10/19/209
                                                                    Per Order entered on 10/04/2016, Doc No 216
10/25/2019           6134   BGBC Partners, LLP                      For the period 09/01/2019 to 09/30/2019                             *                    $0.00             $9,278.20       $540,335.25
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Notice filed on 10/15/2019, Doc 3667
                                                                    BGBC Partners, LLP Fees                         ($8,923.20)     3410-000                                                  $540,335.25
                                                                    BGBC Partners, LLP Expenses                        ($355.00)    3420-000                                                  $540,335.25
10/25/2019           6135   Proskauer Rose LLP                      For the period 09/01/2019 to 09/30/2019                             *                    $0.00             $7,984.00       $532,351.25
                                                                    Per Order entered on 04/20/2017, Doc No. 1569
                                                                    Notice filed on 10/15/2019, #3666
                                                                    Proskauer Rose Attorney's Fees                  ($7,912.40)     3210-000                                                  $532,351.25
                                                                    Proskauer Rose Attorney's Expenses                  ($71.60)    3220-000                                                  $532,351.25
10/25/2019           6136   Electronic Strategies, Inc.             Invoice number 541584                                           3991-000                 $0.00            $71,581.25       $460,770.00
                                                                    Invoice date 10/18/2019
                                                                    Service period 10/01/2019 to 10/15/2019
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
10/25/2019           6137   Electronic Strategies, Inc.             Invoice number 89251-R                                          2990-000                 $0.00            $22,301.05       $438,468.95
                                                                    Invoice date 10/16/2019
                                                                    service contracts
                                                                    Per Order entered on 01/30/2017, Doc no. 1114
10/25/2019           6138   Expedient/Continental Broadband         Invoice No. B1-456895A                                          2990-000                 $0.00            $17,686.62       $420,782.33
                                                                    Bill date 10/01/2019
                                                                    October 2019
                                                                    Per Order entered on November 18, 2016 [Doc. No.
                                                                    640]




                                                                                                                                   SUBTOTALS                  $0.00          $128,962.37
                                     Case 16-07207-JMC-7A                  Doc 3785          Filed 01/21/20             EOD 01/21/20 06:30:08                  Pg 543 of
                                                                                             FORM 5882                                                                      Page No: 494
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                                Trustee Name:                         Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                          Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                              Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                        General
For Period Beginning:            01/01/2019                                                                                              Blanket bond (per case limit):        $36,644,668.00
For Period Ending:               12/31/2019                                                                                              Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                           4                                                5                     6                7

Transaction      Check /                      Paid to/                             Description of Transaction                             Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                   Received From                                                                                 Tran Code            $                     $


10/25/2019           6139    Robert M. Burris                              Week ending 10/22/2019                                         3991-000                 $0.00                   $80.00     $420,702.33
                                                                           paid week ending 10/26/2019
                                                                           Per Order Entered on 10/04/2016 Doc. No. 216
11/06/2019           (364)   Wisconsin Department of Revenue               Refund for tax period 12/31/2018                               1224-000              $50.00                      $0.00     $420,752.33
11/12/2019           6140    Deborah J. Caruso, Chapter 7 Trustee for      Compensation as Plan Administrator                             3991-000                 $0.00             $3,039.00        $417,713.33
                             ITT Educational Services, Inc.                For the period 01/01/2019 to 09/30/2019
                                                                           Per Order entered on 11/06/2019, #3683
11/12/2019           6141    McKool Smith, P.C.                            PEAKS AP                                                           *                    $0.00             $2,426.84        $415,286.49
                                                                           Service Period 09/01/2019 to 09/30/2019
                                                                           Per Order entered 11/28/2018, Doc No. 3070
                                                                           Per Notice filed on 10/24/2019, Doc 3677
                                                                           McKool Smith, P.C. Trustee's                    ($2,418.80)    3210-000                                                   $415,286.49
                                                                           Counsel Fees
                                                                           McKool Smith, P.C. Trustee's                        ($8.04)    3220-000                                                   $415,286.49
                                                                           Counsel Expenses
11/12/2019           6142    Electronic Strategies, Inc.                   Invoice number 89353                                           2990-000                 $0.00            $31,407.01        $383,879.48
                                                                           Invoice date 10/29/2019
                                                                           Microsoft Annual Licensing
                                                                           Per Order entered on 01/30/2017, Doc no. 1114
11/12/2019           6143    Electronic Strategies, Inc.                   Invoice number 89433                                           2990-000                 $0.00             $5,666.90        $378,212.58
                                                                           Invoice date 10/31/2019
                                                                           moving costs
                                                                           Per Order entered on 01/30/2017, Doc no. 1114
11/12/2019           6144    Electronic Strategies, Inc.                   Invoice number 541656                                          3991-000                 $0.00            $49,688.75        $328,523.83
                                                                           Invoice date 10/31/2019
                                                                           Service period 10/16/2019 to 10/31/2019
                                                                           Per Order entered on 01/30/2017, Doc no. 1114



                                                                                                                                         SUBTOTALS                 $50.00           $92,308.50
                                     Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 544 of
                                                                                        FORM 5882                                                               Page No: 495
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                     Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                   Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                       General
For Period Beginning:            01/01/2019                                                                                   Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                   Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                    4                                            5                    6               7

Transaction      Check /                      Paid to/                        Description of Transaction                        Uniform          Deposit           Disbursement        Balance
   Date           Ref. #                   Received From                                                                       Tran Code           $                    $


11/12/2019           6145    GRM Information Management Services      Services period: 10/01/2019 to 10/31/2019                2420-000                 $0.00           $12,576.06       $315,947.77
                                                                      Invoice nos. 207809 to 207945
                                                                      Invoice date: 10/31/2019
                                                                      Per Order entered on 10/04/2017 Doc no. 217
11/12/2019           6146    Hanzo Logistics, Inc.                    Invoice 10496                                            2420-000                 $0.00            $4,837.50       $311,110.27
                                                                      Invoice date 11/06/2019
                                                                      October 2019 storage
                                                                      Per Order entered on 10/04/2016 [Doc. No. 217]
11/12/2019           6147    Expedient/Continental Broadband          Invoice No. B1-462386A                                   2990-000                 $0.00           $17,686.62       $293,423.65
                                                                      Bill date 11/01/2019
                                                                      November 2019
                                                                      Per Order entered on November 18, 2016 [Doc. No.
                                                                      640]
11/14/2019                   JAMS, Inc.                               refund of Mediator Fees                                  3721-000                 $0.00           ($1,964.54)      $295,388.19
                                                                      Miner, Sean et al v. Caruso, Trustee
                                                                      adversary case 16-50105
11/19/2019           6148    Electronic Strategies, Inc.              Invoice number 89461                                     2990-000                 $0.00                $431.21     $294,956.98
                                                                      Invoice date November 1, 2019
                                                                      replacement drives
                                                                      Per Order entered on 01/30/2017, Doc no. 1114
11/19/2019           6149    Omni Management Group                    Check received but misplaced                             3991-003                 $0.00            $3,424.82       $291,532.16
                                                                      Reissued 6158
                                                                      Service period 10/01/2019 to 10/31/2019
                                                                      Invoice No. 7649
                                                                      Invoice Date 11/08/2019
                                                                      Per Order entered in 10/04/2016 Doc No. 213
11/25/2019           (364)   Ann Harris Bennett                       2017 property tax refund                                 1224-000           $1,920.26                    $0.00     $293,452.42
                                                                      Account 202-946-060-0000
                                                                      reduction on property values

                                                                                                                              SUBTOTALS            $1,920.26            $36,991.67
                                    Case 16-07207-JMC-7A              Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08                     Pg 545 of
                                                                                        FORM 5882                                                                         Page No: 496
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                               Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                         Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                             Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                        General
For Period Beginning:           01/01/2019                                                                                             Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                             Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                     4                                                      5                    6               7

Transaction      Check /                     Paid to/                         Description of Transaction                                Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                                Tran Code             $                    $


11/25/2019           6150   Electronic Strategies, Inc.               Invoice number 541782                                             3991-000                  $0.00           $39,837.50       $253,614.92
                                                                      Invoice date 11/15/2019
                                                                      Service period 11/01/2019 to 11/15/2019
                                                                      Per Order entered on 01/30/2017, Doc no. 1114
11/25/2019           6151   McKool Smith, P.C.                        PEAKS AP                                                              *                     $0.00           $26,291.16       $227,323.76
                                                                      Service Period 10/01/2019 to 10/31/2019
                                                                      Per Order entered 11/28/2018, Doc No. 3070
                                                                      Per Notice filed on 11/15/2019, Doc 3698
                                                                      McKool Smith, P.C. Trustee's                      ($26,190.40)    3210-000                                                  $227,323.76
                                                                      Counsel Fees
                                                                      McKool Smith, P.C. Trustee's                        ($100.76)     3220-000                                                  $227,323.76
                                                                      Counsel Expenses
11/25/2019           6152   Proskauer Rose LLP                        For the period 10/01/2019 to 10/31/2019                               *                     $0.00            $6,179.90       $221,143.86
                                                                      Per Order entered on 04/20/2017, Doc No. 1569
                                                                      Notice filed on 11/15/2019, Doc 3700
                                                                      Proskauer Rose Attorney's Fees                     ($6,161.60)    3210-000                                                  $221,143.86
                                                                      Proskauer Rose Attorney's Expenses                    ($18.30)    3220-000                                                  $221,143.86
12/12/2019                  Bankruptcy Estate of ITT Educational      funds transferred from Signature account to pay                   9999-000          $200,000.00                    $0.00     $421,143.86
                            Services, Inc.                            expenses
12/12/2019           6153   GRM Information Management Services       Services period: 11/01/2019 to 11/30/2019                         2420-000                  $0.00           $12,995.69       $408,148.17
                                                                      Invoice nos. 209517 to 209651
                                                                      Invoice date: 11/30/2019
                                                                      Per Order entered on 10/04/2017 Doc no. 217
12/12/2019           6154   McKool Smith, P.C.                        PEAKS AP                                                          3210-000                  $0.00          $127,058.12       $281,090.05
                                                                      Holdback compensation for the period 10/24/2018 to
                                                                      10/31/2019
                                                                      Per Order entered on 12/11/2019, Doc 3726



                                                                                                                                       SUBTOTALS           $200,000.00           $212,362.37
                                    Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 546 of
                                                                                     FORM 5882                                                                 Page No: 497
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                  Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        General
For Period Beginning:           01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                  4                                             5                     6               7

Transaction      Check /                     Paid to/                       Description of Transaction                        Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                      Tran Code           $                     $


12/12/2019           6155   Hanzo Logistics, Inc.                   Invoice 10539                                            2420-000                 $0.00             $4,837.50       $276,252.55
                                                                    Invoice date 12/03/2019
                                                                    November 2019 storage
                                                                    Per Order entered on 10/04/2016 [Doc. No. 217]
12/12/2019           6156   Omni Management Group                   Service period 11/01/2019 to 11/30/2019                  3991-000                 $0.00             $4,242.74       $272,009.81
                                                                    Invoice No. 7782
                                                                    Invoice Date 12/06/2019
                                                                    Per Order entered in 10/04/2016 Doc No. 213
12/12/2019           6157   Clerk of the Bankruptcy Court           Adversary deferred filing fees                           2700-000                 $0.00                 $350.00     $271,659.81
                                                                    18-50168 Caruso v. Agera Energy, LLC
                                                                     closed 12/03/2019
12/13/2019           6149   STOP PAYMENT: Omni Management           Check received but misplaced                             3991-004                 $0.00            ($3,424.82)      $275,084.63
                            Group                                   Reissued 6158
                                                                    Service period 10/01/2019 to 10/31/2019
                                                                    Invoice No. 7649
                                                                    Invoice Date 11/08/2019
                                                                    Per Order entered in 10/04/2016 Doc No. 213
12/13/2019           6158   Omni Management Group                   Service period 10/01/2019 to 10/31/2019                  3991-000                 $0.00             $3,424.82       $271,659.81
                                                                    Invoice No. 7649
                                                                    Invoice Date 11/08/2019
                                                                    Per Order entered in 10/04/2016 Doc No. 213
12/19/2019           6159   Electronic Strategies, Inc.             Invoice number 541854                                    3991-000                 $0.00            $23,490.00       $248,169.81
                                                                    Invoice date 11/30/2019
                                                                    Service period 11/16/2019 to 11/30/2019
                                                                    Per Order entered on 01/30/2017, Doc no. 1114




                                                                                                                            SUBTOTALS                  $0.00           $32,920.24
                                   Case 16-07207-JMC-7A            Doc 3785         Filed 01/21/20              EOD 01/21/20 06:30:08                   Pg 547 of
                                                                                    FORM 5882                                                                        Page No: 498
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       16-07207                                                                                           Trustee Name:                         Deborah J. Caruso
Case Name:                     ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***1311                                                                                         Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        General
For Period Beginning:          01/01/2019                                                                                         Blanket bond (per case limit):        $36,644,668.00
For Period Ending:             12/31/2019                                                                                         Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                 4                                                    5                     6               7

Transaction      Check /                   Paid to/                        Description of Transaction                              Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                Received From                                                                             Tran Code            $                     $


12/19/2019           6160   BGBC Partners, LLP                     For the period 10/01/2019 to 11/30/2019                             *                    $0.00            $46,711.45       $201,458.36
                                                                   Per Order entered on 04/20/2017, Doc No. 1569
                                                                   Notice filed on 12/11/2019, Doc 3723
                                                                   BGBC Partners, LLP Fees                         ($46,551.20)    3410-000                                                  $201,458.36
                                                                   BGBC Partners, LLP Expenses                        ($160.25)    3420-000                                                  $201,458.36
12/19/2019           6161   McKool Smith, P.C.                     PEAKS AP                                                        3210-000                 $0.00            $17,787.20       $183,671.16
                                                                   Service Period 11/01/2019 to 11/30/2019
                                                                   Per Order entered 11/28/2018, Doc No. 3070
                                                                   Per Notice filed on 12/12/2019, doc 3737
12/19/2019           6162   Expedient/Continental Broadband        Invoice No. B1-462386A                                          2990-000                 $0.00            $17,686.62       $165,984.54
                                                                   Bill date 12/01/2019
                                                                   December 2019
                                                                   Per Order entered on November 18, 2016 [Doc. No.
                                                                   640]




                                                                                                                                  SUBTOTALS                  $0.00           $82,185.27
                                    Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20           EOD 01/21/20 06:30:08                     Pg 548 of
                                                                                      FORM 5882                                                                      Page No: 499
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                         Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                             Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                       Checking Acct #:                       ******7207
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                         General
For Period Beginning:           01/01/2019                                                                                       Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                                       Separate bond (if applicable):         $55,000,000.00


    1                2                          3                                                    4                                                   5                    6               7

Transaction      Check /                     Paid to/                        Description of Transaction                           Uniform            Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                          Tran Code             $                     $



                                                                                      TOTALS:                                                       $16,270,379.21         $16,104,394.67      $165,984.54
                                                                                          Less: Bank transfers/CDs                                  $11,356,355.52             $10,000.00
                                                                                      Subtotal                                                       $4,914,023.69         $16,094,394.67
                                                                                          Less: Payments to debtors                                          $0.00                  $0.00
                                                                                      Net                                                            $4,914,023.69         $16,094,394.67




                     For the period of 01/01/2019 to 12/31/2019                                                 For the entire history of the account between 08/16/2017 to 12/31/2019

                     Total Compensable Receipts:                      $926,813.43                               Total Compensable Receipts:                               $4,866,997.07
                     Total Non-Compensable Receipts:                        $0.00                               Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                    $926,813.43                               Total Comp/Non Comp Receipts:                             $4,866,997.07
                     Total Internal/Transfer Receipts:              $4,011,101.86                               Total Internal/Transfer Receipts:                        $11,356,355.52


                     Total Compensable Disbursements:               $5,434,776.66                               Total Compensable Disbursements:                         $15,968,145.35
                     Total Non-Compensable Disbursements:                 $261.18                               Total Non-Compensable Disbursements:                         $79,222.70
                     Total Comp/Non Comp Disbursements:             $5,435,037.84                               Total Comp/Non Comp Disbursements:                       $16,047,368.05
                     Total Internal/Transfer Disbursements:                 $0.00                               Total Internal/Transfer Disbursements:                       $10,000.00
                                    Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20             EOD 01/21/20 06:30:08                      Pg 549 of
                                                                                      FORM 5882                                                                           Page No: 500
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                            Trustee Name:                            Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                               Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                          Checking Acct #:                         ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                           Insurance money
For Period Beginning:           01/01/2019                                                                                          Blanket bond (per case limit):           $36,644,668.00
For Period Ending:              12/31/2019                                                                                          Separate bond (if applicable):           $55,000,000.00


     1               2                          3                                                    4                                                      5                      6                7

Transaction      Check /                     Paid to/                        Description of Transaction                              Uniform           Deposit               Disbursement         Balance
   Date           Ref. #                  Received From                                                                             Tran Code            $                        $


08/16/2017                  Bank of Texas                            Transfer Funds due to change in banks from Bank of              9999-000               $116.89                      $0.00          $116.89
                                                                     Texas to Integrity Bank.

                                                                                       TOTALS:                                                                  $116.89                   $0.00         $116.89
                                                                                           Less: Bank transfers/CDs                                             $116.89                   $0.00
                                                                                       Subtotal                                                                   $0.00                   $0.00
                                                                                           Less: Payments to debtors                                              $0.00                   $0.00
                                                                                       Net                                                                        $0.00                   $0.00




                     For the period of 01/01/2019 to 12/31/2019                                                    For the entire history of the account between 08/16/2017 to 12/31/2019

                     Total Compensable Receipts:                           $0.00                                   Total Compensable Receipts:                                           $0.00
                     Total Non-Compensable Receipts:                       $0.00                                   Total Non-Compensable Receipts:                                       $0.00
                     Total Comp/Non Comp Receipts:                         $0.00                                   Total Comp/Non Comp Receipts:                                         $0.00
                     Total Internal/Transfer Receipts:                     $0.00                                   Total Internal/Transfer Receipts:                                   $116.89


                     Total Compensable Disbursements:                      $0.00                                   Total Compensable Disbursements:                                      $0.00
                     Total Non-Compensable Disbursements:                  $0.00                                   Total Non-Compensable Disbursements:                                  $0.00
                     Total Comp/Non Comp Disbursements:                    $0.00                                   Total Comp/Non Comp Disbursements:                                    $0.00
                     Total Internal/Transfer Disbursements:                $0.00                                   Total Internal/Transfer Disbursements:                                $0.00
                                    Case 16-07207-JMC-7A               Doc 3785           Filed 01/21/20                EOD 01/21/20 06:30:08            Pg 550 of
                                                                                          FORM 5882                                                                  Page No: 501
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                        Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                       4                                               5                    6                     7

Transaction      Check /                     Paid to/                           Description of Transaction                          Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                  Received From                                                                            Tran Code            $                    $


08/16/2017                   Bank of Texas                             Transfer Funds due to change in banks from Bank of          9999-000          $360,000.00                    $0.00           $360,000.00
                                                                       Texas to Integrity Bank.
08/18/2017                   Transfer To: #*******7207                 Deposit for *2302 W. Explorer Dr, Boise, ID                 9999-000                  $0.00          $275,000.00              $85,000.00
                                                                       Real estate sold on 08/17/2017
08/24/2017           (338)   Westplan Investors Partners, LP           2065 ITT Tech Way, Kennesaw, GA                             1280-002           $25,000.00                    $0.00           $110,000.00
                                                                       Deposit
                                                                       Stalking Horse Bidder: Hunter Property Partners, LLC
                                                                       Funds returned via wire transfer on 09/29/2017
08/28/2017                   Bank of Texas                             3325 Stop Eight Rd, Dayton, OH                              9999-000           $90,000.00                    $0.00           $200,000.00
                                                                       Deposit
                                                                       Successful bidder LMS Realty, LLC
                                                                       Funds wired to wrong account, funds to should have
                                                                       gone to Integrity Bank
09/11/2017           (346)   Lat's Enterprises, LLC                    6359 Miller Rd, Swartz Creek, MI                            1110-000           $60,000.00                    $0.00           $260,000.00
                                                                       Deposit
                                                                       funds transferred to general account. Property sold,
                                                                       closing 10/10/2017
09/15/2017                   Transfer To: #*******7207                 3325 Stop Eight Rd, Dayton, OH,                             9999-000                  $0.00          $100,000.00             $160,000.00
                                                                       funds transferred to general account, property sold on
                                                                       09/15/2017
09/19/2017           (338)   Worship Church, Inc.                      2065 ITT Tech Way, Kennesaw, GA                             1280-002          $167,500.00                    $0.00           $327,500.00
                                                                       Deposit
                                                                       funds returned via wire transfer on 10/16/2017
09/19/2017           (338)   BGI Group, Inc. dba US Cabinet Depot      2065 ITT Tech Way, Kennesaw, GA                             1110-000          $170,000.00                    $0.00           $497,500.00
                                                                       Deposit
                                                                       funds transferred to general account. Property closed
                                                                       on 10/10/2017




                                                                                                                                  SUBTOTALS           $872,500.00           $375,000.00
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08            Pg 551 of
                                                                                      FORM 5882                                                                Page No: 502
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                    Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                  Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                        Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                  Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                  Separate bond (if applicable):        $55,000,000.00


     1                2                          3                                                   4                                             5                    6                     7

Transaction      Check /                     Paid to/                       Description of Transaction                        Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                  Received From                                                                      Tran Code            $                    $


09/19/2017           (338)   Aero Systems Engineering, Inc.         2065 ITT Tech Way, Kennesaw, GA                          1280-002          $170,000.00                    $0.00           $667,500.00
                                                                    Deposit
                                                                    Buyer: Charles Alan Barge
09/21/2017           (326)   Eagle Court Investors                  9511 Angola Court, Indianapolis, IN                      1110-000           $25,000.00                    $0.00           $692,500.00
                                                                    Deposit
09/27/2017           (338)   Aero Systems Engineering, Inc.         2065 ITT Tech Way, Kennesaw, GA                          1280-002        ($170,000.00)                    $0.00           $522,500.00
                                                                    Deposit refund funds returned 09/27/2017
                                                                    Buyer: Charles Alan Barge
                                                                    Per Order entered on 09/26/2017, Doc No. 2092
09/29/2017           (338)   Westplan Investor Partners             2065 ITT Tech Way, Kennesaw, GA                          1280-002          ($25,000.00)                   $0.00           $497,500.00
                                                                    Deposit refund
                                                                    Stalking Horse Bidder: Hunter Property Partners, LLC
10/11/2017                   Bank of Texas                          Transfer funds                                           9999-000          $100,000.00                    $0.00           $597,500.00
                                                                    Deposit 11551 184th St, Orland Park, IL
                                                                    Funds wire in to wrong account (Bank of Texas), funds
                                                                    to should have
                                                                    gone to Integrity Bank
10/13/2017                   Transfer To: #*******7207              2065 ITT Tech Way, Kennesaw, GA                          9999-000                  $0.00          $170,000.00             $427,500.00
                                                                    Deposit
                                                                    Per Order entered on 09/26/2017, Doc no. 2092
                                                                    Successful bidder Dayu Investments
10/13/2017                   Transfer To: #*******7207              6359 Miller Rd, Swartz Creek, MI                         9999-000                  $0.00           $85,000.00             $342,500.00
                                                                    funds transferred to general account. Property closed
                                                                    10/10/2017
                                                                    Per Order entered on 09/26/2017, Doc no. 2090
10/16/2017           (338)   Bingham Greenebaum Doll, LLP           Deposit refund for 2065 ITT Tech Way, Kennesaw,          1280-002        ($167,500.00)                    $0.00           $175,000.00
                                                                    GA
                                                                    Worship with Wonders Church Back-up bidder
                                                                    Per Order entered on 09/26/2017

                                                                                                                            SUBTOTALS           ($67,500.00)          $255,000.00
                                    Case 16-07207-JMC-7A             Doc 3785           Filed 01/21/20                EOD 01/21/20 06:30:08              Pg 552 of
                                                                                        FORM 5882                                                                    Page No: 503
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                          Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                        Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                        Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                        Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                     4                                                5                    6                     7

Transaction      Check /                     Paid to/                         Description of Transaction                           Uniform            Deposit           Disbursement             Balance
   Date           Ref. #                  Received From                                                                           Tran Code             $                    $


10/17/2017           (395)   LAWIT, LLC                              Deposit for sale of Daniel Webster College, auction to        1280-002          $455,500.00                    $0.00           $630,500.00
                                                                     be held 10/23/2017
10/17/2017                   Transfer To: #*******7207               *1551 W. 184th Place, Orland Park, IL                         9999-000                  $0.00          $150,000.00             $480,500.00
                                                                     deposit
                                                                     funds transferred to general account. Property closed
                                                                     10/13/2017
                                                                     Per Sale Order entered on 09/26/2017, doc no. 2091
10/26/2017           (395)   Lawit, LLC                              Deposit refund                                                1280-002        ($445,500.00)                    $0.00            $35,000.00
                                                                     Daniel Webster College
                                                                     Trustee's still owes bidder $10,000 due to clerical error.
10/27/2017           (395)   Lawit, LLC                              Deposit refund                                                1280-002          ($10,000.00)                   $0.00            $25,000.00
                                                                     Daniel Webster College auction
                                                                     remaining balance due bidder
11/02/2017           (348)   Next Ventures, LLC                      6300 W. Layton , Greenfield, WI                               1280-002          $120,000.00                    $0.00           $145,000.00
                                                                     Deposit
                                                                     Funds returned on 12/01/2017
11/22/2017           (334)   The Miller Family Trust #100            1030 North Meridian Rd, Youngstown, OH                        1280-002           $46,000.00                    $0.00           $191,000.00
                                                                     Deposit
                                                                     funds returned 12/20/2017
11/27/2017           (334)   Sabatine BK Development, LLC            1030 N. Meridian Rd, Youngstown, OH                           1110-000           $50,000.00                    $0.00           $241,000.00
                                                                     Deposit
                                                                     funds transferred to general account. Property closed
                                                                     12/14/2017
12/01/2017           5001    Next Ventures, LLC                      Refund of deposit for sale of 6300 W. Layton,                 1280-002        ($120,000.00)                    $0.00           $121,000.00
                                                                     Greenfield, WI
                                                                     Per termination letter dated 11/27/2017
12/20/2017           5002    The Miller Family Trust #100 u/a/d      Refund of deposit for sale of Youngstown, OH.                 1280-002          ($46,000.00)                   $0.00            $75,000.00
                             12/31/1976                              Per Order entered on 11/29/2017, Doc No. 2233


                                                                                                                                  SUBTOTALS            $50,000.00           $150,000.00
                                    Case 16-07207-JMC-7A              Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08              Pg 553 of
                                                                                        FORM 5882                                                                   Page No: 504
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                       Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                    4                                                5                    6                     7

Transaction      Check /                     Paid to/                          Description of Transaction                         Uniform            Deposit           Disbursement             Balance
   Date           Ref. #                  Received From                                                                          Tran Code             $                    $


12/22/2017                   Transfer To: #*******7207                1030 N. Meridian Rd, Youngstown, OH                         9999-000                  $0.00           $50,000.00              $25,000.00
                                                                      Deposit
                                                                      funds transferred to general account. Property closed
                                                                      12/14/2017
01/18/2018           (350)   The Station Church                       6270 Park South Dr, Bessemer, AL                            1110-000           $25,000.00                    $0.00            $50,000.00
                                                                      Deposit
02/12/2018           (348)   Winston Properties, LLC                  6300 W. Layton Ave, Greenfield, WI                          1280-002           $50,000.00                    $0.00           $100,000.00
                                                                      Deposit
03/14/2018           (348)   Milwaukee Electrical JT Apprentices      6300 W. Layton Ave., Greenfield, WI Deposit                 1110-000          $130,000.00                    $0.00           $230,000.00
                                                                      Funds transferred to general account. Real estate closed
                                                                      07/13/2018.
03/19/2018           (350)   The Station Church                       6270 Park South Dr, Bessemer, AL                            1110-002           $75,000.00                    $0.00           $305,000.00
                                                                      Deposit
03/30/2018           (350)   Broad Metro LLC                          6270 Park South Dr, Bessemer, AL                            1280-002          $110,000.00                    $0.00           $415,000.00
                                                                      Deposit
                                                                      Funds returned 04/05/2018
                                                                      Per Order entered on 04/04/2018, Doc No. 2486
04/02/2018           (350)   Broad Metro LLC                          6270 Park South Dr, Bessemer, AL                            1280-002        ($110,000.00)                    $0.00           $305,000.00
                                                                      Deposit
                                                                      Funds returned 04/05/2018
                                                                      Per Order entered on 04/04/2018, Doc No. 2486
04/13/2018           (348)   Winston Properties, LLC                  6300 W. Layton Ave, Greenfield, WI                          1280-002          ($50,000.00)                   $0.00           $255,000.00
                                                                      Deposit refunded 04/12/2018
                                                                      Per Order entered on 03/23/2018, Doc No. 2472
05/03/2018                   Transfer To: #*******7207                Sale of Bessemer, AL per Order entered on 04/04/2018        9999-000                  $0.00          $100,000.00             $155,000.00




                                                                                                                                 SUBTOTALS           $230,000.00           $150,000.00
                                 Case 16-07207-JMC-7A               Doc 3785           Filed 01/21/20          EOD 01/21/20 06:30:08                       Pg 554 of
                                                                                       FORM 5882                                                                       Page No: 505
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      16-07207                                                                                              Trustee Name:                         Deborah J. Caruso
Case Name:                    ITT EDUCATIONAL SERVICES, INC.                                                                        Bank Name:                            Independent Bank
Primary Taxpayer ID #:        **-***1311                                                                                            Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        Escrow/Deposits for Real Estate Transactions
For Period Beginning:         01/01/2019                                                                                            Blanket bond (per case limit):        $36,644,668.00
For Period Ending:            12/31/2019                                                                                            Separate bond (if applicable):        $55,000,000.00


     1               2                       3                                                          4                                                  5                    6                     7

Transaction      Check /                  Paid to/                           Description of Transaction                              Uniform            Deposit           Disbursement             Balance
   Date           Ref. #               Received From                                                                                Tran Code             $                    $


07/16/2018                 Chicago Title Company LLC Wisconsin      Sale of 6300 W. Layton Avenue, Greenfield, WI per                    *           $1,031,852.75                    $0.00         $1,186,852.75
                                                                    03/23/2018 Court Order Doc 2472
                  {348}                                             6300 W. Layton Ave, contract price          $1,120,000.00        1110-000                                                      $1,186,852.75
                                                                    $1,250,000, deposit of $130,000
                                                                    received on 03/14/2018
                  {321}                                             Office furniture                               $75,000.00        1129-000                                                      $1,186,852.75
                  {322}                                             Office fixtures                                $75,000.00        1129-000                                                      $1,186,852.75
                  {323}                                             Office equipment                               $75,000.00        1129-000                                                      $1,186,852.75

                                                                    Commission to A&G Realty Partners,            ($24,375.00)       3510-000                                                      $1,186,852.75
                                                                    LLC
                                                                    Commission to Tiger Capital Group,            ($29,250.00)       3610-000                                                      $1,186,852.75
                                                                    LLC
                                                                    Greenfield sewer proration                           ($76.85)    2990-000                                                      $1,186,852.75
                                                                    (07/01/2018 to 07/12/2018)
                                                                    Milwaukee water proration                           ($132.07)    2990-000                                                      $1,186,852.75
                                                                    (04/16/2018 to 07/12/2018)
                                                                    Milwaukee water proration                            ($71.44)    2990-000                                                      $1,186,852.75
                                                                    (04/16/2018 to 07/12/2018)
                                                                    Milwaukee water proration                           ($158.63)    2990-000                                                      $1,186,852.75
                                                                    (01/01/2018 to 07/12/2018)
                                                                    Chicago Title (recording fees)                       ($20.00)    2500-000                                                      $1,186,852.75
                                                                    Chicago Title (state tax/stamps)               ($1,875.00)       2500-000                                                      $1,186,852.75

                                                                    Personal property city/town taxes             ($48,613.63)       2820-000                                                      $1,186,852.75
                                                                    01/01/2018 to 07/13/2018
                                                                    City of Milwaukee Treasurer - 2016           ($111,120.67)       4700-000                                                      $1,186,852.75
                                                                    real estate taxes

                                                                                                                                    SUBTOTALS          $1,031,852.75                  $0.00
                                   Case 16-07207-JMC-7A             Doc 3785           Filed 01/21/20             EOD 01/21/20 06:30:08                   Pg 555 of
                                                                                       FORM 5882                                                                      Page No: 506
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                            Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                          Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                       Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                          Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                          Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                    4                                                   5                    6                     7

Transaction      Check /                    Paid to/                         Description of Transaction                              Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                 Received From                                                                              Tran Code            $                    $


                                                                    City of Greenfield - 2017 real estate            ($97,453.96)    2820-000                                                     $1,186,852.75
                                                                    taxes
07/25/2018                   Transfer To: #*******7207              6300 W. Layton Ave., Greenfield, WI Deposit                      9999-000                 $0.00          $130,000.00           $1,056,852.75
                                                                    Funds transferred to general account. Real estate closed
                                                                    07/13/2018.
07/25/2018                   Transfer To: #*******7207              Sale of 6300 W. Layton Avenue, Greenfield, WI                    9999-000                 $0.00        $1,031,852.75              $25,000.00
                                                                    Per Order entered on 03/23/2018 Doc 2472
08/08/2018           (326)   Mercy Road Church                      Deposit (1 of 2)                                                 1110-000          $50,000.00                    $0.00            $75,000.00
                                                                    9511 Angola Court, Indianapolis, IN
                                                                    Renewing Management Inc is the purchaser
08/08/2018           (326)   Mercy Road Church                      Deposit (2 of 2)                                                 1110-000          $50,000.00                    $0.00           $125,000.00
                                                                    9511 Angola Court, Indianapolis, IN
                                                                    Renewing Management Inc is the purchaser
10/04/2018           (326)   Mercy Road Church                      Deposit                                                          1110-000          $50,000.00                    $0.00           $175,000.00
                                                                    9511 Angola Court, Indianapolis, IN
                                                                    Renewing Management Inc is the purchaser
11/06/2018                   Transfer To: #*******7207              Sale of 9511 Angola Court, Indianapolis, IN                      9999-000                 $0.00          $150,000.00              $25,000.00
                                                                    Per Sale Order entered on 09/26/2018, Doc No. 2965
11/06/2018                   Transfer To: #*******7207              deposit from Eagle Court Investors deemed waived due             9999-000                 $0.00           $25,000.00                    $0.00
                                                                    to breach of sale contract
                                                                    9511 Angola Court, Indianapolis IN




                                                                                                                                    SUBTOTALS          $150,000.00          $1,336,852.75
                                    Case 16-07207-JMC-7A             Doc 3785      Filed 01/21/20           EOD 01/21/20 06:30:08                     Pg 556 of
                                                                                   FORM 5882                                                                     Page No: 507
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        Escrow/Deposits for Real Estate Transactions
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


    1                2                          3                                                 4                                                   5                   6                     7

Transaction      Check /                     Paid to/                     Description of Transaction                           Uniform           Deposit            Disbursement             Balance
   Date           Ref. #                  Received From                                                                       Tran Code            $                     $



                                                                                   TOTALS:                                                       $2,266,852.75          $2,266,852.75                  $0.00
                                                                                       Less: Bank transfers/CDs                                    $550,000.00          $2,266,852.75
                                                                                   Subtotal                                                      $1,716,852.75                  $0.00
                                                                                       Less: Payments to debtors                                         $0.00                  $0.00
                                                                                   Net                                                           $1,716,852.75                  $0.00




                     For the period of 01/01/2019 to 12/31/2019                                              For the entire history of the account between 08/16/2017 to 12/31/2019

                     Total Compensable Receipts:                         $0.00                               Total Compensable Receipts:                              $1,955,000.00
                     Total Non-Compensable Receipts:                     $0.00                               Total Non-Compensable Receipts:                             $75,000.00
                     Total Comp/Non Comp Receipts:                       $0.00                               Total Comp/Non Comp Receipts:                            $2,030,000.00
                     Total Internal/Transfer Receipts:                   $0.00                               Total Internal/Transfer Receipts:                          $550,000.00


                     Total Compensable Disbursements:                    $0.00                               Total Compensable Disbursements:                           $313,147.25
                     Total Non-Compensable Disbursements:                $0.00                               Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                  $0.00                               Total Comp/Non Comp Disbursements:                         $313,147.25
                     Total Internal/Transfer Disbursements:              $0.00                               Total Internal/Transfer Disbursements:                   $2,266,852.75
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20            EOD 01/21/20 06:30:08           Pg 557 of
                                                                                      FORM 5882                                                            Page No: 508
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                  Trustee Name:                       Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                            Bank Name:                          Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                Checking Acct #:                    ******7207
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                      Student receipts
For Period Beginning:           01/01/2019                                                                                Blanket bond (per case limit):      $36,644,668.00
For Period Ending:              12/31/2019                                                                                Separate bond (if applicable):      $55,000,000.00


     1                2                          3                                                  4                                           5                   6               7

Transaction      Check /                     Paid to/                       Description of Transaction                      Uniform          Deposit          Disbursement        Balance
   Date           Ref. #                  Received From                                                                    Tran Code           $                   $


08/16/2017                   Bank of Texas                          Transfer Funds due to change in banks from Bank of     9999-000          $38,886.50                   $0.00      $38,886.50
                                                                    Texas to Integrity Bank.
08/18/2017           (313)   University Accounting System LLC       Christopher O'Brien                                    1121-000            $231.02                    $0.00      $39,117.52
08/29/2017           (398)   United States Treasury                 GI Bill Tuition and Fees                               1229-000            $685.55                    $0.00      $39,803.07
                                                                    Brandon D. Hayes, 12/09/11-03/12/12
08/29/2017           (398)   United States Treasury                 GI Bill Tuition and Fees                               1229-000            $665.55                    $0.00      $40,468.62
                                                                    Brandon D. Hayes
                                                                    03/19/12 to 06/11/12
08/29/2017           (398)   United States Treasury                 GI Bill Tuition and Fees                               1229-000            $398.90                    $0.00      $40,867.52
                                                                    Brandon D Hayes
                                                                    06/18/12 to 09/10/12
08/29/2017           (398)   United States Treasury                 GI Bill Tuition and Fees                               1229-000            $244.39                    $0.00      $41,111.91
                                                                    Brandon D Hayes
                                                                    09/17/12 to 12/09/12
08/29/2017           (398)   United States Treasury                 GI Bill Tuition and Fees                               1229-000            $665.55                    $0.00      $41,777.46
                                                                    Brandon D Hayes
                                                                    12/10/12 to 09/17/13
08/29/2017           (398)   United States Treasury                 GI Bill Tuition and Fees                               1229-000            $560.89                    $0.00      $42,338.35
                                                                    Brandon D Hayes
                                                                    03/18/13 to 06/09/13
08/29/2017           (398)   United States Treasury                 GI Bill Tuition and Fees                               1229-000            $443.70                    $0.00      $42,782.05
                                                                    Brandon D Hayes
                                                                    09/16/13 to 12/01/13
08/29/2017           (398)   United States Treasury                 GI Bill Tuition and Fees                               1229-000            $360.84                    $0.00      $43,142.89
                                                                    Brandon D Hayes
                                                                    12/09/13 to 03/09/14
08/29/2017           (398)   United States Treasury                 GI Bill Tuition and Fees                               1229-000            $231.85                    $0.00      $43,374.74
                                                                    Brandon D Hayes
                                                                    03/17/14 to 06/01/14
                                                                                                                          SUBTOTALS           $43,374.74                  $0.00
                                    Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 558 of
                                                                                          FORM 5882                                                                 Page No: 509
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                        Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                             Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                      Checking Acct #:                       ******7207
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                         Student receipts
For Period Beginning:           01/01/2019                                                                                      Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):         $55,000,000.00


     1                2                          3                                                       4                                            5                      6               7

Transaction      Check /                     Paid to/                           Description of Transaction                        Uniform          Deposit             Disbursement        Balance
   Date           Ref. #                  Received From                                                                          Tran Code           $                      $


09/27/2017           (396)   Henry E. Hildebrand, III, Chapter 13       Chapter 13 payment                                       1229-000              $44.75                      $0.00      $43,419.49
                             Trustee                                    Timothy Simmons and Jessica Simmons
11/09/2017           (396)   Henry E, Hildebrand, III, Chapter 13       Chapter 13 payment                                       1229-000              $39.10                      $0.00      $43,458.59
                             Trustee                                    Timothy Simmons and Jessica Simmons
12/15/2017           (396)   Henry E. Hildebrand, III                   Chapter 13 payment                                       1229-000              $36.15                      $0.00      $43,494.74
                                                                        Timothy Simmons and Jessica Simmons
01/11/2018           (396)   Henry E. Hildebrand III                    Chapter 13 payment                                       1229-000              $60.32                      $0.00      $43,555.06
                                                                        Timothy Simmons and Jessica Simmons
01/25/2018           5001    Bankruptcy Estate of Daniel Webster        Funds transferred to DWC Student Receivable account      9999-000                 $0.00              $1,111.88        $42,443.18
                             College                                    5001. Security Credit Services funds erroneously
                                                                        deposited on 03/21/2017 into ITT account 5012
02/09/2018           (396)   Henry E Hildebrand, III                    Chapter 13 payment                                       1229-000            $116.14                       $0.00      $42,559.32
                                                                        Timothy Simmons and Jessica Simmons
02/15/2018           5002    Bankruptcy Estate of ESI Service Corp      Funds to be returned to students per Order entered on    9999-000                 $0.00              $4,601.35        $37,957.97
                                                                        01/26/2018, Doc No. 2354
03/09/2018           (396)   Henry E. Hildebrand, III Chapter 13        Chapter 13 payment                                       1229-000              $65.31                      $0.00      $38,023.28
                                                                        Timothy Simmons and Jessica Simmons
04/10/2018           (396)   Henry E. Hildebrand, III                   Chapter 13 payment                                       1229-000              $52.19                      $0.00      $38,075.47
                                                                        Timothy Simmons and Jessica Simmons
04/19/2018           (398)   United States Treasury                     GI Bill Tuition & Fees                                   1229-000            $369.75                       $0.00      $38,445.22
                                                                        Angie N. McNeal
                                                                        09/15/2014 to 11/30/2014
04/19/2018           (398)   United States Treasury                     GI Bill Tuition & Fees                                   1229-000              $81.39                      $0.00      $38,526.61
                                                                        Angie N. McNeal
                                                                        06/16/2014 to 08/31/2014
04/19/2018           (398)   United States Treasury                     GI Bill Tuition & Fees                                   1229-000              $63.23                      $0.00      $38,589.84
                                                                        Angie N. McNeal
                                                                        06/15/2015 to 08/30/2015

                                                                                                                                SUBTOTALS                 $928.33            $5,713.23
                                    Case 16-07207-JMC-7A               Doc 3785          Filed 01/21/20          EOD 01/21/20 06:30:08           Pg 559 of
                                                                                         FORM 5882                                                          Page No: 510
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                   Trustee Name:                       Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                             Bank Name:                          Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                 Checking Acct #:                    ******7207
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                      Student receipts
For Period Beginning:           01/01/2019                                                                                 Blanket bond (per case limit):      $36,644,668.00
For Period Ending:              12/31/2019                                                                                 Separate bond (if applicable):      $55,000,000.00


     1                2                          3                                                     4                                         5                   6               7

Transaction      Check /                     Paid to/                          Description of Transaction                    Uniform          Deposit          Disbursement        Balance
   Date           Ref. #                  Received From                                                                     Tran Code           $                   $


04/19/2018           (398)   United States Treasury                    GI Bill Tuition & Fees                               1229-000            $443.70                    $0.00      $39,033.54
                                                                       Angie N McNeal
                                                                       12/08/2014 to 03/08/2015
04/19/2018           (398)   United States Treasury                    GI Bill Tuition & Fees                               1229-000            $665.55                    $0.00      $39,699.09
                                                                       Angie N. McNeal
                                                                       12/09/2013 to 03/09/2014
04/19/2018           (398)   United States Treasury                    GI Bill Tuition & Fees                               1229-000            $665.55                    $0.00      $40,364.64
                                                                       Angie N McNeal
                                                                       09/16/2013 to 12/01/2013
04/19/2018           (398)   United States Treasury                    GI Bill Tuition & Fees                               1229-000            $685.55                    $0.00      $41,050.19
                                                                       Angie N McNeal
                                                                       03/18/2013 to 06/09/2013
04/19/2018           (398)   United States Treasury                    GI Bill Tuition & Fees                               1229-000            $665.55                    $0.00      $41,715.74
                                                                       Angie N McNeal
                                                                       06/17/2013 to 09/08/2013
05/09/2018           (396)   Henry Hildebrand, III                     Chapter 13 payment                                   1229-000              $32.76                   $0.00      $41,748.50
                                                                       Timothy Simmons and Jessica Simmons
06/18/2018           (396)   Henry E. Hildebrand, III                  Chapter 13 payment                                   1229-000              $52.19                   $0.00      $41,800.69
                                                                       Timothy Simmons and Jessica Simmons
08/08/2018           (396)   Henry E. Hildebrand, III, Chapter 13      Chapter 13 payment                                   1229-000              $65.50                   $0.00      $41,866.19
                             Trustee                                   Timothy Simmons and Jessica Simmons
09/13/2018           (396)   Henry E. Hildebrand, III                  Chapter 13 payment                                   1229-000              $52.19                   $0.00      $41,918.38
                                                                       Timothy Simmons and Jessica Simmons
09/24/2018           (397)   United States Treasury                    GI Bill Tuition and Fees                             1290-000           $6,655.50                   $0.00      $48,573.88
                                                                       ACH deposit 09/21/2108
                                                                       Michael Lytle
                                                                       For the period 06/13/2016 to 08/27/2016
11/12/2018           (396)   Henry E. Hildebrand, III                  Chapter 13 payment                                   1229-000              $65.55                   $0.00      $48,639.43
                                                                       Timothy Simmons and Jessica Simmons
                                                                                                                           SUBTOTALS           $10,049.59                  $0.00
                                    Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20        EOD 01/21/20 06:30:08               Pg 560 of
                                                                                       FORM 5882                                                            Page No: 511
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                   Trustee Name:                       Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                             Bank Name:                          Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                 Checking Acct #:                    ******7207
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                      Student receipts
For Period Beginning:           01/01/2019                                                                                 Blanket bond (per case limit):      $36,644,668.00
For Period Ending:              12/31/2019                                                                                 Separate bond (if applicable):      $55,000,000.00


     1                2                          3                                                       4                                       5                   6               7

Transaction      Check /                     Paid to/                        Description of Transaction                     Uniform           Deposit          Disbursement        Balance
   Date           Ref. #                  Received From                                                                    Tran Code            $                   $


11/26/2018                   United States Treasury - 310           GI Bill Tuition & Fees                                      *             $19,227.00                   $0.00      $67,866.43
                                                                    ACH Deposit 11/23/2019
                  {397}                                             GI Bill Tuition & Fees                     $6,655.50    1290-000                                                  $67,866.43
                                                                    Oates, Derrick L.
                  {397}                                             GI Bill Tuition & Fees                     $5,916.00    1290-000                                                  $67,866.43
                                                                    Gore, Dwayne I.
                  {397}                                             GI Bill Tuition & Fees                     $6,655.50    1290-000                                                  $67,866.43
                                                                    Culley, Willie L.
12/13/2018           (396)   Henry E. Hildebrand, III               Chapter 13 payment                                      1229-000              $52.19                   $0.00      $67,918.62
                                                                    Timothy Simmons and Jessica Simmons
12/17/2018           (397)   United States Treasury 310             GI Bill Tuition & Fees                                  1290-000           $6,755.50                   $0.00      $74,674.12
                                                                    ACH deposit 12/13/2018
                                                                    Ariel Gonzales
01/09/2019           (396)   Henry E. Hildebrand, III               Chapter 13 payment                                      1229-000              $32.74                   $0.00      $74,706.86
                                                                    Timothy Simmons and Jessica Simmons
01/15/2019                   United States Treasury 310             GI Bill Tuition & Fees                                      *             $16,688.75                   $0.00      $91,395.61
                                                                    ACH Deposit received 01/14/219
                  {397}                                             Garret, Jerry L. GI Bill Tuition &         $3,377.75    1290-000                                                  $91,395.61
                                                                    Fees
                  {397}                                             Rocker, James GI Bill Tuition & Fees       $6,655.50    1290-000                                                  $91,395.61
                  {397}                                             Tackett, Darryl GI Bill Tuition &          $6,655.50    1290-000                                                  $91,395.61
                                                                    Fees
02/14/2019           (396)   Henry E. Hildebrand, III               Chapter 13 payment                                      1229-000              $29.83                   $0.00      $91,425.44
                                                                    Timothy Simmons and Jessica Simmons
04/15/2019           (396)   Henry E. Hildebrand III                Chapter 13 payment                                      1229-000              $84.93                   $0.00      $91,510.37
                                                                    Timothy Simmons and Jessica Simmons



                                                                                                                           SUBTOTALS           $42,870.94                  $0.00
                                    Case 16-07207-JMC-7A               Doc 3785        Filed 01/21/20        EOD 01/21/20 06:30:08           Pg 561 of
                                                                                       FORM 5882                                                           Page No: 512
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                               Trustee Name:                          Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                         Bank Name:                             Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                             Checking Acct #:                       ******7207
Co-Debtor Taxpayer ID #:                                                                                               Account Title:                         Student receipts
For Period Beginning:           01/01/2019                                                                             Blanket bond (per case limit):         $36,644,668.00
For Period Ending:              12/31/2019                                                                             Separate bond (if applicable):         $55,000,000.00


     1                2                          3                                                    4                                      5                      6               7

Transaction      Check /                     Paid to/                         Description of Transaction                 Uniform          Deposit             Disbursement        Balance
   Date           Ref. #                  Received From                                                                 Tran Code           $                      $


06/12/2019           (396)   Henry E. Hildebrand, III                  Chapter 13 payment                               1229-000            $104.38                       $0.00      $91,614.75
                                                                       Timothy Simmons and Jessica Simmons
08/08/2019           (396)   Henry E. Hildebrand, III, Chapter 13      Chapter 13 payment                               1229-000              $65.52                      $0.00      $91,680.27
                             Trustee                                   Timothy Simmons and Jessica Simmons
09/17/2019           (396)   Henry E. Hildebrand, III, Chapter 13      Chapter 13 payment                               1229-000              $32.76                      $0.00      $91,713.03
                             Trustee                                   Timothy Simmons and Jessica Simmons
10/11/2019           (396)   Henry E. Hildebrand, III, Chapter 13      Chapter 13 payment                               1229-000              $32.76                      $0.00      $91,745.79
                             Trustee                                   Timothy Simmons and Jessica Simmons
11/25/2019           (396)   Henry E. Hildebrand, III                  Chapter 13 payment                               1229-000              $32.56                      $0.00      $91,778.35
                                                                       Timothy Simmons and Jessica Simmons
12/16/2019           (396)   Henry E. Hildebrand, III                  Chapter 13 payment                               1229-000              $32.56                      $0.00      $91,810.91
                                                                       Timothy Simmons and Jessica Simmons




                                                                                                                       SUBTOTALS                 $300.54                  $0.00
                                    Case 16-07207-JMC-7A             Doc 3785        Filed 01/21/20           EOD 01/21/20 06:30:08                     Pg 562 of
                                                                                     FORM 5882                                                                    Page No: 513
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                        Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                      Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                       Student receipts
For Period Beginning:           01/01/2019                                                                                      Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):       $55,000,000.00


    1                2                          3                                                   4                                                   5                  6                 7

Transaction      Check /                     Paid to/                       Description of Transaction                           Uniform           Deposit           Disbursement          Balance
   Date           Ref. #                  Received From                                                                         Tran Code            $                    $



                                                                                     TOTALS:                                                         $97,524.14                $5,713.23         $91,810.91
                                                                                         Less: Bank transfers/CDs                                    $38,886.50                $5,713.23
                                                                                     Subtotal                                                        $58,637.64                    $0.00
                                                                                         Less: Payments to debtors                                        $0.00                    $0.00
                                                                                     Net                                                             $58,637.64                    $0.00




                     For the period of 01/01/2019 to 12/31/2019                                                For the entire history of the account between 08/16/2017 to 12/31/2019

                     Total Compensable Receipts:                      $17,136.79                               Total Compensable Receipts:                                $58,637.64
                     Total Non-Compensable Receipts:                       $0.00                               Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $17,136.79                               Total Comp/Non Comp Receipts:                              $58,637.64
                     Total Internal/Transfer Receipts:                     $0.00                               Total Internal/Transfer Receipts:                          $38,886.50


                     Total Compensable Disbursements:                      $0.00                               Total Compensable Disbursements:                                $0.00
                     Total Non-Compensable Disbursements:                  $0.00                               Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                    $0.00                               Total Comp/Non Comp Disbursements:                              $0.00
                     Total Internal/Transfer Disbursements:                $0.00                               Total Internal/Transfer Disbursements:                      $5,713.23
                                     Case 16-07207-JMC-7A           Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08              Pg 563 of
                                                                                      FORM 5882                                                                  Page No: 514
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        Greenfield, WI Insurance Funds
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):        $55,000,000.00


     1                2                        3                                                     4                                               5                    6                    7

Transaction      Check /                    Paid to/                        Description of Transaction                         Uniform            Deposit           Disbursement            Balance
   Date           Ref. #                 Received From                                                                        Tran Code             $                    $


03/21/2018           (348)   Chubb                                  Funds received for insurance claim for property located    1290-000          $426,793.24                    $0.00          $426,793.24
                                                                    at 6300 Layton Ave, Greenfield, WI
03/23/2018           8001    ServPro                                Restoration and cleanup services                           2990-000                  $0.00          $166,298.68            $260,494.56
                                                                    6300 W. Layton Ave, Greenfield, WI
                                                                    Per Order entered on 01/10/2018, Doc No. 2311
03/23/2018           8002    ServPro                                Restoration and cleanup services                           2990-000                  $0.00           $89,750.84            $170,743.72
                                                                    6300 W. Layton Ave, Greenfield, WI
                                                                    1/3 of the proceeds to commence work
                                                                    Per Order entered on 01/10/2018, Doc No. 2311
04/06/2018                   Transfer From: #*******7207            Greenfield, WI insurance deductible                        9999-000           $10,000.00                    $0.00          $180,743.72
04/16/2018           8003    J.F. Ahern Co                          Restoration and cleanup services                           2990-000                  $0.00                $873.70          $179,870.02
                                                                    6300 W. Layton Ave, Greenfield, WI
                                                                    Per Order entered on 01/10/2018, Doc No. 2311
04/16/2018           8004    J.F. Ahern Co                          Restoration and cleanup services                           2990-000                  $0.00                $368.34          $179,501.68
                                                                    6300 W. Layton Ave, Greenfield, WI
                                                                    Per Order entered on 01/10/2018, Doc No. 2311
05/18/2018           8005    ServPro                                Restoration and cleanup services                           2990-000                  $0.00           $89,750.84             $89,750.84
                                                                    6300 W. Layton Ave, Greenfield, WI
                                                                    2nd Draw-Approximately 50% of repairs complete
                                                                    Per Order entered on 01/10/2018, Doc No. 2311
06/28/2018           8006    ServPro                                Restoration and cleanup services                           2990-000                  $0.00           $89,750.84                   $0.00
                                                                    6300 W. Layton Ave, Greenfield, WI
                                                                    3rd and final draw
                                                                    Per Order entered on 01/10/2018, Doc No. 2311




                                                                                                                              SUBTOTALS           $436,793.24           $436,793.24
                                    Case 16-07207-JMC-7A             Doc 3785      Filed 01/21/20           EOD 01/21/20 06:30:08                     Pg 564 of
                                                                                   FORM 5882                                                                    Page No: 515
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                       Greenfield, WI Insurance Funds
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):       $55,000,000.00


    1                2                          3                                                 4                                                   5                  6                    7

Transaction      Check /                     Paid to/                     Description of Transaction                           Uniform           Deposit           Disbursement            Balance
   Date           Ref. #                  Received From                                                                       Tran Code            $                    $



                                                                                   TOTALS:                                                        $436,793.24           $436,793.24                  $0.00
                                                                                       Less: Bank transfers/CDs                                    $10,000.00                 $0.00
                                                                                   Subtotal                                                       $426,793.24           $436,793.24
                                                                                       Less: Payments to debtors                                        $0.00                 $0.00
                                                                                   Net                                                            $426,793.24           $436,793.24




                     For the period of 01/01/2019 to 12/31/2019                                              For the entire history of the account between 03/21/2018 to 12/31/2019

                     Total Compensable Receipts:                         $0.00                               Total Compensable Receipts:                               $426,793.24
                     Total Non-Compensable Receipts:                     $0.00                               Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                       $0.00                               Total Comp/Non Comp Receipts:                             $426,793.24
                     Total Internal/Transfer Receipts:                   $0.00                               Total Internal/Transfer Receipts:                          $10,000.00


                     Total Compensable Disbursements:                    $0.00                               Total Compensable Disbursements:                          $436,793.24
                     Total Non-Compensable Disbursements:                $0.00                               Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                  $0.00                               Total Comp/Non Comp Disbursements:                        $436,793.24
                     Total Internal/Transfer Disbursements:              $0.00                               Total Internal/Transfer Disbursements:                          $0.00
                                    Case 16-07207-JMC-7A                 Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08            Pg 565 of
                                                                                           FORM 5882                                                               Page No: 516
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                         Trustee Name:                       Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                          Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                       Checking Acct #:                    ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                      Escrow - Preference Matters
For Period Beginning:            01/01/2019                                                                                       Blanket bond (per case limit):      $36,644,668.00
For Period Ending:               12/31/2019                                                                                       Separate bond (if applicable):      $55,000,000.00


     1                2                           3                                                       4                                             5                   6                       7

Transaction      Check /                        Paid to/                         Description of Transaction                        Uniform           Deposit          Disbursement             Balance
   Date           Ref. #                     Received From                                                                        Tran Code            $                   $


06/13/2018           (391)   Meredith Corporation                        Preference settlement proceeds for KVVU (86700169)        1241-000           $2,000.00                   $0.00                 $2,000.00
                                                                         Per Order entered on 05/30/2018, Doc No. 2556.
06/18/2018           (391)   JEA Financial Management Services           Preference settlement proceeds for JEA Receivables and    1241-000          $20,132.84                   $0.00              $22,132.84
                                                                         Collection Services (86700147)
                                                                         Per Order entered on 05/30/2018, Doc No. 2556.
06/18/2018           (391)   Anchor Point Technology Resources Inc.      Preference settlement proceeds for Anchor Point           1241-000           $3,000.00                   $0.00              $25,132.84
                                                                         Technology Resources, Inc. (86700022)
                                                                         Per Order entered on 05/30/2018, Doc No. 2556.
06/18/2018           (391)   Digital Technology, Inc.                    Preference settlement proceeds for Digital Technology,    1241-000           $2,000.00                   $0.00              $27,132.84
                                                                         Inc. (86700095)
                                                                         Per Order entered on 05/30/2018, Doc No. 2556.
06/22/2018           (391)   Ameren                                      Preference settlement proceeds for Amerenue               1241-000           $2,500.00                   $0.00              $29,632.84
                                                                         (86700015)
                                                                         Per Order entered on 05/30/2018, Doc No. 2556.
06/22/2018           (391)   Search Cactus LLC                           Preference settlement proceeds for Search Cactus, LLC     1241-000           $1,000.00                   $0.00              $30,632.84
                                                                         (86700245)
                                                                         Per Order entered on 05/30/2018, Doc No. 2556.
06/22/2018           (391)   Baldwin & Shell                             Preference settlement proceeds for Baldwin & Shell        1241-000          $76,500.00                   $0.00             $107,132.84
                                                                         Construction Co (86700030)
                                                                         Per Order entered on 05/30/2018, Doc No. 2556.
06/22/2018           (391)   Found Search Marketing LLC                  Preference settlement proceeds for Found Search           1241-000          $15,000.00                   $0.00             $122,132.84
                                                                         Marketing (86700114)
                                                                         Per Order entered on 05/30/2018, Doc No. 2556.
06/26/2018           (391)   City Wide Of Central Maryland               Preference settlement proceeds for City Wide of           1241-000           $2,000.00                   $0.00             $124,132.84
                                                                         Central Maryland
                                                                         Per Order entered on 05/30/2018, Doc No. 2556.
06/27/2018           (391)   Theoris, Inc.                               Preference settlement proceeds for Theoris, Inc.          1241-000          $21,000.00                   $0.00             $145,132.84
                                                                         Per Order entered on 05/30/2018, Doc No. 2556.


                                                                                                                                  SUBTOTALS          $145,132.84                  $0.00
                                      Case 16-07207-JMC-7A           Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08            Pg 566 of
                                                                                       FORM 5882                                                               Page No: 517
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                    Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                  Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                       Escrow - Preference Matters
For Period Beginning:            01/01/2019                                                                                  Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                  Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                    4                                             5                   6                       7

Transaction      Check /                      Paid to/                       Description of Transaction                        Uniform           Deposit          Disbursement             Balance
   Date           Ref. #                   Received From                                                                      Tran Code            $                   $


06/28/2018           (391)   Triad Media Solutions Inc               Preference settlement proceeds for Triad Media           1241-000           $45,000.00                   $0.00             $190,132.84
                                                                     Solutions, Inc.
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
07/03/2018           (391)   Pradco                                  Preference settlement proceeds for Pradco 86700228       1241-000            $3,000.00                   $0.00             $193,132.84
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
07/03/2018           (391)   Lead5 Media LLC                         Preference settlement proceeds for Lead5 Media, LLC      1241-000            $6,250.00                   $0.00             $199,382.84
                                                                     86700176
                                                                     Payment 1 of 4
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
07/05/2018           (391)   Infor (US), Inc.                        Preference settlement proceeds for Infor (US), Inc.      1241-000            $3,000.00                   $0.00             $202,382.84
                                                                     86700137
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
07/09/2018           (391)   Creative Breakthroughs, Inc. (CBI)      Preference settlement proceeds for Creative              1241-000            $4,000.00                   $0.00             $206,382.84
                                                                     Breakthroughs, Inc. 86700084
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
07/10/2018           (391)   Anago of Washington, DC                 Preference settlement proceeds for Anago of              1241-000            $4,211.38                   $0.00             $210,594.22
                                                                     Washington DC aka Anago Franchising, Inc.
                                                                     86700021
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
07/13/2018           (391)   Cravath, Swaine & Moore LLP             Preference settlement proceeds for Cravath, Swaine &     1241-000          $170,946.39                   $0.00             $381,540.61
                                                                     Moore LLP 86700083
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
07/13/2018           (391)   J.S. Freeman & Associates LLC           Preference settlement proceeds for J.S. Freeman &        1241-000            $1,000.00                   $0.00             $382,540.61
                                                                     Associates, LLC 86700143 Per Order entered on
                                                                     05/30/2018, Doc No. 2556.
07/16/2018           (391)   Ellis Communications KDOC, LLC          Preference settlement proceeds for Ellis                 1241-000           $15,000.00                   $0.00             $397,540.61
                                                                     Communications KDOC, LLC 86700158
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.


                                                                                                                             SUBTOTALS           $252,407.77                  $0.00
                                    Case 16-07207-JMC-7A              Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08            Pg 567 of
                                                                                        FORM 5882                                                               Page No: 518
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                       Trustee Name:                       Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                          Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                     Checking Acct #:                    ******7207
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                      Escrow - Preference Matters
For Period Beginning:           01/01/2019                                                                                     Blanket bond (per case limit):      $36,644,668.00
For Period Ending:              12/31/2019                                                                                     Separate bond (if applicable):      $55,000,000.00


     1                2                          3                                                     4                                             5                   6                       7

Transaction      Check /                     Paid to/                         Description of Transaction                        Uniform           Deposit          Disbursement             Balance
   Date           Ref. #                  Received From                                                                        Tran Code            $                   $


07/17/2018           (391)   Pacific Gas and Electric Company         Preference settlement proceeds for Pacific Gas and        1241-000          $12,000.00                   $0.00             $409,540.61
                                                                      Electric Company 86700217 Per Order entered on
                                                                      05/30/2018, Doc No. 2556.
07/17/2018           (391)   CMG Corporate Services, Inc.             Preference settlement proceeds for KMYT, Cox              1241-000           $4,800.00                   $0.00             $414,340.61
                                                                      Television Tulsa, LLC 86700162 Per Order entered on
                                                                      05/30/2018, Doc No. 2556.
07/18/2018           (391)   Arkansas Sign & Neon, Inc.               Preference settlement proceeds for Arkansas Sign &        1241-000           $4,500.00                   $0.00             $418,840.61
                                                                      Neon, Inc. 86700025
                                                                      Per Order entered on 05/30/2018, Doc No. 2556.
07/18/2018           (391)   Science First LLC                        Preference settlement proceeds for Science First LLC -    1241-000           $5,000.00                   $0.00             $423,840.61
                                                                      Hands on Labs Inc. 86700130 Per Order entered on
                                                                      05/30/2018, Doc No. 2556.
07/24/2018           (391)   Curtis1000                               Preference settlement proceeds for 86700085 Curtis        1241-000           $7,500.00                   $0.00             $431,340.61
                                                                      1000 Inc.
                                                                      Per Order entered on 05/30/2018, Doc No. 2556.
07/24/2018           (391)   Think Patented                           Preference settlement proceeds for 86700278 Think         1241-000          $10,000.00                   $0.00             $441,340.61
                                                                      Patented
                                                                      Per Order entered on 05/30/2018, Doc No. 2556.
07/25/2018           (391)   Charleston (WTAT-TV), LLC                Preference settlement proceeds for Charleston             1241-000           $6,854.40                   $0.00             $448,195.01
                                                                      (WTAT-TV), LLC 86700318
                                                                      Per Order entered on 05/30/2018, Doc No. 2556.
07/25/2018           (391)   Alpha & Omega Building Services Inc      Preference settlement proceeds for Alpha & Omega          1241-000           $7,500.00                   $0.00             $455,695.01
                                                                      Building Services Inc 86700011 Per Order entered on
                                                                      05/30/2018, Doc No. 2556.
07/25/2018           (391)   ION Media Networks, Inc.                 Preference settlement proceeds for ION Media              1241-000          $32,708.00                   $0.00             $488,403.01
                                                                      Networks, Inc. 86700141
                                                                      Per Order entered on 05/30/2018, Doc No. 2556.




                                                                                                                               SUBTOTALS           $90,862.40                  $0.00
                                      Case 16-07207-JMC-7A           Doc 3785          Filed 01/21/20            EOD 01/21/20 06:30:08           Pg 568 of
                                                                                       FORM 5882                                                            Page No: 519
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                   Trustee Name:                       Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                             Bank Name:                          Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                 Checking Acct #:                    ******7207
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                      Escrow - Preference Matters
For Period Beginning:           01/01/2019                                                                                 Blanket bond (per case limit):      $36,644,668.00
For Period Ending:              12/31/2019                                                                                 Separate bond (if applicable):      $55,000,000.00


     1                2                         3                                                    4                                           5                   6                       7

Transaction      Check /                     Paid to/                        Description of Transaction                      Uniform          Deposit          Disbursement             Balance
   Date           Ref. #                  Received From                                                                     Tran Code           $                   $


07/26/2018           (391)   Pinnacle ProDev, LLC                    Preference settlement proceeds for Pinnacle            1241-000           $3,500.00                   $0.00             $491,903.01
                                                                     Professional Development, LLC 86700221 Per Order
                                                                     entered on 05/30/2018, Doc No. 2556.
07/27/2018           (391)   Circle Up Media                         Preference settlement proceeds for Circle Up Media     1241-000           $7,500.00                   $0.00             $499,403.01
                                                                     86700061 Per Order entered on 05/30/2018, Doc No.
                                                                     2556.
07/27/2018           (391)   David J. Schweisthal                    Preference settlement proceeds for BrandPro            1241-000           $5,000.00                   $0.00             $504,403.01
                                                                     Marketing/David Schweisthal 86700036 Per Order
                                                                     entered on 05/30/2018, Doc No. 2556.
07/27/2018           (391)   AHIMA (American Health Information      Preference settlement proceeds for American Health     1241-000          $10,258.84                   $0.00             $514,661.85
                             Management Association)                 Information Management Association 86700019
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
07/31/2018           (391)   Williams & Connolly LLP                 Preference settlement proceeds for Williams &          1241-000           $2,500.00                   $0.00             $517,161.85
                                                                     Connolly LLP 86700310
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
07/31/2018           (391)   Sprint                                  Preference settlement proceeds for Sprint 86700260     1241-000          $15,000.00                   $0.00             $532,161.85
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
08/06/2018           (391)   Independence Television Co, Inc.        Preference settlement proceeds for WMYO 86700313       1241-000           $5,500.00                   $0.00             $537,661.85
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
08/06/2018           (391)   NIIT USA, INC.                          Preference settlement proceeds for NIIT USA, Inc.      1241-000          $29,900.00                   $0.00             $567,561.85
                                                                     86700207 Per Order entered on 05/30/2018, Doc No.
                                                                     2556.
08/06/2018           (391)   Upward.Net LLC                          Preference settlement proceeds for Upward.Net LLC      1241-000           $6,250.00                   $0.00             $573,811.85
                                                                     fka Lead5Media LLC 86700176
                                                                     Payment 2 of 4
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.




                                                                                                                           SUBTOTALS           $85,408.84                  $0.00
                                    Case 16-07207-JMC-7A                 Doc 3785          Filed 01/21/20             EOD 01/21/20 06:30:08             Pg 569 of
                                                                                           FORM 5882                                                               Page No: 520
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                         Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                       Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                       Escrow - Preference Matters
For Period Beginning:           01/01/2019                                                                                       Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                       Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                       4                                              5                   6                       7

Transaction      Check /                     Paid to/                            Description of Transaction                       Uniform            Deposit          Disbursement             Balance
   Date           Ref. #                  Received From                                                                          Tran Code             $                   $


08/06/2018           (391)   The PPS Group                               Preference settlement proceeds for The PPS Group         1241-000            $5,000.00                   $0.00             $578,811.85
                                                                         86700227
                                                                         Payment 1 of 2
                                                                         Per Order entered on 05/30/2018, Doc No. 2556.
08/07/2018           (391)   Keystone Interpreting Solutions             Preference settlement proceeds for Keystone              1241-000            $3,828.05                   $0.00             $582,639.90
                                                                         Interpreting Solutions 86700159 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.
08/07/2018           (391)   Marsden Bldg Maintenance, L.L.C.            Preference settlement proceeds for Marsden Bldg          1241-000            $4,000.00                   $0.00             $586,639.90
                                                                         Maintenance, L.L.C. 86700187 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.
                                                                         Payor thought check lost in mail. Stopped pay and
                                                                         reissued. Check was redeposited on 08/13/2018.
08/08/2018           (391)   American Medical Association                Preference settlement proceeds for American Medical      1241-000            $5,500.00                   $0.00             $592,139.90
                                                                         Association 86700020 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.
08/08/2018           (391)   Entravision Communications Corporation      Preference settlement proceeds for XHAS - Entravision    1241-000            $1,250.00                   $0.00             $593,389.90
                                                                         Communications Corporation 86700327 Per Order
                                                                         entered on 05/30/2018, Doc No. 2556.
08/09/2018           (391)   LMB OpCo LLC                                Preference settlement proceeds for LMB OpCo LLC          1241-000          $103,613.47                   $0.00             $697,003.37
                                                                         (LIM Holdings) 86700179 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.
08/09/2018           (391)   Work Opportunities Unlimited, Inc.          Preference settlement proceeds for Work Opportunities    1241-000            $1,500.00                   $0.00             $698,503.37
                                                                         Unlimited Inc. (Career Connections) 86700048 Per
                                                                         Order entered on 05/30/2018, Doc No. 2556.
08/10/2018           (391)   Brophy Services, Inc.                       Preference settlement proceeds for Brophy Services,      1241-000            $3,333.33                   $0.00             $701,836.70
                                                                         Inc. 86700039 Per Order entered on 05/30/2018, Doc
                                                                         No. 2556.




                                                                                                                                 SUBTOTALS           $128,024.85                  $0.00
                                     Case 16-07207-JMC-7A                Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08             Pg 570 of
                                                                                           FORM 5882                                                                 Page No: 521
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                       Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        Escrow - Preference Matters
For Period Beginning:            01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:               12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                       4                                              5                    6                       7

Transaction      Check /                        Paid to/                         Description of Transaction                        Uniform            Deposit           Disbursement             Balance
   Date           Ref. #                     Received From                                                                        Tran Code             $                    $


08/10/2018           (391)   Quality Touch Janitorial Service, Inc.      Preference settlement proceeds for Quality Touch          1241-000            $1,000.00                    $0.00             $702,836.70
                                                                         Janitorial Service, Inc. 86700233 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.
08/13/2018           (391)   Elsevier Inc.                               Preference settlement proceeds for Elsevier Inc.          1241-000          $430,000.00                    $0.00        $1,132,836.70
                                                                         86700105 Per Order entered on 05/30/2018, Doc No.
                                                                         2556.
08/13/2018           (391)   Marsden Bldg Maintenance, L.L.C.            Preference settlement proceeds for Marsden Bldg           1241-000            $4,000.00                    $0.00        $1,136,836.70
                                                                         Maintenance, L.L.C. 86700187 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.
                                                                         Marsden stopped pay on check deposited on
                                                                         08/07/2018. Reissued.
08/13/2018           (391)   Marsden Bldg Maintenance, L.L.C.            Preference settlement proceeds for Marsden Bldg           1241-000           ($4,000.00)                   $0.00        $1,132,836.70
                                                                         Maintenance, L.L.C. 86700187 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.
                                                                         Payor thought check lost in mail. Stopped pay and
                                                                         reissued. Check was redeposited on 08/13/2018.
08/14/2018           (391)   Navigant Consulting Inc.                    Preference settlement proceeds for Navigant               1241-000            $2,000.00                    $0.00        $1,134,836.70
                                                                         Consulting, Inc. 86700199
                                                                         Per Order entered on 05/30/2018, Doc No. 2556.
08/15/2018           (391)   Keller Management dba Circle Up Media       Preference settlement proceeds for Keller Management      1241-000            $5,000.00                    $0.00        $1,139,836.70
                                                                         dba Circle Up Media 86700061
                                                                         Payment #2
                                                                         Per Order entered on 05/30/2018, Doc No. 2556.
08/15/2018           9001    Bankruptcy Estate of ITT Educational        funds transferred to money market Signature Bank          9999-000                  $0.00          $950,000.00               $189,836.70
                             Services                                    account
08/16/2018           (391)   Polsinelli                                  Preference settlement proceeds for Polsinelli 86700224    1241-000           $15,000.00                    $0.00             $204,836.70
                                                                         Per Order entered on 05/30/2018, Doc No. 2556.




                                                                                                                                  SUBTOTALS           $453,000.00           $950,000.00
                                    Case 16-07207-JMC-7A             Doc 3785           Filed 01/21/20              EOD 01/21/20 06:30:08              Pg 571 of
                                                                                        FORM 5882                                                                 Page No: 522
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                        Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                     Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                       Escrow - Preference Matters
For Period Beginning:           01/01/2019                                                                                      Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):       $55,000,000.00


     1                2                             3                                                  4                                               5                   6                       7

Transaction      Check /                      Paid to/                        Description of Transaction                         Uniform            Deposit          Disbursement             Balance
   Date           Ref. #                   Received From                                                                        Tran Code             $                   $


08/17/2018           (391)   Sinclair Broadcast Group, Inc.          Preference settlement proceeds for Sinclair Broadcast       1241-000            $4,400.00                   $0.00             $209,236.70
                                                                     Group, Inc. -- EWMT 86700109 Per Order entered on
                                                                     05/30/2018, Doc No. 2556.
08/21/2018           (391)   Laboratory Corporation of America       Preference settlement proceeds for Laboratory               1241-000            $6,000.00                   $0.00             $215,236.70
                                                                     Corporation of America 86700172 Per Order entered on
                                                                     05/30/2018, Doc No. 2556.p
08/22/2018           (391)   Callnet Call Center Services, Inc.      Preference settlement proceeds (1 of 3) for Callnet Call    1241-000            $2,333.34                   $0.00             $217,570.04
                                                                     Center Services, Inc. 86700044 Per Order entered on
                                                                     05/30/2018, Doc No. 2556.
08/22/2018           (391)   Gibson Dunn & Crutcher LLP              Preference settlement proceeds for Gibson Dunn &            1241-000          $150,000.00                   $0.00             $367,570.04
                                                                     Crutcher LLP 86700120 Per Order entered on
                                                                     05/30/2018, Doc No. 2556.
08/24/2018           (391)   Oak Hall Industries, L.P.               Preference settlement proceeds for Oak Hall Industries,     1241-000            $7,500.00                   $0.00             $375,070.04
                                                                     L.P. 86700209
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
08/24/2018           (391)   Citywide Building Maintenance           Preference settlement proceeds for Citywide Building        1241-000            $1,000.00                   $0.00             $376,070.04
                                                                     Maintenance 86700065 Per Order entered on
                                                                     05/30/2018, Doc No. 2556.
08/27/2018           (391)   Herff Jones, LLC                        Preference settlement proceeds for Herff Jones, LLC         1241-000            $3,000.00                   $0.00             $379,070.04
                                                                     86700131 Per Order entered on 05/30/2018, Doc No.
                                                                     2556.
08/28/2018           (391)   Central Maintenance & Service           Preference settlement proceeds for Central Maintenance      1241-000            $4,500.00                   $0.00             $383,570.04
                                                                     & Service 86700053 Per Order entered on 05/30/2018,
                                                                     Doc No. 2556.
08/28/2018           (391)   Intouch Insight Inc.                    Preference settlement proceeds for InTouch Insight Inc.     1241-000            $4,025.00                   $0.00             $387,595.04
                                                                     - Service Intelligence 86700249 Per Order entered on
                                                                     05/30/2018, Doc No. 2556.




                                                                                                                                SUBTOTALS           $182,758.34                  $0.00
                                     Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20                EOD 01/21/20 06:30:08            Pg 572 of
                                                                                       FORM 5882                                                                 Page No: 523
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                      Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                    Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                       Escrow - Preference Matters
For Period Beginning:            01/01/2019                                                                                    Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                    Separate bond (if applicable):       $55,000,000.00


     1                2                             3                                                 4                                               5                   6                       7

Transaction      Check /                      Paid to/                        Description of Transaction                         Uniform           Deposit          Disbursement             Balance
   Date           Ref. #                   Received From                                                                        Tran Code            $                   $


08/28/2018           (391)   ADP, LLC                                Preference settlement proceeds for ADP, LLC                1241-000          $150,000.00                   $0.00             $537,595.04
                                                                     86700006 Per Order entered on 05/30/2018, Doc No.
                                                                     2556.
08/29/2018           (391)   KFORCE                                  Preference settlement proceeds for KFORCE 86700160         1241-000            $2,000.00                   $0.00             $539,595.04
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
08/29/2018           (391)   Service Express                         Preference settlement proceeds for Service Express         1241-000            $5,000.00                   $0.00             $544,595.04
                                                                     86700248 Per Order entered on 05/30/2018, Doc No.
                                                                     2556.
08/30/2018           (391)   Quinstreet, Inc.                        Preference settlement proceeds for Quinstreet, Inc.        1241-000           $40,000.00                   $0.00             $584,595.04
                                                                     86700237
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
08/30/2018           (391)   Ascend Learning LLC                     Preference settlement proceeds for Ascend Learning         1241-000           $75,000.00                   $0.00             $659,595.04
                                                                     LLC -- Jones & Bartlett Learning 86700149 Per Order
                                                                     entered on 05/30/2018, Doc No. 2556.
08/30/2018           (391)   Eichhorn & Eichhorn, LLP                Preference settlement proceeds for Eichhorn &              1241-000            $1,000.00                   $0.00             $660,595.04
                                                                     Eichhorn, LLP 86700104 Per Order entered on
                                                                     05/30/2018, Doc No. 2556.
08/30/2018           (391)   CleanNet of Atlanta                     Preference settlement proceeds for CleanNet of Atlanta     1241-000            $3,000.00                   $0.00             $663,595.04
                                                                     86700066 Per Order entered on 05/30/2018, Doc No.
                                                                     2556.
08/31/2018           (391)   Global Knowledge                        Preference settlement proceeds for Global Knowledge        1241-000            $7,860.15                   $0.00             $671,455.19
                                                                     86700123 Per Order entered on 05/30/2018, Doc No.
                                                                     2556.
08/31/2018           (391)   All Star Directories                    Preference settlement proceeds for All Star Directories    1241-000            $8,000.00                   $0.00             $679,455.19
                                                                     86700009
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
08/31/2018           (391)   Upward.Net LLC                          Preference settlement proceeds for Upward.Net LLC -        1241-000            $6,250.00                   $0.00             $685,705.19
                                                                     Lead5 Media LLC 86700176 Per Order entered on
                                                                     05/30/2018, Doc No. 2556.
                                                                                                                               SUBTOTALS           $298,110.15                  $0.00
                                    Case 16-07207-JMC-7A               Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08           Pg 573 of
                                                                                         FORM 5882                                                               Page No: 524
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                        Trustee Name:                       Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                  Bank Name:                          Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                      Checking Acct #:                    ******7207
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                      Escrow - Preference Matters
For Period Beginning:           01/01/2019                                                                                      Blanket bond (per case limit):      $36,644,668.00
For Period Ending:              12/31/2019                                                                                      Separate bond (if applicable):      $55,000,000.00


     1                2                          3                                                      4                                             5                   6                       7

Transaction      Check /                     Paid to/                          Description of Transaction                         Uniform          Deposit          Disbursement             Balance
   Date           Ref. #                  Received From                                                                          Tran Code           $                   $


09/04/2018           (391)   The PPS Group                             Preference settlement proceeds for The PPS Group          1241-000           $5,000.00                   $0.00             $690,705.19
                                                                       86700227 Per Order entered on 05/30/2018, Doc No.
                                                                       2556.
09/04/2018           (391)   Zions Bank                                Preference settlement proceeds for Altarama               1241-000           $6,000.00                   $0.00             $696,705.19
                                                                       Information Systems 86700013 Per Order entered on
                                                                       05/30/2018, Doc No. 2556.
09/04/2018           (391)   Guru Labs, L.C.                           Preference settlement proceeds for Guru Labs, L.C.        1241-000           $1,000.00                   $0.00             $697,705.19
                                                                       86700129 Per Order entered on 05/30/2018, Doc No.
                                                                       2556.
09/05/2018           (391)   Business Furniture, LLC                   Preference settlement proceeds for Business Furniture,    1241-000           $2,500.00                   $0.00             $700,205.19
                                                                       LLC 86700041
                                                                       Per Order entered on 05/30/2018, Doc No. 2556.
09/10/2018           (391)   Loan Science LLC                          Preference settlement proceeds for Loan Science LLC       1241-000          $10,000.00                   $0.00             $710,205.19
                                                                       86700181 Per Order entered on 05/30/2018, Doc No.
                                                                       2556.
09/10/2018           (391)   Study.com LLC                             Preference settlement proceeds for Study.com LLC          1241-000          $13,950.00                   $0.00             $724,155.19
                                                                       86700264 Per Order entered on 05/30/2018, Doc No.
                                                                       2556.
09/10/2018           (391)   Northwest Career Colleges Federation      Preference settlement proceeds for Northwest Career       1241-000           $6,000.00                   $0.00             $730,155.19
                                                                       Colleges Federation 86700208 Per Order entered on
                                                                       05/30/2018, Doc No. 2556.
09/10/2018           (391)   Taft Stettinius & Hollister LLP           Preference settlement proceeds for Taft Stettinius &      1241-000          $20,000.00                   $0.00             $750,155.19
                                                                       Hollister LLP 86700267 Per Order entered on
                                                                       05/30/2018, Doc No. 2556.
09/11/2018           (391)   McDermott Will & Emery LLP                Preference settlement proceeds for McDermott Will &       1241-000          $75,000.00                   $0.00             $825,155.19
                                                                       Emery LLP 86700188 Per Order entered on
                                                                       05/30/2018, Doc No. 2556.




                                                                                                                                SUBTOTALS          $139,450.00                  $0.00
                                      Case 16-07207-JMC-7A               Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08            Pg 574 of
                                                                                           FORM 5882                                                               Page No: 525
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                         Trustee Name:                       Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                          Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                       Checking Acct #:                    ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                      Escrow - Preference Matters
For Period Beginning:            01/01/2019                                                                                       Blanket bond (per case limit):      $36,644,668.00
For Period Ending:               12/31/2019                                                                                       Separate bond (if applicable):      $55,000,000.00


     1                2                              3                                                    4                                             5                   6                       7

Transaction      Check /                      Paid to/                           Description of Transaction                        Uniform           Deposit          Disbursement             Balance
   Date           Ref. #                   Received From                                                                          Tran Code            $                   $


09/12/2018           (391)   Callnet Call Center Services, Inc.          Preference settlement proceeds for Callnet Call Center    1241-000           $2,333.33                   $0.00             $827,488.52
                                                                         Services, Inc. 86700044 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.
09/12/2018           (391)   Vertical Screen, Inc.                       Preference settlement proceeds for Truescreen             1241-000          $36,000.00                   $0.00             $863,488.52
                                                                         86700287 Per Order entered on 05/30/2018, Doc No.
                                                                         2556.
09/12/2018           (391)   Rock Solid Technical                        Preference settlement proceeds for Rock Solid             1241-000          $18,197.50                   $0.00             $881,686.02
                                                                         Technical 86700240
                                                                         Per Order entered on 05/30/2018, Doc No. 2556.
09/13/2018           (391)   ZGS Communications, Inc.                    Preference settlement proceeds for ZGS                    1241-000          $10,000.00                   $0.00             $891,686.02
                                                                         Communications, Inc. aka WZDC 86700325
                                                                         Per Order entered on 05/30/2018, Doc No. 2556.
09/13/2018           (391)   Brophy Services, Inc.                       Preference settlement proceeds for Brophy Services,       1241-000           $3,333.33                   $0.00             $895,019.35
                                                                         Inc. 86700039 Per Order entered on 05/30/2018, Doc
                                                                         No. 2556.
09/13/2018           (391)   Circle Up Media                             Preference settlement proceeds for Circle Up Media        1241-000           $5,000.00                   $0.00             $900,019.35
                                                                         86700061 Per Order entered on 05/30/2018, Doc No.
                                                                         2556.
09/13/2018           (391)   Kaplan                                      Preference settlement proceeds for Kaplan 86700153        1241-000           $7,500.00                   $0.00             $907,519.35
                                                                         Per Order entered on 05/30/2018, Doc No. 2556.
09/14/2018           (391)   Strategy Consultants, LLC                   Preference settlement proceeds for Strategy               1241-000          $20,000.00                   $0.00             $927,519.35
                                                                         Consultants, LLC 86700263 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.
09/14/2018           (391)   Quality Touch Janitorial Service, Inc.      Preference settlement proceeds for Quality Touch          1241-000           $1,000.00                   $0.00             $928,519.35
                                                                         Janitorial Service, Inc. 86700233 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.
09/17/2018           (391)   Channel Publishing, Ltd.                    Preference settlement proceeds for Channel Publishing,    1241-000           $2,000.00                   $0.00             $930,519.35
                                                                         Ltd. 86700056 Per Order entered on 05/30/2018, Doc
                                                                         No. 2556.
                                                                                                                                  SUBTOTALS          $105,364.16                  $0.00
                                     Case 16-07207-JMC-7A                  Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08            Pg 575 of
                                                                                             FORM 5882                                                                Page No: 526
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                           Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                     Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                         Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                       Escrow - Preference Matters
For Period Beginning:            01/01/2019                                                                                         Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                         Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                          4                                             5                    6                       7

Transaction      Check /                     Paid to/                              Description of Transaction                        Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                  Received From                                                                             Tran Code            $                    $


09/17/2018           (391)   Securitas Security Services                   Preference settlement proceeds for Securitas Security     1241-000           $5,000.00                    $0.00             $935,519.35
                                                                           Serv USA Inc 86700249
                                                                           Per Order entered on 05/30/2018, Doc No. 2556.
09/17/2018           (391)   Memphis Light, Gas and Water Division         Preference settlement proceeds for Memphis Light, Gas     1241-000           $6,000.00                    $0.00             $941,519.35
                                                                           and Water Division 86700190 Per Order entered on
                                                                           05/30/2018, Doc No. 2556.
09/17/2018           (391)   Forte Caly, LLC d/b/a Forte of San Diego      Preference settlement proceeds for Forte of San Diego     1241-000           $1,250.00                    $0.00             $942,769.35
                                                                           86700113 Per Order entered on 05/30/2018, Doc No.
                                                                           2556.p
09/20/2018           (391)   CMG Corporate Svcs LLC                        Preference settlement proceeds for Cox Media Group        1241-000           $2,966.50                    $0.00             $945,735.85
                                                                           Northeast, LLC dba WHBQ-TV 86700081
                                                                           Per Order entered on 05/30/2018, Doc No. 2556.
09/24/2018           (391)   Skillsoft                                     Preference settlement proceeds for Skillsoft 86700253     1241-000          $15,000.00                    $0.00             $960,735.85
                                                                           Per Order entered on 05/30/2018, Doc No. 2556.
09/24/2018           (391)   Boston Portfolio Advisors, Inc.               Preference settlement proceeds for Boston Portfolio       1241-000          $37,500.00                    $0.00             $998,235.85
                                                                           Advisors, Inc. 86700035
                                                                           ACH deposit 09/20/2018
                                                                           Per Order entered on 05/30/2018, Doc No. 2556.p
09/24/2018           (391)   Sinclair Broadcast Group, Inc.                Preference settlement proceeds for COMT 8670074           1241-000          $21,500.00                    $0.00        $1,019,735.85
                                                                           Per Order entered on 05/30/2018, Doc No. 2556.
09/24/2018           (391)   Sinclair Broadcast Group, Inc.                Preference settlement proceeds for WCHS 86700303          1241-000           $5,000.00                    $0.00        $1,024,735.85
                                                                           Per Order entered on 05/30/2018, Doc No. 2556.
09/24/2018                   Transfer To: #*******7207                     funds moved to the general account to pay expenses        9999-000                 $0.00          $500,000.00               $524,735.85
09/26/2018           (391)   Gloobal Knowledge Training LLC                Preference settlement proceeds for Gloobal Knowledge      1241-000           $7,860.15                    $0.00             $532,596.00
                                                                           Training LLC 86700123 Per Order entered on
                                                                           05/30/2018, Doc No. 2556.
09/26/2018           (391)   Windstream Services LLC                       Preference settlement proceeds for Windstream Services    1241-000          $32,316.00                    $0.00             $564,912.00
                                                                           LLC - Paetec 86700218 Per Order entered on
                                                                           05/30/2018, Doc No. 2556.
                                                                                                                                    SUBTOTALS          $134,392.65           $500,000.00
                                    Case 16-07207-JMC-7A                 Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08            Pg 576 of
                                                                                           FORM 5882                                                                Page No: 527
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                         Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                       Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                       Escrow - Preference Matters
For Period Beginning:            01/01/2019                                                                                       Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                       Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                       4                                             5                    6                       7

Transaction      Check /                      Paid to/                           Description of Transaction                        Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                   Received From                                                                          Tran Code            $                    $


09/28/2018           (391)   Quality Touch Janitorial Service, Inc.      Preference settlement proceeds for Quality Touch          1241-000           $1,000.00                    $0.00             $565,912.00
                                                                         Janitorial Service, Inc. 86700233 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.
09/28/2018                   Independent Bank                            Fee charged by Independent Bank to send check drawn       2600-000                 $0.00                  $1.75             $565,910.25
                                                                         on Canadian Bank, Intouch Insight, Inc. $4,025,
                                                                         deposited on 08/28/2018, to Canada for processing.
10/02/2018           (391)   Upward.Net LLC                              Preference settlement proceeds for Upward.Net LLC -       1241-000           $6,250.00                    $0.00             $572,160.25
                                                                         Lead5Media LLC 86700176 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.
10/03/2018           (391)   Duke Energy Carolinas, LLC                  Preference settlement proceeds for Duke Energy            1241-000           $1,500.00                    $0.00             $573,660.25
                                                                         Carolinas, LLC - Duke Power 86700099 Per Order
                                                                         entered on 05/30/2018, Doc No. 2556.p
10/04/2018           (391)   Ad Astra Information Systems, LLC           Preference settlement proceeds for Ad Astra               1241-000          $16,000.00                    $0.00             $589,660.25
                                                                         Information Systems, LLC 86700005 Per Order entered
                                                                         on 05/30/2018, Doc No. 2556.
10/05/2018           (391)   Callnet Call Center Services, Inc.          Preference settlement proceeds for Callnet Call Center    1241-000           $2,333.33                    $0.00             $591,993.58
                                                                         Services, Inc. 86700044 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.
10/05/2018           (391)   Servicenow                                  Preference settlement proceeds for Servicenow             1241-000          $30,000.00                    $0.00             $621,993.58
                                                                         86700250 Per Order entered on 05/30/2018, Doc No.
                                                                         2556.p
10/05/2018           (391)   Morgan, Lewis & Bockius LLP                 Preference settlement proceeds for Morgan, Lewis &        1241-000          $65,000.00                    $0.00             $686,993.58
                                                                         Bockius LLP 86700195 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.per
10/08/2018           (391)   Lead Intelligence, Inc.                     Preference settlement proceeds for Lead Intelligence,     1241-000           $1,000.00                    $0.00             $687,993.58
                                                                         Inc. 86700175 Per Order entered on 05/30/2018, Doc
                                                                         No. 2556.p




                                                                                                                                  SUBTOTALS          $123,083.33                   $1.75
                                    Case 16-07207-JMC-7A                    Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08           Pg 577 of
                                                                                              FORM 5882                                                              Page No: 528
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                            Trustee Name:                       Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                          Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                         Checking Acct #:                    ******7207
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                      Escrow - Preference Matters
For Period Beginning:           01/01/2019                                                                                          Blanket bond (per case limit):      $36,644,668.00
For Period Ending:              12/31/2019                                                                                          Separate bond (if applicable):      $55,000,000.00


     1                2                           3                                                          4                                            5                   6                       7

Transaction      Check /                      Paid to/                              Description of Transaction                        Uniform          Deposit          Disbursement             Balance
   Date           Ref. #                   Received From                                                                             Tran Code           $                   $


10/09/2018           (391)   Brophy Services, Inc.                          Preference settlement proceeds for Brophy Services,      1241-000           $3,333.33                   $0.00             $691,326.91
                                                                            Inc. 86700039 Per Order entered on 05/30/2018, Doc
                                                                            No. 2556.
                                                                            Final payment. Total amount received was $9,999.99.
                                                                            Trustee will not be pursuing $0.01
10/09/2018           (391)   Hotel Circle Property, LLC                     Preference settlement proceeds for Hotel Circle          1241-000          $10,308.44                   $0.00             $701,635.35
                                                                            Property, LLC - Town & Country Hotel
                                                                            (86700284)Per Order entered on 05/30/2018, Doc No.
                                                                            2556.
10/11/2018           (391)   Katten Muchin Rosenman LLP                     Preference settlement proceeds for Katten Muchin         1241-000          $11,000.00                   $0.00             $712,635.35
                                                                            Rosenman LLP 86700154 Per Order entered on
                                                                            05/30/2018, Doc No. 2556.
10/15/2018           (391)   PSNH - Distribution dba Eversource Energy      Preference settlement proceeds for Eversource Energy     1241-000           $1,000.00                   $0.00             $713,635.35
                                                                            86700108 Per Order entered on 05/30/2018, Doc No.
                                                                            2556.
10/15/2018           (391)   Sinclair Broadcast Group, Inc.                 Preference settlement proceeds for Sinclair Broadcast    1241-000          $40,000.00                   $0.00             $753,635.35
                                                                            Group, Inc. 86700369 Per Order entered on
                                                                            05/30/2018, Doc No. 2556.
10/15/2018           (391)   Best Facility Services                         Preference settlement proceeds for Best Facility         1241-000           $7,352.21                   $0.00             $760,987.56
                                                                            Services 86700362 Per Order entered on 05/30/2018,
                                                                            Doc No. 2556.
10/15/2018           (391)   NERA Economic Consulting                       Preference settlement proceeds for National Economic     1241-000           $8,750.00                   $0.00             $769,737.56
                                                                            Research Associates, Inc. 86700197 Per Order entered
                                                                            on 05/30/2018, Doc No. 2556.
10/16/2018           (391)   Earshot Audio Post LLC                         Preference settlement proceeds for Earshot Audio Post    1241-000           $1,852.62                   $0.00             $771,590.18
                                                                            LLC 86700100 per Order entered on 05/30/2018, Doc
                                                                            No. 2556.




                                                                                                                                    SUBTOTALS           $83,596.60                  $0.00
                                      Case 16-07207-JMC-7A               Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08            Pg 578 of
                                                                                           FORM 5882                                                                Page No: 529
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                          Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                    Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                       Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                       Escrow - Preference Matters
For Period Beginning:           01/01/2019                                                                                        Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                        Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                       4                                             5                    6                       7

Transaction      Check /                      Paid to/                           Description of Transaction                        Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                   Received From                                                                          Tran Code            $                    $


10/16/2018           (391)   Hearst                                      Preference settlement proceeds for Hearst - KCWE          1241-000          $25,000.00                    $0.00             $796,590.18
                                                                         86700155 Per Order entered on 05/30/2018, Doc No.
                                                                         2556.
10/16/2018           (391)   SCRIPPS Financial Service Center            Preference settlement proceeds for SCRIPPS - KMCI         1241-000           $1,000.00                    $0.00             $797,590.18
                                                                         86700161 Per Order entered on 05/30/2018, Doc No.
                                                                         2556.p
10/16/2018           (391)   SCRIPPS Financial Service Center            Preference settlement proceeds for SCRIPPS - KMCI         1241-000           $7,718.00                    $0.00             $805,308.18
                                                                         86700161 Per Order entered on 05/30/2018, Doc No.
                                                                         2556.
10/26/2018                   Transfer To: #*******7207                   Funds transferred to pay estate expenses.                 9999-000                 $0.00          $600,000.00               $205,308.18
10/31/2018           (391)   Global Knowledge Training LLC               Preference settlement proceeds for Global Knowledge       1241-000           $7,860.15                    $0.00             $213,168.33
                                                                         Training LLC 86700123 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.
11/05/2018           (391)   Quality Touch Janitorial Service, Inc.      Preference settlement proceeds for Quality Touch          1241-000           $1,000.00                    $0.00             $214,168.33
                                                                         Janitorial Service, Inc. 86700233 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.p
11/06/2018           (391)   Nextwave Media Group LLC                    Preference settlement proceeds for Nextwave Media         1241-000          $20,000.00                    $0.00             $234,168.33
                                                                         Group LLC 86700205 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.p
11/20/2018           (391)   Arvato Digital Services                     Preference settlement proceeds for Arvado Digital         1241-000           $3,000.00                    $0.00             $237,168.33
                                                                         Services 86700027 Per Order entered on 05/30/2018,
                                                                         Doc No. 2556.
11/26/2018           (391)   Quality Touch Janitorial Service, Inc.      Preference settlement proceeds for Quality Touch          1241-000           $2,000.00                    $0.00             $239,168.33
                                                                         Janitorial Service, Inc. 86700233 Per Order entered on
                                                                         05/30/2018, Doc No. 2556.p
11/30/2018           (391)   Luna Language Services                      Preference settlement proceeds for Luna Language          1241-000          $12,690.00                    $0.00             $251,858.33
                                                                         Services 86700185 Per Order entered on 05/30/2018,
                                                                         Doc No. 2556.


                                                                                                                                  SUBTOTALS           $80,268.15           $600,000.00
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08             Pg 579 of
                                                                                      FORM 5882                                                                 Page No: 530
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                   Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                       Escrow - Preference Matters
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):       $55,000,000.00


     1                2                             3                                                4                                               5                   6                       7

Transaction      Check /                      Paid to/                      Description of Transaction                         Uniform            Deposit          Disbursement             Balance
   Date           Ref. #                   Received From                                                                      Tran Code             $                   $


12/03/2018           (391)   Global Knowledge Training LLC          Preference settlement proceeds for Global Knowledge        1241-000            $7,860.00                   $0.00             $259,718.33
                                                                    Training LLC 86700123 Per Order entered on
                                                                    05/30/2018, Doc No. 2556.p
12/04/2018           (391)   DMI                                    Preference settlement proceeds for Allegient LLC           1241-000            $3,000.00                   $0.00             $262,718.33
                                                                    86700010 Per Order entered on 05/30/2018, Doc No.
                                                                    2556.p
12/04/2018           (391)   Campus Explorer, Inc.                  Preference settlement proceeds for Campus Explorer,        1241-000           $30,000.00                   $0.00             $292,718.33
                                                                    Inc. 86700045 Per Order entered on 05/30/2018, Doc
                                                                    No. 2556.p
12/04/2018           (391)   Facebook, Inc.                         Preference settlement proceeds for Facebook, Inc.          1241-000          $213,248.82                   $0.00             $505,967.15
                                                                    86700110 Per Order entered on 05/30/2018, Doc No.
                                                                    2556.p
12/06/2018           (391)   Citrix Systems, Inc.                   Preference settlement proceeds for Citrix Systems, Inc.    1241-000            $3,000.00                   $0.00             $508,967.15
                                                                    86700357 Per Order entered on 05/30/2018, Doc No.
                                                                    2556.
12/11/2018           (391)   Turner Broadcasting System Inc.        Preference settlement proceeds for Turner Broadcasting     1241-000           $50,000.00                   $0.00             $558,967.15
                                                                    System Inc. 86700378 Per Order entered on
                                                                    05/30/2018, Doc No. 2556.p
12/12/2018           (391)   BrightView                             Preference settlement proceeds for                         1241-000            $2,000.00                   $0.00             $560,967.15
                                                                    BrightView/Brickman Group 86700354 Per Order
                                                                    entered on 05/30/2018, Doc No. 2556.
12/17/2018           (391)   National Instruments                   Preference settlement proceeds for National                1241-000           $18,175.00                   $0.00             $579,142.15
                                                                    Instruments 86700198 Per Order entered on
                                                                    05/30/2018, Doc No. 2556.
01/15/2019           (391)   That's Good HR, Inc.                   Preference settlement proceeds for That's Good HR,         1241-000            $5,000.00                   $0.00             $584,142.15
                                                                    Inc. 86700276 Per Order entered on 05/30/2018, Doc
                                                                    No. 2556.
01/15/2019           (391)   Aramark Global Business Services       Preference settlement proceeds for Aramark 86700356        1241-000            $1,500.00                   $0.00             $585,642.15
                                                                    Per Order entered on 05/30/2018, Doc No. 2556.
                                                                                                                              SUBTOTALS           $333,783.82                  $0.00
                                    Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08            Pg 580 of
                                                                                       FORM 5882                                                                Page No: 531
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                       Escrow - Preference Matters
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                       4                                          5                    6                       7

Transaction      Check /                     Paid to/                        Description of Transaction                        Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                  Received From                                                                       Tran Code            $                    $


01/16/2019           (391)   Florida Power & Light Company           Preference settlement proceeds for Florida Power &        1241-000           $1,000.00                    $0.00             $586,642.15
                                                                     Light Company 86700349 Per Order entered on
                                                                     05/30/2018, Doc No. 2556.p
01/16/2019           (391)   CBS Television Stations                 Preference settlement proceeds for WBFS/CBS               1241-000           $8,325.00                    $0.00             $594,967.15
                                                                     86700302 Per Order entered on 05/30/2018, Doc No.
                                                                     2556.p
01/16/2019           (391)   CBS Television Stations                 Preference settlement proceeds for WBFS/CBS               1241-000          $11,724.00                    $0.00             $606,691.15
                                                                     86700302 Per Order entered on 05/30/2018, Doc No.
                                                                     2556.p
01/17/2019           (391)   Weigel Broadcasting Co.                 Preference settlement proceeds for Weigel Broadcasting    1241-000           $5,000.00                    $0.00             $611,691.15
                                                                     86700347 Per Order entered on 05/30/2018, Doc No.
                                                                     2556.p
01/24/2019           (391)   Verizon Financial Services, Inc.        Oath Holdings Inc. a/k/a Yahoo! Inc.                      1241-000          $65,000.00                    $0.00             $676,691.15
                                                                     Preference settlement proceeds for 86700328
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
01/24/2019                   Transfer To: #*******7207               funds transferred to pay expenses                         9999-000                 $0.00          $358,097.62               $318,593.53
01/28/2019           (391)   Baltimore Gas and Electric Company      Preference settlement proceeds for Baltimore Gas and      1241-000           $4,000.00                    $0.00             $322,593.53
                                                                     Electric Company 86700339 Per Order entered on
                                                                     05/30/2018, Doc No. 2556.p
01/31/2019           (391)   Deaf Interp Service Inc                 Preference settlement proceeds for 86700088               1241-000          $10,000.00                    $0.00             $332,593.53
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
02/01/2019           (391)   Interpublic Group of Companies          Preference settlement proceeds for Lowe &                 1241-000           $2,000.00                    $0.00             $334,593.53
                                                                     Partners/Sociedad 86700255
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
02/01/2019           (391)   Southern California Edison              Preference settlement proceeds for Southern California    1241-000           $3,500.00                    $0.00             $338,093.53
                                                                     Edison 86700258 Per Order entered on 05/30/2018,
                                                                     Doc No. 2556.



                                                                                                                              SUBTOTALS          $110,549.00           $358,097.62
                                     Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08            Pg 581 of
                                                                                       FORM 5882                                                               Page No: 532
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                    Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                              Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                  Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                       Escrow - Preference Matters
For Period Beginning:            01/01/2019                                                                                  Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                  Separate bond (if applicable):       $55,000,000.00


     1                2                            3                                                  4                                             5                   6                       7

Transaction      Check /                         Paid to/                    Description of Transaction                        Uniform           Deposit          Disbursement             Balance
   Date           Ref. #                      Received From                                                                   Tran Code            $                   $


02/05/2019           (391)   Fox Television Stations, LLC            Preference settlement proceeds for Fox TV Stations       1241-000           $40,000.00                   $0.00             $378,093.53
                                                                     86700366 Per Order entered on 05/30/2018, Doc No.
                                                                     2556.
02/08/2019           (391)   chartpak, inc.                          Preference settlement proceeds for chartpak, inc.        1241-000            $1,000.00                   $0.00             $379,093.53
                                                                     86700058 Per Order entered on 05/30/2018, Doc No.
                                                                     2556.p
02/13/2019           (391)   AV Solutions LLC                        Preference settlement proceeds for AV Solutions LLC      1241-000            $5,500.00                   $0.00             $384,593.53
                                                                     86700029 Per Order entered on 05/30/2018, Doc No.
                                                                     2556.p
02/19/2019           (391)   General Building Services Inc.          Preference settlement proceeds for GBS - General         1241-000            $4,500.00                   $0.00             $389,093.53
                                                                     Building Services Inc.
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
02/20/2019           (391)   C3 Security & Investigations            Preference settlement proceeds for C3 Security &         1241-000            $1,000.00                   $0.00             $390,093.53
                                                                     Investigations 86700042 Per Order entered on
                                                                     05/30/2018, Doc No. 2556.p
02/25/2019           (391)   Cengage Learning                        Preference settlement proceeds for Cengage Learning      1241-000            $5,000.00                   $0.00             $395,093.53
                                                                     (Gale Group) 86700116 Per Order entered on
                                                                     05/30/2018, Doc No. 2556.
02/25/2019           (391)   Cox Communications, Inc.                Preference settlement proceeds for Cox Media Baton       1241-000           $18,500.00                   $0.00             $413,593.53
                                                                     Rouge 86700080 Per Order entered on 05/30/2018, Doc
                                                                     No. 2556.p
02/26/2019           (391)   Nexstar Broadcasting Inc.               Preference settlement proceeds for Nexstar 86700368      1241-000            $8,415.00                   $0.00             $422,008.53
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
03/12/2019           (391)   Viacom International Inc.               Preference settlement proceeds for Viacom 86700332       1241-000          $200,000.00                   $0.00             $622,008.53
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
03/12/2019           (391)   Off Duty Officers, Inc.                 Preference settlement proceeds for Off Duty Officers,    1241-000            $8,675.09                   $0.00             $630,683.62
                                                                     Inc. 86700211 Per Order entered on 05/30/2018, Doc
                                                                     No. 2556.p


                                                                                                                             SUBTOTALS           $292,590.09                  $0.00
                                    Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20              EOD 01/21/20 06:30:08             Pg 582 of
                                                                                      FORM 5882                                                                Page No: 533
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                     Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                               Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                  Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                       Escrow - Preference Matters
For Period Beginning:           01/01/2019                                                                                   Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                   Separate bond (if applicable):       $55,000,000.00


     1                2                           3                                                  4                                              5                   6                       7

Transaction      Check /                      Paid to/                      Description of Transaction                        Uniform            Deposit          Disbursement             Balance
   Date           Ref. #                   Received From                                                                     Tran Code             $                   $


03/13/2019           (391)   AT&T                                   Preference settlement proceeds for AT&T/Direct TV         1241-000            $1,000.00                   $0.00             $631,683.62
                                                                    86700337 Per Order entered on 05/30/2018, Doc No.
                                                                    2556.
03/13/2019           (391)   AT&T                                   Preference settlement proceeds for AT&T 86700028          1241-000           $24,000.00                   $0.00             $655,683.62
                                                                    Per Order entered on 05/30/2018, Doc No. 2556.
03/14/2019           (391)   Bounce Media, LLC                      Preference settlement proceeds for Bounce Media, LLC      1241-000           $58,600.07                   $0.00             $714,283.69
                                                                    / Marathon 86700367 Per Order entered on 05/30/2018,
                                                                    Doc No. 2556.p
03/14/2019           (391)   Jones & Associates, LLC                Preference settlement proceeds for Property Solutions     1241-000            $5,000.00                   $0.00             $719,283.69
                                                                    86700232 Per Order entered on 05/30/2018, Doc No.
                                                                    2556.p
03/18/2019           (391)   Deaf Interp Service, Inc.              Preference settlement proceeds for Deaf Interpreter       1241-000           $10,000.00                   $0.00             $729,283.69
                                                                    Services, Inc. 86700088
                                                                    Per Order entered on 05/30/2018, Doc No. 2556.
03/18/2019           (391)   Barnes & Thornburg LLP                 Preference settlement proceeds for FX - Fox Channel       1241-000           $40,346.10                   $0.00             $769,629.79
                                                                    Group 86700115 Per Order entered on 05/30/2018, Doc
                                                                    No. 2556.p
03/18/2019           (391)   Fresh Start Service Solutions          Preference settlement proceeds for Fresh Start Service    1241-000            $1,500.00                   $0.00             $771,129.79
                                                                    Solutions 86700365 Per Order entered on 05/30/2018,
                                                                    Doc No. 2556.p
03/20/2019           (391)   Compass Group, North America           Preference settlement proceeds for Compass Group -        1241-000            $3,500.00                   $0.00             $774,629.79
                                                                    Canteen Restaurant 86700336 Per Order entered on
                                                                    05/30/2018, Doc No. 2556.
03/21/2019           (391)   Consumers Energy Company               Preference settlement proceeds for Consumers Energy       1241-000           $31,994.07                   $0.00             $806,623.86
                                                                    86700075 Per Order entered on 05/30/2018, Doc No.
                                                                    2556.pr
03/21/2019           (391)   KPMG                                   Preference settlement proceeds for KPMG 86700163          1241-000          $150,000.00                   $0.00             $956,623.86
                                                                    Per Order entered on 05/30/2018, Doc No. 2556.


                                                                                                                             SUBTOTALS           $325,940.24                  $0.00
                                       Case 16-07207-JMC-7A            Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08             Pg 583 of
                                                                                         FORM 5882                                                                 Page No: 534
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                         Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                       Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                       Escrow - Preference Matters
For Period Beginning:           01/01/2019                                                                                       Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                       Separate bond (if applicable):       $55,000,000.00


     1                2                             3                                                   4                                               5                   6                       7

Transaction      Check /                     Paid to/                          Description of Transaction                         Uniform            Deposit          Disbursement             Balance
   Date           Ref. #                  Received From                                                                          Tran Code             $                   $


03/22/2019           (391)   Tibune Company                            ACH Deposit                                                1241-000          $125,000.00                   $0.00        $1,081,623.86
                                                                       Preference settlement proceeds for Tribune Media
                                                                       86700333
                                                                       Per Order entered on 05/30/2018, Doc No. 2556.
03/25/2019           (391)   Davis & Gilbert LLP                       Preference settlement proceeds for Geometry Global         1241-000            $4,500.00                   $0.00        $1,086,123.86
                                                                       LLC 86700358 Per Order entered on 05/30/2018, Doc
                                                                       No. 2556.
03/28/2019           (391)   Integra                                   Preference settlement proceeds for Integra 86700139        1241-000           $15,000.00                   $0.00        $1,101,123.86
                                                                       Per Order entered on 05/30/2018, Doc No. 2556.p
03/29/2019           (391)   Comcast Financial Agency Corporation      Preference settlement proceeds for Comcast                 1241-000            $3,500.00                   $0.00        $1,104,623.86
                                                                       Philadelphia 86700071
                                                                       Per Order entered on 05/30/2018, Doc No. 2556.pr
04/02/2019           (391)   Integra Construction                      Duplicate to deposit made on 03/28/2019. Deposited         1241-000           $15,000.00                   $0.00        $1,119,623.86
                                                                       in error.
                                                                       Preference settlement proceeds for Integra Construction
                                                                       86700139 Per Order entered on 05/30/2018, Doc No.
                                                                       2556.
04/02/2019           (391)   Integra Construction                      Duplicate to deposit made on 03/28/2019. Deposited         1241-000          ($15,000.00)                  $0.00        $1,104,623.86
                                                                       in error.
                                                                       Preference settlement proceeds for Integra Construction
                                                                       86700139 Per Order entered on 05/30/2018, Doc No.
                                                                       2556.
04/03/2019           (391)   EBSCO Industries, Inc.                    Preference settlement proceeds for EBSCO 86700103          1241-000           $80,000.00                   $0.00        $1,184,623.86
                                                                       Per Order entered on 05/30/2018, Doc No. 2556
04/09/2019           (391)   Kroger , Gardis & Regas, LLP              Preference settlement proceeds for Atlanta's Favorite      1241-000             $250.00                    $0.00        $1,184,873.86
                                                                       Transportation 86700364 Per Order entered on
                                                                       05/30/2018, Doc No. 2556.




                                                                                                                                 SUBTOTALS           $228,250.00                  $0.00
                                     Case 16-07207-JMC-7A            Doc 3785            Filed 01/21/20             EOD 01/21/20 06:30:08                   Pg 584 of
                                                                                         FORM 5882                                                                     Page No: 535
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                            Trustee Name:                        Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                      Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                          Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                       Escrow - Preference Matters
For Period Beginning:            01/01/2019                                                                                          Blanket bond (per case limit):       $36,644,668.00
For Period Ending:               12/31/2019                                                                                          Separate bond (if applicable):       $55,000,000.00


     1                2                            3                                                   4                                                    5                   6                       7

Transaction      Check /                      Paid to/                        Description of Transaction                              Uniform            Deposit          Disbursement             Balance
   Date           Ref. #                   Received From                                                                             Tran Code             $                   $


04/10/2019           (391)   Direct Agents, Inc.                     ACH deposit                                                      1241-000           $12,180.00                   $0.00        $1,197,053.86
                                                                     Preference settlement proceeds for Direct Agents, Inc.
                                                                     86700359
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
04/15/2019           (391)   RICOH                                   Preference settlement proceeds for RICOH 86700239                1241-000           $18,000.00                   $0.00        $1,215,053.86
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
04/15/2019           (391)   Atlanta's Favorite Transportation       Preference settlement proceeds for Atlanta's Favorite            1241-000             $250.00                    $0.00        $1,215,303.86
                                                                     Transportation 86700364 Per Order entered on
                                                                     05/30/2018, Doc No. 2556.
04/17/2019           (391)   Ovid Technologies, Inc.                 Preference settlement proceeds for Ovid Technologies             1241-000            $6,500.00                   $0.00        $1,221,803.86
                                                                     86700216 Per Order entered on 05/30/2018, Doc No.
                                                                     2556.p
04/18/2019           (391)   Priority Press Inc.                     Preference settlement proceeds for Priority Press Inc.           1241-000            $2,000.00                   $0.00        $1,223,803.86
                                                                     86700230 Per Order entered on 05/30/2018, Doc No.
                                                                     2556.
04/24/2019           (391)   Waste Management                        Preference settlement proceeds for Waste Management              1241-000           $20,000.00                   $0.00        $1,243,803.86
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
04/25/2019                   American Express                        Preference settlement proceeds for American Express                  *             $250,000.00                   $0.00        $1,493,803.86
                                                                     86700018
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.
                  {391}                                              Preference matter                                 $168,477.25    1241-000                                                     $1,493,803.86
                  {399}                                              American Express litigation                        $81,522.75    1249-000                                                     $1,493,803.86
04/26/2019           (391)   RSR Electronics, Inc.                   Preference settlement proceeds for RSR Electronics,              1241-000           $15,000.00                   $0.00        $1,508,803.86
                                                                     Inc. 86700241 Per Order entered on 05/30/2018, Doc
                                                                     No. 2556.p
04/26/2019           (391)   Deaf Interp Service Inc.                Preference settlement proceeds for Deaf Interpreter              1241-000            $8,000.00                   $0.00        $1,516,803.86
                                                                     Services 86700088
                                                                     Per Order entered on 05/30/2018, Doc No. 2556.

                                                                                                                                     SUBTOTALS           $331,930.00                  $0.00
                                     Case 16-07207-JMC-7A                    Doc 3785          Filed 01/21/20               EOD 01/21/20 06:30:08            Pg 585 of
                                                                                               FORM 5882                                                                 Page No: 536
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         16-07207                                                                                             Trustee Name:                         Deborah J. Caruso
Case Name:                       ITT EDUCATIONAL SERVICES, INC.                                                                       Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                           Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                        Escrow - Preference Matters
For Period Beginning:            01/01/2019                                                                                           Blanket bond (per case limit):        $36,644,668.00
For Period Ending:               12/31/2019                                                                                           Separate bond (if applicable):        $55,000,000.00


     1                2                           3                                                           4                                              5                    6                       7

Transaction      Check /                      Paid to/                               Description of Transaction                         Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                   Received From                                                                               Tran Code            $                    $


04/29/2019           (391)   Base Hill, Inc.                                 Preference settlement proceeds for Jan Point 86700144     1241-000            $1,000.00                    $0.00        $1,517,803.86
                                                                             Per Order entered on 05/30/2018, Doc No. 2556.
05/02/2019                   Transfer To: #*******7207                       Funds transferred per Order entered on 05/01/2019,        9999-000                  $0.00           $81,552.75          $1,436,251.11
                                                                             Doc No. 3365 (Portion of American Express funds
                                                                             relating to litigation not preference matter)
05/06/2019           (391)   Atlanta's Favorite Transport                    Preference settlement proceeds for Atlanta's Favorite     1241-000             $250.00                     $0.00        $1,436,501.11
                                                                             Transport - 86700364 Per Order entered on
                                                                             05/30/2018, Doc No. 2556.
05/06/2019           (391)   Midwest Collaborative for Library Services      Preference settlement proceeds for Midwest                1241-000           $11,750.00                    $0.00        $1,448,251.11
                                                                             Collaborative 86700193 Per Order entered on
                                                                             05/30/2018, Doc No. 2556.p
05/10/2019           (391)   National Technical Honor Society                Preference settlement proceeds for National Technical     1241-000            $2,500.00                    $0.00        $1,450,751.11
                                                                             Honor Society 86700363 Per Order entered on
                                                                             05/30/2018, Doc No. 2556.
05/13/2019           (391)   OB Parent Inc.                                  Preference settlement proceeds for OnBrand 24             1241-000            $8,000.00                    $0.00        $1,458,751.11
                                                                             86700214 Per Order entered on 05/30/2018, Doc No.
                                                                             2556.
05/16/2019           (391)   Careerbuilder, LLC                              Preference settlement proceeds for CareerBuilder lLC      1241-000           $10,000.00                    $0.00        $1,468,751.11
                                                                             86700047 Per Order entered on 05/30/2018, Doc No.
                                                                             2556.p
05/21/2019           (391)   Pitney Bowes, Inc.                              Preference settlement proceeds for Pitney Bowes           1241-000          $110,700.38                    $0.00        $1,579,451.49
                                                                             (18-50303)
                                                                             Per Order entered on 05/30/2018, Doc No. 2556.
05/28/2019           (391)   ConvergeOne, Inc.                               Preference settlement proceeds for ConvergeOne, Inc.      1241-000           $17,000.00                    $0.00        $1,596,451.49
                                                                             86700077 Per Order entered on 05/30/2018, Doc No.
                                                                             2556.
05/29/2019           (391)   Cintas Corporation                              Preference settlement proceeds for Cintas 86723901        1241-000           $75,000.00                    $0.00        $1,671,451.49
                                                                             Per Order entered on 05/30/2018, Doc No. 2556.


                                                                                                                                      SUBTOTALS           $236,200.38            $81,552.75
                                    Case 16-07207-JMC-7A            Doc 3785           Filed 01/21/20              EOD 01/21/20 06:30:08             Pg 586 of
                                                                                       FORM 5882                                                                 Page No: 537
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                       Trustee Name:                        Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                 Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***1311                                                                                    Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                       Escrow - Preference Matters
For Period Beginning:           01/01/2019                                                                                     Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                     Separate bond (if applicable):       $55,000,000.00


     1                2                          3                                                    4                                              5                    6                       7

Transaction      Check /                     Paid to/                        Description of Transaction                         Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                  Received From                                                                        Tran Code            $                    $


06/04/2019           (391)   MaeDean Noble                          Preference settlement proceeds for Atlanta's Favorite       1241-000            $250.00                     $0.00        $1,671,701.49
                                                                    86700364 Per Order entered on 05/30/2018, Doc No.
                                                                    2556.
06/13/2019           (391)   Quattlebaum, Grooms & Tull PLLC        Preference settlement proceeds for Quattlebaum,             1241-000          $90,000.00                    $0.00        $1,761,701.49
                                                                    Grooms & Tull PLLC 86700234 Per Order entered on
                                                                    05/30/2018, Doc No. 2556.
06/19/2019           (391)   Stericycle                             Preference settlement proceeds for Stericycle - Shred It    1241-000          $10,000.00                    $0.00        $1,771,701.49
                                                                    86700252 Per Order entered on 05/30/2018, Doc No.
                                                                    2556.p
06/21/2019           (391)   Hudson Energy                          Preference settlement proceeds for Hudson Energy            1241-000           $3,000.00                    $0.00        $1,774,701.49
                                                                    86700134 Per Order entered on 05/30/2018, Doc No.
                                                                    2556.
07/11/2019                   Transfer To: #*******7207              funds transferred to pay general expenses/professional      9999-000                 $0.00        $1,771,451.49                   $3,250.00
                                                                    fees
09/23/2019           (391)   Openbox Solutions, Inc.                Preference settlement proceeds for Openbox Solutions,       1241-000           $6,250.00                    $0.00                 $9,500.00
                                                                    Inc. 86700215 Per Order entered on 05/30/2018, Doc
                                                                    No. 2556.
10/25/2019           (391)   Dove Print Solutions, Inc.             Preference settlement proceeds for Dove Data                1241-000          $49,500.00                    $0.00             $59,000.00
                                                                    Products, 86700097, Per Order entered on 05/30/2018,
                                                                    Doc No. 2556.




                                                                                                                               SUBTOTALS          $159,000.00          $1,771,451.49
                                    Case 16-07207-JMC-7A             Doc 3785         Filed 01/21/20           EOD 01/21/20 06:30:08                     Pg 587 of
                                                                                      FORM 5882                                                                     Page No: 538
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                         Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                   Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                       Checking Acct #:                      ******7207
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        Escrow - Preference Matters
For Period Beginning:           01/01/2019                                                                                       Blanket bond (per case limit):        $36,644,668.00
For Period Ending:              12/31/2019                                                                                       Separate bond (if applicable):        $55,000,000.00


    1                2                          3                                                    4                                                   5                   6                       7

Transaction      Check /                     Paid to/                        Description of Transaction                           Uniform           Deposit            Disbursement             Balance
   Date           Ref. #                  Received From                                                                          Tran Code            $                     $



                                                                                      TOTALS:                                                       $4,320,103.61          $4,261,103.61                 $59,000.00
                                                                                          Less: Bank transfers/CDs                                          $0.00          $4,261,101.86
                                                                                      Subtotal                                                      $4,320,103.61                  $1.75
                                                                                          Less: Payments to debtors                                         $0.00                  $0.00
                                                                                      Net                                                           $4,320,103.61                  $1.75




                     For the period of 01/01/2019 to 12/31/2019                                                 For the entire history of the account between 06/07/2018 to 12/31/2019

                     Total Compensable Receipts:                    $1,690,959.71                               Total Compensable Receipts:                              $4,320,103.61
                     Total Non-Compensable Receipts:                        $0.00                               Total Non-Compensable Receipts:                                  $0.00
                     Total Comp/Non Comp Receipts:                  $1,690,959.71                               Total Comp/Non Comp Receipts:                            $4,320,103.61
                     Total Internal/Transfer Receipts:                      $0.00                               Total Internal/Transfer Receipts:                                $0.00


                     Total Compensable Disbursements:                       $0.00                               Total Compensable Disbursements:                                 $1.75
                     Total Non-Compensable Disbursements:                   $0.00                               Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                     $0.00                               Total Comp/Non Comp Disbursements:                               $1.75
                     Total Internal/Transfer Disbursements:         $2,211,101.86                               Total Internal/Transfer Disbursements:                   $4,261,101.86
                                    Case 16-07207-JMC-7A             Doc 3785          Filed 01/21/20      EOD 01/21/20 06:30:08                     Pg 588 of
                                                                                       FORM 5882                                                                Page No: 539
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        16-07207                                                                                      Trustee Name:                         Deborah J. Caruso
Case Name:                      ITT EDUCATIONAL SERVICES, INC.                                                                Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***1311                                                                                    Checking Acct #:                     ******7207
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                       Escrow - Preference Matters
For Period Beginning:           01/01/2019                                                                                    Blanket bond (per case limit):       $36,644,668.00
For Period Ending:              12/31/2019                                                                                    Separate bond (if applicable):       $55,000,000.00


    1                2                           3                                                    4                                              5                    6                      7

Transaction      Check /                     Paid to/                         Description of Transaction                        Uniform           Deposit           Disbursement            Balance
   Date           Ref. #                  Received From                                                                        Tran Code            $                    $


                                                                                                                                                                              NET                 ACCOUNT
                                                                                       TOTAL - ALL ACCOUNTS                              NET DEPOSITS                    DISBURSE                BALANCES

                                                                                                                                               $82,971,451.68       $34,734,600.66          $48,368,330.54




                     For the period of 01/01/2019 to 12/31/2019                                               For the entire history of the account between 06/07/2018 to 12/31/2019

                     Total Compensable Receipts:                   $22,292,058.86                          Total Compensable Receipts:                             $108,118,072.83
                     Total Non-Compensable Receipts:                        $0.00                          Total Non-Compensable Receipts:                           $5,129,075.00
                     Total Comp/Non Comp Receipts:                 $22,292,058.86                          Total Comp/Non Comp Receipts:                           $113,247,147.83
                     Total Internal/Transfer Receipts:             $21,532,726.86                          Total Internal/Transfer Receipts:                        $63,204,410.77


                     Total Compensable Disbursements:               $6,661,846.14                          Total Compensable Disbursements:                         $64,496,999.11
                     Total Non-Compensable Disbursements:                 $261.18                          Total Non-Compensable Disbursements:                        $513,297.70
                     Total Comp/Non Comp Disbursements:             $6,662,107.32                          Total Comp/Non Comp Disbursements:                       $65,010,296.81
                     Total Internal/Transfer Disbursements:        $21,532,726.86                          Total Internal/Transfer Disbursements:                   $63,072,931.25




                                                                                                                                               /s/ DEBORAH J. CARUSO
                                                                                                                                               DEBORAH J. CARUSO
